ACCEPTED
                                                                              05-15-01019-CV
                                                                   FIFTH COURT OF APPEALS
                                                                              DALLAS, TEXAS
                                                                        12/4/2015 12:04:49 PM
                                                                                   LISA MATZ
                                                                                       CLERK
                      NO. 05-15-01019-CV


               IN THE COURT OF APPEALS             FILED IN
                                            5th COURT OF APPEALS
            FOR THE FIFTH DISTRICT OF TEXAS      DALLAS, TEXAS
                       AT DALLAS            12/4/2015 12:04:49 PM
                                                            LISA MATZ
                                                              Clerk

                    AJREDIN “DANNY” DEARI,
                          Appellants,
                                v.
                           JANE DOE,
                            Appellee.


         On Appeal from the 193rd Judicial District Court
                    of Dallas County, Texas
                    Cause No. DC-13-04564


SUPPLEMENTAL APPENDIX IN SUPPORT OF CENTURY’S REPLIES TO THE
 TRUSTEE’S AND JANE DOE’S RESPONSES TO MOTIONS TO INTERVENE
     AND FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL

              Volume 2 of 2 (Bates Nos. 732-1260)


                                               Charles T. Frazier, Jr.
                                               State Bar No. 07403100
                                               cfrazier@adjtlaw.com
                                               Roger D. Townsend
                                               State Bar No. 20167600
                                               Dana Livingston
                                               State Bar No. 12437420
                                               Alexander Dubose Jefferson &
                                               Townsend LLP
                                               4925 Greenville Ave., Ste. 510
                                               Dallas, Texas 75206-4087
                                               (214) 369-2358
                                               (214) 369-2359 Fax
                                               Attorneys for Intervenor
                                               Century Surety Company
         SUPPLEMENTAL APPENDIX IN SUPPORT OF CENTURY’S REPLIES TO THE
          TRUSTEE’S AND JANE DOE’S RESPONSES TO MOTIONS TO INTERVENE
              AND FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL

         Century Surety Company (“Century”) hereby files this Supplemental

Appendix in Support of Its Replies to the Trustee’s and Jane Doe’s Responses to

Motions to Intervene and for Extension of Time to File Notice of Appeal.

                                                                                         Supp.
   Ex.               Date                                      Document                  App.
                                                                                        Page(s)
              Dec. 3, 2015             Supplemental Affidavit of James W.                0001
                                       Bowen
     1        Nov. 23, 2015 Deposition of Scott Seidel in In re                          0005
                            Pastazios Pizza, Inc., Case No. 14-34324-
                            hdh11, filed in the Bankruptcy Court for
                            the Northern District of Texas, including
                            referenced exhibits
     2        Nov. 3, 2015             Transcript of Hearing of [119] Motion for         0732
                                       Leave – Trustee’s Expedited Motion to
                                       Clarify Trust Agreement in In re Pastazios
                                       Pizza, Inc., Case No. 14-34324-hdh11, filed
                                       in the Bankruptcy Court for the Northern
                                       District of Texas
     3        Nov. 19, 2015 Order on Trustee’s Motion to Clarify [150]                   0855
                            in In re Pastazios Pizza, Inc., Case No. 14-
                            34324-hdh11, filed in the Bankruptcy Court
                            for the Northern District of Texas
     4        Aug. 25, 2015 Jane Doe’s Unopposed Motion to Intervene                     0859
                            [50] filed in Century Surety Company v.
                            Pastazios Pizza, Inc. Creditor Trust et al.,
                            Case No. 3:13-cv-02553-P, in the Northern
                            District of Texas, Dallas Division




SUPPLEMENTAL APPENDIX IN SUPPORT OF CENTURY’S REPLIES TO THE TRUSTEE’S AND JANE DOE’S
RESPONSES TO MOTIONS TO INTERVENE AND FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL         Page 1
     5        Oct. 31, 2015            Pastazios Pizza Inc. Creditor Trust’s            0870
                                       Amended Counterclaims [64] filed in
                                       Century Surety Company v. Pastazios
                                       Pizza, Inc. Creditor Trust et al., Case No.
                                       3:13-cv-02553-P, in the Northern District
                                       of Texas, Dallas Division
     6        Nov. 11, 2015 ECF Docket for In re Danny Deari, Case                      1129
                            No. 14-34323-hdh13, filed in the
                            Bankruptcy Court for the Northern District
                            of Texas
     7        Nov. 24, 2015 Transcript of Hearing of [145] Expedited                    1141
                            Motion to Enforce Confirmed Plan in In re
                            Pastazios Pizza, Inc., Case No. 14-34324-
                            hdh11, filed in the Bankruptcy Court for
                            the Northern District of Texas
     8        Nov. 2, 2015             Trustee’s Reply in Support of Motion to          1250
                                       Clarify Trust Agreement [133] in In re
                                       Pastazios Pizza, Inc., Case No. 14-34324-
                                       hdh11, filed in the Bankruptcy Court for
                                       the Northern District of Texas
     9        Nov. 23, 2015 Order Denying Century Surety Company’s                      1258
                            Motion for Continuance [171] in In re
                            Pastazios Pizza, Inc., Case No. 14-34324-
                            hdh11, filed in the Bankruptcy Court for
                            the Northern District of Texas




SUPPLEMENTAL APPENDIX IN SUPPORT OF CENTURY’S REPLIES TO THE TRUSTEE’S AND JANE DOE’S
RESPONSES TO MOTIONS TO INTERVENE AND FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL       Page 2
Exhibit 2




            SUPP APP 0732
                                                                     1

1                 IN THE UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF TEXAS (DALLAS)
 2
 3
                                    )   Case No. 14-34324-HDD-11
 4   In re                          )   Dallas, Texas
                                    )
 5   PASTAZIOS PIZZA, INC.,         )
                                    )   November 3, 2015
 6                        Debtor.   )   9:20 AM
                                    )
 7   _______________________________)
 8                        TRANSCRIPT OF HEARING
                  OF [119] MOTION FOR LEAVE - TRUSTEE'S
 9             EXPEDITED MOTION TO CLARIFY TRUST AGREEMENT
                  BEFORE THE HONORABLE HARLIN D. HALE,
10                   UNITED STATES BANKRUPTCY JUDGE
11

12
13
14
15
16
17

18
19
20   Transcription Services:                 eScribers
                                             700 West 192nd Street
21                                           Suite #607
                                             New York, NY 10040
22                                           (973) 406-2250
23
     PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.
24
     TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.
25   APPEARANCES:




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                     SUPP APP 0733
                                                                    2

1
     For the Debtor:        JOYCE W. LINDAUER, ESQ.
 2                          JOYCE LINDAUER LAW OFFICE
                            8140 Walnut Hill Lane
 3                          Suite 301
                            Dallas, TX 75231
 4
     For the Trustee:       DAVOR RUKAVINA, ESQ.
 5                          THOMAS BERGHMAN, ESQ.
                            MUNSCH, HARDT, KOPF & HARR
 6                          500 North Akard Street
                            Suite 3800
 7                          Dallas, TX 75201
 8
     For Jane Doe:          LAURA M. FONTAINE, ESQ.
 9                          MICHAEL GRUBER, ESQ.
                            GRUBER HURST ELROD JOHANSEN
10                          HAIL SHANK LLP
                            1445 Ross Avenue
11                          Suite 2500
                            Dallas, TX 75202
12
13   For Century Surety     GREGORY HESSE, ESQ.
     Company:               KEVIN W. BROOKS, ESQ.
14                          HUNTON & WILLIAMS LLP
                            1445 Ross Avenue
15                          Suite 3700
                            Dallas, TX 75202
16
17

18
19
20
21
22
23
24
25




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                    SUPP APP 0734
                                   Colloquy                                 3

 1              THE COURT:   Pastazios Pizza.   Mr. Rukavina, are you
 2   in favor of debtors keeping yachts?
 3              MR. RUKAVINA:   I am in favor of renting yachts from
 4   debtors so long as they are well stocked with provisions.        And
 5   you know what kind I mean.
 6              Your Honor, good morning.     Davor Rukavina and Thomas
 7   Berghman here for Scott Seidel.    Mr. Seidel is also present.
 8              THE COURT:   Welcome.
 9              MR. HESSE:   Good morning, Your Honor.   Excuse me,
10   good morning, Your Honor.     Greg Hesse and Kevin Brooks on
11   behalf of Century Surety Company.

12              THE COURT:   Welcome.
13              MS. FONTAINE:   Thank you, Your Honor.   Laura Fontaine
14   for creditor Jane Doe.     With me today in the courtroom is Mike
15   Gruber of Gruber Hurst Elrod Johansen Hail Shank.
16              THE COURT:   Welcome.
17              MS. LINDAUER:   Your Honor, Joyce Lindauer, counsel

18   for the debtor in the underlying bankruptcy case.
19              THE COURT:   Welcome.
20              I know we have a standing argument, but I'd go ahead
21   and -- let's go ahead and proceed through the evidence subject
22   to that.    We're not waiving the --
23              MR. HESSE:   Your Honor, before we get started, I'd
24   like to invoke the rule of witness preclusion.      The -- I think
25   really the two parties that are here, really, the trustee and




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                         SUPP APP 0735
                                   Colloquy                               4

 1   Century Surety Company.    The trustee filed a witness list that
 2   had Scott Seidel, Joyce Lindauer and Trey Crawford.        I'd
 3   actually ask that Ms. Lindauer and Mr. Crawford be excluded.
 4             THE COURT:    Who is Crawford now?
 5             MR. CRAWFORD:    Me, Your Honor.
 6             THE COURT:    And whom is he?
 7             MR. GRUBER:   He's my partner, Your Honor.     Mike
 8   Gruber.   He's my partner in private case with the underlying
 9   state court case.
10             THE COURT:    Um-hum.    All right.   That's overruled,
11   these are all parties-in-interest.

12             You may proceed.
13             MR. RUKAVINA:    Your Honor, may I approach with a
14   couple of binders?
15             THE COURT:    You may.
16             MR. HESSE:    Your Honor, may I approach as well?
17             THE COURT:    You may.

18             MR. HESSE:    With the binders?
19             THE COURT:    Yeah, you do the same.    Right up here,
20   thank you.
21             MR. RUKAVINA:    Your Honor, the last time we were here
22   we didn't really get a chance to give you kind of an update
23   where we are, largely because of Century's oral motion to
24   continue.    We do thank you for your hearing today.     But I do
25   think it's time to give Your Honor some of the background,




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                          SUPP APP 0736
                                  Colloquy                             5

 1   more for context than anything.
 2            We do not intend today to try some of these issues
 3   that Century raised this Friday in an amended objection to our
 4   motion seeking very targeted relief.    But because Century has
 5   raised those, and because they are of relevance with respect
 6   to what's going on before Judge Solis, it merits some
 7   discussion at least.
 8            So it's been some time I think since the Court has
 9   been involved with this case.   But if we go back, on April the
10   2nd of this year, the Court confirmed the debtor's plan.
11            The debtor's plan clearly created a creditor trust.

12   The plan had attached to it this trust document which, of
13   course, as Your Honor mentioned last time, had certain blanks
14   in it.   Why those blanks were blanks at the time of
15   confirmation, we as the trustee, of course, do not know.
16            What followed were several weeks of the debtor trying
17   to find the 50,000-dollar seed money required by the

18   confirmation order to effectuate the plan.   And I don't
19   know -- Mr. Seidel might remember more in detail, I don't
20   remember exactly when that money came in, but it was quite
21   some time later.   The debtor had a difficult time finding the
22   50,000 dollars.
23            Consequently, on May 22nd of this year, the debtor
24   signed this trust document which had the blanks in it.
25            THE COURT:    They signed it with the blanks still?




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 0737
                                  Colloquy                              6

 1           MR. RUKAVINA:     Yes.    The debtor then sent -- Ms.
 2   Lindauer sent that document to Mr. Seidel.     Mr. Seidel signed
 3   that document.   At that time, both Mr. Seidel and I were
 4   discussing with Ms. Lindauer and with Mr. Erler, who
 5   represented Ms. Doe respectively, as to these blanks.
 6           Ms. Lindauer will explain to Your Honor that it was
 7   her understanding that the trustee would fill in those blanks.
 8   That was not the trustee's understanding, this was a contract
 9   predating the trustee.    The trustee did not believe that he
10   could just fill in whatever he wanted to.
11           And with my communications with Mr. Erler, I'd

12   understood that there was a fully -- I'll just call it fully
13   executed, fully filled-in document that was out there, but it
14   was not provided to me.
15           And, finally, really it wasn't until October that Mr.
16   Erler said whoops, this was not signed.     In other words, the
17   full filled-in document did exist, but it was never signed.

18           So we have the signed document with blanks, we have
19   an unsigned document, apparently with all the blanks filled
20   in.
21           Let's go back now.       So the trustee becomes the
22   trustee on or about May 22nd of this year.     The confirmation
23   order and the plan provide for a trustee to retain insurance
24   counsel, that would be Munsch Hardt.     There's a blank for how
25   much we're entitled to be paid, another blank that hasn't been




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                        SUPP APP 0738
                                  Colloquy                               7

 1   filled in.    And the trust document and the plan provide for
 2   this trust advisory board, which was subsequently modified
 3   pursuant to your confirmation order to have one person on
 4   there.   But that person, again, is a blank.
 5              Well, we have trial in the Jane Doe state court
 6   coming up in early July.    We have before Judge Solis, once the
 7   stay lifted, proceedings to take care of there as well.      So
 8   what does the trustee do?    Well, on June 8th of this year, I
 9   personally appeared in front of the state court.     Mr. Crawford
10   was there.    Ms. Doe, the ninety-nine percent beneficiary, knew
11   that Mr. Seidel had hired Munsch Hardt as the insurance

12   counsel.    No problems with that, no objections, no nothing.
13   Everyone wanted insurance counsel
14              On June 12th of this year, we filed -- I filed a
15   motion to substitute in in the federal action before Judge
16   Solis to substitute in for Pastazios Pizza, because the trust
17   now owned these assets.    We conferred with Mr. Shults for

18   Century.    Mr. Shults said no opposition to the motion to
19   substitute.    Judge Solis granted the motion.   So by June 12th,
20   if not a few days earlier, Century knew that Munsch Hardt was
21   insurance counsel.    No objection, no problem, no issue.
22              Back in state court we announced to the state court
23   that we had hired the law firm of Chen Dotson, the trustee
24   had, to defend the trust against Ms. Doe's tort claims.      No
25   objections, no issue, no nothing.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 0739
                                   Colloquy                             8

 1            Technically, according to the language of the trust
 2   document, Mr. Seidel was supposed to confer with this trust
 3   advisory board for the retention of Chen Dotson, but, again,
 4   there was no advisory board.    And our communications to that
 5   effect, frankly, were circular.    Well, I think Ms. Lindauer
 6   has it, I think Mr. Erler has it, we're working on it, but we
 7   had to hire counsel because we had trial coming up.     Everyone
 8   knew it, the beneficiary knew it.    No objections, no problems.
 9            Trial was held over the course of two or three days,
10   it was a bench trial.   And ultimately the state court entered
11   a judgment, and the numbers -- I always get confused with the

12   numbers, because there's a number against Mr. Deari, there's a
13   number against Pastazios, but it's in the neighborhood of
14   twenty million dollars, as against Pastazios.
15            We have multiple weeks of meetings and communications
16   with Century thereafter regarding what to do with this
17   judgment.   We sent a Stowers demand beforehand.    Ultimately,

18   we agree, at Century's invitation, to a mediation on October
19   8th.   We participate with Ms. Doe at this mediation.    The
20   mediation does not conclude until October the 20th.     Two days
21   later we filed this motion.
22            The reason why that is of some relevance is because
23   we had hoped that all of these things would be cleaned up at a
24   mediation if there was a settlement, which unfortunately was
25   not reached.   And I say that to address Century's argument of




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                        SUPP APP 0740
                                   Colloquy                              9

1    delay.
2             The trustee did not delay, certainly not
 3   intentionally.   And I represent to you that it was only a
 4   couple of weeks before we filed this motion that finally it
 5   became clear from Mr. Erler that, wait, this document had not
 6   been formally signed.
 7            Now, underpinning all of this are certain arguments
 8   that Century has raised both here and in front of Judge Solis,
 9   that we take exceptionally seriously, and that we will do
10   something about in the procedurally appropriate posture.
11            Your Honor may recall that Century filed a notice of

12   appearance in the bankruptcy case.       Century was served with
13   the disclosure statement and the plan.       Century did not file
14   an objection to the plan.   Century's lawyers stood right here
15   before you at the confirmation, and when asked by Your Honor
16   whether Century had any comments he basically said well, I'm
17   not a bankruptcy lawyer, I don't really have any, I'm here to

18   answer questions.
19            There is absolutely zero question of due process, and
20   there is absolutely zero question of 11 U.S.C. 1141 that this
21   plan is binding on Century.
22            Century now, months later, is making arguments that
23   the transfer of the insurance policy to the trust was invalid.
24   Century is now, months later, when the trustee has refused to
25   do its bidding, arguing that somehow the plan is a sham, that




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                         SUPP APP 0741
                                 Colloquy                             10

 1   it's an irreconcilable conflict of interest, that Mr. Seidel
 2   is somehow colluding with everyone basically as a master trick
 3   against Century.   Century is collaterally attacking Your
 4   Honor's final binding nonappealable order.   And, again, I say
 5   we will do something about it.
 6           But Century's really biggest defense is even more
 7   shocking, because Century's biggest defense is the
 8   disparagement of two judges.
 9           First, they despair Judge Ginsberg by basically
10   saying that he rubberstamped collusive and -- they don't use
11   the word "false," but basically pre-engineered findings of

12   fact and conclusions of law.   That somehow the trustee lost
13   the case intentionally, that somehow Judge Ginsberg looked the
14   other way, and somehow there's a miscarriage of justice, where
15   Judge Ginsberg somehow awarded twenty million dollars based on
16   collusion, even though Mr. Deari admitted to having sexual
17   relations with the eighteen-year-old girl, even though he

18   admitted to serving her alcohol, even though he admitted to
19   taking her to a hotel, even though he admitted to after the
20   act going to have a cigar and a nice meal, and even though he
21   admitted then going back to the hotel to claim his underwear,
22   that is Century's version of a collusive state court judge.
23           They also disparage you, because Your Honor entered,
24   apparently, a sham plan, a plan that voids the policy.   Again,
25   collusive, somehow all engineered to enrich the trustee.    I




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                     SUPP APP 0742
                                   Colloquy                            11

 1   wish, again, not to try those issues today.    Those issues are
 2   not before Your Honor.    Judge Solis will decide whether they
 3   will go before Your Honor or him.    Judge Solis has not granted
 4   Century leave to amend their complaint, he has, instead,
 5   ordered expedited briefing.    And although we have agreed to
 6   Century amending its complaint before Judge Solis, we will
 7   take these issues up with Judge Solis, because we believe that
 8   they're highly contentious, not to mention, utterly with
 9   basis -- utterly without basis in fact.
10              Where does that leave us today?   It leaves us now
11   that settlement discussions have ended, mediation has ended

12   with, basically, a war, a litigation war, which means that
13   things have to be cleaned up.    This trust document exists for
14   the benefit of Ms. Doe and other beneficiaries.     Mr. Seidel
15   was not there when this trust document was negotiated.     Mr.
16   Seidel finds himself on a situation where he has no really
17   resort other than seeking clarification or guidance from this

18   Court.
19              So Mr. Seidel has phrased the issue one of two ways.
20   Just like with many plans, Judge, please compel the parties to
21   do what they should have done.    That means designate who is on
22   the trust advisory board, fill in the blank for Munsch Hardt,
23   fill in the blank for fees, I need to know that if the fees
24   are going to be 10,000 dollars for this, I'm not going to go
25   forward.    Or, alternatively, Judge, because this trust




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 0743
                                  Colloquy                             12

 1   advisory board has not been effectuated for months, the
 2   provisions of that have been waived by Ms. Doe, for whose
 3   benefit the trust was created.
 4           Your Honor will also hear from Mr. Berghman, my
 5   associate, that he spoke to the second largest unsecured
 6   creditor, Sam Johnson's law firm, 42,000 dollars.   Mr. Johnson
 7   also wishes that the trust advisory board go away as having
 8   been waived.
 9           Century is the only one contesting this.    And Century
10   is contesting this not because they have a legitimate interest
11   in the governance of the plan or the trust document, but

12   because this is as shot, a free shot, bite of the apple, for
13   somehow gaining leverage in the district court action.
14           I was going to suggest to Your Honor one of three
15   ways of proceeding today.
16           First, I was going to suggest that Your Honor take up
17   the standing issue.    It sounds like Your Honor's going to

18   carry that issue, and I'm certainly not going to disagree with
19   Your Honor's decision.
20           The second way is to just take up the facts as they
21   are on the record.    They're matters of public record, they're
22   in front of Your Honor.   There are blanks.   All of the parties
23   assigned that are parties to this trust agreement are here,
24   and they're saying this was a mistake, we don't know why this
25   wasn't filled in, but it's time to clean this up, get rid of




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0744
                                 Colloquy                              13

 1   the trust advisory board, designate Munsch Hardt as counsel.
 2   What more is there to discuss?    Everyone that has an interest
 3   in this trust is in agreement that this is what should be
 4   done.
 5             The third way is if we're going to have an actual
 6   evidentiary hearing.   Now, if Your Honor is going to take up
 7   any of these collateral issues that Century has raised, then I
 8   must seek a continuance, because I have a right to depose Mr.
 9   Shults, who is here, now objecting to the plan.    I have a
10   right to depose Century, asking what is your prejudice, what
11   is your interest in this trust.    So I don't think we can have

12   a full and fair evidentiary hearing today.   And that's exactly
13   what Century wants.
14             Put Mr. Seidel on the stand on what are otherwise
15   narrow issues, and try to take free testimony for subsequent
16   use before Judge Solis.   Really, I have nothing to say or no
17   evidence other than what I've said.    There's no smoking gun,

18   there's obviously a mistake, and the Court has to do something
19   about it.
20             Is the Court going to order the U.S. Marshals to
21   bring Ms. Doe down here and sit on a trust advisory board?     Is
22   the Court going to conclude that Mr. Seidel can't have a
23   lawyer?   Is the Court going to conclude that the whole plan is
24   a sham and convert the case?   The Court doesn't have many
25   options I think that are palatable.    But the Court's




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 0745
                                     Colloquy                            14

 1   intervention is not necessarily required if all of the parties
 2   that are subject to distrust are in agreement as to what
 3   should be done.    Thank you.
 4              THE COURT:   Thank you.   Mr. Hesse, before you go let
 5   me just see if any of these other parties, so you can address
 6   all of them at one time.
 7              MS. FONTAINE:   Your Honor, Laura Fontaine for
 8   creditor Jane Doe.
 9              We disagree with a couple of the trustee's recitation
10   of the factual points, but we agree to the relief he seeks.
11              Our position is that at the time of plan confirmation

12   Jane Doe's claim was scheduled as disputed.     And the
13   beneficiaries of the trust under the plan were the holders of
14   allowed class 4 claims.
15              Your Honor previously lifted the stay to allow her
16   claim to be tried in state court.      The state court trial
17   didn't occur till July.    So we were in a bit of a quandary as

18   of the effective date.     We'd negotiated this trust, but we
19   haven't been able to resolve our claim either with the debtor,
20   and thereafter we weren't able to resolve our claim with the
21   trustee.    The trustee disputed our claim, hired counsel to
22   oppose it.
23              So we weren't a beneficiary of the trust at the time
24   that the trust needed to be executed.      We didn't want to run
25   afoul of the other allowed claims in the trust, potentially




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 0746
                                  Colloquy                               15

 1   prejudice the rights of the other class 4 members.    So we
 2   decided not to take up our role on the trust advisory board.
 3           When our claim was subsequently allowed after we
 4   obtained judgment in state court, we decided to intervene in
 5   the federal court litigation before Judge Solis directly.      At
 6   that point, there's no longer a need for us to serve on the
 7   trust advisory board, that we could protect our own interests.
 8           So there are other members of class 4 that could
 9   potentially be appointed to the trust advisory board.    We
10   don't want to be at this point.   I don't think you're going to
11   have much luck convincing one of the credit card companies, or

12   Sam Johnson, he might have a conflict because he represented
13   the debtor's principal individually at one point.    So I don't
14   think there's anybody who wants to be on the board.
15           So we don't disagree that the relief that the trustee
16   seeks, but we think that we got here in a different way.      I
17   don't think we waived our right until recently.    I don't think

18   we could have been on the trust advisor board.    But at this
19   point I think that the trust advisory board no longer has
20   purpose or a willing participant.
21           THE COURT:   Thank you.
22           MS. LINDAUER:     Your Honor, let me tell you what I
23   recall about confirmation.   The plan was confirmed, and then
24   we spent the next couple of months working with Mr. Deari to
25   get the 50,000 dollars.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 0747
                                  Colloquy                            16

 1             When the plan was confirmed Mr. Deari had made
 2   arrangements to borrow 50,000 dollars.    He had an agreement
 3   with a gentleman to loan him -- him personally the money.     And
 4   then shortly after confirmation that person said, well, I
 5   really want to look at different terms.   So we ended up with
 6   just a huge mess with finally arranged the 50,000 dollars,
 7   finally got the money over to Mr. Seidel.    But that was the
 8   focus of probably the two months following confirmation was
 9   working through those issues.
10             As far as the creditor trust goes, I did talk to Mr.
11   Seidel, I think I talked with his counsel.   And Mr. Deari did

12   sign off on the trust agreement, Mr. Seidel signed off on the
13   trust agreement.   As far as the blanks are concerned, my
14   understanding was that the trustee would fill in the blanks
15   because the confirmation order actually addressed a number of
16   the blanks and said what needed to be in those blanks.     For
17   example, the trustee being Mr. Seidel.    Mr. Seidel could

18   choose his own attorney, so we wouldn't have filled that in.
19   We might have been told who it was and could have filled it
20   in.   But, in essence, the trust document, the one the Court
21   has, had all the material terms.
22             THE COURT:   What about the trust board?
23             MS. LINDAUER:   I'm sorry?
24             THE COURT:   What did it have for the board in
25   that blank?




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 0748
                                  Colloquy                             17

 1            MS. LINDAUER:   Well, if you remember, the
 2   confirmation order changed the board to one member.    My
 3   understanding leaving confirmation was that Ms. Doe would be
 4   the member on the advisory board because she held the largest
 5   claim.   Whether it had been allowed or not wasn't really the
 6   issue.   We knew she had a significant claim, much larger than
 7   any other creditors.   And so my thought was was her or her
 8   counsel would be the participant on the board.    So that was my
 9   understanding leaving.   None of the other creditors had
10   this -- on confirmation, none of the other creditors had
11   really participated in this case to any extent.    So Ms. Doe

12   and her counsel were the primary persons that would benefit
13   from the trust, and also the primary persons that were
14   involved in helping establish the trust in the first instance.
15            So my understanding was that she would be the member
16   of the board, and so that was --
17            THE COURT:    Was that the one that Erler -- the one

18   that's filled out, that's what it runs?
19            MS. LINDAUER:   I don't know if the one -- I don't
20   know if I've seen the one that was filled out, if that's what
21   it provides or not.    The one I saw was the one that we had
22   attached originally to the plan, it had some blanks in it.
23   But --
24            THE COURT:    Ms. Fontaine was shaking her head yes, is
25   that right?   Or --




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                       SUPP APP 0749
                                  Colloquy                               18

 1           MS. LINDAUER:     Is that right?
 2           THE COURT:   No.
 3           MS. FONTAINE:     We never filled in the trust ad -- we
 4   filled in Munsch Hardt, but we never filled in the trust --
 5           MS. LINDAUER:     Trust advisory board.
 6           MS. FONTAINE:     -- advisory board.
 7           MS. LINDAUER:     Yeah.
 8           THE COURT:   Okay.
 9           MS. FONTAINE:     That's the uncertainty about the
10   allowance of the claim.
11           THE COURT:   Okay.

12           MS. LINDAUER:     My understanding -- well, and
13   honestly, the -- the way the trust was created we provided a
14   form over to Mr. Erler and his firm.    They gave us comments.
15   We went back and forth on the form of the trust -- the primary
16   form of the trust really was a collaboration between
17   both forms, but primarily their form.      And so my understanding

18   was that when Mr. Seidel got appointed we're kind of done.      I
19   mean the trustee would take over, he would run the creditor
20   trust and he would be responsible for hiring counsel.     And the
21   debtor went off and is running his pizza business.
22           And if you remember, the way the plan set up, we
23   split the unsecureds into two groups.      There were the smaller
24   unsecureds which the debtor was responsible for paying.      There
25   were the larger unsecureds that went into the trust.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                        SUPP APP 0750
                                  Colloquy                              19

 1              So our focus was making sure that Mr. Deari paid the
 2   smaller unsecured creditors.    We gave him a pay plan for that.
 3   He's been making those payments.    And then the larger
 4   creditors went into the trust to be paid out of the trust.
 5   So, really, once the plan was approved we kind of, maybe right
 6   or wrong, kind of viewed the trustee as sort of the one
 7   responsible for all this.    I didn't know who he was going to
 8   retain as counsel at the time of confirmation.   I think that
 9   was determined very quickly thereafter.   So we just didn't
10   have that information.
11              When this all started to blow up over the last few

12   days, and I started reading the papers, I was really surprised
13   that this would be really an issue, because two things.
14              The trust itself says if there's any concerns about
15   the trust, subject to bankruptcy court's jurisdiction, the
16   bankruptcy court shall retain jurisdiction over the creditor
17   trust, the trust estate, the trustee, the members of the trust

18   advisory board.    So it just seemed to me like if there were
19   any issues, you could take care of those problems.    But I also
20   thought the things they were complaining about, frankly, were
21   more ministerial than material.    The actual terms of the trust
22   were very straightforward, which is the trust was established
23   to hold claims for the benefit of a group of creditors.     That
24   was the whole concept.    And Mr. Seidel was appointed as
25   trustee.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0751
                                   Colloquy                             20

 1           And we knew he would be trustee at confirmation
 2   because we filled him in in the confirmation order.     So as far
 3   as what happened with the advisory committee, I really don't
 4   know anything about that, other than my understanding was that
 5   Mr. Erler's client would be the member of the advisory
 6   committee.    So that was my understanding of what happened
 7   post-confirmation.    But like I said, our focus was primarily
 8   on trying to get the 50,000 dollars and making sure the other
 9   unsecured creditors got paid.
10           THE COURT:     Thank you.
11           MS. LINDAUER:     So, thanks.

12           THE COURT:     Mr. Hesse?
13           MR. HESSE:     Good morning, Your Honor.   Greg Hesse on
14   behalf of Century Surety.
15           As was mentioned last week, we were brought in kind
16   of late to the game.   So I understand that there was no
17   objection made by Century to the confirmation of the plan.     I

18   understand that.   I understand that they were not scheduled as
19   a creditor.    I understand they were not schedule, or they did
20   not file a proof of claim.
21           However, under the terms of the plan, the debtor
22   transferred to this creditor's trust not only claims against
23   Century, but also the Century insurance policy.     They assigned
24   that actual policy, itself.    As such, that would provide
25   Century with an interest in the plan of reorganization.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                        SUPP APP 0752
                                   Colloquy                           21

 1           And, quite frankly, listening to the dialogue that's
 2   been going on here, I'm a little bit befuddled, because I,
 3   quite candidly, Your Honor, could make the argument now that
 4   we have discovered what's going on here, that the trust was
 5   never actually formed, because there is a suggest -- there's
 6   some very significant concerns as to what the terms of the
 7   document are.   You can't even have the parties over here agree
 8   upon what the terms of the document are.
 9           The debtor thought that Jane Doe was going to be the
10   sole member of the trust advisory board.   Jane Doe's counsel
11   denies that that was going to be the case.   Everybody kind of

12   forgot about it.   The document -- they thought there was
13   a -- they fully filled out a document somewhere, and nobody's
14   ever seen it.   I'm not really sure that we actually have a
15   trust that has been formed, which raises some fairly
16   significant questions in and of itself.
17           And I actually, quite candidly, believe that the

18   trust was properly formed up until the time that the trustee
19   filed his motion asking for this Court to, quite candidly I
20   believe, modify the terms of the plan.
21           So let's -- the quest -- what people are suggesting
22   that you do here is to just ignore the trust advisory board
23   and hope it goes away.   But I think the Court needs to
24   understand what that means.    And I think I would like to,
25   first of all, make reference to what the trustee had asked for




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0753
                                   Colloquy                            22

 1   in their motion to clarify.    They either -- the way I read it
 2   was they want the Court to appoint a person, or to appoint a
 3   person appointed, or to declare -- and I'm quoting here,
 4   "declare all provisions of the plan, the confirmation order,
 5   and the trust agreement related to the trust advisory board,
 6   or any permission or approval from the same to be void."    They
 7   want you to declare all provisions of the plan, the
 8   confirmation order, and the trust agreement relating to the
 9   trust advisory board to be void.    What does that mean, Your
10   Honor?
11            I have a -- I have provided a copy of a -- of my

12   exhibit book, so if you -- if you want to follow along, with
13   Exhibit number 2, which is a copy of the plan of
14   reorganization.
15            Section 7.01 provides in the last sentence, "That
16   except as otherwise provided here, set forth herein, the
17   trustee and the creditor trust shall be subject to the

18   oversight by the trust advisory board, as provided in the
19   creditor trust agreement."    So a term of -- what is a fairly
20   material term of the plan, which is the governance of the
21   trust, is going to be gutted by the proposal from the trustee,
22   because there's no longer going to be a trust advisory board
23   overseeing the creditor trust and the trustee.
24            From Century's perspective, that was kind of an
25   important term, because that means that there's someone




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 0754
                                     Colloquy                           23

 1   keeping track of the trustee to make sure that he is doing
 2   what he is supposed to be doing.
 3              With regards to the actual terms of the trust
 4   agreement, I'll go through a few of the terms, once again in
 5   Exhibit 2 attached as Exhibit 1 to the plan, or Exhibit A to
 6   the plan.    I'll get you to the -- actually the document
 7   filing, page -- at the top, Your Honor.
 8              THE COURT:   Okay.
 9              MR. HESSE:   Page 30.   It talks about the
10   administrative powers of the trustee.      Section 4.2(b)(iii),
11   "With prior approval of the trust advisory board -- the

12   trustee may exercise the power with the prior approval of the
13   trust advisor board, to enter into, perform and exercise
14   rights under contracts belonging to the creditor trust."
15              Remember, Your Honor, there was the assignment of the
16   insurance policy with Century into the creditor trust, that
17   would provide protection for Century, because it would be

18   dealing with our contract.
19              4.2(b)(v), "With the prior approval of the trust
20   advisory board the trustee can employ attorneys."
21              Moving over to page 31, 4.2(b)(x), I'm going to
22   invert it, "With the prior approval of the trust advisory
23   board, the trustee can compromise, adjust, or settle, or
24   abandon causes of action."      Once again, this relates to
25   Century.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 0755
                                 Colloquy                             24

 1           And, interestingly, Your Honor, it was mentioned in
 2   the trustee's response, they didn't file this motion until
 3   after there was the mediation with Century.   Based upon the
 4   document that they now rely upon, they didn't have authority
 5   to enter into the mediation and to try to settle the claim
 6   with Century.   They wasted a significant amount of our time
 7   going into this mediation because they did not have authority.
 8           (xi) also provides "With the consultation of the
 9   advisory board, they will compromise, adjust, settle or
10   abandon any avoidance actions."
11           Over on the next page, page 32, "With prior approval

12   of the trust advisory board, they can sue in connection with
13   matters."
14           (xviii) "With prior approval of the trust advisory
15   board, they can borrow money."
16           (xix) "With prior approval of trust advisory board,
17   they can use net causes of action to pay expenses."

18           So those are all fairly significant provisions that
19   require trust advisory board approval.
20           And I'd also like to direct Your Honor's attention
21   to -- bear with me for just a moment.    There is a provision in
22   the trust agreement that provides for the ability to amend the
23   trust agreement.   They chose not to amend the trust agreement.
24   And probably one of the reasons that they chose not to amend
25   the trust agreement is over here in Section 10.1 starting with




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0756
                                  Colloquy                             25

 1   the fifth line from the top.    It says that "The trustee is not
 2   entitled to amend or modify Sections 4.2(x) and 4.2(xi)."
 3   And, again, going back to (x) that is "The trust advisory
 4   board has to be consulted and has to approve any settlement of
 5   any claims or causes of action."    Once again, relating to
 6   Century.
 7              So this all has -- Century has an interest in what's
 8   going on in the trust advisory board, because its contract was
 9   assigned to the trust advisory board.    And, secondly, that it
10   was -- these doc -- the way that the governance is done with
11   regards to the claim against trust -- Century, provides that

12   the trust advisor board will be consulted.
13              And then I'll also point out to you one fairly
14   significant, just wholesale gutting of the document, is in
15   page 37 of the -- of the plan as it was filed, page 17 of the
16   trust agreement.   Starting with Section 6, "The establishment
17   of the trust advisory board in all related matters."

18              And then there's one final point that I would make,
19   Your Honor, is that dealing with the removal of a trustee in
20   Section 8.8(b), "The trustee may be removed by the order of
21   the bankruptcy court, but only upon motion of the trust
22   advisory board with less than a unanimous vote, or upon
23   unanimous vote of the trust advisory board."
24              So to completely eliminate all references to the
25   trust advisory board, you basically have an -- the trustee not




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0757
                                  Colloquy                             26

 1   being able to be under the oversight of anyone, and being able
 2   to do as he sees.
 3           So this a material change to the trust -- trust
 4   agreement, which was incorporated by reference into the plan
 5   of reorganization, which plan was sent to creditors and
 6   parties-of-interest, which creditors and parties-of-interest
 7   relied upon in whatever decisions they ultimately made.
 8           So, quite candidly, Your Honor, this is a significant
 9   modification to the plan of reorganization.   And I cited in
10   our objection a fairly lengthy quote from Judge Sharp in the
11   U.S. Brass case, in which he noted that any -- you can file a

12   motion, and you can set it up as trying to describe it as an
13   interpretation of the plan, or kind of a -- an interpretation
14   of a trust agreement, but if it results in material changes to
15   a confirmed -- a substantially confirmed plan, he didn't
16   have -- you don't have authority to modify those provisions.
17           Which then raises the question has the plan been

18   substantially consummated?   I'll note, Your Honor, that the
19   debtor did file an application for -- an application to enter
20   a final decree and close the case in which the debtor
21   represented that the plan has been substantially consummated.
22   If the plan, in fact, has been substantially consummated,
23   there's no authority under Section 1127 to modify it, even
24   indirectly by merely seeking to waive these provisions.    That
25   ends up being effectively a material modification.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                     SUPP APP 0758
                                 Colloquy                               27

 1            So we would ask that -- I mean, just based upon what
 2   they're seeking to do, we'd ask the Court to deny it.
 3            This is not a problem that Century caused.   We
 4   thought that we were dealing with someone who has been
 5   properly appointed and has authority to act as they did.    The
 6   fact that the trustee represented that the trust had been
 7   appointed -- the trustee had been appointed, that he had
 8   hired -- properly hired counsel in order to try to intervene
 9   into the -- litigate the coverage action in federal district
10   court, was based upon the understanding of what was going to
11   happen, and it was consistent with what they were saying.     It

12   was only until they filed this motion that real questions
13   arise as to, number one, whether the trustee has, in fact,
14   been formed?   Based upon this discussion, I'm not sure that it
15   has.   And, secondly, whether the trust -- whether they have
16   authority under Section 1127 to modify these terms anyway.
17            These provisions, in part, provide some protection to

18   Century, it provides -- these protections relate to the
19   ability to settle claims.   It provides some form of oversight
20   on the trustee in his actions, that I think that it's
21   important.
22            I think I explained in our response the concerns that
23   have arisen -- as time has gone on as to the inherent --
24   potentially inherent conflict that has arisen as a result of
25   this particular plan and trust agreement.   The trustee has




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                     SUPP APP 0759
                                  Colloquy                              28

 1   been given the sole right to object to the claim of Jane Doe.
 2   His compensation is based upon the percentage of recovery that
 3   can be given from the trust assets, which primarily consist of
 4   the claim against Century.   The value of the claim against
 5   Century directly correlates to the value of the claim -- or
 6   the amount of claim that Jane Doe has against the trust.
 7              It -- clearly, if Jane Doe's claim is twenty million
 8   dollars, and that results in twenty million in proceeds to the
 9   trust, the trustee gets a million dollars.
10              If Jane Doe's claim is zero, the trust gets zero.
11   The trustee's compensation is zero.     It is directly

12   correlated.
13              And so there is -- there is a potential conflict of
14   interest that exists under this plan and this trust agreement
15   that is -- that is ameliorated in part by having the trust
16   advisory board there to make -- overseeing what is going on.
17              I don't know ultimately what happened in the state

18   court, we'll find out.    That's a subject of issues in other
19   courts.    All I'm saying is under this document there is a
20   concern.    Was it raised at the time of confirmation, no.    It
21   became -- but it became more apparent as time has gone on.
22   And, especially now it becomes more apparent when the trustee
23   is seeking to -- and the parties-in-interest here, the debtor
24   and Jane Doe, are asking that the Court eliminate the trust
25   advisory board, the one check over the trustee's actions.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 0760
                                    Colloquy                            29

 1            So in our view, Your Honor, you should deny the
 2   motion as a material modification of the plan.     This is not a
 3   mess that we caused, it's a mess that they caused.      And
 4   if -- and, quite candidly, if they didn't actually effectuate
 5   the formation of the trust, maybe there's a material
 6   modification to the plan that raises questions as to whether
 7   this case should be dismissed or converted.     Thank you, Your
 8   Honor.
 9            THE COURT:    Thank you, Mr. Hesse.
10            MR. RUKAVINA:    Your Honor, I think Mr. Gruber wants
11   to address the Court.

12            THE COURT:    Okay.
13            MR. GRUBER:    Your Honor, I just want to address,
14   especially that last comment, that "not the mess that they
15   made."
16            Your Honor, my client, Ms. Doe, as an eighteen-year-
17   old girl put up with four years of depositions questioning

18   her -- everything about her, three-day very adversarial trial.
19   We can play you depo clips where they go into everything about
20   whether she was really raped, whether she wanted it, whether
21   she wanted the herpes that she still has.
22            They initially, four years ago, indicated that their
23   problem was coverage here.     And then once they hired counsel,
24   they pulled that counsel.      And my client had four years of
25   this because they wouldn't respond to the first demand for




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                        SUPP APP 0761
                                     Colloquy                           30

 1   payment, or the next three they didn't respond to us at all.
 2   The bankruptcy is because --
 3             MR. HESSE:    Your Honor, I'm going to --
 4             MR. GRUBER:   -- they couldn't pay the attorney's
 5   fees.
 6             MR. HESSE:    Your Honor, I'm going to object to the
 7   relevance to this, to the matter at hand.
 8             THE COURT:    Overruled.
 9             MR. GRUBER:   Okay.    The reason we're here in
10   bankruptcy court is because they quit paying counsel, and that
11   is what led to this bankruptcy.      Your Honor, they showed no

12   interest in this case at all, except for showing up, sending a
13   lawyer, never to defend their insured, but they did send a
14   lawyer to the bankruptcy hearing where this plan was approved.
15   But aside from that, Your Honor, they didn't even answer our
16   letters begging them to keep our client from having to go
17   through what she had to go through.

18             I'm a little emotional, because this is a young lady
19   who I was there when they brought her home from the hospital,
20   a friend of our family, played with my kids when she was
21   young.    And continually -- they continue to pull things like
22   this.    It's the most ridiculous pleading that they've just
23   filed in Judge Solis' court.      Judge, for them to say they're
24   not responsible what has happened to my client, and what has
25   happened in this instance, is ridiculous.      Thank you.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                        SUPP APP 0762
                                      Colloquy                                31

 1             THE COURT:   Thank you.     Mr. Rukavina, I hear you on
 2   your motion for a continuance, but I'm overruling that.
 3             Why don't you call your first witness?
 4             MR. RUKAVINA:     Why don't I get some easy stuff out of
 5   the way first, Your Honor.       I move to admit Exhibits A through
 6   H.
 7             MR. HESSE:   Your Honor, we will not stipulate to the
 8   admissibility of Exhibit 8, Your Honor threw that one out.
 9             MR. RUKAVINA:     Which one?      Exhibit --
10             MR. HESSE:   That's the trust agreement.         The
11   executed -- the purportedly executed --

12             MR. RUKAVINA:     I just didn't hear you, Exhibit A?
13             MR. HESSE:   8.
14             MR. RUKAVINA:     8.   I don't have -- I have A through
15   H.
16             MR. HESSE:   I'm sorry, I was looking at mine.
17             THE COURT:   And yours, you just have A through F, is

18   that right, Mr. Rukavina, because the others --
19             MR. RUKAVINA:     I have A through H, Your Honor, in the
20   binder.   G and H were not on my witness and exhibit list --
21             THE COURT:   Oh, I see.
22             MR. RUKAVINA:     -- because they were just filed by
23   Century on Friday evening.
24             THE COURT:   Oh, okay, right.
25             MR. HESSE:   C, Exhibit C, Your Honor threw that one




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                              SUPP APP 0763
                                   Colloquy                           32

1    out.
2            THE COURT:   Do you object to C?
 3           MR. HESSE:   I -- at this point I'm not going to
 4   stipulate to its admissibility.
 5           THE COURT:   Okay.    A, B, and then D through H are
 6   admitted.
 7   (Trustee's Exhibits A, B, D-H were hereby received into
 8   evidence, as of this date.)
 9           MR. RUKAVINA:   Your Honor, I'd like to briefly
10   proffer the testimony of Thomas Berghman.
11           MR. HESSE:   Your Honor, I'm going to object.

12           THE COURT:   All right.    Mr. Berghman, please come
13   over here.
14           Mr. Berghman, you're an attorney licensed to practice
15   in the State of Texas, is that right?
16           MR. BERGHMAN:   I am, Your Honor.
17           THE COURT:   You may take the witness stand without

18   the administration of the oath.
19           MR. HESSE:   Your Honor, also, Mr. Berghman was not
20   listed on the witness list.
21           MR. RUKAVINA:   Your Honor, I was -- shall I get my
22   cell phone?
23           THE COURT:   Sure.
24           MR. HESSE:   I don't believe --
25           MR. RUKAVINA:   Wasn't I listed on it?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0764
                                   Colloquy                              33

 1              MR. HESSE:   You listed Mr. --
 2              MR. RUKAVINA:   Your Honor, a lot of this is in
 3   response to what they filed Friday -- Friday afternoon.
 4              THE COURT:   Sustain the objection.
 5              MR. RUKAVINA:   Your Honor, I'll call Joyce Lindauer.
 6              MR. BERGHMAN:   She just went to the -- I'll call her,
 7   just a second.
 8              MR. HESSE:   I will object to Ms. Lindauer being
 9   called as a witness.    She is an attorney that's been acting as
10   an attorney.    Under the Texas Disciplinary Rules an attorney
11   cannot act as a witness on material facts.       So we would object

12   to Ms. Lindauer being called.
13              THE COURT:   Overruled.
14       (Pause)
15              THE COURT:   Now we've lost everybody?
16              MR. RUKAVINA:   Your Honor, I apologize.    It would
17   have been fun to put my associate on the stand though.

18              THE COURT:   We're going backwards.    I'd like to see
19   Mr. Berghman up there.
20              MR. RUKAVINA:   We'll conduct the examination in
21   Flemish.
22              MR. RUKAVINA:   You want me to run out and yell at
23   them?
24              THE COURT:   We need a witness in.
25       (Pause)




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                         SUPP APP 0765
                                    Colloquy                             34

 1            MR. HESSE:    Your Honor, I will also reurge my request
 2   to invoke the rule.
 3            THE COURT:    Okay.   I'm overruling it.
 4            MS. LINDAUER:    I'm sorry, Your Honor.    I went to go
 5   move my car.   I didn't get very far, but it's all right.
 6            MR. RUKAVINA:    I've called you as a witness.
 7            MS. LINDAUER:    I know, that's what I heard.    You want
 8   to swear me in or --
 9            THE COURT:    No, just I'm going to state on the record
10   you're a lawyer licensed to practice in the State of Texas, is
11   that right?

12            MS. LINDAUER:    Yes, sir.
13            THE COURT:    You may take the witness without the
14   administration of the oath.
15            MS. LINDAUER:    Thank you, Your Honor.
16   DIRECT EXAMINATION
17   BY MR. RUKAVINA:

18   Q.   Ms. Lindauer, for the record, please state your name and
19   Your role in this bankruptcy case?
20   A.   Yeah, my name is Joyce Lindauer.     And I was approved as
21   attorney for the debtor Pastazios Pizza, Inc.
22   Q.   Are you familiar with the plan that was confirmed in this
23   case, and the accompanying trust agreement?
24 A. I am.
25   Q.   How so?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                         SUPP APP 0766
                          Joyce Lindauer - Direct                     35

 1 A. I drafted the plan with the involvement of a number of
 2   the creditors in the case, primarily Jane Doe's counsel, Mr.
 3   Erler, Ms. Fontaine originally.   Early on in the case there
 4   was a big move to convert the case to Chapter 7 or appoint a
 5   trustee.    We were able to work out an agreement with them to
 6   do a plan instead that included a creditor trust.
 7   Q.   And was that creditor trust negotiated by you with
 8   anyone?
 9   A.   Yes.
10   Q.   And who was it negotiated by you with?
11 A. It was negotiated with me, with Laura Fontaine and Jeff

12   Erler, primarily.   Our prior counsel, Mr. Johnson, I believe,
13   who had been handling the litigation for Pastazios, and also
14   Danny Deari, had a little bit of input also in the case and
15   how things would be handled in the case.
16   Q.   What was the purpose during those negotiations of having
17   a trust advisory board?

18   A.   A trust advisory board was really not discussed per se.
19   It wasn't really -- I mean, it was a concept, but it wasn't
20   really a material term that was discussed.
21   Q.   For whose benefit was the trust agreement negotiated?
22   A.   For the benefit of the creditors who would have claims
23   that would have been greater than the claims that were allowed
24   in the -- what we called an administrative convenience class.
25   We had a 5,000-dollar limit on adminis -- on claims.   So it




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0767
                             Joyce Lindauer - Direct                     36

 1   was for the creditors who had claims greater than 5,000
 2   dollars.
 3              MR. RUKAVINA:    May I approach the witness, Your
 4   Honor?
 5              THE COURT:    You may.
 6              MS. LINDAUER:    Thank you.
 7   Q.   Would you please turn to Exhibit C.
 8 A. I've got that.
 9   Q.   I'll ask you if you recognize that document, and then
10   flip to the signature page please?
11   A.   Yeah, this is a copy of the creditor trust agreement that

12   was included as part of the plan that was filed in the
13   Pastazios Pizza case.
14   Q.   And did Mr. Deari sign this and then you e-mail to Mr.
15   Seidel?
16 A. I did.
17   Q.   Mr. Seidel then signed it and e-mailed it to you?

18   A.   Correct.
19              MR. RUKAVINA:    Your Honor, I'd move to admit Exhibit
20 Cow.
21              MR. HESSE:    Your Honor, may I take Ms. Lindauer on
22   voir dire?
23              MR. RUKAVINA:    What's the point?
24              THE COURT:    You may.   You may.
25   VOIR DIRE EXAMINATION




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 0768
                         Joyce Lindauer - Voir Dire                    37

 1   BY MR. HESSE:
 2   Q.   Ms. Lindauer, were you present in the room when Mr. Deari
 3   signed the agreement?
 4   A.   Yeah, I believe he signed it at our office.    He signed --
 5   Q.   No, were you in the room with him?
 6   A.   Yes.
 7   Q.   You were in the room?
 8   A.   Yeah.
 9   Q.   Okay.    So you witnessed him actually signing the
10   agreement?
11   A.   Yeah, he stopped by our office to sign it.

12   Q.   And when you put it in front of -- when he signed this
13   page, what was put in front of him?
14   A.   The entire trust agreement.
15   Q.   The entire trust agreement.    The -- I'll note at
16   the -- I'll note at the top --
17   A.   Um-hum.

18   Q.   -- above the signature, it says, "Signature page
19   follows"?
20   A.   Right.
21   Q.   Now, could you please turn to Trustee's Exhibit A, the
22   last page?
23   A.   Got it.
24   Q.   Can you compare the two pages?
25   A.   Yes.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 0769
                          Joyce Lindauer - Voir Dire                   38

 1   Q.   Now, the page that was attached to the plan does not
 2   state at the top of the signature page, "Signature page
 3   follows," correct?
 4   A.   Correct.
 5   Q.   And also the -- page 29 of Exhibit C --
 6   A.   Right.
 7   Q.   -- does not have at the top of it the court's filing
 8   stamp, correct?
 9   A.   Correct.
10   Q.   Whereas on page 29 of the trust agreement attached
11   to -- as    Exhibit A, there is at the top the court's filing

12   stamp, correct?
13   A.   Correct.
14   Q.   Okay.    And were you in the room when Mr. Seidel signed
15   the document?
16   A.   No.
17   Q.   And what did you e-mail to Mr. Seidel?

18   A.   The signature page.
19   Q.   Just the signature page?
20   A.   Just the signature page.
21   Q.   Okay.
22              MR. HESSE:   I have no further questions on voir dire.
23   Thank you, Your Honor.
24              THE COURT:   All right.
25              MR. HESSE:   We would object to the admissibility at




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 0770
                          Joyce Lindauer - Voir Dire                    39

1    this time.
2               THE COURT:    On what basis?
 3              MR. HESSE:    The -- it does not appear to be an
 4   accurate -- it doesn't appear to be -- let me -- let's
 5   wait until Mr. Seidel -- I'd object at this point in time, she
 6   didn't see Mr. Seidel sign the document.     At this point, we'd
 7   wait to have an opportunity to talk with Mr. Seidel about what
 8   he signed as well.      I'd ask for a temporary not be admitted
 9   because she did not witness Mr. Seidel signing the document.
10              THE COURT:    Well, I'll carry the objection, but the
11   witness will be examined on this document, right.

12              MR. HESSE:    Okay, thank you, Your Honor.
13              THE COURT:    So you can examine her about the trust
14   document.
15              MR. RUKAVINA:    Yes.
16   BY MR. RUKAVINA:
17   Q.   Ms. Lindauer, before we look at this document, you were,

18   again, lead debtor's counsel in this case, correct?
19   A.   Correct.
20   Q.   Did Century participate, appear, and do anything in this
21   bankruptcy case?
22   A.   Not that I recall.
23   Q.   Was Century ever intended to be a beneficiary of this
24   plan or the trust agreement?
25   A.   No.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 0771
                          Joyce Lindauer - Direct                      40

 1   Q.   Did Century ever try to negotiate anything about this
 2   trust agreement or plan with you?
 3   A.   No.
 4   Q.   Do you recall whether Century's attorney appeared at the
 5   confirmation?
 6   A.   You mention that they did; I don't recall.    They may
 7   have.   I think they attended.   That may be the only hearing
 8   they actually attended.
 9   Q.   But had they attended the hearing and tried to negotiate
10   something with you, or clarify something, would you have
11   remembered that?

12   A.   Oh, yeah, absolutely.
13   Q.   Okay.   Now, if we go over this trust agreement, not to
14   burden the Court's time --
15   A.   Sure.
16   Q.   -- you'll agree with me that there are certain blanks in
17   this agreement?

18   A.   Absolutely.
19   Q.   Explain to me, or to the Court, rather, how it is that on
20   May 22nd, 2015 Mr. Deari signed this and it was sent to Mr.
21   Seidel with blanks in it?
22   A.   Well, I think what happened with the trust agreement was
23   that shortly following confirmation, the primary focus,
24   because Mr. Seidel and I were on the phone a lot, was trying
25   to get the 50,000 dollars that he needed as sort of the seed




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 0772
                         Joyce Lindauer - Direct                        41

 1   money for the plan and then the trust.    The trust
 2   agreement -- the confirmation order had adjusted some of the
 3   terms of the trust agreement.   For example, it appointed Mr.
 4   Seidel as the trustee.
 5   Q.   So that --
 6   A.   Yeah.
 7   Q.   -- blank was filled in by the judge, basically?
 8   A.   Yeah, by the confirmation order.
 9   Q.   Yeah.
10 A. It also addressed that the trustee could hire counsel.
11   It also addressed that the advisory board would be one member

12   as opposed to multiple members.   What happened was then I know
13   Mr. Seidel called me at some point and said we don't have a
14   signed trust agreement, we need the trust agreement signed.
15   And I said okay, let me get a hold of Mr. Deari.      The reason
16   that Mr. Hesse, I think is having problems with the
17   pagination, Your Honor, is I'm pretty certain what we did was

18   just printed out -- because we had it in Word, printed out a
19   copy of the trust agreement.    Mr. Deari came by, signed the
20   trust agreement, and then we faxed or e-mail over the
21   signature page to Mr. Seidel.   Or, and I'm not remembering
22   exactly, we may have already had Mr. Seidel's signature, but
23   that --
24   Q.   In any event, go back to, please --
25   A.   Sure.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                      SUPP APP 0773
                             Joyce Lindauer - Direct                     42

 1   Q.   -- why there are still blanks in this document?
 2   A.   Okay.   So there's still blanks in the document because,
 3   honestly, after the agreement was signed by Mr. Deari and Mr.
 4   Seidel, I just assumed that Mr. Seidel, as the trustee of the
 5   trust, would fill in the missing blanks, because at that point
 6   I viewed him as the responsible person, because he was the
 7   trustee of the trust.      And the way I understand trusts work,
 8   the trustee is the responsible person.      And so I just assumed
 9   the blanks would all be filled in.     I'm not even sure I knew
10   who his insurance counsel was until I think you may have
11   contacted me at some point.

12   Q.   Did Mr. Seidel ever represent to you, or tell you that he
13   would fill in those blanks?
14   A.   No.    I don't think we ever talked about.
15   Q.   Thank you.
16              MR. RUKAVINA:    I'll pass the witness, Your Honor.
17              THE COURT:    Mr. Hesse?

18   CROSS-EXAMINATION
19   BY MR. HESSE:
20   Q.   A couple of follow-up questions, Ms. Lindauer.
21   A.   Sure.
22   Q.   Let me make sure that I understand.     What happened when
23   you and -- with Mr. Deari is that you printed out the -- a
24   Word document for him to sign?
25   A.   Correct.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 0774
                          Joyce Lindauer - Cross                       43

 1   Q.   Is that document -- do you know where that document is?
 2 A. I'm sure it's still on my computer.
 3   Q.   Well, no, I mean, the executed agreement?
 4   A.   Oh, it's probably in our file, I would think.
 5   Q.   Okay.   Now -- so the agreement that Mr. Deari signed did
 6   not have at the top of it the court's filing stamp?
 7   A.   No, because I didn't go and pull the one that was
 8   attached to the plan.   We would have just printed one off of
 9   the computer.
10   Q.   So what is presented as Exhibit C is not a true and
11   correct copy of the document that Mr. Deari signed?

12 A. I have no reason to believe that it isn't.
13   Q.   But it doesn't -- but this document that's being
14   presented as Exhibit 6 -- or C, I'm sorry, has the court's
15   filing stamp, whereas you said that he signed a document that
16   did not have the Court's filing stamp?
17   A.   Apparently, that's true, yes.

18   Q.   Okay.   So this is -- the document that is presented is
19   not the document he signed?   It's not a copy of the document
20   he signed?
21 A. If the document that he signed did not have this little
22   header writing across the top, then you would be correct.    But
23   I have no reason to believe the one with the header is any
24   different than the one that he would have signed.
25   Q.   But you don't know for sure, do you?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 0775
                            Joyce Lindauer - Cross                      44

 1   A.   No, because I didn't sit and compare them.
 2   Q.   Okay, thank you.      And you sent to Mr. Seidel solely the
 3   signature page, correct?
 4   A.   That's what I recall.
 5   Q.   Okay.
 6   A.   Now, he may have a different recollection.     That's what I
 7   recall.
 8   Q.   Okay.    And it was your understanding that -- and the
 9   document --
10             MR. HESSE:   Let me rephrase the question, Your Honor.
11   Q.   And the document that Mr. Deari signed had the blanks in

12   it, correct?
13 A. I believe so.
14   Q.   And it was your understanding that the rest of the
15   agreement would be filled in by Mr. Seidel?
16   A.   Correct.
17   Q.   So Mr. Deari didn't sign a completed document, correct?

18   A.   He signed a document with blanks in it, we did not fill
19   in those blanks.
20   Q.   Okay.    All right.    So he did not sign the completed
21   document?
22   A.   He -- well, that's -- he signed what you have right here
23   as the creditor trust agreement.
24   Q.   Which was not -- which it was your understanding was not
25   to be the final agreement?




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                        SUPP APP 0776
                           Joyce Lindauer - Cross                      45

 1   A.   No, that was the final agreement.
 2   Q.   But there were -- but the trustee was going to complete
 3   the agreement, correct?
 4   A.   Right.    Just fill in the blanks.   Those were ministerial,
 5   those were just fill in names of his counsel, fill in -- I
 6   think there's a notice provision that needed to be filled in,
 7   those types of things.    But the material terms were all here.
 8   Q.   Okay.    And it was Mr. Deari's understanding that there
 9   would be a trust committee, a trust advisory board?
10   A.   You know, I don't know, Mr. Deari's a pretty simple guy,
11   I'm not sure he had any understanding of how that would work.

12   Yeah.
13   Q.   Let me rephrase the question.
14   A.   Sure.
15   Q.   It was your understanding that there would be a trust
16   advisory board appointed, correct?
17   A.   Right.    But it was my understanding that it would be a

18   one-member board.    And I believe Ms. Doe was going to be the
19   member.
20   Q.   No, I understand.
21   A.   Okay.
22   Q.   So -- no, I understand --
23   A.   Right.
24   Q.   -- that under the confirmation order it was modified.
25   A.   Right.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 0777
                          Joyce Lindauer - Cross                      46

 1   Q.   And I'm not trying to change anything --
 2   A.   Sure.
 3   Q.   -- from the confirmation order.
 4   A.   Sure.
 5   Q.   But you had no reason to believe that the trust advisory
 6   board would not occur --
 7   A.   No.
 8   Q.   -- or be appointed?
 9   A.   No.
10   Q.   Okay.   Gainfully, the debtor doesn't have a dog in that
11   particular fight, does it?

12   A.   The debtor has no dog in any of this fight.   Mr. Deari
13   was able to keep his pizza restaurant.   These were claims that
14   belonged to the creditors.   Whether there's a trust or not,
15   somebody's got to pursue the claims for the benefit of those
16   creditors, that was the concept.
17   Q.   Sure.

18   A.   Okay.
19   Q.   And was the primary claim -- the primary asset of the
20   trust was the claim that was being asserted against Century
21   and Century insurance policy, correct?
22   A.   Correct.
23   Q.   And the three creditors are primarily Ms. Doe, and then
24   two trade vendors?
25 A. It's either two or three trade vendors --




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0778
                             Joyce Lindauer - Cross                       47

1    Q.   Okay.
2    A.   -- I'm not sure.      But, yeah, that's correct.
 3   Q.   But those are fairly small?
 4   A.   Correct.
 5              MR. HESSE:   I have no further questions, Your Honor.
 6              THE COURT:   Thank you.   Mr. Rukavina?
 7              MR. RUKAVINA:    Just one follow-up, Ms. Lindauer.
 8              THE WITNESS:    Sure.
 9   REDIRECT EXAMINATION
10   BY MR. RUKAVINA:
11   Q.   Just so I understand, so you agreed to the trust advisory

12   board in your own mind being Ms. Doe because that would
13   benefit Ms. Doe?
14   A.   Right.    And the other --
15   Q.   And that Ms. --
16   A.   -- other creditors too, honestly.
17   Q.   And if Ms. Doe waives that benefit do you see any

18   resulting prejudice to the debtor or anyone else?
19   A.   No, not really.      I think Mr. Seidel's an excellent
20   trustee.     I don't think he needs -- I think he can do this job
21   without an advisory board, frankly.
22   Q.   Thank you.
23              MR. RUKAVINA:    Thank you, Your Honor.
24              THE COURT:   Any other questions of Ms. Lindauer?
25              You may step down, Ms. Lindauer.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                          SUPP APP 0779
                          Joyce Lindauer - Redirect                       48

 1              MS. LINDAUER:   Thank you, Your Honor.
 2              THE COURT:   How you like that witness box?
 3              MS. LINDAUER:   I hate it.   I hate being a witness.
 4              MR. RUKAVINA:   I was down there not too long ago, if
 5   I recall.
 6              THE COURT:   I think I made a finding you were
 7   credible too.
 8              MR. RUKAVINA:   You made a finding I was credible,
 9   thank you.
10              I'll call Trey Crawford please.
11              I would have rather had a finding of good-looking,

12   but I'll take credible.
13              THE COURT:   Mr. Crawford, for the record, you're a
14   lawyer licensed to practice in the State of Texas, is that
15   correct?
16              MR. CRAWFORD:   Yes, Your Honor.   And just for the
17   record, my legal name is Tom Crawford III.

18              THE COURT:   Okay.   You may be seated.
19              MR. RUKAVINA:   But I'm going to call you Trey, just
20   because that's how I know you, is that okay?
21              MR. CRAWFORD:   My entire life I've been called Trey,
22   so yes, sir.
23   DIRECT EXAMINATION
24   BY MR. RUKAVINA:
25   Q.   And just, quickly, you're a lawyer and you represented




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                          SUPP APP 0780
                          Tom Crawford III - Direct                   49

 1   Ms. Doe in the state court lawsuit?
 2   A.   Yes, sir.
 3   Q.   Okay.   And when did you start representing Ms. Doe?
 4 A. I believe in early 2013.
 5   Q.   And did the case get tried?
 6 A. It did get tried to a verdict.
 7   Q.   Were you there personally?
 8   A.   Yes, I was lead trial counsel.
 9   Q.   On or about June 8th, 2015, did I appear in the state
10   court on a scheduling matter with you?
11   A.   You did.

12   Q.   Okay.   Was Mr. Seidel there?
13 A. I believe he was there.
14   Q.   Okay.   Did you have an understanding that I had been
15   retained by Mr. Seidel together with my firm as insurance
16   counsel?
17   A.   Yes.

18   Q.   Did you or Ms. Doe have any objection to that?
19   A.   No.
20   Q.   Have you ever voiced any objection to Mr. Seidel
21   retaining my firm as insurance counsel?
22   A.   No.
23   Q.   At that hearing did I inform the state court that Mr.
24   Seidel had retained replacement trial counsel?
25   A.   Yes, you did.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0781
                          Tom Crawford III - Direct                    50

 1   Q.   And who was their trial counsel, do you recall?
 2   A.   Chen Dotson.
 3   Q.   Did Ms. Doe know that Chen Dotson would be, and was and
 4   did try the lawsuit on behalf of the trust?
 5   A.   We knew as soon as they were appointed and moved to make
 6   an appearance in the state court case.
 7   Q.   Did you or Ms. Doe have -- voice any objection to the
 8   trustee retaining Chen Dotson?
 9   A.   Not at all.
10   Q.   Okay.   What was the result of trial?
11   A.   We got a twenty million-dollar verdict jointly and

12   severably against PPI and Deari.    And the state court judge
13   actually said it's most egregious set of facts he's seen since
14   he's been a judge.
15   Q.   The brief facts I gave to the judge during my opening,
16   you were here for those, did I generally tell the judge the
17   truth about the evidence that was adduced?

18   A.   Absolutely.
19   Q.   Okay.   Did Ms. Doe offer to settle her claims before
20   trial?
21            MR. HESSE:    Your Honor --
22   A.   We tri --
23            MR. HESSE:    -- objection for 40(h) settlement
24   negotiations.
25            MR. RUKAVINA:    It's not 40(h) if it's the basis of a




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 0782
                         Tom Crawford III - Direct                     51

 1   cause of action, which in this case is Stowers.      We're not
 2   going to go into what was necessarily discussed, and it's not
 3   being used --
 4            MR. HESSE:    But it's not relevant to this trial.
 5            THE COURT:    Overruled on that question.    Don't go
 6   into settlement discussions.
 7            MR. RUKAVINA:    Thank you.
 8   Q.   Did Ms. Doe offer to settle before trial?
 9   A.   We begged to settle before trial so she wouldn't have to
10   go through the two and a half years that she went through.
11   Q.   And I think we all know as the attorneys what the Stowers

12   doctrine is.    Was it pursuant to the Stowers doctrine that Ms.
13   Doe made her offer?
14   A.   Absolutely.
15            MR. HESSE:    Your Honor, objection, that's a legal
16   issue.   And it's a matter subject to -- it's not a matter
17   that's relevant to this case.

18            MR. RUKAVINA:    I'll ask it this way, Your Honor.
19            THE COURT:    Sustained to relevance.
20   Q.   Did Ms. Doe offer to settle within policy limits?
21   A.   Absolutely.
22   Q.   And was that offer accepted?
23 A. It was not even responded to.
24   Q.   Okay.   Now, you understand that Ms. Doe -- or do you
25   understand that Ms. Doe was intended at the time of




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                       SUPP APP 0783
                         Tom Crawford III - Direct                     52

 1   confirmation in this bankruptcy case, to sit on this trust
 2   advisory board?
 3   A.   Can you repeat the question?
 4   Q.   Pardon me.    Do you understand that at the time of
 5   confirmation, or do you have any understanding that at the
 6   time of confirmation here in this bankruptcy case, Ms. Doe was
 7   apparently intended to sit on the trust advisory board?
 8 A. I honestly don't know that.    Mr. Erler and Ms. Fontaine
 9   probably would know better than I would.
10   Q.   Okay.    Does Ms. Doe today want to sit on the trust
11   advisory board?

12   A.   Frankly, I don't think it's necessary.     I mean, the
13   trustee's got fiduciary duties.    As long as they're following
14   the fiduciary duties, I don't -- I really don't see a point in
15   doing that.
16   Q.   Okay.    Without going into discussions you've had with
17   your client, I take it that you have -- that Ms. Doe has made

18   an informed decision on that point?
19   A.   Absolutely.
20   Q.   Do you believe that Ms. Doe has been prejudiced by the
21   trustee retaining insurance counsel, retaining Chen Dotson and
22   not seeking approval from a trust advisory board?
23   A.   Not a bit.
24   Q.   Okay.
25            MR. RUKAVINA:    Your Honor, I pass the witness.     Thank




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 0784
                           Tom Crawford III - Direct                       53

 1   you.
 2                THE COURT:    Mr. Hesse?   Oh, Ms. Fontaine, first.
 3                MR. HESSE:    Your Honor, I'm going to raise the same
 4   objection.      They're members of the same firm that there's an
 5   ethical issue with a lawyer acting as a witness, and -- on a
 6   relevant matter, and having -- acting as counsel in the same
 7   matter.
 8                THE COURT:    Overruled.
 9                MS. FONTAINE:   I'll be real quick, Your Honor.
10   CROSS-EXAMINATION
11   BY MS. FONTAINE:

12   Q.     Mr. Crawford, who has been primarily responsible as
13   counsel for communications with Century Insurance Company?
14   A.     At which firm?
15   Q.     At our firm.
16   A.     Most likely me.
17   Q.     Have you ever had any communications with Century

18   Insurance Company about the membership of the trust advisory
19   board?
20   A.     No.    I don't --
21   Q.     Did --
22 A. I've never talked to them about that.
23   Q.     Did it come up at state court trial who was a member of
24   the trust advisory board?
25   A.     Not that I recall.




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net

                                                           SUPP APP 0785
                             Tom Crawford III - Cross                     54

 1   Q.   Have you had multiple communications with -- related to
 2   settlement of this lawsuit?
 3   A.   Yeah, their lawyer called me saying that you have the
 4   attention from the highest people in the company, we really
 5   want to sit down and mediate --
 6              MR. HESSE:    Objection, Your Honor, we're getting into
 7   settlement discussions.
 8              THE COURT:    Sustained.
 9   Q.   At any point in time have they informed you that they
10   relied upon the trust agreement?
11   A.   No.    In fact, I read the transcript where they asserted

12   no objection to the trust agreement.
13              MR. HESSE:    Objection, Your Honor, hearsay.
14 A. It's --
15              THE COURT:    Overruled.
16              MS. FONTAINE:    Thank you, Your Honor.   No further
17   questions.

18              THE COURT:    Mr. Hesse?
19   CROSS-EXAMINATION
20   BY MR. HESSE:
21   Q.   Mr. Crawford, isn't it true that Century is disputing
22   that is -- it has coverage of the claim that is asserted by
23   Ms. Doe against Pastazios?
24 A. I really can't figure out what Century's position is, it
25   changed.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                          SUPP APP 0786
                           Tom Crawford III - Cross                     55

 1   Q.   Well, Mr. Crawford, isn't that one of the things that's
 2   in the state court -- excuse me, Federal District Court
 3   complaint?
 4   A.   Which complaint are you referring to?
 5   Q.   Any one, pick a complaint?
 6   A.   Can you repeat the question of what you're asking?
 7   Q.   Isn't Century disputing coverage?
 8   A.   They are now, yes.
 9   Q.   They are disputing coverage.      And that they don't owe a
10   liability for this -- for this particular cause of action that
11   your client is asserting?

12 A. I wholeheartedly disagree with that.
13   Q.   You may disagree, but aren't they -- but Century's
14   disputing that it has coverage?
15 A. It is now.
16            MR. HESSE:    I have no further comments, Your Honor.
17            THE COURT:    Mr. Rukavina?

18   REDIRECT EXAMINATION
19   BY MR. RUKAVINA:
20   Q.   Just so that it's in the record, Mr. Crawford, are you on
21   ECF in the Federal District Court action for Judge Solis?
22 A. I am.
23   Q.   You get the pleadings in there?
24   A.   Yes.
25   Q.   On or about June 12th of this year, did I file a motion




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                        SUPP APP 0787
                         Tom Crawford III - Redirect                     56

 1   to substitute in?
 2   A.   You did.
 3   Q.   And would, pursuant to ECF, Century have received a copy?
 4   A.   They would.
 5   Q.   So as of June 12th you have reason to believe that
 6   Century knew that the trustee had hired Munsch Hardt?
 7   A.   There'd be no question.     I remember getting the ECF.
 8   Q.   Also, by the way, and without going into details, were
 9   you party to any communications this summer after trial --
10            MR. HESSE:    Your Honor, this is going beyond the
11   scope of cross.

12            MR. RUKAVINA:     It's okay.   I'll withdraw the
13   question.   Thank you.
14            THE COURT:    You may step down, Mr. Crawford.
15            THE WITNESS:     Thank you, Judge.
16            THE COURT:    You may call your next witness.
17            MR. RUKAVINA:     Your Honor, I'll call the trustee.

18            THE COURT:    Mr. Seidel?     Mr. Seidel, since you're
19   testifying as capacity of trustee, I'm going to swear you in.
20   No offense though, okay?
21            MR. SEIDEL:     None taken.
22        (Witness sworn)
23            THE COURT:    You may be seated.
24   DIRECT EXAMINATION
25   BY MR. RUKAVINA:




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                         SUPP APP 0788
                          Scott Seidel - Direct                      57

 1   Q.   And for the record, sir, you are the trustee in this
 2   post-confirmation trust?
 3   A.   Yes.
 4   Q.   Would you please turn to Exhibit C?   There's two binders.
 5   Now, do you recognize this document?
 6   A.   Yes, sir.
 7   Q.   And if you'll turn to the last page, the signature page?
 8   Did you -- is that your signature, did you sign this document?
 9   A.   Yes, sir.
10   Q.   And you signed it -- did you sign it after Mr. Deari had
11   signed it?

12   A.   Yes, sir.
13   Q.   So the issues with the pagination or whatever, is that
14   how the document came to you?
15   A.   Yes, sir.
16   Q.   And did the whole document come to you, or just the
17   signature page?

18 A. It came to me in two parts from what I recall.
19   Q.   Okay.   What two parts, sir?
20   A.   First part was the creditor trust agreement that has the
21   stamp of the court on top.   And the second e-mail had the
22   signature line for Mr. -- the signature page of Mr. Deari.
23   Q.   And who sent you this, where did it come from?
24   A.   Ms. Lindauer.
25   Q.   How long have you been a lawyer, sir?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                     SUPP APP 0789
                           Scott Seidel - Direct                      58

 1   A.   Longer than I'd like to admit, twenty-five, thirty years.
 2   Q.   How long have you been a trustee?
 3   A.   Same amount of time, basically.
 4   Q.   And how many sales contracts, 9019s would you, ballpark,
 5   you've signed in your twenty-five --
 6   A.   Thousands.
 7   Q.   Is there anything unusual about a signature page being
 8   separate from the contract?
 9   A.   No.
10   Q.   Is that what's done frequently?
11   A.   Yes.

12   Q.   Okay.    Now when you got this document explain to the
13   Judge what the state of the trust was?    In other words, plan
14   is confirmed on April 2nd --
15   A.   Right.
16   Q.   -- you get this document May 22nd?
17   A.   Right.

18   Q.   What was going on with respect to you being the trustee
19   of the trust?
20   A.   Well, there was some discussion about me being the
21   trustee of the trust.    And then there was supposed to be
22   50,000-dollar seed money to hire lawyers to defend the cause
23   of action.    And the 50,000 dollars wasn't there.   And so we
24   fought, and we fought, and we had phone calls, and we had more
25   phone calls, and we had more correspondence.   And the 50,000




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0790
                           Scott Seidel - Direct                      59

 1   dollars wasn't there.   And so we continued to fight.   And we
 2   had state litigation proceeding.   We had lawyers involved.
 3   Q.   Let me stop you just there.   When was the state court
 4   going to go to trial?   Early July?
 5   A.   Early July is my recollection.
 6   Q.   Were you there with me on July 8th -- I'm sorry, on June
 7   8th, 2015 before Judge Ginsberg?
 8   A.   Yes, I was.
 9   Q.   Did we inform the judge that we might have to seek a
10   continuance?
11 A. I did.

12   Q.   What did he say?
13   A.   He was not to receptive to any type of continuance.
14   Q.   Do you recall who Sam Johnson was?
15   A.   Yes, he was the prior lawyer in the case.
16   Q.   And without going into anything that's privileged, did
17   you have multiple communications with Mr. Johnson about him

18   representing the trust?
19 A. I did.
20   Q.   Was an agreement reached?
21   A.   No.
22   Q.   Was it a financial reason?
23 A. It was a financial reason, basically.
24   Q.   So at that time with trial coming up, and the judge
25   saying there's not going to be a continuance, what were you




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0791
                            Scott Seidel - Direct                     60

 1   doing with respect to that state court trial and getting
 2   counsel?
 3 A. I was busily trying to get the state court counsel on
 4   board, and also trying to get the 50,000 dollars, so that we
 5   have some money.
 6   Q.   But that was my point, you couldn't get counsel without
 7   that 50,000?
 8   A.   No.    No one was volunteering to go step into this.
 9   Q.   Did you in any way hide from Ms. Doe, or Mr. Deari, or
10   anyone that you were getting trial counsel to defend the
11   trust?

12   A.   Absolutely not.
13   Q.   Without the 50,000 dollars would this plan have been
14   effectuated?
15   A.   No.
16   Q.   In other words that was the more pressing issue?
17   A.   That was the issue.

18   Q.   Okay.   At some point you retained the state court trial
19   counsel that Mr. Crawford testified was Chen Dotson, is that
20   correct?
21   A.   Yes.
22   Q.   Okay.   And they did defend the trust at the --
23   A.   They did.
24   Q.   And they lost?
25   A.   They lost.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0792
                            Scott Seidel - Direct                      61

 1   Q.   We lost?
 2   A.   We lost.
 3   Q.   What would have happened if you had not retained anyone
 4   to defend the trust because there's no trust advisory board
 5   for you to call -- well, first of all, was there a trust
 6   advisory board for you to call to say hey, I want to hire Chen
 7   Dotson?
 8   A.   Never.
 9   Q.   What would have happened if you had just raised your hand
10   and said well, I ain't going to hire no one?
11   A.   We'd have had a catastrophe.    That was a -- they were

12   steamrolling towards proceeding.     There wasn't going to be a
13   continuance; we had to get someone in.     If there was no one
14   in, we would have been defaulted.
15   Q.   Okay.    Now, as far as the retention of Munsch Hardt, you
16   have retained Munsch Hardt as your "insurance counsel," is
17   that correct?

18   A.   Correct.
19   Q.   Was this ever hidden from anyone?
20   A.   Never.     It was told to everyone, anybody who was involved
21   or asked questions about this case.
22   Q.   Okay.    Now, the summer's progressing, was there a time
23   when we mediated with Century?
24   A.   Yes.
25   Q.   And was that about October 8?




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 0793
                          Scott Seidel - Direct                       62

1    A.   Yes.
2    Q.   And did the mediation last some time thereafter, without
 3   going into any details?
 4   A.   Yes.
 5   Q.   And was it about October 20th that the mediation
 6   basically failed?
 7   A.   My recollection.
 8   Q.   Now, in that time, so after you hired Chen Dotson, after
 9   you hired me, are you having communications with anyone
10   regarding the blanks in the trustee agreement?
11 A. I think maybe with you, that would be it.

12   Q.   Without going into details, did you ask me to
13   investigate?
14   A.   Yes.
15   Q.   And did I report back to you without telling the Court
16   what I said?
17   A.   Yes.

18   Q.   Okay.   And after all that is when we filed this motion?
19   A.   Yes.
20   Q.   I guess the question is going to be why did we not file
21   this motion much sooner?
22   A.   Well, we were trying to see what -- how the mediation
23   went which would obviate all of this.
24   Q.   Did you have an understanding that there was a fully
25   executed agreement that just hadn't been provided to you yet?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0794
                             Scott Seidel - Direct                       63

 1   A.   That was my understanding that there was one with the
 2   firm, your firm filled in.
 3   Q.   Has the trust in your mind been properly effectuated?
 4   A.   Yeah.
 5   Q.   The issues we're here on don't concern the existence of
 6   the trust, they concern the existence of what you can do
 7   without or with approval, isn't that correct?
 8   A.   Correct.
 9   Q.   Okay.   Is the -- is Century in any way, shape or form a
10   beneficiary of this trust to your belief or knowledge?
11   A.   Not to my knowledge.

12   Q.   Has -- since you've been involved in this case, has
13   Century always been an adversary to us?
14   A.   Yes.
15   Q.   Have we been engaged in active litigation with Century?
16   A.   Yes.
17   Q.   Can you think of any reason, being a trustee for twenty-

18   five years, having had thousands of cases, why your litigation
19   adversary would in any way, shape or form have any say on the
20   internal governance of your trust?
21   A.   No.
22              MR. RUKAVINA:   Thank you, Your Honor.   I'll pass the
23   witness.
24              THE COURT:   Ms. Fontaine?
25   CROSS-EXAMINATION




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                         SUPP APP 0795
                             Scott Seidel - Cross                      64

 1   BY MS. FONTAINE:
 2   Q.   Mr. Seidel, when you were appointed trustee in the
 3   confirmation order, what was your understanding as to the
 4   status of Jane Doe's claim?
 5   A.   That it's being litigated.
 6   Q.   As trustee you're responsible for objecting to proofs of
 7   claims, are you not?
 8   A.   Yes.
 9   Q.   Prior to the state court trial did Ms. Doe offer to
10   compromise and allow her claim?
11 A. I'm trying to remember.    I stand to be refreshed on that.

12   Q.   Did she ever send you a demand letter prior to trial of
13   the state court litigation?
14 A. I'm sure she did.
15   Q.   Did you decide to compromise and allow her claim prior to
16   trial?
17   A.   No, we litigated that claim down in trial.

18   Q.   Did you ever represent to anybody that Jane Doe was on
19   the trust advisory board?
20 A. I don't believe so, no.
21   Q.   Did you ever tell Century, in particular, that Jane Doe
22   was on the trust advisor board?
23 A. I never talked to Century.
24   Q.   Have you ever represented to anyone that anybody's on the
25   trust advisory board?




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                       SUPP APP 0796
                               Scott Seidel - Cross                       65

 1   A.   No.
 2              MS. FONTAINE:    No further questions, Your Honor.
 3              THE COURT:   Thank you.     Mr. Hesse?
 4   CROSS-EXAMINATION
 5   BY MR. HESSE:
 6   Q.   Mr. Seidel --
 7   A.   Yes, sir.
 8   Q.   -- when were you first contacted to become the trustee?
 9   A.   My memory is not what it was, but I'm going to say April,
10   I believe.   Maybe March, April, does that make sense?
11   Q.   Let me -- bear with me for just one moment.

12              MR. HESSE:   I'll ask the Court to take judicial
13   notice of Century's Exhibit 4, which is a copy of the order
14   confirming the plan.
15              THE WITNESS:    Yes, sir.
16              MR. HESSE:   It's that one.     And it says that it --
17   Q.   I was going to ask if this might help reflect your --

18   A.   Sure.
19   Q.   -- or refresh your recollection.       It's Exhibit 4.
20 A. 4.    Okay.
21   Q.   And does the fact that it was signed on April 2 refresh
22   your recollection as to when you were first contacted?
23   A.   Yes, sir, it would have been around that time frame.
24   Q.   Okay.   Maybe March -- maybe late March?       Obviously
25   sometime before April 2?




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                          SUPP APP 0797
                             Scott Seidel - Cross                        66

 1   A.   That's my recollection.
 2   Q.   Okay.   And prior to agreeing to become the liquidating
 3   trustee or -- excuse me, the creditor trustee, did you review
 4   the debtor's plan of reorganization?
 5   A.   Took a look at it.
 6   Q.   So you did review it?
 7 A. I took a look.
 8   Q.   Did you review the trust agreement?
 9 A. I took a look at it.
10   Q.   Okay.   And when you say you took a look at it, what does
11   that mean?

12 A. I didn't full out read the doc -- I saw the document.
13   Q.   And was there anything about the plan or trust agreement
14   that seemed unusual to you?
15 A. I don't swim in that water a whole lot, so it's all a
16   little unusual to me.    I'm not an 11 guy.
17   Q.   Fair enough.    And then if we can -- I was going to ask

18   you if you paid particular attention, I will ask you to look
19   at the Trustee's Exhibit A, which is the other book, since
20   it's already been admitted.     Paragraph Section 7.01.
21              THE COURT:   In A?
22              MR. HESSE:   Yes, Trustee's Exhibit A.
23              THE COURT:   All right.
24 A. 7.01, creation of creditor trust and appointment of the
25   trustee.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                         SUPP APP 0798
                             Scott Seidel - Cross                      67

 1   Q.   Yes.    And the last sentence there specifically states
 2   that the trustee and the creditor trust will be subject to the
 3   oversight of a trust advisory board, is that -- do you have a
 4   recollection of seeing that at the time?
 5 A. I see it.
 6   Q.   Actually, at the time of -- let's say in early -- late
 7   March, early April, when you looked at the trust -- the plan
 8   and the trust agreement?
 9   A.   Yes, it's there.
10   Q.   Okay.   Does that seem like an unusual provision?
11   A.   Like I said, I'm not -- I don't come into the Chapter 11

12   post-confirmation world that often --
13   Q.   Okay.
14   A.   -- so I'm not sure.    I apologize, I'm just not.
15   Q.   Now you said that you reviewed -- let me go back.     So you
16   reviewed it to that point in time, just looked at it.     Did
17   you -- when did you -- when was the next time you have a

18   recollection of looking at the trust agreement?
19 A. It would have been April, May, I would guess.
20   Q.   Okay.   And if you could turn to paragraph -- or excuse
21   me, Exhibit C in the trustee's book.    And this is the
22   creditor's trust agreement, and if you could turn it over to
23   the last page.
24   A.   Yes, sir.
25   Q.   Is that your sig -- you said that was your signature,




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 0799
                            Scott Seidel - Cross                     68

 1   correct?
 2   A.   Yes, sir.
 3   Q.   And when did you sign that document?
 4 A. It would have been when I received the e-mail from Ms.
 5   Lindauer, I would have thought right when it's dated, May
 6   22nd.
 7   Q.   Is that your handwriting that dates it?
 8   A.   No, sir, that's not my handwriting.
 9   Q.   Okay.   But it sounds about right that you would have
10   signed it on May 22?
11   A.   That sounds about right, yes, sir.

12   Q.   Okay.   And prior to -- and you said that you got the
13   document -- that you got two documents with that e-mail, is
14   that -- is my understanding correct?
15   A.   You know, sir, it's been a while since I've looked at
16   this, but my recollection is that I got two e-mails from Ms.
17   Lindauer.

18   Q.   Okay.
19   A.   One was, as I indicated before, the trust agreement.    And
20   then the second was the signature page.
21   Q.   And did you review the trust agreement before signing it?
22   A.   Yes, sir, I looked at it.
23   Q.   Okay.   So when you signed the trust agreement you knew
24   that there were the blanks that were in the trust agreement,
25   correct?




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                     SUPP APP 0800
                             Scott Seidel - Cross                      69

 1   A.   Yes.
 2   Q.   And you also were aware at that time that there were
 3   several provisions in the trust agreement that required
 4   approval of a trust advisory board, correct?
 5 A. I see that, yes.
 6   Q.   And do you remember the -- and so, for example, in
 7   Section 4.2 of the trust advisory -- excuse me, the trust
 8   agreement, 4.2(b) --
 9   A.   Hold on one second, 4.2(b).
10   Q.   There are the provisions that deal with -- that with
11   prior approval of the trust advisory board you can enter into

12   -- under contracts, that's (iii)?
13   A.   Would you mind pointing me to where you're talking about?
14            MR. RUKAVINA:    I don't see a 4.2.
15   Q.   4.2 --
16   A.   Yes, sir.
17   Q.   -- (b) --

18   A.   Yes, sir.
19   Q.   -- (iii).
20   A.   Okay.    I see that now.   It says with the prior approval
21   of the trust advisory board.
22   Q.   Let's go to trust advisory board 4.
23            MR. RUKAVINA:    I might have coffee (ph.) in their
24   material.
25            MR. HESSE:    Well, yeah, you are missing a page.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 0801
                            Scott Seidel - Cross                     70

 1              MR. RUKAVINA:   Okay.
 2   Q.   It's 4.2(b)(iii), that's one of the sections that
 3   requires prior approval of the trust advisory board, correct?
 4   A.   That's what it says, yes, sir.
 5   Q.   And there's (v) below that that provides that with prior
 6   approval of the trust advisory board, that you can employ
 7   attorneys, accountants, et cetera?
 8   A.   That's what it says, yes, sir.
 9   Q.   And turning over to the next page, (x), that you may
10   compromise, adjust, settle, or abandon any causes of action
11   with the prior approval of the advisory board, correct?

12   A.   That's what it says, yes sir.
13   Q.   And those causes of actions would have included the
14   claims against Century, correct?
15   A.   Yes.
16   Q.   And then under (xi), slightly different language, but
17   dealing with avoidance actions, you can compromise, adjust or

18   settle but with consultation of the advisory board, correct?
19   A.   That's what it says, yes, sir.
20   Q.   So there were sev -- so you knew that all those
21   provisions existed at the time that you signed this document,
22   correct?
23 A. I'm --
24   Q.   Pardon me?
25   A.   They were there, they were there.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                    SUPP APP 0802
                             Scott Seidel - Cross                      71

 1   Q.   Okay.   And then I'm going to ask you to turn over to
 2   Section 10.1
 3   A.   Yep.    Is there a page number?
 4   Q.   It's page 24 of the trust agreement, or if you're look --
 5   A.   Okay.
 6   Q.   And I'll point you to the -- and this provides that --
 7 A. 10.1, I see it.
 8   Q.   10.1, this provides a mechanism for the trustee to be
 9   able to amend and -- amend the trust agreement, correct?
10   A.   Yes, apparently.
11   Q.   You want to take a look at it and read it?

12 A. I'm catching up to you, go ahead.
13   Q.   On the fifth line from the bottom it states "Provided
14   further that the trustee shall not be entitled to amend or
15   modify certain sections, including 4.2(x) and 4.2(xi),"
16   correct?
17 A. I believe you've read it correctly, yes.

18   Q.   And if we go back to 4.2(x) and (xi), page 11 --
19   A.   Yes, sir.
20   Q.   -- those two sections specifically incorporate oversight
21   by a trust advisory board, correct?
22 A. It says what it says, yes, sir.
23   Q.   And so those are two sections that cannot be amended,
24   correct?
25   A.   That may be.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 0803
                             Scott Seidel - Cross                      72

 1   Q.   Now, with regard to your motion today, you're asking the
 2   Court to basically read out all sections of the trust
 3   agreement that relate to the trust advisory board, correct?
 4   A.   That's one alternative, yes.
 5   Q.   Okay.    Wouldn't you consider that to be a material
 6   modification of this agreement?
 7   A.   No.
 8              MR. RUKAVINA:   Your Honor, object, it's a legal
 9   conclusion.
10              THE COURT:   Overruled.
11   Q.   You don't think that would be a material modification?

12   A.   No, sir.
13   Q.   Now, with regards to -- excuse me, Section 4.2(x) --
14 A. I'm sorry, could you give me the page again?
15   Q.   It's 11, page 11 of the --
16   A.   Yes, sir.
17   Q.   That -- now you knew that you would need to have trust

18   advisory board authority before you could settle with Century,
19   correct?
20              MR. RUKAVINA:   Your Honor, I will object to that to
21   the extent that it would have to be answered by invading the
22   attorney-client privilege and our work product.     He is
23   my -- although he's a lawyer, he's my client in this instance.
24              THE COURT:   Don't go into conversations with your
25   lawyer, but answer the question if you can.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 0804
                             Scott Seidel - Cross                       73

 1            THE WITNESS:    Okay.
 2   A.   Do you mind repeating the question?
 3   Q.   Pursuant to the terms of Section 4.2 -- excuse me,
 4   4.2(b)(x), you understood -- you know that you need to have
 5   trust advisory board approval to enter into any settlement
 6   with Century?
 7            MR. RUKAVINA:    I would just, again, Your Honor,
 8   advise the witness to answer like you said, only to the extent
 9   he can without invading our privilege.
10   A.   Yeah, I visited with counsel about that, and we came to a
11   conclusion.

12   Q.   Well, what conclusion did you and counsel come to?
13            MR. RUKAVINA:    And, Your Honor, that is the core of
14   my work product and attorney-client privilege.
15            MR. HESSE:     He opened the door, Your Honor.
16            THE COURT:     If you could answer the question without
17   invading your attorney-client privilege, which I take it to

18   note that you know what that is, you may answer the question.
19            THE WITNESS:    I don't believe I can, Your Honor.
20            THE COURT:     Sustained.   It's sustained, the attorney-
21   client privilege objection.
22   Q.   So you went into mediation with Century knowing full well
23   that you did not have authority to settle the cause of action?
24            MR. RUKAVINA:    Objection, Your Honor, that misstates
25   the prior answer.   And, again, he cannot answer that question




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                        SUPP APP 0805
                           Scott Seidel - Cross                        74

 1   without invading the privilege.
 2            THE COURT:   I think you can get that information if
 3   you restate the question.
 4   Q.   Is it your understanding, Mr. Seidel, that you cannot
 5   settle with Century without approval of the trust advisory
 6   board?
 7            MR. RUKAVINA:   Same question as before, Your Honor.
 8            THE COURT:   Overruled on that one.
 9   A.   We believed if we could have gotten to a settlement
10   mediation, that could have been done, a settlement could have
11   gotten done.

12   Q.   Who is "we"?
13   A.   My counsel and I.   Wholeheartedly.
14   Q.   How did you think -- in light of the language in the
15   trust agreement how could you have gotten that done?
16   A.   That's with discussion with my lawyer.
17   Q.   So based upon the terms of the trust agreement though,

18   you would have to have Cent -- you'd have to have trust
19   advisory board approval to settle with Century?
20            MR. RUKAVINA:   Your Honor, that's a legal conclusion
21            THE COURT:   Overruled.   Overruled.   He may testify as
22   to his understanding of the trust document.
23 A. I'm sorry, could you repeat your question?
24   Q.   Based on your understanding of the trust agreement, you
25   could not settle with Century without trust advisory board




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                       SUPP APP 0806
                            Scott Seidel - Cross                       75

 1   approval?
 2   A.   My understanding was we could have got a settlement done.
 3   Q.   Under the terms of the agreement?
 4   A.   My understanding is we could have gotten it done, yes.
 5   Q.   Under the terms of the agreement?
 6   A.   My understanding.
 7   Q.   Okay.    You were here when Ms. Lindauer testified that it
 8   was her understanding that Jane Doe was going to be the member
 9   of the trust advisory board, is that correct?
10   A.   Yes.
11   Q.   And was it your understanding that Jane Doe was going to

12   be the member of the trust advisory board?
13 A. It would make sense to me.
14   Q.   Who did you understand to be the -- that was going to be
15   the member of the trust advisory board?
16 A. I would have thought it would have been Ms. Doe, but I
17   don't know.

18   Q.   Did Ms. Doe ever act like she was the member of the trust
19   advisory board?
20 A. I don't know what act like member of the trust advisory
21   board would be, but, no, not that I recall.
22   Q.   Did her counsel ever act in a manner that would be
23   consistent with being on the trust -- a member of the trust
24   advisory board?
25 A. I don't know.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0807
                             Scott Seidel - Cross                      76

 1   Q.   Have you ever taken direction from Ms. Doe or her
 2   counsel?
 3 A. I have not taken direction from them.
 4   Q.   Now, Mr. --
 5 A. I've sought their input, just as I've sought your
 6   client's input.
 7   Q.   What kind of input did you seek?
 8              MR. RUKAVINA:   Your Honor, that goes far beyond the
 9   relevance of this motion.
10              THE COURT:   Overruled.
11 A. I'm sorry?

12   Q.   What input did you seek?
13   A.   When we were at the mediation all day, we listened to
14   what everybody had to say.
15   Q.   Okay.   And what was her input?
16              MR. RUKAVINA:   Your Honor, that's a mediation
17   privilege now.    He just said it was at a mediation, and we

18   know that there are strict rules in Texas on mediation.
19              MR. HESSE:   Withdraw the question, Your Honor.
20              THE COURT:   Okay.
21   Q.   Now, Mr. Seidel, isn't it true that you'll receive five
22   percent of any recovery that the trust obtains from causes of
23   action?
24 A. I think -- I think that term is net, after attorney's
25   fees are paid.    But, yes, I would receive a percentage of the




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 0808
                           Scott Seidel - Cross                      77

 1   recovery.
 2   Q.   And that would include a percentage of the -- I'll try to
 3   use the proper term, net recoveries from Century, correct?
 4 A. I think that's correct, yes, sir.
 5   Q.   So if the net proceeds that the trust collects from
 6   Century is twenty million dollars, your piece would be a
 7   million dollars, correct?
 8 A. In the way it's written, yes.
 9   Q.   And, on the other hand, if the trust receives zero
10   dollars from Century, your compensation would be zero dollars,
11   correct?

12   A.   Yes, sir.
13   Q.   Now, isn't it true that the size of the claim the trust
14   is asserting against Century depends upon the amount of the
15   claim that Jane Doe has against the trust?
16   A.   Okay, you have to repeat that one, you went really fast
17   for me.

18   Q.   Isn't it true that the size of the claim, or the amount
19   that is being asserted against Century by the trust depends
20   upon the amount of the claim that Jane Doe has against the
21   trust?
22   A.   Yeah, that would make sense.
23   Q.   Once again, if Jane Doe has a claim of twenty million
24   dollars against the trust, and the trust receives -- or let me
25   rephrase that.   If Jane Doe has a claim in excess of twenty




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                     SUPP APP 0809
                              Scott Seidel - Cross                       78

 1   million dollars --
 2   A.   Okay.
 3   Q.   -- and the trust will assert a claim of in excess of
 4   twenty million dollars against Century, correct?
 5   A.   Yes, sir.
 6   Q.   On the other hand, if the claim of Jane doe is zero
 7   against the trust, the trust will not have a claim against
 8   Century, correct?
 9              MR. RUKAVINA:    Your Honor, I just want to make sure
10   he does -- I'm going to object to a legal conclusion.       I mean,
11   again, he's not a lawyer, and what the legal ramifications of

12   Jane Doe having zero claim against Century may be, he's not
13   ready to answer.     For example, there is the duty to defend.
14   It is different from the duty to indemnify.       So, again, I
15   would just lodge an objection to the legal conclusion nature
16   of these questions.
17              THE COURT:    Witness may give his understanding if he

18   has one.
19   A.   Okay, I'm sorry, can you repeat again?
20   Q.   So if Jane Doe has a claim of zero dollars against the
21   trust, the trust will not have a claim against Century, is
22   that correct?
23 A. I'm not sure.      I -- I just don't know.   It seems like
24   they would not, but there may be other things.
25   Q.   Okay.   So --




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                         SUPP APP 0810
                            Scott Seidel - Cross                       79

 1   A.   Attorney's fees, et cetera, I don't know.
 2   Q.   And this is the way that the plan and the trust agreement
 3   is written, that's how the economics work?
 4   A.   Like a Chapter 7 case, in my mind.
 5   Q.   Okay.   Now, you as the trustee, is the sole party with
 6   the authority to object to Jane Doe's claim, correct?
 7 A. I think that's right.
 8   Q.   Okay.   So Century couldn't object to her claim?
 9 A. I don't know what Century can do.
10   Q.   Well, let's --
11 A. I don't know.

12   Q.   If you were the sole -- do you have -- are you the sole
13   person that could --
14 A. I'm the only one that can object to claims.
15   Q.   You're the only -- so you're the only person that can
16   object to claims.    And I think you testified before that upon
17   confirmation of the plan -- well, let me -- let me step back.

18   Upon -- when did you actually become -- do you understand that
19   your role as trustee began?
20 A. I would -- I would say April, May 2015.
21   Q.   Would it have been the day that the plan had been
22   confirmed, or the day that the trust agreement was signed?
23   A.   And your question was when I became --
24   Q.   When did you assume the role as trustee?
25   A.   One of those two days, probably the -- probably the




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0811
                              Scott Seidel - Cross                      80

 1   latter, but I'm not positive.
 2   Q.   Okay.   So you would have assumed the responsibility as
 3   trustee on May 22?      And at that time did you take control of
 4   the litigation asserted by Jane Doe against the trust?
 5   A.   Yeah.   I mean, we tried to defend that litigation.
 6   Q.   And you hired counsel to defend?
 7   A.   Yes, sir.
 8   Q.   Now you were also present at the trial, correct?
 9   A.   Not for every minute of it.      It went on for three days,
10   but I was there.
11   Q.   You were there at various times?

12   A.   Yes, sir.
13   Q.   Did you direct the defense of Jane Doe's claims?
14              MR. RUKAVINA:    Your Honor, I object on the grounds of
15   relevance.   This has nothing to do with the relief we're
16   seeking.    And, moreover, this is an attempt to collaterally
17   obtain discovery in a hot moving piece of litigation in front

18   of Judge Solis.    This is an attempt by counsel to get free
19   discovery.
20              THE COURT:    Relevance, Mr. Hesse?
21              MR. HESSE:    I'll withdraw the question, Your Honor.
22              THE COURT:    Okay.
23   Q.   Now, isn't it true that at the conclusion of the state
24   court hearing your lawyer advised Century of valid appeal
25   points?




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 0812
                             Scott Seidel - Cross                        81

 1              MR. RUKAVINA:   Objection, Your Honor.   Again, that is
 2   outside of anything to do with relevance here.      It's subject
 3   to litigation.    It is also the best evidence rule.
 4              THE COURT:   Sustained on relevance.
 5              MR. HESSE:   I beg your pardon, Your Honor?
 6              THE COURT:   Sustained on relevance.
 7              MR. HESSE:   Okay.
 8   Q.   I'll just ask though, you made the decision not to appeal
 9   the Jane Doe --
10              MR. RUKAVINA:   Your Honor, objection to relevance.
11   Again, this is something that is not present here, but is in

12   front of Judge Solis.
13              THE COURT:   You may answer that question, everybody
14   knows the answer to that question.    You may answer the
15   question.
16   A.   Correct.    On visiting with counsel, we came up with a
17   decision on that.

18   Q.   After visiting with counsel?
19   A.   Yes, sir.
20   Q.   Okay.   Now, if you -- as I understand from your response,
21   the preferred relief that you're seeking is to eliminate the
22   provisions relating to a trust advisory board, is that
23   correct?
24   A.   That is an option, yes, sir.
25   Q.   Well, is that the prim --




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                         SUPP APP 0813
                             Scott Seidel - Cross                      82

 1 A. It would be great.
 2   Q.   -- preferred relief?
 3   A.   Sure.
 4   Q.   That would be the preferred relief.    And so that would
 5   eliminate the trust advisory board's oversight of your actions
 6   as trustee, correct?
 7   A.   Yes.
 8   Q.   And that would amend Section 7.01 of the plan, correct?
 9 A. I -- if you say so, I don't have the plan number in front
10   of me, I believe you.
11   Q.   We'll look at Exhibit A --

12   A.   Yep.
13   Q.   -- page 13, Section 7.01, last sentence.
14 A. It would change that sentence, yes.
15   Q.   And it would also eliminate the process under which you
16   would be removed as trustee, correct?
17 A. I assume so.    But if anybody wants to remove me, they

18   could file papers and have at it.
19   Q.   Well, let's look at Section 8.8 of the trust agreement?
20   A.   Okay.
21   Q.   It's Exhibit A, it's the docketed page 42?
22 A. 8.8(a), I have it, resignation.
23   Q.   Well, 8.8(b).
24   A.   (b), removal.
25   Q.   And it provides that the trustee may be removed    (1)




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 0814
                            Scott Seidel - Cross                      83

 1   either by order of the bankruptcy court upon motion of the
 2   trust advisory board with less than unanimous vote, or upon
 3   unanimous vote of the trust advisory board?
 4   A.    Yes, sir.
 5   Q.    So if there's an elimination of the trust advisory board,
 6   there is no mechanism to remove you as trustee, correct?
 7   A.    No, I don't agree with that.   I think anybody can file
 8   papers to remove me anytime they want.
 9   Q.    Okay.   One of the blanks that's in the
10   trust advisory -- or excuse me, the trust agreement, is the
11   compensation to Munsch Hardt?

12   A.    Yes.
13   Q.    Has there ever been an agreement reached as to Munsch
14   Hardt's compensation for being insurance counsel?
15   A.    They're just billing hourly.
16   Q.    So they're just billing hourly.   Is that authorized by
17   the trust agreement?

18 A. I'm trying to remember how they're billing, to be quite
19   honest, counsel.
20         (Pause)
21   Q.    Section 9.2.
22   A.    Yes, sir.
23   Q.    So that -- you don't know what that blank is, filled in
24   is?
25   A.    No.




                       eScribers, LLC | (973) 406-2250
                 operations@escribers.net | www.escribers.net

                                                      SUPP APP 0815
                             Scott Seidel - Cross                         84

 1   Q.     And just to be clear, going back to page 23, Section
 2   9.1(a), the blank relating to Munsch -- or relating to
 3   insurance litigation counsel, that's never been filled in
 4   either, has it?
 5 A. It's not filled in.   Always been Munsch Hardt since day
 6   one.
 7   Q.     I beg your pardon?
 8 A. I said Munsch Hardt has been involved since day one,
 9   that's not -- that's not filled in.
10              MR. HESSE:   I have no further questions, Your Honor.
11              THE COURT:   Thank you.   Mr. Rukavina?

12              MR. RUKAVINA:    Your Honor, I was a little bit
13   confused by your ruling before on my Exhibit C.       To the extent
14   it has not been admitted, I would ask that it be admitted.
15              THE COURT:   Response?
16              MR. HESSE:   I believe they've authenticated it, Your
17   Honor.

18              THE COURT:   C's admitted.   I just carried his
19   objection so Mr. --
20   (Trust agreement was hereby received into evidence as
21   Trustee's Exhibit C, as of this date.)
22              MR. HESSE:   Thank you, Your Honor.
23              THE COURT:   -- Seidel could testify that he had
24   signed it.
25              MR. RUKAVINA:    Thank you, Your Honor.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                          SUPP APP 0816
                         Scott Seidel - Redirect                      85

 1   REDIRECT EXAMINATION
 2   BY MR. RUKAVINA:
 3   Q.   Mr. Seidel, and we have to be careful, because it
 4   concerns mediation so let's not going into details.   Was Ms.
 5   Doe present?
 6   A.   Absolutely.
 7   Q.   Was her counsel present?
 8   A.   Absolutely.
 9   Q.   Did we meet with her and her counsel?
10   A.   Sure.
11   Q.   And you said that at least other people thought that Ms.

12   Doe should have been on this trust advisory board, right?
13   A.   Yes.
14   Q.   So logically did you believe in good faith that if there
15   was an agreement reached, all the necessary parties were
16   there, and it could have been taken care of right then and
17   there?

18   A.   Yes, sir.
19   Q.   In fact, without -- now, be careful, without saying
20   anything about what was said, in fact, did Ms. Doe and you
21   have the same answer to the mediator on his mediator proposal?
22   A.   Yes.
23   Q.   Okay.   So to the extent that any kind of conferring with
24   Ms. Doe would have been necessary, do you believe in good
25   faith that you satisfied that?




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                     SUPP APP 0817
                          Scott Seidel - Redirect                      86

1    A.    Yes.
2    Q.    I want you to go, like Mr. Hess did, to page 10 of the
 3   creditor trust agreement, that's Exhibit C.    I want you to go
 4   to Section 4.2, please.   4.2(b), you'll recall Mr. Hesse took
 5   you through this?
 6   A.    Yes, sir.
 7   Q.    I'm going to try to burn through this and not to try the
 8   Court's patience.
 9   A.    Yes, sir.
10   Q.    (b)(1) doesn't speak about a trust advisory board?
11   A.    Correct.

12   Q.    (b)(2) doesn't speak about a trust advisory board?
13   A.    Correct.
14   Q.    (3) does "With the prior approval of the trust advisory
15   board to enter into, perform and exercise rights under
16   contracts binding upon the creditor trust."    Have you, sir,
17   entered into, performed, or exercised rights under any

18   contract binding upon the creditor trust?
19   A.    Not to my knowledge.
20   Q.    Okay.   (4) doesn't speak about the advisory board, does
21   it?
22   A.    No, sir.
23   Q.    (5), it does speak about the advisory board.   It says
24   "With the prior approval of the trust advisory board" and then
25   we read "except insofar as such duties and powers arise from,




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 0818
                          Scott Seidel - Redirect                     87

 1   relate to, or are in connection with the causes of action to
 2   employ attorneys," et cetera, et cetera.   You employed Chen
 3   Dotson, correct?
 4   A.   Correct.
 5   Q.   And do you believe that that arose from, related to, or
 6   was in connection with the causes of action?
 7 A. I do.
 8   Q.   Do you believe that you needed approval from the trust
 9   advisory board to retain Chen Dotson?
10   A.   No.
11   Q.   Was there a trust advisory board to seek the approval

12   from for anything?
13   A.   There was never one.
14   Q.   Are you responsible for that?
15   A.   No, I'm not responsible for that.
16   Q.   Let's go on.    (6), nothing about trust advisory board?
17   A.   Correct.

18   Q.   (7), nothing about trust advisory board.
19   A.   Right.
20   Q.   (8), nothing.
21   A.   Correct.
22   Q.   (9).    (10), "To compromise, adjust, settle or abandon any
23   cause of action," blah, blah, blah, "with the prior approval
24   of the trust advisory board."   Have you compromised, adjusted,
25   settled, or abandoned any cause of action?




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0819
                          Scott Seidel - Redirect                      88

1    A.   No.
2    Q.   (11), "To compromise, adjust, settle, or abandon any
 3   avoidance action in consultation with the trust advisory
 4   board."    Have you compromised, adjusted, settled or abandoned
 5   any avoidance action?
 6 A. I have not, sir.
 7   Q.   Were there any avoidance actions in this case?
 8   A.   No, sir.
 9   Q.   the judge could read it for himself, but (12), (13) and
10   (14) don't speak to trust advisory board.   (15), "With the
11   prior approval of the trust advisory board, to sue in

12   connection with any matter arising from or related to the plan
13   or disagreement," blah, blah, blah.    Have you sued in
14   connection with any matter arising from or related to the plan
15   or this agreement?
16   A.   No.
17   Q.   Okay.   Let's look at (16), that's an interesting one.

18   "To represent the interests of the beneficiaries with respect
19   to any matters relating to the plan, disagreement, or creditor
20   trust, affecting the rights of such beneficiaries."    You see
21   that, sir?
22 A. I see that.
23   Q.   Is that what you're doing today?
24   A.   That is what we've been doing, yes.
25   Q.   Have you been doing that since you got into this case?




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0820
                          Scott Seidel - Redirect                     89

 1   A.   That's what we've been doing since I got in this case.
 2   Q.   (17), no trust advisory board.    (18), "With the prior
 3   approval of a trust advisory board to borrow money."   Have you
 4   borrowed money?
 5 A. I have not borrowed money
 6   Q.   (19), "With the prior approval of a trust advisory board
 7   to use that cause of action."    Have you used that cause of
 8   action?
 9   A.   No.
10   Q.   And (20) is also interesting.    "To do and perform all
11   such acts, execute and deliver all such deeds, bills of sale,"

12   et cetera, et cetera, "as it may deem reasonably necessary or
13   advisable to carry out the purposes of the creditor trust."
14   What's your answer on that one, sir, have you been doing that?
15 A. I've been doing that.
16   Q.   And to the best of your recollection, when was the 50,000
17   dollars from Mr. Deari obtained?

18   A.   You know, I can tell you the exact date if you'd asked me
19   it last night, I could look at the bank account.    I don't
20   know.   It was -- it took a lot of doing.   And I can find out
21   the answer.
22   Q.   Would you say late May or early June?
23   A.   That makes sense.
24   Q.   Okay.    So it was before we hired Chen Dotson?
25   A.   Yes.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 0821
                            Scott Seidel - Recross                     90

 1   Q.   Thank you.
 2            MR. RUKAVINA:    I'll pass the witness, Your Honor.
 3            THE COURT:    Anything further, Mr. Hesse?   No.   Ms.
 4   Fontaine, sorry?   Mr. Rukavina's so tall I can't see you.
 5            MS. FONTAINE:    I cower behind him when necessary.
 6   RECROSS-EXAMINATION
 7   BY MS. FONTAINE:
 8   Q.   Mr. Seidel --
 9   A.   Yes, ma'am.
10   Q.   -- briefly for the record.    What's your primary
11   occupation?

12 A. I'm an attorney and bankruptcy trustee.
13   Q.   Generally most days are you a fiduciary to somebody?
14   A.   Yes, every day.
15   Q.   Are you capable of exercising your fiduciary duties?
16 A. I am.
17   Q.   If the Court eliminates the trust advisory board, will

18   you continue to exercise your fiduciary duties to the trust?
19   A.   Absolutely.
20   Q.   If you have some question over how you could best
21   exercise your fiduciary duties, will you seek clarification
22   from the bankruptcy court?
23   A.   Yes, with notice to everyone.
24   Q.   Is that something that you typically do?
25   A.   That's what I always do, try to do.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0822
                             Scott Seidel - Recross                       91

 1              MS. FONTAINE:    Thank you, Your Honor.
 2              THE COURT:   Thank you.   Mr. Hesse, any other
 3   questions to the trustee?
 4              MR. HESSE:   No, I think he's had enough.
 5              THE COURT:   You may step down, Mr. Seidel, thank you.
 6              THE WITNESS:    Thank you, Your Honor.
 7              MR. RUKAVINA:    Your Honor, we have no further
 8   evidence.
 9              THE COURT:   All right.   Mr. Hesse, you have anything?
10              MR. HESSE:   No, we have no further evidence.
11              THE COURT:   Okay.   Why don't we take a five-minute

12   break.   How about ten minutes per side for closing.
13              MR. HESSE:   That'd be -- everybody on that side of
14   the room ten minutes?
15              THE COURT:   You get equal to whatever the other side,
16   so yeah.
17              MR. HESSE:   Whatever they get, fair enough.

18              THE COURT:   Okay.   Ten -- would ten be enough, Mr.
19   Rukavina?
20              MR. RUKAVINA:    Oh, much less than that for me.   I'm
21   not going to be long winded today.
22              THE COURT:   Say then ten.
23              MR. HESSE:   Okay.
24              THE COURT:   If they take twelve, you get twelve,
25   though, Mr. Hesse.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                          SUPP APP 0823
                             Scott Seidel - Recross                     92

 1              All right.   We'll be in recess for about five
 2   minutes.
 3              THE CLERK:   All rise.
 4       (Recess from 11:04 a.m. until 11:15 p.m.)
 5              THE CLERK:   All rise.
 6              THE COURT:   Good morning again.   Please be seated.
 7   Thank you.
 8              Please be seated, thank you.
 9              Mr. Rukavina you get to go first and last.    And try
10   to keep it around ten if you would.
11              MR. RUKAVINA:   I will, Your Honor, thank you.

12              Let me just point out that I hope that the irony of
13   this hearing and of Century's position is not lost on the
14   Court.
15              The irony is as follows:
16              If Century is to be believed, they relied on the
17   plan, they relied on the trust agreement, they relied on a

18   trust advisory board.
19              If Century is to be believed, the person that should
20   have been on that trust advisory board was Ms. Doe.
21              If Century is to be believed, Ms. Doe would have
22   basically had a serious input on how this litigation would
23   have gone forward.
24              If Century is to be believed, Ms. Doe, their
25   adversary, would have been somehow acting for their benefit.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 0824
                                   Colloquy                            93

 1   That's ludicrous.
 2            It is ludicrous for them to argue any kind of
 3   reliance, any kind of prejudice, any kind of standing, any
 4   kind of interest in how the trust is internally governed or
 5   administered.   And I dare say, and I will say it, that the
 6   reason why they want Ms. Doe to be on this board today is
 7   exactly so they could go to Judge Solis and say collusion,
 8   collusion.
 9            It's actually quite ironic that for reasons that no
10   one really intended or knows why, Ms. Doe never sat on this
11   board.   Ms. Doe never guided, commanded in any way, shape or

12   form, the trustee's decision making.     But now they want to
13   force Ms. Doe under threat of your writ to sit on this board,
14   to make decisions maybe, so they can go to Judge Solis and say
15   hah, hah, hah, look at that collusion that Judge Hale approved
16   of and then commanded her to take a part of.
17            Your Honor, this is fundamentally in my humble

18   opinion a matter of equity.    Both the rule of law and the rule
19   of equity knows a situation where there is an impossibility of
20   contractual performance.   Part of the reason why equity
21   developed is because parties have contracted to do things that
22   became impossible.   The coronation of the king, I forget which
23   one, suddenly he dies, there's no coronation, why did I rent
24   the house right on the parade path.
25            Equity comes to help people when they are in an




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                       SUPP APP 0825
                                  Colloquy                             94

 1   impossible position like the trustee is here.     Who is the
 2   trustee to seek input from when there's no one on this board,
 3   and no one wants to sit on this board?    Who is the trustee to
 4   go to to hire Chen Dotson if you need her to when the state
 5   court judge says "we're going to trial"?    Is the trustee not
 6   to hire Munsch Hardt when everyone knows that he needs counsel
 7   to prosecute this claim for everyone's benefit?
 8            Because the matter is rooted in equity I suggest,
 9   Your Honor, that the Court look at it according to the rules
10   of equity.
11            One, is there fault?   I'm not saying that there's

12   fault.   Mr. Deari had many more important things to think
13   about than some blanks in the document.    Ms. Doe had many more
14   important things to think about than some blanks in the
15   document.    They're going to proceeding on the trial of their
16   lives, one that would make or break probably both of their
17   lives in one way or another.    So I don't think there's fault.

18            But if there is fault it's certainly not the
19   trustee's.   The trustee signed the agreement with the
20   understanding that the blanks were being filled in, or that it
21   had been done.    The trustee took action to protect the assets
22   of this estate.    His first and foremost duty.
23            Because the action is rooted in equity he also looked
24   at prejudice, is there prejudice?   Has Century been in any
25   way, shape or form prejudiced by Munsch Hardt being retained,




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                       SUPP APP 0826
                                 Colloquy                             95

 1   by Chen Dotson being retained, by there not being a member on
 2   the trust advisory board?   And the prejudice is intimate with
 3   the standing as well.   They have no standing, they have no
 4   prejudice.   How will they possibly be prejudiced if Your Honor
 5   grants us relief today?   There is no prejudice to them.     Where
 6   is the prejudice?   The prejudice is on the trustee.   Is the
 7   trustee going to go forward when the name of his counsel is
 8   blank, when how much is counsel can be paid is a blank, when
 9   his decisions before are questioned as to having been done
10   appropriately?   Where is the prejudice here?   The prejudice is
11   against the same people for whose benefit this plan is

12   designed.
13           So if you look at the maxims of equity, Your Honor,
14   and you look at the principles of impossibility of
15   performance, or frustration of purpose, or just waiver, the
16   people that matter here have said and are saying we don't need
17   no trust advisory board, we didn't need none, we want it gone.

18   And the only reason why we've come to you is because this is a
19   plan, and because Mr. Seidel is not about to fill in blanks on
20   his own in the sneak of night, or to sit down with other
21   people and post-date or pre-date documents, and fill them in,
22   which maybe he could have and maybe he should have.    Not
23   expecting that Century, a stranger to this, would be forced to
24   confess at an evidentiary hearing on something that clearly
25   needs fixing.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0827
                                     Colloquy                              96

 1              And this is not a plan modification.    Many times it
 2   happens that a plan says there's going to be a rights
 3   offering, or the debtor will deliver a financial document, or
 4   the debtor will raise funding through some issuance of debt,
 5   and it does not happen.    And the question then is what to do
 6   about it?    Is it a material term?    Has it been waived?    Are
 7   the beneficiaries of the plan agreeable to its waiving, or are
 8   they going to move to convert the case for post-confirmation
 9   default?    Which no creditor here is doing.   This is, Your
10   Honor, not a plan modification, it is merely the enforcement
11   of a plan by requiring the parties that told you they would do

12   this, to do it.    Or, far more equitably, listening to them now
13   and saying this was never needed and it's not needed now.
14              THE COURT:   Let me ask you a question, and don't
15   infer from the question you're winning or losing.        But in the
16   compensation blank what goes there?
17              MR. RUKAVINA:   Your Honor, I do not know.     But if I

18   look back at your confirmation order, which is my Exhibit B --
19              THE COURT:   Yeah, I looked at that.
20              MR. RUKAVINA:   -- it says, "The trustee shall
21   identify and retain counsel."      What goes there,
22   frankly -- okay, let me give you a human answer, Judge.
23              THE COURT:   Okay.
24              MR. RUKAVINA:   We now have a nineteen point-something
25   million-dollar creditor, we've got a 40,000 dollar creditor,




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                           SUPP APP 0828
                                  Colloquy                              97

 1   and we got two tiny creditors.   What goes in there is what Ms.
 2   Doe is comfortable providing for.    And then I will make the
 3   decision for my firm whether we're comfortable proceeding on
 4   that.   So if Ms. Doe, who is my 99.9 percent beneficiary says
 5   Davor, do it hourly, I'll say okay.      If Ms. Doe says you can
 6   get 25,000 dollars and that's it, well, then I'll say good
 7   day, ma'am, go somewhere else.   So, frankly, what goes there
 8   is whatever the parties want to put in there.      It's not a 327,
 9   or a 330 matter.
10            THE COURT:   Okay, thank you.    Let's hear from anyone
11   else.   Mr. Hesse, this goes -- this ups your time.    All right.

12            MS. FONTAINE:    Thank you, Your Honor.   This has been
13   a really grueling four years for my client.     She had her
14   deposition taken twice.   She's now fought in three different
15   courts the bankruptcy cases, because as Your Honor's aware
16   there's a Chapter 13 still being fought.     We're hotly
17   contested.   We came to a consensual plan, but she still

18   couldn't get her claim approved.    That leaves her in a
19   delicate personal position as of the effective date of this
20   plan.
21            She didn't take up the seat on the trust advisory
22   board, because she didn't have an allowed claim, and she
23   wasn't a beneficiary of the trust.      She didn't want to do
24   anything in connection with the trust that might prejudice
25   some other beneficiary's rights, that they might come after




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                        SUPP APP 0829
                                 Colloquy                              98

 1   her.   She didn't want to do anything that was going to
 2   prejudice Century's rights, so she just stayed out of it.
 3            At this point, Your Honor, I think that you could
 4   appoint -- order her appointed, I think you could order
 5   somebody else appointed.   You could order -- you could find
 6   that Scott Seidel, a Chapter 7 trustee that you're very
 7   familiar with, would probably exercise his fiduciary duties
 8   okay, without oversight by Jane Doe, the rape victim.     Because
 9   that's what Century's really demanding.
10            They're saying no, no, no, we demand that you put the
11   rape victim in charge of the trust, so that we will be better

12   off somehow.   I suppose that they think that they would be
13   better off because it would be easier for them to make a
14   collusion argument in Judge Solis' court.    I don't think it's
15   appropriate for Your Honor to order her to collude with the
16   trustee, I think that ship may have sailed.
17            THE COURT:   I don't think I'll order her to collude

18   with the trustee.
19            MS. FONTAINE:   Yeah.   But I think that we -- the
20   point of Your Honor's order should be to allow everybody to
21   proceed as they have thus far, with nobody up till now asking
22   who's on the TAB, who's supervising Scott Seidel, who is Scott
23   Seidel going to take orders from.    Scott Seidel knows how to
24   be a fiduciary and I think we should trust him to go ahead and
25   do that from here on out as he's been doing thus far.




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 0830
                                Colloquy                              99

 1           THE COURT:   Thank you, Ms. Fontaine.
 2           MS. FONTAINE:   Thank you, Your Honor.
 3           THE COURT:   Mr. Hesse?
 4           MR. HESSE:   Good afternoon, Your Honor.    Well, it's
 5   still good morning, I'm sorry.
 6           THE COURT:   This was a twenty- or thirty-minute
 7   hearing, as I recall.
 8           MR. HESSE:   Indeed.   First of all, I want to make one
 9   point; I want to clarify one thing.    Century has never
10   suggested anyone should be on the trust advisory board.
11   Notwithstanding what the two previous speakers had indicated,

12   Century has never said that they pick -- Ms. Doe should be on
13   the board -- the trust advisory board, that anyone in
14   particular should be on the trust advisory board.   I just want
15   to make it clear we never said that.
16           Century thought, like many other people apparently,
17   that there was a wholly formed trust advisory board pursuant

18   to the terms of a confirmed plan with a -- which incorporated
19   by reference the trust agreement.   It was only when the
20   trustee filed his motion, which incidentally was after the
21   mediation that he didn't have authority to participate in,
22   only after he filed his motion asking you to amend the plan
23   and the trust agreement to eliminate the trust advisory board,
24   that we became aware that it wasn't appointed.
25           And I think that one of the opening statement -- one




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0831
                                   Colloquy                           100

1    of the comments that was made in opening statement really kind
 2   of highlights really what's going on here.   There is
 3   litigation going on in the federal district court, but it was
 4   noted that means the trustee has to clean things up now since
 5   he's going to be in federal district court, because there's a
 6   problem here.   This is a problem that was of the making of, I
 7   don't know whom, but it wasn't -- the particular problems with
 8   the trust and the trust advisory board wasn't Century.
 9           Was it the trustee, who signed the trust agreement
10   without having the material terms in it, and after he should
11   have read it and realized he had to have authority from the

12   trust advisory board to do certain things?   Maybe he should
13   have dealt with it earlier.    Was it the responsibility of the
14   debtor under their proposed plan to make sure that the holes
15   were filled in the trust?   Probably should have done it.
16           I guess we found out today the negotiations were done
17   by Ms. Doe's counsel in the context of that plan.   Maybe they

18   should have made sure that all -- that everything was done.
19   But it only became apparent to us in the last week or two that
20   there's a problem here.
21           Now, I'll also reemphasize, like I did on opening,
22   the evidence that has been presented here raises an
23   interesting question as to whether there was a meeting of the
24   minds, and we actually do have a trust agreement.
25           Ms. Lindauer had her client sign a document with




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0832
                                 Colloquy                              101

1    blanks in it, figuring that Scott Seidel would fill in the
 2   blanks, identify I guess the trust advisory board, identify
 3   his law firm, because she didn't know who the law firm was.
 4   Fill in the blank with the amount that would be paid to the
 5   trustee's law firm, because she didn't do it, because she
 6   thought it was his responsibility.     Mr. Seidel didn't fill in
 7   the blanks because he didn't think it was his responsibility.
 8   And they're the two signatories to it.     I think there's a
 9   question as to whether there's a meeting of minds.    And going
10   one step further, Mr. Seidel has testified, or it's been
11   represented by Mr. Seidel, he thought there was a fully -- a

12   fully completed document somewhere, that he just didn't have.
13   I don't know if there's a meeting of minds.    It's a real, real
14   question, and a real, real concern that maybe they don't
15   have -- that they have not properly formed the trust.
16             Now, as we've indicated in our objection, confirmed
17   plans of reorganization are binding agreements on the parties,

18   they're binding on the trustee too.     They're binding on the
19   debtor.   They're not just binding on us.   And we're not the
20   ones here asking you to modify the plan to accommodate what
21   should have been done.   But it's also binding on the debtor
22   and the trustee.
23             And as Judge Sharp indicated in the U.S. Brass case,
24   that once you have a substantially consummated plan, which the
25   debtor represents has occurred, you can't modify, you can't




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 0833
                                 Colloquy                             102

1    amend a plan, 1127 does not allow for it.    And the reason you
 2   don't amend the plan, as Judge Sharp noted, and I think it's a
 3   pretty good point, is that there's an intent to have finality,
 4   because the debtor creates a disclosure statement, he
 5   circulates a -- they circulate the plan, they attach
 6   documents.   And parties rely upon those, they vote for it,
 7   they rely on it to object to it, they rely on it not to object
 8   to it if they choose.   And so to now come out seven months
 9   later, and to completely change the terms of the plan, is not
10   allowed under the Bankruptcy Code, nor applicable case law.
11           Now, admittedly, Century's not a creditor, and we're

12   not a beneficiary under the trust, but there are provisions of
13   that trust agreement that affect Century.    The trustee went
14   into mediation without settlement, without authority to settle
15   the agreement -- settle the causes of action, based upon the
16   plain language of the agreement.    Had we known that, we may
17   not have wasted our time going to a mediation.   I don't know,

18   I wasn't involved at that point in time.    But that's something
19   that Century should be able to rely upon, is his authority.
20           And so this is not the time to change the governance
21   of the agreement.   This is not the time to change it.   We're
22   well past the ability to do it.    I mean, even if there was
23   fraud, you can only revoke confirmations 180 days after the
24   order is confirmed.   I mean, we're well past the applicable
25   deadlines.   But for them to come in and try to change it so




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0834
                                   Colloquy                            103

1    that they can have things cleaned up for the federal district
 2   court litigation, smacks us as a tad bit unfair.
 3            What happened to Ms. Doe was horrific.     I don't think
 4   anybody denies that.   But just because it was horrific,
 5   doesn't mean it's covered by the insurance policy we have with
 6   Pastazios.   Pastazios has denied coverage, and that's the
 7   question.    Is it covered?
 8            But to change the rules and to change the governance
 9   of this thing at this point in time so that they can clean
10   things up going into trial smacks of gamesmanship.     And,
11   consequently, just based upon clear reading of 1127, the

12   courts that have interpreted changes to plan documents as
13   effectively being a change -- a modification of a plan, whole
14   host of case law, we'd ask the Court to deny the motion
15   to -- that has been filed by the trustee.
16            THE COURT:    Thank you, Mr. Hesse.   Mr. Rukavina, you
17   get to go last.

18            MR. RUKAVINA:    Your Honor, three brief points.
19            One, I cannot wait for discovery because what
20   happened is that Mr. Shults for Century called Mr. Crawford
21   for Jane Doe and they arranged the mediation.     We were brought
22   in later, after the fact kicking and screaming.     So for
23   Century to suggest that they relied on anything is just flat
24   false.
25            Point two, you heard that there was no meeting of the




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                       SUPP APP 0835
                                   Colloquy                           104

1    minds.   And you heard that these are material blanks.    I'm not
 2   suggesting that Your Honor is perfect, or anyone is perfect.
 3   But you've been a judge for a long time, you're a good judge,
 4   you were a good lawyer, I don't think you would have confirmed
 5   the plan if you thought that there were material omissions or
 6   a failure of the meeting of the minds.    I think it's like
 7   other -- many other plans, where there are things left that
 8   are going to be filled in later that are not material, that
 9   are ministerial.
10            And point three, just so that we're very clear here,
11   Mr. Seidel has not violated any provision of this trust

12   agreement.   I went through step-by-step, he never borrowed
13   money, never entered into contracts.
14            The only thing he did was he hired Chen Dotson, which
15   you saw there was a bracket that said except you can hire
16   lawyers like that without trust approval.    What the blank on
17   Munsch Hardt and the blank on Munsch Hardt's fees, the trustee

18   didn't violate anything, he did not violate anything, he did
19   not breach anything.   If anyone loses here it's me, I go back
20   to the firm and say whoops.    And that's it.
21            THE COURT:    Thank you.
22            This is rather messy, and I know you're in litigation
23   upstairs, or downstairs, I'm not sure where Judge Solis is,
24   we'll try to get you a ruling in the next few days.      I'll
25   probably just set up a CourtCall, and ask Mr. Rukavina to give




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 0836
                                Colloquy                              105

1    notice to everyone so you can participate by CourtCall.
 2           Thank you.
 3           MR. RUKAVINA:   Thank you, Your Honor.
 4           THE COURT:   We'll be in recess.
 5           MR. HESSE:   Thank you, Your Honor.
 6           THE CLERK:   All rise.
 7       (Whereupon these proceedings were concluded at 11:34 AM)
 8
 9
10
11

12
13
14
15
16
17

18
19
20
21
22
23
24
25




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 0837
                                                                                   106

1
2                                    I N D E X
 3
                                                                            VOIR
 4   WITNESSES:             DIRECT      CROSS    REDIRECT    RECROSS        DIRE
 5   Joyce Lindauer             34       42         47                      36
 6   Tom Crawford III           48       53         55
 7   Scott Seidel               56       63         84            89
 8
 9
10   EXHIBITS:    DESCRIPTION                            I.D.      EVID
11   Trustee:

12   A, B, D-H                                                         32
13   C            Trust agreement                                      84
14
15
16   RULINGS:                                            PAGE      LINE
17   Motion by trustee for continuance denied             30           17

18
19
20
21
22
23
24
25




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                                SUPP APP 0838
                                                                    107

1
2                      C E R T I F I C A T I O N
 3
 4           I, Esther Accardi, the court approved transcriber, do
 5   hereby certify the foregoing is a true and correct transcript
 6   from the official electronic sound recording of the
 7   proceedings in the above-entitled matter.
 8
 9
10                                       November 9, 2015

11   ______________________________      _________________

12   ESTHER ACCARDI                      DATE
13   AAERT Certified Electronic Transcriber CET**D 485
14
15
16
17

18
19
20
21
22
23
24
25




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                    SUPP APP 0839
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                  November 3, 2015

                         23 (1)                     35:25                   9:19,20;40:12,18;           32:18;34:14
           1               84:1                  50,000 (12)                50:18;51:14,21;52:19;     administrative (2)
                         24 (1)                     5:22;15:25;16:2,6;      60:12;85:6,8;90:19          23:10;35:24
1 (2)                      71:4                     20:8;40:25;58:23,25;  accepted    (1)             admissibility (3)
   23:5;82:25            25,000 (1)                 60:4,7,13;89:16         51:22                       31:8;32:4;38:25
10 (2)                     97:6                  50,000-dollar (2)        accommodate (1)             admit (3)
   86:2;87:22            29 (2)                     5:17;58:22              101:20                      31:5;36:19;58:1
10,000 (1)                 38:5,10                                        accompanying     (1)        admitted (11)
   11:24                 2nd (2)                             6              34:23                       10:16,18,18,19,21;
10.1 (4)                   5:10;58:14                                     according (2)                 32:6;39:8;66:20;84:14,
   24:25;71:2,7,8                                6 (3)                      8:1;94:9                    14,18
11 (7)                                3             25:16;43:14;87:16     account    (1)              admittedly (1)
   9:20;66:16;67:11;                                                        89:19                       102:11
   71:18;72:15,15;88:2 3 (1)                                 7            accountants (1)             adversarial (1)
11:04 (1)                   86:14                                           70:7                        29:18
   92:4                  30 (1)                  7 (4)                    accurate (1)                adversary (3)
11:15 (1)                   23:9                    35:4;79:4;87:18;98:6    39:4                        63:13,19;92:25
   92:4                  31  (1)                 7.01  (5)                across   (1)                advisable (1)
11:34 (1)                   23:21                   22:15;66:20,24;82:8,    43:22                       89:13
   105:7                 32 (1)                     13                    act (6)                     advise (1)
1127 (4)                    24:11                                           10:20;27:5;33:11;           73:8
   26:23;27:16;102:1;    327  (1)                            8              75:18,20,22               advised (1)
   103:11                   97:8                                          acting (4)                    80:24
1141 (1)                 330 (1)                 8 (5)                      33:9;53:5,6;92:25         advisor (4)
   9:20                     97:9                    31:8,13,14;61:25;     action  (24)                  15:18;23:13;25:12;
12 (1)                   37 (1)                     87:20                   7:15;12:13;23:24;           64:22
   88:9                     25:15                8.8 (1)                    24:17;25:5;27:9;51:1;     advisory (120)
12th (4)                                            82:19                   55:10,21;58:23;70:10;       7:2;8:3,4;11:22;12:1,
   7:14,19;55:25;56:5                 4          8.8a (1)                   73:23;76:23;87:1,6,23,      7;13:1,21;15:2,7,9,19;
13 (3)                                              82:22                   25;88:3,5;89:7,8;94:21,     17:4;18:5,6;19:18;20:3,
   82:13;88:9;97:16      4 (8)                   8.8b (2)                   23;102:15                   5;21:10,22;22:5,9,18,22;
14 (1)                      14:14;15:1,8;65:13,     25:20;82:23           actions   (7)                 23:11,20,22;24:9,12,14,
   88:10                    19,20;69:22;86:20    8th (5)                    24:10;27:20;28:25;          16,19;25:3,8,9,17,22,23,
15 (1)                   4.2 (5)                    7:8;8:19;49:9;59:6,7    70:13,17;82:5;88:7          25;28:16,25;35:17,18;
   88:10                    69:7,14,15;73:3;86:4                          active  (1)                   41:11;45:9,16;46:5;
16 (1)                   4.2b  (3)                           9              63:15                       47:11,21;52:2,7,11,22;
   88:17                    69:8,9;86:4                                   acts (1)                      53:18,24;61:4,6;64:19,
17 (2)                   4.2biii  (2)            9 (1)                      89:11                       25;67:3;69:4,7,11,21,22;
   25:15;89:2               23:10;70:2              87:22                 actual  (4)                   70:3,6,11,18;71:21;72:3,
18 (1)                   4.2bv (1)               9.1a (1)                   13:5;19:21;20:24;23:3       18;73:5;74:5,19,25;75:9,
   89:2                     23:19                   84:2                  actually (14)                 12,15,19,20,24;81:22;
180 (1)                  4.2bx   (2)             9.2 (1)                    4:3;16:15;21:5,14,17;       82:5;83:2,3,5,10;85:12;
   102:23                   23:21;73:4              83:21                   23:6;29:4;37:9;40:8;        86:10,12,14,20,23,24;
19 (1)                   4.2x (4)                9019s (1)                  50:13;67:6;79:18;93:9;      87:9,11,16,18,24;88:3,
   89:6                     25:2;71:15,18;72:13     58:4                    100:24                      10,11;89:2,3,6;90:17;
                         4.2xi (2)               99.9 (1)                 ad (1)                        92:18,20;95:2,17;97:21;
           2                25:2;71:15              97:4                    18:3                         99:10,13,14,17,23;
                         40,000 (1)                                       address (4)                    100:8,12;101:2
2 (4)                       96:25                            A              8:25;14:5;29:11,13        affect (1)
   22:13;23:5;65:21,25 40h (2)                                            addressed (3)                  102:13
20 (1)                      50:23,25             abandon (5)                16:15;41:10,11            affecting (1)
   89:10                 42  (1)                    23:24;24:10;70:10;    adduced     (1)                88:20
2013 (1)                    82:21                   87:22;88:2              50:17                     afoul (1)
   49:4                  42,000 (1)              abandoned (2)            adjust (6)                     14:25
2015 (4)                    12:6                    87:25;88:4              23:23;24:9;70:10,17;      afternoon (2)
   40:20;49:9;59:7;79:20                         ability (3)                87:22;88:2                   33:3;99:4
20th (2)                              5             24:22;27:19;102:22 adjusted (3)                   again (20)
   8:20;62:5                                     able (8)                   41:2;87:24;88:4             7:4;8:3;10:4,24;11:1;
22 (2)                   5 (1)                      14:19,20;26:1,1;35:5; adminis    (1)                23:4,24;25:3,5;39:18;
   68:10;80:3               86:23                   46:13;71:9;102:19       35:25                       72:14;73:7,25;77:23;
22nd (5)                 5,000 (1)               above (1)                administered (1)              78:11,14,19;81:1,11;
   5:23;6:22;40:20;         36:1                    37:18                   93:5                        92:6
   58:16;68:6            5,000-dollar   (1)      absolutely  (12)         administration    (2)       against (27)

Min-U-Script®                               eScribers, LLC | (973) 406-2250                                     (1) 1 - against
                                      operations@escribers.net | www.escribers.net
                                                                                          SUPP APP 0840
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                         November 3, 2015

  7:24;8:12,13,14;10:3;      ameliorated (1)               19:5;30:14;34:20;     attorney (8)                bear (2)
  20:22;25:11;28:4,4,6;        28:15                       93:15;97:18             16:18;32:14;33:9,10,        24:21;65:11
  46:20;50:12;54:23;         amend (12)                  April (9)                  10;34:21;40:4;90:12      became (7)
  70:14;77:14,15,19,20,        11:4;24:22,23,24;           5:9;58:14;65:9,10,21, attorney- (1)                 9:5;28:21,21;79:23;
  24;78:4,7,7,12,20,21;        25:2;71:9,9,14;82:8;         25;67:7,19;79:20        73:20                      93:22;99:24;100:19
  80:4;95:11                   99:22;102:1,2             argue (1)               attorney-client (3)         become (3)
ago (2)                      amended (2)                    93:2                    72:22;73:14,17             65:8;66:2;79:18
  29:22;48:4                   5:3;71:23                 arguing (1)             attorneys (4)               becomes (2)
agree (5)                    amending (1)                   9:25                   23:20;51:11;70:7;87:2       6:21;28:22
  8:18;14:10;21:7;             11:6                      argument (4)            attorney's (3)              beforehand (1)
  40:16;83:7                 amount (7)                    3:20;8:25;21:3;98:14     30:4;76:24;79:1            8:17
agreeable (1)                  24:6;28:6;58:3;77:14,     arguments (2)           authenticated (1)           befuddled (1)
  96:7                         18,20;101:4                  9:7,22                  84:16                      21:2
agreed (2)                   announced (1)               arise (2)               authority (13)              beg (2)
  11:5;47:11                   7:22                         27:13;86:25            24:4,7;26:16,23;27:5,       81:5;84:7
agreeing (1)                 answered (1)                arisen (2)                16;72:18;73:23;79:6;      began (1)
  66:2                         72:21                        27:23,24               99:21;100:11;102:14,19      79:19
agreement (95)               apologize (2)               arising (2)             authorized (1)              begged (1)
  12:23;13:3;14:2;16:2,        33:16;67:14                  88:12,14                83:16                      51:9
  12,13;22:5,8,19;23:4;      apparent (3)                arose (1)               avoidance (5)               begging (1)
  24:22,23,23,25;25:16;        28:21,22;100:19              87:5                   24:10;70:17;88:3,5,7        30:16
  26:4,14;27:25;28:14;       apparently (6)              around (2)              awarded (1)                 behalf (3)
  31:10;34:23;35:5,21;         6:19;10:24;43:17;            65:23;92:10             10:15                      3:11;20:14;50:4
  36:11;37:3,10,14,15;         52:7;71:10;99:16          arranged (2)            aware (3)                   behind (1)
  38:10;39:24;40:2,13,17,    appeal (2)                     16:6;103:21             69:2;97:15;99:24           90:5
  22;41:2,3,14,14,19,20;       80:24;81:8                arrangements (1)        away (2)                    belief (1)
  42:3;43:3,5;44:15,23,25;   appear (4)                     16:2                    12:7;21:23                 63:10
  45:1,3;54:10,12;57:20;       39:3,4,20;49:9            aside (1)                                           belonged (1)
  59:20;62:10,25;66:8,13;    appearance (2)                 30:15                           B                  46:14
  67:8,18,22;68:19,21,23,      9:12;50:6                 assert (1)                                          belonging (1)
  24;69:3,8;71:4,9;72:3,6;   appeared (2)                   78:3                 b1 (1)                        23:14
  74:15,17,24;75:3,5;79:2,     7:9;40:4                  asserted (5)               86:10                    below (1)
  22;82:19;83:10,13,17;      apple (1)                     46:20;54:11,22;77:19; b2 (1)                        70:5
  84:20;85:15;86:3;88:15;      12:12                        80:4                    86:12                    bench (1)
  92:17;94:19;99:19,23;      applicable (2)              asserting (2)           back (14)                     8:10
  100:9,24;102:13,15,16,       102:10,24                    55:11;77:14            5:9;6:21;7:22;10:21;      beneficiaries (5)
   21;104:12                 application (2)             asset (1)                 18:15;25:3;41:24;62:15;     11:14;14:13;88:18,20;
agreements (1)                 26:19,19                     46:19                  67:15;71:18;79:17;84:1;     96:7
   101:17                    appoint (4)                 assets (3)                 96:18;104:19             beneficiary (8)
ahead (4)                      22:2,2;35:4;98:4             7:17;28:3;94:21      background (1)                7:10;8:8;14:23;39:23;
   3:20,21;71:12;98:24       appointed (15)              assigned (3)               4:25                       63:10;97:4,23;102:12
ain't (1)                      15:9;18:18;19:24;            12:23;20:23;25:9     backwards (1)               beneficiary's (1)
   61:10                       22:3;27:5,7,7;41:3;       assignment (1)             33:18                      97:25
alcohol (1)                    45:16;46:8;50:5;64:2;        23:15                ballpark (1)                benefit (12)
   10:18                       98:4,5;99:24              associate (2)              58:4                       11:14;12:3;17:12;
allow (5)                    appointment (1)                12:5;33:17           bank (1)                      19:23;35:21,22;46:15;
   14:15;64:10,15;98:20;       66:24                     assume (2)                 89:19                      47:13,17;92:25;94:7;
   102:1                     approach (3)                   79:24;82:17          bankruptcy (19)               95:11
allowance (1)                  4:13,16;36:3              assumed (3)                3:18;9:12,17;19:15,      Berghman (9)
   18:10                     appropriate (2)                42:4,8;80:2            16;25:21;30:2,10,11,14;     3:7;12:4;32:10,12,14,
allowed (7)                    9:10;98:15                attach (1)                 34:19;39:21;52:1,6;        16,19;33:6,19
   14:14,25;15:3;17:5;       appropriately (1)              102:5                  83:1;90:12,22;97:15;      best (3)
   35:23;97:22;102:10          95:10                     attached (6)               102:10                     81:3;89:16;90:20
along (1)                    approval (30)                 5:12;17:22;23:5;38:1, based (10)                  better (3)
   22:12                       22:6;23:11,12,19,22;         10;43:8                 10:15;24:3;27:1,10,        52:9;98:11,13
alternative (1)                24:11,14,16,19;52:22;     attacking (1)              14;28:2;74:17,24;        beyond (2)
   72:4                        63:7;69:4,11,20;70:3,6,      10:3                    102:15;103:11              56:10;76:8
alternatively (1)              11;73:5;74:5,19;75:1;     attempt (2)             basically (12)              bidding (1)
   11:25                       86:14,24;87:8,11,23;         80:16,18               9:16;10:2,9,11;11:12;       9:25
although (2)                   88:11;89:3,6;104:16       attended (3)              25:25;41:7;58:3;59:23;    big (1)
   11:5;72:23                approve (1)                    40:7,8,9                62:6;72:2;92:22            35:4
always (4)                     25:4                      attention (3)           basis (4)                   biggest (2)
   8:11;63:13;84:5;90:25     approved (5)                   24:20;54:4;66:18        11:9,9;39:2;50:25          10:6,7

Min-U-Script®                                   eScribers, LLC | (973) 406-2250                                    (2) ago - biggest
                                          operations@escribers.net | www.escribers.net
                                                                                                 SUPP APP 0841
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                              November 3, 2015

billing (3)                    16:2;24:15;89:3             97:5;102:23;103:1,9;         79:8,9;80:24;92:16,19,      7:24;14:14,25;19:23;
   83:15,16,18               borrowed (3)                  104:15;105:1                 21,24;94:24;95:23;99:9,     20:22;25:5;27:19;35:22,
bills (1)                      89:4,5;104:12             candidly (5)                   12,16;100:8;102:13,19;      23,25;36:1;46:13,15;
   89:11                     both (5)                      21:3,17,19;26:8;29:4         103:20,23                   50:19;64:7;70:14;79:14,
binder (1)                     6:3;9:8;18:17;93:18;      capable (1)                  Century's (16)                 16;80:13
   31:20                       94:16                       90:15                        4:23;8:18,25;9:14;        clarification (2)
binders (3)                  bottom (1)                  capacity (1)                   10:6,7,22;22:24;40:4;        11:17;90:21
   4:14,18;57:4                71:13                       56:19                        54:24;55:13;65:13;        clarify (3)
binding (9)                  box (1)                     car (1)                        92:13;98:2,9;102:11          22:1;40:10;99:9
   9:21;10:4;86:16,18;         48:2                        34:5                       certain (6)                 class (4)
   101:17,18,18,19,21        bracket (1)                 card (1)                       5:13;9:7;40:16;41:17;        14:14;15:1,8;35:24
bit (6)                        104:15                      15:11                        71:15;100:12              clean (3)
   14:17;21:2;35:14;         Brass (2)                   care (3)                     certainly (3)                  12:25;100:4;103:9
   52:23;84:12;103:2           26:11;101:23                7:7;19:19;85:16              9:2;12:18;94:18           cleaned (3)
bite (1)                     breach (1)                  careful (2)                  cetera (6)                     8:23;11:13;103:1
   12:12                       104:19                      85:3,19                      70:7;79:1;87:2,2;         clear (5)
blah (6)                     break (2)                   carried (1)                    89:12,12                     9:5;84:1;99:15;
  87:23,23,23;88:13,13,        91:12;94:16                 84:18                      chance (1)                     103:11;104:10
   13                        brief (2)                   carry (3)                      4:22                      clearly (3)
blank (15)                     50:15;103:18                12:18;39:10;89:13          change (10)                    5:11;28:7;95:24
   6:24,25;7:4;11:22,23;     briefing (1)                case (40)                      26:3;46:1;82:14;          CLERK (3)
  16:25;41:7;83:23;84:2;       11:5                        3:18;4:8,9;5:9;9:12;         102:9,20,21,25;103:8,8,      92:3,5;105:6
  95:8,8;96:16;101:4;        briefly (2)                   10:13;13:24;17:11;           13                        client (11)
  104:16,17                    32:9;90:10                  21:11;26:11,20;29:7;       changed (2)                    20:5;29:16,24;30:16,
blanks (37)                  bring (1)                     30:12;34:19,23;35:2,3,4,     17:2;54:25                  24;52:17;55:11;72:23;
  5:13,14,14,24,25;6:5,        13:21                       14,15;36:13;39:18,21;      changes (2)                  73:21;97:13;100:25
  7,18,19;12:22;16:13,14,    Brooks (1)                    49:5;50:6;51:1,17;52:1,      26:14;103:12            client's (1)
  16,16;17:22;40:16,21;        3:10                        6;59:15;61:21;63:12;       Chapter (5)                  76:6
  42:1,2,5,9,13;44:11,18,    brought (3)                   79:4;88:7,25;89:1;96:8;      35:4;67:11;79:4;        clips (1)
  19;45:4;62:10;68:24;         20:15;30:19;103:21          101:23;102:10;103:14         97:16;98:6                 29:19
  83:9;94:13,14,20;95:19;    burden (1)                  cases (2)                    charge (1)                close (1)
  101:1,2,7;104:1              40:14                       63:18;97:15                  98:11                      26:20
blow (1)                     burn (1)                    catastrophe (1)              check (1)                 closing (1)
  19:11                        86:7                        61:11                        28:25                      91:12
board (133)                  busily (1)                  catching (1)                 Chen (15)                 Code (1)
  7:2;8:3,4;11:22;12:1,        60:3                        71:12                        7:23;8:3;50:2,3,8;         102:10
  7;13:1,21;15:2,7,9,14,     business (1)                cause (8)                       52:21;60:19;61:6;62:8; coffee (1)
  18,19;16:22,24;17:2,4,8,     18:21                       51:1;55:10;58:22;            87:2,9;89:24;94:4;95:1;    69:23
  16;18:5,6;19:18;21:10,                                   73:23;87:23,25;89:7,7         104:14                 collaboration (1)
  22;22:5,9,18,22;23:11,                C                caused (3)                   choose (2)                   18:16
  13,20,23;24:9,12,15,16,                                  27:3;29:3,3                   16:18;102:8            collateral (1)
  19;25:4,8,9,12,17,22,23, call (10)                     causes (9)                   chose (2)                    13:7
  25;28:16,25;35:17,18;        6:12;31:3;33:5,6;           23:24;24:17;25:5;             24:23,24               collaterally (2)
  41:11;45:9,16,18;46:6;       48:10,19;56:16,17;61:5,     70:10,13;76:22;87:1,6;     cigar (1)                    10:3;80:16
  47:12,21;52:2,7,11,22;       6                      102:15                             10:20                  collects (1)
  53:19,24;60:4;61:4,6;      called (8)             cell (1)                          circular (1)                 77:5
  64:19,22,25;67:3;69:4,       33:9,12;34:6;35:24;    32:22                              8:5                    collude (2)
  11,21,22;70:3,6,11,18;       41:13;48:21;54:3;    Cent (1)                          circulate (1)                98:15,17
  71:21;72:3,18;73:5;          103:20                 74:18                              102:5                  colluding (1)
  74:6,19,25;75:9,12,15,     calls (2)              Century (92)                      circulates (1)               10:2
  19,21,24;81:22;83:2,3,5;     58:24,25               3:11;4:1;5:3,4;7:18,               102:5                  collusion (5)
  85:12;86:10,12,15,20,      came (7)                 20;8:16;9:8,11,12,13,16,        cited (1)                    10:16;93:7,8,15;98:14
  23,24;87:9,11,16,18,24;      5:20;41:19;57:14,18;   21,22,24;10:3,3;11:4,6;            26:9                   collusive (3)
  88:4,10,11;89:2,3,6;         73:10;81:16;97:17      12:9,9;13:7,10,13;20:14,        claim (44)                   10:10,22,25
  90:17;92:18,20;93:6,11,    can (41)                 17,23,23,25;23:16,17,              10:21;14:12,16,19,20, comfortable (2)
  13;94:2,3;95:2,17;           13:11;14:5;23:20,23;   25;24:3,6;25:6,7,11;               21;15:3;17:5,6;18:10;     97:2,3
  97:22;99:10,13,13,14,        24:12,15,17;26:11,12;       27:3,18;28:4,5;31:23;         20:20;24:5;25:11;28:1, coming (3)
  17,23;100:8,12;101:2         28:3;29:19;37:24;39:13;     39:20,23;40:1;46:20,21;       4,4,5,6,7,10;46:19,20;    7:6;8:7;59:24
board's (1)                    47:20;52:3;55:6;63:6,       53:13,17;54:21;55:7;          54:22;64:4,10,15,17; commanded (2)
  82:5                         17;66:17;69:11;70:6,17;     56:3,6;61:23;63:9,13,15;      77:13,15,18,20,23,25;     93:11,16
book (3)                       72:25;73:9,19;74:2;         64:21,23;70:14;72:18;        78:3,6,7,12,20,21;79:6, comment (1)
  22:12;66:19;67:21            78:19;79:9,14,15;83:7;      73:6,22;74:5,19,25;77:3,      8;94:7;97:18,22           29:14
borrow (3)                     89:18,20;93:14;95:8;        6,10,14,19;78:4,8,12,21;   claims (19)               comments (4)

Min-U-Script®                                   eScribers, LLC | (973) 406-2250                                   (3) billing - comments
                                          operations@escribers.net | www.escribers.net
                                                                                                     SUPP APP 0842
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                      November 3, 2015

  9:16;18:14;55:16;       confirmation (32)        contracted (1)               27:2,10;28:18,24;29:9,      17:7,9,10;19:2,4,23;
  100:1                     5:15,18;6:22;7:3;9:15;   93:21                      11,12;30:8,10,23;31:1,      20:9;26:5,6;35:2,22;
committee (3)               14:11;15:23;16:4,8,15; contracts (5)                17,21,24;32:2,5,12,17,     36:1;46:14,16,23;47:16;
  20:3,6;45:9               17:2,3,10;19:8;20:1,2,   23:14;58:4;69:12;          23;33:4,13,15,18,24;        97:1
communications (9)          17;22:4,8;28:20;40:5,    86:16;104:13               34:3,9,13;36:5,24;38:24; creditor's (2)
  6:11;8:4,15;53:13,17;     23;41:2,8;45:24;46:3; contractual (1)               39:2,10,13;40:19;42:17;    20:22;67:22
  54:1;56:9;59:17;62:9      52:1,5,6;64:3;79:17;    93:20                       47:6,24;48:2,6,13,18; cross (1)
companies (1)               96:18                 control (1)                   49:1,10,23;50:6,12;51:5,   56:11
  15:11                   confirmations (1)         80:3                        19;53:2,8,23;54:8,15,18; CROSS-EXAMINATION (5)
Company (5)                 102:23                convenience (1)               55:2,2,17,21;56:14,16,      42:18;53:10;54:19;
  3:11;4:1;53:13,18;      confirmed (12)            35:24                       18,23;57:21;59:3;60:1,3,  63:25;65:4
  54:4                      5:10;15:23;16:1;      conversations (1)             18;62:15;63:24;64:9,13; C's (1)
compare (2)                 26:15,15;34:22;58:14;   72:24                       65:3,12;66:21,23;72:2,      84:18
  37:24;44:1                79:22;99:18;101:16; convert (3)                     10,24;73:16,20;74:2,8,
compel (1)                  102:24;104:4            13:24;35:4;96:8             21;76:10,20;78:17;                  D
  11:20                   confirming (1)          converted (1)                 80:20,22,24;81:4,6,13;
compensation (6)            65:14                   29:7                        83:1;84:11,15,18,23; Danny (1)
  28:2,11;77:10;83:11,    conflict (4)            convincing (1)                90:3,17,22;91:2,5,9,11,    35:14
  14;96:16                  10:1;15:12;27:24;       15:11                       15,18,22,24;92:6,14; dare (1)
complaining (1)             28:13                 copy (8)                      94:5,9;96:14,19,23;        93:5
  19:20                   confused (2)              22:11,13;36:11;41:19;       97:10;98:14,17;99:1,3,6; date (5)
complaint (5)               8:11;84:13              43:11,19;56:3;65:13         100:3,5;103:2,14,16;       14:18;32:8;84:21;
  11:4,6;55:3,4,5         connection (6)          core (1)                      104:21;105:4               89:18;97:19
complete (1)                24:12;87:1,6;88:12,     73:13                     CourtCall (2)              dated (1)
  45:2                      14;97:24              coronation (2)                104:25;105:1               68:5
completed (3)             consensual (1)            93:22,23                  courtroom (1)              dates (1)
  44:17,20;101:12           97:17                 correctly (1)                 3:14                       68:7
completely (2)            Consequently (2)          71:17                     courts (3)                 Davor (2)
  25:24;102:9               5:23;103:11           correlated (1)                28:19;97:15;103:12         3:6;97:5
compromise (8)            consider (1)              28:12                     Court's (9)                day (7)
  23:23;24:9;64:10,15;      72:5                  correlates (1)                13:25;19:15;38:7,11;       76:13;79:21,22;84:5,
  70:10,17;87:22;88:2     consist (1)               28:5                        40:14;43:6,14,16;86:8      8;90:14;97:7
compromised (2)             28:3                  correspondence (1)          coverage (7)               days (9)
  87:24;88:4              consistent (2)            58:25                       27:9;29:23;54:22;          7:20;8:9,20;19:12;
computer (2)                27:11;75:23           counsel (57)                  55:7,9,14;103:6            79:25;80:9;90:13;
  43:2,9                  consultation (3)          3:17;6:24;7:12,13,21;     covered (2)                  102:23;104:24
concept (3)                 24:8;70:18;88:3         8:7;13:1;14:21;16:11;       103:5,7                  deadlines (1)
  19:24;35:19;46:16       consulted (2)             17:8,12;18:20;19:8;       cower (1)                    102:25
concern (4)                 25:4,12                 21:10;27:8;29:23,24;        90:5                     deal (1)
  28:20;63:5,6;101:14     consummated (4)           30:10;35:2,12;39:18;      Crawford (17)                69:10
concerned (1)               26:18,21,22;101:24      41:10;42:10;45:5;49:8,      4:2,3,4,5;7:9;48:10,13, dealing (4)
  16:13                   contacted (3)             16,21,24;50:1;52:21;        16,17,21;53:12;54:21;      23:18;25:19;27:4;
concerns (4)                42:11;65:8,22           53:6,13;60:2,3,6,10,19;     55:1,20;56:14;60:19;       70:17
  19:14;21:6;27:22;85:4   contentious (1)           61:16;73:10,12;74:13;       103:20                   dealt (1)
conclude (3)                11:8                    75:22;76:2;80:6,18;       created (3)                  100:13
  8:20;13:22,23           contested (1)             81:16,18;83:14,19;84:3;     5:11;12:3;18:13          Deari (25)
concluded (1)               97:17                   85:7,9;94:6;95:7,8;       creates (1)                  8:12;10:16;15:24;
  105:7                   contesting (2)            96:21;100:17                102:4                      16:1,11;19:1;35:14;
conclusion (7)              12:9,10               couple (5)                  creation (1)                 36:14;37:2;40:20;41:15,
  72:9;73:11,12;74:20;    context (2)               4:14;9:4;14:9;15:24;        66:24                      19;42:3,23;43:5,11;
  78:10,15;80:23            5:1;100:17              42:20                     credible (3)                 44:11,17;46:12;50:12;
conclusions (1)           continually (1)         course (3)                    48:7,8,12                  57:10,22;60:9;89:17;
  10:12                     30:21                   5:13,15;8:9               credit (1)                   94:12
conduct (1)               continuance (6)         COURT (178)                   15:11                    Deari's (2)
  33:20                     13:8;31:2;59:10,13,     3:1,8,12,16,19;4:4,6,9,   creditor (30)                45:8,10
confer (1)                  25;61:13                10,15,17,19;5:8,10,25;      3:14;5:11;12:6;14:8; debt (1)
  8:2                     continue (3)              7:5,9,22,22;8:10;10:22;     16:10;18:19;19:16;         96:4
conferred (1)               4:24;30:21;90:18        11:18;12:13;13:18,20,       20:19;22:17,19,23; debtor (24)
  7:17                    continued (1)             22,23,24;14:4,16,16;        23:14,16;35:6,7;36:11;     3:18;5:16,21,23;6:1;
conferring (1)              59:1                    15:4,5,21;16:20,22,24;      44:23;57:20;66:3,24;       14:19;18:21,24;20:21;
  85:23                   contract (5)              17:17,24;18:2,8,11;         67:2;86:3,16,18;88:19;     21:9;26:19,20;28:23;
confess (1)                 6:8;23:18;25:8;58:8;    19:16;20:10,12;21:19,       89:13;96:9,25,25;102:11    34:21;46:10,12;47:18;
  95:24                     86:18                   23;22:2;23:8;25:21;       creditors (17)               96:3,4;100:14;101:19,

Min-U-Script®                               eScribers, LLC | (973) 406-2250                               (4) committee - debtor
                                      operations@escribers.net | www.escribers.net
                                                                                             SUPP APP 0843
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                         November 3, 2015

  21,25;102:4              11:21;13:1                 14:12,21                     74:10,11,15;75:2,4;          25:24;28:24;81:21;
debtors (2)              designed (1)               disputing (4)                  94:21;95:9;100:15,16,        82:5,15;99:23
  3:2,4                    95:12                      54:21;55:7,9,14              18;101:21                 eliminates (1)
debtor's (5)             despair (1)                district (7)                 door (1)                       90:17
  5:10,11;15:13;39:18;     10:9                       12:13;27:9;55:2,21;          73:15                     elimination (1)
  66:4                   detail (1)                   100:3,5;103:1              Dotson (15)                    83:5
decide (2)                 5:19                     distrust (1)                   7:23;8:3;50:2,3,8;        Elrod (1)
  11:2;64:15             details (4)                  14:2                         52:21;60:19;61:7;62:8;       3:15
decided (2)                56:8;62:3,12;85:4        doc (2)                        87:3,9;89:24;94:4;95:1;   else (4)
  15:2,4                 determined (1)               25:10;66:12                  104:14                       47:18;97:7,11;98:5
decision (6)               19:9                     docketed (1)                 down (8)                    e-mail (6)
  12:19;52:18;81:8,17;   developed (1)                82:21                        13:21;47:25;48:4;            36:14;38:17;41:20;
  93:12;97:3               93:21                    doctrine (2)                   54:5;56:14;64:17;91:5;       57:21;68:4,13
decisions (3)            D-H (1)                      51:12,12                     95:20                     e-mailed (1)
  26:7;93:14;95:9          32:7                     document (63)                downstairs (1)                 36:17
declare (3)              dialogue (1)                 5:12,24;6:2,3,13,17,         104:23                    e-mails (1)
  22:3,4,7                 21:1                       18,19;7:1;8:2;9:5;11:13,   drafted (1)                    68:16
decree (1)               dies (1)                     15;12:11;16:20;21:7,8,       35:1                      emotional (1)
  26:20                    93:23                      12,13;23:6;24:4;25:14;     due (1)                        30:18
deeds (1)                different (7)                28:19;36:9;38:15;39:6,       9:19                      employ (3)
  89:11                    15:16;16:5;43:24;          9,11,14,17;42:1,2,24;      during (2)                     23:20;70:6;87:2
deem (1)                   44:6;70:16;78:14;97:14     43:1,1,11,13,15,18,19,       35:16;50:15               employed (1)
  89:12                  difficult (1)                19,21;44:9,11,17,18,21;    duties (7)                     87:2
default (1)                5:21                       57:5,8,14,16;58:12,16;   52:13,14;86:25;90:15,         ended (3)
  96:9                   dire (3)                  66:12;68:3,13;70:21;        18,21;98:7                       11:11,11;16:5
defaulted (1)              36:22,25;38:22          74:22;94:13,15;96:3; duty (3)                             ends (1)
  61:14                  direct (5)                100:25;101:12               78:13,14;94:22                   26:25
defend (9)                 24:20;34:16;48:23;    documents (4)                                               enforcement (1)
  7:24;30:13;58:22;        56:24;80:13             68:13;95:21;102:6;                  E                        96:10
  60:10,22;61:4;78:13;   direction (2)             103:12                                                    engaged (1)
  80:5,6                   76:1,3                Doe (74)                   earlier (2)                         63:15
defense (3)              directly (3)              3:14;6:5;7:5,10;8:19;       7:20;100:13                   engineered (1)
  10:6,7;80:13             15:5;28:5,11            11:14;12:2;13:21;14:8; early (8)                             10:25
delay (2)                disagree (5)              17:3,11;21:9;28:1,6,24;     7:6;35:3;49:4;59:4,5;         enough (4)
  9:1,2                    12:18;14:9;15:15;       29:16;45:18;46:23;          67:6,7;89:22                     66:17;91:4,17,18
delicate (1)               55:12,13                47:12,13,17;49:1,3,18; easier (1)                         enrich (1)
  97:19                  disagreement (2)          50:3,7,19;51:8,13,20,24,    98:13                            10:25
deliver (2)                88:13,19                25;52:6,10,17,20;54:23; easy (1)                          enter (6)
  89:11;96:3             Disciplinary (1)          60:9;64:9,18,21;75:8,11,    31:4                             23:13;24:5;26:19;
demand (4)                 33:10                   16,18;76:1;77:15,20,23, ECF (3)                              69:11;73:5;86:15
  8:17;29:25;64:12;      disclosure (2)            25;78:6,12,20;80:4;         55:21;56:3,7                  entered (4)
  98:10                    9:13;102:4              81:9;85:5,12,20,24; economics (1)                            8:10;10:23;86:17;
demanding (1)            discovered (1)            92:20,21,24;93:6,10,11,     79:3                             104:13
  98:9                     21:4                    13;94:13;97:2,4,5;98:8; effect (1)                        entire (3)
denied (1)               discovery (3)             99:12;103:3,21              8:5                              37:14,15;48:21
  103:6                    80:17,19;103:19       Doe's (10)                 effective (2)                    entitled (3)
denies (2)               discuss (1)               7:24;14:12;21:10;           14:18;97:19                      6:25;25:2;71:14
  21:11;103:4              13:2                    28:7,10;35:2;64:4;79:6; effectively (2)                   equal (1)
deny (3)                 discussed (3)             80:13;100:17                26:25;103:13                     91:15
  27:2;29:1;103:14         35:18,20;51:2         dog (2)                    effectuate (2)                   equitably (1)
depends (2)              discussing (1)            46:10,12                    5:18;29:4                        96:12
  77:14,19                 6:4                   dollar (1)                 effectuated (3)                  equity (8)
depo (1)                 discussion (4)            96:25                       12:1;60:14;63:3                  93:18,19,20,25;94:8,
  29:19                    5:7;27:14;58:20;74:16 dollars (27)               egregious (1)                       10,23;95:13
depose (2)               discussions (4)           5:22;8:14;10:15;            50:13                         Erler (10)
  13:8,10                  11:11;51:6;52:16;54:7   11:24;12:6;15:25;16:2, eighteen-year- (1)                    6:4,11,16;8:6;9:5;
deposition (1)           dismissed (1)             6;20:8;28:8,9;36:2;         29:16                            17:17;18:14;35:3,12;
  97:14                    29:7                    40:25;58:23;59:1;60:4, eighteen-year-old (1)                 52:8
depositions (1)          disparage (1)             13;77:6,7,10,10,24;78:1,    10:17                         Erler's (1)
  29:17                    10:23                   4,20;89:17;97:6          either (5)                          20:5
describe (1)             disparagement (1)       done (17)                     14:19;22:1;46:25;             especially (2)
  26:12                    10:8                    11:21;13:4;14:3;            83:1;84:4                        28:22;29:14
designate (2)            disputed (2)              18:18;25:10;58:10; eliminate (6)                          essence (1)

Min-U-Script®                              eScribers, LLC | (973) 406-2250                                     (5) debtors - essence
                                     operations@escribers.net | www.escribers.net
                                                                                                SUPP APP 0844
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                              November 3, 2015

   16:20                      69:7;72:13;73:3;83:10 faith (2)                           104:8                       95:23
establish (1)               execute (1)                   85:14,25                   filled-in (2)                foremost (1)
   17:14                       89:11                   false (2)                        6:13,17                     94:22
established (1)             executed (6)                  10:11;103:24               final (5)                    forget (1)
   19:22                      6:13;14:24;31:11,11; familiar (2)                         10:4;25:18;26:20;           93:22
establishment (1)              43:3;62:25                 34:22;98:7                    44:25;45:1                forgot (1)
   25:16                    exercise (6)               family (1)                    finality (1)                   21:12
estate (2)                    23:12,13;86:15;90:18,       30:20                         102:3                     form (9)
   19:17;94:22                 21;98:7                 far (9)                       finally (4)                    18:14,15,16,17;27:19;
et (6)                      exercised (1)                 16:10,13;20:2;34:5;           6:15;9:4;16:6,7             63:9,19;93:12;94:25
   70:7;79:1;87:2,2;           86:17                      61:15;76:8;96:12;98:21,    financial (3)                formally (1)
   89:12,12                 exercising (1)                25                            59:22,23;96:3               9:6
ethical (1)                    90:15                   fast (1)                      find (4)                     formation (1)
   53:5                     exhibit (29)                  77:16                        5:17;28:18;89:20;98:5        29:5
even (12)                      22:12,13;23:5,5,5;      fault (4)                     finding (4)                  formed (6)
   10:6,16,17,18,19,20;       31:8,9,12,20,25;36:7,19;    94:11,12,17,18                5:21;48:6,8,11              21:5,15,18;27:14;
  21:7;26:23;30:15;42:9;      37:21;38:5,11;43:10,14; favor (2)                      findings (1)                   99:17;101:15
  51:23;102:22                57:4;65:13,19;66:19,22;     3:2,3                         10:11                     forms (1)
evening (1)                   67:21;82:11,21;84:13, faxed (1)                        finds (1)                      18:17
  31:23                        21;86:3;96:18              41:20                         11:16                     forth (2)
event (1)                   Exhibits (2)               federal (8)                   firm (15)                      18:15;22:16
  41:24                        31:5;32:7                  7:15;15:5;27:9;55:2,          7:23;12:6;18:14;          forward (3)
Everybody (6)               exist (1)                     21;100:3,5;103:1              49:15,21;53:4,14,15;        11:25;92:23;95:7
  21:11;33:15;76:14;           6:17                    fees (6)                        63:2,2;97:3;101:3,3,5;     fought (4)
  81:13;91:13;98:20         existed (1)                   11:23,23;30:5;76:25;         104:20                       58:24,24;97:14,16
Everyone (8)                   70:21                      79:1;104:17                First (15)                   found (1)
  7:13;8:7;10:2;13:2;       existence (2)              few (4)                         10:9;12:16;17:14;            100:16
  61:20;90:23;94:6;105:1       63:5,6                     7:20;19:11;23:4;             21:25;29:25;31:3,5;        four (4)
everyone's (1)              exists (2)                    104:24                       53:2;57:20;61:5;65:8,        29:17,22,24;97:13
  94:7                         11:13;28:14             fiduciary (8)                    22;92:9;94:22;99:8        frame (1)
evidence (9)                expecting (1)                 52:13,14;90:13,15,18,      five (3)                       65:23
  3:21;13:17;32:8;             95:23                      21;98:7,24                    63:18;76:21;92:1          frankly (7)
  50:17;81:3;84:20;91:8,    expedited (1)              fifth (2)                     five-minute (1)                8:5;19:20;21:1;47:21;
  10;100:22                    11:5                       25:1;71:13                    91:11                        52:12;96:22;97:7
evidentiary (3)             expenses (1)               fight (3)                     fixing (1)                   fraud (1)
  13:6,12;95:24                24:17                      46:11,12;59:1                 95:25                        102:23
exact (1)                   explain (3)                figure (1)                    flat (1)                     free (3)
  89:18                        6:6;40:19;58:12            54:24                         103:23                       12:12;13:15;80:18
exactly (4)                 explained (1)              figuring (1)                  Flemish (1)                  frequently (1)
  5:20;13:12;41:22;93:7        27:22                      101:1                         33:21                        58:10
examination (8)             extent (5)                 file (10)                     flip (1)                     Friday (4)
  33:20;34:16;36:25;           17:11;72:21;73:8;          9:13;20:20;24:2;              36:10                        5:3;31:23;33:3,3
  47:9;48:23;55:18;56:24;      84:13;85:23                26:11,19;43:4;55:25;       focus (4)                    friend (1)
  85:1                                                    62:20;82:18;83:7              16:8;19:1;20:7;40:23         30:20
examine (1)                             F              filed (17)                    follow (1)                   front (8)
  39:13                                                   4:1;7:14,14;8:21;9:4,         22:12                        7:9;9:8;12:22;37:12,
examined (1)                fact (10)                     11;21:19;25:15;27:12;      followed (1)                    13;80:17;81:12;82:9
  39:11                        10:12;11:9;26:22;          30:23;31:22;33:3;36:12;       5:16                      frustration (1)
example (4)                   27:6,13;54:11;65:21;        62:18;99:20,22;103:15      following (3)                   95:15
  16:17;41:3;69:6;78:13        85:19,20;103:22         filing (6)                       16:8;40:23;52:13          full (4)
excellent (1)               facts (4)                     23:7;38:7,11;43:6,15,      follows (3)                     6:17;13:12;66:12;
  47:19                       12:20;33:11;50:13,15        16                            37:19;38:3;92:15             73:22
except (4)                  factual (1)                fill (16)                     follow-up (2)                fully (7)
  22:16;30:12;86:25;           14:10                      6:7,10;11:22,23;              42:20;47:7                   6:12,12,13;21:13;
  104:15                    failed (1)                    16:14;42:5,13;44:18;       Fontaine (26)                   62:24;101:11,12
exceptionally (1)              62:6                       45:4,5,5;95:19,21;101:1,     3:13,13;14:7,7;17:24;      fun (1)
  9:9                       failure (1)                   4,6                          18:3,6,9;35:3,11;52:8;        33:17
excess (2)                     104:6                   filled (24)                     53:2,9,11;54:16;63:24;     fundamentally (1)
  77:25;78:3                fair (3)                      6:19;7:1;12:25;16:18,        64:1;65:2;90:4,5,7;91:1;      93:17
excluded (1)                   13:12;66:17;91:17          19;17:18,20;18:3,4,4;        97:12;98:19;99:1,2         funding (1)
  4:3                       fairly (6)                    20:2;21:13;41:7;42:9;      force (1)                       96:4
Excuse (8)                     21:15;22:19;24:18;         44:15;45:6;63:2;83:23;       93:13                      further (11)
  3:9;55:2;66:3;67:20;         25:13;26:10;47:3           84:3,5,9;94:20;100:15;     forced (1)                      38:22;47:5;54:16;

Min-U-Script®                                  eScribers, LLC | (973) 406-2250                                     (6) establish - further
                                         operations@escribers.net | www.escribers.net
                                                                                                     SUPP APP 0845
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                        November 3, 2015

  55:16;65:2;71:14;84:10;     62:20;67:19;100:16;      54:13                      honest (1)               identify (3)
  90:3;91:7,10;101:10         101:2                  held (2)                       83:19                     96:21;101:2,2
                            guidance (1)               8:9;17:4                   honestly (4)             ignore (1)
           G                  11:17                  help (2)                      18:13;42:3;47:16;52:8      21:22
                            guided (1)                 65:17;93:25                Honor (130)              III (3)
Gainfully (1)                 93:11                  helping (1)                   3:6,9,10,13,17,23;4:5,     48:17;69:12,19
  46:10                     gun (1)                    17:14                       7,13,16,21,25;5:13;6:6; important (4)
gaining (1)                   13:17                  hereby (2)                     9:11,15;10:23;11:2,3;     22:25;27:21;94:12,14
  12:13                     gutted (1)                 32:7;84:20                   12:4,14,16,22;13:6;14:7, impossibility (2)
game (1)                      22:21                  herein (1)                     15;15:22;20:13;21:3;        93:19;95:14
  20:16                     gutting (1)                22:16                        22:10;23:7,15;24:1; impossible (2)
gamesmanship (1)              25:14                  herpes (1)                     25:19;26:8,18;29:1,8,10,    93:22;94:1
  103:10                    guy (2)                    29:21                        13,16;30:3,6,11,15;31:5, Inc (1)
gave (3)                      45:10;66:16            Hess (1)                       7,8,19,25;32:9,11,16,19,    34:21
  18:14;19:2;50:15                                     86:2                         21;33:2,5,16;34:1,4,15; incidentally (1)
generally (2)                         H              HESSE (79)                     36:4,19,21;38:23;39:12;     99:20
  50:16;90:13                                          3:9,10,23;4:16,18;           41:17;42:16;44:10;47:5, include (1)
gentleman (1)               hah (3)                    14:4;20:12,13,13;23:9;       23;48:1,16;50:21;51:15,     77:2
  16:3                        93:15,15,15              29:9;30:3,6;31:7,10,13,      18;52:25;53:3,9;54:6,13, included (3)
gets (2)                    Hail (1)                    16,25;32:3,11,19,24;        16;55:16;56:10,17;          35:6;36:12;70:13
  28:9,10                     3:15                     33:1,8;34:1;36:21;37:1;      63:22;65:2;72:8,20; including (1)
Ginsberg (4)                Hale (1)                   38:22,25;39:3,12;41:16;      73:7,13,15,19,24;74:7,      71:15
  10:9,13,15;59:7             93:15                     42:17,19;44:10;47:5;        20;76:8,16,19;78:9; incorporate (1)
girl (2)                    half (1)                   50:21,23;51:4,15;53:2,3;     80:14,21;81:1,5,10;         71:20
  10:17;29:17                 51:10                     54:6,13,18,20;55:16;        84:10,12,17,22,25;90:2; incorporated (2)
given (2)                   hand (4)                    56:10;65:3,5,12,16;         91:1,6,7;92:11;93:17;       26:4;99:18
  28:1,3                      30:7;61:9;77:9;78:6       66:22;69:25;73:15;          94:9;95:4,13;96:10,17; Indeed (1)
goes (8)                    handled (1)                76:19;80:20,21;81:5,7;       97:12;98:3,15;99:2,4;       99:8
  16:10;21:23;76:8;           35:15                    84:10,16,22;86:4;90:3;       103:18;104:2;105:3,5 indemnify (1)
  96:16,21;97:1,7,11        handling (1)               91:2,4,9,10,13,17,23,25;   Honor's (6)                   78:14
good (13)                     35:13                    97:11;99:3,4,8;103:16;       10:4;12:17,19;24:20; indicated (5)
  3:6,9,10;20:13;85:14,     handwriting (2)           105:5                         97:15;98:20                 29:22;68:19;99:11;
  24;92:6;97:6;99:4,5;        68:7,8                hey (1)                       hope (2)                      101:16,23
  102:3;104:3,4             happen (2)                61:6                          21:23;92:12              indirectly (1)
good-looking (1)              27:11;96:5            hidden (1)                    hoped (1)                     26:24
  48:11                     happened (12)             61:19                         8:23                     individually (1)
governance (6)                20:3,6;28:17;30:24,   hide (1)                      horrific (2)                  15:13
  12:11;22:20;25:10;          25;40:22;41:12;42:22;   60:9                          103:3,4                  infer (1)
  63:20;102:20;103:8          61:3,9;103:3,20       highest (1)                   hospital (1)                  96:15
governed (1)                happens (1)               54:4                          30:19                    inform (2)
  93:4                        96:2                  highlights (1)                host (1)                      49:23;59:9
granted (2)                 Hardt (15)                100:2                         103:14                   information (2)
  7:19;11:3                   6:24;7:11,20;11:22; highly (1)                      hot (1)                       19:10;74:2
grants (1)                    13:1;18:4;56:6;61:15,   11:8                          80:17                    informed (2)
  95:5                        16;83:11;84:5,8;94:6, himself (2)                   hotel (2)                     52:18;54:9
great (1)                     25;104:17               11:16;88:9                    10:19,21                 inherent (2)
  82:1                      Hardt's (2)             hire (8)                      hotly (1)                     27:23,24
greater (2)                   83:14;104:17            8:7;41:10;58:22;61:6,         97:16                    initially (1)
  35:23;36:1                hate (2)                  10;94:4,6;104:15            hourly (3)                    29:22
Greg (2)                      48:3,3                hired (12)                      83:15,16;97:5            input (8)
  3:10;20:13                head (1)                  7:11,23;14:21;27:8,8;       house (1)                    35:14;76:5,6,7,12,15;
grounds (1)                   17:24                   29:23;56:6;62:8,9;80:6;       93:24                       92:22;94:2
  80:14                     header (2)                89:24;104:14                huge (1)                   insofar (1)
group (1)                     43:22,23              hiring (1)                      16:6                        86:25
  19:23                     hear (4)                  18:20                       human (1)                  instance (3)
groups (1)                    12:4;31:1,12;97:10 hold (3)                           96:22                       17:14;30:25;72:23
  18:23                     heard (3)                 19:23;41:15;69:9            humble (1)                 instead (2)
Gruber (8)                    34:7;103:25;104:1     holders (1)                     93:17                       11:4;35:6
  3:15,15;4:7,8;29:10,      hearing (11)              14:13                       Hurst (1)                  insurance (18)
  13;30:4,9                   4:24;13:6,12;30:14; holes (1)                         3:15                       6:23;7:11,13,21;9:23;
grueling (1)                  40:7,9;49:23;80:24;     100:14                                                    20:23;23:16;42:10;
  97:13                       92:13;95:24;99:7      home (1)                                  I                46:21;49:15,21;52:21;
guess (4)                   hearsay (1)               30:19                                                    53:13,18;61:16;83:14;

Min-U-Script®                                 eScribers, LLC | (973) 406-2250                            (7) Gainfully - insurance
                                        operations@escribers.net | www.escribers.net
                                                                                                 SUPP APP 0846
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                          November 3, 2015

  84:3;103:5                ironic (1)                   19:15,16                   80:1                      Lindauer (41)
insured (1)                    93:9                    justice (1)                Laura (3)                     3:17,17;4:2,3;6:2,4,6;
  30:13                     irony (2)                    10:14                      3:13;14:7;35:11             8:5;15:22;16:23;17:1,
intend (1)                     92:12,15                                           law (9)                       19;18:1,5,7,12;20:11;
  5:2                       irreconcilable (1)                   K                  7:23;10:12;12:6;           33:5,8,12;34:4,7,12,15,
intended (4)                   10:1                                                 93:18;101:3,3,5;102:10;     18,20;36:6,21;37:2;
  39:23;51:25;52:7;         issuance (1)              keep (3)                       103:14                     39:17;42:20;47:7,24,25;
  93:10                        96:4                     30:16;46:13;92:10         lawsuit (3)                   48:1,3;57:24;68:5,17;
intent (1)                  issue (11)                keeping (2)                    49:1;50:4;54:2             75:7;100:25
  102:3                        7:21,25;11:19;12:17,     3:2;23:1                  lawyer (17)                line (3)
intentionally (2)              18;17:6;19:13;51:16;   Kevin (1)                      9:17;13:23;30:13,14;       25:1;57:22;71:13
  9:3;10:13                    53:5;60:16,17            3:10                         34:10;48:14,25;53:5; liquidating (1)
interest (9)                issues (11)               kicking (1)                    54:3;57:25;59:15;72:23,    66:2
  10:1;12:10;13:2,11;          5:2;11:1,1,7;13:7,15;    103:22                       25;74:16;78:11;80:24; list (3)
  20:25;25:7;28:14;30:12;     16:9;19:19;28:18;57:13; kids (1)                       104:4                      4:1;31:20;32:20
  93:4                        63:5                      30:20                     lawyers (4)                listed (3)
interesting (3)                                       kind (16)                      9:14;58:22;59:2;           32:20,25;33:1
  88:17;89:10;100:23                    J                3:5;4:22;18:18;19:5,6;      104:16                  listened (1)
interestingly (1)                                        20:15;21:11;22:24;       lead (2)                      76:13
  24:1                      Jane (30)                    26:13;76:7;85:23;93:2,      39:18;49:8              listening (2)
interests (2)                 3:14;7:5;14:8,12;21:9,     3,3,4;100:1              least (2)                     21:1;96:12
  15:7;88:18                  10;28:1,6,7,10,24;35:2; king (1)                       5:7;85:11               litigate (1)
internal (1)                  64:4,18,21;75:8,11;        93:22                    leave (2)                     27:9
  63:20                       77:15,20,23,25;78:6,12, knew (12)                      11:4,10                 litigated (2)
internally (1)                20;79:6;80:4,13;81:9;      7:10,20;8:8,8;17:6;      leaves (2)                    64:5,17
  93:4                      98:8;103:21                  20:1;42:9;50:5;56:6;        11:10;97:18             litigation (16)
interpretation (2)       Jeff (1)                        68:23;70:20;72:17        leaving (2)                   11:12;15:5;35:13;
  26:13,13                  35:11                      knowing (1)                   17:3,9                     59:2;63:15,18;64:13;
interpreted (1)          job (1)                         73:22                    led (1)                       80:4,5,17;81:3;84:3;
  103:12                    47:20                      knowledge (3)                 30:11                      92:22;100:3;103:2;
intervene (2)            Johansen (1)                    63:10,11;86:19           left (1)                      104:22
  15:4;27:8                 3:15                       known (1)                     104:7                   little (6)
intervention (1)         Johnson (5)                     102:16                   legal (7)                     21:2;30:18;35:14;
  14:1                      12:6;15:12;35:12;          knows (5)                     48:17;51:15;72:8;          43:21;66:16;84:12
intimate (1)                59:14,17                     81:14;93:10,19;94:6;        74:20;78:10,11,15       lives (2)
  95:2                   Johnson's (1)                   98:23                    legitimate (1)                94:16,17
into (33)                   12:6                                                     12:10                   loan (1)
  18:23,25;19:4;23:13,   jointly (1)                              L               lengthy (1)                   16:3
  16;24:5,7;26:4;27:9;      50:11                                                    26:10                   lodge (1)
  29:19;32:7;51:2,6;     Joyce (4)                     lady (1)                   less (3)                      78:15
  52:16;54:6;56:8;59:16;    3:17;4:2;33:5;34:20           30:18                      25:22;83:2;91:20        logically (1)
  60:8;62:3,12;67:11; Judge (45)                       language (4)               letter (1)                    85:14
  69:11;72:24;73:5,22;      5:6;7:6,15,19;9:8;            8:1;70:16;74:14;           64:12                   long (7)
  84:20;85:4;86:15,17;     10:9,13,15,22;11:2,3,6,7,      102:16                  letters (1)                   3:4;48:4;52:13;57:25;
  88:25;102:14;103:10;     20,25;13:16;15:5;26:10;     largely (1)                   30:16                      58:2;91:21;104:3
  104:13                   30:23,23;41:7;50:12,14,        4:23                    leverage (1)               longer (4)
invading (4)                15,16;55:21;56:15;         larger (3)                    12:13                      15:6,19;22:22;58:1
  72:21;73:9,17;74:1       58:13;59:7,9,24;80:18;         17:6;18:25;19:3         liability (1)              look (18)
invalid (1)                81:12;88:9;93:7,14,15;      largest (2)                   55:10                      16:5;39:17;66:5,7,9,
  9:23                      94:5;96:22;98:14;             12:5;17:4               licensed (3)                  10,18;71:4,11;82:11,19;
invert (1)                 101:23;102:2;104:3,3,23     last (16)                     32:14;34:10;48:14          88:17;89:19;93:15;94:9;
  23:22                  judges (1)                       4:21;5:13;19:11;        life (1)                      95:13,14;96:18
investigate (1)             10:8                          20:15;22:15;29:14;         48:21                   looked (7)
  62:13                  judgment (3)                    37:22;57:7;62:2;67:1,    lifted (2)                    10:13;67:7,16;68:15,
invitation (1)              8:11,17;15:4                 23;82:13;89:19;92:9;        7:7;14:15                  22;94:23;96:19
  8:18                   judicial (1)                     100:19;103:17           light (1)                  looking (2)
invoke (2)                  65:12                      late (4)                      74:14                      31:16;67:18
  3:24;34:2              July (5)                         20:16;65:24;67:6;       likely (1)                 loses (1)
involved (7)                7:6;14:17;59:4,5,6            89:22                      53:16                      104:19
  5:9;17:14;59:2;61:20; June (8)                       later (7)                  limit (1)                  losing (1)
  63:12;84:8;102:18        7:8,14,19;49:9;55:25;          5:21;8:21;9:22,24;         35:25                      96:15
involvement (1)             56:5;59:6;89:22               102:9;103:22;104:8      limits (1)                 lost (7)
  35:1                   jurisdiction (2)              latter (1)                    51:20                      10:12;33:15;60:24,25;

Min-U-Script®                                 eScribers, LLC | (973) 406-2250                                       (8) insured - lost
                                        operations@escribers.net | www.escribers.net
                                                                                                 SUPP APP 0847
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                        November 3, 2015

   61:1,2;92:13                10:20                    50:11;96:25              moved (1)               ninety-nine (1)
lot (4)                      mean (13)                mind (5)                    50:5                     7:10
   33:2;40:24;66:15;           3:5;18:19;22:9;27:1;     47:12;63:3;69:13;        Moving (2)              nobody (1)
   89:20                      35:19;43:3;52:12;66:11;   73:2;79:4                 23:21;80:17              98:21
luck (1)                      78:10;80:5;102:22,24; minds (5)                    much (6)                nobody's (1)
   15:11                       103:5                    100:24;101:9,13;          6:25;15:11;17:6;         21:13
ludicrous (2)                means (5)                  104:1,6                   62:21;91:20;95:8       nonappealable (1)
   93:1,2                     11:12,21;21:24;22:25; mine (1)                     multiple (4)              10:4
                               100:4                    31:16                      8:15;41:12;54:1;59:17 None (4)
           M                 mechanism (2)            ministerial (3)            Munsch (18)               17:9,10;56:21;95:17
                               71:8;83:6                19:21;45:4;104:9           6:24;7:11,20;11:22; nor (1)
ma'am (2)                    mediate (1)              minute (1)                   13:1;18:4;56:6;61:15,   102:10
 90:9;97:7                     54:5                     80:9                       16;83:11,13;84:2,5,8; note (4)
makes (1)                    mediated (1)             minutes (3)                  94:6,25;104:17,17       26:18;37:15,16;73:18
 89:23                         61:23                    91:12,14;92:2            must (1)                noted (3)
making (6)                   mediation (22)           miscarriage (1)              13:8                    26:11;100:4;102:2
 9:22;19:1,3;20:8;             8:18,19,20,24;11:11;     10:14                                            notice (5)
 93:12;100:6                   24:3,5,7;62:2,5,22; missing (2)                             N               9:11;45:6;65:13;
manner (1)                    73:22;74:10;76:13,16,     42:5;69:25                                         90:23;105:1
 75:22                         17,18;85:4;99:21;      misstates (1)              name (4)                Notwithstanding (1)
many (8)                       102:14,17;103:21         73:24                      34:18,20;48:17;95:7     99:11
 11:20;13:24;58:4;           mediator (2)             mistake (2)                names (1)               number (8)
 94:12,13;96:1;99:16;          85:21,21                 12:24;13:18                45:5                    8:12,13;16:15;22:13;
 104:7                       meet (1)                 modification (9)           narrow (1)                27:13;35:1;71:3;82:9
March (4)                      85:9                     26:9,25;29:2,6;72:6,       13:15                 numbers (2)
 65:10,24,24;67:7            meeting (5)                11;96:1,10;103:13        nature (1)                8:11,12
Marshals (1)                   100:23;101:9,13;       modified (2)                 78:15
 13:20                         103:25;104:6             7:2;45:24                necessarily (2)                    O
master (1)                   meetings (1)             modify (8)                   14:1;51:2
 10:2                          8:15                    21:20;25:2;26:16,23;      necessary (5)           oath (2)
material (19)                member (15)               27:16;71:15;101:20,25       52:12;85:15,24;89:12;   32:18;34:14
 16:21;19:21;22:20;           17:2,4,15;20:5;21:10; moment (2)                     90:5                  object (18)
  26:3,14,25;29:2,5;33:11;    41:11;45:19;53:23;75:8,   24:21;65:11              need (9)                  28:1;30:6;32:2,11;
  35:20;45:7;69:24;72:5,       12,15,18,20,23;95:1 money (12)                      11:23;15:6;33:24;       33:8,11;38:25;39:5;
  11;96:6;100:10;104:1,5,    members (5)               5:17,20;16:3,7;24:15;       41:14;72:17;73:4;94:4;     72:8,20;78:10;79:6,8,14,
 8                             15:1,8;19:17;41:12;     41:1;58:22;60:5;89:3,4,     95:16,17                   16;80:14;102:7,7
matter (12)                    53:4                     5;104:13                 needed (7)                 objecting (2)
 30:7;49:10;51:16,16;        membership (1)           months (6)                   14:24;16:16;40:25;         13:9;64:6
  53:6,7;88:12,14;93:18;       53:18                    9:22,24;12:1;15:24;        45:6;87:8;96:13,13       objection (23)
 94:8;95:16;97:9             memory (1)                 16:8;102:8               needs (4)                    5:3;7:21;9:14;20:17;
matters (4)                    65:9                   more (13)                    21:23;47:20;94:6;          26:10;33:4;39:10;49:18,
 12:21;24:13;25:17;          mention (2)                5:1,19;10:6;13:2;          95:25                      20;50:7,23;51:15;53:4;
 88:19                         11:8;40:6               19:21;28:21,22;58:24,     negotiate (2)                54:6,12,13;73:21,24;
maxims (1)                   mentioned (3)              25;60:16;94:12,13;         40:1,9                     78:15;81:1,10;84:19;
 95:13                         5:13;20:15;24:1          96:12                    negotiated (6)               101:16
may (50)                     merely (2)               moreover (1)                 11:15;14:18;35:7,10,     objections (3)
  4:12,13,15,16,17;5:23;       26:24;96:10              80:16                      11,21                      7:12,25;8:8
  6:22;9:11;23:12;25:20;     merits (1)               morning (6)                negotiations (3)           obtain (1)
  32:17;34:13;36:3,5,21,       5:6                      3:6,9,10;20:13;92:6;       35:16;50:24;100:16         80:17
  24,24;40:6,7,20;41:22;     mess (4)                   99:5                     neighborhood (1)           obtained (2)
  42:10;44:6;47:25;48:18;      16:6;29:3,3,14         most (4)                     8:13                       15:4;89:17
  55:13;56:14,16,23;         messy (1)                  30:22;50:13;53:16;       net (4)                    obtains (1)
  58:16;67:19;68:5,10;         104:22                   90:13                      24:17;76:24;77:3,5         76:22
  70:9;71:25;73:18;74:21;    might (8)                motion (24)                next (7)                   obviate (1)
  78:12,17,24;79:20;80:3;      5:19;15:12;16:19;        4:23;5:4;7:15,18,19;       15:24;24:11;30:1;          62:23
 81:13,14;82:25;89:12,        59:9;65:17;69:23;97:24,   8:21;9:4;21:19;22:1;       56:16;67:17;70:9;        obviously (2)
 22;91:5;98:16;102:16          25                      24:2;25:21;26:12;27:12;     104:24                     13:18;65:24
maybe (12)                   Mike (2)                  29:2;31:2;55:25;62:18,    nice (1)                   occupation (1)
 19:5;29:5;62:11;              3:14;4:7                 21;72:1;76:9;83:1;         10:20                      90:11
 65:10,24,24;93:14;          million (10)               99:20,22;103:14          night (2)                  occur (2)
 95:22,22;100:12,17;           8:14;10:15;28:7,8,9; move (5)                       89:19;95:20                14:17;46:6
 101:14                        77:6,7,23;78:1,4        31:5;34:5;35:4;36:19;     nineteen (1)               occurred (1)
meal (1)                     million-dollar (2)         96:8                       96:24                      101:25

Min-U-Script®                                  eScribers, LLC | (973) 406-2250                                    (9) lot - occurred
                                         operations@escribers.net | www.escribers.net
                                                                                               SUPP APP 0848
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                          November 3, 2015

October (5)                   81:24                       19,20;41:21;44:3;57:7,7,  86:8                        23:5,6;25:15;26:4,5,9,
   6:15;8:18,20;61:25;      options (1)                   17,22;58:7;67:23;68:20; Pause (3)                     13,15,17,21,22;27:25;
   62:5                       13:25                       69:25;70:9;71:3,4,18;    33:14,25;83:20               28:14;29:2,6;30:14;
off (6)                     oral (1)                      72:14,15;82:13,21;84:1;pay (3)                        34:22;35:1,6;36:12;
   16:12,12;18:21;43:8;       4:23                        86:2                     19:2;24:17;30:4              38:1;39:24;40:2;41:1;
   98:12,13                 order (27)                  pages (1)                paying (2)                     43:8;58:13;60:13;65:14;
offense (1)                   5:18;6:23;7:3;10:4;         37:24                    18:24;30:10                  66:4,13;67:7;79:2,17,21;
   56:20                      13:20;16:15;17:2;20:2;    pagination (2)           payment (1)                    82:8,9;88:12,14,19;
offer (6)                     22:4,8;25:20;27:8;41:2,     41:17;57:13              30:1                         92:17;95:11,19;96:1,2,7,
   50:19;51:8,13,20,22;       8;45:24;46:3;64:3;        paid (8)                 payments (1)                   10,11;97:17,20;99:18,
   64:9                       65:13;83:1;96:18;98:4,      6:25;19:1,4;20:9;        19:3                         22;100:14,17;101:20,24;
offering (1)                  4,5,15,17,20;102:24         66:18;76:25;95:8;101:4 people (8)                     102:1,2,5,9;103:12,13;
   96:3                     ordered (1)                 palatable (1)              21:21;54:4;85:11;            104:5
office (2)                    11:5                        13:25                    93:25;95:11,16,21;99:16    plans (3)
   37:4,11                  orders (1)                  papers (3)               per (2)                        11:20;101:17;104:7
often (1)                     98:23                       19:12;82:18;83:8         35:18;91:12                play (1)
   67:12                    originally (2)              parade (1)               percent (3)                    29:19
old (1)                       17:22;35:3                  93:24                    7:10;76:22;97:4            played (1)
   29:17                    others (1)                  Paragraph (2)            percentage (3)                 30:20
omissions (1)                 31:18                       66:20;67:20              28:2;76:25;77:2            pleading (1)
   104:5                    otherwise (2)               Pardon (4)               perfect (2)                    30:22
once (8)                      13:14;22:16                 52:4;70:24;81:5;84:7     104:2,2                    pleadings (1)
  7:6;19:5;23:4,24;25:5;    out (25)                    part (6)                 perform (3)                    55:23
   29:23;77:23;101:24         6:13;17:18,20;19:4;         27:17;28:15;36:12;       23:13;86:15;89:10          please (12)
one (66)                      21:13;25:13;28:18;31:4,     57:20;93:16,20         performance (2)                11:20;32:12;34:18;
   7:3;11:19;12:9,14;         8;32:1;33:22;35:5;        participant (2)            93:20;95:15                  36:7,10;37:21;41:24;
   14:6;15:11,13;16:20;       41:18,18;42:23;54:24;       15:20;17:8             performed (1)                  48:10;57:4;86:4;92:6,8
  17:2,17,17,19,20,21,21;     66:12;72:2;89:13,20;      participate (4)            86:17                      pm (1)
  19:6;24:24;25:13,18;        92:12;98:2,25;100:16;       8:19;39:20;99:21;      permission (1)                 92:4
  27:13;28:25;31:8,9,25;      102:8                       105:1                    22:6                       point (29)
  41:11;43:7,8,23,24;47:7; outside (1)                  participated (1)         person (10)                    15:6,10,13,19;25:13,
  55:1,5;60:8;61:10,13;     81:2                          17:11                    7:3,4;16:4;22:2,3;           18;32:3;36:23;39:5,6;
  63:1;65:11,16;68:19; over (18)                        particular (7)             42:6,8;79:13,15;92:19        41:13;42:5,11;52:14,18;
  69:9;70:2;72:4;74:8;      8:9;16:7;18:14,19;            27:25;46:11;55:10; personal (1)                       54:9;60:6,18;67:16;
  77:16;78:18;79:14,25;     19:11,16;21:7;23:21;          64:21;66:18;99:14;       97:19                        71:6;92:12;98:3,20;
  83:9;84:6,8;87:13;        24:11,25;28:25;32:13;         100:7                  personally (3)                 99:9;102:3,18;103:9,25;
  88:17;89:14;93:10,23;     40:13;41:20;67:22;70:9;     parties (13)               7:9;16:3;49:7                104:10
  94:2,3,11,16,17;99:8,9,   71:1;90:20                    3:25;11:20;12:22,23; persons (2)                    pointing (1)
  25,25;101:10;103:19 overruled (11)                      14:1,5;21:7;85:15;       17:12,13                     69:13
one-member (1)              4:10;30:8;33:13;51:5;         93:21;96:11;97:8;      perspective (1)              points (3)
  45:18                     53:8;54:15;72:10;74:8,        101:17;102:6             22:24                        14:10;80:25;103:18
ones (1)                    21,21;76:10                 parties-in-interest (2) ph (1)                        point-something (1)
  101:20                  overruling (2)                  4:11;28:23               69:23                        96:24
only (16)                   31:2;34:3                   parties-of-interest (2) phone (4)                     policy (8)
  9:3;12:9;20:22;25:21; overseeing (2)                    26:6,6                   32:22;40:24;58:24,25         9:23;10:24;20:23,24;
  27:12;40:7;73:8;79:14,    22:23;28:16                 partner (2)              phrased (1)                    23:16;46:21;51:20;
  15,15;95:18;99:19,22; oversight (7)                     4:7,8                    11:19                        103:5
  100:19;102:23;104:14      22:18;26:1;27:19;           parts (2)                pick (2)                     position (5)
opened (1)                  67:3;71:20;82:5;98:8          57:18,19                 55:5;99:12                   14:11;54:24;92:13;
  73:15                   owe (1)                       party (2)                piece (2)                      94:1;97:19
opening (4)                 55:9                          56:9;79:5                77:6;80:17                 positive (1)
  50:15;99:25;100:1,21 own (4)                          pass (4)                 Pizza (6)                      80:1
opinion (1)                 15:7;16:18;47:12;             42:16;52:25;63:22;       3:1;7:16;18:21;34:21;      possibly (1)
  93:18                     95:20                         90:2                     36:13;46:13                  95:4
opportunity (1)           owned (1)                     past (2)                 plain (1)                    post-confirmation (4)
  39:7                      7:17                          102:22,24                102:16                       20:7;57:2;67:12;96:8
oppose (1)                                              Pastazios (10)           plan (93)                    post-date (1)
  14:22                              P                    3:1;7:16;8:13,14;        5:10,11,12,18;6:23;          95:21
opposed (1)                                               34:21;35:13;36:13;       7:1;9:13,14,21,25;10:24,   posture (1)
  41:12                   page (39)                       54:23;103:6,6            24;12:11;13:9,23;14:11,      9:10
opposition (1)              23:7,9,21;24:11,11;         path (1)                   13;15:23;16:1;17:22;       potential (1)
  7:18                      25:15,15;36:10;37:13,         93:24                    18:22;19:2,5;20:17,21,       28:13
option (1)                  18,22;38:1,2,2,5,10,18,     patience (1)               25;21:20;22:4,7,13,20;     potentially (3)

Min-U-Script®                                  eScribers, LLC | (973) 406-2250                           (10) October - potentially
                                         operations@escribers.net | www.escribers.net
                                                                                                 SUPP APP 0849
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                        November 3, 2015

  14:25;15:9;27:24            74:1;76:17            providing (1)                 98:8,11                     89:16
power (1)                   privileged (1)            97:2                      raped (1)                   record (9)
  23:12                       59:16                 provision (4)                 29:20                       12:21,21;34:9,18;
powers (2)                  probably (10)             24:21;45:6;67:10;         rather (3)                    48:13,17;55:20;57:1;
  23:10;86:25                 16:8;24:24;43:4;52:9;   104:11                      40:19;48:11;104:22          90:10
PPI (1)                       79:25,25;94:16;98:7; provisions (13)              reached (4)                 recoveries (1)
  50:12                       100:15;104:25           3:4;12:2;22:4,7;24:18;      8:25;59:20;83:13;           77:3
practice (3)                problem (6)               26:16,24;27:17;69:3,10;     85:15                     recovery (3)
  32:14;34:10;48:14           7:21;27:3;29:23;        70:21;81:22;102:12        read (9)                      28:2;76:22;77:1
preclusion (1)                100:6,6,20            public (1)                    22:1;54:11;66:12;         RECROSS-EXAMINATION (1)
  3:24                      problems (5)              12:21                       71:11,17;72:2;86:25;        90:6
pre-date (1)                  7:12;8:8;19:19;41:16; pull (2)                      88:9;100:11               REDIRECT (3)
  95:21                       100:7                   30:21;43:7                reading (2)                   47:9;55:18;85:1
predating (1)               procedurally (1)        pulled (1)                    19:12;103:11              reemphasize (1)
  6:9                         9:10                    29:24                     ready (1)                     100:21
pre-engineered (1)          proceed (3)             purportedly (1)               78:13                     reference (3)
  10:11                       3:21;4:12;98:21         31:11                     real (6)                      21:25;26:4;99:19
preferred (3)               proceeding (5)          purpose (3)                   27:12;53:9;101:13,13,     references (1)
  81:21;82:2,4                12:15;59:2;61:12;       15:20;35:16;95:15           14,14                       25:24
prejudice (15)                94:15;97:3            purposes (1)                realized (1)                referring (1)
  13:10;15:1;47:18;         proceedings (2)           89:13                       100:11                      55:4
  93:3;94:24,24;95:2,4,5,     7:7;105:7             pursuant (5)                really (31)                 reflect (1)
  6,6,10,10;97:24;98:2      proceeds (2)              7:3;51:12;56:3;73:3;        3:25,25;4:22;6:15;          65:17
prejudiced (3)                28:8;77:5               99:17                       9:17;10:6;11:16;13:16;    refresh (2)
  52:20;94:25;95:4          process (2)             pursue (1)                    16:5;17:5,11;18:16;         65:19,21
present (6)                   9:19;82:15              46:15                       19:5,12,13;20:3;21:14;    refreshed (1)
  3:7;37:2;80:8;81:11;      product (2)             Put (7)                       29:20;35:18,19,20;          64:11
  85:5,7                      72:22;73:14             13:14;29:17;33:17;          47:19;52:14;54:4,24;      refused (1)
presented (4)               proffer (1)               37:12,13;97:8;98:10         77:16;93:10;97:13;98:9;     9:24
  43:10,14,18;100:22          32:10                                               100:1,2                   regard (1)
pressing (1)                progressing (1)                    Q                reason (14)                   72:1
  60:16                       61:22                                               8:22;30:9;41:15;          regarding (2)
pretty (3)                  proof (1)               quandary (1)                  43:12,23;46:5;56:5;         8:16;62:10
  41:17;45:10;102:3           20:20                   14:17                       59:22,23;63:17;93:6,20;   regards (3)
previous (1)                proofs (1)              quest (1)                     95:18;102:1                 23:3;25:11;72:13
  99:11                       64:6                    21:21                     reasonably (1)              relate (3)
previously (1)              proper (1)              quick (1)                     89:12                       27:18;72:3;87:1
  14:15                       77:3                    53:9                      reasons (2)                 related (6)
prim (1)                    properly (5)            quickly (2)                   24:24;93:9                  22:5;25:17;54:1;87:5;
  81:25                       21:18;27:5,8;63:3;      19:9;48:25                recall (15)                  88:12,14
primarily (7)                 101:15                quit (1)                      9:11;15:23;39:22;        relates (1)
  18:17;20:7;28:3;35:2,     proposal (2)              30:10                       40:4,6;44:4,7;48:5;50:1;   23:24
  12;46:23;53:12              22:21;85:21           quite (9)                     53:25;57:18;59:14; relating (6)
primary (7)                 proposed (1)              5:20;21:1,3,17,19;          75:21;86:4;99:7            22:8;25:5;81:22;84:2,
  17:12,13;18:15;40:23;       100:14                  26:8;29:4;83:18;93:9      receive (2)                  2;88:19
  46:19,19;90:10            prosecute (1)           quote (1)                     76:21,25                 relations (1)
principal (1)                 94:7                    26:10                     received (4)                 10:17
  15:13                     protect (2)             quoting (1)                   32:7;56:3;68:4;84:20 relevance (11)
principles (1)                15:7;94:21              22:3                      receives (2)                 5:5;8:22;30:7;51:19;
  95:14                     protection (2)                                        77:9,24                    76:9;80:15,20;81:2,4,6,
printed (4)                   23:17;27:17                      R                recently (1)                 10
  41:18,18;42:23;43:8       protections (1)                                       15:17                    relevant (3)
prior (26)                    27:18                 raise (2)                   receptive (1)                51:4,17;53:6
  23:11,12,19,22;24:11,     provide (5)               53:3;96:4                   59:13                    reliance (1)
  14,16;35:12;59:15;64:9,     6:23;7:1;20:24;23:17; raised (6)                  recess (3)                   93:3
  12,15;66:2;68:12;69:11,     27:17                   5:3,5;9:8;13:7;28:20;       92:1,4;105:4             relied (6)
  20;70:3,5,11;73:25;       provided (7)              61:9                      recitation (1)               26:7;54:10;92:16,17,
  86:14,24;87:23;88:11;       6:14;18:13;22:11,16, raises (4)                     14:9                       17;103:23
  89:2,6                      18;62:25;71:13          21:15;26:17;29:6;         recognize (2)              relief (8)
private (1)                 provides (11)             100:22                      36:9;57:5                  5:4;14:10;15:15;
  4:8                         17:21;22:15;24:8,22; ramifications (1)            recollection (10)            80:15;81:21;82:2,4;95:5
privilege (7)                 25:11;27:18,19;70:5;    78:11                       44:6;59:5;62:7;65:19, rely (5)
  72:22;73:9,14,17,21;        71:6,8;82:25          rape (2)                      22;66:1;67:4,18;68:16;     24:4;102:6,7,7,19

Min-U-Script®                                 eScribers, LLC | (973) 406-2250                                     (11) power - rely
                                        operations@escribers.net | www.escribers.net
                                                                                               SUPP APP 0850
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                         November 3, 2015

remember (9)             responded (1)                 37:2,5,7;38:14;91:14       20:19                       76:21;84:23;85:3;90:8;
  5:19,20;17:1;18:22;       51:23                    rooted (2)                 scheduled (2)                 91:5;95:19;98:6,22,23,
  23:15;56:7;64:11;69:6; response (5)                  94:8,23                    14:12;20:18                 23;101:1,6,10,11;104:11
  83:18                     24:2;27:22;33:3;         rubberstamped (1)          scheduling (1)              Seidel's (2)
remembered (1)              81:20;84:15                10:10                      49:10                        41:22;47:19
  40:11                  responsibility (4)          Rukavina (82)              scope (1)                   send (2)
remembering (1)             80:2;100:13;101:6,7        3:1,3,6;4:13,21;6:1;       56:11                        30:13;64:12
  41:21                  responsible (10)              29:10;31:1,4,9,12,14,18, Scott (7)                   sending (1)
removal (2)                18:20,24;19:7;30:24;        19,22;32:9,21,25;33:2,5,     3:7;4:2;98:6,22,22,23;     30:12
  25:19;82:24               42:6,8;53:12;64:6;         16,20,22;34:6,17;36:3,        101:1                  sense (4)
remove (3)                  87:14,15                   19,23;39:15,16;42:16;      screaming (1)                65:10;75:13;77:22;
  82:17;83:6,8           rest (1)                      47:6,7,10,23;48:4,8,19,       103:22                    89:23
removed (3)                 44:14                      24;50:25;51:7,18;52:25;    se (1)                    sent (7)
  25:20;82:16,25         restate (1)                   55:17,19;56:12,17,25;         35:18                    6:1,2;8:17;26:5;40:20;
rent (1)                    74:3                       63:22;69:14,23;70:1;       seat (1)                     44:2;57:23
  93:23                  restaurant (1)                72:8,20;73:7,13,24;74:7,      97:21                  sentence (4)
renting (1)                 46:13                      20;76:8,16;78:9;80:14;     seated (4)                   22:15;67:1;82:13,14
  3:3                    result (2)                    81:1,10;84:11,12,25;          48:18;56:23;92:6,8 separate (1)
reorganization (6)          27:24;50:10                85:2;90:2;91:7,19,20;      second (6)                   58:8
  20:25;22:14;26:5,9; resulting (1)                    92:9,11;96:17,20,24;          12:5,20;33:7;57:21; serious (1)
  66:4;101:17               47:18                      103:16,18;104:25;105:3        68:20;69:9                92:22
repeat (5)               results (2)                 Rukavina's (1)               secondly (2)              seriously (1)
  52:3;55:6;74:23;          26:14;28:8                 90:4                          25:9;27:15                9:9
  77:16;78:19            retain (5)                  rule (5)                     Section (18)              serve (1)
repeating (1)               6:23;19:8,16;87:9;         3:24;34:2;81:3;93:18,         22:15;23:10;24:25;        15:6
  73:2                      96:21                      18                           25:16,20;26:23;27:16; served (1)
rephrase (3)             retained (7)                Rules (4)                      66:20;69:7;71:2;72:13;     9:12
  44:10;45:13;77:25         49:15,24;60:18;61:3,       33:10;76:18;94:9;            73:3;82:8,13,19;83:21; serving (1)
replacement (1)             16;94:25;95:1              103:8                         84:1;86:4                 10:18
  49:24                  retaining (4)               ruling (2)                   Sections (6)              set (5)
report (1)                  49:21;50:8;52:21,21        84:13;104:24                  25:2;70:2;71:15,20,       18:22;22:16;26:12;
  62:15                  retention (2)               run (3)                         23;72:2                   50:13;104:25
represent (4)               8:3;61:15                  14:24;18:19;33:22          seed (3)                  settle (19)
  9:3;42:12;64:18;88:18 reurge (1)                   running (1)                     5:17;40:25;58:22          23:23;24:5,9;27:19;
represented (7)             34:1                       18:21                      seeing (1)                  50:19;51:8,9,20;70:10,
  6:5;15:12;26:21;27:6; review (4)                   runs (1)                        67:4                     18;72:18;73:23;74:5,19,
  48:25;64:24;101:11        66:3,6,8;68:21             17:18                      seek (7)                    25;87:22;88:2;102:14,
representing (2)         reviewed (2)                                                13:8;59:9;76:7,12;        15
  49:3;59:18                67:15,16                            S                    87:11;90:21;94:2       settled (2)
represents (1)           revoke (1)                                               seeking (8)                  87:25;88:4
  101:25                    102:23                   sailed (1)                     5:4;11:17;26:24;27:2; settlement (12)
request (1)              rid (1)                       98:16                         28:23;52:22;80:16;        8:24;11:11;25:4;
  34:1                      12:25                    sale (1)                        81:21                    50:23;51:6;54:2,7;73:5;
require (1)              ridiculous (2)                89:11                      seeks (2)                    74:9,10;75:2;102:14
  24:19                     30:22,25                 sales (1)                       14:10;15:16            sev (1)
required (3)             right (41)                    58:4                       seem (1)                     70:20
  5:17;14:1;69:3           4:10,19;9:14;13:8,10;     Sam (3)                         67:10                  seven (1)
requires (1)               15:17;17:25;18:1;19:5;      12:6;15:12;59:14           seemed (2)                   102:8
  70:3                     28:1;31:18,24;32:12,15;   same (9)                        19:18;66:14            severably (1)
requiring (1)              34:5,11;37:20;38:6,24;      4:19;22:6;53:3,4,6;        seems (1)                    50:12
  96:11                    39:11;44:20,22;45:4,17,     58:3;74:7;85:21;95:11         78:23                  several (2)
resignation (1)            23,25;47:14;58:15,17;     sat (1)                      sees (1)                     5:16;69:3
  82:22                    66:23;68:5,9,11;79:7;       93:10                         26:2                   sexual (1)
resolve (2)                85:12,16;87:19;91:9;      satisfied (1)                Seidel (65)                  10:16
  14:19,20                  92:1;93:24;97:11           85:25                        3:7,7;4:2;5:19;6:2,2,3; shaking (1)
resort (1)               rights (8)                  saw (3)                        7:11;8:2;10:1;11:14,16,    17:24
  11:17                    15:1;23:14;86:15,17;        17:21;66:12;104:15           19;13:14,22;16:7,11,12, shall (5)
respect (4)                88:20;96:2;97:25;98:2     saying (11)                     17,17;18:18;19:24;        19:16;22:17;32:21;
  5:5;58:18;60:1;88:18 rise (3)                        10:10;12:24;27:11;           36:15,17;38:14,17;39:5,    71:14;96:20
respectively (1)            92:3,5;105:6               28:19;54:3;59:25;85:19;      6,7,9;40:21,24;41:4,13, sham (3)
  6:5                    role (4)                      94:11;95:16;96:13;           21;42:4,4,12;44:2,15;      9:25;10:24;13:24
respond (2)                 15:2;34:19;79:19,24        98:10                        49:12,15,20,24;56:18, Shank (1)
  29:25;30:1             room (5)                    schedule (1)                   18,21;64:2;65:6;74:4;      3:15

Min-U-Script®                               eScribers, LLC | (973) 406-2250                                (12) remember - Shank
                                      operations@escribers.net | www.escribers.net
                                                                                                 SUPP APP 0851
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                          November 3, 2015

shape (4)                    smaller (2)                   3:20;12:17;93:3;95:3, subsequently (2)               64:23
   63:9,19;93:11;94:25         18:23;19:2               3                            7:2;15:3                talking (1)
Sharp (3)                    smoking (1)             start (1)                     substantially (5)            69:13
   26:10;101:23;102:2          13:17                    49:3                          26:15,18,21,22;101:24 talks (1)
ship (1)                     sneak (1)               started (3)                    substitute (4)              23:9
   98:16                       95:20                    3:23;19:11,12                  7:15,16,19;56:1       tall (1)
shocking (1)                 sole (5)                starting (2)                   suddenly (1)                90:4
   10:7                        21:10;28:1;79:5,12,12    24:25;25:16                    93:23                 targeted (1)
shortly (2)                  solely (1)              state (34)                     sue (2)                     5:4
   16:4;40:23                  44:2                    4:9;7:5,9,22,22;8:10;           24:12;88:11           Technically (1)
shot (2)                     Solis (17)                10:22;14:16,16;15:4;         sued (1)                    8:1
   12:12,12                    5:6;7:6,16,19;9:8;      28:17;32:15;34:9,10,18;         88:13                 telling (1)
showed (1)                     11:2,3,6,7;13:16;15:5;       38:2;48:14;49:1,9,23; suggest (5)                   62:15
   30:11                       55:21;80:18;81:12;93:7,      50:6,12;53:23;55:2;        12:14,16;21:5;94:8; temporary (1)
showing (1)                    14;104:23                    58:13;59:2,3;60:1,3,18;    103:23                   39:8
   30:12                     Solis' (2)                     64:9,13;80:23;94:4 suggested (1)                 ten (6)
Shults (4)                     30:23;98:14               statement (4)                 99:10                    91:12,14,18,18,22;
   7:17,18;13:9;103:20       somebody (2)                   9:13;99:25;100:1;       suggesting (2)              92:10
side (3)                       90:13;98:5                   102:4                      21:21;104:2           term (7)
   91:12,13,15               somebody's (1)              states (2)                 summer (1)                  22:19,20,25;35:20;
sig (1)                        46:15                        67:1;71:13                 56:9                     76:24;77:3;96:6
   67:25                     somehow (10)                status (1)                 summer's (1)             terms (19)
sign (11)                      9:25;10:2,12,13,14,15,       64:4                       61:22                    16:5,21;19:21;20:21;
   16:12;36:14;37:11;          25;12:13;92:25;98:12      stay (2)                   supervising (1)            21:6,8,20;23:3,4;27:16;
   39:6;42:24;44:17,20;   someone (3)                       7:7;14:15                  98:22                    41:3;45:7;73:3;74:17;
   57:8,10;68:3;100:25      22:25;27:4;61:13             stayed (1)                 suppose (1)                 75:3,5;99:18;100:10;
signatories (1)           sometime (1)                      98:2                       98:12                    102:9
   101:8                    65:25                        steamrolling (1)           supposed (3)             testified (4)
signature (19)            somewhere (3)                     61:12                      8:2;23:2;58:21           60:19;75:7;79:16;
   36:10;37:18,18;38:2,     21:13;97:7;101:12            step (6)                   sure (30)                   101:10
   2,18,19,20;41:21,22;   soon (1)                          47:25;56:14;60:8;         19:1;20:8;21:14;23:1; testify (2)
   44:3;57:7,8,17,22,22;    50:5                            79:17;91:5;101:10          27:14;32:23;40:15;       74:21;84:23
   58:7;67:25;68:20       sooner (1)                     step-by-step (1)             41:25;42:9,21,22;43:2, testifying (1)
signed (41)                 62:21                           104:12                    25;45:11,14;46:2,4,17;    56:19
   5:24,25;6:2,16,17,18;  sorry (11)                     still (8)                     47:2,8;64:14;65:18; testimony (2)
  9:6;16:12;36:17;37:3,4,   16:23;31:16;34:4;               5:25;29:21;42:1,2;         67:14;78:9,23;82:3;      13:15;32:10
  4,12;38:14;39:8;40:20;       43:14;59:6;72:14;74:23;      43:2;97:16,17;99:5        85:10;100:14,18;104:23 Texas (5)
  41:14,14,19;42:3;43:5,       76:11;78:19;90:4;99:5     stipulate (2)              Surety (3)                  32:15;33:10;34:10;
  11,15,19,20,21,24;44:11,   sort (2)                       31:7;32:4                  3:11;4:1;20:14           48:14;76:18
   18,22;57:10,11;58:5;         19:6;40:25               stocked (1)                surprised (1)            thanks (1)
   65:21;68:10,23;70:21;     sought (2)                     3:4                        19:12                    20:11
   79:22;84:24;94:19;           76:5,5                   stood (1)                  Sustain (1)              That'd (1)
   100:9                     sounds (3)                     9:14                       33:4                     91:13
significant (7)                 12:17;68:9,11            stop (1)                   Sustained (6)            thereafter (4)
   17:6;21:6,16;24:6,18;     speak (5)                      59:3                      51:19;54:8;73:20,20;      8:16;14:20;19:9;62:2
   25:14;26:8                  86:10,12,20,23;88:10      stopped (1)                   81:4,6                There'd (1)
signing (3)                  speakers (1)                   37:11                   swear (2)                   56:7
   37:9;39:9;68:21              99:11                    Stowers (4)                   34:8;56:19            third (1)
simple (1)                   specifically (2)               8:17;51:1,11,12         swim (1)                    13:5
   45:10                        67:1;71:20               straightforward (1)           66:15                 thirty (1)
sit (9)                      spent (1)                      19:22                   sworn (1)                   58:1
   13:21;44:1;52:1,7,10;        15:24                    stranger (1)                  56:22                 thirty-minute (1)
   54:5;93:13;94:3;95:20     split (1)                      95:23                                               99:6
situation (2)                   18:23                    strict (1)                            T             Thomas (2)
   11:16;93:19               spoke (1)                      76:18                                               3:6;32:10
size (2)                        12:5                     stuff (1)                  TAB (1)                  though (10)
   77:13,18                  stamp (6)                      31:4                       98:22                    10:16,17,18,19,20;
slightly (1)                    38:8,12;43:6,15,16;      subject (8)                tad (1)                    33:17;56:20;74:17;81:8;
   70:16                        57:21                       3:21;14:2;19:15;           103:2                    91:25
smacks (2)                   stand (4)                     22:17;28:18;51:16;67:2; talk (2)                  thought (12)
   103:2,10                     13:14;32:17;33:17;          81:2                       16:10;39:7               17:7;19:20;21:9,12;
small (1)                       64:11                    subsequent (1)             talked (4)                 27:4;68:5;75:16;85:11;
   47:3                      standing (5)                   13:15                      16:11;42:14;53:22;       99:16;101:6,11;104:5

Min-U-Script®                                   eScribers, LLC | (973) 406-2250                                 (13) shape - thought
                                          operations@escribers.net | www.escribers.net
                                                                                                  SUPP APP 0852
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                                            November 3, 2015

Thousands (2)                 10:2                         27:6,7,13,20,25;28:9,22;                               77:3;89:7
   58:6;63:18              tried (5)                       35:5;41:4,10;42:4,7,8;              U                used (2)
threat (1)                    14:16;40:9;49:5,6;           45:2;47:20;50:8;52:21;                                 51:3;89:7
   93:13                      80:5                         56:6,17,19;57:1;58:2,18, ultimately (4)              utterly (2)
three (9)                  true (7)                        21;62:10;63:17;64:2,6;     8:10,17;26:7;28:17          11:8,9
   8:9;12:14;30:1;46:23,      43:10,17;54:21;76:21;        65:8;66:3,3,25;67:2; Um-hum (2)
   25;80:9;97:14;103:18;      77:13,18;80:23               71:8,14;79:5,19,24;80:3;   4:10;37:17                          V
   104:10                  trust (294)                     82:6,16,25;83:6;90:12; unanimous (4)
three-day (1)                 5:11,12,24;7:1,2,16,         91:3;94:1,2,3,5,19,21;     25:22,23;83:2,3           valid (1)
   29:18                     24;8:1,2;9:23;11:13,15,       95:6,7;96:20;98:6,16,18; uncertainty (1)                80:24
threw (2)                    22,25;12:3,7,11,23;13:1,      99:20;100:4,9;101:18,      18:9                      value (2)
   31:8,25                   3,11,21;14:13,18,23,24,       22;102:13;103:15;        under (21)                     28:4,5
thus (2)                     25;15:2,7,9,18,19;16:10,      104:17                     14:13;20:21;23:14;        various (1)
   98:21,25                   12,13,20,22;17:13,14;      trustee's (15)               26:1,23;27:16;28:14,19;      80:11
till (2)                     18:3,4,5,13,15,16,20,25;      6:8;14:9;24:2;28:11,       33:10;45:24;69:12;        vendors (2)
   14:17;98:21               19:4,4,14,15,17,17,17,        25;32:7;37:21;52:13;       70:16;75:3,5;82:15;          46:24,25
times (2)                    21,22;20:22;21:4,10,15,       66:19,22;67:21;84:21;      86:15,17;93:13;100:14;    verdict (2)
   80:11;96:1                18,22;22:5,5,8,9,17,18,       93:12;94:19;101:5         102:10,12                     49:6;50:11
tiny (1)                     19,21,22,23;23:3,11,13,     trusts (1)                underlying (2)               version (1)
   97:1                      14,16,19,22;24:12,14,16,      42:7                      3:18;4:8                      10:22
today (14)                   19,22,23,23,25;25:3,8,9,    truth (1)                 underpinning (1)             victim (2)
   3:14;4:24;5:2;11:1,10;     11,12,16,17,21,23,25;        50:17                     9:7                           98:8,11
   12:15;13:12;52:10;72:1;    26:3,3,14;27:6,15,25;      try (14)                  understood (2)               view (1)
   88:23;91:21;93:6;95:5;     28:3,6,9,10,14,15,24;        5:2;11:1;13:15;24:5;      6:12;73:4                     29:1
   100:16                    29:5;31:10;34:23;35:6,        27:8;40:1;50:4;77:2;    underwear (1)                viewed (2)
together (1)                 7,17,18,21;36:11;37:14,       86:7,7;90:25;92:9;        10:21                         19:6;42:6
   49:15                     15;38:10;39:13,24;40:2,       102:25;104:24           unfair (1)                   violate (2)
told (3)                     13,22;41:1,1,3,14,14,19,    trying (10)                 103:2                         104:18,18
   16:19;61:20;96:11         20;42:5,7;44:23;45:9,9,       5:16;20:8;26:12;        unfortunately (1)            violated (1)
Tom (1)                       15;46:5,14,20;47:11;         40:24;46:1;60:3,4;        8:24                          104:11
   48:17                     50:4;52:1,7,10,22;53:18,      62:22;64:11;83:18       unsecured (3)                visited (1)
Took (7)                      24;54:10,12;57:2,20;       turn (7)                    12:5;19:2;20:9                73:10
   66:5,7,9,10;86:4;          58:13,19,21;59:18;           36:7;37:21;57:4,7;      unsecureds (3)               visiting (2)
   89:20;94:21               60:11,22;61:4,4,5;63:3,       67:20,22;71:1             18:23,24,25                   81:16,18
top (9)                       6,10,20;64:19,22,25;       turning (1)               unsigned (1)                 voice (1)
   23:7;25:1;37:16;38:2,     66:8,13,24;67:2,3,7,8,18,     70:9                      6:19                          50:7
   7,11;43:6,22;57:21        22;68:19,21,23,24;69:3,     twelve (2)                unusual (4)                  voiced (1)
tort (1)                      4,7,7,11,21,22;70:3,6;       91:24,24                  58:7;66:14,16;67:10           49:20
   7:24                       71:4,9,21;72:2,3,17;       twenty (9)                up (30)                      void (2)
towards (1)                  73:5;74:5,15,17,18,22,        8:14;10:15;28:7,8;        4:19;7:6;8:7,23;11:7,         22:6,9
   61:12                     24,25;75:9,12,15,18,20,       50:11;77:6,23,25;78:4     13;12:16,20,25;13:6;       voids (1)
track (1)                    23,23;76:22;77:5,9,13,      twenty- (2)                 15:2;16:5;18:22;19:11;        10:24
   23:1                      15,19,21,24,24;78:3,7,7,      63:17;99:6                21:18;26:12,25;29:17;      voir (3)
trade (2)                     21,21;79:2,22;80:4;        twenty-five (2)             30:12;33:19;53:23;            36:22,25;38:22
   46:24,25                  81:22;82:5,19;83:2,3,5,       58:1,5                    59:24;71:12;81:16;         volunteering (1)
transcript (1)                10,10,17;84:20;85:12;      twice (1)                   97:21;98:21;100:4;            60:8
   54:11                     86:3,10,12,14,16,18,24;       97:14                     103:1,10;104:25            vote (5)
transfer (1)                 87:8,11,16,18,24;88:3,      two (25)                  update (1)                     25:22,23;83:2,3;102:6
   9:23                       10,11,20;89:2,3,6,13;        3:25;8:9,20;10:8;         4:22
transferred (1)               90:17,18;92:17,18,20;        11:19;16:8;18:23;19:13; upon (24)                             W
   20:22                     93:4;95:2,17;97:21,23,        37:24;46:24,25;51:10;      21:8;24:3,4;25:21,22;
Trey (4)                      24;98:11,24;99:10,13,     57:4,18,19;68:13,16;          26:7;27:1,10,14;28:2; wait (4)
   4:2;48:10,19,21           14,17,19,23,23;100:8,8,    71:20,23;79:25;97:1;          54:10;74:17;77:14,20;   9:5;39:5,7;103:19
tri (1)                       9,12,15,24;101:2,15;      99:11;100:19;101:8;    79:16,18;83:1,2;86:16,           waive (1)
   50:22                      102:12,13;104:11,16       103:25                 18;102:6,15,19;103:11              26:24
trial (29)                 trustee (104)              type (1)               ups (1)                            waived (4)
   7:5;8:7,9,10;14:16;        3:25;4:1;5:15;6:7,9,9,    59:13                  97:11                              12:2,8;15:17;96:6
  29:18;49:8,24;50:1,10,      21,22,23;7:8,23;9:2,24; types (1)              upstairs (1)                       waiver (1)
  20;51:4,8,9;53:23;56:9;     10:12,25;14:21,21;        45:7                   104:23                             95:15
  59:4,24;60:1,10,18;64:9,    15:15;16:14,17;18:19; typically (1)            USC (1)                            waives (1)
  12,16,17;80:8;94:5,15;      19:6,17,25;20:1;21:18,    90:24                  9:20                               47:17
   103:10                     25;22:17,21,23;23:1,10,                        use (5)                            waiving (2)
trick (1)                     12,20,23;25:1,19,20,25;                          10:10;13:16;24:17;                 3:22;96:7

Min-U-Script®                                   eScribers, LLC | (973) 406-2250                             (14) Thousands - waiving
                                          operations@escribers.net | www.escribers.net
                                                                                                   SUPP APP 0853
PASTAZIOS PIZZA, INC.
Case No. 14-34324-HDH-11                                                                       November 3, 2015

wants (5)                11:9;32:17;34:13;
  13:13;15:14;29:10;    47:21;52:16;56:8;59:16;            Z
  82:17;94:3            60:6,13;62:2,12,15;63:7;
war (2)                 73:9,16;74:1,5,25;85:19, zero (10)
  11:12,12               19;98:8;100:10;102:14,    9:19,20;28:10,10,11;
wasted (2)               14;104:16                 77:9,10;78:6,12,20
  24:6;102:17          witness (31)
water (1)                3:24;4:1;31:3,20;
  66:15                  32:17,20;33:9,11,24;
way (20)                 34:6,13;36:3;39:9,11;
  10:14;12:20;13:5;      42:16;47:8;48:2,3;
  15:16;18:13,22;22:1;  52:25;53:5;56:15,16,22;
  25:10;31:5;42:7;51:18;      63:23;65:15;73:1,8,19;
  56:8;60:9;63:9,19;77:8;     78:17;90:2;91:6
  79:2;93:11;94:17,25       witnessed (1)
ways (2)                      37:9
  11:19;12:15               word (3)
week (2)                      10:11;41:18;42:24
  20:15;100:19              words (3)
weeks (3)                     6:16;58:13;60:16
  5:16;8:15;9:4             work (6)
Welcome (4)                   35:5;42:7;45:11;
  3:8,12,16,19                72:22;73:14;79:3
weren't (2)                 working (3)
  14:20,23                    8:6;15:24;16:9
what's (8)                  world (1)
  5:6;21:4;25:7;36:23;        67:12
  58:10;89:14;90:10;        writ (1)
  100:2                       93:13
Whereas (2)                 writing (1)
  38:10;43:15                 43:22
Whereupon (1)               written (2)
  105:7                       77:8;79:3
whole (5)                   wrong (1)
  13:23;19:24;57:16;          19:6
  66:15;103:13
wholeheartedly (2)                    X
  55:12;74:13
wholesale (1)               xi (3)
  25:14                        24:8;70:16;71:18
wholly (1)                  xix (1)
  99:17                        24:16
whoops (2)                  xviii (1)
  6:16;104:20                  24:14
who's (2)
  98:22,22                            Y
whose (3)
  12:2;35:21;95:11          yachts (2)
willing (1)                   3:2,3
  15:20                     year (6)
winded (1)                    5:10,23;6:22;7:8,14;
  91:21                       55:25
winning (1)                 years (7)
  96:15                       29:17,22,24;51:10;
wish (1)                      58:1;63:18;97:13
  11:1                      yell (1)
wishes (1)                    33:22
  12:7                      Yep (2)
withdraw (3)                  71:3;82:12
  56:12;76:19;80:21         young (2)
within (1)                    30:18,21
  51:20
without (25)

Min-U-Script®                                 eScribers, LLC | (973) 406-2250                   (15) wants - zero
                                        operations@escribers.net | www.escribers.net
                                                                                       SUPP APP 0854
Exhibit 3




            SUPP APP 0855
    Case 14-34324-hdh11 Doc 150 Filed 11/19/15           Entered 11/19/15 14:23:03        Page 1 of 3

                                                                                     U.S. BANKRUPTCY COURT

                                                                                  NORTHERN DISTRICT OF TEXAS


                                                                                     ENTERED
                                                                                  TAWANA C. MARSHALL, CLERK
                                                                                     THE DATE OF ENTRY IS
                                                                                    ON THE COURT'S DOCKET


The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 19, 2015
                                           United States Bankruptcy Judge
 ______________________________________________________________________



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                       §
                                                   §       CASE NO. 14-34324-hdh-11
      PASTAZIOS PIZZA, INC.                        §
                                                   §             (Chapter 1)
           Debtor.                                 §
                                                   §

                          ORDER ON TRUSTEE’S MOTION TO CLARIFY

               CAME ON FOR HEARING on the 3rd day of November, 2015 the Trustee’s Expedited

     Motion to Clarify Trust Agreement (the “Motion”), filed on October 22, 2015 by Scott M. Seidel,

     Trustee (the “Trustee”), the trustee of the Pastazios Pizza, Inc. Creditors Trust (the “Trust”),

     whereby the Trustee seeks clarification of certain issues arising under the First Amended Plan of

     Reorganization Dated February 11, 2015, (the “Plan”), the Order Confirming Debtor’s First

     Amended Plan of Reorganization Dated February 11, 2015 (the “Confirmation Order”), and under

     the Creditor Trust Agreement for the Pastazios Pizza, Inc. Creditors Trust (the “Trust

     Agreement”).     By the Motion, the Trustee sought clarification of three terms of the Trust

     Agreement; specifically three blanks in the Trust Agreement at the time of confirmation:


     ORDER ON TRUSTEE’S MOTION TO CLARIFY—Page 1


                                                                                   SUPP APP 0856
Case 14-34324-hdh11 Doc 150 Filed 11/19/15              Entered 11/19/15 14:23:03       Page 2 of 3



(i) the identification of the Trust Advisory Board; (ii) the identification of the insurance counsel;

and (iii) compensation available to insurance counsel.

        Century Surety Company (“Century”) objected to the Motion. The Trustee objected to

Century participating in the hearing for lack of standing. At the hearing, the Court carried the

issue of Century’s standing and proceeded to consider the evidence and Century’s arguments as

though Century had standing to contest the Motion. The Court took the Motion under advisement

and issued its oral findings of fact and conclusions of law on November 10, 2015, which the Court

incorporates into this Order.

        Therefore, finding that the Court has jurisdiction over this matter, that all creditors and

parties-in-interest had due and sufficient notice of the Motion, and based on the evidence at said

hearing, the arguments of counsel, and the Court’s findings of fact and conclusions of law as set

forth on the record on November 10, 2015, it is hereby:

        ORDERED that Century’s objection to the Motion is OVERRULED for Century’s lack of

standing; it is further

        ORDERED that the Motion is GRANTED IN PART to the extent provided for herein, and

is denied to the extent not provided for herein; it is further

        ORDERED that, insofar as the single member “Trust Advisory Board” (as defined in the

Trust Agreement) has not been identified to-date, the Trustee may appoint a member to the Trust

Advisory Board pursuant to section 6.4(d) of the Trust Agreement; it is further

        ORDERED that the Court hereby denies the Trustee’s request that the Court determine that

the provisions of the Plan and the Trust Agreement relating to the Trust Advisory Board have been

waived and that the Trust Advisory Board no longer exists; it is further




ORDER ON TRUSTEE’S MOTION TO CLARIFY—Page 2


                                                                                  SUPP APP 0857
Case 14-34324-hdh11 Doc 150 Filed 11/19/15             Entered 11/19/15 14:23:03         Page 3 of 3



        ORDERED that, pursuant to the Plan, the Confirmation Order, and the terms of the Trust

Agreement, the Trustee has selected Munsch Hardt Kopf & Harr, P.C. (“Munsch Hardt”) to act as

the Trust’s “Insurance Counsel”; it is further

        ORDERED that the Court denies the Trustee’s request for the Court to fill in the blank in

Section 9.2 of the Trust Agreement to determine the compensation of the Trust’s Insurance

Counsel, but pursuant to section 10.1 of the Trust Agreement, the blank in section 9.2 of the Trust

Agreement may be filled in by the Trustee and the Trust Advisory Board promptly after naming

the member of the Trust Advisory Board; it is further

        ORDERED that the Court reserves jurisdiction concerning this matter and all other matters

concerning the Plan and the Trust that the Court has jurisdiction over, to the maximum extent

possible, and that nothing in this Order shall prevent the Trustee or any other appropriate party

from seeking additional or further clarification or relief as may be appropriate; and it is further

        ORDERED that to the extent any relief requested in the Motion is not expressly granted in

this Order, it is denied.

                                    ### END OF ORDER ###




ORDER ON TRUSTEE’S MOTION TO CLARIFY—Page 3


                                                                                  SUPP APP 0858
Exhibit 4




            SUPP APP 0859
     Case 3:13-cv-02553-P Document 50 Filed 08/25/15                  Page 1 of 10 PageID 1849



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

CENTURY SURETY COMPANY                           §
                                                 §
         Plaintiff/Counter Defendant,            §
                                                 §
v.                                               §       CIVIL ACTION NO. 3:13-cv-2553
                                                 §
PASTAZIOS PIZZA, INC.                            §
CREDITOR TRUST;                                  §
AJREDIN “DANNY” DEARI; and                       §
POST PROPERTIES, INC.                            §
                                                 §       JURY TRIAL DEMANDED
         Defendants.                             §


                   JANE DOE’S UNOPPOSED MOTION TO INTERVENE

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Jane Doe1 (“Doe”) moves this Court to intervene as a right and be included as a necessary

party in the above cause pursuant to FED. R. CIV. P. 24(a)(2). In the alternative, Doe seeks

permissive intervention pursuant to FED. R. CIV. P. 24(b)(1)(B) (“Unopposed Motion”). The

grounds for this motion to intervene are as follows and counsel for the other parties are

unopposed to the relief sought:

                                            I.
                        INTRODUCTION AND THE UNDERLYING LITIGATION

         Doe is a necessary party to this action as a result of obtaining a Final Judgment on July

25, 2015 in an underlying lawsuit directly related to this declaratory judgment action and

Defendant Pastazios Pizza Inc. Creditor Trust’s counterclaims against its insurer for breach of

contract, bad faith insurance practices, and violations of the Texas Deceptive Trade Practices

Act. As such, this Unopposed Motion to intervene should be granted.

1
  Due to the extremely personal and sensitive nature of the Underlying Litigation as defined herein, Doe is
proceeding under the pseudonym of “Jane Doe.”

_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                 PAGE 1

                                                                                      SUPP APP 0860
    Case 3:13-cv-02553-P Document 50 Filed 08/25/15                           Page 2 of 10 PageID 1850



           On April 24, 2013, Doe filed a lawsuit against Pastazios Pizza, Inc. (“Pastazios”) and

Adjredin Deari (“Deari”), amongst other parties, in the 193rd Judicial District Court, Dallas

County, Texas, Cause No. DC-13-04564 alleging causes of action against Pastazios for

negligence, premises liability, false imprisonment, and dram shop (“Underlying Litigation”).

After properly Stowerizing Defendant Pastazios and its insurance carrier in May of 2011,

Plaintiff Century Surety Company (“Century”)2, Century initially recognized there was coverage

for Doe’s claims against Pastazios in the Underlying Litigation but two months later inexplicably

denied coverage, denied Pastazios a defense, and brought this declaratory judgment action

seeking a determination that there is no insurance coverage for the causes of action asserted by

Doe against Pastazios in the Underlying Litigation.

           The Underlying Litigation was then fully litigated for the next two years and the

Underlying Litigation was tried to the bench on July 7, 2015. On July 25, 2015, after a fully

adversarial three day trial in which all parties were represented by counsel, Honorable Carl

Ginsberg entered a final judgment on the evidence in Doe’s favor in the amount of

$21,911,141.42 against Defendants Pastazios and Deari, jointly and severally (“Final

Judgment”).3        On August 7, 2015, Honorable Carl Ginsberg entered Findings of Fact and

Conclusions of Law in support of the Final Judgment.4

           The Final Judgment, as well as the Findings of Fact and Conclusions of Law make clear

that Doe’s claims in the Underlying Litigation are covered under the liability insurance policy

issued by Century that forms the basis of the claims and counterclaims made in this case. Doe

2
 It is also worth noting that Doe stowerized Pastazios and its insurance carrier Century on three additional occasions
as the Underlying Litigation progressed and even invited Century to participate in the mediation of the Underlying
Litigation. Century refused to participate and ignored the last Stower’s demand Doe sent shortly before trial.
3
    The Final Judgment is attached as Exhibit A (APP001-APP003) and is incorporated by reference for all purposes.
4
  The August 7, 2015 Findings of Fact and Conclusions of Law are attached as Exhibit B (APP004-APP019) and
are incorporated by reference for all purposes.

_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                 PAGE 2

                                                                                               SUPP APP 0861
    Case 3:13-cv-02553-P Document 50 Filed 08/25/15                             Page 3 of 10 PageID 1851



now seeks to intervene in this declaratory judgment action to protect her direct rights against

Century for breach of contract; defend her rights and interests as a judgment creditor; and to

protect and pursue her legal rights as the 99% beneficiary of any and all proceeds awarded in

connection with Defendant Pastazios Pizza Inc. Creditor Trust’s counterclaims against Century

for breach of contract, bad faith insurance practices, and deceptive trade practices.5

         Through this Unopposed Motion Doe hereby seeks to join in Defendant Pastazios Pizza,

Inc. Creditor Trust’s pleadings in defense of Century’s declaratory judgment action, as well as

join in Defendant Pastazios Pizza, Inc. Creditor Trust’s counterclaims against Century.

         Doe is a necessary party, has the most significant stake in the outcome of this matter, and

has a legal right to intervene in this action at this time. After conferring with all counsel of

record, none of the other parties are opposed to Doe’s intervention.

                                                          II.
                                        ARGUMENTS AND AUTHORITIES

A.       DOE IS ENTITLED TO INTERVENE AS A MATTER OF RIGHT.

         Federal Rule of Civil Procedure 24(a) provides that the court must grant a timely motion

to intervene if the movant “claims an interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the action may as a practical matter

impair or impede the movant’s ability to protect its interest, unless existing parties adequately

represent that interest.”         FED. R. CIV. P. 24(a)(2).            As the language of the rule directs,

“intervention of right must be measured by a practical rather than technical yardstick,” and the

5
  Pastazios filed for Chapter 11 bankruptcy protection on September 2, 2014, mainly as a result of Century’s breach
of its obligation to defend Pastazios against Doe’s claims in the Underlying Litigation. See In re Pastazios Pizza,
Inc., United States Bankruptcy Court for the Northern District of Texas, Dallas Division, Cause No. 14-34324.
Pursuant to Pastazios First Amended Plan of Reorganization in the bankruptcy, Pastazios’ claims and causes of
action against Century in this action, as well as all of Pastazios’ interests in the liability insurance policy issued by
Century (including the Stowers claim) were assigned to the Pastazios Pizza, Inc. Creditor Trust who has now
substituted in as a party for Pastazios. Due to the size of the Final Judgment Doe obtained against Pastazios, Doe is
the 99% beneficiary of any and all proceeds of the Creditor’s Trust, including all of the proceeds awarded against
Century in this litigation.

_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                 PAGE 3

                                                                                                 SUPP APP 0862
  Case 3:13-cv-02553-P Document 50 Filed 08/25/15                 Page 4 of 10 PageID 1852



analysis “is a flexible one, which focuses on the particular facts and circumstances surrounding

each application.” Edwards v. City of Houston, 78 F.3d 983, 999 (5th Cir. 1996) (internal

quotation marks and citations omitted). In general, intervention should be allowed when “no one

would be hurt and great justice can be attained.” Sierra Club v. Espy, 18 F.3d 1202, 1205 (5th

Cir. 1994) (internal quotation marks and citations omitted).

       In deciding a motion to intervene as of right, courts focus on the following four factors:

(1) whether the motion to intervene is timely; (2) whether the intervener asserts an interest

related to the property or transaction that forms the basis of the controversy into which she seeks

to intervene; (3) whether the disposition of that case may impair or impede the potential

intervener's ability to protect her legal interests; and (4) whether the existing parties adequately

represent the intervener's interest. Saldano v. Roach, 363 F.3d 545, 551 (5th Cir. 2004). Each of

these considerations support Doe’s right to intervene.

       1.      Doe’s Motion for Intervention is Timely.

       The Fifth Circuit has identified four factors to be considered in determining whether a

motion to intervene as of right is timely: (1) the length of time between the movant’s learning of

her interest and the petition to intervene, (2) the extent of prejudice to existing parties from

allowing the intervention, (3) the extent of prejudice to the movant if not allowed to intervene,

and (4) any unusual circumstances. In re Lease Oil Antitrust Litig., 570 F.3d 244, 247-48 (5th

Cir. 2009). Each of these factors support the conclusion that Doe’s Unopposed Motion to

intervene is timely.

       First, this Motion to intervene is being filed less than one month after Final Judgment was

entered in Doe’s favor in the Underlying Litigation. Doe could not have moved to intervene

prior to the Final Judgment being entered because, as a third-party beneficiary to the insurance

policy, she did not have standing until she had a monetary judgment against Defendant Pastazios.

_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                 PAGE 4

                                                                                SUPP APP 0863
  Case 3:13-cv-02553-P Document 50 Filed 08/25/15                   Page 5 of 10 PageID 1853



See State Farm Mut. Ins. Co. of Tex. v. Ollis, 768 S.W.2d 722, 723 (Tex. 1989) (per curiam) (“a

party injured by the insured is a third party beneficiary of a liability insurance policy, ... [but] he

cannot enforce the policy directly against the insurer until it has been established, by judgment or

agreement, that the insured has a legal obligation to pay damages to the injured party.”); In re

Essex Ins. Co., 450 S.W.3d 524, 527-28 (Tex. 2014). Once Doe obtained the Final Judgment in

the Underlying Litigation, her interests in this action became ripe, and Doe timely moved to

intervene. Any attempted intervention before the Final Judgment was entered would have been

premature and a waste of judicial resources. See id.; see also Sierra Club, 18 F.3d at 1206.

       Second, none of the existing parties to this action are prejudiced by the timing of Doe’s

intervention. See Lease Oil, 570 F.3d at 248; see also Sierra Club, 18 F.3d at 1206 (“prejudice

must be measured by the delay in seeking intervention, not the inconvenience to the existing

parties of allowing the intervenor to participate in the litigation.”). There is no prejudice to the

existing parties because dispositive motions have not yet been heard and no additional discovery

or delay should take place if Doe is rightfully permitted to intervene.

       Third, Doe will suffer incredible prejudice if she is denied her right to intervention. If

Doe is denied intervention and Century succeeds in avoiding or excluding coverage under the

policy it issued to Pastazios, Doe is unlikely to recover any of the money damages awarded to

her in the Final Judgment. The Fifth Circuit has found prejudice under such circumstances.

Gaines v. Dixie Carriers, Inc., 434 F.2d 52, 54 (5th Cir.1970); see also United States v. Eastern

Transmission Corp., 923 F.2d 410 (5th Cir.1991). Doe has the highest stake in the outcome of

the claims and counterclaims asserted in this action and a legal right to protect those interests by

directly participating in this case. Failure to grant intervention would relegate Doe’s status to

sitting on the sidelines while other parties litigate their own interests which will necessarily



_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                 PAGE 5

                                                                                   SUPP APP 0864
  Case 3:13-cv-02553-P Document 50 Filed 08/25/15                 Page 6 of 10 PageID 1854



impact Doe’s interests. Finally, there are no “unusual circumstances” which suggest that this

Unopposed Motion is untimely. Upon the Final Judgment being entered, Doe promptly moved to

intervene without delay or prejudice to the existing parties. As such, Doe’s intervention is timely

and should be granted.

       2.        Doe Has a Significant Legally Protectable Interest in the Subject of this
                 Litigation.

       A party seeking to intervene in an existing lawsuit must demonstrate a direct, substantial

and legally protectable interest in the litigation. In re Lease Oil, 570 F.3d at 250-51; Ross, 426
F.3d at 757. The interest asserted must “be one that the substantive law recognizes as belonging

to or being owned by the applicant.” Edwards, 78 F.3d at 1004.

       Doe now has a direct breach of contract claim against Century, Doe is a judgment

creditor of Pastazios, and is also the 99% beneficiary of any and all proceeds awarded against

Century for Defendant Pastazios Pizza, Inc. Creditor Trust’s counterclaims against Century for

breach of contract, bad faith insurance practices, and violations of the Texas Deceptive Trade

Practices Act.

       Under Texas law, once an injured party obtains a judgment against an insured and the

insured has a legal obligation to pay damages to the injured party, the injured party can enforce

the insurance policy directly against the insurer. Ollis, 768 S.W.2d at 723 (citing Murray, 437
S.W.2d at 265); see also Rotella v. Mid-Continent Cas. Co., 2008 WL 5272787, at *3 (N.D. Tex.

Dec. 17, 2008) (“a third party who has obtained a judgment against an insured is an intended

third party beneficiary of the insurance contract and is entitled to enforce the contract.”); Certain

Underwriters at Lloyds, London v. Four J's Cmty. Living Ctr., Inc., 2011 WL 6026689, at *1

(S.D. Tex. Dec. 2, 2011); Puente v. Chicago Ins. Co., 2010 WL 3463253, at *4 (S.D. Tex. Sept.

3, 2010). Doe now has the legal right to recover the damages awarded in the Final Judgment in


_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                 PAGE 6

                                                                                 SUPP APP 0865
  Case 3:13-cv-02553-P Document 50 Filed 08/25/15                  Page 7 of 10 PageID 1855



the Underlying Litigation from Century directly through this action. Thus, Doe has a significant

threat of economic injury from the outcome of this action, giving her the requisite interest under

Rule 24(a). Symetra Life Ins. Co. v. Rapid Settlements Ltd., 2006 WL 2382250, at *4 (S.D. Tex.

Aug. 16, 2006). Because Doe has a direct, substantial, and legally protectable interest in this

action, she has the legal right to intervene.

       For the avoidance of doubt, Doe is not at this time seeking to recover directly against

Century, instead relying on her right to be paid as a creditor of the Pastazios Pizza, Inc. Creditor

Trust. Doe reserves her right to seek additional relief, including direct relief against Century, by

separate motion or complaint.

       3.      An Adverse Decision Would Impair Doe’s Interests.

       Rule 24(a) requires that an applicant for intervention of right be “so situated that

disposing of the action may as a practical matter impair or impede the movant’s ability to protect

its interest.” FED. R. CIV. P. 24(a). The Fifth Circuit has consistently held that if a court’s ruling

may adversely impact an intervenor’s interest, the third requirement is satisfied. Edwards, 78
F.3d at 1004–05; Espy, 18 F.3d at 1207; Ceres Gulf v. Cooper, 957 F.2d 1199, 1204 (5th Cir.

1992). Rule 24(a) does not require that the intervenor’s interests be legally impaired; it is enough

that the applicant’s ability to protect its interests may be impaired as a practical matter. One

Beacon Ins. Co. v. T. Wade Welch & Associates, 2012 WL 1231750, at *5 (S.D. Tex. 2012).

       If Doe is denied her right to intervene, Doe would be denied the right to protect her

legally recognized interests and/or forced to file a separate lawsuit against Century for breach of

contract. Without the ability to legally protect her own interests, Doe would effectively be denied

of her due process rights and would be relegated to having to sit back and watch as other parties

control the outcome of her legally protected interests. Precluding Doe from intervening in this

case will severely impair and impact her legal interests. Thus, this Motion should be granted.

_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                 PAGE 7

                                                                                  SUPP APP 0866
  Case 3:13-cv-02553-P Document 50 Filed 08/25/15                Page 8 of 10 PageID 1856



       4.      Doe’s Interests May Not Be Adequately Represented by Defendants.

       Doe satisfies the final element for intervention because Defendants may not adequately

represent her interests depending on the future conduct of this litigation and any negotiations

related thereto.   “The requirement of the Rule is satisfied if the applicant shows that

representation of his [or her] interest ‘may be’ inadequate; and the burden of making that

showing should be treated as minimal.” Trbovich v. United Mine Workers of Am., 404 U.S. 528,

538 n. 10, (1972) (citing 3B J. Moore, Federal Practice 24.09–1(4) (1969)). Doe’s interests in

this action are far superior to Defendants. Although all of the Defendants seek a finding that

Doe’s Final Judgment is covered by the liability policy issued by Century, Doe has much more at

stake in this action, at least $21,911,141 more. Doe also has far superior knowledge of the

relevant facts and evidence that support the Final Judgment and Findings of Fact and

Conclusions of Law than does counsel for Defendants in this action. Counsel for Doe handled

the Underlying Litigation for over two years, developed all of the evidence, and tried the case to

final judgment. Doe is entitled to have counsel of her choosing, and the ones most

knowledgeable about the underlying facts participate in this litigation to protect her legally

recognized interests in the outcome of this litigation. Notably, none of the other parties to this

case disagree. Thus, Doe should be permitted to intervene as a matter of right.

B.     IN THE ALTERNATIVE, DOE SHOULD BE PERMITTED TO INTERVENE
       PERMISSIVELY.

       Rule 24(b)(2) permits intervention upon a timely motion when an applicant “has a claim

or defense that shares with the main action a common question of law or fact.” FED. R. CIV. P.

24(b)(2). “[P]ermissive intervention is within a district court's discretion,” Newby v. Enron

Corp., 443 F.3d 416, 424 (5th Cir. 2006), and is “only subject to reversal if extraordinary

circumstances so require,” Trans Chem. Ltd. v. China Nat'l Mach. Import and Export Corp., 332


_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                 PAGE 8

                                                                                  SUPP APP 0867
  Case 3:13-cv-02553-P Document 50 Filed 08/25/15                 Page 9 of 10 PageID 1857
F.3d 815, 822 (5th Cir. 2003). Permission intervention should be allowed “where no one would

be hurt and greater justice could be attained.” Sierra Club, 18 F.3d at 1205 (quoting McDonald

v. E.J. Lavino Co., 430 F.2d 1065, 1074 (5th Cir. 1970).

       It is also proper to consider whether the intervenor will significantly contribute to the full

development of the underlying factual issues in the suit. First Mercury Ins. Co. v. Rosenboom

Welding & Fabrication, L.L.C., 2013 WL 4804494, at *2 (N.D. Tex. Sept. 9, 2013).

       In Lincoln Gen. Ins. Co. v. Aisha's Learning Ctr., the court examined whether an

intervenor’s claim or defense shared common questions of law or fact with the main action.

2004 WL 2533575, at *4 (N.D. Tex. Nov. 9, 2004). The main action centered around whether

the insurance company was obligated to provide coverage under its insurance policy to its

insured. Id. In the complaint to intervene, the movant sought a declaration that the insurance

company was “solely responsible for providing a defense and indemnification” for its insured,

and that any loss by the insured at the expense of the movant is covered under the insurance

policy. Id. The court found that both the intervenor’s claims shared nearly identical questions of

law or fact to the main action, and granted permissive intervention. Id. The Court should

likewise do so here.

                                             III.
                                          CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Jane Doe respectfully requests that the

Court grant her Unopposed Motion to intervene as of right pursuant to Rule 24(a), or in the

alternative, permissively intervene pursuant to Rule 24(b), whereby Jane Doe seeks to join in

Defendant Pastazios Pizza, Inc. Creditor Trust’s pleadings in defense of Century’s declaratory

judgment action, as well as join in Defendant Pastazios Pizza, Inc. Creditor Trust’s

counterclaims against Century. Upon the granting of this Unopposed Motion, Doe will file its


_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                 PAGE 9

                                                                                 SUPP APP 0868
 Case 3:13-cv-02553-P Document 50 Filed 08/25/15                  Page 10 of 10 PageID 1858



direct claim against Century for breach of contract within ten (10) days of the Order being signed

by this Court. Jane Doe also seeks any and all other and further relief, both at law or in equity, to

which she may show herself to be justly entitled.

                                                    Respectfully submitted,

                                                      /s/ Trey H. Crawford
               ROYCE WEST                           G. MICHAEL GRUBER
               State Bar No. 21206800               State Bar No. 08555400
               royce.w@westllp.com                  mgruber@ghetrial.com
               VERETTA FRAZIER                      TREY CRAWFORD
               State Bar No. 00793264               State Bar No. 24059623
               veretta.f@westllp.com                tcrawford@ghetrial.com
               WEST & ASSOCIATES, L.L.P.            BRIAN E. MASON
               P.O. Box 3960                        State Bar No. 24079906
               Dallas, Texas 75208-1260             bmason@ghetrial.com
               Ofc.: (214) 941-1881                 GRUBER HURST ELROD JOHANSEN HAIL
               Fax: (214) 941-1399                  SHANK LLP
                                                    1445 Ross Avenue, Suite 2500
                                                    Dallas, Texas 75202
                                                    214.855.6800 (main)
                                                    214.855.6808 (facsimile)

                                                    ATTORNEYS FOR INTERVENOR JANE
                                                    DOE


                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that he has conferred with all parties of record
concerning the relief sought in this motion and that no parties are opposed to the relief requested.

                                                      /s/ Trey H. Crawford
                                                      TREY H. CRAWFORD


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served
on all counsel of record through ECF in accordance with the Federal Rules of Civil Procedure on
this the 25th day of August, 2015.

                                                      /s/ Trey H. Crawford
                                                      TREY H. CRAWFORD

_____________________________________________________________________________________
JANE DOE’S MOTION TO INTERVENE                                                PAGE 10

                                                                                 SUPP APP 0869
Exhibit 5




            SUPP APP 0870
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 1 of 258 PageID 2571



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

CENTURY SURETY COMPANY                         §
                                               §
       Plaintiff,                              §
v.                                             §
                                               §
AJREDIN “DANNY” DEARI;                         §
DRITAN KREKA; PASTAZIOS                        §
PIZZA, INC. CREDITOR TRUST; and                §
POST PROPERTIES, INC.                          §          CASE NO. 3:13-cv-2553
                                               §
       Defendants,                             §
                                               §
and                                            §
                                               §
JANE DOE,                                      §
                                               §
       Intervenor.                             §

     PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS

TO THE HONORABLE JORGE A. SOLIS, UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW, Scott M. Seidel, as trustee (the “Trustee”) for the Pastazios Pizza, Inc.

Creditor Trust (the “Trust”), and files this the Pastazios Pizza, Inc. Creditor Trust’s Amended

Counterclaims, and in support thereof respectfully states as follows:

                                          I.       PARTIES

       1.      Plaintiff Century Surety Company (“Century”) filed this lawsuit and has appeared

through counsel of record. Century is a corporation organized under the laws of the State of

Ohio with its principal place of business in the State of Michigan.

       2.      The Trust is the successor in interest to Pastazios Pizza, Inc. (“PPI”) in all

respects to this litigation and the insurance policy at issue herein pursuant to that certain First

Amended Plan of Reorganization Dated February 2015 and the Order Confirming Debtor’s First

Amended Plan of Reorganization Dated February 11, 2015, as filed and entered in the


PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 1

                                                                               SUPP APP 0871
    Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 2 of 258 PageID 2572



Bankruptcy Case (defined below). Pursuant to the same, the trustee for the Trust is Scott M.

Seidel. Pursuant to this Court’s June 15, 2015 Order,1 the Trust is substituted for PPI in all

respects. PPI is a Texas corporation.

           3.       On August 25, 2015, Jane Doe filed an Unopposed Motion to Intervene [Doc. 50]

in this lawsuit and has appeared through counsel. The Court granted Jane Doe’s Unopposed

Motion to Intervene on August 26, 2015 [Doc. 52]. Jane Doe is a citizen of the State of Texas.

                                   II.     JURISDICTION AND VENUE

           4.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1) because there is complete diversity and the amount in controversy exceeds the

jurisdictional minimum. Venue is proper pursuant to 28 U.S.C. § 1391(a)(2).

                                    III.    FACTUAL BACKGROUND

A.         JANE DOE SUES PPI, ALLEGING GENERAL NEGLIGENCE, DRAM SHOP, PREMISES
           LIABILITY, AND FALSE IMPRISONMENT CAUSES OF ACTION

           5.       This liability insurance dispute concerns a lawsuit (the “Doe Suit”) filed by Jane

Doe, an eighteen year old recent high-school valedictorian when the events made the basis of the

underlying liability suit occurred.

           6.       In the Doe Suit, Doe alleged that, on the afternoon of April 26, 2011, after

working the lunch shift at the Fox Sports Grill, she met Dritan Kreka at Back Nine Bar and

Grill to discuss potential job opportunities at his restaurant and bar. When she arrived at Back

Nine, Doe was introduced to Danny Deari (“Deari”), who was the owner of another restaurant—

PPI—located in Post Addison Circle. At the time, Deari was 49 years old and Kreka was 33

years old. Deari and Kreka started consuming alcohol at Back Nine bar, and attempted to




1
    See docket entry 39.



PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 2

                                                                                    SUPP APP 0872
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 3 of 258 PageID 2573



order Doe an alcoholic drink. After the Back Nine server asked Doe for identification, Doe

informed the server she did have not her identification and asked for a Dr. Pepper. Deari and

Kreka convinced Doe that the three of them should move the conversation to the pizza

restaurant operated by PPI in Addison Circle. At no point in time on April 26, 2011 was Doe

interviewing for or seeking a job at PPI.

       7.      Deari and Kreka convinced Doe to drive to PPI. Deari, on his drive to PPI,

stopped at a liquor store to purchase a bottle of 80-proof Crown Royal Black and took it with

him and brought it into PPI.

       8.      Shortly thereafter, Doe entered onto PPI's premises in Addison Circle as an

invitee of PPI. Upon arriving at PPI at approximately 4:30 p.m., and without Doe asking, Deari

walked inside of PPI, grabbed three beers and three shots of Crown Royal Black that had been

placed into 2-ounce plastic salad dressing cups owned by PPI, placed one of the beers and one of

the 2-ounce shots in front of Doe, and encouraged her to drink it. There were no customers

present that afternoon other than Kreka, Doe and Deari. PPI's manager was on duty.

       9.      Prior to that day, Doe had very little experience concerning the effects of alcohol.

At no point in time did anyone at PPI ask to see Doe’s identification prior to providing her with

PPI’s alcoholic products. Throughout the course of approximately the next two hours, PPI

continued to provide Doe with more alcoholic products from PPI. After serving Doe with her

second beer from PPI and third 2-ounce shot of Crown Royal Black, Doe became obviously

intoxicated to the point where she had trouble standing. As her condition visibly deteriorated,

PPI failed to “cut off” service. In total, Doe was provided with at least five 2-ounce shots of

Crown Royal Black and three beers.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 3

                                                                               SUPP APP 0873
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 4 of 258 PageID 2574



       10.     While still at PPI, Doe expressed concerns about her growing level of intoxication

and her inability to function normally. Prior to leaving PPI, Doe was intoxicated to the point

where she was incapable of caring for or defending herself. Deari then retrieved his vehicle from

PPI’s parking lot and pulled it out in front of PPI. Kreka moved into the driver’s seat and the two

men put Doe in the back seat of the vehicle. While this was taking place, and even though Doe’s

level of intoxication was open and obvious, PPI’s employees did nothing to protect Doe from

unreasonable and foreseeable risks of harm. Doe lost consciousness shortly thereafter.

       11.     When Doe regained consciousness she was in a hotel room located at 4900 Edwin

Lewis Drive, Addison, Texas 75001 (less than a mile from PPI) wherein she had been

involuntarily disrobed and was actively being sexually assaulted by Deari. Doe repeatedly

insisted that Deari stop the attack and get off of her, but he did not. Deari stopped the sexual

assault after multiple demands made by Doe. Doe locked herself in the bathroom. Deari then left

the hotel, leaving his underwear behind at the scene.

       12.     On April 24, 2013, and based on the facts above, Doe initiated the Doe Suit by

filing her petition in the 193rd Judicial District Court for Dallas County, Texas (the "State

Court"), alleging that PPI breached its legal duties toward Doe as an invitee, that PPI falsely

imprisoned Doe, and that PPI served alcohol to Doe in violation of the Dram Shop Act when

Doe was visibly and obviously intoxicated to the point where she was a danger to herself or

others, causing her serious bodily injury. Doe further alleged that PPI was negligent in various

respects recognized under Texas law. Doe alleged that PPI’s acts and omissions were a

proximate cause of her bodily injuries.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 4

                                                                               SUPP APP 0874
    Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 5 of 258 PageID 2575



B.         THE POLICY, TENDERS OF DOE’S PETITIONS, AND STOWERS SETTLEMENT OFFERS

           13.     At all relevant times to this action, “Pastazios Pizza, Inc.” was the named insured

under a surplus lines policy of liability insurance issued by Century and assigned number CCP

672836, effective from September 21, 2010 to September 21, 2011 (the “Policy”).

           14.     A true and correct copy of the Policy is attached hereto and incorporated herein as

Exhibit “A”.

           15.     Throughout the pendency of the Doe Suit, at least three of Doe’s petitions (the

Original, First Amended, and Fourth Amended petitions) were tendered to Century with a

request for defense under the Policy. Said original, first amended, and fourth amended petitions

are attached hereto and incorporated herein as Exhibits “B” through “D,” respectively.

           16.     On May 24, 2013, Century acknowledged PPI’s claim regarding the Doe Suit and

Doe’s Original Petition. A true and correct copy of the May 24, 2013 letter is attached hereto

and incorporated herein as Exhibit “E”.

           17.     On May 24, 2013, by letter, Century informed PPI that, pursuant to a full

reservation of rights, the Dallas law firm of Stacy & Condor, LLP would be defending PPI in the

Doe Suit. Despite the fact that the reservation revealed a disqualifying conflict of interest,

Century did not offer a defense through independent counsel or reveal that the insured had a right

to such a defense. Upon information and belief, Century violated the Tilley2 rights of PPI and

the Trust because Century unduly influenced and guided the firm retained to defend PPI under

the Policy to make discovery responses that were beneficial to Century’s position concerning

coverage and detrimental to the defense of PPI. Specifically, said prior counsel responded to a



2
    See Employers Cas. Co. v. Tilley, 496 S.W.2d 552 (Tex. 1973).




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 5

                                                                                   SUPP APP 0875
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                       Page 6 of 258 PageID 2576



discovery request from Doe seeking the legal theories of PPI’s defense by stating only that PPI

denies that the incident and/or injuries in question was the result of any negligence by PPI.

        18.     On July 2, 2013, thirty-nine days later, Century filed this lawsuit against PPI,

seeking a declaration that Century owed no duty to defend or indemnify PPI.

        19.     On July 8, 2013, six days after suing its insured, Century wrote to PPI. There,

Century asserted that it had no duty to defend or indemnify PPI in the Doe Suit which was still

pending and had not yet been tried in State Court.

        20.     On July 29, 2013, Doe sent Century a settlement offer pursuant to Stowers.3

        21.     On August 15, 2013, Century rejected the offer.

        22.     On February 27, 2014, Doe sent Century a second settlement offer pursuant to

Stowers.

        23.     Century failed to respond to this offer and it expired according to its terms.

        24.     On June 11, 2015, Doe sent the Trust a settlement offer pursuant to Stowers,

which the Trust forwarded to Century on June 17, 2015, with a demand that Century accept the

offer. A true and correct copy of the June 11, 2015 settlement offer is attached hereto and

incorporated herein as Exhibit “F”.

        25.     Century rejected the settlement offer on June 23, 2015.

C.      CENTURY FORCES PPI INTO BANKRUPTCY

        26.     Following Century’s July 8, 2013 letter stating that Century has no duty to

provide PPI with a defense or indemnity for the Doe Suit pursuant to the issues raised in

Century’s recently filed declaratory judgment action and in Century’s May 24, 2013 letter, PPI

hired counsel in the Doe Suit and in this lawsuit.

        3
                “Stowers” referring to G.A. Stowers Furniture Co. v. Am. Indem. Co., 15 S.W.2d 544, 544 (Tex.
Com. App. 1929), and the doctrine recognized therein.



PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 6

                                                                                        SUPP APP 0876
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 7 of 258 PageID 2577



       27.     PPI’s counsel defended PPI at each stage of the Doe Suit until the involvement of

the Trust. PPI’s counsel served and responded to written discovery, attended depositions, filed

motions and responses on PPI’s behalf, designated experts, and participated in hearings all

throughout the pendency of the Doe Suit, at PPI’s own expense.

       28.     On September 2, 2014, with the mounting burden of financing its own defense—

in light of Century’s refusal to provide a defense to PPI in the Doe Suit—and with the prospect

of a large judgment against PPI in the near future for which Century prematurely announced it

would refuse to indemnify PPI—PPI filed a voluntary petition for relief pursuant to Chapter 11

of Title 11, United States Code. That filing was assigned Case No. 13-32423 (the “Bankruptcy

Case”) pending in the United States Bankruptcy Court for the Northern District of Texas before

the Honorable United States Bankruptcy Judge Harlin D. Hale (the “Bankruptcy Court”).

       29.     As a corporation, PPI filed and prosecuted its bankruptcy case through counsel,

adding another layer of legal expenses.

D.     CENTURY PARTICIPATES IN THE BANKRUPTCY CASE

       30.     On January 28, 2015, Century filed its Notice of Appearance and Request for

Notices in the Bankruptcy Case.

       31.     On February 11, 2015, PPI filed its First Amended Plan of Reorganization Dated

February 11, 2015 (the “Plan”) and its First Amended Disclosure Statement Dated February 11,

2015 in the Bankruptcy Case.

       32.     Century did not object to the Plan.

       33.     On March 5, 2015, Century filed its Motion for Relief from the Automatic Stay

Pursuant to 11 U.S.C. § 362(d) in the Bankruptcy Case, seeking relief from the automatic stay to

permit the continuation of this litigation. In its motion, Century stated that “all parties to this

proceeding will benefit from an expedient determination as to the applicability of coverage,


PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 7

                                                                               SUPP APP 0877
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 8 of 258 PageID 2578



which the Debtor presupposes as part of its First Amended Disclosure Statement Dated February

11, 2015” and that “. . . the determination of applicability of coverage under the Policy is in the

best interest of the Debtor and its creditors to obtain clarity as to its potential sources of funds…”

        34.        On March 30, 2015, the Bankruptcy Court held a hearing on Century’s motion

for relief from the stay and on confirmation of PPI’s Plan. Century appeared at, and participated

in, the hearings. After being given an opportunity to object and be heard, Century asserted no

objections to the Plan.

        35.      On March 31, 2015, the Bankruptcy Court entered its Agreed Order on Century’s

motion for relief from the stay, ordering that the automatic stay be modified as to the earlier of

thirty days following the entry of an order confirming the Plan or May 14, 2015.

        36.      On April 2, 2015, the Bankruptcy Court entered its Order Confirming Debtor’s

First Amended Plan of Reorganization Dated February 11, 2015 (the “Confirmation Order”),

whereby the Plan was confirmed.

        37.      Pursuant to the Plan and the Confirmation Order, the Trust was created and the

Trustee was appointed as the trustee of the Trust.

        38.      Article IX of the Plan provided that all causes of action, including any of PPI’s

rights and causes of action related to the Policy, are preserved and retained for enforcement by

the Trustee for the benefit of creditors. Therefore, the Trust owns all rights under or related to

the Policy, all rights related to this litigation, and the Counterclaims asserted herein and all rights

related thereto.

E.      TRIAL OF THE DOE SUIT

        39.      Following his appointment, the Trustee promptly retained counsel in the Doe Suit

to defend PPI.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 8

                                                                                   SUPP APP 0878
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 9 of 258 PageID 2579



       40.     On June 17, 2015 the Trustee forwarded to Century the above described

settlement offer pursuant to Stowers received by the Trustee from Doe, and urged Century to

accept the offer.

       41.     The Trust also requested a defense and indemnity in light of Doe’s Fourth

Amended Petition dated June 5, 2015.

       42.     Century denied the settlement offer.

       43.     Century denied that it had a duty to defend or indemnify.

       44.     On July 7, 2015, the State Court called the Doe Suit to trial to the bench. All

parties to the Doe Suit, including PPI, appeared through their respective attorneys of record. On

July 7, 2010, Doe began her case in chief, introduced and admitted evidence to the Court, and

called various witnesses to testify.

       45.     PPI and Deari vigorously defended the claims brought by Doe against each

defendant, respectively, presented counter-evidence, and cross examined witnesses. On July 9,

2015, after a three-day adversarial trial, all parties rested, the evidence was closed, and closing

arguments were presented by all parties.       At the close of the evidence and after closing

arguments, Doe’s claims against PPI and Deari, respectively, as well as PPI and Deari’s

affirmative defenses were submitted to the Court for final determination based on the evidence.

       46.     On July 9, 2015, after a three-day adversarial trial, the State Court rendered

judgment in favor of Doe against PPI and Deari on all causes of action.

       47.     The State Court awarded Doe actual damages and prejudgment interest totaling

$16,911,350.42, plus post-judgment interest and court costs, jointly and severally against PPI

and Deari for each and every cause of action alleged by Doe (general negligence, dram shop

liability, and premises liability against PPI). The State Court also rendered judgment against PPI




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 9

                                                                               SUPP APP 0879
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 10 of 258 PageID 2580



for $2,500,000 as exemplary damages. A true and correct copy of the Final Judgment is

attached hereto and incorporated herein as Exhibit “G”.

       48.       On August 7, 2015, the State Court entered its Findings of Fact and Conclusions

of Law, a true and correct copy of which is attached hereto and incorporated herein as Exhibit

“H”.

       49.       The State Court’s judgment and findings of fact and conclusions of law constitute

collateral estoppel and res judicata as to the underlying facts that occurred with respect to the

injuries and damages suffered by Doe, the negligence of PPI, proximate cause between that

negligence and Doe’s injuries, new and superseding cause, and all other underlying facts

necessary to determine the scope of the Policy with respect to the Doe Suit.

                                    IV.     CAUSES OF ACTION

COUNT 1 - BREACH OF CONTRACT

       50.       The foregoing allegations are incorporated herein by reference.

       51.       The Trust seeks damages based on Century’s breach of the Policy.

       52.       Century agreed to insure PPI against loss or damage caused by a covered peril

arising out of PPI’s business.

       53.       The plain language of the Policy provides coverage for the Doe Suit and the

judgment.

       54.       In the alternative, the Policy is ambiguous and must be construed in the light most

favorable to the insured and finding a duty to defend and/or to indemnify.

       55.       Accordingly, Century has breached the contract by repeatedly denying a duty to

defend and/or indemnify.

       56.       The facts asserted in the Doe Suit were alleged to have transpired while the Policy

was in effect.


PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 10

                                                                                   SUPP APP 0880
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 11 of 258 PageID 2581



       57.     The facts alleged in the Doe Suit fell within Century’s duty to defend PPI and the

Trust. Among other things Doe alleged that she suffered bodily injury because (i) PPI continued

to serve Doe alcohol when she was obviously intoxicated; (ii) PPI did nothing to ensure Doe’s

safety; and (iii) Doe was not free to leave of her own volition due to being intoxicated.

       58.     The facts as conclusively determined by the State Court confirm that the Doe Suit

at all times fell within Century’s duty to defend PPI and the Trust.

       59.     The facts as conclusively determined by the State Court fell within Century’s duty

to indemnify PPI and the Trust, including for the amounts awarded to Doe by the State Court.

Among other things, the State Court found that:

               (i)     Doe was an invitee of PPI;

               (ii)    PPI did not ask to see Doe’s identification;

               (iii)   PPI provided Doe with alcoholic beverages;

               (iv)    Doe became obviously intoxicated;

               (v)     Prior to leaving PPI, Doe was intoxicated to the point where she was
                       incapable of caring for or defending herself;

               (vi)    Doe was raped shortly after leaving PPI’s premises; and

               (vii)   Deari’s acts did not act as a new and superseding cause.

       60.     The State Court held PPI liable for general negligence, dram shop liability,

premises liability, and false imprisonment as further described in its findings of fact and

conclusions of law.

       61.     As to each of these theories of liability, the State Court judicially determined that

PPI’s actions and/or inactions were a proximate cause of Doe’s bodily injuries and that, but-for

PPI’s actions and/or inactions, Doe never would have suffered the resulting serious bodily injury.

The State Court judicially determined that PPI’s actions, inactions, or omissions were a




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 11

                                                                                  SUPP APP 0881
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 12 of 258 PageID 2582



substantial factor in causing Plaintiff’s damages and bodily injuries, without which Doe would

not have suffered any damage.           The State Court judicially determined that PPI was

independently liable for all damages awarded to Doe for each cause of action Doe asserted

against PPI. The State Court judicially determined that any alleged intentional or negligent acts

of any other person that may have caused or contributed to Doe’s injuries did not act to

extinguish PPI’s liability, did not constitute “outside agency”, and are not a new and independent

cause that would extinguish PPI’s liability to Doe. The State Court also judicially determined

that any purported acts or intervening forces PPI alleged to have been a “new and independent

cause” were foreseeable to PPI.

        62.     Century is estopped from challenging the State Court’s findings of fact and

conclusions of law.

        63.     PPI timely notified Century of the claims asserted against it.

        64.     The Trust timely notified Century of the claims asserted against it.

        65.     PPI and the Trust suffered monetary damages as a result of Century’s breach.

Among other things, the failure by Century to honor its duty to defend PPI forced PPI to incur

substantial attorney’s fees and, when it could no longer pay the same, to file for bankruptcy. All

of the fees and costs thereof are damages caused by Century. Both PPI and the Trust have had to

incur substantial attorney’s fees as a result of Century’s failure to defend, and then additionally

to defend against this litigation. Finally, both PPI and the Trust are now liable to Doe for the

amount of the State Court judgment, for which Century is liable and which, but for Century’s

wrongful actions and breaches in refusing reasonable settlement offers, would not have been

nearly as large as it now is.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 12

                                                                                 SUPP APP 0882
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 13 of 258 PageID 2583



       66.     At all relevant times, PPI and the Trust performed all obligations and conditions

under the Policy, the performance of all such obligations and conditions has been excused, or

Century is estopped to assert the performance of such obligations and conditions due to, among

other things, its breach of the Policy and breach of duties owed to PPI and the Trust as its

insureds.

       67.     Because of Century’s ineffective and wrongful reservation of rights letter and/or

its violations of the Texas Insurance Code regarding the timely denial of claims, Century is

estopped from asserting its policy defenses.

       68.     The Trust seeks its reasonably attorney’s fees pursuant to TEX. CIV. PRAC. & REM.

CODE § 38.001 et seq.

       69.     Accordingly, the Trustee seeks judgment against Century for its breaches of

contract in an amount to be proven at trial, but including all of PPI’s and the Trust’s reasonable

attorney’s fees incurred in this litigation, the State Court litigation, and the Bankruptcy Case, and

further including the amount of the Doe judgment, and further including the amount that is

owing to creditors in the Bankruptcy Case.

COUNT 2 - VIOLATION OF THE PROMPT PAYMENT OF CLAIMS PROVISION IN CHAPTER 542 OF
          THE TEXAS INSURANCE CODE

       70.     The foregoing allegations are incorporated herein by reference.

       71.     Defense costs are a “first-party” insurance claim.

       72.     Century’s failure to fund PPI and the Trust for their defense costs in the Doe Suit

violates the Prompt Payment of Claims provisions in Chapter 542 of the Texas Insurance Code.

See TEX. INS. CODE § 542.051 et seq.

       73.     As a consequence of its statutory violation, Century is liable to pay the Trust, in

addition to the amount of the defense costs asserted, interest on the amount of said claim at the



PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 13

                                                                                 SUPP APP 0883
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 14 of 258 PageID 2584



rate of 18 percent per annum, together with reasonable attorney fees, for which amounts the

Trust hereby sues. See TEX. INS. CODE § 542.060.

       74.     Because of Century’s ineffective and wrongful reservation of rights letter and/or

its violations of the Texas Insurance Code regarding the timely denial of claims, Century is

estopped from asserting its policy defenses.

COUNT 3 - VIOLATIONS OF CHAPTER 542 OF THE TEXAS INSURANCE CODE

       75.     The foregoing allegations are incorporated herein by reference.

       76.     Century violated TEX. INS. CODE § 542.055 which provides that, not later than the

30th business day after the date an insurer receives notice of a claim, the insurer shall

acknowledge receipt of the claim; commence any investigation of the claim; and request from

the claimant all items, statements, and forms that the insurer reasonably believes, at that time,

will be required from the claimant.

       77.     Century failed to investigate the claim related to, or acknowledge receipt of,

Doe’s Fourth Amended Petition or the final judgment in the Doe Suit and/or failed to request

from the Trust within a reasonable and timely fashion items, statements, or forms. Century never

engaged in a full and unbiased investigation which would have made coverage reasonably clear.

Rather, after its initial reservation of rights letter, Century thereafter relied only on its original

complaint filed herein, which asserts coverage positions that are directly in opposition to the

May 24, 2013 reservation of rights letter. Any investigation Century conducted was outcome-

oriented and self-serving.

       78.     Century violated TEX. INS. CODE § 542.056 which provides that an insurer shall

notify a claimant in writing of the acceptance or rejection of a claim not later than the 15 th

business day after the date the insurer receives all items, statements, and forms required by the

insurer to secure final proof of loss, and that if the insurer rejects the claim, the notice must state


PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 14

                                                                                   SUPP APP 0884
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 15 of 258 PageID 2585



the reasons for the rejection. Century never engaged in a full and unbiased investigation which

would have made coverage reasonably clear. Rather, after its initial reservation of rights letter,

Century thereafter relied only on its original complaint filed herein, which asserts coverage

positions that are directly in opposition to the May 24, 2013 reservation of rights letter. Any

investigation Century conducted was outcome-oriented and self-serving.

       79.     Century failed to accept or reject the Trust’s claim in relation to the Doe Suit

within 15 business days after the Trust provided Century with the Fourth Amended Petition.

       80.     Century failed to accept or reject the Trust’s claim in relation to the Doe Suit

judgment within 15 business days after the Trust provided Century with the final judgment in the

Doe Suit.

       81.     Century violated TEX. INS. CODE § 542.056 which provides that an insurer, after

receiving all items, statements, and forms reasonably requested and required delays payment of

the claim for a period exceeding the period specified by other applicable statutes, or, if other

statutes do not specify a period, for more than 60 days, the insurer shall pay damages and other

items as provided by Section 542.060.

       82.     Century failed to make any payments due under the Policy and, moreover,

anticipatorily breached all duties under the Policy and announced that it would make no

payments under the Policy. As a result of Century’s failure to make payments in a timely

manner, PPI and the Trust were prejudiced and damaged. PPI and the Trust were left to defend

the Doe Suit. Century’s withdrawal of the defense, refusal to settle the Doe Suit, and its refusal

to indemnify PPI forced PPI to file its bankruptcy case.

       83.     Century delayed payment of the claim for a period exceeding 60 days after

receiving all items, statements, and forms reasonably requested and required.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 15

                                                                                SUPP APP 0885
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 16 of 258 PageID 2586



       84.     The wrongful denial of PPI and the Trust’s request for a defense in the Doe Suit is

a delay in payment.

       85.     The wrongful refusal to indemnify the Trust for the Doe judgment is a delay in

payment.

       86.     As a consequence of its statutory violations, Century is liable to pay the Trust, in

addition to the amount of the defense costs asserted, interest on the amount of said claim at the

rate of 18 percent per annum, together with reasonable attorney’s fees, for which amounts the

Trust hereby sues. See TEX. INS. CODE § 542.060.

       87.     Because of Century’s ineffective and wrongful reservation of rights letter and/or

its violations of the Texas Insurance Code regarding the timely denial of claims, Century is

estopped from asserting its policy defenses.

COUNT 4 - VIOLATIONS OF CHAPTER 541 OF THE TEXAS INSURANCE CODE

       88.     The foregoing allegations are incorporated herein by reference.

       89.     PPI, the Trust, and Century are “persons” as defined by TEX. INS. CODE §

541.002(2).

       90.     Century violated TEX. INS. CODE § 541.051(1)(a)–(b), (4) which provides that it is

an unfair or deceptive act or practice in the business of insurance to make, issue, or circulate a

statement misrepresenting with respect to a policy issued the terms of the policy; the benefits or

advantages promised by the policy; to use a name or title of a policy that misrepresents the true

nature of the policy; and to make a misrepresentation to a policyholder for the purpose of

inducing or that tends to induce the policyholder to allow an existing policy to lapse or to forfeit

or surrender the policy.

       91.     Century has made statements misrepresenting the terms of the Policy and the

coverage it provides related to the separation-of-insureds clause. In its May 24, 2013 letter,


PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 16

                                                                                 SUPP APP 0886
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 17 of 258 PageID 2587



Century stated that “Century will pay those sums the Insured is held liable for as a result of

‘bodily injury’ resulting from the Insured’s causing or contributing to the intoxication of any

person so long as your liquor license was in effect on the date of loss.” Each subsequent denial

of PPI’s and/or the Trust’s demands referred to Century’s July 2, 2013 declaratory judgment

action complaint, where Century stated, “to the extent the Original Petition alleges bodily injury

that result from the provision of liquor to the underage Plaintiff . . . the following policy

language . . . excludes coverage,” and cited the liquor liability coverage form which Century

previously stated provided coverage for liquor liability. Century further stated, “the Policy also

contains a liquor liability coverage endorsement, Form CLL 1902 0306, that provides that there

is no duty to defend or indemnify if the bodily injury is expected or intended from the standpoint

of any insured, or if any proximate or contributing cause of an ‘occurrence’ arises out of ‘liquor

liability.’” Accordingly Century misrepresented the terms of the Policy and both admitted and

denied, without justification, that the Policy was a policy covering liquor liability.

       92.     The Policy unambiguously covers liquor liability.

       93.     In its May 24, 2013 letter, Century also misrepresented the terms of the Policy

because it stated that, “The Petition alleges that a number of crimes were committed by Mr.

Deari and Mr. Kreka and we understand that criminal charges are currently pending against both.

As such, Century reserves the right to limit or deny coverage pursuant to this exclusion as well.”

Century misrepresented the Policy because the Policy contains a separation-of-insureds clause

which requires that Century treat PPI and Deari as separate “insureds,” Texas law holds that an

insurer may not impute intent onto PPI, and that, if Deari was not an “insured” under the Policy,

coverage for PPI remained available.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 17

                                                                                  SUPP APP 0887
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 18 of 258 PageID 2588



       94.     Lastly, Century misrepresented the Policy because it failed to properly or

correctly analyze the coverage provided by the liquor liability endorsement, which provides that

if a claim falls within the products-completed operations hazard coverage, then the liquor

liability “exclusion” does not apply.

       95.     Century made these statements to induce, or these statements tended to induce

PPI to forego or forfeit its rights under the Policy. Century failed to inform PPI that it had a right

to independent counsel, that PPI could obtain coverage if Deari were not found to be an

“insured,” and that PPI had the option to retain its own counsel, among other things.

       96.     These violations were a producing cause of actual damages, including but not

limited to PPI’s costs for counsel to defend it in the Doe Suit, PPI’s costs for counsel to defend it

in this suit, the Trust’s costs for counsel to defend it in the Doe Suit, and all damages, expenses,

fees, and costs associated with PPI’s bankruptcy case.

       97.     Century violated TEX. INS. CODE § 541.060(a)(1), (2), (3), (4), and (7) which

provides that it is an unfair or deceptive act or practice in the business of insurance to engage in

the following unfair settlement practices with respect to a claim by an insured: misrepresenting

to a claimant a material fact or policy provision relating to coverage at issue; failing to attempt in

good faith to effectuate a prompt, fair, and equitable settlement of a claim with respect to which

the insurer’s liability has become reasonably clear; failing to promptly provide to a policyholder

a reasonable explanation of the basis in the policy, in relation to the facts or applicable law, for

the insurer’s denial of a claim or offer of a compromise settlement of a claim; and failing within

a reasonable time to affirm or deny coverage of a claim to a policyholder or submit a reservation

of rights to a policyholder.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 18

                                                                                  SUPP APP 0888
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 19 of 258 PageID 2589



       98.     As stated above, Century misrepresented to PPI and the Trust the policy

provisions relating to the Doe Suit, including representations and statements related to the

separation-of-insureds clause, liquor liability coverage, and the products-completed operations

hazard coverage and the law related to the same. Century has failed to attempt in good faith to

settle the Doe Suit when PPI’s liability became reasonably clear, has failed to provide a

reasonable explanation of the basis of its denial, and has failed within a reasonable time to affirm

or deny coverage of the Doe Suit in relation to the Fourth Amended Petition and the Doe

judgment.

       99.     These violations were a producing cause of actual damages including but not

limited to PPI’s costs for counsel to defend it in the Doe Suit, PPI’s costs for counsel to defend it

in this suit, the Trust’s costs for counsel to defend it in the Doe Suit, and all damages, expenses,

fees, and costs associated with PPI’s bankruptcy case.

       100.    Century violated TEX. INS. CODE § 541.061 which provides that it is an unfair or

deceptive act or practice in the business of insurance to misrepresent an insurance policy by

making an untrue statement of material fact; failing to state a material fact necessary to make

other statements made not misleading, considering the circumstances under which the statements

were made; making a statement in a manner that would mislead a reasonably prudent person to a

false conclusion of a material fact; making a material misstatement of law; and failing to disclose

a matter required by law to be disclosed.

       101.    Among other things, and as stated above, Century misstated the coverage

provided by the Policy as described above, misstated the law applicable to the coverage provided

by the Policy as it relates to the Doe Suit, including but not limited to the law in Texas regarding




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 19

                                                                                 SUPP APP 0889
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 20 of 258 PageID 2590



separation-of-insureds, and failed to disclose connections between counsel appointed to defend

PPI in the Doe Suit and Century.

       102.    These violations were a producing cause of actual damages including but not

limited to PPI’s costs for counsel to defend it in the Doe Suit, PPI’s costs for counsel to defend it

in this suit, the Trust’s costs for counsel to defend it in the Doe Suit, and all damages, expenses,

fees, and costs associated with PPI’s bankruptcy case.

       103.    As a result of said violations, PPI and the Trust are entitled to recover actual

damages including the policy limits, all damages associated with the Bankruptcy Case, court

costs and reasonable attorney’s fees and, because Century knowingly committed these acts

complained of, a trebling of the amount of actual damages pursuant to TEX. INS. CODE §§

541.151–152.

       104.    Because of Century’s ineffective and wrongful reservation of rights letter and/or

its violations of the Texas Insurance Code regarding the timely denial of claims Century is

estopped from asserting its policy defenses.

COUNT 5 – VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT

       105.    The foregoing allegations are incorporated herein by reference.

       106.    PPI is a consumer under the Texas Business and Commerce Code.

       107.    The Trust is a consumer under the Texas Business and Commerce Code.

       108.    Century violated TEX. BUS. COMM. CODE §17.46(b) because it engaged in one or

more acts or practices which violate TEX. INS. CODE §§ 541.001, et seq., as stated above. PPI

and the Trust’s claims against Century under TEX. INS. CODE §§ 541.001, et seq., as set out

above are actionable under TEX. BUS. COMM. CODE §17.50(a)(4).




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 20

                                                                                 SUPP APP 0890
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 21 of 258 PageID 2591



        109.   PPI and the Trust relied on Century’s acts and practices to their detriment because

each relied on the Policy to provide a defense and indemnity in relation to the Doe Suit.

Additionally, Century’s acts and practices caused PPI not to tender amended petition in the Doe

Suit.

        110.   Century’s acts and practices were a producing cause of damages to PPI and the

Trust, and the Trust is entitled to economic damages, including but not limited to PPI’s and the

Trust’s benefit of the bargain, lost profits, and costs of mitigation, and actual damages including

but not limited to the policy limits, and all damages associated with the Bankruptcy Case,

together with court costs and reasonable attorney’s fees incurred herein.

        111.   Because Century acted knowingly, PPI and the Trust are entitled to additional

damages pursuant to TEX. BUS. COMM. CODE § 17.50(b)(1).

        112.   Because Century acted knowingly, PPI and the Trust are entitled to an additional

three times their economic damages. TEX. BUS. COMM. CODE § 17.50(b)(1).

        113.   The Trust seeks its court costs and pre- and post-judgment interest hereon. TEX.

BUS. COMM. CODE § 17.50(d), (f).

        114.   Because of Century’s ineffective and wrongful reservation of rights letter and/or

its violations of the Texas Insurance Code regarding the timely denial of claims, Century is

estopped from asserting its policy defenses.

COUNT 6 – VIOLATIONS OF CHAPTER 981 OF THE TEXAS INSURANCE CODE

        115.   The foregoing allegations are incorporated herein by reference.

        116.   Chapter 981 of the Texas Insurance Code regulates surplus lines insurers and

surplus lines agents.

        117.   The Policy is a surplus lines insurance policy.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 21

                                                                                 SUPP APP 0891
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 22 of 258 PageID 2592



         118.   Pursuant to TEX. INS. CODE § 101.201, an insurance contract effective in this state

and entered into by an unauthorized insurer is unenforceable by the insurer. Any person who in

any manner assisted directly or indirectly in the procurement of the contract is liable to the

insured for the full amount of a claim or loss under the terms of the contract if the unauthorized

insurer fails to pay the claim or loss.

         119.   Pursuant to TEX. INS. CODE § 981.004, an eligible surplus lines insurer may

provide surplus lines insurance only if the full amount of required insurance cannot be obtained,

after a diligent effort, from an insurer authorized to write and actually writing that kind and class

of insurance in this state, the insurance is placed through a surplus lines agent, and the insurer

meets the eligibility requirements of subchapter B of chapter 981 as of the inception date and

annual anniversary date of each insurance contract.        An eligible surplus lines insurer may

provide surplus lines insurance only in the amount that exceeds the amount of insurance

obtainable form authorized insurers.

         120.   Pursuant to TEX. INS. CODE § 981.005, unless a material and intentional violation

of chapter 981 or 225 exists, an insurance contract obtained from an eligible surplus lines insurer

is valid and enforceable as to all parties and recognized in the same manner as a comparable

contract issued by an authorized insurer. A material and intentional violation of chapter 981 or

chapter 225 does not preclude the insured from enforcing the insured’s right under the contract.

         121.   Upon information and belief, PPI hired, retained, and/or used the Hutson Group

and/or RISC, Inc. to produce insurance for PPI. Upon information and belief, the Hutson Group

and/or RISC, Inc. failed to use diligent efforts to obtain the full amount of insurance from an

insurer authorized to write, and actually writing, that kind and class of insurance in the State of

Texas.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 22

                                                                                 SUPP APP 0892
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 23 of 258 PageID 2593



       122.    Upon information and belief, as inducement to PPI purchasing the Policy and

paying premiums, including a premium for liquor liability, the Policy was represented to include

liquor liability coverage for PPI. Upon information and belief, PPI completed application forms

specifically requesting liquor liability coverage.

       123.    Because, upon information and belief, the Hutson Group and/or RISC, Inc. failed

to use diligent efforts as described above, which is a material and intentional violation of Chapter

981 of the Texas Insurance Code, Century is prohibited from alleging a defense under the Policy

to the claims asserted by the Trust herein.

       124.    Century violated TEX. INS. CODE § 981.102 which provides that a surplus lines

insurance policy or contract form may not be used unless use of the form is reasonably necessary

for the principal purposes of the insurance coverage.

       125.    Century’s reservation of rights letter provides that bodily injury arising out of

liquor liability is covered by the Policy. Century’s letter revoking the defense it was providing

PPI and denying any indemnity does not change that position. However, Century’s declaratory

judgment action, which Century subsequently relied on to justify the refusal to defend PPI, states

that the Policy does not provide liquor liability.

       126.    Upon information and belief, pursuant to Tex. Ins. Code § 981.001 et seq.,

Century is not an “authorized insurer.”

       127.    Because of these material and intentional violation of Chapter 981 of the Texas

Insurance Code, Century is prohibited from alleging a defense under the Policy to the claims

asserted by the Trust herein.

       128.    Pursuant to TEX. INS. CODE § 101.202, in an action against an unauthorized

insurer or unauthorized person on a contract of insurance issued or delivered in this state to a




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 23

                                                                                SUPP APP 0893
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 24 of 258 PageID 2594



resident of this state or to a corporation authorized to do business in this state, the court may

award to the plaintiff a reasonable attorney’s fee if the insurer or person failed, for at least 30

days after a demand made before the commencement of the action, to make payment under the

contract’s terms; and the failure to make the payment was vexatious and without reasonable

cause. An insurer’s or person’s failure to defend an action described is prima facie evidence that

the failure to make payment was vexatious and without reasonable cause.

         129.   The Trust made demands on Century to make payment under the Policy’s terms.

Century refused to make such payments. These actions took place more than thirty days before

the filing of these counterclaims. Century has failed to defend the Doe Suit, which is prima facie

evidence that its failure to make the payments demanded was vexatious and without reasonable

cause.

         130.   The Trust therefore makes demand for its reasonable attorney’s fees in this action

against an unauthorized insurer.

COUNT 7 – BAD FAITH & BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

         131.   The foregoing allegations are incorporated herein by reference.

         132.   There was an insurance contract between PPI and Century which created a duty of

good faith and fair dealing.

         133.   There was an insurance contract between the Trust and Century which created a

duty of good faith and fair dealing.

         134.   Century breached its duty when it denied payment when liability was reasonably

clear. Without investigating, and relying only on its reservation-of-rights letter, Century denied

defense and indemnity.

         135.   Century violated the Tilley rights of PPI and the Trust because Century unduly

influenced and guided the firm retained to defend PPI under the Policy to make discovery


PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 24

                                                                                  SUPP APP 0894
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 25 of 258 PageID 2595



responses that were beneficial to Century’s position concerning coverage and detrimental to the

defense of PPI.

       136.    Century’s breach of the duty of good faith and fair dealing proximately caused

damages to PPI. These breaches caused PPI damage as Century withdrew its defense of PPI,

leaving PPI and the Trust to defend the case. Century’s withdrawal of the defense, refusal to

settle the Doe Suit, and its refusal to indemnify PPI forced PPI to file its bankruptcy case.

       137.    Century’s breach of the duty of good faith and fair dealing was grossly negligent.

Century briefly defended PPI and, without further investigation or explanation, withdrew the

defense and denied indemnity. Subsequently, Century relied on its complaint filed herein as its

reasons for denying a defense and indemnity, wherein Century misrepresents the coverage

provided by the Policy. Additionally, Century was grossly negligent in accepting premium in

exchange for liquor liability coverage and subsequently denying coverage on the basis that the

Policy does not include liquor liability.

       138.    Century acted maliciously. Century refused to defend or indemnify PPI or the

Trust, gambling on any liability as to PPI being outside of the scope of coverage and on pushing

PPI into bankruptcy/insolvency to compromise PPI’s ability to fight the coverage suit.

Additionally, counsel provided by Century to defend PPI provided discovery responses that

asserted that PPI only engaged in conduct for which liability in the Doe Suit would not be

covered under the Policy.

       139.    The Trust is entitled to recover punitive damages.

       140.    The Trust also seeks pre-and post-judgment interest and court costs and its

attorney’s fees incurred herein.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 25

                                                                                 SUPP APP 0895
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 26 of 258 PageID 2596



       141.    Even if the liability in the Doe Suit had not been covered under the Policy,

Century’s conduct was extreme and produced damages unrelated to and independent from the

claim on the Policy because Century’s acts and omissions forced PPI into bankruptcy.

       142.    Because of Century’s ineffective and wrongful reservation of rights letter and/or

its violations of the Texas Insurance Code regarding the timely denial of claims, Century is

estopped from asserting its policy defenses.

COUNT 8 – BREACH OF STOWERS DUTY

       143.    The foregoing allegations are incorporated herein by reference.

       144.    PPI was an insured under a contract of insurance issued by Century.

       145.    Jane Doe asserted a liability claim against PPI that was covered by the Policy.

       146.    On or about September 13, 2013, Jane Doe offered to settle the claim against PPI

within the limits of the Policy.

       147.    On or about February 27, 2014, Jane Doe offered to settle the claim against PPI

within the limits of the Policy.

       148.    On or about June 11, 2015, Jane Doe offered to settle the claim against the Trust

within the limits of the Policy. On June 17, 2015, the Trust forwarded the offer to Century.

       149.    Century owed PPI and the Trust a duty to accept reasonable settlement offers

within the policy limits. Pursuant to Stowers, Doe’s offers were reasonable settlement offers

within the Policy limits. Among other things, Doe’s pleadings alleged claims within the Policy

and it was reasonable to foresee that a judgment in the Doe Suit would exceed Policy limits.

       150.    Century breached the duty of care to PPI and the Trust by not reasonably

evaluating and/or timely accepting the Stowers offers.

       151.    Century’s breach of duty proximately caused the Trust damages.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 26

                                                                                 SUPP APP 0896
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                      Page 27 of 258 PageID 2597



        152.       As a matter of law, the Trust’s damages include the amount of the judgment. The

judgment amount as to PPI and the Trust is $19,411,141.42 plus pre-judgment interest on the

date the Judgment was entered, which judgment amount continues to accrue post-judgment

interest, for which the Trust also seeks recovery.

        153.       Century’s breach of duty proximately caused PPI and the Trust damages. Among

other things, had Century complied with its obligations by accepting one of these Stowers

demands, PPI would not have had to file bankruptcy, its creditors would have been paid, and PPI

and the Trust would not now be liable for the judgment rendered in the Doe Suit. The liability in

the Doe Suit could have been settled for much, much less, and within Policy limits, had Century

defended and/or had it acted reasonably in investigating the Doe Suit and reasonably evaluating

each and every settlement offer therein.

        154.       Because of Century’s ineffective and wrongful reservation of rights letter and/or

its violations of the Texas Insurance Code regarding the timely denial of claims, Century is

estopped from asserting its policy defenses.

COUNT 9 – GROSS NEGLIGENCE

        155.       The foregoing allegations are incorporated herein by reference.

        156.       The acts and/or omissions complained of above against Century constitute gross

negligence, malice, or actual fraud, which conduct proximately caused PPI and the Trust’s

injuries herein.

        157.       The Trust is entitled to exemplary damages under TEX. CIV. PRAC. & REM. CODE

§ 41.003(a).

                                          V.      JURY DEMAND

        158.       The Trust demands a trial by jury on all issues of fact.




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 27

                                                                                     SUPP APP 0897
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 28 of 258 PageID 2598



                                   VI.     SPECIAL DAMAGES

       159.    The Trust seeks additional special damages because Century’s actions caused

PPI’s insolvency and bankruptcy. Century’s wrongful refusal to defend and indemnify PPI,

and/or Century’s continual refusal to settle the Doe Suit within policy limits when liability was

reasonably clear, caused PPI to incur significant attorney’s fees and exposed PPI to a large

judgment which it would not be able to satisfy without indemnity from Century. Century took

PPI’s money in exchange for a promise to defend and indemnify PPI for covered suits. When

PPI looked to Century to honor its obligations, Century declined and instead sued PPI. Such

malicious actions warrant special damages- instead of providing a defense and indemnity upon

which PPI relied, Century is the sole reason for PPI’s bankruptcy.

                               VII.      CONDITIONS PRECEDENT

       160.    All conditions precedent have occurred or have been performed.

                                           VIII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Scott M. Seidel, as trustee for Defendant

Pastazios Pizza, Inc. Creditors Trust, prays this Honorable Court:

   a. Enter judgment in favor of the Trust;

   b. Award the Trust actual damages;

   c. Award the Trust economic damages;

   d. Award the Trust special damages;

   e. Award the Trust exemplary damages;

   f. Award the Trust treble damages pursuant to TEX. INS. CODE § 541.152(b);

   g. Award the Trust treble damages pursuant to TEX. BUS. & COM. CODE § 17.50(b)(1);

   h. Award the Trust its costs;

   i. Grant the Trust its reasonable attorneys’ fees and costs pursuant to TEX. INS. CODE §
      541.152(a)(1);


PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 28

                                                                              SUPP APP 0898
Case 3:13-cv-02553-P Document 64 Filed 10/31/15               Page 29 of 258 PageID 2599



   j. Grant the Trust its reasonable attorney’s fees and costs pursuant to TEX. CIV. PRAC. &
      REM. CODE § 38.001(8);

   k. Grant the Trust its reasonable attorney’s fees and costs pursuant to TEX. INS. CODE §
      542.060;

   l. Grant the Trust its reasonable attorney’s fees and costs pursuant to TEX. BUS. & COM.
      CODE § 17.50(d);

   m. Grant the Trust its reasonable attorney’s fees and costs pursuant to TEX. INS. CODE §
      101.201; and

   n. Grant the Trust such other and further legal and/or equitable relief to which it has shown
      itself justly entitled.

                 RESPECTFULLY SUBMITTED this 30th day of October, 2015.

                                           MUNSCH HARDT KOPF & HARR, P.C.


                                           By: /s/ Michael W. Huddleston
                                               Michael W. Huddleston, Esq.
                                               Texas Bar No. 10148415
                                               Davor Rukavina, Esq.
                                               Texas Bar No. 24030781
                                               J. Stephen Gibson, Esq.
                                               Texas Bar No. 07866000
                                               Thomas D. Berghman, Esq.
                                               Texas Bar No. 24082683
                                               3800 Ross Tower
                                               500 N. Akard Street
                                               Dallas, Texas 75201
                                               Telephone: (214) 855-7500
                                               Facsimile: (214) 855-4346

                                            COUNSEL FOR SCOTT M. SEIDEL,
                                            TRUSTEE OF THE PASTAZIOS PIZZA, INC.
                                            CREDITOR TRUST




PASTAZIOS PIZZA, INC. CREDITOR TRUST’S AMENDED COUNTERCLAIMS —Page 29
 MHDocs 6646520_2 13229.3

                                                                             SUPP APP 0899
Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 30 of 258 PageID 2600




                      EXHIBIT A




                                                             SUPP APP 0900
                 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                         Page 31 of 258 PageID 2601


                                                                              @
                                                       Century Surety Company
                                                                     465 Cleveland Avenue
                                                                     Westerville, Ohio 43082
                                                                           614-895·2000
                                                                       www.centurysurety.com
                                                               COMMERCIAL LINES POLICY
                                                             COMMON POLICY DECLARATIONS
POLICY NO.: CCP       672836                                                        New
NAMED INSURED AND ADDRESS:                                                          CODE N0.:5645A
PASTAZIOS PIZZA, INC.                                                                             INSUREDS AGENT:
5026 ADDISON CIRCLE                                                                               THE HUTSON GROUP, INC.
                                                                                                  710 EAST PARK BLVD, #200
ADDISON                                     TX          75001-3332
                                                                     PLANO                      TX 75074-
POLICY PERIOD: From:09-21-201 0 To:09-21.-2011 at 12:01 A.M. Standard time at your mailing address shown above.
Business Description: PIZZA RESTAURANT.
0   Individual   0   Joint Venture   0   Partnership     0   Umlted liability Company (LlC)   @Organization (Other than Partnership, LLC or Joint Venture)
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE
WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED. THIS
PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                       PREMIUM

Commercial General Liability Coverage Part                                                                                                         $3,336.00
Commercial Property Coverage Part                                                                                                                  $4,364.00




Inspection Fee                                                                                                                                     $150.00
Policy Fee                                                                                                                                         $175.00
State Tax                                                                                                                                          $389.21
S.O. Fee                                                                                                                                             $4.82
      25 % of the Policy Premium is fully earned as of the effective                                               TOTAL                         $8,419.03
           date of this policy and is not subject to return or refund.
Service of Suit (if form CCP 20 10 is attached} may be made upon:
R!SC, Inc.
2001 Bryan St., Bryan Tower, Suite 2900         Dallas             TX 75201
 orm{s) and Endorsement(s) made a part of this policy at time of issue*:
                             See Attached Schedule of Forms, CIL 15 OOb 02 02
•omits applicable orms an Endorsements if shown in specific Coverage Part/Coverage Form Declarations.
Any person who. with intent to defraud or knowing that he is facilitating a fraud against an insurer, subm~"tsapplication or files a claim containing false or
deceptive statement is guilty of insurance fraud.                                                           ,J.~              ./)   ~- ~
 COMPANYREPRESENTAT!VE:                                                                                       ~ Jr/~
RISC, Inc.                                                                      Countersigned By
2001 Bryan St                                                                                                     Authorized Represe
Bryan Tower, Suite 2900
Dallas                  TX                             75201                                    10/20/2010             BSI

IN WITNESS WHEREOF, this Company has eXecuted and attested these presents; but this policy shall not be valid unless countersigned by the duly Authorized
Agent of this Company at the Agency hereinbefore mentioned.




                                                                            Secretary                                    President



CSCP 10 01 05 09                                                                                                                                      Page 1 of 1
                                                        SENT TO: AGT/SO
                                                        11/01/1 0//LE
                                                                                                                                 SUPP APP 0901
Case 3:13-cv-02553-P Document 64 Filed 10/31/15              Page 32 of 258 PageID 2602

                                                                           TXPN 0003 0409



                            TEXAS POLICYHOLDER NOTICE



 This insurance contract is with an insurer not licensed to transact insurance in this state
 and is issued and delivered as surplus line coverage under the Texas insurance
 statutes. The Texas Department of Insurance does not audit the finances or review the
.solvency of the surplus lines insurer providing this coverage, and the insurer is not a
 member of the property and casualty insurance guaranty association created under
 Chapter 462 Insurance Code. Chapter 225, Insurance Code, requires payment of a
 4.85 percent tax on gross premium.




 TXPN 0003 0409                                                                 Page 1 of 1


                                                                             SUPP APP 0902
   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 33 of 258 PageID 2603

                                                                                                  TXPN 0001 0507

                                TEXAS COMPLAINT NOTICE


              IMPORTANT NOTICE                                       AVISO IMPORTANTE
1. To obtain information or make a complaint:          Para obtener informacion o para someter una queja:
2. You may contact your agent at telephone number      Puede comunicarse con su agente al972-398-9001
   972-398-9001


                                                       Usted puede llamar a numero de telefono gratis de
3. You may call Century Surety Company's toll- free
   telephone number for information or to make    a    Century Surety Company's para informacion o para
                                                       someter uns queja al:
   complaint at:
                                                                          1-800-878-7389
                   1-800-878-7389


4. You may also write to Century Surety Co. at:        Usted tambien puede escribir a Century Surety Co.

   Century Surety Co.                                  Century Surety Co.
   465 Cleveland Ave.                                  465 Cleveland Ave.
   Westerville, OH 43082                               Westerville, OH 43082


5. You may contact the Texas Department of             Puede comunicarse con el Departmento de Seguros de
  Insurance to obtain information on companies,        Texas para obtener informacion acerda de
  coverages, rights or complaints at:                  companieas, coberturas, derechos o quejas al:

                   1-800-252-3439                                         1-800-252-3439


6. You may write the Texas Department oflnsurance:     Puede escribir al Departmento de Seguros de Texas:

  P.O. Box 149104                                      P.O. Box 149104
  Austin, Texas 787i4-9104                             Austin, Texas 78714-9104
  FAX #(512) 475-1771                                  FAX# (512) 475-1771
  Web: http://www.tdi.state.tx.us                      Web: http://www.tdi.state.tx.us
  E-mail: ConsumerProtection@tdi.state.tx.us           E-mail: ConsumerProtection@tdi.state.tx.us


7. PREMIUM OR CLAIM DISPUTES:                          DISPUTAS SOMBRE PRIMAS 0 RECLAMOS:
  Should you have a dispute concerning your            Si tiene una disputa concemiente a su prima o a un
  premium or about a claim you should contact the      reclamo, debe comunicarse con e1 (agente) (la
  (agent} (company) (agent or the company) first. If   campania) (agente o la compania) primero. Sino
  the dispute is not resolved, you may contact the     resulve la disputa, puede entonces comunicarse con el
  Texas Department of Insurance (TDI).                 departmento (TDI).


8. ATTACH TffiS NOTICE TO YOUR POLICY:                 UNA ESTE AVISO A SU POLIZA:
  This notice is for information only and does not     Este aviso es solo para proposito de informacion y no
  become a part or condition of the attached           se conviete en parte o condicion del documento
  document.                                            adjunto.



TXPN 0001 0507


                                                                                       SUPP APP 0903
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 34 of 258 PageID 2604




                    Century -Surety Company
                         465 CLEVELAND AVENUE
                         WESTERVILLE, OH 43082


                           A STOCK COMPANY




                     COMMERCIAL
                        LINES
                       POLICY



       THIS POLICY JACKET   WITH COMMON POLICY CONDITIONS, THE
       DECLARATIONS PAGE, COVERAGE PART(S), COVERAGE FORM(S) AND
       APPLICABLE FORMS AND ENDORSEMENTS COMPLETE THIS POLICY.




CSCP1 000 (02/04)




                                                               SUPP APP 0904
      Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 35 of 258 PageID 2605


Policy Number: CCP 672836                                                                              CIL 15 OOb 02 02




                    SCHEDULE OF FORMS AND ENDORSEMENTS
                     (other than applicable forms and endorsements shown elsewhere in the policy)

Forms and Endorsements applying to the Coverage Parts listed below and made a part of this policy attime of issue:

  Form/              Edition
  Endt. #            Date         Title                                               Total# of Forms Selected:   47



   Forms Applicable to this Coverage part -INTERLINE-ALL COVERAGE PARTS

     CCP     2010    05 08        Service of Suit Clause .
      CIL   15008    02 02        Schedule of Forms and Endorsements
    CSCP     1000    02 04        Century Insurance Group Policy Jacket
    CSCP     1001    0509         Century Insurance Group Common Policy Declaration
       IL    0003    0908         Calculation of Premium
       IL    0017    1198         Common Policy Conditions
    PRIV     0001    11 09        Privacy Statement                   I
    TRIA     0001    1008         Policyholder Disclosure Notice ofTerrorism
   TXPN      0001    0507        Texas Complaint Notice
   TXPN      0003    0409         Texas Policyholder Notice



 10 Forms




CIL 15 OOb 02 02                                                                                            Page 1 of3


                                                                                              SUPP APP 0905
      Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 36 of 258 PageID 2606



  Forms Applicable to this Coverage part- GENERAL LIABILITY

     CG     0001     12 07       Commercial General Liability Coverage Form
     CG     0068     05 09        Recording and Distribution of Material or Information In Violation of Law Exclusion
     CG     0300     01 96        Deductible Liability Insurance
     CG     2011     01 96       Additional Insured-Managers or Lessors of Premises
     CG     2026     0704        Additional Insured-Designated Person or Organization
     CG.    2146     0798        Abuse or Molestation Exclusion
     CG     2147     1207        Employment-Related Practices Exclusion
                                 Total Pollution Exclusion Wrth A Building Heating, Cooling and Dehumidifying Equipment
     CG     2165     1204
                                 Exception and A Hostile Fire Exception
                                 Exclusion of Certified Acts of Terrorism and Exclusion of Other Acts ofTerrorism Committed
     CG     2175     0608
                                 Outside the United States
     CG     2176     0108        Exclusion of Punitive Damages Related to Certified Act of of Terrorism
                                 Exclusion of Certified Nuclear, Biological, Chemical or Radiological Acts of Terrorism; Cap
     CG     2184     0108
                                 on Losses from Certified Acts of Terrorism
     CG     2196     0305        Silica or Silica-Related Dust Exclusion
     CG     2404     0509        Waiver Of Transfer Of Rights Of Recovery Against Others To Us
     CG     2407     0196        Products/Completed Operations Hazard Redefined
    CGL     1500     0407        Century Insurance Group Commercial General Liability Declarations
    CGL    1701a     0510        Special Exclusions And Limitations Endorsement
    CGL     1702     1100        Action Over Exclusion
    CGL     1711     0406        Limitation of Coverage To Specified Classifications, Operations, Premises or Projects
                                 Restaurant, Bar, Tavern & Grocery Store Food Poisoning & Food Contamination Coverage
    CGL     1742     0310
                                 Endorsement
     CLL    1902     0306        Liquor liability Coverage Endorsement
      IL    0021     0908        Nuclear Energy Liability Exclusion Endorsement (Broad Form)



21 Forms




CIL 15 OOb 02 02                                                                                                  Page 2 of3


                                                                                                     SUPP APP 0906
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                            Page 37 of 258 PageID 2607



  Forms Applicable to this Coverctge part· PROPERlY
     CCF    1500     09 07        Commercial Property Coverage Part Declarations
     CCF    1503     1001         Exclusion- "Vacant or Unoccupied" Property
     CCF    1504     0794       · Theft Exclusion - Outside of Building
     CCF    1512     0506         Multiple Deductible Form
     CCF    1514     0410         Limited Property Extentions
    CCF     1515     0410         Equipment Breakdown Enhancement Endt
      CP    0010     0601         Building and Personal Property Coverage Form
      CP    0090     0788        Commercial Property Conditions
      CP    0140     0706         Exclusion of loss Due to Virus or Bacteria
      CP    1030     0607         Cause of loss ·Special Form
      CP    1211     1000         Burglary and Robbery Protective Systems
      CP    1440     1000         Outside Signs
      CP    1470     0607         Building Glass- Tenant'S Policy
       IL   0415     0498         Protective Safeguards
      IL    0935     0702         Exclusion of Certain Computer-Related Losses
                                  Exclusion of Certified Acts ofTerrorism Involving Nuclear, Biological, Chemical or
       IL   0986     0308
                                  Radiological Terrorism; Cap on Covered Certified Acts Losses


 16 Forms




CIL 15 OOb 02 02                                                                                                   Page 3of3


                                                                                                    SUPP APP 0907
Case 3:13-cv-02553-P Document 64 Filed 10/31/15              Page 38 of 258 PageID 2608

                                                                          CCP 2010 0508


                          SERVICE OF SUIT CLAUSE


    This endorsement modifies insurance provided by the policy to which this form is
                                     attached.




 It is agreed that in the event of the failure by us to pay any amount claimed to be due
hereunder, we will, at your request, submit to the jurisdiction of a court of competent
jurisdiction within the United States of America. Nothing in this clause constitutes or
should be understood to constitute a waiver of our rights to commence an action in a
court of competent jurisdiction in the United States of America, to remove an action to a
United States District Court, or to seek a transfer of a case to another court as
permitted by the laws of ·the United States of America or of any state in the United
States of America. In any such suit against us, we will abide by the final decision of
such court or of any Appellate Court in the event of an appeal.

It is further agreed that service of process in such suit may be made upon the person or
organization shown in the Policy Declarations or upon us at the address shown in the
policy jacket.

The above named are authorized and directed to accept service of process on behalf of
us in any such suit and/or upon your request to give a written undertaking to you that
we will enter a general appearance upon our beha~f in the event such a suit shall be
instituted.

Further, pursuant to any statute of any state, territory, or district of the United States of
America, which makes .provision therefore, we hereby designate the Superintendent,
Commissioner, or Directors of Insurance or other officer specified for that purpose in
the statute or his successor or successors in office, as their true and lawful attorney
upon whom may be served any lawful process in any action, suit, or proceeding
instituted by or on your behalf or any beneficiary hereunder arising out of this contract
of insurance, and hereby designates the above named as the person to whom the said
officer is authorized to mail such process or a true copy thereof.




CCP 20 10 0508                                                             Page 1 of 1




                                                                             SUPP APP 0908
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 39 of 258 PageID 2609



                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 21 75 06 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION OF CERTIFIED ACTS OF TERRORISM AND
      EXCLUSION OF OTHER ACTS OF TERRORISM
       COMMITTED OUTSIDE THE UNITED STATES
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The following exclusion is added:                                 b. Protracted and obvious physical disfigure-
   This insurance does not apply to:                                    ment; or

   TERRORISM                                                         c. Protracted loss of or impairment of the
                                                                        function of a bodily member or organ; or
   "Any injury or damage" arising, directly or indirect-
   ly, out of a "certified act of terrorism'', or out of an      3. The terrorism involves the use, release or
   "other act of terrorism" that is committed outside of            escape of nuclear. materials, or directly or indi-
   the United States (including its territories and pos-            rectly results in nuclear reaction or radiation or
   sessions and Puerto Rico), but within the "cover-                radioactive contamination; or
   age territory". However, with respect to an "other            4. The terrorism is carried out by means of the
   act of terrorism", this exclusion applies only when              dispersal or application of pathogenic or poi-
   one or more of the following are attributed to such              sonous biological or chemical materials; or
   act:                                                          5. Pathogenic or poisonous biological or chemical
   1. The total of insured damage to all types of                   materials are released, and it appears that one
      property exceeds $25,000,000 (valued in US                    purpose of the terrorism was to release such
      dollars).    In    determining    whether   the               materials.
      $25,000,000 threshold is exceeded, we will in-             With respect to this exclusion, Paragraphs 1. and
      clude all insured damage sustained by"property             2. describe the thresholds used to measure the
      of all persons and entities affected by the ter-           magnitude of an incident of an "other act of terror-
      rorism and business interruption losses sus-               ism" and the circumstances in which the threshold
      tained by owners or occupants of the damaged               will apply for the purpose of determining whether
      property. For the purpose of this provision, in-           this exclusion will apply to that incident.
      sured damage means damage that is covered
      by any insurance plus damage that would be              B. The following definitions are added:
      covered by any insurance but for the applica-              1. For the purposes of this endorsement, "any
      tion of any terrorism exclusions; or                          injury or damage" means any injury or damage
   2. Fifty or more persons sustain death or serious                covered under any Coverage Part to which this
      physical injury. For the purposes of this provi-              endorsement is applicable, and includes but is
      sion, serious physical injury means:                          not limited to "bodily injury", "property dam-
                                                                    age", "personal and advertising injury'', "injury''
      a. Physical injury that involves a substantial                or "environmental damagen as may be defined
         risk of death; or                                          in any applicable Coverage Part.




CG 217506 08                            © Insurance Services Office, Inc., 2008                          Page 1 of2       D


                                                                                                SUPP APP 0909
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                        Page 40 of 258 PageID 2610




  2. "Certified act of terrorism" means an act that is            c. The act is a violent act or an act that is
     certified by the Secretary of the Treasury, in                   dangerous to human life, property or infra-
     concurrence with the Secretary of State and                      structure and is committed by an individual
     the Attorney General of the United States, to                    or individuals as part of an effort to coerce
     be an act of terrorism pursuant to the federal                   the civilian population of the United States
     Terrorism Risk Insurance Act. The criteria con-                · or to influence the policy or affect the con-
     tained in the Terrorism Risk Insurance Act for a                 duct of the United States Government by
     "certified act of terrorism" include the following:              coercion.
     a. The act resulted in insured losses in excess          3. "Other act of terrorism" means a violent act or
        of $5 million in the aggregate, attributable to          an act that is dangerous to human life, property
        all types of insurance subject to the Terror-            or infrastructure that is committed by an indi-
        ism Risk Insurance Act;                                  vidual or individuals and that appears to be
     b. The act resulted in damage:                              part of an effort to coerce a civilian population
                                                                 or to influence the policy or affect the conduct
        {1) Within the United States (including its              of any government by coercion, and the act is
            territories and possessions and Puerto               not a "certified act of terrorism".
            Rico); or
                                                                 Multiple incidents of an "other act of terrorism"
        (2) Outside of the United States in the case             which occur within a seventy-two hour period
             of:                          ·                      and appear to be carried out in concert or to
             (a) An air carrier (as defined in Section           have a related purpose or common leadership
                 40102 of title 49, United States                shall be considered to be one incident.
                 Code) or United States flag vessel        C. In the event of any incident of a "certified act of
                 (or a vessel based principally in the        terrorism" or an 'iother act of terrorism" that is not
                 United States, on which United               subject to this exclusion, coverage does not apply
                 States income tax is paid and whose          to any loss or damage that is otherwise excluded
                 insurance coverage is subject to             under this Coverage Part.
                 regulation in the United States), re-
                 gardless of where the loss occurs; or
             (b) The premises of any United States
                 mission; and




Page 2 of2                           © Insurance Services Office, Inc., 2008                      CG217506 08



                                                                                             SUPP APP 0910
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 41 of 258 PageID 2611



                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 760108

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EXCLUSION OF PUNITIVE DAMAGES
          RELATED TO A CERTIFIED ACT OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDE;RGROUND STORAGE TANK POLICY


A. The following exclusion is added:                            2. The act is a violent act or an act that is dan-
   This insurance does not apply to:                               gerous to human life, property or infrastructure
                                                                   and is committed by an individual or individuals
   TERRORISM PUNITIVE DAMAGES                                      as part of an effort to coerce the civilian popu-
   Damages arising, directly or indirectly, out of a               lation of the United States or to influence the
   "certified act of terrorism'' that are awarded as pu-           policy or affect the conduct of the United States
   nitive damages.                                                 Government by coercion.
B. The following definition is added:
   "Certified act of terrorism" means an act that is
   certified by the Secretary of the Treasury, in con-
   currence with the Secretary of State and the Attor-
   ney General of the United States, to be an act of
   terrorism pursuant to the federal Terrorism Risk
   Insurance Act. The criteria contained in the Terror-
   ism Risk Insurance Act for a "certified act of terror-
   ism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




CG 2176 01 08                                ©ISO Properties, Inc., 2007                               Page 1 of 1     []



                                                                                              SUPP APP 0911
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 42 of 258 PageID 2612



                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 2184 01 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION OF CERTIFIED NUCLEAR,
      BIOLOGICAL, CHEMICAL OR RADIOLOGICAL ACTS
      OF TERRORISM; CAP ON LOSSES FROM CERTIFIED
                  ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The following exclusion is added:                          2. "Certified act of terrorism" means an act that is
   This insurance does not apply to:                              certified by the Secretary of the Treasury, in
                                                                  concurrence with the Secretary of State and
   TERRORISM                                                      the Attorney General of the United States. to
   "Any injury or damage" arising, directly or indirect-          be an act of terrorism pursuant to the federal
   ly, out of a "certified act of terrorism". However,            Terrorism Risk Insurance Act. The criteria con-
   this exclusion applies only when one or more of                tained in the Terrorism Risk Insurance Act for a
   the following are attributed to such act:                      "certified act of terrorism" include the following:
   1. The terrorism involves the use, release or                  a. The act resulted in insured losses in excess
      escape of nuclear materials, or directly or indi-              of $5 million in the aggregate, attributable to
      rectly results in nuclear reaction or radiation or             all types of insurance subject to the Terror-
      radioactive contamination; or                                  ism Risk Insurance Act; and
   2. The terrorism is carried out by means of the                b. The act is a violent act or an act that is
      dispersal or application of pathogenic or poi-                 dangerous to human life, property or infra-
      sonous biological or chemical materials; or                    structure and is committed by an individual
   3. Pathogenic or poisonous biological or chemical                 or individuals as part of an effort to coerce
      materials are released, and it appears that one                the civilian population of the United States
      purpose of the terrorism was to release such                   or to influence the policy or affect the con-
      materials.                                                     duct of the United States Government by
                                                                     coercion.
B. The following definitions are added:
                                                           C. In the event of any incident of a "certified act of
   1. For the purposes of this endorsement, "any              terrorism" that is not subject to this exclusion, cov-
      injury or damage" means any injury or damage            erage does not apply to any loss or damage that is
      covered under any Coverage Part to which this           otherwise excluded under this Coverage Part.
      endorsement is applicable, and includes but is
      not limited to "bodily injury'', "property dam-
      age", "personal and advertising injury", "injury"
      or "environmental damage" as may be defined
      in any applicable Coverage Part.




CG 21 84 01 08                             ©ISO Properties, Inc., 2007                                 Page 1 of 2      0


                                                                                              SUPP APP 0912
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                        Page 43 of 258 PageID 2613




D. If aggregate insured losses attributable to terrorist
   acts certified under the federal Terrorism Risk In-
   surance Act exceed $100 billion in a Program
   Year (January 1 through December 31) and we
   have met our insurer deductible under the Terror-
   ism Risk Insurance Act, we shall not be liable for
   the payment of any portion of the amount of such
   losses that exceeds $100 billion, and in such case
   insured losses up to that amount are subject to pro
   rata allocation in accordance with procedures es-
   tablished by the Secretary of the Treasury.




Page2 of2                                  ©ISO Properties, Inc., 2007                  CG 21 84 01 08   [J



                                                                                     SUPP APP 0913
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                       Page 44 of 258 PageID 2614




                                                                                        IL 00 03 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT~RELATED PRACTICES LIABILlTY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART


The following is added:
The premium shown in the Declarations was com-
puted based on rates in effect at the time the policy
was issued. On each renewal, continuation, or anni-
versary of the effective date of this policy, we will
compute the premium in accordance with our rates
and rules then in effect.




IL 00 03 09 08                           © ISO Properties, Inc., 2007                     Page 1 of 1    [J



                                                                                    SUPP APP 0914
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 45 of 258 PageID 2615




                        COMMON POLICY CONDITIONS
All Coverage parts included in this policy are subject to the following conditions.

A. Cancellation                                                    b. Give- you reports on the conditions we
   1. The first Named Insured shown in the                              find; and
      Declarations may cancel this policy by                       c. Recommend changes.
      mailing or delivering to us advanced written              2. We are not obligated to make any
      notice of cancellation.                                      inspections, surveys, reports or recom-
   2. We may cancel this policy by mailing or                      mendations arid any such actions we do
      delivering to the first Named Insw-ed written                undertake relate only to insurability and the
      notice of cancellation at least:      ·                      premiums to be charged. We do not make
      a. 10 days before the effective date of                      safety inspections. We do not undertake to
           cancellation if we cancel for nonpayment                perform the duty of any per.>on or
           ofpremium; or                                           organization to provide for the health or
                                                                   safety of workers or the public. And we do
      b. 30 days before the effective date of                      not warrant that conditions:
           cancellatio:n if we cancel for any other
           reason.                                                 a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first              b. Comply with laws, regulations, codes or
      Named Insured's last mailing address known                        standards.
      tous. .                                                   3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective              not only to us, but also to any rating,
      date of cancellation. The policy period will                 advisory, rate services or similar organization
      end on that date.                                            which makes insurance inspections. surveys,
                                                                   reports or recommendations.
   5. If this policy is cancelled, we will send the
      first Named Insured any premium refund due.               4. Paragraph 2. of this condition does not apply
      If we cancel, the refund will be pro rata. lf                to any inspections, surveys, reports or
      the first Named Insured cancels, the refund                  recommendations we may make relative to
      may be less than pro rata. The cancellation                  certification, under state or ·municipal
      will be effective even if we have not made or                statutes, ordinances or regulations, of boilen;,
      offered a refund.                                            pressure vessels or elevators.
   6. If notice is mailed, proof of mailing will be         E. Premiums
      sufficient proof of notice.                              The first Named Insured shown            m the
B. Changes                                                     Declarations:
   This policy contains all the agreements between             1. Is responsible for the payment of all
   you and us concerning the insurance afforded.                   premiums; and
   The first named Insured shown in the                        2. Will be the payee for any return premiums
   Declarations is authorized to make changes in the               we pay.
   terms of this policy with our consent. This              F. Transfer Of Your Rights And Duties Under
   policy's tenns can be amended or waived only by             This Policy
   endorsement issued by us and made a part of this
   policy.                                                     Your rights and duties under this policy may not
                                                               be transferred without our written consent except
C. Examination Of Your Books And Records                       in the case of death of an individual named
   We may examine and audit your books and                      insured.
   records as they relate to this policy at any time            If you die, your rights and duties will be
   during the policy period and up to three years               transferred to your legal representative but only
   afterward.                                                   while acting within the scope of .duties as your
D. Inspections And Surveys                                      legal representative. Until your legal repre-
   1. We have the right to:                                     sentative is appointed, anyone having proper
                                                                temporary custody of your property will have
        a. Make inspections and surveys at any                  your rights and duties but only with respect to
            time;                                               that property.                           ,




1L 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                   Page 1 ofl



                                                                                             SUPP APP 0915
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 46 of 258 PageID 2616




                                                                                                    ILOO 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                   (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                               C. Under any Liability Coverage, to "bodily injury"
   A Under any Liability Coverage, to "bodily injury"              or "property· damage" resulting from "hazard-
      or "property damage":                                        ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                 (1) The "nuclear material" (a) is at any "nuclear
          the policy is also an insured under a nuc-                   facility" owned by, or operated by or on be-
          lear energy liability policy issued by Nuclear               half of, an "insured" or (b) has been dis-
          Energy Liability Insurance Association, Mu-                . charged or dispersed therefrom;
          tual Atomic Energy Liabifity Underwriters,              {2) The "nuclear material" is contained in
          Nuclear Insurance Association of Canada                     "spent fuel" or "waste" at any time pos-
          or any of their successors, or would be an                  sessed, handled, used, processed, stored,
          insured under any such policy but for its                   transported or disposed of, by or on behalf
          termination upon exhaustion of its limit of                 of an "insured~; or
          liability; or                                           (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                    arises out of the furnishing by an Ninsured"
          of "nuclear material" and with respect to                   of services, materials, parts or equipment in
          which (a) any person or organization is re-                 connection with the planning, construction,
          quired to maintain financial protection pur-                maintenance, operation or use of any "nuc-
          suant to the Atomic Energy Act of 1954, or                  lear facility", but if such facility is located
          any law amendatory thereof, or (b) the "in-                 within the United States of America, its terri-
          sured" is, or had this policy not been issued               tories or possessions or Canada, this ex-
          would be, entitled to indemnity from the                    clusion (3) applies only to "property dam-
          United States of America, or any agency                     age" to such "nuclear facility" and any
          thereof, under any agreement entered into                   property thereat.
          by the United States of America, or any           2. As used in this endorsement:
          agency thereof, with any person or organi-
          zation.                                              "Hazardous properties• includes radioactive, toxic
                                                               or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-            "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"          cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




JL 00 21 09 08                              © ISO Properties, Inc., 2007                                Page 1 of2      0


                                                                                               SUPP APP 0916
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                        Page 47 of 258 PageID 2617




  "Source material", "special nuclear material", and            (c) Any equipment or device used for the
  "by-product material" have the meanings given                     processing, fabricating or alloying of "spe-
  them in the Atomic Energy Act of 1954 or in any                   cial nuclear material" if at any time the total
  law amendatory thereof.                                           amount of such material in the custody of
  "Spent fuel" means any fuel element or fuel com-                  the "insured" at the premises where such
  ponent, solid or liquid, which has been used or ex-               equipment or device is located consists of
  posed to radiation in a "nuclear reactor".                        or contains more than 25 grams of pluto-
                                                                    nium or uranium 233 or any combination
  'Waste" means any waste material (a) containing                   thereof, or more than 250 grams of uranium
  "by-product material" other than the tailings or                  235;
  wastes produced by the extraction or concentra-
  tion of uranium or thorium from any ore processed             (d) Any structure, basin, excavation, premises
  primarily for its "source material" content, and (b)              or place prepared or used for the storage or
  resulting from the operation by any person or or-                 disposal of "waste";
  ganization of any "nuclear facility'' included under       and includes the site on which any of the foregoing
  the first two paragraphs of the definition of "nuc-        is located, all operations conducted on such site
  lear facility".                                            and all premises used for such operations.
  "Nuclear facility" means:                                  "Nuclear reactor" means any apparatus designed
    (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                             supporting chain reaction or to contain a critical
    (b) Any equipment or device designed or used             mass of fissionable material.
        for (1) separating the isotopes of uranium or
        plutonium, (2) processing or utilizing "spent        "Property damage" includes all forms of radioac-
        fuel", or (3) handling, processing or packag-        tive contamination of property.
        ing "waste";




Page 2 of2                                © ISO Properties, Inc., 2007                             IL 00 2109 08      0


                                                                                            SUPP APP 0917
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                    Page 48 of 258 PageID 2618




 Privacy Statement

 In applying for insurance products and services with Meadowbrook Insurance Group, Inc.'s
 subsidiaries, you may have provided us with non-public personal information. Additionally, we
 may seek additional information, such as your creditworthiness or credit history, from third party
 reporting agencies. This information allows us to provide you with the best products and
 customer service. Keeping your personal information private and secure, whether learned
 directly from you or a third party reporting agency, is our priority.

 The categories of non-public personal and financial information that we collect may include your
 name, address, social security or employer identification number, assets, income, date of birth,
 motor vehicle driving information and other information that is appropriate or necessary to
 provide you with the insurance products and services that you request.

 We do not disclose any non-public personal or financial information about you, unless permitted
 or required by law or with your consent.

 We may have shared this information with affiliated parties as permitted by law. We refer to and
 use that information to issue and service your insurance policies, provide insurance services or
 administer claims. We restrict access to your non-public personal and financial information to
 those employees who need the information to provide you with products or services.

 We maintain physical, electronic and procedural safeguards to protect your non-public personal
 and financial information. These safeguards comply with federal and state regulations.

 If you contact us at our website, "www. Meadowbrook.com" we do not use "cookies", which
 many organizations use to track visitors' actions on their websites. Cookies are a general
 mechanism that can store and retrieve information on your computer.

 We value the relationship that we have established with current and former customers. Should
 you have any comments or questions regarding our Privacy Policy, please contact us at 800-
 482-2726.


 This Privacy Policy applies to the following companies: (1) Meadowbrook Insurance Group, Inc.'s
 insurance company subsidiaries (Star Insurance Company, Ameritrust Insurance Corporation, Savers
 Property & Casualty Insurance Company, Williamsburg National Insurance Company, ProCentury
 Insurance Company, and Century Surety Company}; (2) Crest Financial Corporation's subsidiaries; and
 (3) Meadowbrook, Inc.'s subsidiaries,




 PRIV 0001 1109                                                                         PAGE 1 OF 1



                                                                                      SUPP APP 0918
       Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                Page 49 of 258 PageID 2619



 NOTE TO AGENT:
 It is required by federal law that you provide this document to the insured.
           POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM
                                         INSURANCE COVERAGE
Coverage for acts of terrorism is included in your policy. You are hereby notified that under the Terrorism Risk Insurance Act as

amended in 2007, the definition of act of terrorism has changed. As defined in Section 102(1) of the Act The term "act of

terrorism" means any act that is certified by the Secretary of the Treasury-in concurrence with the Secretary of State, and the

Attorney General of the United States-to be an act of terrorism; to be a violent act or an act that is dangerous to human life,

property, or infrastructure; to have resulted in damage within the United States, or outside the United States in the case of certain

air carriers or vessels or the premises of a United States mission; and to have been committed by an individual or individuals as

part of an effort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the United

States Government by coercion. Under your coverage, any losses resulting from certified acts of terrorism may be partially

reimbursed by the United States Government under a formula established by the Terrorism Risk Insurance Act, as amended.

However, your policy may contain other exclusions which might affect your coverage, such as an exclusion for nuclear events.

Under the formula, the United States Government generally reimburses 85% of covered terrorism losses exceeding the statutorily

established deductible paid by the insurance company providing the coverage. The Terrorism Risk Insurance Act, as amended,

contains a $100 billion cap that limits US. Government reimbursement as well as insurers' liability for losses resulting from

certified acts of terrorism when the amount of such losses exceeds $100 billion in any one calendar year. If the aggregate insured

losses for all insurers exceed $100 billion, your coverage may be reduced.


THIS IS NOTIFICATION THAT UNDER THE TERRORISM RISK INSURANCE ACT, AS AMENDED, ANY LOSSES RESULTING FROM

CERTIFIED ACTS OF TERRORISM UNDER THE POLICY COVERAGE MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES

GOVERNMENT, MAY BE SUBJECT TO A $100 BILLION CAP THAT MAY REDUCE THE COVERAGE AND THE POLICYHOLDER HAS BEEN

NOTIFIED OF THE PORTION OF THE PREMIUM ATTRIBUTABLE TO SUCH COVERAGE


 The portion of your annual premium that is attributable to coverage for acts of terrorism is:

                             Property            $                    0
                             Inland Marine       $
                             Crime                           Excluded
                             General Liability $                      0
                             Garage                          Excluded
                                                 $
                             Total               $                    0




          Name of Insurer:       Century Surety Company

          Policy Number:         CCP 672836
                                                                                                           TRIA 0001 1008
                                                               Page 1 of1




                                                                                                          SUPP APP 0919
           Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 50 of 258 PageID 2620




                                          Century Surety Company
                     COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS

   Policy No:    CCP          672836                                           Effective Date: 09/21/2010          **
                                                                               12:01 A.M. Standard Time
  NAMED INSURED: PASTAZIOS PIZZA, INC.
   LIMITS OF INSURANCE:
   General Aggregate Limit (Other than Product-Completed Operations)            $2,000,000

   Products-Completed Operations Aggregate Limit                                $2,000,000

   Personal and Advertising Injury Limit                                        $1,000,000

   Each Occurrence Limit                                                        $1,000,000

   Damage to Premises. Rented to You                                            $100,000                           Any one Fire/
                                                                                                                   Occurrence
   Medical Expense Limit                                                        $5,000                             Any one Person


   RETROACTIVE DATE: (CG 00 02, CGL 0002, CGL 1551 or CGL 1553)
   Coverage A and B of this insurance does not apply to "bodily injury", "property damage", "personal and advertising injury",
   "personal injury" or "advertising injury" which occurs before the retroactive date shown here: N/A

   DEDUCTIBLE: PER CLAIM
   $          500                            Bodily Injury Liability & Property Damage Liability Combined
   (this deductible also applies to Personal and Advertising Injury Liability.)
   Deductible also applies to Supplementary Payments - Coverages A and 8;
   Defense Expenses Coverages A and B {form CGL 0002 only)                                   [gj Yes         0          No

  ...OCATION OF ALL PREMISES YOU OWN, RENT OR OCCUPY:

       5026 ADDISON CIRCLE
       ADDISON, TX 75001-3332



   PREMIUM                                                                       RATE:                 ADVANCED PREMIUM
   State Terr Code       Classification                          Prem. Basis   Prem. Ops.    Pr/Co       Pr/Co     All Other
   TX 001 16910 Restaurants-with sale of alcohOlic         s)    527,461         3.430       0.373          $197             1,809
                beverages that are less than 30% ofthe
                annual receipts of the restaurants-with
                table service
   TX 001 58161 Liquor Liability- Restaurants with alcohol s}     69,000         9.683                                        668
                less than 50% of the total sales Rated As:
                Restaurants, Taverns, Hotels, Motels,
                including package sales
   TX 001 11039CATERERS                                    S)    152,821         4.075       0.258       INCL                 662
   TX 001 49950ADDITIONAL INSURED- MANAGERS OR T)                  FLAT                                                      INCL
                LESSORS OF PREMISES - PER CG2011
   TX 001 49950ADDJTIONAL INSURED- DESIGNATED
                PERSON OR ORGANIZATION - PER
                                                           n           FLAT                                                  INCL

                CG2026
                WAIVER OF TRANSFER OR RIGHTS OF                 Flat                                                         INCL
                RECEOVERY AGAINST US




CGL 1500 04/07                                                                                                                 Page 1 of2


                                                                                                       SUPP APP 0920
           Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                Page 51 of 258 PageID 2621
Policy No: CCP 672836

NAMED INSURED: PASTAZIOS PIZZA, INC.
   PREMIUM                                                                               RATE:             ADVANCED PREMIUM
   State Terr Code           Classification                             Prem. Basis   Prem. Ops.   PrfCo     Pr/Co     NIOther


   Audit period is Annual Unless otherwise Stated
                                                                    Total Advance Premium $        3,336
                                                                             TRIA Coverage $           0
                                                    Minimum Premium for This Coverage Part $       3,336
   FORMS AND ENDORSEMENTS (other than applicable Forms and Endorsements shown elsewhere in the policy):
   Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue:
                                  See Attached Forms, GIL 15 008 02 02
                                                                                                            "tnctuston of Date Optional
                     THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE
                                              NAME OF THIS INSURED AND THE POLICY PERIOD




CGL 150D 04107                                                                                                                 Page 2 of2


                                                                                                           SUPP APP 0921
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                       Page 52 of 258 PageID 2622



                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                                 CG00011207

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.         b. This insurance applies to "bodily injury" and
Read the entire policy carefully to determine rights,           "property damage" only if:
duties and what is and is not covered.                          {1) The ftbodily injury" or "property damage" is
Throughout this policy the words "you" and "your"                   caused by an "occurrence" that takes· place
refer to the Named Insured shown in the Declarations,               in the "coverage territory";
and any other person or organization qualifying as a            (2) The "bodily injury" or "property damage"
Named lnsl)red under this policy. The words "we",                   occurs during the policy period; and
"us" and "our'' refer to the company providing this
insurance.                                                      (3) Prior to the policy period, no insured listed
                                                                    under Paragraph 1. of Section II - Who Is
The word "insl.lred" means any person or organization              An Insured and no "employee" authorized
qualifying as such under Section II -Who Is An In-                 by you to give or receive notice of an "oc-
sured.                                                             currence" or claim, knew that the "bodily in-
Other words and phrases that appear in quotation                   jury" or "property damage" had occurred, in
marks have special meaning. Refer to Section V -                   whole or in part. If such a listed insured or
Definitions.                                                       authorized "employee" knew, prior to the
SECTION 1- COVERAGES                                               policy period, that the. "bodily injury" or
                                                                   "property damage" occurred, then any con-
COVERAGE A BOOILY INJURY AND PROPERTY                              tinuation, change or resumption of such
DAMAGE LIABILITY                                                   "bodily injury" or "property damage" during
1. Insuring Agreement                                              or after the policy period will be deemed to
   a. We will pay those sums that the insured be-                  have been known prior to the policy period.
      comes legally obligated to pay as damages              c. "Bodily injury" or "property damage" which
      because of "bodily injury" or "property damage"           occurs during the policy period and was not,
      to which this insurance applies. We will have             prior to the policy perlod, known to have oc-
      the right and duty to defend the insured against          curred by any insured listed under Paragraph
      any "suit" seeking those damages. However,                1. of Section II - Who Is An Insured or any
      we will have no duty to defend the insured                "employee" authorized by you to give or re-
      against any "suit" seeking damages for "bodily            ceive notice of an "occurrence" or claim, in-
      injury" or "property damage" to which this in-            cludes any continuation, change or resumption
      surance does not apply. We may, at our discre-            of that "bodily injury" or "property damage" af-
      tion, investigate any "occurrence" and settle             ter the end of the policy period.
      any claim or "suit" that may result. But:              d. "Bodily injury" or "property damage" will be
     (1) The amount we will pay for damages is                  deemed to have been known to have occurred
         limited as described in Section Ill - Limits           at the earliest time when any insured listed un-
         Of Insurance; and                                      der Paragraph 1. of Section II- Who Is An In-
     (2) Our right and duty to defend ends when we              sured or any "employee" authorized by you to
         have used up the applicable limit of insur-            give or receive notice of an "occurrence" or
         ance in the payment of judgments or set-               claim:
         tlements under Coverages A or B or medi-              (1) Reports all, or any part, of the "bodily injury"
         cal expenses under Coverage C.                            or "property damage" to us or any other in-
                                                                   surer;
      No other obligation or liability to pay sums or
      perform acts or services is covered unless ex-           (2) Receives a written or verbal demand or
      plicitly provided for under Supplementary Pay-               claim for damages because of the "bodily
      ments - Coverages A and B.                                   injury" or "property damage"; or
                                                               {3) Becomes aware by any other means that
                                                                   "bodily injury" or "property damage" has oc-
                                                                   curred or has begun to occur.




CG00011207                              · ©ISO Properties, Inc., 2006                               Page 1 of16       0


                                                                                            SUPP APP 0922
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                            Page 53 of 258 PageID 2623




   e. Damages because of "bodily injury" include                c. Liquor Liability
      damages claimed by any person or organiza-                    "Bodily injury" or "property damage" for which
      tion for care, loss of services or death resulting            any insured may be held liable by reason ot
      at any time from the "bodily injury".
                                                                   (1) Causing or contributing to the intoxication of
2. Exclusions                                                          any person;
   This insurance does not apply to:                                 (2) The furnishing of alcoholic beverages to a
  a. Expected Or Intended Injury                                         person under the legal drinking age or un-
      "Bodily injury" or "property damage" expected                      der the influence of alcohol; or
      or intended from the standpoint of the insured.                (3) Any statute, ordinance or regulation relating
      This exclusion does not apply to "bodily injury"                   to the sale, gift, distribution or use of alco-
      resulting from the use of reasonable force to                      holic beverages.
      protect persons or property.                                   This exclusion applies only if you are in the
  b. Contractual Liability                                           business of manufacturing, distributing, selling,
     "Bodily injury" or "property damage" for which                  serving or furnishing alcoholic beverages.
     the insured is obligated to pay damages by                 d. Workers' Compensation And Similar Laws
     reason of the assumption of liability in a con-               Any obligation of the insured under a workers'
     tract or agreement. This exclusion does not                   compensation, disability benefits or unem-
     apply to liability for damages:                               ployment compensation law or any similar law.
     (1) That the insured would have in the absence             e.   E~ployer's Liability
         of the contract or agreement; or
                                                                     nBodify injury" to:
     (2) Assumed in a contract or agreement that is
         an "insured contract", provided the "bodily                 (1) An Remployee" of the insured arising out of
         injury" or "property damage" occurs subse-                      and in the course ot
         quent to the execution of the contract or                      (a) Employment by the insured; or
         agreement. Solely for the purposes of lia-
                                                                        {b) Performing duties related to the conduct
         bility assumed in an "insured contract", rea-
                                                                            of the insured's business; or
         sonable attorney fees and necessary litiga-
         tion expenses incurred by or for a party                    (2) The spouse, child, parent, brother or sister
         other than an insured are deemed to be                          of that "employee" as a consequence of Pa-
         damages because of "bodily injury" or                           ragraph (1) above.
         "property damage", provided:                                This exclusion applies whether the insured
         (a) Liability to such party for, or for the cost            may be liable as an employer or in any other
             of, that party's defense has also been                  capacity and to any obligation to share damag-
             assumed in the same "insured contract";                 es with or repay someone else who must pay
             and                                                     damages because of the injury.
         (b) Such attorney fees and litigation ex-                   This exclusion does not apply to liability as-
             penses are for defense of that party                    sumed by the insured under an "insured con-
             against a civil or alternative dispute res-             tract".
             olution proceeding in which damages to
             which this insurance applies are alleged.




Page 2 of 16                                 © ISO Properties, Inc., 2006                             CG 00 0112 07        Cl


                                                                                                 SUPP APP 0923
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 54 of 258 PageID 2624




   f. Pollution                                                      (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                    on which any insured or any contractors
         out of the actual, alleged or threatened dis-                   or subcontractors working directly or in-
         charge, dispersal, seepage, migration, re-                      directly on any insured's behalf are per-
         lease or escape of "pollutants":                                forming operations if the "pollutants" are
                                                                         brought on or to the premises, site or lo-
        (a) At or from any premises, site or location                    cation in connection with such opera-
            which is or was at any time owned or                         tions by such insured, contractor or sub-
            occupied by, or rented or loaned to, any                     contractor. However, this subparagraph
            insured. However, this subparagraph                          does not apply to:
            does not apply to:
                                                                          (i) "Bodily injury" or "property damage"
            (i) "Bodily injury'' if sustained within a                        arising out of the escap~ of fuels, lu-
                  building and caused by smoke,                                bricants or other operating fluids
                  fumes, vapor or soot produced by or                         which are needed to perform the
                  originating from equipment that . is                        normal electrical, hydraulic ·or me-
                  used to heat, cool or dehumidify the                        chanical functions necessary for the
                  building, or equipment that is used to                      operation of "mobile equipment" or
                  heat water for personal use, by the                         its parts, if such fuels, lubricants or
                  building's occupants or their guests;                       other operating fluids escape from a
           (ii) "Bodily injury" or "property damage"                          vehicle part designed to hold, store
                  for which you may be held liable, if                        or receive them. This exception does
                  you are a contractor and the owner                          not apply if the "bodily injury'' or
                  or lessee of such premises, site or                         "property damage" arises out of the
                  location has been added to your pol-                        intentional discharge, dispersal or re-
                  icy as an additional insured with re-                       lease of the fuels, lubricants or other
                  spect to your ongoing operations                            operating fluids, or if such fuels, lu-
                  performed for that additional insured                       bricants or other operating fluids are
                  at that premises, site or location and                      brought on or to the premises, site or
                  such premises, site or location is not                      location with the intent that they be
                  and never was owned or occupied                             discharged, dispersed or released as
                  by, or rented or loaned to, any in-                         part of the operations being per-
                  sured, other than that additional in-                       formed by such insured, contractor
                  sured; or                                                   or subcontractor;
          (iii) "Bodily injury" or "property damage"                    (ii) "Bodily injury" or "property damage"
                arising out of heat, smoke or fumes                          sustained within a building and
                from a "hostile fire";                                       caused by the release of gases,
       (b) At or from any premises, site or location                         fumes or vapors from materials
           which is or was at any time used by or                            brought into that building in connec-
           for any insured or others for the han-                            tion with operations being performed
           dling, storage, disposal, processing or                           by you or on your behalf by a con-
           treatment of waste;                                               tractor or subcontractor; or
        (c} Which are or were at any time trans-                       (iii) "Bodily injury" or "property damage"
            ported, handled, stored, treated, dis-                           arising out of heat, smoke or fumes
            posed of, or processed as waste by or                            from a "hostile fire".
            for:                                                    (e) At or from any premises, site or location
            {i) Any insured; or                                          on which any insured or any contractors
                                                                         or subcontractors working directly or in-
           (ii) Any person or organization for whom                      directly on any insured's behalf are per-
                 you may be legally responsible; or                      forming operations if the operations are
                                                                         to test for, monitor, clean up, remove,
                                                                         contain, treat, detoxify or neutralize, or
                                                                         in any way respond to, or assess the ef-
                                                                         fects of, "pollutants".




CG 00 0112 07                               ©ISO Properties, Inc., 2006                               Page 3 of 16      D


                                                                                              SUPP APP 0924
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 55 of 258 PageID 2625




    · (2) Any loss, cost or expense arising out of                 (5) "Bodily injury" or "property damage" arising
          any:                                                         out of:
        (a) Request, demand, order or statutory or                     (a) The operation of machinery or equip-
            regulatory requirement that any insured                        ment that is attached to, or part of, a
            or others test for, monitor, clean up, re-                     land vehicle that would qualify under the
            move, contain, treat, detoxify or neutral-                     definition of "mobile equipment" if it were
            ize, or in any way respond to, or assess                       not subject to a compulsory or financial
            the effects of, "pollutants"; or                               responsibility law or other motor vehicle
        (b) Claim or "suit" by or on behalf of a go-                       insurance law in the state where it is li-
               vernmental authority for damages be-                        censed or principally garaged; or
               cause of testing for, monitoring, cleaning             (b) the operation of any of the machinery or
               up, removing, containing, treating, de-                    equipment listed in Paragraph f.(2) or
               toxifying or neutralizing, or in any way                     f.(3) of the definition of "mobile equip-
               responding to, or assessing the effects                      ment".
               of, "pollutants".                                 h. Mobile Equipment
         However, this paragraph does not apply to                  "Bodily injury" or "property damage" arising out
         liability for damages because of "property                 of:
         damage" that the insured would have in the
         absence of such request, demand, order or                 (1) The transportation of "mobile equipmenf' by
         statutory or regulatory requirement, or such                  an "auto" owned or operated by or rented or
         claim or Nsuit" by or on behalf of a govern-                  loaned to any insured; or
         mental authority.                                         (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                     in practice for, or while being prepared for,
                                                                       any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                 or stunting activity.
      of the ownership, maintenance, use or en-
      trustment to others of any aircraft, "auto" or wa-         i. War
      tercraft owned or operated by or rented or                    "Bodily injury" or "property damage'', however
      loaned to any insured. Use includes operation                 caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                   (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                   (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                       action in hindering or defending against an
      wrongdoing in the supervision, hiring, employ-
                                                                       actual or expected attack, by any govern-
      ment, training or monitoring of others by that
                                                                       ment, sovereign or other authority using
      insured, if the "occurrence" which caused the
                                                                       military personnel or other agents; or
      "bodily injury" or "property damage" involved
      the ownership, maintenance, use or entrust-                  (3) Insurrection, rebellion, revolution, usurped
      ment  to others of any aircraft, "auto" or water-                power, or action taken by governmental au-
                                                                       thority in hindering or defending against any
      craft that is owned or operated by or rented or
      loaned to any insured.                                           of these.
      This exclusion does not apply to:                          j. Damage To Property
     (1) A watercraft while ashore on premises you                  "Property damage" to:
        · own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                          any costs or expenses incurred by you, or
                                                                       any other person, organization or entity, for
        (a) Less than 26 feet long; and
                                                                       repair, replacement, enhancement, restora-
        (b) Not being used to carry persons or                         tion or maintenance of such property for
            property for a charge;                                     any reason, including prevention of injury to
     (3) Parking an "autou on, or on the ways next                     a person or damage to another's property;
         to, premises you own or rent, provided the                (2) Premises you sell, give away or abandon, if
         "auto" is not owned by or rented or loaned                    the "property damage" arises out of any
         to you or the insured;                                        part of those premises;
     (4) Liability assumed under any "insured con-                 (3) Property loaned to you;
         tract" for the ownership, maintenance or
                                                                   (4) Personal property in the care, custody or
         use of aircraft or watercraft; or
                                                                       control of the insured;




Page 4 of 16                                 © ISO Properties, Inc., 2006                           CG00011207           D


                                                                                                 SUPP APP 0925
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                             Page 56 of 258 PageID 2626




       (5) That particular part of real property on                 This exclusion does not apply to the loss of use
           which you or any contractors or subcontrac-              of other property arising out of sudden and ac-
           tors working directly or indirectly on your              cidental physical injury to "your product" or
           behalf are performing operations, if the                 "your work" after it has been put to its intended
           "property damage" arises out of those op-                use.
           erations; or                                          n. Recall Of Products, Work Or Impaired
       (6) That particular part of any property that                Property
           must be restored, repaired or replaced be-               Damages claimed for any loss, cost or ex-
           cause "your work" was incorrectly per-                   pense incurred by you or others for the Joss of
           formed on it.                                            use, withdrawal, recall, inspection, repair, re-
       Paragraphs {1 ), (3) and (4) of this exclusion do            placement, adjustment, removal or disposal of:
       not apply to "property damage" (other than                   {1) "Your product";
       damage by fire) to premises, including the con-
       tents of such premises, rented to you for a pa-              (2) "Your work"; or
       riod of 7 or fewer consecutive days. A separate              (3) "Impaired property'';
       limit of insurance applies to Damage To Pre-
                                                                    if such product, work, or property is withdrawn
       mises Rented To You as described in Section
                                                                    or recalled from the market or from use by any
       Ill - Limits Of Insurance.                                   person or organization because of a known or
       Paragraph (2) of this exclusion does not apply               suspected defect, deficiency, inadequacy or
       if the premises are "your work" and were never               dangerous condition in it.
       occupied, rented or held for rental by you.
                                                                 o. Personal And Advertising Injury
       Paragraphs (3), (4), (5) and (6) of this exclu-
                                                                     "Bodily injury" arising out of   ~personal   and ad-
       sion do not apply to liability assumed under a
                                                                     vertising injury".
       sidetrack agreement.
                                                                 p. Electronic Data
       · Paragraph (6) of this exclusion does not apply
         to "property damage" included in the "products-            Damages arising out of the loss of, loss of use
         completed operations hazard".                              of, damage to, corruption of, inability to access,
                                                                    or inability to manipulate electronic data.
  k. Damage To Your Product
                                                                    As used in this exclusion, electronic data
       "Property damage" to "your product" arising out
                                                                    means information, facts or programs stored as
       of it or any part of it.                                     or on, created or used on, or transmitted to or
   I. Damage To Your Work                                           from computer software, including systems and
       "Property damage" to "your work" arising out of              applications software, hard or floppy disks, CD-
       it or any part of it and included in the "products-          ROMS, tapes, drives, cells, data processing
       completed operations hazard".                                devices or any other media which are used
                                                                    with electronically controlled equipment.,
       This exclusion does not apply if the damaged
       work or the work out of which the damage aris-            q. Distribution Of Material In Violation Of
       es was perfollTled on your behalf by a subcon-                Statutes
       tractor.                                                     "Bodily injury" or "property damage" arising di-
  m.   Dame~geTo Impaired Property Or Property                      rectly or indirectly out of any action or omission
       Not Physically Injured                                       that violates or is alleged to violate:
       "Property damage" to "impaired property" or                  {1) The Telephone Consumer Protection Act
       property that has not been physically injured,                   (TCPA}, including any amendment of or
       arising out of:                                                  addition to such law; or
       (1) A defect, deficiency, inadequacy or danger-              (2) The CAN-SPAM Act of 2003, including any
           ous condition in "your product" or "your                     amendment of or addition to such law; or
           work"; or                                                {3) Any statute, ordinance or regulation, other
       {2) A delay or failure by you or anyone acting                   than the TCPA or CAN-SPAM Act of 2003,
           on your behalf to perform a contract or                      that prohibits or limits the sending, transmit-
           agreement in accordance with its terms.                      ting, communicating or distribution of ma-
                                                                        terial or information.




CG 00 0112 07                                 © ISO Properties, Inc., 2006                                Page 5 of16       D


                                                                                                SUPP APP 0926
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 57 of 258 PageID 2627




   Exclusions c. through n. do not apply to damage               c. Material Published Prior To Policy Period
   by fire to premises while rented to you or tempora-              nPersonal and advertising injury" arising out of
   rily occupied by you with permission of the owner.               oral or written publication of material whose
   A separate limit of insurance applies to this cover-             first publication took place before the beginning
   age as described in Section Ill - Limits Of Insur-               of the policy period.
   ance.
                                                                 d. Criminal Acts
COVERAGE B PERSONAL AND ADVERTISING
INJURY LIABILITY                                                    "Personal and advertising injury" arising out of
                                                                    a criminal act committed by or at the direction
1. Insuring Agreement                                               of the insured.
   a. We will pay those sums that the insured be-               e. Contractual Liability
      comes legally obligated to pay as damages
      because of "personal and advertising injury" to               "Pen;onal and advertising injury" for which the
      which this insurance applies. We will have the                insured has assumed liability in a contract or
      right and duty to defend the insured against                  agreement. This exclusion does not apply to
      any "suit" seeking those damages. However,                    liability for damages that the insured would
      we will have no duty to defend the insured                    have in the absence of the contract or agree-
      against any "suit" seeking damages for "per-                   ment.
      sonal and advertising injury" to which this in-           f. Breach Of Contract
      surance does not apply. We may, at our discre-                "Personal and advertising injury" arising out of
      tion, investigate any offense and settle any                  a breach of contract, except an implied con-
      claim or "suit" that may result. But: ·
                                                                    tract to use another's advertising idea in your
      (1) The amount we will pay for damages is                     "advertisement".
            limited as described in Section Ill - Limits        g. Quality Or Performance Of Goods - Failure
            Of Insurance; and                                       To Conform To Statements
      (2) Our right and duty to defend end when we                  "Personal and advertising injury'' arising out of
            have used up the applicable limit of insur-             the failure of goods, products or services to
            ance in the payment of judgments or set-                conform with any statement of quality or per-
            tlements under Coverages A or B or medi-                formance made in your "advertisement".
            cal expenses under Coverage C.
                                                                h. Wrong Description Of Prices
       No other obligation or liability to pay sums or
       perform acts or services is covered unless ex-               "Personal and advertising injury'' arising out of
       plicitly provided for under Supplementary Pay-               the wrong description of the price of goods,
       ments - Coverages A and B.                                   products or services stated in your "advertise-
                                                                    ment".
   b. This insurance applies to "personal and adver-
       tising injury'' caused by an offense arising out          i. Infringement Of Copyright, Patent,
       of your business but only if the offense was                 Trademark Or Trade Secret
       committed in the "coverage territory'' during the            "Personal and advertising injury" arising out of
       policy period.                                               the infringement of copyright, patent, trade-
2. Exclusions                                                       mark, trade secret or other intellectual property
                                                                    rights. Under this exclusion, such other intellec-
   This insurance does not apply to:                                tual property rights do not include the use of
   a. Knowing Violation Of Rights Of Another                        another's advertising idea in your "advertise-
      "Personal and advertising injury" caused by or                ment".
      at the direction of the insured with the know-                However, this exclusion does not apply to in-
      ledge that the act would violate the rights of                fringement, in your "advertisement", of copy-
      another and would inflict "personal and adver-                right, trade dress or slogan.
      tising injury".                                            j. Insureds In Media And Internet Type
   b. Material Published With Knowledge Of                          Businesses
      Falsity                                                       "Personal and advertising injury" committed by
      "Personal and advertising injury'' arising out of             an insured whose business is:
      oral or written publlcation of material, if done by          (1) Advertising, broadcasting, publishing or
      or at the direction of the insured with know-
                                                                       telecasting;
      ledge of its falsity.
                                                                   (2) Designing or determining content of web-
                                                                       sites for others; or




Page 6 of16                                  © ISO Properties, Inc., 2006                           CG 00 0112 07        0


                                                                                              SUPP APP 0927
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                        Page 58 of 258 PageID 2628




     (3) An Internet search, access, content or                  (3) · Insurrection, rebellion, revolution, usurped
         service provider.                                             power, or action taken by governmental au-
      However, this exclusion does not apply to Pa-                   thority in hindering or defending against any
      ragraphs 14.a., b. and c. of "personal and ad-                   of these.
      vertising injury" under the Definitions Section.        p. Distribution Of Material In Violation Of
      For the purposes of this exclusion, the placing            Statutes
      of frames, borders or links, or advertising, for           "Personal and advertising injury" arising direct-
      you or others anywhere on the Internet, is not             ly or indirectly out of any action or omission
      by itself, considered the business of advertis-            that violates or is alleged to violate:
      ing, broadcasting, publishing or telecasting.             {1) The Telephone Consumer Protection Act
   k. Electronic Chatrooms Or Bulletin Boards                       (TCPA), including any amendment of or
     "Personal and advertising injury" arising out of               addition to such law; or
     an electronic chatroom or bulletin board the in-           (2) The CAN-SPAM Act of 2003, including any
     sured hosts, owns, or over which the insured                   amendment of or addition to such law; or
     exercises control.                                         {3) Any statute, ordinance or regulation, other
   I. Unauthorized Use Of Another's Name Or                         than the TCPA or CAN-SPAM Act of 2003,
      Product                                                       that prohibits or limits the sending, transmit-
     "Personal and advertising injury" arising out of               ting, communicating or distribution of ma-
     the unauthorized use of another's name or                      terial or information.
     product in your e-mail address, domain name           COVERAGE C MEDICAL PAYMENTS
     or metatag, or any other similar tactics to mis-      1. Insuring Agreement
     lead another's potential customers.
                                                              a. We will pay medical expenses as described
  m. Pollution                                                   below for "bodily injury" caused by an accident:
      "Personal and advertising injury" arising out of          (1) On premises you own or rent;
    . the actual, alleged or threatened discharge,
      dispersal, seepage, migration, release or es-             {2) On ways next to premises you own or rent;
      cape of "pollutants" at any time.                             or
  n. Pollution-Related                                          (3) Because of your operations;
     Any loss, cost or expense arising out of any:               provided that:
     (1) Request, demand, order or statutory or                     (a) The accident takes place in the "cover-
         regulatory requirement that any insured or                     age territory" and during the policy pe-
         others test for, monitor, clean up, remove,                    riod;
         contain, treat, detoxify or neutralize, or in              (b) The expenses are incurred and reported
         any way respond to, or assess the effects                      to us within one year of the date of the
         of, "pollutants"; or           ·                               accident; and
     (2) Claim or suit by or on behalf of a govern-                 {c) The injured person submits to examina-
         mental authority for damages because of                        tion, at our expense, by physicians of
         testing for, monitoring, cleaning up, remov-                   our choice as often as we reasonably
         ing, containing, treating, detoxifying or neu-                 require.
         tralizing, or in any way responding to, or
                                                              b. We will make these payments regardless of
         assessing the effects of, "pollutants".
                                                                 fault. These payments will not exceed the ap-
  o. War                                                         plicable limit of insurance. We will pay reason-
     "Personal and advertising injury", however                  able expensl;)s for.
     caused, arising, directly or indirectly, out of:           (1) First aid administered at the time of an
     (1} War, including undedared or civil war;                     accident;
     (2) Warlike action by a military force, including          (2). Necessary medical, surgical, x-ray and
         action in hindering or defending against an                 dental services, including prosthetic devic-
         actual or expected attack, by any govern-                   es; and
         ment, sovereign or other authority using               {3) Necessary ambulance, hospital, profes-
         military personnel or other agents; or                     sional nursing and funeral services.




CG 00 0112 07                              ©ISO Properties, Inc., 2006                              Page 7 of 16      [J



                                                                                            SUPP APP 0928
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 59 of 258 PageID 2629




2. Exclusions                                                    f. Prejudgment interest awarded against the
   We will not pay expenses for "bodily injury":                    insured on that part of the judgment we pay. If
                                                                    we make an offer to pay the applicable limit of
   a. Any Insured                                                   insurance, we will not pay any prejudgment in-
      To any insured, except "volunteer workers".                   terest based on that period of time after the of-
                                                                    fer.
   b. Hired Person
                                                                g. All interest on the full amount of any judgment
      To a person hired to do work for or on behalf of
                                                                    that accrues after entry of the judgment and
      any insured or a tenant of any insured.
                                                                    before we have paid, offered to pay, or depo-
   c. Injury On Normally Occupied Premises                          sited in court the part of the judgment that is
      To a person injured on that part of premises                  within the applicable limit of insurance.
      you own or rent that the person normally occu-            These payments will not reduce the limits of insur-
      pies.                                                     ance.
   d. Workers Compensation And Similar Laws                  2. If we defend an insured against a "suit" and an
      To a person, whether or not an "employee" of              indemnitee of the insured is also named as a party
      any insured, if benefits for the "bodily injury''         to the "suit", we will defend that indemnitee if all of
      are payable or must be provided under a work-             the following conditions are met:
      ers' compensation or disability benefits law or a         a. The "suit" against the indemnitee seeks dam-
      similar law.                                                  ages for which the insured has assumed the
   e. Athletics Activities                                          liability of the indemnitee in a contract or
                                                                    agreement that is an "insured contract";
      To a person injured while practicing .. instructing
      or participating in any physical exercises or             b. This insurance applies to such liability as-·
      games, sports, or athletic contests.                         sumed by the insured;
   f. Products-Completed Operations Haz;ard                     c. The obligation to defend; or the cost of the
                                                                   defense of, that indemnitee, has also been as-
      Included within the "products-completed opera-               sumed by the insured in the same "insured
      tions hazard".                                               contract"; ·
   g. Coverage A Exclusions                                     d. The allegations in the Rsuit" and the infonnation
      Excluded under Coverage A.                                   we know about the "occurrence" are such that
SUPPLEMENTARY PAYMENTS- COVERAGES A                                no conflict appears to exist between the inter-
ANOB                                                               ests of the insured and the interests of the in-
                                                                   demnitee;
1. We will pay, with respect to any claim we investi-
   gate or settle, or any "suit" against an insured we          e. The indemnitee and the insured ask us to
   defend:                                                         conduct and control the defense of that indem-
                                                                   nitee against such "suit" and agree that we can
   a. All expenses we incur.                                       assign the same counsel to defend the insured
   b. Up to $250 for cost of bail bonds required                   and the indemnitee; and
      because of accidents or traffic law violations             f. The indemnitee:
      arising out of the use of any vehicle to which
      the Bodily Injury Liability Coverage applies. We             (1) Agrees in writing to:
      do not have to furnish these bonds.                              (a) Cooperate with us in the investigation,
   c. The cost of bonds to release attachments, but                        seWement or defense of the "suit";
      only for bond amounts within the applicable                     (b) Immediately send us copies of any
      limit of insurance. We do not have to furnish                       demands, notices, summonses or legal
      these bonds.                                                        papers received in connection with the
   d. All reasonable expenses incurred by the in-                         "suit";
      sured at our request to assist us in the investi-                (c) Notify any other insurer whose coverage
      gation or defense of the claim or "suit", ·includ-                   is available to the indemnitee; and
      ing actual loss of earnings up to $250 a day                    (d) Cooperate with us with respect to coor-
      because of time off from work.                                      dinating other applicable insurance
   e. All court costs taxed against the insured in the                    available to the indemnitee; and
      "suit". However, these payments do not include               (2) Provides us with written authorization to:
      attorneys' fees or attorneys' expenses taxed
      against the insured.                                             (a) Obtain records and other infonnation
                                                                           related to the "suit"; and




Page 8 of16                                  © ISO Properties, Inc., 2006                            CG 00 0112 07        0


                                                                                               SUPP APP 0929
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 60 of 258 PageID 2630




         (b) Conduct and control the defense of the         2. Each of the following is also an insured:
             indemnitee in such "suit".                        a.   Your "volunteer workers" only while performing
   So .long as the above conditions are met, attor-                 duties related to the conduct of your business,
   neys' fees incurred by us in the defense of that in-             or your "employees", other than either your
   demnitee, necessary litigation expenses incurred                 "executive officers" {if you are an organization
   by us and necessary litigation expenses incurred                 other than a partnership, joint venture or limited
   by the indemnitee at our request will be paid as                 liability company) or your managers (if you are
   Supplementary Payments. Notwithstanding the                      a limited liability company), but only for acts
   provisions of Paragraph 2.b.{2) of Section I -                   within the scope of their employment by you or
   Coverage A - Bodily Injury And Property Damage                   while performing duties related to the conduct
   Liability, such payments will not be deemed to be                of your business. However, none of these "em-
   damages for "bodily injury" and "property damage"                ployees" or "volunteer workers" are insureds
   and will not reduce the limits of insurance.                     for:
   Our obligation to defend an insured's indemnitee-                {1) "Bodily injury" or "personal and advertising
   and to pay for attorneys' fees and necessary litiga-                 injury":
   tion expenses as Supplementary Payments ends                        (a) To you, to your partners or members (if
   when we have used up the appticable limit of in-                        you are a partnership or joint venture),
   surance in the payment of judgments or settle-                          to your members {if you are a limited
   ments or the conditions set forth above, or the                         liability company), to a co-"employee"
   terms of the agreement described in Paragraph f.                        while in the course of his or her em-
   above, are no longer met.                                               ployment or performing duties related to
SECTION II- WHO     IS AN   INSURED                                        the conduct of your business, or to your
1. If you are designated in the Declarations as:                           other "volunteer workers" while perform-
                                                                           ing duties related to the conduct of your
   a. An indiVidual, you and your spouse are insu-                         business;
      reds, but only with respect to the conduct of a
      business of which you are the sole owner.                        {b) To the spouse, child, parent, brother or
                                                                           sister of that co-"employee" or "volun-
   b. A partnership or joint venture, you are an in-                       teer worker" as a consequence of Para-
      sured. Your members, your partners, and their                        graph (1){a) above;
      spouses are also insureds, but only· with re-
      spect to the conduct of your business.                           {c) For which there is any obligation to
                                                                           share damages with or repay someone
   c. A limited liability company, you are an insured.                     else who must pay damages because of
       Your members are also insureds, but only with                       the injury described in Paragraphs {1)(a)
       respect to the conduct of your business. Your                       or (b) above; or
       managers are insureds, but only with respect
      ·to. their duties as your managers.                              (d) Arising out of his or her providing or
                                                                           failing to provide professional health
   d. An organization other than a partnership, joint                      care services.
      venture or limited liability company, you are an
      insured. Your "executive officers" and directors              (2) "Property damage" to property:
      are insureds, but only with respect to their du-                 (a) Owned, occupied or used by,
      ties as your officers or directors. Your stock-                  (b) Rented to, in the care, custody or con-
      holders are also insureds, but only with respect                     trol of, or over which physical control is
      to their liability as stockholders.                                  being exercised for any purpose by
   e. A trust, you are an insured. Your trustees are                    you, any of your "employees", "volunteer
      also insureds, but only with respect to their du-                 workers", any partner or member (if you are
      ties as trustees.                                                 a partnership or joint venture), or any mem-
                                                                        ber (if you are a limited liability company).




CG 000112 07                               © ISO Properties, Inc., 2006                                Page 9 of 16      [J



                                                                                               SUPP APP 0930
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                            Page 61 of 258 PageID 2631




   b. Any person (other than your "employee" or             3. The Products-Completed Operations Aggregate
      "volunteer worker"), or any organization while           Limit is the most we will pay under Coverage A for
      acting as your real estate manager.                      damages because of "bodily injury" and "property
   c. Any person or . organization having proper               damage• included in the "products-completed op-
      temporary custody of your property if you die,           erations hazard".
      but only:                                             4. Subject to Paragraph 2. above, the Personal and
      (1) With respect to liability arising out of the          Advertising Injury Limit is the most we will pay un-
          maintenance or use of that property; and              der Coverage B for the sum of all damages be-
                                                                cause of all "personal and advertising injury'' sus-
      (2) Until your legal representative has been             .tained by any one person or organization.
          appointed.
                                                            5. Subject to Paragraph 2. or 3. above, whichever
   d. Your legal representative if you die, but only           applies, the Each Occurrence Limit is the most we
      with respect to duties as such. That represent-          will pay for the sum of:
      ative will have all your rights and duties under
      this Coverage Part.                                      a. Damages under Coverage A; and
3. Any organization you newly acquire or form, other           b. Medical expenses under Coverage C
   than a partnership, joint venture or limited liability      because of all "bodily injury" and "property dam·
   company, and over which you maintain ownership              age" arising out of any one "occurrence''.
   or majority interest, will qualify as a Named In-        6. Subject to Paragraph 5. above, the Damage To
   sured if there is no other similar insurance availa-        Premises Rented To You Limit is the most we will
   ble to that organization. However:·                         pay under Coverage A for damages because of
   a. Coverage under this provision is afforded only           "property damage" to any one premises, while
      until the 90th day after you acquire or form the         rented to you, or in the case of damage by fire,
      organization or the end of the policy period,            while rented to you or temporarily occupied by you
      whichever is earlier;                                    with permission of the owner.
   b. Coverage A does not apply to "bodily injury" or       7. Subject to Paragraph 5. above, the Medical Ex-
      "property damage" that occurred before you               pense Limit is the most we will pay under Cover-
      acquired or formed the organization; and                 age C for all medical expenses because of "bodily
   c. Coverage B does not apply to "personal and               injury" sustained by any one person.
      advertising injury" arising out of an offense         The Limits of Insurance of this Coverage Part apply
      committed before you acquired or formed the           separately to each consecutive annual period and to
      organization.                                         any remaining period of less than 12 months, starting
No person or organization is an insured with respect        with the beginning of the policy period shown in the
to the conduct of any current or past partnership, joint    Declarations, unless the policy period is extended
venture or limited liability company that is not shown      after issuance for an additional period of less than 12
as a Named Insured in the Declarations.                     months. In that case, the additional period will be
                                                            deemed part of the last preceding period for purposes
SECTION 111 -LIMITS OF INSURANCE                            of determining the Limits of Insurance.
1. The Limits of Insurance shown in the Declarations        SECTION IV- COMMERCIAL G~NERAL LIABILITY
  , and the rules below fix the most we will pay re-        CONDITIONS
    gardless of the number of:
                                                            1. Bankruptcy
   a. Insureds;
                                                               Bankruptcy or insolvency of the insured or of the
   b. Claims made or "suits" brought; or                       insured's estate will not relieve us of our obliga-
   c. Persons or organizations making claims or                tions under this Coverage Part.
      bringing "suits" ..                                   2. Duties In The Event Of Occurrence, Offense,
2. The General Aggregate Limit is the most we will             Claim Or Suit
   pay for the sum of:                                         a. You must see to it that we are notified as soon
   a. Medical expenses under Coverage C;                          as practicable of an "occurrence" or an offense
                                                                  which may result in a claim. To the extent
   b. Damages under Coverage A, except damages
      because of "bodily injury" or "property damage"             possible, notice should include:
      included in the "products-completed operations              {1) How, when and where the "occurrence" or
      hazard"; and                                                    offense took place;               ·
   c. Damages under Coverage B.                                   (2) The names and addresses of any injured
                                                                      persons and witnesses; and




Page 10 of16                                © ISO Properties, Inc., 2006 ·                         CG 00011207         []



                                                                                              SUPP APP 0931
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                            Page 62 of 258 PageID 2632




     (3) The nature and location of any injury or           4. Other Insurance
         damage arising out of the "occurrence" or             If other valid and collectible insurance is available
         offense.                                              to the insured for a loss we cover under Coverag-
  b. If a claim is made or "suit" is brought against           es A or B of this Coverage Part, our obligations
      any insured, you must:                                   are limited as follows:
     (1) Immediately record the specifics of the                a. Primary Insurance
         claim or "suit" and the date received; and                This insurance is primary except when Para-
     (2) Notify us as soon as practicable.                         graph. b. below applies. If this insurance is pri-
      You must see to it that we receive written no-               mary, our obligations are not affected unless
      tice of the claim or "suit" as soon al) practica-            any of the other insurance is also primary.
      ble.                                                         Then, we will share with all that other insur-
                                                                   ance by the method described in Paragraph c.
   c. You and any other involved insured must:                     below.
     (1) Immediately send us copies of any de-                  b. Excess Insurance
         mands, notices, summonses or legal pa-
         pers received in connection with the claim               (1) This insurance is excess over:
         or "suit";                                                  (a) Any of the other insurance, whether
     (2) Authorize us to obtain records and other                        primary, excess, contingent or on any
         information;                                                    othe·r basis:
     (3) Cooperate with us in the investigation or                          (i) That is Fire, Extended Coverage,
         settlement of the claim or defense against                             Builder's Risk, Installation Risk or
         the "suit"; and                 ·                                      similar coverage for "your work";
    {4) Assist us, upon our request, in the en·                            (ii) That is Fire insurance for premises
         forcement of any right against any person                              rented to you or temporarily occu-
         or organization which may be liable to the                             pied by you with permission of the
          insured because of injury or damage to                                owner;
         which this insurance may also apply.                              (iii) That is insurance purchased by you
  d. No insured will, except at that insured's own                               to cover your liability as a tenant for
     cost, voluntarily make a payment, assume any                                "property damagen to premises
     obligation, or incur any expense, other than for                            rented to you or temporarily occu-
     first aid, without our consent.                                             pied by you with permission of the
                                                                                 owner; or
3. Legal Action Against Us
                                                                           (iv) If the loss arises out of the mainten-
  No person or organization has a right under this                               ance or use of aircraft, "autos" or wa-
  Coverage Part:                                                                 tercraft to the extent not subject to
   a. To join us as a party or-otherwise bring us into                           Exclusion g. of Section I - Coverage
      a "suit" asking for damages from an insured; or                            A - Bodily Injury And Property Dam-
                                                                                 age Liability.
  b. To sue us on this Coverage Part unless all of
      its terms have been fully complied with.                       (b) Any other primary insurance available to
                                                                         you covering liability for damages aris-
  A person or organization may sue us to recover on
  an agreed settlement or on a final judgment                            ing out of the premises or operations, or
                                                                         the products and completed operations,
  against an insured; but we will not be liable for
                                                                         for which you have been added as an
  damages that are not payable under the terms of
  this Coverage Part or that are in excess of the ap-                    additional insured by attachment of an
                                                                         endorsement.
  plicable limit of insurance. An agreed settlement
  means a settlement and release of liability signed              (2) When this insurance is excess, we will have
  by us, the insured and the claimant or the clai-                    no duty under Coverages A orB to defend
  mant's legal representative.                                        the insured against any "suit" if any other
                                                                      insurer has a duty to defend the insured
                                                                      against that "suit". If no other insurer de-
                                                                      fends, we will undertake to do so, but we
                                                                      will be entitled to the insured's rights
                                                                      against all those other insurers.




CG00011207                                   ©ISO Properties, Inc., 2006                                Page 11 of 16      []



                                                                                                SUPP APP 0932
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 63 of 258 PageID 2633




     (3) When this insurance is excess over other              c. We have issued this policy in reliance upon
          insurance, we will pay only our share of the            your representations.
          amount of the loss, if any, that exceeds the      7. Separation Of Insureds
          sum of:
                                                               Except with respect to the Limits of Insurance, and
         {a) The total amount that all such other              any rights or duties specifically assigned in this
             insurance would pay for the loss in the           Coverage Part to the first Named Insured, this in-
              absence of this insurance; and                   surance applies:
          (b) The total of all deductible and self-            a. As if each Named Insured were the only
               insured amounts under all that other in-           Named Insured; and
               surance.
                                                               b. Separately to each insured against whom claim
     (4) We will share the remaining loss, if any,                is made or "suit" is brought.
           with any other insurance that is not de-
           scribed in 1his Excess Insurance provision       8. Transfer Of Rights Of Recovery Against Others
           and was not bought specifically to apply in         To Us
           excess of the Limits of Insurance shown in          If the insured has rights to recover all or part of
           the Declarations of this Coverage Part.             any payment we have made under this Coverage
   c. Method Of Sharing                                        Part, those rights are transferred to us. The in-
                                                               sured must do nothing after loss to impair them. At
      If all of the other insurance permits contribution       our request, the insured will bring "suit" or transfer
      by equal shares, we will follow this method al-          those rights to us and help us enforce them.
      so. Under this approach each insurer contri-
      butes equal amounts until it has paid its appli-      9. When We Do Not Renew
      cable limit of insurance or none of the loss             If we decide not to renew this Coverage Part, we
      remains. whichever comes first.                          will mail or deliver to the first Named Insured
      If any of the other insurance does not permit            shown in the Declarations written notice of the
      contribution by equal shares, we will contribute         nonrenewal not less than 30 days before the expi-
      by limits. Under this method, each insurer's             ration date.
      share is based on the ratio of its applicable lim-       If notice is mailed, proof of mailing will be sufficient
      it of insurance to the total applicable limits of        proof of notice.
      insurance of all insurers.                            SECTION V- DEFINITIONS
5. Premium Audit                                            1. "Advertisement" means a notice that is broadcast
   a. We will compute all premiums for this Cover-             or published to the general public or specific mar-
      age Part in accordance with our rules and                ket segments about your goods, products or ser-
      rates.                                                   vices for the purpose of attracting customers or
   b. Premium shown in this Coverage Part as ad-               supporters. For the purposes of this defmition:
      vance premium is a deposit premium only. At              a. Notices that are published include material
      the close of each audit period we will compute              placed on the Internet or on similar electronic
      the earned premium for that period and send                 means of communication; and
      notice to the first Named Insured. The due date          b. Regarding web-sites, only that part of a web-
      for audit and retrospective premiums is the                 site that is about your goods, products or ser-
      date shown as the due date on the bill. If the              vices for the purposes of attracting customers
      sum of the advance and audit premiums paid                  or supporters is considered an advertisement.
      for the policy period is greater than the earned
      premium, we will return the excess to the first       2. "Auto" means:
      Named Insured.                                           a. A land motor vehicle, trailer or semitrailer de-
   c. The first Named Insured must keep records of                signed for travel on public roads, including any
      the information we need for premium computa-                attached machinery or equipment; or
      tion, and send us copies at such times as we             b. Any other land vehicle that is subject to a com-
      may request.                                                pulsory or financial responsibility law or other
6. Representations                                                motor vehicle insurance law in the state where
                                                                  it is licensed or principally garaged.
   By accepting this policy, you agree:
                                                               However, "auto" does not include "mobile equip-
   a. The statements in the Declarations are accu-             ment".
       rate and complete;
   b. Those statements are based upon representa-
       tions you made to us; and



Page 12 of16                                © ISO Properties, Inc., 2006                             CG 00 0112 07        0


                                                                                                SUPP APP 0933
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 64 of 258 PageID 2634




3. "Bodily injury'' means bodily injury, sickness or         9. "Insured contract" means:
   disease sustained by a person, including death re-           a. A contract for a lease of premises. However,
   sulting from any of these at any time.                           that portion of the contract for a lease of pre-
4. "Coverage territory" means:                                      mises that indemnifies any person or organiza-
   a. The United States of America (including its                   tion for damage by fire to premises while
      territories and possessions), Puerto Rico and                  rented to you or temporarily occupied by you
      Canada;                                                       with permission of the owner is not an "insured
                                                                    contract";
   b. International waters or airspace, but only if the
      injury or damage occurs in the course of travel           b. A sidetrack agreement;
      or transportation between any places included             c. Any easement or license agreement, except in
      in Paragraph a. above; or                                     connection with construction or demolition op-
   c. All other parts of the world if the injury or dam-            erations on or within 50 feet of a railroad;
      age arises out of:                                        d. An obligation, as required by ordinance, to
      {1) Goods or products made or sold by you in                  indemnify a municipality, except in connection
          the territory described in Paragraph a.                   with work for a municipality;
          above;                                                e. An elevator maintenance agreement:
      (2) The activities of a person whose home is in           f. That part of any other contract or agreement
          the territory described in Paragraph a.                   pertaining to your business (including an in~
          above, but is away for a short time on your               damnification of a municipality in connection
          business; or                                              with work performed for a municipality) under
     (3) "Personal and advertising injury" offenses                 which you assume the tort liability of another
         that take place through the Internet or simi-              party to pay for "bodily injury" or "property
         lar electronic means of communication                      damage" to a third person or organization. Tort
                                                                    liability means a liability that would be imposed
   provided the insured's responsibility to pay dam-                by law in the absence of any contract or
   ages is determined in a "suit" on the merits, in the             agreement.
   territory descri~ed in Paragraph a. above or in a
   settlement we agree to.                                          Paragraph f. does not include that part of any
                                                                    contract or agreement:..
5. "Employee" includes a "leased worker". "Em-
   ployee" does not include a "temporary worker".                  {1) That indemnifies a railroad for "bodily injury"
                                                                        or "property damage" arising out of con-
6. "Executive officer" means a person holding any of                    struction or demolition operations, within 50
   the officer positions created by your charter, con-                  feet of any railroad property and affecting
   stitution, by-laws or any other similar governing                    any railroad bridge or trestle, tracks, road-
   document.                                                            beds, tunnel, underpass or crossing;
7. "Hostile fire" means one which becomes uncon-                   (2) That indemnifies an architect, engineer or
   trollable or breaks out from where it was intended                   surveyor for injury or damage arising out of:
   to be.
                                                                       (a) Preparing, approving, or failing to pre-
8. "Impaired property" means tangible property, other                        pare or approve, maps, shop drawings,
   than "your product" or "your work", that cannot be                        opinions, reports, surveys, field orders,
   used or is less useful because:                                           change orders or drawings and specifi-
   a. It incorporates "your product" or "your work"                          cations; or
      that is known or thought to be defective, defi-                  (b) Giving directions or instructions, or
      cient, inadequate or dangerous; or                                     failing to give them, if that is the primary
   b. You have failed to fulfill the terms of a contract                     cause of the injury or damage; or
       or agreement;                                               (3) Under which the insured, if an architect,
   if such property can be restored to use by the re-                   engineer or surveyor, assumes liability for
   pair, replacement, adjustment or removal of "your                    an injury or damage arising out of the in-
   product" or "your work" or your fulfilling the terms                 sured's rendering. or failure to render pro-
   of the contract or agreement.                                        fessional services, including those listed in
                                                                        (2) above and supervisory, inspection, arc-
                                                                        hitectural or engineering activities.




CGOO 0112 07                                © ISO Properties, Inc., 2006                                Page 13 of16        IJ


                                                                                                 SUPP APP 0934
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 65 of 258 PageID 2635




10. "Leased worker" means a person leased to you by                However, self-propelled vehicles with the fol-
    a labor leasing firm under an agreement between                lowing types of permanently attached equip-
    you and the labor leasing firm, to perform duties              ment are not "mobile equipmenf' but will be
    related to the conduct of your business. "Leased               considered "autos":
    worker" does not include a "temporary worker''.               (1) Equipment designed primarily for:
11. hloading or unloading" means the handling of                      (a) Snow removal;
   property:
                                                                      (b) Road maintenance, but not construction
   a. After it is moved from the place where it is                        or resurfacing; or
      accepted for movement into or onto an aircraft,
      watercraft or "auto";                                           (c) Street cleaning;
   b. While it is in or on an aircraft, watercraft or             (2) Cherry pickers and similar devices mounted
      hauto"; or                                                      on automobile or truck chassis and used to
                                                                      raise or lower workers; and
   c. While it is being moved from an aircraft, water-
      craft or "auto" to the place where it is finally de-        (3) Air compressors, pumps and generators,
      livered;                                                      · including spraying, welding, building clean-
                                                                      ing, geophysical exploration, lighting and
   but "loading or unloading" does not include the                    well servicing equipment.
   movement of property by means of a mechanical
   device, other than a hand truck, that is not at-             However, "mobile equipment" does not include
   tached to the aircraft, watercraft or "auto".                any land vehicles that are subject to a compulsory
                                                                or financial responsibility law or other motor ve-
12. "Mobile equipment" means any of the following               hicle insurance law in the state where it is licensed
   types of land vehicles, including any attached ma-           or principally garaged. Land vehicles subject to a
   chinery or equipment:                                        compulsory or financial responsibility law or other
   a. Bulldozers, farm machinery, forklifts and other           motor vehicle insurance law are considered "au-
      vehicles designed for use principally off public          tos".
      roads;                                                 13. "Occurrence" means an accident, including conti-
   b. Vehicles maintained for use solely on or next to          nuous or repeated exposure to substantially the
      premises you own or rent;                                 same general harmful conditions.
   c. Vehicles that travel on crawler treads;                14. "Personal and advertising injury" means injury,
   d. Vehicles, whether self-propelled or not, main-            including consequential "bodily injury", arising out
      tained primarily to provide mobility to perma-            of one or more of the following offenses:
      nently mounted:                                           a. False arrest, detention or imprisonment;
      (1) Power cranes, shovels, loaders, diggers or            b. Malicious prosecution;
          drills; or                                            c. The wrongful eviction from, wrongful entry into,
      (2) Road construction or resurfacing equipment               or invasion. of the right of private occupancy of
          such as graders, scrapers or rollers;                    a room, dwelling or premises that a person oc-
   e. Vehicles not described in Paragraph a., b., c.               cupies, committed by or on behalf of its owner,
      or d. above that are not self-propelled and are              landlord or lessor;
      maintained primarily to provide mobility to per-          d. Oral or written publication, in any manner, of
      manently attached equipment of the following                 material that slanders or libels a person or or-
      types:                                                       ganization or disparages a person's or organi-
      (1) Air compressors, pumps and generators,                   zation's goods, products or services;
          including spraying, welding, building clean-          e. Oral or written publication, in any manner, of
          ing, geophysical exploration, lighting and               material that violates a person's right of priva-
          well servicing equipment; or                             cy;
      (2) Cherry pickers and similar devices used to            f. The use of another's advertising idea in your
          raise or lower workers;                                  "advertisemenf'; or
    f. Vehicles not described in Paragraph a., b., c.           g. Infringing upon another's copyright, trade dress
        or d. above maintained primarily for purposes              or slogan in your "advertisementd.
      , other than the transportation of persons or car-
        go.




Page 14 of16                                 ©ISO Properties, Inc., 2006                            CG00011207          0


                                                                                              SUPP APP 0935
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 66 of 258 PageID 2636




15. "Pollutants" mean any solid, liquid, gaseous or            b. Loss of use of tangible property that is not
   thermal irritant or contaminant, including smoke,              physically injured. All such loss of use shall be
   vapor, soot, fumes, acids, alkalis, chemicals and              deemed to occur at the time of the "occur-
   waste. Waste includes materials to be recy-cled,               rence" that caused it.
   reconditioned or reclaimed.                                 For the purposes of this insurance, electronic data
16. "Products-completed operations hazard":                    is not tangible property.
   a. Includes all "bodily injury• and "property dam-          As used in this definition, electronic data means
      age" occurring away from premises you own or             information, facts or programs stored as or on,
      rent and arising out of "your product" or "your          created or used on, or transmitted to or from com-
      work" except:                                            puter software, including systems and applications
      (1) Products that are still in your physical pos-        software, hard or floppy disks, CO-ROMS, tapes,
          session; or                                          drives, cells, data processing devices or any other
                                                               media which are used with electronically controlled
      (2) Work that has not yet been completed or              equipment.
          abandoned. However, "your work" will be
          deemed completed at the earliest of the fol-      18. "Suit" means a civil proceeding in which damages
          lowing times:                                         because of "bodily injury", "property damage" or
                                                                "personal and advertising injury" to which this in-
          (a) When all of the work called for in your           surance applies are alleged. "Suit" includes:
               contract has been completed.
                                                                a. An arbitration proceeding in which such dam-
          (b) When all of the work to be done at the                ages are claimed and to which the insured
               job site has been completed if your con-             must submit or does submit with our consent;
               tract caHs for work at more than one job             or
               site.
                                                                b. Any other alternative dispute resolution pro-
          (c) When that part of the work done at a job              ceeding in which such damages are claimed
               site has been put to its intended use by             and to which the insured submits with our con-
               any person or organization other than                sent.
               another contractor or subcontractor
               working on the same project.                 19. "Temporary worker" means a person who is fur-
                                                                nished to you to substitute for a permanent "em-
           Work that may need service, maintenance,             ployee" on leave or to meet seasanal or short-term
           correction, repair or replacement. but which         workload conditions.
           is otherwise complete, will be treated as
           completed.                                       20. "Volunteer worker" means a person who is not
                                                                your "employee", and who donates his or her work
    b. Does not include "bodily injury" or "property            and acts at the direction of and within the scope of
       damage" arising out of:                                  duties determined by you, and is not paid a fee,
      (1) The transportation of property, unless the            salary or other compensation by you or anyone
           injury or damage arises out of a condition in        else for their work performed for you.
           or on a vehicle not owned or operated by         21. "Your product":
           you, and that condition was created by the
           "loading or unloading" of that vehicle by any        a. Means:
           insured;                                                (1) Any goods or products, other than real
      (2) The existence of tools, uninstalled equip-                    property, manufactured, sold, handl~d. dis-
           ment or abandoned or unused materials; or                    tributed or disposed of by:
      (3) Products or operations for which the classi-                 (a) You;
           fication, listed in the Declarations or in a                (b) Others trading under your name; or
           policy schedule, states that products-                      (c) A person or organization whose busi-
           completed operations are subject to the .                        ness or assets you have acquired; and
           General Aggregate Umit.
                                                                   (2) Containers (other than vehicles), materials,
17. "Property damage" means:                                            parts or equipment furnished in connection
    a. Physical injury to tangible property, including                  with such goods or products.
       all resulting loss of use of that property. All          b. Includes:
       such Joss of use shall be deemed to occur at
       the time of the physical injury that caused it; or          (1) Warranties or representations made at any
                                                                        time with respect to the fitness, quality, du-
                                                                        rability, performance or use of "your prod-
                                                                        uct"; and




CG00011207                                 © ISO Properties, Inc., 2006                               Page 15 of16       0


                                                                                              SUPP APP 0936
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 67 of 258 PageID 2637




      (2) The providing of or failure to provide warn-
          ings or instructions.
   c. Does not include vending machines or other
      property rented to or located for the use of oth-
      ers but not sold.
22. "Your work":
   a. Means:
      (1) Work or operations performed by you or on
          your behalf; and
     (2) Materials, parts or equipment furnished in
          connection with such work or operations.
   b. Includes:
     (1}. Warranties or representations made at any
          time with respect to the fitness, quality, du-
          rability, performance or use of "your work",
          and
     (2) The providing of or failure to provide warn-
          ings or instructions.




Page 16 of16                               © ISO Properties, Inc., 2006                   CG 00 0112 07   Cl


                                                                                      SUPP APP 0937
   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 68 of 258 PageID 2638



                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CGOO 68 0509

       RECORDING AND DISTRIBUTION OF MATERIAL OR
       INFORMATION IN VIOLATION OF LAW EXCLUSION
. This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion q. of Paragraph 2. EXclusions of       Sec~     B. Exclusion p. of Paragraph 2. Exclusions of Sec-
    tion I - Coverage A - Bodily Injury And Proper-             tion I - Coverage B - Personal And Advertising
    ty Damage Liability is replaced by the following:           Injury Liability is replaced by the following:
    2. Exclusions                                               2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       q. Recording And Distribution Of Material                   p. Recording And Distribution Of Material
           Or Information In Violation Of Law                         Or Information In Violation Of Law
           "Bodily injury'' or "property damage" arising               "Personal and advertising injury" arising di-
           directly or indirectly out of any action or                 rectly or indirectly out of any action or omis·
           omission that violates or is alleged to vi~                 sion that violates or is alleged to violate:
           alate:                                                     (1} The Telephone Consumer Protection
          (1) The Telephone Consumer Protection                           Act (TCPA), including any amendment
              Act {TCPA), including any amendment                         of or addition to such law;
              of or addition to such law;                             (2) The CAN-SPAM Act of 2003, including
          (2) The CAN-SPAM Act of 2003, including                         any amendment of or addition to such
              any amendment of or addition to such                        law;
              law;                                                    (3) The Fair Credit Reporting Act (FCRA),
          (3) The Fair. Credit Reporting Act (FCRA),                      and any amendment of or addition to
              ·and any amendment of or addition to                        such law, including the Fair and Accu-
               such law, including the Fair and Accu~                     rate Credit Transaction Act (FACTA}; or ·
               rate Credit Transaction Act (FACTA); or                (4) Any federal, state or local statute, ordin-
          (4) Any federal, state or local statute, ordin-                 ance or regulation, other than the TCPA,
              ance or regulation, other than the TCPA,                    CAN-SPAM Act of 2003 or FCRA and
              CAN-SPAM Act of 2003 or FCRA and                            their amendments and additions, that
              their amendments and additions, that                        addresses, prohibits, or limits the print-
              addresses, prohibits, or limits the ptint~                  ing, dissemination, disposal, collecting,
              ing, dissemination, disposal, collecting,                   recording, sending, transmitting, com-
              recording, sending, transmitting, com-                      municating or distribution of material or
              municating or distribution of material or                   information.
              information.




 CGOO 68 0509                          © Insurance Services Office, Inc., 2008                           Page 1 of 1     D


                                                                                              SUPP APP 0938
       Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 69 of 258 PageID 2639


POLICY NUMBER: CCP 672836                                                            COMMERCIAL GENERAl. LIABILITY·
                                                                                                    CG 03 00 01 96

      THIS ENDORSEMENT CHANGES THE POLJCY. PLEASE READ IT CAREFULLY.

                      DEDUCTIBLE LIABILITY INSURANCE
                      This endorsement modifies insurance provided under the following:

                         COMMERCIAL GENERAL LIABILITY COVERAGE PART
                         PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                     SCHEDULE
     Coverage                                                                 Amount and Basis of Deductible
                                                                             PER CLAIM     or PER OCCURRENCE
     Bodily Injury Liability                                                 $                      $
             OR
     Property Damage Liability                                               $                      $
             OR
     Bodily Injury Liability and/or                                          $           500        $
     Property Damage Liability Combined

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)
APPLICATION OF ENDORSEMENT Enter below any limitations on the application of this endorsement. If no
limitation Is entered, the deductibles apply to damages for all "bodily injury" and "property damage", however
caused):




A. Our obligation under the Bodily Injury Liability and           b. Under Property Damage Liability Coverage, to
   Property Damage Liability Coverages to pay dam-                      all damages sustained by any one person be-
   ages on your behalf applies only to the amount of                    cause of "property damageD; or
   damages in excess of any deductible amounts                     c.   Under Bodily Injury Liability and/or Property
   stated in the Schedule above as applicable to                        Damage Liability Coverage Combined, to
   such coverages.                                                      aU damages sustained by any one person
8. You may select a deductible amount on either a                       because of:
   per claim or a per "occurrence" basis. Your se-                      (1) "Bodily injury'';
   lected deductible applies to the coverage option
                                                                        (2) "Property damage"; or
   and to the basis of the deductible indicated by the
   placement of the deductible amount in the Sched-                   (3) "Bodily injury~ and "property damageD
   ule above. The deductible amount stated in the                          combined
                                                                  as the result of any one "occurrence". If
   Schedule above applies as follows:
                                                                  damages are claimed for care, Joss of ser-
   1. PER CLAIM BASIS. If the deductible amount
                                                                  vices or death resulting at any time from nbodily
       indicated in the Schedule above is on a per claim
                                                                  injury", a separate deductible amount will be
       basis, that deductible applies as follows:
                                                                  applied to each person making a claim for such
      a. Under Bodily Injury Liability Coverage, to all           damages. With respect to "property damage",
         damages sustained by any one person be-                  person in-
         cause of nbodily injury";                                cludes an organization.




    CG0300 0196                       Copyright, Insurance Services Office, Inc., 1994                   Page 1 of2



                                                                                                    SUPP APP 0939
      Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 70 of 258 PageID 2640


2. PER OCCURRENCE BASIS. If the deductible                        C. The terms of this insurance, including those with
   amount indicated in the Schedule above is on                      respect to:
   a "per occurrence" basis, that deductible                          1. Our right and duty to defend the insured
   amount applies as follows:                                            against any "suits" seeking those damages;
    a. Under Bodily Injury Liability Coverage, to all                    and
       damages because of "bodily injury'';                           2. Your duties in the event of an "occurrence•,
    b. Under Property Damage Liability Coverage,                         claim, or "suit"
       to all damages because of "property dam-                      apply irrespective of the application of the de-
       age~; or                                                      ductible amount.
    c. Under Bodily Injury Liability and/or Property              D. We may pay any part or all of the deductible
       Damage Liability Coverage Combined, to                        amount to effect seWement of any cJaim or "suit"
       all damages because of:                                       and, upon notification of the action taken, you shall
      (1) "Bodily injury'';                                          promptly reimburse us for such part of the de-
      (2) AProperty damage"; or                                      ductible amount as has been paid by us.
      (3) "Bodily injury" and "property damage"
          combined
   as the result of any one "occurrence", regard-
   less of the number of persons or organizations
   who sustain damages because of that "occur.:.
   renee".




    CG 03 00 0196                     Copyright, Insurance Services Office, Inc., 1994                  Page2of2


                                                                                                  SUPP APP 0940
   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 71 of 258 PageID 2641




POLICY NUMBER: CCP 672836                                                      COMMERCIAL GENERAL LIABILITY


              TIDS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULY.

         ADDITIONAL INSURED- MANAGERS OR LESSORS OF
                          PREMISES
                       This endorsement modifies insurance provided under the following:

                           COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                SCHEDULE


1. Designation of Premises (Part Leased to You):

   5026 ADDISON CIRCLE
   ADDISON, TX 75001-3332




2. Name of Person or Organization (Additional Insured):

  . POST PROPERTIES INC
    5040 ADDISON CIRCLE, SUITE 200
    ADDISON, TX 75001




3. Additional Premium: $ INCLUDED


(If no entry appears above, the information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement)
WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule but only with respect to liability arising out of the ownership, maintenance or use of that part of the
premises leased to you and shown in the Schedule and subject to the following additional exclusions:
This insurance does not apply to:
1. Any "occurrence" which takes place after you cease to be a tenant in that premises.
2. Structural altemtions, new construction or demolition operations performed by or on behalf of the person or
    organization shown in the Schedule.

CG20 110196                        Copyright, Insurance Services Office, Inc., 1994                     Page I ofl




                                                                                             SUPP APP 0941
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 72 of 258 PageID 2642



                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 20 26 0704

  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                ADDITIONAL INSURED - DESIGNATED
                   PERSON OR ORGANIZATION
                     This endorsement modifies insurance provided under the following;

                        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s)




   TOWN OF ADDISON
   PO BOX9010
   ADDISON, TX 5001·




Section II - Who Is An Insured is amended to in-
clude as an additional insured the person{s) or or-
ganization(s) shown in the Schedule, but only with
respect to liability for "bodily injury", "property dam-
age" or "personal and advertising injurY' caused, in
whole or in part, by your acts or omissions or the acts
or omissions of those acting on your behalf:
A. In the performance of your ongoing operations; or
 B. In connection with your premises owned by or
    rented to you.




CG 202607 04                               ©ISO Properties, Inc., 2004                        Page 1 of1




                                                                                         SUPP APP 0942
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                       Page 73 of 258 PageID 2643



                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 46 07 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ABUSE OR MOLESTATION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL UABILITY COVERAGE PART


The following exclusion is added to Paragraph 2.,           2. The negligent:
Exclusions of Section I - Coverage A - Bodily                  a. Employment;
Injury And Property Damage Liability and Para-
graph 2., Exclusions of Section I - Coverage B -               b. Investigation;
Personal And Advertising Injury Liability:                     c. Supervision;
This insurance does not apply to nbodily injury",              d. Reporting to the proper authorities, or failure
"property damage" or "personal and advertising                    to so report; or
injury" arising out of:                                        e. Retention;
1. The actual or threatened abuse or molestation by            of a person for whom any insured is or ever was
    ·anyone of any person while in the care, custody           legally responsible and whose conduct would be
     or control of any insured, or                             excluded by Paragraph 1. above.




CG 214607 98                    Copyright, Insurance Services Offic&, Inc., 1997                    Page 1 of 1     0


                                                                                           SUPP APP 0943
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                        Page 74 of 258 PageID 2644



                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 21 4712 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily             Exclusions of Section I -. Coverage B - Person-
   Injury And Property Damage Liability:                     al And Advertising Injury Liability:
   This insurance does not apply to:                          This insurance does not apply to:
   "Bodily injury" to:                                       "Personal and advertising injury'' to:
  (1) A person arising out of any:                           (1) A person arising out of any:
     (a) Refusal to employ that person;                         (a) Refusal to employ that person;
     (b) Termination of that person's employment;               (b) Termination of that person's employment;
          or                                                        or
     (c) Employment-related       practices, policies,          (c) Employment-related practices, policies,
          acts or omissions, such as coercion, demo-                acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,               tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation, dis-                 defamation, harassment, humiliation, dis-
          crimination or malicious prosecution di-                  crimination or malicious prosecution di-
          rected at that person; or                                 rected at that person; or
  (2) The spouse, child, parent, brother or sister of        (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"            that person as a consequence of "personal and
      to that person at whom any of the employment-              advertising injury" to that person at whom any
      related practices described in Paragraphs (a),             of the employment-related practices ·described
      (b), or (c) above is directed.                             in Paragraphs (a), (b), or (c) above is directed;
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in          (1) Whether the injury-causing event described in
      Paragraphs (a), {b) or (c) above occurs before             Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em·                 employment, during employment or after em-
      ployment of that person;                                   ployment of that person;
  (2) Whether the insured may be liable as an em-            (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                       ployer or in any other capacity; and
  (3) To any obligation to share damages with or             (3) To any obligation to share damages with or
      repay someone else who must pay damages                    repay someone else who must pay damages
      because of the injury.                                     because of the injury.                ·




CG21471207                                © ISO Properties, Inc., 2006                                Page 1 of 1    0


                                                                                            SUPP APP 0944
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 75 of 258 PageID 2645



                                                                          'COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 6512 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    TOTAL POLLUTION EXCLUSION WITH A BUILDING
  HEATING, COOLING AND DEHUMIDIFYING EQUIPMENT
     EXCEPTION AND A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABIUTY COVERAGE PART


Exclusion f. under Paragraph 2. Exclusions of Sec-                    (ii) At any premises, site or location on
tion I - Coverage A - Bodily Injury And Property                            which any insured or any contractors or
Damage Liability is replaced by the following:                              subcontractors working directly or indi-
This insurance does not apply to:                                           rectly on any insured's behalf are per-
                                                                            forming operations to test for, monitor,
 f. Pollution                                                               clean up, remove, contain, treat, detox-
   (1) nBodily injury" or "property damage" which                           ify, neutralize or in any way respond to,
        would not have occurred in whole or part but                        or assess the effects of, "pollutants".
        for the actual, alleged or threatened discharge,      (2) Any loss, cost or expense arising out of any:
        dispersal, seepage, migration, release or es-
        cape of "pollutants" at any time.                         (a) Request, demand, order or statutory or
                                                                       regulatory requirement that any insured or
        This exclusion does not apply to:                              others test for, monitor, clean up, remove,
       (a) "Bodily injury" if sustained within a building              contain, treat, detoxify or neutralize, or in
            which is or was at any time owned or occu-                 any way respond to, or assess the effects
            pied by, or rented or loaned to, any insured               of, "pollutants"; or
            and caused by smoke, fumes, vapor or soot            (b) Claim or suit by or on behalf of a govern-
            produced by or originating from equipment                  mental authority for damages because of
            that is used to heat, cool or dehumidify the               testing for, monitoring, cleaning up, remov-
            building, or equipment that is used to heat                ing, containing, treating, detoxifying or neu-
            water for personal use, by the building's oc-              tralizing, or in any way responding to, or
            cupants or their guests; or                                assessing the effects of, "pollutants".
      (b) "Bodily injury" or "property damage" arising
            out of heat, smoke or fumes from a "hostile
            fire" unless that "hostile fire" occurred or
            originated:
            (i) At any premises, site or location which
                is or was at any time used by or for any
                insured or others for the handling, stor-
                age, disposal, processing or treatment
                of waste; or




CG 216512 04                                ©ISO Properties, Inc., 2003                                Page 1 of1       D


                                                                                             SUPP APP 0945
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 76 of 258 PageID 2646



                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                   CG2196 0305

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The foilowing exclusion is added to Paragraph 2.,        B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily               Exclusions of Section I - Coverage B - Per-
   Injury And Property Damage Liability:                       sonal And Advertising Injury Liability:
   2. Exclusions                                               2. Exclusions
      This insurance does not apply to:                            This insurance does not apply to:
      Silica Or Silica-Related Dust                                Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part,             a. "Personal and advertising injury" arising, in
         out of the actual, alleged, threatened or                     whole or in part, out of the actual, alleged,
         suspected inhalation of, or ingestion of, "sil-               threatened or suspected inhalation of. in-
         ica" or "silica-related dust".                                gestion of, contact with, exposure to, exis-
     ·b. "Property damage" arising, in whole or in                     tence of, or presence of, "silica" or "silica-
         part, out of the actual, alleged, threatened                  related dust".
         or suspected contact With, exposure to. ex-              b. Any loss, cost or expense arising, in whole
         istence of, or presence of, "silica" or "silica-              or in part, out of the abating, testing for,
         related dust".                                                monitoring, cleaning up, removing, contain-
      c. Any loss, cost or expense arising, in whole                   ing, treating, detoxifying, neutralizing, reme-
         or in part, out of the abating, testing for,                  diating or disposing of, or in any way re-
         monitoring, cleaning up, removing, contain-                   sponding to or assessing the effects of,
         ing, treating, detoxifying, neutralizing, reme-               "silica" or "silica-related dust", by any in-
         diating or disposing of, or in any way re-                    sured or by any other person or entfty.
         sponding to or assessing the effects of,           C. The following definitions are added to the Defini-
         "silica" or "silica-related dust", by any in-         tions Section:
         sured or by any other person or entity.               1. "Silica" means silicon dioxide (occurring in
                                                                  crystalline, amorphous and impure forms), sil-
                                                                  ica particles, silica dust or silica compounds.
                                                               2. "Silica-related dust" means a mixture or com-
                                                                  bination of silica and other dust or particles.




CG219603 05                                 ©ISO Properties, Inc., 2004                                 Page 1 of1       []



                                                                                               SUPP APP 0946
   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 77 of 258 PageID 2647



                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                              CG 240405 09


                 WAIVER OF TRANSFER RIGHTS OF RECOVERY
                           AGAINST OTHERS TO US


 This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                    SCHEDULE

·~arne of Person or Organization:




    TOWN OF ADDISON
    PO BOX9010
    ADDISON, TX 75001




 The following is added to Paragraph 8. Transfer Of
 Rights Of Recovery Against Others     To Us of
·Section IV Conditions:
             M




  We waive any right of recovery we may have against
  the person or organization shown in the Schedule
  above because of payments we make for injury or
  damage arising out of your ongoing operations or
· ''your work" done under a contract with that person
  or ()rganization and included in the "products·
  completed operations hazard". This waiver applies
  only to the person or organization shown in the
  Schedule above.




 CG240405 09                        ©Insurance Services Office, Inc., 2008                       ·Page I ofl



                                                                                         SUPP APP 0947
      Case 3:13-cv-02553-P Document 64 Filed 10/31/15                        Page 78 of 258 PageID 2648


POLICY NUMBER: CCP 672836                                                 COMMERCIAL GENERAL UABILITY


  TinS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PRODUCTS/COMPLETED OPERATIONS HAZARD
                      REDEFINED
                      This endorsement modifies insurance provided under the following:

                      COMMERCIAL GENERAL LIABILITY COVERAGE PART
                 PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                              SCHEDULE


Description of Premises and Operations :

   PIZZA RESTAURANT
   5026 ADDISON CIRCLE
   ADDISON, TX 75001-3332



(If no entry appears above, infonnation required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

With respect to ''bodily injury" or "property damage"   Paragraph a. of the definition of"Products- completed
arising out of "your products" manufactured, sold,      operations hazard" in the DEFINITIONS Section is
handled or distributed:                         ·       replaced by the following: "Products - completed
1. On, from or in connection with the use of any        operations hazard":
  premises described in the Schedule, or                    a Includes all "bodily injury" and "property
                                                               damage" that arises out of "your products" if the
2. In connection with the conduct of any operation
                                                               "bodily injury" or ''property damage" occurs after
   descn"bed in the Schedule, when conducted by
                                                               you have relinquished possession of those
   you or on your behalf.
                                                               products.




CG24 07 01 96                          Copyright, Insurance Services Office, Inc., 1994                     Page 1 of1


                                                                                                 SUPP APP 0948
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                            Page 79 of 258 PageID 2649

                                                                                                   CGL 1701a 0510

      TIDS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      SPECIAL EXCLUSIONS AND LIMITATIONS ENDORSEMENT
                     This endorsement modifies insurance provided under the following:

                        COMMERCIAL GENERAL LIABlllTY COVERAGE PART



A.    In consideration of the premium charged this policy has been issued subject to the foUowing
      exclusions being added to Coverages A & B:
      This insurance does not apply to:
     1.   Asbestos or Lead
          "Bodily injury", "property damage", or "personal and advertising injury" arising out of or resulting
          from the disposal, existence, handling, ingestion, inhalation, removal, sale, storage, transportation or
          use of:
           a. Asbestos or any material containing asbestos; or
           b. Lead, lead based paint, lead compounds or any material containing lead.

     2.   Athletic or Sports Participants
          "Bodily injury" to any person while practicing for, participating in or officiating at any sports or
          athletic contest or exhibition that you sponsor or in which you or your employees or guests participate.

     3.   Communicable Disease or Diseases
          ''Bodily injury'' or "personal and advertising injury" arising out of or resulting from the transmission or
          alleged transmission of any sexually transmitted disease or any other disease transmitted by bodily
          fluids or excretions.

     4.   Criminal Acts
           a.   "Bodily injury" or "property damage" arising out of or resulting from a criminal act committed by
                any insured, including any additional insureds or
           b:   "Bodily injury" or ' Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 80 of 258 PageID 2650

                                                                                                CGL 1701a OSlO


   S.   Mold, Fungi, Vi~ Bacteria, Air Quality, Contaminants, Minerals or Other Harmful Materials
        a.   "Bodily injury", "property damage", or "personal and advertising injury" arising out of, caused by,
             or contributed to in any way by the eXistence, growth, spread, dispersal, release, or escape of any
             mold, fungi, lichen, virus, bacteria or other growing organism that has toxic, hazardous, noxious,
             pathogenic, irritating or allergen qualities or characteristics. This exclusion applies to all such
             claims or causes of action, including allegations that any insured caused or contributed to
             conditions that encouraged the growth, depositing or establishment of such colonies of mold,
             lichen, fungi, virus, bacteria or other living or dead organism or

        b.   "Bodily injury", ''property damage'', or "personal and advertising injury" arising out of, caused by,
             or alleging to be contributed to in any way by any toxic, hazardous, noxious, irritating, pathogenic
             or allergen qualities or characteristics of indoor air regardless of cause or

        c.   "Bodily injury'', "property damage", or "personal and advertising injury" arising out of, caused by,
             or alleging to be contributed to in any way by any insured's use, sale, installation or removal of
             any substance, material, or other product that is either alleged or deemed to be hazardous, toxic,
             irritating, pathogenic or noxious in any way, or contributes in any way to an allergic reaction.

        d.   "Bodily injury'', "property damage", or "personal and advertising injury" arising out of, caused by,
             or alleging to be contributed to in any way by toxic or hazardous properties of minerals or other
             substances.

   6.   Work or Premises Specifically Insured Elsewhere

        Claims, demands, requests for defense, payment, or any other cost arising out of, caused by, or
        occurring at premises or "your work" covered under any insurance purchased by you or others on your
        behalf specifically for that premises or project under a Consolidated Insurance Program (CIP), Owner
        Controlled Insurance Program (OCIP), Contractor Controlled Insurance Program (CClP), Wrap-Up or
        similar insurance program.

   7.   Failure To Complete "Your Work''

        "Bodily injury", or "property damage" arising out of, caused by, resulting from, or alleged to be related
        to any insured's failure to complete "your work".

   8.   Loss, Cost or Damages Prior To Tendered Claim

        Any claim, loss, cost or damages that are projected, estimated, or otherwise assessed or adjudicated to
        be likely before such claims are actually made against the insured by the claimant, or their
        representatives, actually suffering the alleged "bodily injury" or "property damage".




CGL 1701a 0510                                                                                      Page2of5


                                                                                            SUPP APP 0950
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 81 of 258 PageID 2651

                                                                                                      CGL 1701a 0510


B. It is agreed that the following exclusions from Section I Coverages are changed as shown below:

      1.    Liquor Liability

            Exclusion c., Liquor Liability of Section I Coverages, Coverage A 2. Exclusions, is deleted and entirely
            replaced with the following:
            c.     Liquor Liability

                   "Bodily injury'' or "property damage" for which any insured may be held liable by reason
                   of:
                   a. Causing or contributing to the intoxication of any person;
                   b. Furnishing of alcoholic beverages to a person under the legal drinking age or under the
                       influence of alcohol; or
                   c. Any statute, ordinance or regulation relating to the sale, gift, distribution or use of
                       alcoholic beverages.
                   This exclusion applies only if you:
                   a.   Are in the business of manufacturing, distributing, selling, serving or furnishing alcoholic
                        beverages; or
                   b.   Sell, otherwise provide, or make available alcoholic beverages as a regular part of your
                        business or operations otherwise covered by this policy.

     2.     Infringement Of Copyright, Patent, Trademark or Trade Secret

            Exclusion i., Infringement of Copyright, Patent, Trademark or Trade Secret, of Section I Coverages,
            Coverage B. 2. Exclusions, is deleted and entirely replaced with the following:
            i. Infringement Of Copyright, Patent, Trademark or Trade Secret
                  Claims arising out of the infringement of copyright, patent, trademark, trade name, trade dress, trade
                  secret or other intellectual property rights.

C.    It is agreed that SECTION IV- COMMERCIAL GENERAL LIABILITY CONDITIONS is changed
      as follows:
       1. Item 4. Other Insurance is deleted and entirely replaced by the following:
           4. Other Insurance
             If other valid and collectible insurance is available to the insured for a loss we cover under Coverages
             A orB of this Coverage Part, our obligations are limited as follows:
              a. This insurance is excess over any other insurance whether the other insurance is stated to be
                   primary, pro rata, contributory, excess, contingent, umbrella, or on any other basis; unless the
                   other insurance is issued to the named insured shown in the Declarations of this Coverage Part
                   and is written explicitly to apply in excess of tpe Limits of Insurance shown in the Declarations
                   of this Coverage Part.                           ·
                 b. When this insurance is excess, we will have no duty under Coverage A orB to defend the insured
                    against any "suit" if any other insurer has a duty to defend the insured against that "suit". If no
                    other insurer defends, we will undertake to do so, but we will be entitled to the insured's rights
                    against all those other insurers.




CGL 1701a 0510                                                                                            Page3ofS


                                                                                                   SUPP APP 0951
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 82 of 258 PageID 2652

                                                                                                      CGL 1701a 0510



               c.    When this insurance is excess over other insurance, we will pay only our share of the amount of
                     loss, if any, tbat exceeds the sum of:
                     (1) The total amount that all such other insurance would pay for the loss in the absence of this
                         insurance; and
                     (2) The total of all deductible and self insured amounts under all that other insurance.

      2. Item 5. Premium Audit is deleted and entirely replaced by the following:
           5. Premium Audit
              a.    We will compute all premiums for this Coverage Part in accordance with our rules and rates.
              b. Premium shown in this Coverage Part as advance premium is a deposit premium only. At the
                 close of each audit period we will compute th~ earned premium for that period. Audit premiums
                 are due and payable on notice to the ftrst Named Insured. If the sum of the advance and audit
                 premiums paid for the policy period is greater than the earned premium, we will return the excess
                 to the flrst Named Insured.
              c.    The fust Named Insured must keep records of the information we need for premium computation,
                    and send us copies at such times as we may request.
             d. Any premium to be returned under b. above is subject to the minimum premium shown in the
                Declarations page as applicable to this Coverage Part.
      3. Item 9. When We Do Not Renew is deleted in its entirety and is not replaced.


D.    It is agreed that the following changes are made to SECTION V- DEFINITIONS:
      The following definitions are deleted and entirely replaced:
      1. Item 5. "Employee" is deleted in its entirety and replaced by the following:
           5. "Employee" includes a "leased worker", a "temporary worker" and a "volunteer worker".

      2.   Item 9. "Insured contract" is deleted in its entirety and replaced by the following:
            9. "Insured contract" means:
                a. A contract for a lease of premises. However, that portion of the contract for a lease of premises
                    that indemnifies any person or organization for damage by ftre to premises while rented to you
                    or temporarily occupied by you with permission of the owner is not an "insured contract";
                b. A sidetrack agreement;
                c. Any easement or license agreement, except in connection with construction or demolition
                    operatio:Qs on or within 50 feet of a railroad;
                d. An obligation, as required by ordinance, to indemnify a municipality, except in connection with
                    work for a municipality;
                e. An elevator maintenance agreement;
                f. That part of any other contract or agreement pertaining to your business (including an
                    indemnification of a municipality in connection with work performed for a municipality) under
                    which you assume the tort liability of another party to pay for "bodily injury" or "property
                    damage" to a third person or organization. Tort liability means a liability that would be imposed
                    by law in the absence of any contract or agreement.
                    Paragraph f. does not include that part of any contract or agreement:
                    (1) That indemnifies a railroad for "bodily injury" or "property damage" arising out of
                         construction or demolition operations, within 50 feet of any railroad property and affecting
                         any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or crossing;



CGL 1701a 0510                                                                                            Page4of5


                                                                                                  SUPP APP 0952
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 83 of 258 PageID 2653

                                                                                                   CGL 1701a 0510



                (2) That indemnifies an arehitect, engineer or surveyor for injury or damage arising out of:
                     (a) Preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions,
                         reports, surveys, field orders, change orders or drawings and specifications; or
                     (b) Giving directions or instructions, or failing to give them, if that is the primary cause of
                         the injury or damage; or
                (3) Under which the insured, if an architect, engineer or surveyor, assumes liability for an
                    injury or damage arising out of the insured's rendering or failure to render professional
                    services, including those listed in (2) above and supervisory, inspection, architectural or
                    engineering activities.
                (4) That indemnifies another for the sole negligence of such other person or organization.

    3. Item 13. "Occurrence.. is deleted in its entirety and replaced with the following:
         13. "Occurrence" means an accident, including continuous or repeated exposure to substantially the
             same general harmful conditions. All ''bodily injury" or "property damage" arising out of an
             "occurrence" or series of related "occurrences" is deemed to take place at the time of the ftrst such
             damage or injury even though the nature and extent of such damage or injury may change; and
             even though the damage may be continuous, progressive, cumulative, changing or evolving; and
             even though the "'occurrence" causing such "bodily injury" or "property damage'' may be
             continuous or repeated exposure to substantially the same general harmful conditions.

   4. Item 14. "Personal and advertising injury" is deleted in its entirety and replaced with the following:
         14. "Personal and advertising injury" means injury, including consequential "bodily injury", arising out
              of one or more of the followirig offenses:
              a. False arrest, detention or imprisonment;
              b. Malicious prosecution;
              c. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy
                 of a room, dwelling or premises that a person occupies, committed by or on behalf of its owner,
                 landlord or lessor; or
             -d. Oral or written publication, in any manner, of material that slanders or libels a person or
                 organization or disparages a person's or organization's goods, products or services.

    5. Item 17. "Property Damage" is deleted in its entirety and replaced with the following.
            17. "Property damage'' means:
                 a. Physical injury to tangible property, including all resulting loss of use of that property. All
                     such loss of use shall be deemed to occur at the time of the physical injury that caused it;
                     or
                 b. Loss of use of tangible property that is not physically injured. All such loss of use shall be
                     deemed to occur at the time of the "occurrence" that caused it.
                 For the purposes of this insurance, electronic data is not tangible property.
                 As used in this definition, electronic data means infonnation, facts or programs stored as or on,
                 created or used on, or transmitted to or from computer software, including systems and
                 applications software, hard or floppy disks, CD-ROMS, tapes, drives, cells, data processing
                 devices or any other media which are used with electronically controlled equipment.
                 For the purposes of this insurance, ''property damage" is not physical injury to tangible
                 property, any resultant loss of use of tangible property, nor loss of use of tangible property that
                 is not physically injured that arises out offailure to complete or abandonment of "your work".

    6. Item 20. "Volunteer worker" is deleted in its entirety and replaced with the following:
             20. "Volunteer worker" means a person who donates his or her work and acts at the direction of
                and within the scope of duties determined by you, and is not paid a fee, salary or other
                compensation by you or anyone else for their work performed for you.



CGL 1701a 0510                                                                                       Page5of5

                                                                                                 SUPP APP 0953
   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 84 of 258 PageID 2654


                                                                                           CGL 1702 11/00


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                ACTION OVER EXCLUSION
                   This endorsement modifies insurance provided under the following:

                     COMMERCIAL GENERAL LIABILITY COVERAGE PART


It is agreed that the following change is made to Coverage A. 2. Exclusions:


Exclusion e. Employer's Liability is deleted in its entirety and replaced with the following:


e. Employer's Liability
      "Bodily injury" to:
     (1) An "employee" of the named insured arising out of and in the course of:
        (a) Employment by the named insured; or
        (b) Performing duties related to the conduct of the named insured's business; or
     (2) The spouse, child, parent, brother or sister of that "employee" as a consequence of Paragraph (1}
         above.                                .

      This exclusion applies:
     (1) Whether the named insured may be liable as an employer or in any other capacity; and
     (2) To any obligation to share damages with or repay someone else who must pay damages because
         ofthe injury.




CGL 1702 11/00                                                                              Page 1 ofl·



                                                                                     SUPP APP 0954
        Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 85 of 258 PageID 2655


                                                                                                   CGL 1711 0406
           TillS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        LIMITATION OF COVERAGE TO SPECIFIED CLASSIFICATIONS,
                 OPERATIONS, PREMISES, OR PROJECTS
                        This endorsement modifies insurance provided under the following:
                           COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                   SCHEDULE

~lassification:                                Description


Premises:
   5026 ADDISON CIRCLE
   ADDISON, TX 75001-3332

Project:



The following new part is added to      Section I- Coverages, Coverage A. Bodily Injury and Property Damage
Liability; 1. Insuring Agreement.
1. b. (4) The "bodily injury" or "property damage" arise from:
             (a) The classifications or openttions shown above; or any operations necessary or incidental to those
                 classifications or operations shown above;
             (b) The ownership, maintenance or use of .the premises shown above and operations necessary or
                 incidental to those premises; or
             (c) The projects shown above.

The following new part is added to Section I- Coverages, Coverage B. Personal And Advertising Injury Liability,
1. Insuring Agreement.
1. c.      This insurance applies to "personal and advertising injury" caused by an offense arising out of your
           business but only if the offense arises from:
           (1) The classifications or operations shown above; or any operations necessary or incidental to those
               classifications or operations shown above;
           (2) The ownership, maintenance or use of the premises shown above and operations necessary or
               incidental to those premises; or
           (3) The projects shown above.
Part 3 . of Section II ~ WHO IS AN INSURED - is deleted in its entirety and does not apply to this insurance.
Coverage for classifications, operations, or projects not shown above can only be covered if agreed to~ in writing,
by us as evidenced by endorsement to this policy.




CGL 1711 0406                                                                                       Page 1 of1


                                                                                           SUPP APP 0955
   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                     Page 86 of 258 PageID 2656

                                                                                               CGL 1742 0310



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  RESTAURANT, BAR, TAVERN & GROCERY STORE
                    FOOD POISONING & FOOD CONTAMINATION
                          COVERAGE ENDORSEMENT

                    This endorsement modifies insurance provided under the following:

                         COMMERCIAL GENERAL LIABILITY COVERAGE PART


It is understood and agreed that CGL 1701, Special Exclusions and Limitations Endorsement,
Exclusion A. 6., Mold, Fungi, VIrus, Bacteria, Air Quality, Contaminants, Minerals or Other Harmful
Materials, is amended as follows:

Exclusion A. 6. does not apply if:
1. the "bodily injury", "property damage" or "personal and advertising injury" is caused by food or drink
   poisoning or contamination; and .
2. the insured is a restaurant, bar, tavern, grocery store, or other entity that sells or serves food or drink
   directly to consumers; and
3. the poisoned or contaminated food or drink was sold or served by the insured.




CGL1742 0310                                                                                    Page 1 of 1


                                                                                         SUPP APP 0956
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                            Page 87 of 258 PageID 2657


                                                                                                           CLL 1902 0306


       TillS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                LiQUOR LIABILITY COVERAGE ENDORSEMENT
                      This endorsement modifies insurance provided under the following:

                         COMMERCIAL GENERAL LIABILITY .COVERAGE PART

In consideration of the premium charged this policy has been issued subject to the following changes, additional
conditions and exclusions:


1. It is agreed that Section I- Coverages, Coverage A Bodily Injury and Property Damage Liability, 2.
   Exclusions is changed as follows:

    a. Expected or Intended Injury is deleted and entirely replaced by the following:
        a. Expected or Intended Injury
            "Bodily injmy" or "property damage" expected or intended from the standpoint of any insured.

    c. Liquor Liability as stated in the Commercial General Liability Coverage Part and as amended in CGL 1701
       is deleted in its entirety and replaced by the following:

    Liquor Liability Exclusion

          c. Liquor Liability
             ''Liquor Liability" is defined as "Bodily injury.. or "property damage" for which any insured may be
             held liable by reason of:
             a. Causing or contributing to the intoxication of any person;
             b. Furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
                 alcohol; or
             c. Violation of any statute, ordinance or regulation relating to the sale, gift, distribution or use of
                 alcoholic beverages.
             We have neither a duty to defend nor a duty to indemnify any insured for any claim or suit, and this
             insurance does not apply, if any proximate or contributing cause of an "occurrence" arises out of"liquor
             liability". This exclusion applies to all insureds regardless ofwhether you are in the business of
             manufacturing, distributing, selling, serving or furnishing alcoholic beverages.
             However this exclusion does not apply to claims within the "products-completed operations
             hazard".

2. Additional exclusions:
   This insurance does not apply to:
   Liquor License Not In Effect
   "Bodily injury" or "property damage" arising out of any alcoholic beverage sold, served or furnished while any
   required license is suspended or after such license expires, is cancelled or revoked.



CLL 1902 0306                                                                                            Page 1 of2



                                                                                                 SUPP APP 0957
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 88 of 258 PageID 2658


                                                                                                           CLL 1902 0306


     Alcohol Related Disease
     Mental anguish, sickness, disease or any other condition arising out of, caused by or in any way related to the use
     or consumption over time of alcohol, liquor or any other product containing alcohoL


3. It is agreed that Section I- Coverages, Coverage C. Medical Payments is deleted in its entirety.


4.   The following is added to SECTION IV- COMMERCIAL GENERAL LIABILITY CONDITIONS
     In the event this policy is filed with any governmental entity instead of or as a replacement for a statutory or other
     legally required Liquor Bond, this policy will not be construed to cover or insure any requirements or obligations
     of such bond.


5. LIMITS ofiNSURANCE
     It is a condition precedent to coverage under this endorsement that all such claims arising out of coverage granted
     here under are covered within and will reduce the products-completed operations aggregate limit shown in the
     Declarations.




All other terms and conditions of this policy remain in force.




CLL 1902 0306                                                                                            Page 2 of2



                                                                                                 SUPP APP 0958
       Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                      Page 89 of 258 PageID 2659

                                         Cen·tury Surety Company
                           COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
 Policy   No.:     CCP 672836                                                         Effective Date: 09-21-2010 **
 NAMED INSURED: PASTAZIOS PIZZA, INC.                                                                12:01   A.M. Standard Time


DESCRIPTION OF PREMISES:
PREM BLOG LOCATJON ADDRESS                     CITY                ST   ZIP         CONST              OCCUPANCY              PIC
     NO
   1 1   5026 Addison Circle                   Addison             TX 75001     Frame                  PIZZA RESTAURANT       PC-3

· pOVERAGES       PROVIDED -Insurance at the described premises applies only for which a limit of insurance is shown
  PREM  BLDG      OCC     COVERAGE                   LIMIT INSURED     VALUATION COVERED CAUSES OF LOSS            COINS          RATE
        NO        CODE
     1  1         0542   Business Personal Property  $457,600             RC     Special Form including theft       90%      0.82300
     1  1         1190   Signs                       $8,500               RC     Special Form including theft       90%      3.08800
     1  1         0542   GLASS                       $5,000               RC     Special Form including theft       90%      2.00000

 RC means Replacement Cost, ACV means Actual Cash Value: MP means Minimum Premium
OPTIONAL COVERAGES w Applicable only when entries are made in the schedule below
PREM  BlDG CODE   COVERAGE                   LIMIT INSURED              COVERED CAUSE$ OF LOSS                      COJNS      RATE
      NO
   1  1    0542  EQUIPMENT BREAKDOWN- $INCLUDED                         EQUIPMENT BREAKDOWN                            N/A   O.D1890
                 PREMIUM- $86
   1  1    0542  liMITED PROPERTY EXT-       $ SEE CCF1514
                 FLAT FEE- $150

EB means Equipment Breakdown, Bl means Business Income, EE means Extra Expense

PREM        BLDG             MONTHLY UMIT OF                            MAXIMUM PERIOD           EXTENDED PERIOD
            NO               INDEMNITY                                  OF INDEMNITY             OF INDEMNITY



MORTGAGE HOLDERS
PREM BLDG MORTGAGE HOlDER NAME AND MAIUNG ADDRESS
          NO




 DEDUCTIBLE
                                                  See Attached Form CCF 1512

 FORMS AND ENDORSEMENTS (other than applicable Forms and Endorsements shown elsewhere in the policy):
Fonns and Endorsements applying to this Coverage Part and made part of this policy at time of issue:

                                                 See Attached Schedule of Forms CIL 15 OOB 02 02

 PREMIUM
 Subtotal for    this Coverage Part      $                4,364     Minimum Premium for this Coverage Part:$                  300
 TRIA Coverage                           $                    0
 Premium for this Coverage Part          $                4,364




        THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE
                     NAME OF THIS INSURED AND THE POLICY PERIOD
  CCF 15 00 09 07                                                       Page 1 of 1



                                                                                                             SUPP APP 0959
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 90 of 258 PageID 2660



                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 0010 06 07

                   BUILDING AND PERSONAL PROPERTY
                            COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H., Definitions.

A. Coverage                                                                (b) Materials, equipment, supplies and
    We will pay for direct physical loss of or damage to                       temporary structures, on or within
    Covered Property at the premises described in the                          100 feet of the described premises,
    Declarations caused by or resulting from any Cov-                          used for making additions, altera-
  . ered Cause of Loss.                                                        tions or repairs to the building or
                                                                               structure.
   1. Covered Property
                                                                    b. Your Business Personal Property located
      Covered Property, as used in this Coverage·                      in or on the building described in the Decla-
      Part, means the type of property described in                    rations or in the open (or in a vehicle) within
      this section, A.1., and limited in A.2., Property                100 feet of the described premises, consist-
      Not Covered, if a Limit of Insurance is shown in                 ing of the following unless otherwise speci-
      the Declarations for that type of property.                      fied in the Declarations or on the Your
       a. Building,. meaning the building or structure                 Business Personal Property - Separation
          described in the Declarations, including:                    Of Coverage form:
         (1) Completed additions;                                      (1) Furniture and fixtures;
         (2) Fixtures, including outdoor fixtures;                     (2) Machinery and equipment,
         (3) Permanently installed:                                    (3) "Stock";
             (a) Machinery and                                         (4) All other personal property owned by
                                                                           you and used in your business;
             (b) Equipment; .
         (4) Personal property owned by you that is
                                                                       (5) Labor, materials or services furnished or
                                                                           arranged by you on personal property of
             used to maintain or service the building
             or structure or its premises, including:                      others:
                                                                       (6) Your use interest as tenant in improve-
             (a) Fire-extinguishing equipment;
                                                                           ments and betterments. Improvements
             (b) Outdoor furniture;                                        and betterments are fiXtures, alterations,
             (c) Floor coverings; and                                      installations or additions:
             (d) Appliances used for refrigerating,                        (a) Made a part of the building or struc-
                 ventilating, cooking, dishwashing or                          ture you occupy but do not own; and
                 laundering;                                               {b) You acquired or made at your ex-
         (5) If not covered by other insurance:                                pense but cannot legally remove;
             (a) Additions under construction, altera-                 (7) Leased personal property for which you
                 tions and repairs to the building or                      have a contractual responsibility to in-
                 structure;                                                sure, unless otherwise provided for un-
                                                                           der Personal Property Of Others.




CP 0010 06 07                               © ISO Properties, Inc., 2007                               Page 1 of15       [J



                                                                                               SUPP APP 0960
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 91 of 258 PageID 2661




     c. Personal Property Of Others that is:                      n. Electronic data, except as provided under
        (1) In your care, custody or control; and                    the Additional Coverage, Electronic Data.
                                                                     Electronic data means information, facts or
        (2) Located in or on the building described                  computer programs stored as or on,
              in the Declarations or in the open (or in              created or used on, or transmitted to or
              a vehicle) within 100 feet of the de-                  from computer software (including systems
              scribed premises.                                      and applications software), on hard or flop-
         However, our payment for loss of or dam-                    py disks, CD-ROMs, tapes, drives, cells,
         age to personal property of others will only                data processing devices or any other repo-
         be for the account of the owner of the prop-                sitories of computer software which are
         erty.                                                       used with electronically controlled equip-
                                                                     ment. The tenn computer programs, re-
  2. Property Not Covered
                                                                     ferred to in the foregoing description of
     Covered Property does not include:                              electronic data, means a set of related elec-
     a. Accounts, bills, · currency, food stamps or                  tronic instructions which direct the opera-
         other evidences of debt, money, notes or                    tions and functions of a computer or device
         securities. Lottery tickets held for sale are               connected to it, which enable the computer
         not securities;                                             or device to receive, process, store, retrieve
                                                                     or send data. This paragraph, n., does not ·
     b. Animals, unless owned by others and                          apply to your "stock" of prepackaged .soft-
         boarded by you, or if owned by you, only as                 ware;
         "stock" while inside of buildings;
                                                                  o. The cost to replace or restore the informa-
     c. Automobiles held for sale;                                   tion on valuable papers and records, includ-
     d. Bridges, roadways, walks, patios or other                    ing those which exist as electronic data.
        paved surfaces;                                              Valuable papers and records include but
     e. Contraband, or property in the course of                     are not limited to proprietarY information,
        illegal transportation or trade;                             books of account, deeds, manuscripts, ab-
                                                                     stracts, drawings and card index systems.
      f. The cost of excavations, grading, backfilling               Refer to the Coverage Extension for Valua-
         or filling;                                                 ble Papers And Records (Other Than Elec-
     g. Foundations of buildings, structures, ma-                    tronic Data) for limited coverage for valua-
        chinery or boilers ff their foundations are                  ble papers and records other than those
        below:                                                       which exist as electronic data;
        (1) The lowest basement floor; or                         p. Vehicles or self-propelled machines (includ-
        (2) The surface of the ground, if there is no                ing aircraft or watercraft) that:
            basement;                                               (1) Are licensed for use on public roads; or
     h. Land (including land on which the property                  (2) Are operated principally away from the
        is located), water, growing crops or lawns;                     described premises.
      i. Personal property while airborne or water-                  This paragraph does not apply to;
         borne;                                                           (a) Vehicles or self-propelled machines
      j. Bulkheads, pilings, piers, wharves or docks;                         or autos you manufacture, process
     k. Property that is covered under another                                or warehouse;
        coverage form of this or any other policy in                      (b) Vehicles or self-propelled machines,
        which it is more specifically described, ex-                          other than autos, you hold for sale;
        cept for the excess of the amount due                             (c) Rowboats or canoes· out of water at
        (whether you can collect on it or not) from                           the described premises; or
        that other insurance;
                                                                          (d) Trailers, but only to the extent pro-
      1. Retaining walls that are not part of a build-                        vided for in the Coverage Extension
        ing;                                                                  for Non-owned Detached Trailers;
     m. Underground pipes, flues or drains;




Page2 of 15                                © ISO Properties, Inc.• 2007                            CP 0010 06 07      [J



                                                                                              SUPP APP 0961
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                             Page 92 of 258 PageID 2662




        q. The following property while outside of                           (a) The total of the actual debris removal
           buildings:                                                            expense plus the amount we pay for
             (1) Grain, hay, straw or other crops;                               direct physical loss or damage ex-
                                                                                 ceeds the Limit of Insurance on the
             (2) Fences, radio or television antennas                            Covered Property that has sustained
                 (including satellite dishes) and their                          loss or damage.
                 lead-in wiring, masts or towers, trees,
                 shrubs or plants (other than "stock" of                     (b) The actual debris removal expense
                 trees, shrubs or plants), all except as                         exceeds 25% of the sum of the de-
                 provided in the Coverage Extensions.                            ductible plus the amount that we pay
                                                                                 for direct physical loss or damage to
   3. Covered Causes Of Loss                                                     the Covered Property that has sus-
        See applicable Causes Of Loss Form as                                    tained loss or damage.        ·
        shown in the Declarations.                                           Therefore, if (4)(a) and/or (4)(b} apply,
   4.   A~ditional   Coverages                                               our total payment for direct physical loss
        a.    Debris Removal                                                 or damage and debris removal expense
                                                                             may reach but will never exceed the
             (1) Subject to Paragraphs (3) and (4), we                       Limit of Insurance on the Covered Prop-
                 will pay your expense to remove debris                      erty that has sustained loss or damage,
                 of Covered Property caused by or re-                        plus $10,000.
                 sulting from a Covered Cause of Loss
                 that occurs during the policy period. The              (5) Examples
                 expenses will be paid only if they are                      The following examples assume that
                 reported to us in writing within 180 days                   there is no Coinsurance penalty.
                 of the date of direct physical loss or
                                                               EXAMPLE#1
                 damage.
             (2) Debris Removal does not apply to costs       Limit of Insurance:                          $ 90,000
                 to:                                          Amount of Deductible:                        $     500
                (a) Extract "pollutants" from land or         Amount of Loss:                              $ 50,000
                    water; or                                 Amount of Loss Payable:                      $ 49,500
                (b) Remove, restore or replace polluted                                              ($50,000- $500)
                    land or water.                            Debris Removal Expense:                      $ 10,000
             (3) Subject to the exceptions in Paragraph       Debris Removal Expense Payable:              $ 10,000
                 (4), the following provisions apply:
                                                              ($10,000 is 20% of $50,000.)
                (a} The most we will pay for the total of
                    direct· physical loss or damage plus      The debris removal expense is less than 25% of the
                    debris removal expense is the Limit       sum of the loss payable plus the deductible. The sum
                    of Insurance applicable to the Cov-       of the loss payable and the debris removal expense
                    ered Property that has . sustained        ($49,500 + $10,000 = $59,500} is less than the Limit
                    loss or damage.                           of Insurance. Therefore the full amount of debris
                                                              removal expense is payable in accordance with the
                (b) Subject to (a} above, the amount we       terms of Paragraph (3).
                     will pay for debris removal expense
                     is limited to 25% of the sum of the      EXAMPLE#2
                     deductible plus the amount that we
                     pay for direct physical loss or dam-     Limit of Insurance:                         $ 90,000
                     age to the Covered Property that has     Amount of Deductible:                       $     500
                     sustained loss or damage.                Amount of Loss:                             $ 80,000
             (4) We will pay up to an additional $1 0;000     Amount of Loss Payable:                     $ 79,500
                 for debris removal expense, for each lo-                                           ($80,000- $500)
                 cation, in any one occurrence of physi~
                 cal loss or damage to Covered Property,      Debris Removal Expense:                     $ 30,000
                 if one or both of the following circums-     Debris Removal Expense Payable
                 tances apply:                                                   Basic Amount:             $ 10,500
                                                                                 Additional Amount:        $   10,000




CP 0010 06 07                                 © ISO Properties, Inc., 2007                              Page 3 of15       0


                                                                                                SUPP APP 0962
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 93 of 258 PageID 2663




The basic amount payable for debris removal ex-                   d. Pollutant Clean-up And Removal
pense under the terms of Paragraph (3) is calculated                 We will pay your expense to extract "pollu-
as follows: $80,000 ($79,500 + $500) x 25 =$20,000;                  tants" from land or water at the described
capped at $10,500. The cap applies because the sum                   premises if the discharge, dispersal, see-
of the loss payable ($79,500) and the basic amount                   page, migration, release or escape of the
payable for debris removal expense ($10,500) cannot                  Npollutants" is caused by or results from a
exceed the Limit of Insurance ($90,000).                             Covered Cause of Loss that occurs during
The additional amount payable for debris removal                     the policy period. The expenses will be paid
expense is provided in accordance with the terms of                  only if they are reported to us in writing
Paragraph (4), because the debris removal expense                    within 180 days of the date on which the
($30,000) exceeds 25% of the loss payable plus the                   Covered Cause of Loss occurs.
deductible ($30,000 is· 37.5% of $80,000), and be-                    This Additional Coverage does not apply to
cause the sum of the loss payable and debris removal                  costs to test for, monitor or assess the exis-
                               =
expense ($79,500 + $30,000 $109,500) wou!~ ex-                        tence, concentration or effects of "poilu-
ceed the Limit of Insurance ($90,000). The add1t1onal               . tants". But we will pay for testing which is
amount of covered debris removal expense is                           performed in the course of extracting the
$10,000, the maximum payable under Paragraph (4).                     "pollutants" from the land or water.
Thus the total payable for debris removal expense in
this example is $20,500; $9,500 of the debris removal                 The most we will pay under this Additional
expense is not covered.                                               Coverage for each described premises is
                                                                      $10,000 for the sum of all covered ex-
      b. Preservation Of Property                                     penses arising out of Covered Causes of
         If it is necessary to move Covered Property                  Loss occurring during each separate 12-
         from the described premises to preserve it                   month period of this policy.
         from loss or damage by a Covered Cause                   e. Increased Cost Of Construction
         of Loss, we will pay for any direct physical
                                                                     {1) This Additional Coverage applies only to
         loss or damage to that property:
                                                                         buildings to which the Replacement
         (1) While it is being moved or while tempo-                     Cost Optional Coverage applies.            ·
              rarily stored at another location; and
                                                                     (2) In the event of damage by a Covered
         {2) Only if the loss or damage occurs within                    Cause of Loss to a building that is Cov-
              30 days after the property is first moved.                 ered Property, we will pay the increased
      c. Fire Department Service Charge                                  costs incurred to comply with enforce-
                                                                         ment of an ordinance or law in the
          When the fire department is called to save                     course of repair, rebuilding or replace-
           or protect Covered Property from a Cov-                       ment of damaged parts of that property,
           ered Cause of Loss, we will pay up to                         subject to the limitations stated in e.(3)
           $1,000, unless a higher limit is shown in the                 through e.(9) of this Additional Cover-
           Declarations, for your liability for fire de-                 age.
           partment service charges:
                                                                     {3) The ordinance or law referred to in e.{2}
        (1) Assumed by contract or agreement prior                       of this Additional Coverage is an ordin-
              to loss; or                                                ance or Jaw that regulates the construc-
         (2) Required by local ordinance.                                tion or repair of buildings or establishes
           No Deductible applies to this Additional                      zoning or land use requirements at the
          ·coverage.                                                     described premises, and is in force at
                                                                         the time of Joss.




Page 4 of15                                 ©ISO Properties, Inc., 2007                            CPOO 100607          0


                                                                                              SUPP APP 0963
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 94 of 258 PageID 2664




        (4) Under this Additional Coverage, we will                           (ii) Unless the repairs or replace-
            not pay any costs due to an ordinance                                  ment are made as soon as rea-
            or law that:                                                           sonably possible after the loss or
           (a) You were required to comply with                                    damage, not to exceed two
               before the loss, even when' the build·                              years. We may extend this period
               ing was undamaged; and                                              in writing during the two years.
           (b) You failed to comply with.                                  {b) If the building is repaired or replaced
                                                                               at the same premises, or if you elect
        (5) Under this Additional Coverage, we will                            to rebuitd at another premises, the
            not pay for:                                                       most we will pay for the Increased
           (a) The enforcement of any ordinance or                             Cost of Construction, subject to the
               law which requires demolition, repair,                          provisions of e.(6) of this Additional
               replacement,     reconstruction,  re-                           Coverage, is the increased cost of
               modeling or remediation of property                             construction at the same premises.
               due to contamination by "pollutants"                        (c) If the ordinance or Jaw requires relo-
               or due to the presence, growth, proli-                          cation to another premises, the most
               feration, spread or any activity of                             we will pay ·for the Increased Cost of
               "fungus", wet or dry rot or bacteria;                           Construction, subject to the provi-
               or                                                              sions of e.(6) of this Additional Cov-
           (b) Any costs aS$ociated with the en-                               erage, is the increased cost of con-
               forcement of an ordinance or law                                struction at the new premises.
               which requires any insured or others                  (8) This Additional Coverage is not subject
               to test for, monitor, clean up, re-                       to the terms of the Ordinance Or Law
               move, contain, treat, detoxify or neu-                    Exclusion, to the extent that such Exclu-
               tralize, or in any way respond to, or                     sion would conflict with the provisions of
               assess the effects of "pollutants",                       this Additional Coverage.
               "fungus", wet or dry rot or bacteria.
                                                                     (9) The costs addressed in the Loss Pay-
       (6) The most we will pay under this Addi-                         ment and Valuation Conditions, and the
           tional Coverage, for each described                           Replacement Cost Optional Coverage,
           building insured under this Coverage                          in this Coverage Form, do not include
           Form, is $10,000 or 5% of the Limit of                        the increased cost attributable to en-
           Insurance applicable to that building,                        forcement of an ordinance or law. The
           whichever is less. If a damaged building                      amount payable under this Additional
           is covered under a blanket Limit of In-                       Coverage, as stated in e.(6) of this Addi-
           surance which applies to more than one                        tional Coverage, is not subject to such
           building or item of property, then the                        limitation.
           most we will pay under this Additional
           Coverage, for that damaged building, is                 f. Electronic Data
           the lesser of: $10,000 or 5% times the                    (1) Under this Additional Coverage, elec-
           value of the damaged building as of the                       tronic data has the meaning described
           time of loss times the applicable Coin-                       under Property Not Covered, Electronic
           surance percentage.                                           Data.
           The amount payable under this Addi-                       (2) Subject to the provisions of this Addi-
           tional Coverage is additional insurance.                      tional Coverage, we will pay for the cost
       (7) Wrth respect to this Additional Cover-                        to replace or restore electronic data
           age:                                                          which has been destroyed or corrupted
                                                                         by a Covered Cause of Loss. To the ex~
          (a) We will not pay for the Increased                          tent that electronic data is not replaced
              Cost of Construction:                                      or restored, the loss will be valued at the
                (i) Until the property is actually re-                   cost of replacement of the media on
                    paired or replaced, at the same                      which the electronic data was stored,
                    or another premises; and                             with blank media of substantially iden-
                                                                         tical type.




CP 0010 06 07                               © ISO Properties, Inc., 2007                                Page 5 of 15     0


                                                                                                SUPP APP 0964
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 95 of 258 PageID 2665




       (3) The Covered Causes of Loss applicable             5. Coverage Extensions
           to Your Business Personal Property ap-               Except as otherwise provided, the following Ex-
           ply to this Additional Coverage, Elec-               tensions apply to property located in or on the
           tronic Data, subject to the following:               building described in the Declarations or in the
          (a) If the Causes Of Loss - Special                   open (or in a vehicle} within 100 feet of the de-
              Form applies, coverage under this                 scribed premises.
              Additional Coverage, Electronic Da-               If a Coinsurance percentage of 80% or more,
              ta, is limited to the "specified causes           or a Value Reporting period symbol, is shown
              of loss" as defined in that form. and             in the Declarations, you may extend the insur~
              Collapse as set forth in that form.               ance provided by this Coverage Part as fol-
          .(b) If the Causes Of Loss - Broad Form               lows:
               applies, coverage under this Addi-               a. Newly Acquired Or Constructed
               tional Coverage, Electronic Data, in-               Property
               cludes Collapse as set forth in that
               form.                                              (1) Buildings
          (c) If the Causes Of Loss Form is en-                         If this policy covers Building, you may
              dorsed to add a Covered Cause of                          extend that insurance to apply to:
              Loss, the additional Covered Cause                        (a) Your new buildings while being built
              of Loss does not apply to the cover-                         on the described premises; and
              age provided under this Additional                        (b) Buildings you acquire at locations,
              Coverage, Electronic Data.
                                                                           other than the described premises,
          (d) The Covered Causes of Loss include                           intended for:
              a virus, harmful code or similar in-                         (i) Similar use as the building de-
              struction introduced into or enacted                             scribed in the Declarations; or
              on a computer system (including
              electronic data) or a network to                             (ii) Use as a warehouse.
              which it is connected, designed to                        The most we will pay for loss or damage
              damage or destroy any part of the                         under this Extension is $250,000 at
              system or disrupt its normal opera-                       each building.
              tion. But there is no coverage for
                                                                   (2) Your Business Personal Property
              loss or damage caused by or result-
              ing from manipulation of a computer                       (a) If this policy covers Your Business
              system (including electronic data) by                        Personal Property, you may extend
              any employee, including a temporary                          that insurance to apply to:
              or teased employee, or by an entity                           (i) Business      personal    property,
              retained by you or for you to inspect,                            including such property that you
              design, install, modify, maintain, re-                            newly acquire, at any location
              pair or replace that system.                                      you acquire other than at fairs,
       {4) The most we will pay under this Addi-                                trade shows or exhibitions;
            tional Coverage, Electronic Data, is                           (ii) Business      pers(;mal   property,
            $2,500 for all loss or damage sustained                             including such property that you
            In any one policy year, regardless of the                           newly acquire, located at your
            number of occurrences of loss or dam-                               newly constructed or acquired
            age or the number of premises, loca-                                buildings at the location de-
            tions or computer systems involved. If                              scribed in the Declarations; or
            loss payment on the first occurrence
            does not exhaust this amount, then the                        (iii) Business personal property that
          · balance is available for subsequent loss                           you newly acquire, located at the
            or damage sustained in but not after that                          described premises.
            policy year. With respect to an occur-                         The most we will pay for loss or
            rence which begins in one policy year                          damage under this Extension is
            and continues or results in additional                         $100,000 at each building.
            loss or damage in a subsequent policy
            year(s), all loss or damage is deemed to
            be sustained in the policy year in which
            the occurrence began.




Page 6 of15                              © ISO Properties, Inc., 2007                             CP 0010 06 07       CJ


                                                                                             SUPP APP 0965
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                        Page 96 of 258 PageID 2666




           (b) This Extension does not apply to:                c. Valuable Papers And Records (Other
               (i) Personal property of others that                 Than Electronic Data)
                   is temporarily in your possession               (1) You may extend the insurance that
                   in the course of installing or per-                  applies to Your Business Personal
                   forming work on such property; or                    Property to apply to the cost to replace
               (ii) Personal property of others that                    or restore the lost information on valua-
                    is temporarily in your possession                   ble papers and records for which dupli-
                    in the course of your manufactur-                   cates do not exist. But this Extension
                    ing or wholesaling activities.                      does not apply to valuable papers and
                                                                        records which exist as electronic data.
       (3) Period Of Coverage                                           Electronic data has the meaning de- .
           With respect to insurance on or at each                      scribed under Property Not Covered,
           newly acquired or constructed property,                      Electronic Data.
           coverage will end when any of the fol-                  (2) If the Causes Of Loss - Special Form
           lowing first occurs:                                         applies, coverage under this Extension
           (a) This policy expires;                                     is limited to the "specified causes of
                                                                        loss" as defined in that form, and Col-
           (b) 30 days expire after you acquire the
                                                                        lapse as set forth in that form.
               property or begin construction of that
               part of the building that would qualify             (3} If the Causes Of Loss - Broad Form
               as covered property; or                                  applies, coverage under this Extension ·
                                                                        includes Collapse as set forth in that
           (c) You report values to us.
                                                                        form.
           We will charge you additional premium
                                                                  (4) Under this Extension, the most we will
           for values reported from the date you
                                                                        pay to replace or restore the lost infor-
           acquire the property or begin construc-
                                                                        mation is $2,500 at each described
           tion of that part of the building that would
                                                                        premises, unless a higher limit is shown
           qualify as covered property.
                                                                        in the Declarations. Such amount is ad-
     b. Personal Effects And Property Of Others                         ditional insurance. We will also pay for
         You may extend the insurance that applies                      the cost of blank material for reproduc-
         to Your Business Personal Property to ap-                      ing the records (whether or not dupli-
         ply to:                                                        cates exist), and (when there is a dupli-
                                                                        cate) for the cost of labor to transcribe
        (1) Personal effects owned by you, your                         or copy the records. The costs of blank
             officers, ,your partners or members, your                  material and labor are subject to the ap-
             managers or your employees. This Ex-                       plicable Limit of Insurance on Your
             tension does not apply to Joss or dam-                     Business Personal Property and there-
             age by theft.                 ·                            fore coverage of such costs is not addi-
       (2) Personal property of others in your care,                    tional insurance.
            custody or control.                                 d. Property Off-premises
        The most we will pay for loss or damage                    (1) You may extend the insurance provided
        under this Extension is $2,500 at each de-                      by this Coverage Form to apply to your
        scribed premises. Our payment for loss of                       Covered Property while it is away from
        or damage to personal property of others                        the described premises, if it is:
        will only be for the account of the owner of
        the property.                                                  (a) Temporarily at a location you do not
                                                                            own, lease or operate;
                                                                      (b) ln storage at a location you tease,
                                                                            provided the lease was executed af-
                                                                            ter the beginning of the current policy
                                                                            term; or
                                                                       (c) At any fair, trade show or exhibition.




CP 001006 07                              ©ISO Properties, Inc., 2007                              Page 7 of 15       [J



                                                                                           SUPP APP 0966
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 97 of 258 PageID 2667




        (2) This Extension does not apply to proper-                  (2) We will·not pay for any Joss or damage
            ty:                                                           that occurs:
            (a) In or oh a vehicle; or                                    (a) While the trailer is attached to any
           (b) In the care, custody or control of                             motor vehicle or motorized con-
               your salespersons, unless the prop..                           veyance, whether or not the motor
               erty is in such care, custody or con-                          vehicle or motorized conveyance is
               trol at a fair, trade show or exhibition.                      in motion;
        (3) The most we will pay for loss or damage                       (b) During hitching or unhitching opera-
            under this Extension is $10,000.                                  tions, or when a trailer becomes ac-
                                                                              cidentally unhitched from a motor
      e. Outdoor Property                                                     vehicle or motorized conveyance.
         You may extend the insurance provided by                     (3) The most we will pay for loss or damage
         this Coverage Form to apply to your out-                         under this Extension is $5,000, unless a
         door fences, radio and television antennas                       higher limit is shown in the Declarations.
         (including satellite dishes), trees, shrubs
         and plants (other than "stock" of trees,                    (4) This insurance is excess over the
         shrubs or plants), including debris removal                      amount due (whether you can collect on
         expense, caused by or resulting from any of                      it or not) from any other insurance cov-
         the following causes of loss if they are Cov-                    ering such property.
         ered Causes of Loss:                                 Each of these Extensions is additional insurance
          (1) Fire;                                           unless otherwise indicated. The Additional Condi-
                                                              tion, Coinsurance, does not apply to these Exten-
       · (2) Lightning;                                       sions.
          (3) Explosion;                                   B. Exclusions And Limitations
        · (4) Riot or Civil Commotion; or                     See applicable Causes Of Loss Form as shown in
        (5) Aircraft                                          the Declarations.
          The most we will pay for loss or damage          C. Limits Of Insurance
          under this Extension is $1,000, but not             The most we will pay for loss or damage in any
          more than $250 for any one tree, shrub or           one occurrence is the applicable Limit of Insur-
          plant. These limits apply to any one occur-         ance shown in the Declarations .
        . renee, regardless of the types or number of
        · items lost or damaged in that occurrence.           The most we will pay for loss or damage to out-
                                                              door signs, whether or not the sign is attached to a
      f. Non-owned Detached Trailers                          building, is $2,500 per sign in any one occurrence.
        (1) You may extend the insurance that                  The amounts of insurance stated in .the following
            applies to Your Business Personal                  Additional Coverages apply in accordance with the
            Property to apply to loss or damage to .           terms of such coverages and are separate from
            trailers that you do not own, provided ·           the Limit(s) of Insurance shown in the Declarations
            that:                                              for any other coverage:
           (a) The trailer is used in your business;           1.   Fire Department Service Charge;
           (b) The trailer is in your care, custody or         2.   Pollutant Clean-up And Removal;
               control at the premises described in
               the Declarations; and                           3.   Increased Cost Of Construction; and
           (c) You have a contractual responsibility           4.   Electronic Data.
               to pay for loss or damage to the trai-          Payments under the Preservation Of Property Ad-
               ler.                                            ditional Coverage will not increase the applicable
                                                               Limit of Insurance.




Page 8 of 15                                ©ISO Properties, Inc., 2007                            CP 0010 06 07       0


                                                                                              SUPP APP 0967
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 98 of 258 PageID 2668




D. Deductible                                              EXAMPLE#2
   In any one occurrence of loss or damage {herei-         (This example, too, assumes there is no Coinsurance
   nafter referred to as loss), we will first reduce the   penalty.)
   amount of loss if required by the Coinsurance           The Deductible and Limits of Insurance are the same
   Condition or the Agreed Value Optional Coverage.        as those in Example #1.
   If the adjusted amount of loss is less than or equal
   to the Deductible, we will not pay for that loss. If    Loss to Building #1:                       $ 70,000
   the adjusted amount of loss exceeds the Deducti-          (Exceeds Limit of Insurance plus Deductible)
   ble, we will then subtract the Deductible from the
   adjusted amount of loss, and will pay the resulting     Loss to Building #2:                       $ 90,000
   amount or the Limit of Insurance, whichever is            (Exceeds Limit of Insurance plus Deductible)
   less.                                                   Loss Payable -Building #1:                 $ 60,000
   When the occurrence involves loss to more than            (Limit of Insurance)
   one i~m of Covered PropertY and separate Limits         Loss Payable- Building #2:                 $ 80,000
   of Insurance apply, the losses will not be com-
   bined in determining application of the Deductible.       (Limit of Insurance)
   But the Deductible will be applied only once per        Total amount of loss payable:              $ 140,000
   occurrence.
                                                           E. Loss Conditions
EXAMPLE#1                                                      The following conditions apply in addition to the
(This example assumes there is no Coinsurance                  Common PoOcy Conditions and the Commercial
penalty.)  ·                                                   Property Conditions.
                                                               1. Abandonment
Deductible:                                 $      250
Limit of Insurance- Building #1:            $   60,000            There can be no abandonment of any property
                                                                  to us.
Limit of Insurance- Building #2:            $   80,000
                                                               2. Appraisal
Loss to Building #1:                        $   60,100
                                                                  If we and you disagree on the value of the
Loss to Building #2:                        $   90,000
                                                                  property or the amount of loss, either may
The amount of loss to Building #1 ($60, 100) is less              make written demand for an appraisal of the
than the sum {$60,250) of the Limit of Insurance ap-              loss. In this event, each party will select a
plicable to.Building #1 plus the Deductible.                      competent and impartial appraiser. The two
The Deductible will be subtracted from the amount of              appraisers will select an umpire. If they cannot
loss in calculating the loss payable for Building #1:             agree, either may request that selection be
                                                                  made by a judge of a court having jurisdiction.
   $ 60,100                                                       The appraisers will state separately the value
        250                                                       of the property and amount of loss. If they fail
                                                                  to agree, they will submit their differences to
   $ 59,850 Loss Payable - Building #1                            the umpire. A decision agreed to by any two
The Deductible applies once per occurrence and                    will be binding. Each party will:
therefore is not subtracted in determining the amount             a. Pay its chosen appraiser; and
of loss payable for Building #2. Loss payable for
Building #2 is the Limit of Insurance of $80,000.                 b. Bear the other expenses of the appraisal
                                                                       and umpire equally.
Total amount of loss payable:
                                                                  If there is an appraisal, we will still retain our
$59,850 + $80,000   =$139,850                                     right to deny the claim.




CP 0010 06 07                              © ISO Properties, Inc., 2007                               Page 9 of 15     [J



                                                                                             SUPP APP 0968
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                        Page 99 of 258 PageID 2669




  3. Duties In The Event Of Loss Or Damage                    4. Loss Payment
     a. You must see that the following are done in              a. In the event of loss or damage covered by
        the event of loss or damage to Covered                      this Coverage Form, at our option, we will
        Property:                                                   either:
       (1) Notify the police if a law may have been                (1) Pay the value of lost or damaged prop-
           broken.                       ·      ·                      erty;
       (2) Give us prompt notice of the loss or                    (2) Pay the cost of repairing or replacing the
           damage. Include a description of the                        lost or damaged property, subject to b.
           property involved.                                          below;
       (3) As soon as possible, give us a descrip-                 (3) Take all or any part of the property at an
           tion of how, when and where the loss or                     agreed or appraised value; or
           damage occurred.                                        (4) Repair, rebuild or replace the property
       (4) Take all reasonable steps to protect the                    with other property of like kind and quali-
           Covered Property from further damage,                       ty, subject to b. below.
           and keep a record of your expenses ne-                   We will determine the value of lost or dam-
           cessary to protect the Covered Property,                 aged property, or the cost of its repair or
           for consideration in the settlement of the               replacement, in accordance with the appli-
           claim. This will not increase the Limit of               cable terms of the Valuation Condition in
           Insurance. However, we will not pay for                  this Coverage Form or any applicable pro·
           any subsequent loss or damage result-                    vision which amends or supersedes the
           ing from a cause of loss that is not _a                  Valuation Condition.              ·
           Covered Cause of Loss. Also, if feasi-
           ble, set the damaged property aside and               b. The cost to repair, rebuild or replace does
           in the best possible order for examina-                  not include the increased cost attributable
           tion.                                                    to enforcement of any ordinance or law re-
                                                                    gulating the construction, use or repair of
       {5) At our request, give us complete. inven-                 any property.
           tories of the damaged and undamaged
           property. Include quantities, costs, val-             c. We will give notice of our intentions within ·
           ues and amount of loss claimed.                          30 days after we receive the sworn proof of
                                                                    loss.
     . (6) As often as may be reasonably required,
           permit us to inspect the property proving             d. We will not pay you more than your finan-
           the loss or damage and examine your                      cial interest in the Covered Property.
           books and records.                                    e. We may adjust losses with the owners of
           Also permit us to take samples of dam-                   lost or damaged property if other than you.
           aged and undamaged property for in-                      If we pay the owners, such payments will
           spection, testing and analysis, and per-                 satisfy your claims against us for the own-
           mit us to make copies from your books                    ers' property. We will not pay the owners
           and records.                                             more than their financial interest in the
                                                                    Covered Property.
       (7) Send us a signed, sworn proof of loss
           containing the information we request to              f. We may elect to defend you against suits
           investigate the claim. You must do this                  arising from claims of owners of property.
           within 60 days after our request. We will                We will do this at our expense.
           supply you with the necessary forms.                  g. We will pay for covered loss or damage
        (8) Cooperate with us in the investigation or               within 30 days after we receive the sworn
             settlement of the claim.                               proof of loss, if you have complied with all
                                                                    of the terms of this Coverage Part and:
     b. We may examine any insured under oath,
         while not in the presence of any other in-                (1) We have reached agreement with you
         sured and at such times as may be reason-                      on the amount of loss; or
         ably required, about any matter relating to               (2) An appraisal award has been made.
         this insurance or the claim, including an in-
         sured's books and records. In the event of
         an examination, an insured's answers must
         be signed.




Page 10 of15                              © ISO Properties, Inc., 2007                           CP 0010 06 07       [J



                                                                                           SUPP APP 0969
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 100 of 258 PageID 2670




     h. A party wall is a wall that separates and is                     {b) When this policy is issued to the
         common to adjoining buildings that are                              owner or general lessee of a build-
          owned by different parties. In settling cov-                       ing, building means the entire build-
         ered losses involving a party wall, we will                         ing. Such building is vacant unless at
          pay a proportion of the loss to the party wall                     least 31 % of its total square footage
          based on your interest in the wall in propor-                      is:
         tion to the interest of the owner of the ad-                        (i) Rented to a lessee or sub-lessee
         joining building. However, if you elect to re-                          and used by the lessee or sub-
          pair or replace your building and the owner                            lessee to conduct its customary
         of the adjoining building elects not to repair                          operations; and/or
         or replace that building, we will pay you the
         full value of the loss to the party wall, sub-                     (ii) Used by the building owner to
         ject to all applicable policy provisions in-                           conduct customary operations.
         cluding Limits of Insurance, the Valuation                 (2) Buildings under construction or renova-
         and Coinsurance Conditions and all other                       tion are not considered vacant.
         provisions of this Loss Payment Condition.
                                                                 b. Vacancy Provisions
         Our payment under the provisions of this
          paragraph does not alter any right of subro-              If the building where loss or damage occurs
         gation we may have against any entity, in-                 has been vacant for more than 60 consecu-
         cluding the owner or insurer of the adjoining .            tive days before that loss or damage oc-
         building, and does not alter the terms of the              curs:
         Transfer Of Rights Of Recovery Against                    (1) We will not pay for any loss or damage
         Others To Us Condition in this policy.                          caused by any of the following even if
  5. Recovered Property                                                  they are Covered Causes of Loss:
     If either you or we recover any property after                   · (a) Vandalism;
     loss settlement, that party must give the other                     (b) Sprinkler leakage, unless you have
     prompt notice. At your option, the property will                        protected the system against freez-
     be returned to you. You must then return to us                          ing;
     the amount we paid to you for the property. We
                                                                         (c) Building glass breakage;
     will pay recovery expenses and the expenses
     to repair the recovered property, subject to the                    (d) Water damage;.
     Limit of Insurance.                                                 (e) Theft; or
  6. Vacancy                                                             (f) Attempted theft.
     a. Description Of Terms                                       (2) With respect to Covered Causes of Loss
        (1) As used in this Vacancy Condition, the                     other than those listed in b.{1)(a)
              term building and the term vacant have                   through b.(1)(f) above, we will reduce
              the meanings set forth in (1}(a) and                     the amount we would otherwise pay for
              (1)(b} below:                                            the loss or damage by 15%.
             (a) When this policy is issued to a te-         7. Valuation
                  nant, and with respect to that te-            We will determine the value of Covered Prop-
                  nanfs interest in Covered Property,           erty in the event of loss or damage as follows:
                  building means the unit or suite
                  rented or leased to the tenant. Such          a. At actual cash value as of the time of loss
                  building is vacant when it does not               or damage, except as provided in b., c., d.
                  contain enough business personal                  and e. below.
                  property to conduct customary oper-           b. If the Limit of Insurance for Building satis-
                  ations.                                          fies the Additional Condition, Coinsurance,
                                                                   and the cost to repair or replace the dam-
                                                                   aged building property is $2,500 or less, we
                                                                   will pay the cost of building repairs or re-
                                                                    placement.




CP 0010 06 07                             © ISO Properties, Inc., 2007                             Page 11 of 15      CJ


                                                                                            SUPP APP 0970
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 101 of 258 PageID 2671




         The cost of building repairs or replacement          1. Coinsurance
         does not include the increased cost attri-               If a· Coinsurance percentage is shown in the
         butable to enforcement of any ordinance or               Declarations, the following condition applies.
         law regulating the construction, use or re-
         pair of any property.                                    a. We will not pay the full amount of any loss if
                                                                     the value of Covered Property at the time of
         However, the following property wfll be va-                 loss times the Coinsurance percentage
         lued at the actual cash value even when at-                 shown for it in the Declarations is greater
         tached to the building:                                     than the Limit of Insurance for the property.
        (1) Awnings or floor coverings;                              Instead, we will determine the most we will
        (2) Appliances for refrigerating, ve~tilating,               pay using the following steps:
            cooking, dishwashing or laundenng; or                   (1) Multiply the value of Covered Property
        {3) Outdoor equipment or furniture.                             at the time of loss by the Coinsurance
      c. "Stock" you have sold but not delivered at                     percentage;
         the selling price less discounts and ex-                  . (2) Divide the Limit of Insurance of the
         penses you otherwise would have had.                            property by the figure determined in
      d. Glass at the cost of replacement with safe-                     Step (1);
         ty-glazing material if required by law.                    (3) Multiply the total amount of loss, before
      e. Tenants' Improvements and Betterments at:                      the application of any deductible, by the
                                                                        figure determined in Step (2); and
        (1) Actual cash value of the lost or dam-
            aged property if · you make repairs                     (4) Subtract the deductible from the figure
            promptly.                                                   determined in Step (3).
        {2) A proportion of your original cost if you                We will pay the amount determined in Step
            do not make repairs promptly. We will                    (4) or the limit of insurance, whichever is
            determine the proportionate value as fol-                less. For the remainder, you will either have
            lows:                                                    to rely on other insurance or absorb the
                                                                     loss yourself.
           (a} Multiply the original cost by the num-
               ber of days from the loss or damage        EXAMPLE #1 (UNDERINSURANCE}
               to the expiration of the lease; and
                                                          When:      The value of the property is:       $250,000
           (b) Divide the amount determined in (a)                   The Coinsurance percentage
               above by the number of days from                      for it is:                              80%
               the installation of improvements to
               the expiration of the lease.                          The Limit of Insurance for it is:   $100,000
                                                                     The Deductible is:                  $    250
            If your lease contains a renewal option,
            the expiration of the renewal option pe-                 The amount of loss is:              $ 40,000
            riod will replace the expiration of the       Step (1): $250,000 X 80% = $200,000
            lease in this procedure.
                                                                    (the minimum amount of insurance to
        (3) Nothing if others pay for repairs or re-                meet your Coinsurance requirements)
            placement.
                                                          Step (2): $100,000 + $200,000 .SO =
F. Additional Conditions                                                            =
                                                          Step (3): $40,000 X .50 $20,000
  The following conditions apply in addition to t~e       Step (4): $20,000-$250 = $19,750
  Common Policy Conditions and the Commerctal
  Property Conditions.                                    We will pay no more than $19,750. The remaining
                                                          $20,250 is not covered.




Page 12of15                               © ISO Properties, Inc., 2007                             CP 0010 06 07      0


                                                                                             SUPP APP 0971
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                              Page 102 of 258 PageID 2672




EXAMPLE #2 (ADEQUATE INSURANCE)                                    2. Mortgageholders
When:      The value of the property is:        $250,000              a. The term mortgageholder includes trustee.
           The Coinsurance percentage                                 b. We will pay for covered Joss of or damage
           for it is:                               80%                    to buildings or structures to each mort-
                                                                           gageholder shown in the Declarations in
           The Limit of Insurance for it is:    $200,000
                                                                           their order of precedence, as interests may
           The Deductible is:                   $    250                   appear.
           The amount of Joss is:               $ 40,000              c. The mortgageholder has the right to receive
The minimum amount of insurance to. meet your                            loss payment even if the mortgageholder
Coinsurance requirement is $200,000 ($250,000 x                          has started foreclosure or similar action on
80%). Therefore, the Limit of Insurance in this exam-                    the building or structure.
ple is adequate and no penalty applies. We will pay                   d. If we deny your claim because of your acts
no more than $39,750 ($40,000 amount of loss minus                         or because you have failed to comply with
the deductible of $250).                                                   the terms of this Coverage Part, the mort-
        b. If one Limit of Insurance applies to two or                     gageholder will still have the right to receive
           more separate items, this condition will ap-                    loss payment if the mortgageholder:
           ply to the total of all property to which the                   (1) Pays any premium due under this Cov-
           limit applies.                                                      erage Part at our request if you have
                                                                               failed to do so;
EXAMPLE#3
                                                                           (2) Submits a signed, sworn proof of Joss
When:      ihe value of the property is:                                       within 60 days after receiving notice
           Building at Location #1:             $ 75,000                      from us of your failure to do so; and
           Building at Location #2:             $100,000                   (3) Has notified us of any change in owner-
           Personal Property                                                   ship, occupancy or substantial change
           at Location #2:                      $ 75,000                       in risk known to the mortgageholder.
                                                $250,000                   All of the terms of this Coverage Part will .
                                                                           then apply directly to the mortgageholder.
           The Coinsurance. percentage
           for it is:                                90%              e.   If we pay the mortgageholder for any loss
           The Limit of Insurance for                                      or damage and deny payment to you be-
                                                                           cause of your acts or because you have
           Buildings and Personal Property
                                                                           failed to comply with the terms of this Cov-
           at Locations #1 and #2 is:           $180,000
                                                                           erage Part:
           The Deductible is:                   $ 1,000
                                                                           (1) The mortgageholder's rights under the
           The amount of loss is:                                             mortgage will be transferred to us to the
           Building at Location #2:             $ 30,000                      extent of the amount we pay; and
           Personal Property                                               (2) The mortgageholder's right to recover
           at Location #2:                      $ 20,000                       the full amount of the mortgageholder's
                                                $ 50,000                       claim will not be impaired.
Step (1 ): $250,000 x 90% = $225,000                                       At our option, we may pay to the mortgage-
           {the minimum amount of insurance to                             holder the whole principal on the mortgage
           meet your Coinsurance requirements                              plus any accrued interest. In this event,
           and to avoid the penalty shown below)                           your mortgage and note will be transferred
                                                                           to us and you will pay your remaining mort-
Step {2): $18p,ooo + $225,000 .80 =                                        gage debt to us.
                          =
Step (3): $50,000 X .80 $40,000
                                                                      f. If we cancel this policy, we will give written
Step (4}: $40,000- $1,000 = $39,000                                        notice to the mortgageholder at least:
We will pay no more than $39,000. The remaining                            (1) 10 days before the effective date of
$11,000 is not covered.                                                        cancellation if we cancel for your non-
                                                                               payment of premium; or
                                                                           (2) 30 days before the effective date of
                                                                               cancellation if we cancel for any other
                                                                               reason.




CP 0010 06 07                                  © ISO Properties, Inc., 2007                               Page 13 of 15      D


                                                                                                  SUPP APP 0972
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 103 of 258 PageID 2673




      g. If we elect not to renew this policy, we will      EXAMPLE
         give written notice to the mortgageholder at
         least 10 days before the expiration date of       lf:    The applicable Limit of Insurance is:    $ 100,000
         this policy.                                             The annual percentage increase is:             8%
G. Optional Coverages                                             The number of days since the
                                                                  beginning of the policy year
  If shown as applicable in the Declarations, the fol-
                                                                  (or last policy change) is:                       146
  lowing Optional Coverages apply separately to
  each item.                                                      The amount of increase is:
                                                                  $100,000 X .08 X 146 + 365 =             $       3,200
   1. Agreed Value
      a. The Additional Condition, Coinsurance,                  3. Replacement Cost
         does not apply to Covered Property to                     a.   Replacement Cost (without deduction for
         which this Optional Coverage applies. We                       depreciation) replaces Actual Cash Value in
         will pay no more for loss of or damage to                      the Valuation Loss Condition of this Cover-
         that property than the proportion that the                     age Form.
         Limit of Insurance under this Coverage Part
                                                                   b. This Optional Coverage does not apply to:
         for the property bears to the Agreed Value
         shown for it in the Declarations.                           (1) Personal property of others;
      b. If the expiration date for this Optional Cov-                  (2) Contents of a residence;
         erage shown in the Declarations is not ex-                     (3) Wor! Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 104 of 258 PageID 2674




        With respect to tenants' improvements and              4. Extension Of Replacement Cost To
        betterments, the following also apply:                    Personal Property Of Others
       (3) If the conditions in d.(1) and d.(2) above             a. If the Replacement Cost Optional Coverage
           are not met, the value of tenants' im-                    is shown as applicable in the Declarations,
           provements and betterments will be de-                    then this Extension may also be shown as
           termined as a proportion of your original                 applicable. If the Declarations show this Ex-
           cost, as set forth in the Valuation Loss                  tension as applicable, then Paragraph
           Condition of this Coverage Fonn; and                      3.b.(1) of the Replacement Cost Optional
       (4) We will not pay for loss or damage to                     Coverage is deleted and all other provisions
           tenants' improvements and betterments                     of the Replacement Cost Optional Cover-
           if others pay for repairs or replacement.                 age apply to replacement cost on personal
                                                                     property of others.
     e. We will not pay more for loss or damage on
        a replacement cost basis than the least of                b. With respect to replacement cost on the
        (1), (2) or (3), subject to f. below:                        personal property of others, the following
                                                                     limitation applies:
       {1) The Limit of Insurance applicable to the
            lost or damaged property;                                If an item{s) of personal property of others
                                                                     is subject to a written contract which go-
       (2) The cost to replace the lost or damaged                   verns your liability for Joss or damage to ·
           property with other property:                             that item(s), then valuation of that item(s)
           (a} Of comparable material and quality;                   will be based on the amount for which you
               and                                                   are liable under such contract, but not to
                                                                     exceed the lesser of the replacement cost
             (b) Used for the same purpose; or
                                                                     of the property or the applicable Limit of In-
        (3) The amount actually spent that is ne-                    surance.
              cessary to repair or replace the lost or
                                                           H. Definitions
              damaged property.
         If a building is rebuilt at a new premises, the      1. "Fungus" means any type or form of fungus,
         cost described in e.(2) above is limited to             including mold or mildew, and any mycotoxins,
         the cost which would have been incurred if              spores. scents or by-products produced or re-
                                                                 leased by fungi.
         the building had been rebuilt at the original
         premises.                                            2. "Pollutants" means any solid, liquid. gaseous or
     f. The cost of repair or replacement does not               thermal irritant or contaminant, including
         include the increased cost attributable to              smoke, vapor, soot, fumes, acids, alkalis,
         enforcement of any ordinance or law regu-               chemicals and waste. Waste includes materials
         lating the construction, use or repair of any           to be· recycled, reconditioned or reclaimed.
         property.                                             3. "StockH means merchandise held in sto~age or
                                                                  for sale, raw materials and in-process or fi-
                                                                  nished goods, including supplies used in their
                                                                  packing or shipping.




CPOO 10 0607                               © ISO Properties, Inc., 2007                           Page 15 of15        CJ


                                                                                            SUPP APP 0974
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                      Page 105 of 258 PageID 2675




                     COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions and
Additional Conditions in Commercial Property Coverage Fonns.

A. CONCEALMENT,             MISREPRESENTATION                OR                  Limits of Insurance of all insurance covering on the
    FRAUD                                                                        same basis.
    This Coverage Part is void in any case of fraud by you as              2.
                                                                           If there is other insurance covering the same loss or
    it relates to this Coverage Part at any time. It is also void          damage, other than that described in 1. above, we
    if you or any other insured, at any time, intentionally                will pay only for the amount of covered loss or
    conceal or misrepresent a material fact concerning:                    damage in excess of the amount due from that other
                                                                           insurance, whether you can collect on it or not. But
    1.   This Coverage Part;
                                                                           we will not pay more than the applicable Limit of
    2.   The Covered Property;                                             Insurance.
    3.   Your i.nterest in the Covered Property; or                  H. POLICY PERIOD, COVERAGE TERRITORY
    4.   A claim under this Coverage Part.                              Under this Coverage Part:
B. CONTROL OF PROPERTY                                                  1. We cover loss or damage commencing:
   Any act or neglect of any person other than you beyond                        a.   During the policy        period   shown   in the
   your direction or control wiU not affect this insurance.                           Declarations; and
    The breach of any condition of this Coverage Part at any                     b.   Within the coverage territory.
    one or more locations will not affect coverage at any
                                                                           .2.   The coverage territory is:
    location where, at the time of loss or damage, the breach
    of condition does not exist.                                                 a.   The United States of America (including its
                                                                                      territories and possessions);
C. INSURANCE            UNDER        TWO    OR     MORE
     COVERAGES                                                                   b.   Puerto Rico; and
     If two or more of this policy's coverages apply to the                      c.   Canada.
     same loss or damage. we will not pay more than the             · I.   TRANSFER OF RIGHTS OF RECOVERY
   . actual amount of the loss or damage.                                  AGAINST OTHERS TO US
D. LEGAL ACTION AGAINST US                                                 If any person or organization to or for whom we make
     No one may bring a legal action against us under this                 payment under this Coverage Part bas rights to recover
     Coverage Part unless:                                                 damages from another, those rights are transferred to us
                                                                           to the extent of our payment. That person or organization
     1. There bas~ full compliance with all of the terms
                                                                           must do everything necessary to secure our rights and
          of this Coverage Part; and
                                                                           must do nothing after loss to impair them. But you may
   · 2. The action is brought within 2 years after the date on             waive your rights against another party in writing:
          which the direct physical loss or damage occurred.
                                                                           1.    Prior to a loss to your Covered Property or Covered
E. LffiERALIZATION                                                               Income.
If we adopt any revision that would broaden the coverage                   2.    After a loss to your Covered Property or Covered
     under this Coverage Part without additional premium                         Income only if, at time of loss, that party is one of
     within 45 days prior to or during the policy period, the                    the following:
     broadened coverage will immediately apply to this
     Coverage Part.                                                              a. Someone insured by this insurance;
                                                                                 b.   A business firm:
F. NO BENEFIT TO BAILEE
     No person or organization, other than you, having                                (1) Owned or controlled by you; or
     custody of Covered Property will benefit from this                               (2) That owns or controls you; or
     insurance.                                                                  c.   Your tenant.
G. OTHER INSURANCE                                                         This will not restrict your insurance.
     1. You may have other insurance subject to the same
         plan, terms, conditions and provisions as the
          insurance under this Coverage Part. If you do, we
         will pay our share of the covered loss or damage.
         Our share is the proportion that the applicable Limit
         of Insurance under this Coverage Part bears to the


CP0090 07 88                        Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                              Page 1 ofl




                                                                                                              SUPP APP 0975
    Case 3:13-cv-02553-P Document 64 Filed 10/31/15               Page 106 of 258 PageID 2676


                                                                                           CCF 1503 10/01

TffiS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     EXCLUSION ... "VACANT" OR "UNOCCUPIED" PROPERTY

                   This endorsement modifies insurance provided under the following:

                     BUILDING AND PERSONAL PROPERTY COVERAGE FORM


      It is agreed that subpart 6. VACANCY of part E. Loss Conditions ofJSO form CPOOlO is
      deleted and replaced by the following:

      6.   VACANCY

           a.      Description of Terms
                   (1)    As used in this Vacancy Condition, the term building and the term vacant
                           have the meanings set forth in (l)(a) and (l)(b) below;
                           (a) When this policy is issued to a tenant, and with respect to that
                                 tenant's interest in Covered Property, building means the unit or
                                 suite rented or leased to the tenant. Such building is vacant when
                                 it does not contain enough business personal property to conduct
                                 customary operations.
                           (b) When this policy is issued to the owner of a building, building
                                 means the entire building. Such building is vacant when 70% or
                                 more of its square footage:
                                 (i)     Is not rented; or
                                 (ii)   Is not used to conduct customary operations.
                   (2)    Buildings under construction or renovation are not considered vacant.

           b.      Vacancy Provisions

                   We will not pay for any loss or damage if the building where loss or damage
                   occurs has been vacant or unoccupied for more than:
                   (1)    30 consecutive days before that loss or damage if caused by Vandalism (if
                           it is Covered Cause of Loss); or
                    (2)    60 consecutive days before that loss or damage if caused by any other
                            Covered Cause ofLoss;
                   whether or not such vacancy or unoccupancy begins before the inception of this
                   policy.
                   But we will pay if the building is unoccupied due to circumstances that are usual
                   or incidental to the described occupancy.
                   This condition does not apply if the Vacancy Permit endorsement is attached.




CCF 1503 10/01


                                                                                    SUPP APP 0976
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 107 of 258 PageID 2677



                                                                                        CCF 1504 07 94

    TillS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




              THEFT EXCLUSION - OUTSIDE OF BUILDING
                 This endorsement modifies insurance provided under the following:

                               CAUSES OF LOSS -SPECIAL FORM



The following is added to the EXCLUSIONS Section:


    We will not pay for loss or damage caused by or resulting from theft of personal property while
    located in the open (or in a vehicle) or anytime it is located outside of the confines of the building
    described in the Commercial Property Declarations.




CCF 1504 07 94



                                                                                     SUPP APP 0977
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                             Page 108 of 258 PageID 2678
                                                                                                                         CCF 1512 0506

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 MANDATORY PROPERTY DEDUCTIBLE FORM
                                                    (FIXED DOLLAR DEDUCTIBLES)

This endorsement modifies insurance provided under the following:

       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
       BUILDERS' RISK COVERAGE FORM

                                                                  SCHEDULE

  The Deductibles applicable to any one occurrence are shown below and the Deductibles apply as indicated by
· checking one of the boxes below:

Each Building (regardless of the number of premises)
Each Premises (regardless ofthe number of buildings on the premises)

            Prem.       Bldg.        Coverage         Type                        Deductible                      Covered Causes
            No.         No.                                                                                          of loss**
        1           1     BPP, SIGNS, GLASS                               1000                                           2
        1           1     BPP, SIGNS, GLASS                               2500                                           6


 ** For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s) of Loss
       to which that deductible applies (or enter the description):
 (1)       All Covered Causes of Loss
 (2)        All Covered Causes of Loss except Windstorm or Hail
 (3)        All Covered Causes of Loss except Theft
 (4)        All Covered Causes of Loss except Windstorm or Hail and Theft
 (5)        All Covered Causes of Loss except Water Damage
·(6)        Windstorm or Hail
 (7)        Theft
 (8)        Water Damage

Section D. Deductible is deleted in its entirety including the Examples and replaced with the following:
A. In any one occurrence of loss or damage (hereinafter referred to as loss), we will first reduce the amount of
   loss if required by the Coinsurance Condition or the Agreed Value Optional Coverage. If the adjusted amount
   of loss is Jess than or equal to the Deductible, we will not pay for that loss. If the adjusted amount of loss
   exceeds the Deductible, we will then subtract the Deductible from the adjusted amount of loss, and will pay
   the resulting amount or the Limit of Insurance, whichever is less.
B. In the event that Joss or damage occurs to Covered Property at more than one building location as a result of
    one occurrence, the schedule above will determine how the deductible will apply, either to each premises or
    to each building.
C. When the occurrence involves loss to more than one item of Covered Property and separate Limits of
   Insurance apply, the losses will not be combined in determining application of the Deductible. But the
   Deductible will be applied only once per occurrence for that Covered Property.
D. The terms of this endorsement do not apply to any Earthquake Deductible or to any Windstorm or Hail
   Percentage Deductible provided elsewhere in this policy.




CCF 1512 0506                                                                                                                Page 1 of 1
                                Includes copyrighted material of Insurance Services Office,lnc. with its permission.
                                               c;opyright, Insurance Services Office, Inc., 1998



                                                                                                                       SUPP APP 0978
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                    Page 109 of 258 PageID 2679

                                                                                                                CCF 1514 0410


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                        LIMITED PROPERTY EXTENSIONS
                This endorsement modifies insurance provided under the following:

                BUILDING AND PERSONAL PROPERTY COVERAGE FORM, CP 001 0
                    CONDOMINIUM ASSOCIATION COVERAGE FORM, CP 0017
                   CONDOMINIUM UNIT-OWNERS COVERAGE FORM, CP 0018
                         CAUSES OF LOSS- SPECIAL FORM, CP 1030


                               Schedule of Coverage Extensions and Urn its

            Coverage                                                                    l:imlt of Insurance
            Accounts Receivable                                                   $25,000        per occurrence
            Arson Reward                                                            $5,000       per occurrence
            Electronic Data Processing Equipment- Off Premises                      $5,000       per occurrence
            Electronic Data Processing Equipment- On Premises                     $10,000        per occurrence
            Employee Theft                                                          $5,000       per occurrence
            Fine Arts                                                               $5,000       per occurrence
            Fire Department Service Charge                                          $5,000       per occurrence
            Fire Protection Device Recharge                                         $1,000       per occurrence
            Money and Securities                                                    $5,000       per occurrence
            Personal Effects and Property of Others                                 $7,500       per occurrence
            Property in Transit                                                   $10,000        per occurrence
            Sewer, Drain, or Sump Backup or Overflow                                $5,000       per occurrence
            Spoilage or Contamination                                               $5,000       per occurrence
            Valuable Papers and Records other than Electronic
                                                                                  $25,000        per occurrence
            Data


The Coverage Extensions identified in the Schedule above are granted by the Company as additions to your
insurance policy. The Limit of Insurance for each Coverage Extension applies separately for each of your
premises described in the Declarations. Unless otherwise noted these Limits of Insurance apply per occurrence.
If you purchase additional Limits of Insurance for any Coverage already provided by this form, the Limits of
Insurance stated in the Declarations will be in addition to what the Company has granted in the Schedule shown
above.




CCF 1514 0410                                                                                                           Page 1 of9
                        Includes copyrighted material of Insurance Services Office, Inc. and MIS with its permission.
                                       Copyright, Insurance Services OffiCe, Inc., 1998, 2004


                                                                                                            SUPP APP 0979
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                   Page 110 of 258 PageID 2680
                                                                                                                    CCF 1514 0410


1.     Deductible
       For the purposes of this endorsement, the deductible per occurrence is $500 per coverage, subject to a
       maximum of $1 ,000 any one occurrence.
       If this deductible, and one or more of the deductibles listed in the policy Declarations apply on the same
       occurrence, this deductible will apply separately.
2.     Coinsurance
       For the purposes of this endorsement, the Additional Condition, Coinsurance does not apply when a loss is
       evaluated under any of these property Coverage Extensions.
       The insurance provided by this form is only applicable to the premises described in the Declarations.
3.     The following revision is made to CP 0010, CP 0017 or CP 0018, Section                          A. Coverage, paragraph 4,
       Additional Coverages:
       c.   Fire Department Service Charge
            The limit of $1,000 is deleted and replaced with the amount shown in the Schedule above.
4.     The following revisions are made to CP 0010, CP 0017, or CP 0018, Section A., Coverage; paragraph 5.,
       Coverage Extensions shown below:
       b.   Personal Effects and Property of Others
            The amount of $2,500 is deleted and replaced with the amount shown in the Schedule above for
            Personal Effects and Property of Others.
       c.   Valuable Papers and Records other than Electronic Data
            The amount of $2,500 is deleted ,and replaced by the amount shown in the Schedule above for Valuable
            Papers and Records other than Electronic Data.
5.    The following Extended Coverages are added to CP 0010, CP 0017 or CP 0018, Section A., Coverage;
      paragraph 5., Coverage Extensions:
      Accounts Receivable
      (1) You may extend the insurance provided by this endorsement to apply to direct physical damage resulting
          from a Covered Cause of Loss to your records of accounts receivable at the described "premises".
      (2) We will pay:
          (a) All amounts due from your customers that you are unable to collect;
          (b) Interest charges on any loan required to offset amounts you are unable to collect pending our
                payment of these amounts;                                               ·
          (c) Collection expenses in excess of normal collection expenses and that are made necessary
                because of the loss or damage; and
          (d) Other reasonable expenses that you incur to reestablishing records of accounts receivable;
          that result from Covered Causes of Loss to your records of accounts receivable.
      (3) If you give us written notice within 10 days of removal of your records of accounts receivable because of
          imminent danger of Joss or damage, we will pay for loss or damage while they are:
          (a) At a safe place away from your "premises" or
          (b) Being taken to and returned from that place,
          for a period of not more than 30 days.
      (4} We will not pay for loss or damage caused by or resulting from:
          (a) Delay, loss of use, loss of market or any other consequential loss;
            (b) Alteration, falsification, concealment or destruction of records of accounts receivable done to
                conceal the wrongful giving, taking or withholding of money, securities or other property;
            (c) Bookkeeping, accounting or billing errors or omissions;




CCF 1514 0410                                                                                                              Page2of 9
                          Includes copyrighted material of Insurance Services Office, Inc. and AAIS with its permission.
                                         Copyright, Insurance Services Office; Inc., 1998, 2004


                                                                                                                SUPP APP 0980
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                        Page 111 of 258 PageID 2681

                                                                                                                     CCF 1514 0410


         (d) Electrical or magnetic injury, disturbance or erasure of electronic recordings that is caused by or
             results from:
                (i}     Programming errors or faulty machine instructions
                {ii}    Faulty installation or maintenance of data processing equipment or component parts;
                (iii}   An occurrence that took place more than 1oo feet from your "premises" or
                (iv)    Interruption of electrical power supply, power surge, blackout or brownout if the cause of
                        such occurrence took place more than 100 feet from your "premises";
         (e)    Unauthorized instructions to transfer property to any person or place;
         {f)   Acts or decisions, including the failure to act or decide, of any person, group, organization or
               governmental body.
   (5} We will not pay for loss or damage that requires any audit of records or any inventory computation to
       prove its factual existence.
   {6) Determination of Receivables:
         (a)     When there is proof that a covered loss has occurred but you cannot accurately establish the
                 amount of accounts receivable outstanding as of the date of the loss, the amount shall be based on
               . your latest statement of monthly receivables and shall be computed as follows:
                ·{i)    Determine the amount of all outstanding accounts receivable at the end of the same fiscal
                        month in the year immediately preceding the year in which the loss occurs;
                (il}    Calculate the percentage of increases or decreasein your gross sales of goods and services
                        for the 12 fiscal months immediately preceding the month in which the loss occurred against
                        the 12 fiscal months prior to the above period;
               (iii)    The amount determined under i., above, increased or decreased by the percentage
                        calculated in ii., above, shall be the agreed total amount of accounts receivable as of the last
                        day of the fiscal month in which the loss occurs;
               (iv}     The monthly amount of accounts receivable thus established sha11 be further adjusted in
                        accordance with the normal fluctuations in the amount of accounts receivable within the fiscal
                        month involved.
         (b) We will deduct an amount to allow for probable bad debts which you would normally have been
            unable to collect from the amount of accounts receivable as destroyed or lost.
   ·(7} The most we wilf pay for loss or damage under this Extension is the amount shown in the Schedule
        above.
   Arson Reward
   We will provide a reward for information which leads to the arrest and conviction of any person(s) responsible
   for an act of arson.
   The most we ~ill pay under this Coverage Extension for all rewards for information in any one arson, is the
   amount shown in the Schedule above.
   Electronic Data Processing Equipment and Media
   (1)   You may extend the insurance provided by this Coverage Form to your "electronic data processing
         equipmenr' and "electronic data processing media" which you own, lease, or rent from others or for
         which you are legally responsible.                                                  ·
   (2} We will pay for loss or damage resulting from or caused by:
         (a)   Mechanical breakdown, or machinery malfunction:
         (b) Short circuit, blowout or other electrical damage or disturbance;
         (c) Faulty construction, error in design, or actual work upon property covered. (This coverage does not
             apply to electronic data processing media).
   (3) We will not pay for loss or damage resulting from:
         (a) Loss to property loaned, leased or rented to others while away from the premises listed in the
             Dedarations.
         (b) Media which cannot be replaced with others of the same kind and quality.
         (c)   Accounts, bills, evidences of debt, valuable papers, records, abstracts, deeds, manuscripts or other
               documents.

CCF 1514 0410                                                                                                               Page3 of9
                           Includes copyrighted material of Insurance Services Offtee, Inc. and AAIS with its pennission.
                                          Copyright, Insurance Services Office, Inc., 1998, 2004


                                                                                                                  SUPP APP 0981
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                     Page 112 of 258 PageID 2682

                                                                                                                     CCF 1514 0410


             (d) Error or omission in machine programming or incorrect instruction to a machine.
      (4)    The Causes of Loss -Special Form, Section B., Exclusions, applies to this coverage with the exception
             of exclusions B.2a. and 8.2.d. (6).
       (5)     The most we will pay for loss in any one occurrence is the amount shown in the Schedule above, but if
             . the "electronic data processing equipment" or "electronic data processing media:· is lost or damaged
               while in transit, off premises, or on a vehicle the most we will pay is the amount shown in the Schedule
               above for Property in Transit.
      Fine Arts
      You may extend the coverage that applies to Your Business Personal Property to Fine Arts. Fine Arts means
      paintings, etchings, pictures, tapestries, rare or art glass, art glass windows, valuable rugs, statuary,
      sculptures•. "antique" furniture, "antique" jewelry, bric-a-brac, porcelains; and similar property of rarity,
      historical value or artistic merit.
      "Antique" means an object ha:ving value because its
           (a) Craftsmanship is in the style or fashion of former times; and
           (b) Age is 100 years old or older.
       The most we will pay from a Covered Cause of Loss as a result of direct loss or damage to Fine Arts is the
      ·amount shown in the Schedule above.
      Fire Prote.ction Device Recharge
      We will pay to cover the expenses incurred to recharge a fire protection device when it has been used to
      combat a covered fire.
      The most that we will pay under this Coverage Extension is the amount shown in the Schedule above.
      Food Spoilage
      (1) We will pay for loss or damage to "perishable stock" caused by or resulting from adulteration, spoilage or
          change in temperature.
             However. this Coverage Extension will not apply if the loss or damage is caused by Wind or Hail and
             Wind or Hail is excluded as a Covered Cause of Loss.
       (2)   The most we will pay in any one occurrence is the amount shown in the Schedule above.
6.     The following Crime Coverages are added to CP 0010, CP 0017, or CP 0018, .Section A., paragraph 4.,
       Additional Coverages:
       a.    Employee Theft
             We will pay for loss or damage to "money, "securities" and "other property" resulting directly from "theft"
             committed by an "employee" whether identified or not, acting alone or in collusion with other persons.
             For the purposes of this Extension "theft" shall also include "forgery".
       b.    Money and Securities
             (1) Inside the Premises
                  (a) We will pay for loss of "money" and "securities" inside the "premises" or "banking premises":
                       i.    Resulting directly from "theft" committed by a person present inside such "premises" or
                             "banking premises"; or
                       ii.   Resulting directly from disappearance or destruction.
                  (b} We will pay for loss from damage to the "premises" or its exterior resulting directly from an
                      actual or attempted "theft" of "money'' and "securities" if you are the owner of the "premises" or
                      are liable for damage to the "premises".
                  (c} We wilt pay for loss of or damage to a locked safe, vault, cash register, cash box, or cash
                      drawer, located inside the "premises", resulting directly from an actual or attempted 1heft" of or
                      unlawful entry into those containers.
             (2} Outside the Premises
                  (a) We will pay for loss of "money" and "securities" outside the "premises", in the care and custody
                      of a "messenger" or an armored motor vehicle company, resulting directly from ''theft",
                      disappearance or destruction.


CCF 1514 0410                                                                                                                Page 4 of9
                             Includes copyrighted material of Insurance Services Office, Inc. and MJS with its permission.
                                            Copyright, Insurance Services Office, Inc., 1998, 2004

                                                                                                                  SUPP APP 0982
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                    Page 113 of 258 PageID 2683
                                                                                                                 CCF 1514 0410


              (b) We will pay for loss of or damage to "other property" outside the "premises", in the care and
                  custody of a "messenger" or an armored motor vehicle company, resulting directly from an
                  actual or attempted "robbery".
    However, these Additional Coverages, 6.a. and 6.b., above do not apply to:
    a.   Loss resulting from "theft'' or any other dishonest act committed by:
         (1) You; or
         (2) Any of your partners or "members"
         whether acting alone or in collusion with other persons.
   b.    Loss caused by an "employee" if the "employee" had also committed "theft" or any other dishonest act
         prior to the effective date of this endorsement and you or any of your partners, "members", "managers",
         officers, directors or trustees, not in collusion with the "employee", learned of that "theft" or dishonest act
         prior to the effective date of this endorsement.
    c.   loss resulting from:
         (1) The unauthorized disclosure of your confidential information including but not limited to, patents,
             trade secrets, processing methods or customer lists; or
         (2) The unauthorized use or disclosure of confidential information of another person or entity which is
             held by your including, but not limited to, financial information, personal information, credit card
             information or similar non-public information.
   d.    Loss that is an indirect result of an "occurrence" covered by this policy including, but not limited to, loss
         resulting from:
         (1) Your inability to realize income that you would have realized had there been no loss of or damage to
             "money", "securities" or "other property".
         (2) Payment of damages of any type for which you are legally liable. But, we will pay compensatory
             damages arising directly from a loss covered under this policy.
        {3) Payment of costs, fees, or other expenses you incur in establishing either the existence or the
             amount of loss under this policy.
   e. Fees costs and expenses incurred by you which are related to any legal action.
   The following exclusions apply only to Employee Theft:
   a.    Loss or 'that part of any loss, the proof of which as to its existence or amount is dependent upon:
         (1) An inventory computation; or
         {2) A profit and loss computation.
         However, where you establish wholly apart from such computations that you have sustained a loss, then
         you may offer your inventory records and actual physical count of inventory in support of the amount of
         loss claimed.
   b.   Loss resulting from trading, whether in your name or in a genuine or fictitious account.
   c.   Loss resulting from the fraudulent or dishonest signing, issuing, cancelling or failing to cancel, a
        warehouse receipt or any papers connected with it.
   The following exclusions apply only to Money and Securities:
   a.    Loss resulting from "theft" or any other dishonest act committed by any of your "employees",
         "managers", directors, trustees, or authorized representatives:
         (1} Whether acting alone or in collusion with other persons; or
         (2) While performing services for you or otherwise.
   b.    loss resulting from accounting or arithmetical errors or omissions.
   c.    Loss resulting from the giving or surrendering of property in any exchange or purchase.
   d.    Loss or damage resulting from fire, however caused, except:
         (1} Loss of or damage to "money" and "securities"; and
         (2) loss from damage to a safe or vault.
   e.    Loss of property contained in any money operated device unless the amount of amoney" deposited in it is
         recorded by a continuous recording instrument in the device.
   f.    Loss of or damage to motor vehicles, trailers or semi-trailers or equipment and accessories attached to
         them.
CCF 1514 0410                                                                                                           Page 5 of 9
                        Includes copyrighted material of Insurance Services OHice, Inc. and AAIS with its permission.
                                       Copyright, Insurance Services Office, Inc., 1998, 2004

                                                                                                            SUPP APP 0983
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                     Page 114 of 258 PageID 2684

                                                                                                                  CCF 15140410


     g.   Loss of or damage to property after it has been transferred or surrendered to a person or place outside
          the "premises" or "banking premises":
          (1} On the basis of unauthorized instructions;
          (2) As a result of a threat to do bodily harm to any person;
          (3) As a result of a threat to do damage to any property;
          (4) As a result of a threat to introduce a denial of service attack to your computer. system;
          (5} As a result of a threat to introduce a virus or other malicious instruction into your computer system
                which is designed to damage, destroy or corrupt data or computer programs stored within your
                computer system;
          (6) As a result of a threat to contaminate, pollute or render substandard your products or goods; or
          (7) As a result of a threat to disseminate, divulge, or utilize
                (a) Your confidential information; or
                (b) Weaknesses in the source code within your computer system.
          But, this exclusion does not apply to loss of umoney", "securities", or "other property" while outside the
          "premises" in the care and custody of a "messenger" if you:
                (a) Had no knowledge of any threat at the time the conveyance began; or
                (b) Had knowledge of a threat at the time the conveyance began, but the loss was not related to
                    the threat.
     h. Loss from damage to the "premises" or its exterior, or to any safe, vault, cash register, cash box, cash
          drawer or "other property" by vandalism or malicious mischief.
     i.   Loss resulting from your, or any one acting on your express or implied authority, being induced by any
          dishonest act to voluntarily part with title to or possession of any property.
     The most that we will pay for loss or direct physical damage to "money'', "securities" or "other property''
     resulting from Employee Theft or Money and Securities is the limit shown for each in the Schedule above.
7.   Causes of Loss -Special Form, CP 1030; Section F., Additional Coverage Extensions, paragraph 1. of
     Property in Transit, is deleted in its entirety and replaced with the following:
     Property in Transit
     1. This Extension applies only to your personal property to which this form applies.
         a. You may extend the insurance provided by this Coverage Part to apply to your personal property
               (other than property in the care, custody, or control of your sales person) in transit more than 100
               feet from the described premises:
               (1) This Extension only applies to property in transit in the coverage territory;
               (2) Property in transit includes property in the custody of:
                     (a) Any railroad (including while on ferries or in cars, transfers or lighters);
                     (b) Public truck-men, private truck-men or land transportation companies;
                     (c) You or anyone else while in or on vehicles you own, lease or hire;
                     (d) Any air transportation company;
                     (e) Any water transportation company while on inland waters of the continental United States,
                          the Great Lakes or the St. Lawrence Seaway; or
                     (f) Any other person authorized by you to have the care and custody of your property outside
                          your premises (including your salespeople);
               (3) This Extension does not include:
                     (a) Shipments through the US Postal Service;
                     (b) Property covered under import or export Ocean Cargo policies;
                     (c) Inter-coastal water shipments via the Panama Canal; or
                     (d) Coastwise water shipments to Alaska.
         b. Loss or damage must be caused by or result from a Covered Cause of Loss.




CCF 1514 0410                                                                                                             Page6of9
                         Includes copyrighted material of Insurance Services Office, Inc. and AAIS with its permission.
                                        Copyright, Insurance Services Office, Inc., 1998,2004


                                                                                                               SUPP APP 0984
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                        Page 115 of 258 PageID 2685
                                                                                                                     CCF 1514 0410


          However, the following limitation will apply to all theft losses:
          Coverage for theft of an entire bale, case or package by forced entry into a securely locked body or
          compartment of the vehicle requires that there must be visible marks of the forced entry.
          c.    The most that we will pay for direct physical loss or damage for Personal Property in Transit is the
                amount shown in the Schedule above.
8.   Exclusion g., Water, of CP 1030, Causes of Loss- Special Form, is deleted in its entirety and replaced                          with
     the following:
          g.    Water
                (1)   Flood, surface water, waves, tides, tidal waves, overflow of any body of water, or their spray,
                      all whether driven by wind or not;
                (2) Mudslide or mudflow;
          But if Water as described in g.(1) or g.(2) above results in fire, explosion or sprinkler leakage, we will
          pay for the loss or damage caused by that fire, explosion or sprinkler leakage.
9.   The following is added to the Causes of Loss                 - Special Form, CP 1030, item F., Additional Coverage
     Extensions:
     Sewer, Drain, or Sump Backup or Overflow
     You may extend the insurance provided by this Coverage Part to include loss, whether it originates on or off
     the described premises caused by:
                (1)   Water that backs up or overflows from a sewer, drain or sump; or
                (2)   Water under the ground surface pressing on, or flowing or seeping through:
                      (a)   Foundations, walls, floor, or paved surfaces;
                      (b) Basements whether paved or not; or
                  (c) Doors, windows, or other openings.
              However, we will not pay for direct physical loss or damage to Covered Property caused by or resulting
             from continued or repeated back up or overflow of water over a period 14 days.
     The most we will pay under this Coverage Extension is shown in the Schedule above.
10. For the purposes of this endorsement, the following Definitions are added to CP 0010, CP 0017, or CP 0018,
    Section H:
     Electronic Data Processing Equipment
     "EI~tronic Data Processing Equipment" means data processing systems, components parts and related
     peripheral equipment including air conditioning and fire protection equipment used solely for data processing
     operations. But electronic data processing equipment does not include electronic systems that control
     production machinery nor the production machinery itself.
     Electronic Data Processing Media
     "Electronic Data Processing Media" means punch cards, tapes, discs, drums, cells or other magnetic
     recording or storage devices, including the information recorded on the media. It also included the original
     source material used to enter data and/or programs.
     Banking Premises
     "Banking premises" means the interior of that portion of any building occupied by a banking institution or
     similar safe depository.
     Employee
     "Employee" means:
     a.   Any natural person:
          (1) While in your service and for the first 30 days immediately after tennination of service, unless such
              termination is due to "theft" or any other dishonest act committed by the "employee";
          (2)   Who you compensate directly by salary, wages or commissions; and
          (3)   Who you have the right to direct and control while performing services for you;



CCF 1514 0410                                                                                                               Page 7 of 9
                            Includes copyrighted material of Insurance Services Office, Inc. and MIS with its permission.
                                           Copyright, Insurance Services Offk)e, Inc., 1998, 2004

                                                                                                                SUPP APP 0985
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                     Page 116 of 258 PageID 2686
                                                                                                                  CCF 1514 0410


    b.   Any natural person who is furnished temporarily to you:
         (1) To substitute for a permanent "employee" as defined in a. above who is on leave; or
         (2) To meet seasonal or short-term work load conditions;
         while that person is subject to your direction and control and performing services for you , excluding,
         however, any such person while having care and custody of property outside the "premises"
    c.   Any natural person who is leased to you under a written agreement between you and a labor leasing
         firm, to perform duties related to the conduct of your business, but does not mean a temporary employee
         as defined in b. above.
   d.    A natural person who is:
        (1) A trustee, officer, employee, administrator or manager, except an administrator or manager who is
             an independent contractor, of any "employee benefit plan"; and
        (2) A director or trustee of yours while that person is engaged in handling "funds" or "other property" of
             any "employee benefit plan'';
   e. Any natural person who is a former "employee", partner, "member", "manager" director or trustee
        retained as a consultant while performing services for you;
   f.   Any natural person who is a guest student or intern pursuing studies or duties excluding, however, any
       such person while having care and custody of property outside the "premises";
   g. Any "employee" of an entity merged or consOlidated with you prior to the effective date of this policy; or
   h. Any of your "managers", directors or trustees while:
        (1) Performing acts within the scope of the usual duties of an "employee"; or
        (2) Acting as a member of any committee duly elected or appointed by resolution of your board of
             directors or board of trustees to perform specific, as distinguished from general directorial acts on
             your behalf.
   However, "employee" does not mean any agent, broker, factor, commission merchant, consignee,
   independent contractor or representative of the same general character not specified in a. above.
   Employee Benefit Plan
   "Employee benefit plan" means any welfare or pension benefit plan shown in the Declarations that you
   sponsor and which is subject to the Employee Retirement Income Security Act of 1974 {ERISA) and any
   amendments thereto.                                                               ·
   Forgery
   "Forgery" means the signing of the name of another person or organization with intent to deceive, it does not
   mean a signature on which consists in whole or in part of one's own name signed with or without authority, in
   ariy capacity, for any purpose.
   Funds
   "Funds" means "money" and "securities".
   Manager
   "Manager" means a person serving in a directorial capacity for a limited liability company.
   Member
   "Member'' means an owner of a limited liability company represented by its membership interest, who also
   may serve as a "manager".                                                      ·
   Messenger
   "Messenger'' means you, or a relative of yours or any of your partners or "members", or any "employee" while
   having care and custody of property outside of the premises.
   Money
   "Money" means:
   a.    Currency, coins and bank notes in current use and having a face value; and
    b.   Travelers checks, register checks and money orders held for sale to the public.



CCF.1514 0410                                                                                                            Page 8 of 9
                        Includes copyrighted material of Insurance Services Office, Inc. and AAIS with its permission.
                                       Copyright, Insurance Services Office, Inc., 1998, 2004

                                                                                                             SUPP APP 0986
  Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                     Page 117 of 258 PageID 2687
                                                                                                                   CCF 1514 0410


     Occurrence
     "Occurrence" means:
     a.   An individual act;
     b.   The combined total of all separate acts whether or not related; or
      c. A series of acts whether or not related;
    · committed by an "employee" acting alone or in collusion with other persons, during the Policy Period shown in
      the Declarations, before such Policy Period or both.
     Other Property
    "Other property" means any tangible property other than "money'' and "securities" that has intrinsic value.
    "Other property" does not include computer programs, electronic data or any property specifically excluded
    under this policy.
    Perishable Stock
    "Perishable stock" means personal property:
    a.    Maintained under controlled conditions for its preservation; and
    b.    Susceptible to loss or damage if the controlled conditions change.
     Premises
    "Premises" means the interior of that portion of any building you occupy in conducting your business.
     Robbery
     "Robbery'' means the unlawful taking of property from the care and custody of a person by one who has:
    a.    Caused or threatened to cause that person bodily harm; or
    b.    Committed an obviously unlawful act witnessed by that person.
    Securities
     "Securities" mean negotiable and nonnegotiable instruments or contracts representing either "money" or
    ·property and includes:
    a.    Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in a
          meter) in current use and
    b.    Evidences of debt issued in connection with credit or charge cards, which cards are not issued by you;
    but does not Include "money".
    Theft
     "Theft" means the unlawful taking of property to the deprivation of the insured.



All other terms and conditions of this policy remain unchanged.




CCF 1514 0410                                                                                                             Page9 of 9
                         Includes copyrighted material ot Insurance Services Office, Inc. and AAIS with its permission.
                                        Copyright, Insurance Services Office, Inc., 1998, 2004


                                                                                                               SUPP APP 0987
      Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 118 of 258 PageID 2688


                                                                                                            COF 1515 0410

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                EQUIPMENT BREAKDOWN ENHANCEMENT ENDORSEMENT
                                 COMMERCIAL PROPERTY COVERAGE PART
                         This endorsement modifies insurance provided under the following:


BUILDING AND PERSONAL PROPERTY COVERAGE FORM- CP 0010
CONDOMINIUM ASSOCIATION COVERAGE FORM- CP 0017
CONDOMINIUM UNrf-OWNERS COVERAGE FORM- CP 0018
CAUSES OF LOSS- BASIC FORM- CP 1010
CAUSES OF LOSS- BROAD FORM -'- CP 1020
CAUSES OF LOSS- SPECIAL FORM- CP 1030
COMMON POLICY CONDITIONS -IL 0017



A.   The following changes apply to CP 0010, CP 0017, or CP 0018, Section A- Coverage:
     1.-   The following sub-paragraphs under paragraph 4., Additional Coverages, are revised as follows:
           a.   The following is added to item d., Pollutant Clean-up and Removal:
                We will pay for the pollutant clean up and removal for loss resulting from an "equipment breakdown". The
                most we will pay for loss or damage under this coverage is $25,000 unless a higher limit for Pollutant Clean
                Up ·and Removal is provided by an endorsement to this policy. If this policy is endorsed with a higher
                Pollutant Clean Up and Removal limit then we will pay the higher limit.
           b.   The following is added to item f., Electronic Data, of CP 0010 or CP 0017:
                We will pay for your reasonable and necessary cost to research, replace, and restore the lost information
                on electronic media and records as a result of an "equipment breakdown".
           c.   The following is added to item e., Electronic Data, of CP 0018:
                We will pay for your reasonable and necessary cost to research, replace, and restore the lost information
                on electronic media and records as a result of an "equipment breakdown".
     2.    The following coverages are added to paragraph 4., Additional Coverages:
           Expediting Expenses
           We will pay for the expediting expense loss resulting from an "equipment breakdown" with respect to your
           damaged Covered Property. We will pay the reasonable extra cost to:
           a.   Make temporary repairs;
           b.   Expedite permanent repairs;
           c.   Expedite permanent replacement
           Reasonable extra cost shall mean the extra cost of temporary repair and of expediting the repair of the
           damaged Covered Property, including overtime and the extra cost of express or other rapid means of
           transportation which will be a part of and not an addition to the limit per loss.
           Refrigerant Contamination
           We will pay for the loss of Covered Property including "perishable stock" and loss to refrigerating, cooling or
           humidity control equipment due to contamination by a refrigerant resulting from an "equipment breakdown".
           The most we will pay for loss or damage under this coverage is $25,000 unless a higher limit for Refrigerant
           Contamination is provided by an endorsement to this policy. If this policy is endorsed with a higher Refrigerant
           Contamination limit then we will pay the higher limit. -




CCF 1515 0410                                                                                                  Page 1 of6




                                                                                                  SUPP APP 0988
    Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                Page 119 of 258 PageID 2689


                                                                                                                    CCF 1515 0410

        Spoilage Coverage
        We will pay for loss of ''perishable stock" due to spoilage that results from Jack of power, light, heat, steam or
        refrigeration caused by an "equipment breakdown" that is:
        a.   Located on or within 100 feet of your described premises,
        b.   owned by the building owner at your described premises, or owned by a public utility
        However, we will not pay for any loss, damage, cost or expense directly caused by, contributed to by, resulting
        from or arising out of the following causes of loss:
        Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, falling objects, smoke,
        aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic action, leakage from fire
        extinguishing equipment, water damage, earth movement and flood.

        The most we will pay for loss or damage under this coverage is $25,000 unless a higher limit for Spoilage
        Coverage is provided by an endorsement to this policy. If this policy is endorsed with a higher Spoilage
        Coverage limit then we will pay the higher limit.
        "perishable stock" means personal property:
        a.   Maintained under controlled conditions for its preservation; and
        b.   Susceptible to loss or damage if the controlled conditions change.
        Computer Equipment
        We will pay for direct physical Joss or damage to you~ computers as a result of an "equipment breakdown".


   3.   The following coverage extensions are added to paragraph 5., Coverage Extensions:
        Environmental, Safety and Efficiency Improvements
        If the Covered Property requires replacement due to an uequipment breakdown," we will pay your additional cost
        to replace with equipment that is better for the environment, safer or more efficient than the equipment being
        replaced.
        However, we will not pay more than 125% of what the cost would have been to repair or replace with like kind
        and quality. This condition does not increase any of the applicable limits. This condition does not apply to any
        property to which Actual Cash Value applies.
        Green Environmental and Efficiency Improvements
        If Covered Property requires repair or replacement due to an ''equipment breakdown", we will pay:
        a.   The lesser of the reasonable and necessary additional cost incurred by the insured to repair or replace
             physically damaged Covered Property with equipment of like kind and quality which qualifies as "green".
             Like, kind and quality includes similar size and capacity.
        b.   The additional reasonable and necessary fees incurred by the Insured for an accredited professional
             certified by a "green authority" to participate in the repair or replacement of physically damaged Covered
             Property as "green".
        c.   The additional reasonable and necessary cost incurred by the insured for certification or recertification of
             the repaired or replaced Covered Property as Mgreen".
        d.   The additional reasonable and necessary cost incurred by the Insured for "green" in the removal, disposal
             or recycling of damaged Covered Property. ·                                                             ·
        e.   The business interruption (if covered within the Policy to which this Equipment Breakdown Enhancement
             Endorsement Is attached) loss during the additional time required for repair or replacement of Covered
             Property, consistent with "green", in the coverages above.
        We will not pay more than 125%, to a maximum limit of $100,000, of what the cost would have been to repair or
        replace with equipment of like kind and quality inclusive of fees, costs, and any business interruption loss
        incurred as stated above. These limits will be a part of, and not an addition to, the limit of liability per loss or any other
        sub-limits of liability of this Policy.




CCF 1515 0410                                                                                                           Page 2of6




                                                                                                          SUPP APP 0989
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                             Page 120 of 258 PageID 2690

                                                                                                               CCF 1515 0410

          Green Environmental and Efficiency Improvements does not cover any of the following:
          a.   Stock, raw materials, finished goods,
          b.   "production machinery",
          c.   merchandise,
          d.   electronic data processing equipment not used in the functional support of the real property,
          e.   process water, molds and dies,
          f.   property in the open, property of others for which the Insured is legally liable, or personal property of
               others;
          g.   Any loss adjusted on any valuation basis other than a repair or replacement basis as per the Valuation
               section of this policy.
          h.   Any loss covered under.any other section of this policy.
          i.   Any cost incurred due to any law or ordinance with which the Insured was legally obligated to comply prior
               to the time of the "equipment breakdown".


B.   The following is added toIL 0017, Common Policy Conditions:
     Suspension
     Whenever Covered Property is found to be in, or exposed to, a dangerous condition, any of our representatives may
     immediately suspend the insurance against loss to that Covered Property for the Cause of Loss covered by this
     endorsement. Coverage can be suspended by delivering or mailing a written notice of coverage suspension to:
          a.   Your last known address; or
          b.   The address where the property is located.
     If we suspend your insurance-under this endorsement, you will get a pro rata refund of the "equipment breakdown"
     premium. But the suspension will be effective even if we have not yet made or offered a refund.
     Coverage may be reinstated, by any of our representatives, once the dangerous condition to the Covered Property
     has been corrected and inspected, by delivering or mailing a written notice of reinstatement to:
          a.   Your last known address; or
          b.   The address where the property is located.

C.   CP 1010, Causes of Loss- Basic Form; CP 1020. Causes of Loss- Broad Form, and CP 1030, Causes of Loss-
     Special Form, are revised as follows:
     1.   Section A- Covered Causes of Loss is revised to included "equipment breakdown"
     2.   Section B - Exclusions, are revised as follows:
          a.   The following exclusions are removed from CP 1010, Causes of Loss- Basic Form, and not replaced:
               2.a. Artificially generated electrical, magnetic or electromagnetic energy that damages, disturbs, disrupts
                    or otherwise interferes with any:
                    (1) Electrical or electronic wire, device, appliance, system or network; or
                   (2) Device, appliance, system or network utilizing cellular or satellite technology.
                    For the purpose of this exclusion, electrical, magnetic or electromagnetic energy includes but is not
                    limited to:
                         (a) Electrical current, including arcing;
                         (b) Electrical charge produced or conducted by a magnetic or electromagnetic field;
                         (c) Pulse of electromagnetic energy; or
                         (d) Electromagnetic waves or microwaves.
                    But if fire results, we will pay for the loss or damage caused by that fire.




CCF 1515 0410                                                                                                     Page3of 6




                                                                                                   SUPP APP 0990
    Case 3:13-cv-02553-P Document 64 Filed 10/31/15                              Page 121 of 258 PageID 2691


                                                                                                             CCF 1515 0410

             2.d. Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
                  operated under your control.
                    But if explosion of steam boilers, steam pipes, steam engines or steam turbines results in fire or
                    combustion explosion, we will pay for the loss or damage caused by that fire or combustion explosion.
             2.e. Mechanical breakdown, including rupture or bursting caused by centrifu~al force.
                     But if mechanical breakdown results in a Covered Cause of Loss, we will pay for the loss or damage
                     caused by that Covered Cause of Loss.

        b.   The following exclusions are removed from CP 1020, Causes of Loss~ Broad Form and not replaced:
             2.a. Artificially generated electrical, magnetic or electromagnetic energy that damages, disturbs, disrupts
                    or otherwise interferes with any:
                    (1) Electrical or electronic wire, device, appliance, system or network; or
                    {2)   Device, appliance, system or network utilizing cellular or satellite technology.
                    For the purpose of this exclusion, electrical, magnetic or electromagnetic energy includes but is not
                    limited to:
                          (a) Electrical current, including arcing;
                          (b) Electrical charge produced or conducted by a magnetic or electromagnetic field;
                          (c) Pulse of electromagnetic energy; or
                          (d) Electromagnetic waves or microwaves.
                    But if fire results, we will pay for the loss or damage caused by that fire.
             2.b. Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
                  operated under your control.
                    But if explosion of steam boilers, steam pipes, steam engines or steam turbines results in fire or
                    combustion explosion, we will pay for the Joss or damage caused by that fire or combustion explosion.
             2.c.   Mechanical breakdown, including rupture or bursting caused by centrifugal force.
                    But if mechanical breakdown results in a Covered Cause of Loss, we will pay for the loss or damage
                    caused by that Covered Cause of Loss.

       c.    The following exclusions are removed from CP 1030, Causes of Loss- Special Form, and not replaced:
             2.a. Artificially generated electrical, magnetic or electromagnetic energy that damages, disturbs, disrupts or
                  otherwise interferes with any:
                    (1)   Electrical or electronic wire, device, appliance, system or network; or
                    (2) Device, appliance, system or network utilizing cellular or satellite technology.
                    For the purpose of this exclusion, electrical, magnetic or electromagnetic energy includes but is not
                    limited to:
                          (a) Electrical current, including arcing;
                          (b) Electrical charge produced or conducted by a magnetic or electromagnetic field;
                          (c) Pulse of electromagnetic energy; or
                          (d) Electromagnetic waves or microwaves.
                    But if fire results, we will pay for the loss or damage caused by that fire.
             2. d. (6)    Mechanical breakdown, including rupture or bursting caused by centrifugal force. But if
                          mechanical breakdown results in elevator collision, we will pay for the loss or damage caused by
                          that elevator collision.




CCF 1515 0410                                                                                                   Page4of6




                                                                                                     SUPP APP 0991
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                               Page 122 of 258 PageID 2692


                                                                                                                  CCF 1515 0410"

               2.   e. Explosion of steam boilers,
                                                 steam pipes, steam engines or steam turbines owned or leased by you, or
                      operated under your control.
                      But if explosion of steam boilers, steam pipes, steam engines or steam turbines results in fire or
                      combustion explosion, we will pay for the loss or damage caused by that fire or combustion explosion.
                       We will also pay for loss or damage caused by or resulting from the explosion of gases or fuel within
                       the furnace of any fired vessel or within the flues or passages through which the gases of combustion
                       pass.


D.   The following are deleted from Section C., Limitations of CP 1030, Covered Causes of Loss- Special Form and not
     replaced:
     1. a. Steam boilers, steam pipes, steam engines, or steam turbines caused by or resulting from any condition or
          event inside such equipment. But we will pay for loss of or damage to such equipment caused by or resulting
          from an explosion of gases or fuel within the furnace of any fired vessel or within the flues or passages through
          which the gases of combustion pass.
     1. b. Hot water boilers or other water heating equipment caused by or resulting from any condition or event inside
          such boilers or equipment: other than any explosion.


E.   For the purposes of this endorsement the following definitions are added:
     1.   The following definition is added to CP 1010, Section E, Definitions; CP 1020, Section F, Definitions and CP
          1030, Section G., Definitions:
          "Equipment breakdown" as used herein means:
          a.   Physical loss or damage both originating within:
               {1)    Boilers, fired or unfired pressure vessels, vacuum vessels, and pressure piping, all normally
                      subject to vacuum or internal pressure other than static pressure of contents, excluding:
                      (a) Waste disposal piping;
                      (b) Any piping forming part of a fire protective system;
                      (c) Furnaces; and
                      (d) Any water piping other than:
                          i.  Boiler feed water piping between the feed pump and the boiler;
                          ii. Boiler condensate return piping; or
                         . iii.   Water piping forming part of a refrigerating or air conditioning system used tor cooling,
                                  humidifying or space heating purposes.
               {2}    Mechanical, electrical, electronic or fiber optic equipment; and
          b.   Caused by, resulting from, or consisting of:
               {1}    Mechanical breakdown;
               {2) Electrical or electronic breakdown; or
               (3) Rupture, bursting, bulging, implosion, or steam explosion.

          However, "Equipment Breakdown" will not mean:
          Physical loss or damage caused by or resulting from any of the following; however if loss or damage not
          otherwise excluded results, then we will pay for such resulting damage:                          ·
          a.   Wear and Tear;
          b.   Rust or other corrosion, decay, deterioration, hidden or latent defect, mold or any other quality in property
               that causes it to damage or destroy itself;
          c.   Smog;
          d.   Settling, cracking, shrinking or expansion
          e.   Nesting or infestation, or discharge or release of waste products or secretions, by birds, rodents or other
               animals;

CCF 1515 0410                                                                                                        Page 5 of 6




                                                                                                       SUPP APP 0992
      Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 123 of 258 PageID 2693


                                                                                                            CCF 1515 0410

         f.   Any accident, loss, damage, cost, claim, or expense, whether preventative, remedial, or otherwise, directly
              or indirectly arising out of or relating to the recognition, interpretation, calculation, comparison,
              differentiation, sequencing or processing of data by any computer system including any hardware,
              programs or software;
         g.   Scratching or marring;
         h.   Any loss, damage, cost or expense directly caused by, contributed to by, resulting from or arising out of the
              following causes of loss:
                    Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, freezing, falling
                    objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic
                    action, leakage from fire extinguishing equipment, water damage, earth movement and flood;
         i.   The following Causes of Loss to Personal Property:
              (1) Dampness or dryness of atmosphere,
               (2) Marring or scratching.
    2.   The following definitions are added to CP 0010, CP 0017, CP 0018, Section H- Definitions:
         "Green" means products, materials, methods and processes certified by a "green authority'' that conserve
         natural resources, reduce energy or water consumption, avoid toxic or other polluting emissions or otherwise
         minimize environmental impact.
         aGreen authority'' means an authority on "green" buildings, products, materials, methods or processes certified
         and accepted by Leadership in Energy and Environmental Design (LEED®), "Green" Building Initiative Green
         Globes®, Energy Star Rating System or any other recognized "green" rating system.
         "Production machinery'' means any machine which processes, forms, shapes, or transports raw materials,
         materials in process, waste materials or finished products.                ·




All other terms and conditions of this policy remain unchanged.




CCF 1515 0410                                                                                                   Page 6 of6




                                                                                                  SUPP APP 0993
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 124 of 258 PageID 2694



                                                                                      COMMERCIAL PROPERTY
                                                                                                    CP 01 40 07 06

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

     COMMERCIAL PROPERTY COVERAGE PART
     STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to       D. The following provisions in this Coverage Part or
    all coverage under all forms and endorsements               Policy are hereby amended to remove reference
    that comprise this Coverage Part or Policy, includ-         to bacteria:
    ing but not limited to forms or endorsements that           1. Exclusion of "Fungus", Wet Rot, Dry Rot And
    cover property damage to buildings or personal                 Bacteria; and
    property and. forms or endorsements that cover
    business income, extra expense or action of civil           2. Additional Coverage - Limited Coverage for
   .authority.                                                     "Fungus&, Wet Rot, Dry Rot And Bacteria, in-
                                                                   Cluding any endorsement increasing the scope
B .. We will not pay for loss or damage caused by or               or amount of coverage.
     resulting from any Virus, bacterium or other micro-
     organism that induces or is capable of inducing        E. The terms of the exclusion in Paragraph B., or the
     physical distress, illness or disease.                    inapplicability of this exclusion to a particular loss,
                                                               do not serve to create coverage for any loss that
     However, this exc!usion does not apply to loss or         would otherwise be excluded under this Coverage
     damage caused by or resulting from "fungus", wet          Part or Policy.
     rot or dry rot. Such loss or damage is addressed in
     a separate exclusion in this Coverage Part or Poli-
     cy.
c.   With respect to any loss or damage subject to the
     exclusion in Paragraph B., such exclusion super-
     sedes any exclusion relating to "pollutants".




CP014007 06                                 © ISO Properties, Inc., 2006                                Page 1 of1       D


                                                                                              SUPP APP 0994
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 125 of 258 PageID 2695



                                                                                     COMMERCIAL PROPERTY
                                                                                             CP 10 30 06 07


                      CAUSES OF LOSS - SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G., Definitions.

A. Covered Causes Of Loss                                            {4) Earth sinking (other than sinkhole col-
   When Special is shown in the Declarations, Cov-                        lapse), rising or shifting including soil
   ered Causes of Loss means Risks Of Direct Phys-                        conditions which cause settling, crack-
   ical Loss unless the loss is:                                          ing or other disarrangement of founda-
                                                                          tions or other parts of realty. Soil condi-
    1. Excluded in Section B., Exclusions; or                             tions include contraction, expansion,
   2. Limited in Section C., Limitations;                                 freezing, thawing, erosion, improperly
                                                                          compacted soH and the action of water
   that follow.
                                                                          underthe ground surface.
B. Exclusions
                                                                      But if Earth Movement, as described in
   1. We will not pay for loss or damage caused                       b.(1) through (4) above, results in fire or
       directly or indirectly by any of the following.                explosion, we will pay for the loss or dam-
       Such loss or damage is excluded regardless of                  age caused by that fire or explosion.
       any other cause or event that contributes con-
       currently or in any sequence to the loss.                      (5) Volcanic eruption, explosion or effusion.
                                                                           But if volcanic eruption, explosion or ef-
       a. Ordinance Or Law                                                 fusion results in fire, building glass
           The enforcement of any ordinance or law:                        breakage or Volcanic Action, we will pay
                                                                           for the loss or damage caused by that
          (1) Regulating the construction, use or                         .fire, building glass breakage or Volcanic
               repair of any property; or                                  Action.
          (2) Requiring the tearing down of any prop-                      Volcanic Action means direct loss or
               erty, including the cost of removing its
                                                                           damage resulting from the eruption of a
               debris.                                                     volcano when the loss or damage is
           This exclusion, Ordinance Or Law, applies                       caused by:
           whether the loss results from:                                 (a) Airborne volcanic blast or airborne
              (a) An ordinance or law that is enforced                          shock waves;
                   even if the property has not been                      (b) Ash, dust or particulate matter; or
                   damaged; or
                                                                          (c) Lava flow.
              (b) The increased costs incurred to
                   comply with an ordinance or law in                      All volcanic eruptions that occur within
                   the course of construction, repair,                     any 168-hour period will constitute a
                   renovation, remodeling or demolition                    single occurrence.
                   of property, or removal of its debris,                  Volcanic Action does not include the
                   following a physical loss to that                       cost to remove ash, dust or particulate
                   property.                                               matter that does not cause direct physi-
       b. Earth Movement                                                   cal loss or damage to the described
                                                                           property.
          (1) Earthquake, including any earth sinking,
               rising or shifting related to such event;           c. Governmental Action
          (2) Landslide, including any earth sinking,                  Seizure or destruction of property by order
              rising or shifting related to such event;                of governmental authority.
          (3) Mine subsidence, meaning subsidence                     But we will pay for loss or damage caused
              of a man-made mine, whether or not                      by or resulting from acts of destruction or-
              mining activity has ceased;                             dered by governmental authority and taken
                                                                      at the time of a fire to prevent its spread, if
                                                                      the fire would be covered under this Cover-
                                                                      age Part.




CP 10 3006 07                                ©ISO Properties, Inc., 2007                              Page 1 of10       [J


                                                                                             SUPP APP 0995
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 126 of 258 PageID 2696



      d. Nuclear Hazard                                           g. Water
         Nuclear reaction or radiation, or radioactive               (1) Flood, surface water, waves, tides, tidal
         contamination, however caused.                                  waves, overflow of any body of water, or
         But if nuclear reaction or radiation, or ra-                    their spray, all whether driven by wind or
         dioactive contamination, results in fire, we                    not;
         will pay for the loss or damage caused by                   (2) Mudslide or mudflow;
         that fire.
                                                                     (3) Water that backs up or overflows from a
      e. Utility Services                                                sewer, drain or sump; or
         The failure of power, communication, water                  (4) Water under the ground surface press-
         or other utility service supplied to the de-                    ing on, or flowing or seeping through:
         scribed premises, however caused, if the                         (a) Foundations, walls, floors or paved
         failure:                                                             surfaces;
        (1) Originates away from the described
                                                                          (b) Basements, whether paved or not; or
            premises; or
                                                                          (c) Doors, windows or other openings.
        (2) Originates at the described premises,
            but only if such failure involves equip-                 But if Water, as described in g.(1) through
            ment used to supply the utility service to               g.(4) above, · results in fire, explosion or
            the described premises from a source                     sprinkler leakage, we will pay for the loss or
            away from the described premises.                        damage caused , by that fire, explosion or
                                                                     sprinkler leakage.
         Failure of any utility service includes lack of
         sufficient capacity and reduction in supply..            h. "Fungus", Wet Rot, Dry Rot And
                                                                      Bacteria
         Loss or damage caused by a surge of pow-
         er is also excluded, if the surge would not                 Presence, growth, proliferation, spread or
         have oceurred but for an event causing a                    any activity of "fungus", wet or dry rot or
         failure of power.                                           bacteria.
        But if the failure or surge of power, or the                 But if ''fungus", wet or dry rot or bacteria re-
        failure of communication, water or other util-               sults in a "specified cause of loss", we will
        ity service, results in a Covered Cause of                   pay for the Joss or damage caused by that
        Loss, we will pay for the loss or damage                     "specified cause of loss".
        caused by that Covered Cause of Loss.                        This exclusion does not apply:
       · Communication services include but are not                  1. When "fungus", wet or dry rot or bacteria
         limited to service relating to Internet access                   results from fire or lightning; or
       · or access to any electronic, cellular or satel-
         lite network.
                                                                     2. To the extent that coverage is provided
                                                                          in the Additional Coverage - Limited
      f. War And Military Action                                          Coverage For "Fungus", Wet Rot, Dry
        {1) War, including undeclared or civil war;                       Rot And Bacteria with respect to loss or
                                                                          damage by a· cause of Joss other than
        (2) Warlike action by a military force, includ-                   fire or lightning.
              ing action in hindering or defending
              against an actual or expected attack, by            Exclusions B.1.a. through B.1.h. apply whether
              any government, sovereign or other au-              or not the loss event results in widespread
              thority using military personnel or other           damage or affects a substantial area.
              agents; or                                      2. We will not pay for loss or damage caused by
        (3) Insurrection,    rebellion,   revolution,            or resulting from any of the following:
            usurped power, or action taken by go-                 a. Artificially generated electrical, magnetic or
            vernmental authority in hindering or de-                 electromagnetic energy that damages, dis-
            fending against any of these.                            turbs, disrupts or otherwise interferes with
                                                                     any:
                                                                    (1) Electrical or electronic wire, device,
                                                                        appliance, system or network; or
                                                                    (2) Device, appliance, system or network
                                                                        utilizing cellular or satellite technology.




Page 2 of10                                © ISO Properties, Inc., 2007                              CP 10 30 06 07     [J



                                                                                              SUPP APP 0996
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 127 of 258 PageID 2697



         For the purpose of this exclusion, electrical,            e. Explosion of steam boilers, steam pipes,
         magnetic or electromagnetic energy in-                       steam engines or steam turbines owned or
         cludes but is not limited to:                                leased by you, or operated under your con-
            (a) Electrical current, including arcing;                 trol. But if explosion of steam boilers, steam
                                                                      pipes, steam engines or steam turbines re-
            (b) Electrical charge produced or con-                    sults in fire or combustion explosion, we will
                ducted by a magnetic or electromag-                   pay for the loss or damage caused by that
                netic field;                                          fire or combustion explosion. We will also
            (c) Pulse of electromagnetic energy; or                   pay for loss or damage caused by or result-
                                                                      ing from the explosion of gases or fuel with-
            (d) Electromagnetic waves or micro-
                                                                      in the furnace of any fired vessel or within
                waves.
                                                                      the flues or passages through which the
         But if fire results, we will pay for the loss or             gases of combustion pass.
         damage caused by that fire.
                                                                   f. Continuous or repeated seepage or lea-
      b. Delay, loss of use or loss of market.                        kage of water, or the presence or conden-
     c. Smoke, vapor or gas from agricultural                         sation of humidity, moisture or vapor, that
         smudging or industrial operations.                           occurs over a period of 14 days or more.
     d. (1) Wear and tear;                                         g. Water, other liquids, powder or molten
                                                                      material that leaks or flows from plumbing,
        (2) Rust or other corrosion, decay, deteri-                   heating, air cOnditioning or other equipment
            oration, hidden or latent defect or any                   (except fire protective systems} caused by
            quality in property that causes it to dam-                or resulting from freezing, unless:
            age or destroy itself;
                                                                     (1) You do your best to maintain heat in the
        (3) Smog;                                                        building or structure; or
        (4) Settling, cracking, shrinking or expan-                  (2) You drain the equipment and shut off
            sion;                                                        the supply if the heat is not maintained.
        (5) Nesting or infestation, or discharge or                h. Dishonest or criminal act by you, any of
            release of waste products or secretions,                    your partners, members, officers, manag-
            by insects, birds, rodents or other ani-                    ers, employees (including leased em-
            mals.                                                       ployees), directors, trustees, authorized
        (6) Mechanical breakdown, including rup-                        representatives or anyone to whom you en-
            ture or bursting caused by centrifugal                      trust the property for any purpose:
            force. But if mechanical breakdown re-                    (1) Acting alone or in collusion with others;
            sults in elevator collision, we will pay for                    or
            the loss or damage caused by that ele-
            vator collision.                                           (2) Whether or not occurring during the
                                                                            hours of employment.
        (7) The following causes of loss to personal
            property:                                                   This exclusion does not apply to acts of de-
                                                                        struction by your employees (including
            (a) Dampness' or dryness of atmos-                          leased employees); but theft by employees
                phere;                                                  (including leased employees) is not cov-
            (b) Changes in or extremes of tempera-                      ered.
                 ture; or                                           i. Voluntary parting with any property by you
            (c) Marring or scratching.                                  or anyone else to whom you have entrusted
         But if an excluded cause of loss that is                       the property if induced to do so by any
         listed in 2.d.(1) through (7) results in a                     fraudulent scheme, trick, device or false
         "specified cause of loss" or building glass                    pretense.
         breakage, we will pay for the loss or dam-                j. Rain, snow, ice or sleet to personal proper-
         age caused by that "specified cause of                         ty in the open.
         loss" or building glass breakage.




CP 10 30 06 07                              © ISO Properties, Inc., 2007                              Page 3 of10      IJ


                                                                                             SUPP APP 0997
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                            Page 128 of 258 PageID 2698



      k. Collapse, including any of the following                  a.   Weather conditions. But this exclusion only
         conditions of property or any part of the                      applies if weather conditions contribute in
         property:                                                      any way with a cause or event excluded in
         (1) An abrupt falling down or caving in;                       Paragraph 1. above to produce the loss or
                                                                        damage.
         (2) Loss of structural integrity, including
             separation of parts of the property or                b. Acts or decisions, including the failure to act
             property in danger of falling down or                      or decide, of any person, group, organiza-
             caving in; or                                              tion or governmental body.
        · (3) Any cracking, bulging, sagging, bending,             c. Faulty, inadequate or defective:
               leaning, settling, shrinkage or expansion                (1) Planning, zoning, development, survey-
               as such condition relates to (1) or (2)                      ing, siting;
               above.                                                   (2) Design, specifications, workmanship,
            But if collapse results in a Covered Cause                      repair, construction, renovation, re-
            of Loss at the described premises, we will                      modeling, grading, compaction;
            pay for the loss or damage caused by that                   {3) Materials used in repair, construction,
            Covered Cause of Loss.                                          renovation or remodeling; or
          · This exclusion, k., does not apply:                         (4) Maintenance;
            (a) To the extent that coverage is pro-                     of part or all of any property on or off the
                vided under the Additional Coverage                     described premises.
                - Collapse; or
                                                               4. Special Exclusions
            (b) To collapse caused by one or more
                of the following:                                  The following provisions apply only to the spe-
                                                                   cified Coverage Forms.
                (i) The "specified causes of loss";
                                                                   a. Business Income (And Extra Expense)
               (li) Breakage of building glass;                       Coverage Form, Business Income
               (iii) Weight of rain that collects on a                (Without Extra Expense) Coverage Fonn,
                     roof; or                                         Or Extra Expense Coverage Form
               (iv) Weight ·of people or personal                       We will not pay for.
                    property.                                           (1) Any loss caused by or resulting from:
       I. Discharge, dispersal, seepage, migration,                        (a) Damage or destruction of ''finished
         release or escape of "pollutants" unless the                          stock"; or
         discharge, dispersal, seepage, migration,
         release or escape is itself caused by any of                      (b) The time required to reproduce "fi-
         the "specified causes of loss". But if the dis-                       nished stock".
         charge, dispersal, seepage, migration, re-                         This exclusion does not apply to Extra
         lease or escape of "pollutants" results in a                       Expense.
         "specified cause of loss", we will· pay for the
                                                                        (2) Any loss caused by or resulting from
         loss or damage caused by that "specified
                                                                            direct physical loss or damage to radio
         cause of Joss".                                                    or television antennas (including satellite
         This exclusion, 1., does not apply to dam-                         dishes} and their lead-in wiring, masts or
         age to glass caused by chemicals applied                           towers.
         to the glass.
                                                                        (3) Any increase of loss caused by or re-
     m. Neglect of an insured to use all reasonable                         sulting from:
         means to save and preserve property from
                                                                           (a) Delay in    rebuilding, repairing or
         further damage at and after the time of loss.
                                                                               replacing the property or resuming
   3. We will not pay for loss or damage caused by                             AoperationsN, due to interference at
      or resulting from any of the following, 3.a.                             the location of the rebuilding, repair
      through 3.c. But if an excluded cause of loss                            or replacement by strikers or other
      that is listed in 3.a. through 3.c. results in a                         persons; or
      Covered Cause of Loss, we will pay for the
      Joss or damage caused by that Covered Cause
      of Loss.




Page 4 of 10                                © ISO Properties, Inc., 2007                              CP 10 30 06 07      D


                                                                                                SUPP APP 0998
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                       Page 129 of 258 PageID 2699



           {b) Suspension, lapse or cancellation of               {2) The following additional exclusions
                any license, lease or contract. But if                apply to insurance under this Coverage
                the suspension, lapse or cancellation                 Form:
                is directly caused by the "suspen-                     {a) Contractual Liability
                sion" of noperations"' we will cover
                such loss that affects your Business                      We will not defend any claim or
                Income during the "period of restora-                     "suit", or pay damages that you are
                tion" and any extension of the "pe-                       legally liable to pay, solely by reason
                riod of restoration" in accordance                        of your assumption of liability in a
                with the terms of the Extended Busi-                      contract or agreement. But this ex-
                ness Income Additional Coverage                           clusion does not apply to a written
                and the Extended Period Of Indem-                         lease agreement in which you have
                nity Optional Coverage or any varia-                      assumed liability for building damage
                tion of these.                                            resulting from an actual or attempted
                                                                          burglary or robbery, provided that:
       (4) Any Extra_Expense caused by or result-
            ing from suspension, lapse or cancella-                        (i) Your assumption of liability was
            tion of any license, lease or contract                             executed prior to the accident;
            beyond the "period of restoration".                                and
       (5) Any other consequential loss.                                  (ii) The building is Covered Property
                                                                               under this Coverage Form.
     b. Leasehold Interest Coverage Form
                                                                      (b) Nuclear Hazard
       (1) Paragraph B.1.a., Ordinance Or Law,
           does not apply to insurance under this                          We will not defend any claim or
           Coverage Form.                                                  "suit", or pay any damages, loss,
                                                                           expense or obligation, resulting from
       (2} We will not pay for any loss caused by:                         nuclear reaction or radiation, or
           {a) Your cancelling the lease;                                  radioactive contamination, however
          (b) The suspension, lapse or cancella-                           caused.
               tion of any license; or                      5. Additional Exclusion
           (c) Any other consequential loss.                   The following provisions apply only to the spe-
     c. Legal Liability Coverage Form                          cified property.
       {1) The following exclusions do not apply to            LOSS OR DAMAGE TO PRODUCTS
            insurance under this Coverage Form:                We will not pay for loss or damage to any mer-
           (a} Paragraph B.1.a., Ordinance Or                  chandise, goods or other product caused by or
               Law;                                            resulting from error or omission by any person
                                                               or entity (including those having possession
          (b) Paragraph B.1.c., Governmental                   under an arrangement where work or a portion
               Action;                                         of the work is outsourced) in any stage of the
           (c) Paragraph B.1.d., Nuclear Hazard;               development, production or use of the product,
                                                               including planning, testing, processing, pack-
          (d) Paragraph B.1.e., Utility Services;
                                                               aging, installation, maintenance or repair. This
               and
                                                               exclusion applies to any effect that compro-
           (e) Paragraph B.1.f., War And Military              mises the form, substance or quality of the
               Action.                                         product. But if such error or omission results in
                                                               a Covered Cause of Loss, we will pay for the
                                                               loss or damage caused by that Covered Cause
                                                               of Loss.




CP 1030 06 07                            ©ISO Properties, Inc., 2007                               Page 5of10       CJ


                                                                                          SUPP APP 0999
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 130 of 258 PageID 2700




C. Limitations                                                 2. We will not pay for loss of or damage to the
                                                                  following types of property unless caused by
   The following limitations apply to all policy forms
   and endorsements, unless otherwise stated.                     the "specified causes of loss" or building glass
                                                                  breakage:
   1. We will not pay for loss of or damage to prop-
      erty, as described and limited in this section. In
                                                                  a. Animals, and then only if they are killed or
      addition, we will not pay for any loss that is a                their destruction is made necessary.
      consequence of loss or damage as described                  b. Fragile articles such as statuary, marbles,
      and limited in this section.                                   chinaware and porcelains, if broken. This
                                                                     restriction does not apply to:
      a. Steam boilers, steam pipes, steam engines
          or steam turbines caused by or resulting                   (1) Glass; or
          from any condition or event inside such                    (2) Containers of property held for sale.
          equipment. But we will pay for loss of or
          damage to such equipment caused by or                    c. Builders' machinery, tools and equipment
          resulting from an explosion of gases or fuel                owned by you or entrusted to you, provided
          within the furnace of any fired vessel or                   such property is Covered Property.
          within the flues or passages through which                  However, this limitation does not applY:
          the gases of combustion pass.                              (1) If the property is located on or within
      b. Hot water boilers or other water heating                        100 feet of the described premises, un-
          equipment caused by or resulting from any                      less the premises is insured under the
          condition or event inside such boilers or                      Builders Risk Coverage Form; or
          equipment, other than an explosion.                        (2) To Business Income Coverage or to
      c. The interior of any building or structure, or                   Extra Expense Coverage.
          to personal property in the building or struc-       3. The special limit shown for each category, a.
          ture, caused by or resulting from rain, snow,           through d., is the total limit for loss of or dam-
          sleet, ice, sand or dust, whether driven by             age to all property in that category. The special
          wind or not, unless:                                    limit applies to any one occurrence of theft, re-
         (1) The building or structure first sustains             gardless of the types or number cif articles that
             · damage by a Covered Cause of Loss to               are lost or damaged in that occurrence. The
               its roof or walls through which the rain,          special limits are:
               snow, sleet, ice, sand or dust enters; or           a. $2,500 for furs, fur garments and garments
         (2) The loss or damage is caused by or                       trimmed with fur.
               results from thawing of snow, sleet or              b. $2,500 for jewelry, watches, watch move-
               ice on the building or structure..                     ments, jewels, pearls, precious and semi-
      d. Building materials and supplies not at-                      precious stones, bullion, gold, silver, plati-
          tached as part of the building or structure.                num and other precious alloys or metals.
          caused by or resulting from theft.                          This limit does not apply to jewelry and
          However, this limitation does not apply to:                 watches worth $100 or less per item.
         (1) Building materials and supplies held for              c. $2,500 for patterns, dies, molds and forms.
               sale by you, unless they are insured un-            d. $250 for stamps, tickets, including lottery
               der the Builders Risk Coverage Form; or                tickets held for sale, and letters of credit.
         (2} Business Income Coverage or Extra                     These special limits are part of, not in addition
               Expense Coverage.                                   to, the Limit of Insurance applicable to the
      e. Property that is missing, where the only                  Covered Property.
          evidence of the loss or damage is a short-               This limitation, C.3., does not apply to Busi-
          age disclosed on taking inventory, or other              ness Income Coverage or to Extra Expense
          instances where there is no physical evi-                Coverage.
          dence to show what happened to the prop-
          erty.
       f. Property that has been transferred to a
          person or to a place outside the described
          premises on the basis of unauthorized in-
          structions.




Page 6 of 10                                © ISO Properties, Inc., 2007                           CP 10 30 06 07      Cl


                                                                                              SUPP APP 1000
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                             Page 131 of 258 PageID 2701




   4. We will not pay the cost to repair any defect to           3. This Additional Coverage - Collapse does
      a system or appliance from which water, other                 not apply to:             ·
      liquid, powder or molten material escapes. But                 a. A building or any part of a building that is in
      we will pay the cost to repair or replace dam-                    danger of falling down or caving in;
      aged parts of fire-extinguishing equipment if
      the damage:                          ·                         b. A part of a building that is standing, even if
                                                                          it has separated from another part of the
      a. Results in discharge of any substance from                       building; or
         an automatic fire protection system; or
                                                                     c.   A building that is standing or any part of a
      b. Is directly caused by freezing.                                  building that is standing, even if it shows
      However, this limitation does not apply to Busi-                    evidence of cracking, bulging, sagging,
      ness Income Coverage or to Extra Expense                            bending, leaning, settling, shrinkage or ex-
      Coverage.                                                           pansion.
D. Additional Coverage - Collapse                                4. With respect to the following property:
   The coverage provided under this Additional Cov-                  a. Outdoor radio or television antennas (in-
   erage - Collapse applies only to an abrupt col-                      cluding satellite dishes) and their lead-in
   lapse as described and limited in 0.1. through 0.7.                  wiring, masts or towers;
   1. For the purpose of this Additional Coverage-                   b. Awnings, gutters and downspouts;
      Collapse, abrupt collapse means an abrupt fall-                c. Yard fixtures;
      ing down or caving in of a building or any part
      of a building with the result that the building or             d. Outdoor swimming pools;
      part of the building cannot be occupied for its                e. Fences;
      intended purpose.
                                                                     f. Piers, wharves and docks;
   2. We will pay for direct physical loss or damage
                                                                     g. Beach or diving platforms or appurten-
      to Covered Property. caused by abrupt col-
                                                                        ances;
      lapse of a building or any part of a building that
      is insured under this Coverage Form or that ·                  h. Retaining walls; and
      contains Coverad Property insured under this                   i. Walks, roadways and other paved surfaces;
      Coverage Form, if such collapse is caused by
                                                                     if an abrupt collapse is caused by a cause of
      one or more of the following:
                                                                     loss listed in 2.a. through 2.d., we will pay for
                                                                     loss or damage to that property only if:
      a. Building decay that is hidden from view,                         (1) Such Joss or damage is a direct result of
         unless the presence of such decay is                                 the abrupt collapse of a building insured
         known to an insured prior to collapse;                               under this Coverage Form; and
      b. Insect or vermin damage that is hidden                           (2) The property is Covered Property under
           from view, unless the presence of such                             this Coverage Form.
           damage is known to an insured prior to col-
           lapse;                                                5. If personal property abruptly falls down or
                                                                     caves in and such collapse is not the result of
      c.   Use of defective material or methods in                   abrupt collapse of a building, we will pay for
           construction, remodeling or renovation if the             loss or damage to Covered Property caused by
           abrupt collapse occurs during the course of               such collapse of personal property only if:
           the construction. remodeling or renovation.
                                                                     a.   The collapse of personal property was
      d. Use of defective material or methods in                          caused by a cause of loss listed in 2.a.
         construction, remodeling or renovation if the                    through 2.d.;
         abrupt collapse occurs after the construc-
         tion, remodeling or renovation is complete,
                                                                     b. The personal property which collapses is
                                                                          inside a building; and
         but only if the collapse is caused in part by:
           (1) A cause of loss listed in 2.a. or 2.b.;               c. The property which collapses is not of a
                                                                          kind listed in 4., regardless of whether that
           (2) One or more of the "specified causes of                    kind of property is considered to be person-
               loss";                                                     al property or real property.
           (3) Breakage of building glass;                           The coverage stated in this Paragraph 5. does
           (4) Weight of people or personal property;                not apply to personal property if marring and/or
               or                                                    scratching is the only damage to that personal
                                                                     property caused by the collapse.
           (5) Weight of rain that collects on a roof.




CP 10 30 06 07                                © ISO Properties, Inc.• 2007                               Page 7 of 10     D

                                                                                                   SUPP APP 1001
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 132 of 258 PageID 2702



   6. This Additional Coverage - Collapse does not .          3. The coverage described under E.2. of this
      apply to personal property that has not abruptly           Limited Coverage is limited to $15,000. Re-
      fallen down or caved in, even if the personal              gardless of the number of claims, this limit is
      property shows evidence of cracking, bulging,              the most we will pay for the total of all loss or
      sagging, bending, leaning, settling, shrinkage             damage arising out of all occurrences of "spe-
      or expansion.                                              cified causes of loss" {other than fire or
   7. This Additional Coverage - Collapse will not               lightning) and Flood which take place in a 12-
      increase the Limits of Insurance provided in               month period (starting with the beginning of the
      this Coverage Part.                                        present annual policy period). With respect tQ a
                                                                 particular occurrence of loss which results in
   8. The term Covered Cause of Loss includes the                "fungus", wet or dry rot or bacteria, we will not
      Additional Coverage - Collapse as described                pay more than a total of $15,000 even if the
      and limited in 0.1. through 0.7.                           ''fungus", wet or dry rot or bacteria continues to
E. Additional Coverage - Limited Coverage For                    be present or active, or recurs, in a later policy
   "Fungus .., Wet Rot, Dry Rot And Bacteria                     period.
   1. The coverage described in E.2. and E.6. only            4. The coverage provided under this Limited
      applies when the "fungus~, wet or dry rot or               Coverage does not increase the applicable
      bacteria is the result of one or more of the fol-          Limit of Insurance on any Covered Property. If
      lowing causes that occurs during the policy pe-            a particular occurrence results in loss or dam-
      riod and only if all reasonable means were                 age by "fungus", wet or dry rot or bacteria, and
      used to save and preserve the property from                other loss or damage, we will not pay more, for
      further damage at the time of and after that oc-           the total of all loss or damage, than the appli-
      currence.                                                  cable Limit of Insurance on the affected Cov-
                                                                 ered Property.
      a. A "specified cause of loss" other than fire or
         lightning; or                                           If there is covered loss or damage to Covered
                                                                 Property, not caused by "fungus", wet or dry rot
      b. Flood, if the Flood Coverage Endorsement
                                                                 or bacteria, loss payment will not be limited by
         applies to the affected premises.
                                                                 the terms of this Limited Coverage, except to
   2. We will pay for loss or damage by "fungus",                the extent that "fungus", wet or dry rot or bacte-
      wet or dry rot or bacteria. As used in this .Li-           ria causes an increase in the loss. Any such
      mited Coverage, the term loss or damage                    increase in the loss will be subject to the terms
      means:                                                     of this Limited Coverage.
      a. Direct physical loss or damage to Covered            5. The terms of this Limited Coverage do not
         ·Property caused by "fungus", wet or dry rot            increase or reduce th~ coverage provided un-
          or bacteria, including the cost of removal of          der Paragraph F.2. (Water Damage, Other Liq-
          the "fungus", wet or dry rot or bacteria;              uids, Powder Or Molten Material Damage) of
      b. The cost to tear out and replace any part of            this Causes Of Loss Form or under the Addi-
         the building or other property as needed to             tional Coverage - Collapse.
         gain access to the "fungus", wet or dry rot          6. The following, 6.a. or 6.b., applies only if Busi-
         or bacteria; and                                        ness Income and/or Extra Expense Coverage
      c. The cost of testing performed after removi;tl,          applies to the described premises and only if
         repair, replacement or restoration of the               the "suspension" of "operations" satisfies all
         damaged property is completed, provided                 terms and conditions of the applicable Busi-
         there is a reason to believe that "fungus",             ness Income and/or Extra Expense Coverage
         wet or dry rot or bacteria are present.                 Form.




Page 8 of10                                ©ISO Properties, Inc., 2007                            CP 10 30 06 07      Cl


                                                                                           SUPP APP 1002
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 133 of 258 PageID 2703



      a. If the loss which resulted in nfimgus", wet or           This Coverage Extension is additional insur-
         dry rot or bacteria does not in itself necessi·          ance. The Additional Condition, Coinsurance,
         tate a "suspension" of noperations", but                 does not apply to this Extension.
         such "suspension" is necessary due to loss           2. Water Damage, Other Liquids, Powder Or
         or damage to property caused by "fungus",               Molten Material Damage
         wet or dry rot or bacteria, then our payment .
         under Business Income and/or Extra Ex·                   If Joss or damage caused by or resulting from
         pense is limited to the amount of loss                   covered water or other liquid, powder or molten
         and/or expense sustained in a period of not              material damage Joss occurs, we will.aJso pay
         more than 30 days. The days need not be                  the cost to tear out and replace any part of the
         consecutive.                                             building or structure to repair damage to the
                                                                  system or appliance from which the water or
      b. lf a covered "suspension" of "operations"                other substance escapes. This Coverage Ex-
         was caused by loss or damage other than                  tension does not increase the Limit of Insur-
         "fungus", wet or dry rot or bacteria but ra.             ance.
         mediation of ''fungus", wet or dry rot or bac-
         teria prolongs the "period of restoration", we       3. Glass
         will pay for loss and/or expense sustained              a. We will pay for expenses incurred to put up
         during the delay (regardless of when such a                  temporary plates or board up openings if
         delay occurs during the "period of restora-                  repair or replacement of damaged glass is
         tion"), but such coverage is limited to 30                   delayed.
         days. The days need not be consecutive.                 b. We will pay for expenses incurred to re-
F. Additional Coverage Extensions                                     move or replace obstructions when repair-
   1. PrOperty In Transit                                             ing or replacing glass that is part of a build-
                                                                      ing. This does not include removing or ra.
       This Extension applies only to your personal                   placing window displays.
       property to which this form applies.
                                                                 This Coverage Extension, F.3., does not in~
     · a. You may extend the insurance provided by               crease the Limit of Insurance.
          this Coverage Part to apply to your person-
          al property (other than property in the care,    G. Definitions
          custody or control of your salespersons) in         1. "Fungus" means any type or form of fungus,
          transit more than 100 feet from the de.                including mold or mildew, and any mycotoxins,
          scribed premises. Property must be in or on            spores, scents or by-products produced or ra.
          a motor vehicle you own, lease or operate              leased by fungi.
          while between points in the coverage terri-         2. "Specified causes of Joss" means the following:
          tory.                                                  fire; lightning; explosion; windstorm or hail;
       b. Loss ·or damage must be caused by or                   smoke; aircraft or vehicles; riot or civil commo-
          result from one of the following causes of             tion; vandalism; leakage from fire-extinguishing
          loss:                                                  equipment; sinkhole collapse; volcanic action;
         (1) Fire, lightning, explosion, windstorm or            falling objects; weight of snow, ice or sleet; wa-
              hail, riot or civil commotion, or vandal-          ter damage.
              ism.                                               a. Sinkhole collapse means the sudden sink-
         (2) Vehicle collision, upset or overturn.                    ing or collapse of land into underground
              Collision means accidental contact of                   empty spaces created by the action of wa-
              your vehicle with another vehicle or ob-                ter on limestone or dolomite. This cause of
              ject. It does not mean your vehicle's                   loss does not include:
              contact with the roadbed.                              (1) The cost of filling sinkholes; or
         (3) Theft of an entire bale, case or package                (2) Sinking or collapse of land into man-
             by forced entry into a securely locked                       made underground cavities.
             body or compartment of the vehicle.
             There must be visible marks of the
             forced entry.
      c. The most we will pay for loss or damage
         under this Extension is $5,000.




CP 1030 06 07                              ©ISO Properties, Inc., 2007                                Page 9 of10       0


                                                                                             SUPP APP 1003
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 134 of 258 PageID 2704




     b. Falling objects does not include loss or                 c. Water damage means accidental discharge
        damage to:                                                  or leakage of water or steam as the direct
       (1) Personal property in the open; or                        result of the breaking apart or cracking of a
                                                                    plumbing, heating, air conditioning or other
       (2) The interior of a building or structure, or.             system or appliance (other than a sump
           property inside a building or structure,                 system including its related equipment and
           unless the roof or an outside wall of the                parts), that is located on the described
           building or structure is first damaged by                premises and contains water or steam.
           a falling object.




Page 10 of10                              © ISO Properties, Inc., 2007                          CP 10 30 06 07      0


                                                                                           SUPP APP 1004
    Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                 Page 135 of 258 PageID 2705


POLICY-NUMBER: CCP 672836                                                                         COMMERCIAL PROPERTY
                                                                                                          CP 121110 00

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                     BURGLARY AND ROBBERY PROTECTIVE
                               SAFEGUARDS
                             This endorsement modifies insurance provided under the following:

                                       COMMERCIAL PROPERTY COVERAGE PART

                                                           SCHEDULE*

              Premises                               Building                       Protective Safeguards
                 No.                                    No.                          Symbols Applicable
                  1                                      1                                     BR-4
    Description


    Fully functional, actively engaged Burglar Alarm System with interior Motion Detection Devices protecting the entire building
    that signals directly to an outside Central Station or Police Department.


    *Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declara-
    lions.


   A. The following is added to the Commercial                               c. nBR-3" Security Service, with a recording
      Property Conditions:                                                      system or watch clock, making hourly
     ·BURGLARY AND ROBBERY PROTECTIVE                                           rounds covering the entire building, when
      SAFEGUARDS                                                                the premises are not in actual operation.
      1. As a condition of this insurance, you are re-                      d. "BR-4" The protective safeguard described in
         quired to maintain the protective devices and/or                       the Schedule.
         services listed in the Schedule above.                      B. The following is added to the Exclusions section
      2. The protective safeguard{s) to which this en-                  of the Causes Of Loss- Special Form:
         dorsement applies are identified by the follow-                 BURGLARY AND ROBBERY PROTECTIVE
         ing symbols:                                                    SAFEGUARDS
          a. "BR-1" Automatic Burglary Alarm, protect-                   We will not pay for loss or damage caused by or
             ing the entire building, that signals to:                   resulting from theft if, prior to the theft, you:
              (1) An outside central station; or                          1. Knew of any suspension or impairment in any
              (2) A police station.                                          protective safeguard listed in the Schedule
                                                                             above and failed to notify us of that fact; or
           b. "BR-2" Automatic Burglary Alarm, protecting                 2. Failed to maintain any protective safeguard
              the entire building, that has a loud sounding                  listed in the Schedule above, and over which
              gong or siren on the outside of the building.                  you had control, in complete working order.




CP 121110 00                          Copyright, Insurance Services Office, Inc., 1999                                 Page 1 of1



                                                                                                          SUPP APP 1005
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 136 of 258 PageID 2706


POLICY NUMBER: CCP672836                                                                   COMMERCIAL PROPERTY
                                                                                                   CP14401000

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        OUTSIDE SIGNS

This endorsement modifies insurance provided under the foflowing:

    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    CONDOMINIUM ASSOCIATION COVERAGE FORM
    CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
    STANDARD PROPERTY POLICY


                                                         SCHEDULE*·


                    Construction
                      Of Sign
                                                            Causes Of
Prem. Bldg. Entirely                 Limit of               Loss Form.              Coinsurance · Additional
 No.   No.   Metal other            Insurance               Applicable              Percentage     Premium
           1       D                      $8,500     Special Form including theft       90%       $            262



*Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


With respect to outside signs described in the                    1. Dampness or dryness of atmosphere;
Schedule:                                                         2. Changes in or extremes of temperature;
A. "Signs (other than signs attached to buildings)" is            3. Marring or scratching; or
   deleted from Property Not Covered.
                                                                  4. Rain, snow, ice or sleet
B. In the Limits Of Insurance section, the provision
   which pertains to signs attached to buildings                  However, if the sign is attached to the building and
C does not apply. The limit applicable to each sign               is covered under the Causes Of Loss- Special
 • is shown in the Schedule.                                      Form, then Exclusions C.1. through C.4. do not
   Outside signs are subject to all applicable provi-             apply.
   sions of the Causes Of Loss Form indicated in
   the Schedule. In addition, we will not pay for loss
   or damage caused by or resulting from any of the
   following:




CP 144010 00                     Copyright, Insurance Services Office, Inc., 1999                                Page 1 of1


                                                                                                  SUPP APP 1006
      Case 3:13-cv-02553-P Document 64 Filed 10/31/15                               Page 137 of 258 PageID 2707



POLICY NUMBER: CCP 672836                                                                  COMMERCIAL PROPERTY
                                                                                                         CP14700607

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    BUILDING GLASS -TENANT'S POLICY

This endorsement modifies insurance provided under the following:

  . BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    STANDARD PROPERTY POLICY


                                              SCHEDULE
Location Of Building:                      5026 ADDISON CIRCLE
                                           ADDISON, TX 75001

Description Of Building Glass:             STORE FRONT, DOUBLE DOORS AND SINGLE DOOR


Causes Of Loss Form:                       Special Form including theft
(And Related Endorsements, If Any)

Limit Of Insurance:                        $5,000


nformation required to complete this Schedule, if not shown above , will be shown in the Declarations.

A. Under this endorsement, building glass means the            c::.   The value of property covered under this en-
   building glass described in the Schedule.                          dorsement will be determined in accordance with
B. We will pay for direct physical loss of or damage to               the Valuation Condition applicable under this Cov-
   building glass at the building shown in the Sche-                  erage Form or Policy, or at the amount for which
   dule caused by or resulting from a Covered Cause                   you are liable under contract, whichever is less. If
   of Loss shown in the Schedule, provided that:                      required by law, glass is covered at the cost of re-
   1. You are a tenant of the building shown in the                   placement with safety glazing material. However,
       Schedule; and                                                  the most we will pay for the coverage provided
   2. You have a contractual responsibility to insure                 under this endorsement is the Limit of Insurance
     · the building glass, or a contractual responsibili-             shown in the Schedule.
       ty to pay for loss or damage to that property.




CP14700607                                   © IS 0   Properties, Inc., 2007                               Page 1 of1




                                                                                                        SUPP APP 1007
        Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 138 of 258 PageID 2708
                                                                                                           INTERLrNE
                                                                                                        IL 0415 0498

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        PROTECTIVE SAFEGUARDS
           This endorsement modifies insurance provided under the following:

          COMMERCIAL PROPERTY COVERAGE PART
          FARM COVERAGE PART


                                                            SCHEDULE


                                                                                 Protective Safeguards
               Prem. No.

                   1
                                   I           Bldg. No.

                                                     1
                                                                                  Symbols Applicable
                                                                                            P-9

      Describe any "P-9":
                            Fully functional and actively engaged fire Extinguishing System over the entire cooking
                            area with an automatic shut off for the heat source with a semi-annual service contract.


    A. The following is added to the:                                      (3) Tanks, their component parts and supports;
       Commercial Property Conditions                                         and
       General Conditions in the                                           (4) Pumps and private fire protection mains.
          Farm Property - Other Farm
          Provisions Form -Additional Coverages,                       b. When supplied from an automatic fire protective
          Conditions, Definitions                                          system:
       General Conditions in the Mobile Agricultural
          Machinery and Equipment Coverage Fonn                            (1} Non-automatic fire protective systems; and
       General Conditions in the Livestock Coverage
                                                                           (2) Hydrants, standpipes and outlets.
          Form
          PROTECTIVE SAFEGUARDS                                            "P-2" Automatic Fire Alarm, protecting the
       1. As a condition of this insurance, you are                        entire building, that is:
          required to maintain the protective devices                  a. Connected to a central station; or
          or services listed in the Schedule above.
       2. The protective safeguards to which this                      b. Reporting to a public or private fire
          endorsement applies are identified by the                        alann station.
          following symbols:                                           "P-3" Security Service, with a recording
          "P-1" Automatic Sprinkler System, including                  system or watch clock, making hourly rounds
          related supervisory services.                                covering the entire building, when the premises
          Automatic Sprinkler System means:                            are not in actual operation.
           a. Any automatic fire protective or ex-                      "P-4" Service Contract with a privately
              tinguishing system, including con-                       owned fire department providing fire protection
              nected:                                                  service to the described premises.
              (1) Sprinklers and discharge noz-                        "P-9" The protective system described in the
                  zles;                                                Schedule.
            . (2) Ducts, pipes, valves and fittings;




IL 0415 0498                           Copyright, Insurance Services Office, Inc., 1997                                Page 1 of4


                                                                                                    SUPP APP 1008
       Case 3:13-cv-02553-P Document 64 Filed 10/31/15                     Page 139 of 258 PageID 2709



     B. The following is added to the EXCLUSIONS sec-           We will not pay for loss or' damage caused by ·
        tion of:                                                 or resulting from fire if, prior to the fire, you:
        CAUSES OF LOSS- BASIC FORM                              1. Knew of any suspension or impairment in
        CAUSES OF LOSS- BROAD FORM                                   any protective safeguard listed in the
        CAUSES OF LOSS- SPECIAL FORM                                 Schedule above and failed to notify us of
        MORTGAGE HOLDERS ERRORS AND                                  that fact; or
        OMISSIONS COVERAGE FORM                                 2. Failed to maintain any protective safeguard
        STANDARD PROPERTY POLICY                                     listed in the Schedule above, and over
        CAUSES OF LOSS FORM - FARM                                   which you had control, in complete working
        PROPERTY                                                     order.
        MOBILE AGRICULTURAL MACHINERY AND                      If part of an Automatic Sprinkler System is shut
        EQUIPMENT COVERAGE FORM                                off due to breakage, leakage, freezing condi-
        LIVESTOCK COVERAGE FORM                                tions or opening of sprinkler heads, notification
                                                               to us will not be necessary if you can restore
                                                               full protection within 48 hours.




JL04150498                        Copyright, Insurance Services Office, Inc., 1997                                    Page 2 of4


                                                                                                SUPP APP 1009
        Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 140 of 258 PageID 2710
                                                                                                          INTERLINE
                                                                                                        IL0415 0498

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        PROTECTIVE SAFEGUARDS
          This endorsement modifies insurance provided under the following:

          COMMERCIAL PROPERTY COVERAGE PART
          FARM COVERAGE PART


                                                             SCHEDULE



              Prem. No.

                    1
                                    I           Bldg. No.

                                                     1
                                                                 I               Protective Safeguards
                                                                                  Symbols Applicable
                                                                                            P-1

      Describe any "P~9";
                            Automatic Sprinkler System


    A. The following is added to the:                                      (3) Tanks, their component   p~rts   and supports;
       Commercial Property Conditions                                          and
       General Conditions in the                                           (4) Pumps and private fire protection malns.
           Farm Property - Other Farm
         · Provisions Form - Additional Coverages,                     b. When supplied from an automatic fire protective
           Conditions, Definitions                                        system:
       General Conditions in the Mobile Agricultural
           Machinery and Equipment Coverage Form                           (1) Non-automatic fire protective systems; and
       General Conditions in the Livestock Coverage
                                                                           (2) Hydrants, standpipes and outlets.
           Form
           PROTECTIVE SAFEGUARDS                                           "P-2" Automatic Fire Alarm, protecting the
       1. As a condition of this insurance, you are                        entire building, that is:
           required to maintain the protective devices                 a. Connected to a central station: or
           or services listed in the Schedule above.
       2. The protective safeguards to which this                      b. Reporting to a public or private fire
           endorsement applies are identified by the                       alarm station.
         . following symbols:                                           "P-3.. Security Service, with a recording
          "P-1" Automatic Sprinkler System, including                   system or watch clock, making hourly rounds
          related supervisory services.                                 covering the entire building, when the premises
          Automatic Sprinkler System means:                             are not in actual operation.
           a. Any automatic fire protective or ex-                       "P-4" Service Contract with a privately
              tinguishing system, including con-                        owned fire department providing fire protection
              ·nected:                                                  service to the described premises.
               (1) Sprinklers and discharge noz-                        .. p_g.. The protective system described in the
                   zles;                                                Schedule.
               (2) Ducts, pipes, valves and fittings;




IL 04150498                             Copyright, Insurance Services Office, Inc., 1997                                 Page 3of 4


                                                                                                     SUPP APP 1010
       Case 3:13-cv-02553-P Document 64 Filed 10/31/15                     Page 141 of 258 PageID 2711



     B. The following is added to the EXCLUSIONS sec-            We will not pay for loss or damage caused by
        tion of:                                                 or resulting from fire if, prior to the fire, you:
        CAUSES OF LOSS -BASIC FORM                               1. Knew of any suspension or impairment in
        CAUSES OF LOSS - BROAD FORM                                  any protective safeguard listed in the
        CAUSES OF LOSS- SPECIAL FORM                                 Schedule above and failed to notify us of
        MORTGAGE HOLDERS ERRORS AND                                  that fact; or
        OMISSIONS COVERAGE FORM                                 2. Failed to maintain any protective safeguard
        STANDARD PROPERTY POLICY                                     listed in the Schedule above, and over
        CAUSES OF LOSS F.ORM- FARM                                   which you had control, in complete working
        PROPERTY                                                     order.
        MOBILE AGRICULTURAL MACHINERY AND                      If part of an Automatic Sprinkler System is shut
        EQUIPMENT COVERAGE FORM                                off due to breakage, leakage, freezing condi-
        LIVESTOCK COVERAGE FORM                                tions or opening of sprinkler heads, notification
                                                               to us will not be necessary if you can restore
                                                               full protection within 48 hours.




IL0415 0498                       Copyright, Insurance Services Office, Inc., 1997                                    Page4of4


                                                                                                SUPP APP 1011
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 142 of 258 PageID 2712




                                                                                                  IL 09 35 07 02

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY

A. We will not pay for loss ("loss") or damage caused           2. Any advice, consultation, design, evaluation,
   directly or indirectly by the following. Such Joss              inspection, installation, maintenance, repair,
   ("loss~) or damage is excluded regardless of any                replacement or supervision provided or done
  ·other cause or event that contributes concurrently              by you or for you to determine, rectify or test
   or in any sequence to the loss ("loss") or damage.              for, any potential or actual problems described
   1. The failure, malfunction or inadequacy of:                   in Paragraph A.1. of this endorsement.
      a. Any of the following, whether belonging to         B. If an excluded Cause of Loss as described in
         any insured or to others:                             Paragraph A. of this endorsement results:
         (1) Computer hardware, including micro-               1. In a Covered Cause of Loss under the Crime
             processors;                                           and Fidelity Coverage Part, the C(,)mmercial
                                                                   Inland Marine Coverage Part or the Standard
         {2) Computer application software;                        Property Policy; or
         (3) Computer operating systems and re-                 2. Under the Commercial Property Coverage
             lated software;                                       Part:
         (4) Computer networks;                                    a. In a "Specified Cause of Loss", or in eleva-
         {5) MicroproCessors (computer chips) not                     tor collision resulting from mechanical
             part of any computer system; or                          breakdown, under the Causes of loss -
                                                                      Special Form; or
         {6) Any other computerized or electronic
              equipment or components; or                          b. In a Covered. Cause of Loss under the
      b. Any other products, and any services, data                   Causes Of Loss - Basic Form or the
                                                                      Causes Of Loss - Broad Form;
          or functions that directly or indirectly use or
          rely upon, in any manner, any of the items           we will pay only for the Joss rross") or damage
          listed in Paragraph A.1.a. of this endorse-          caused by such "Specified Cause of loss", eleva-
          ment;                                                tor collision, or Covered Cause of Loss.
      due to the inability to correctly recognize, proc-    C. We will not pay for repair, replacement or modifi-
      ess, distinguish, interpret or accept one or             cation of any items in Paragraphs A.1.a. and
      more dates or times. An example is the inability         A.1.b. of this endorsement to correct any deficien-
      of computer .software to recognize the year              cies or change any features.
      2000.




IL 09 35 07 02                              © ISO Properties, Inc., 2001                             Page 1 of 1     D


                                                                                            SUPP APP 1012
      Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 143 of 258 PageID 2713


                                                                                                      IL0986 0308
 POLICY NUMBER: CCP         672836

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
       ·EXCLUSION OF CERTIFIED ACTS OF TERRORISM
      INVOLVING NUCLEAR, BIOLOGICAL, CHEMICAL OR
        RADIOLOGICAL TERRORISM; CAP ON COVERED
                  CERTIFIED ACTS LOSSES

This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY
                                                       SCHEDULE

The Exception Covering Certain Fire Losses    (Paragraph C) applies to property located in the following state{s),
if covered under the indicated Coverage Form, Coverage Part or Policy:

                       State(s)                             Coverage Form, Coverage Part Or Policy



Information required to. complete this Schedule, if no~ shown above, will be shown in the Declarations.


A. The following definition is added with respect to              1. The act resulted in insured losses in excess of
   the provisions of this endorsement:                               $5 million in the aggregate, attributable to all
   "Certified act of terrorism" means an act that is                 types of insurance subject to the Terrorism
   certified by the Secretary of the Treasury, in con-               Risk Insurance Act; and
   currence with the Secretary of State and the Attor-            2. The act is a violent act or an act that is dan-
   ney General of the United States, to be an act of                 gerous to human life, property or infrastructure
   terrorism pursuant to the federal Terrorism Risk                  and is committed by an individual or individuals
   Insurance Act. The criteria contained in the Terror-              as part of an effort to coerce the civilian popu-
   ism Risk Insurance Act for a "certified act of terror-            lation of the United States or to influence the
   ism" include the following:                                       policy or affect the conduct of the United States
                                                                     Government by coercion.




IL 09 86 03 08                                   © ISO Properties, Inc., 2005                                      Page 1 of2


                                                                                                    SUPP APP 1013
    Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 144 of 258 PageID 2714


  B. The following exclusion is added:                       C. Exception Covering Certain Fire Losses
     UMJTED EXCLUSION OF CERTIFIED ACTS OF                      The following exception to the exclusion in Para-
     TERRORISM                                                  graph B. applies only if indicated and as indicated
     Ws will not pay for loss or damage caused directly         in the Schedule of this endorsement.
     or indirectly by a "certified act of terrorism". Such      If a "certified act of terrorism" excluded under Pa-
     loss or damage is excluded regardless of any oth-          ragraph B. results in fire, we will pay for the loss or
     er cause or event that contributes concurrently or         damage caused by that tire, subject to all applica-
     in any sequence to the loss. But this exclusion ap-        ble policy provisions including the Limit of Insur-
     plies only when one or more of the following are           ance on the affected property. Such coverage for
     attributed to such act:                                    fire applies only to direct loss or damage by fire to
     1. The terrorism is carried out by means of the           ·Covered Property. Therefore, for example, the
         dispersal or application of radioactive material,      coverage does not apply to insurance provided
         or through the use of a nuclear weapori or de-         under Business Income and/or Extra Expense
         vice that involves or produces a nuclear reac-         coverage forms or endorsements that apply to
         tion, nuclear radiation or radioactive contami-        those coverage forms, or to the Legal Liability
         natlon;or                                              Coverage Form or the Leasehold Interest Cover-
     2. Radioactive material is released, and it ap-            age Form.
         pears that one purpose of the terrorism was to
                                                             D. Cap On Certified Terrorism losses
         release such material; or
                                                                The following limitation applies to coverage for any
     3. The terrorism is carried out by means of the
        dispersal or application of pathogenic or poi-          one or more "certified acts of terrorism" that are
                                                                not excluded by the terms of the exclusion in Pa-
        sonous biological or chemical material; or
                                                                ragraph B. and to any loss or damage that is cov-
     4. Pathogenic or poisonous biological or chemical
        material is released, and it appears that one            ered and to which the exception in Paragraph C.
                                                                 applies:·                                ·
         purpose of the terrorism was to release such
                                                                If aggregate insured losses attributable to terrorist
        material.
                                                                acts certified under the Terrorism Risk Insurance
     When this terrorism exclusion applies in accor-
                                                                Act exceed $100 billion in a Program Year (Janu-
     dance with the terms of Paragraph      B.1. or 8.2.,
     the terrorism exclusion applies without regard to          ary 1. through December 31) and we have met our
     the Nuclear Hazard Exclusion in this Coverage .            insurer deductible under the Terrorism Risk Insur-
     Part or Policy.                                            ance Act, we shall not be liable for the payment of
                                                                any portion of the amount of such losses that ex-
                                                                ceeds $100 billion, and in such case insured
                                                                losses up to that amount are subject to pro rata al-
                                                                location in accordance with procedures estab-
                                                                lished by the Secretary of the Treasury.
                                                                 This Paragraph, D.l does not apply to insurance
                                                                 provided under the Crime And Fidelity Coverage
                                                                 Part.
                                                             E. Application Of Exclusions
                                                                The terms and limitations of any terrorism exclu-
                                                                sion, or the non-applicability or omission of a ter-
                                                                rorism exclusion, do not serve to create coverage
                                                                for: any Joss which would otherwise be excluded
                                                                under this Coverage Part or Policy, such as losses
                                                                excluded by the War And Military Action Exclu-
                                                                sion.




IL09 8603 08                                  ©ISO Properties, Inc., 2005                                      Page 2 of2


                                                                                                SUPP APP 1014
Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 145 of 258 PageID 2715




                       EXHIBIT B




                                                              SUPP APP 1015
     Case 3:13-cv-02553-P Document 64 Filed 10/31/15                            Page 146 of 258 PageID 2716
•'



                                          Cause Number:

       JANE DOE,

                        Plaintiff,
                                                       ..•
       v.

       AJREDIN "DANNY" DEARI; DRITAN
       KREKA; PASTAZIOS PIZZA, INC.;
       ISLAND HOSPITALITY MANAGEMENT,
       INC.; HYATT HOTELS CORPORATION;
       and DOES 1-25,

                        Defendants.                                     DALLAS COUNTY, TEXAS

                                       PLAINTIFF'S ORIGINAL PETITION

               Plaintiff JANE DOE 1 ("Plaintiff'') file Plaintiff's Original Petition ("Petition") against

       Defendants AJREDIN "DANNY" DEARI; DRITAN KREKA; PASTAZIOS PIZZA, INC.;

       ISLAND HOSPITALITY MANAGEMENT, INC.; HYATT HOTELS CORPORATION; and

       DOES 1-25 (collectively referred to herein as "Defendants"), and for causes of action

       respectfully shows this Court as follows:

                                                               I.
                                               DISCOVERY CONTROL PLAN

                1.      Pursuant to TEX. R. CIV. P. 190.1, 190.3, Plaintiff intends to conduct discovery

       under a Level 2 Discovery Control Plan.

                                                               II.
                                                             PARTIES

               2.       Plaintiff is a natural person who resides in Collin County, Texas.


       1
        Due to the extremely personal and sensitive nature of this lawsuit, Plaintiff is proceeding under the pseudonym of
       "Jane Doe"; however, Defendants have full knowledge of Plaintiff's identity due to Defendants' involvement in the
       underlying acts and omissions that form the basis of this Petition. To the extent that Defendants or Defendants'
       counsel are genuinely unaware of Plaintiff's identity (which would likely be impossible due to criminal proceedings
       against at least one Defendant in Dallas County, Texas, Case No. Flllll06), Plaintiff's counsel is happy to state
       Plaintiff's identity to this Court and Defendants' counsel in papers that are (1) filed under seal with this Court,
       and/or (2) not filed with this Court and, thus, not subject to public inspection.

       PLAINTIFF'S ORIGINAL PETITION                                                                      PAGE 1 OF 19




                                                                                                    SUPP APP 1016
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                                                                                                 Page 147 of 258 PageID 2717




                   3.               Defendant AJREDIN "DANNY" DEARI (hereinafter, "Deari") is a natural

  person who resides-and may be served with service of process-at 15750 Spectrum #2211,



 --
  Addison, Texas 750.,01.

                   4.               Defendant DRITAN KREKA (hereinafter, "Kreka") is a natural person who
                                                      ~


  resides~and may be served with ser~:~e ~f proc~ss-at 5549 Bj River Drive, The Colon~,

  Texas 75056.

                   5.               Defendant PASTAZIOS PIZZA, INC. (hereinafter, "Pastazios") is a Texas

  corporation that maintains its principal place of business in Dallas County, Texas. Pastazios may

  be served with service of process by serving its registered agent, Ajredin Deari, located at 1416

  Tree Farm Drive, Plano, Texas 75093.

                   6.               Defendant ISLAND HOSPITALITY MANAGEMENT, INC                                                                                                                   (hereinafter,

  "Island Hospitality") is a Florida corporation with its principal place of business in Palm Beach,

  Florida. Island Hospitality may
                              <
                                  be served with service of process bV, 1§erving
                                                                         .
                                                                                 its registered agent,

  C T Corporation System, located at 350 N. Paul Street, Suite 2900, Dallas, Texas 75201.

                   7.               Defendant HYATT HOTELS CORPORATION (hereinafter, "Hyatt") ts a

  Delaware corporation with its principal place of business in Chicago, Illinois. Hyatt may be

 ...__
  se,.rv~e:d:_::w~it::h:_s:,:e:_rv..:_I~·c~e__:o~f:..Jp!::r~o:::;:c~es::,:s:...b~yl.......::?.s~erv~in~g~it~s_:r:,:e~g:is:te::r,:::ed:::_::a~g~en::t~,_:U~n~i_:::te:d~St:a::;:te::,::s:._C~o!lrp~o!!.r~at'-!.:io~n.r....o.C~o._,

  located at 211 East 7th Street, Suite 620, Austin, Texas 78701.

                   8.               Upon information and belief, Plaintiff alleges that the true identities and

  residences of Defendants JOHN DOE 1-25, respectively, are currently unknown to Plaintiff at

  this time. Plaintiff shall proceed with due diligence to discover the identities of Defendants

  JOHN DOE 1-25, respectively and, after said Defendants' true identities have been discovered,

  will amend this Petition accordingly.



  PLAINTIFF'S ORIGINAL PETITION                                                                                                                                                                  PAGE2 OF19




                                                                                                                                                                                      SUPP APP 1017
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 149 of 258 PageID 2719




 it transacts business within the State of Texas, (2) it has continuous and systematic contacts with

 the State of Texas, (3) it maintains multiple offices in Texas, owns property in Texas, and

 maintains bank accounts (used for the purpose of transacting business within the State of Texas

 and elsewhere) within the State of Texas, (4) it purposefully avails itselfto the laws of the State

 of Texas, and (5) a substantial part of the events or omissions giving rise to Plaintiffs claims

 occurred in Texas and involved Defendant Island Hospitality.

         15.    This Court has personal jurisdiction over Defendant Hyatt because (1) it transacts

 business within the State of Texas, (2) it has continuous and systematic contacts with the State of

 Texas, (3) it maintains multiple offices and bank accounts (used for the purpose of transacting

 business within the State of Texas and elsewhere) within the State of Texas, (4) it purposefully

 avails itselfto the laws ofthe State of Texas, and (5) a substantial part ofthe events or omissions

 giving rise to Plaintiffs claims occurred in Texas and involved Defendant Hyatt.

        16.     Removal of this case to a federal court is inappropriate and statutorily

 unauthorized because ( 1) complete diversity of parties is lacking, (2) at least one Defendant is a

 forum-state defendant by virtue of its Texas incorporation and/or principal place of business

 being in Texas, and (3) Plaintiff has not alleged a federal question, federal cause of action, or

 alleged facts that would give rise to a federal question or federal cause of action; therefore, any

 attempt to remove this case to a federal court is frivolous and gives rise to sanctionable conduct.

                                                 IV.
                                               VENUE

        17.     Pursuant to TEX. CIV. PRAC. & REM. CODE§ 15.002(a), venue is proper in Dallas

 County, Texas because (1) all or a substantial part of the events or omissions giving rise to

 Plaintiffs claims occurred in Dallas County, Texas, and (2) some or all of the Defendants

 resided in Dallas County, Texas at the time Plaintiffs causes of action accrued.


 PLAINTIFF'S ORIGINAL PETITION                                                          PAGE40F19




                                                                                    SUPP APP 1019
Case 3:13-cv-02553-P Document 64 Filed 10/31/15

                                                                       •
                                                                Page 150 of 258 PageID 2720




         18.    Pursuant to TEX. CIV. PRAC. & REM. CODE§ 15.005, because venue is proper in

 Dallas County, Texas against at least one Defendant, venue is proper in Dallas County, Texas as

 to all Defendants.

                                                 v.
                                      FACTUAL BACKGROUND

         19.    In early 2011, Plaintiff was 18 years old and a recent graduate from high school.

 Plaintiff excelled in school academically, graduating as the valedictorian ofher class.

        20.     Like many young adults, Plaintiff was in search of an entry-level job at a local

 business in order to earn disposable income and garner working experience. During her search,

 Plaintiff was introduced to Defendant Deari and Defendant Kreka. Plaintiff was told that Deari

 and Kreka were the owners of two local bar/restaurants, and would be willing to meet with her to

 discuss potential employment opportunities.

        21.     On or about April 26, 2011, Plaintiff met Deari and Kreka at a restaurant in

 Dallas, Texas. Deari asked Plaintiff how old she was and Plaintiff informed both men that she

 was 18 years old. At the time, Defendant Deari was approximately 49 years old and Defendant

 Kreka was approximately 33 years old. The two Defendants subsequently tried to order Plaintiff

 an alcoholic beverage; however, the restaurant's server refused to bring the beverage because

 Plaintiff was underage.

        22.     Undeterred, the two Defendants decided that it would be easiest to order Plaintiff

 beverages at "Pastazios's Pizza" in Addison, Texas. On information and belief, Plaintiff alleges

 that "Pastazios' s Pizza" is the assumed name of Defendant Pastazios and, additionally, the alter

 ego of Defendant Deari who holds himself out to the public and Texas Secretary of State as the

 registered agent, director, and president ofPastazios.

        23.     As planned, Defendant Deari and Defendant Kreka convinced Plaintiff to drive to


 PLAINTIFF'S ORIGINAL PETITION                                                         PAGE 5 OF 19




                                                                                  SUPP APP 1020
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                    Page 151 of 258 PageID 2721




  Pastazios. Prior to their arrival, Defendants purchased hard liquor from a store with the intention

  of serving the alcohol to Plaintiff.

          24.     Upon arrival at Pastazios, Defendants Kreka, Deari, and Pastazios (through its

  employees, director, and president) began serving, selling, retrieving, and otherwise giving

  Plaintiff multiple "shots" of hard liquor and servings of beer. Defendants repeatedly and

  aggressively pressured Plaintiff into consuming-and Plaintiff, indeed, consumed-these

  beverages despite Defendants' knowledge that Plaintiff was not of the legal age to drink. Just as

  Defendants Deari, Kreka, and Pastazios planned, Plaintiff became intoxicated and she was, in

  fact, obviously intoxicated.

          25.     After Plaintiff had consumed multiple shots of hard liquor and servings of beer

  that Defendants served, sold, retrieved, and otherwise gave to Plaintiff, Deari and Kreka decided

  that their next stop should be a local adult entertainment dance club. Deari retrieved his vehicle

  from Pastazios's parking lot and told Kreka and Plaintiff to get into the vehicle. Kreka moved

  into the driver's seat and Plaintiff, who was highly intoxicated, sat in the back of the vehicle.

  Plaintiff then lost consciousness.

          26.     Plaintiffs next memory is vomiting in a gas station parking lot before losing

  consciousness again. Shortly thereafter, Plaintiff awoke in a hotel room located 4900 Edwin

  Lewis Drive, Addison, Texas 75001-a premise that is owned, operated, and otherwise

  possessed by Island Hospitality and Hyatt (hereinafter, "the Premises Defendants")-wherein

  she had been involuntarily disrobed and was actively being raped by Defendant Deari.

          27.     Plaintiff repeatedly insisted that Defendant Deari stop the attack, but he did not. It

  was only after Plaintiff made multiple demands for Defendant Deari to stop did the sexual

  assault eventually end. Fearful of another attack, Plaintiff locked herself in the bathroom.



  PLAINTIFF'S ORIGINAL PETITION                                                           PAGE60F19




                                                                                    SUPP APP 1021
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 152 of 258 PageID 2722




        28.     While still in the hotel room, Defendant Deari called Defendant Kreka on the

 telephone and told him that Plaintiff was "really freaking out, dude", and asked for Kreka to

 retrieve him from the Premises Defendants' property. With the knowledge that a sexual assault

 had just occurred (one in which Defendant Kreka conspired to commit, facilitated, aided, and

 abetted), Kreka retrieved Deari from the crime scene (unimpeded by the Premises Defendants)

 thereby assisting Deari's evasion oflaw enforcement.

        29.     Plaintiff alleges that the Premises Defendants knew, or reasonably should have

 known, of the reasonably foreseeable, unreasonable risks of harm from criminal activity at its

 premises to Plaintiff taking into account the history, frequency, proximity, regularity, publicity,

 and similarity of criminal conduct on or near the Premises Defendants' property. The Premises

 Defendants allowed Defendant Deari and Defendant Kreka to reserve a room at its hotel, enter it

 with an unconscious 18 year-old woman, rape her, and come and go from its property in an

 unimpeded fashion such that Defendants could evade a police investigation without resistance.

        30.     After the attack on Plaintiff ceased and Deari and Kreka left the Premises

 Defendants' property, a friend of Plaintiffs arrived at the hotel to help. After learning what

 happened, the friend immediately notified the Addison Police Department. While investigating

 the crime scene, Defendant Deari came back to the hotel (presumably to retrieve the underwear

 he left, which was taken into evidence by the police department), and Deari was arrested,

 charged with the crime of sexual assault, indicted, and has a criminal trial pending. At this point

 in time, Defendant Kreka has not been charged for the crimes he aided, abetted, facilitated, and

 conspired to commit.

        31.     Plaintiff was immediately transmitted to the hospital and underwent a series of

 examinations, tests, and administered massive quantities of treatments for the injuries she



 PLAINTIFF'S ORIGINAL PETITION                                                        PAGE 70F 19




                                                                                 SUPP APP 1022
~-------------------------------------------




           Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 153 of 258 PageID 2723




             incurred during the rape.

                     32.    Within a matter of days following the sexual assault, Plaintiff went back to the

             hospital after she experienced severe pain in her pubic region. Upon information and belief, the

             doctors informed Plaintiff that she had contracted herpes, an incurable sexually-transmitted

             disease, during the rape. The doctors conducted a blood test on Plaintiff wherein the specific

             strand of herpes was identified. It has recently been discovered that the results of a mandatory

             blood/sexually-transmitted disease test ordered by the Court in "The State of Texas v. Danny

             Deari" has confirmed that Plaintiffs attacker (who did not utilize latex contraception during the

             attack), Defendant Deari, is infected with the same derivation of the herpes virus.

                     33.    As a proximate result of the criminal, despicable, extreme, outrageous, and

             tortious acts of Defendants alleged herein, Plaintiff has foreseeably suffered through, and will

             continue to suffer through, extreme emotional distress, pain and suffering, and mental anguish as

             the sexual assault is constantly replayed in her mind and the aftermath displayed on her body.

             Plaintiff is forced to shoulder the burden of Defendants' criminal and tortious acts for the rest of

             her life which, according to the federal government's "National Vital Statistics Reports", is

             expected to be another 61.6 years? Plaintiff has incurred, and will continue to incur, substantial

             damages proximately caused by Defendants.

                                                             VI.
                                                    CAUSES OF ACTION

             COUNT   1: ASSAULT- THREAT OF BODILY INJURY

                     34.    Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

             through 33 of Plaintiffs Petition.

                     35.    On or about April 26, 2011, Defendants intentionally or knowingly threatened

             2
               See U.S. Department of Health and Human Service, NATIONAL VITAL STATISTICS REPORTS Vol. 61, No.3,
             September 24, 2012 at 20.

             PLAINTIFF'S ORIGINAL PETITION                                                         PAGE80F 19




                                                                                             SUPP APP 1023
.-----------------------------                                ---------




      Case 3:13-cv-02553-P Document 64 Filed 10/31/15                     Page 154 of 258 PageID 2724




        Plaintiff with imminent bodily injury. Defendants' threat of imminent bodily injury caused

        Plaintiff to be apprehensive, which was a foreseeable result ofDefendants' actions.

                36.     Each and every Defendant is liable for the threat of bodily injury committed

        against Plaintiff because each and every Defendant participated in the tortious act themselves or,

        alternatively, assisted the tortious act against Plaintiff in furtherance of the civil conspiracy to do

        so or, alternatively, aided and abetted each other to allow the ultimate threat of bodily injury

        against Plaintiff to take place.

                37.     Defendants' threat of imminent bodily injury to Plaintiff was a cause of the

        damages alleged herein.

        COUNT 2: ASSAULT (BATTERY) -BODILY INJURY AND OFFENSIVE CONTACT

                38.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

        through 37 ofPlaintiffs Petition.

                39.     Plaintiff incorporates by reference, as if fully set forth herein, the statutory

        language of TEX. PENAL CODE § 22.011 describing the felony of "Sexual Assault". Plaintiff

        alleges that Plaintiff was the victim of the crime, Sexual Assault, which Defendants committed

        against Plaintiff (as described in TEX. PENAL CODE § 22.011(a),(b),(f)) on or about April 26,

        2011, and that the sexual assault has caused Plaintiffs damages alleged herein.

                40.     Defendants intentionally, knowingly, and/or recklessly made physical contact

        with Plaintiffs person causing bodily injury-that is, physical pain, illness, or impairments of

        Plaintiffs physical condition-and Plaintiff did not, and could not, consent to the harmful

        physical contact.

                41.     Alternatively, Defendants intentionally or knowingly caused to be made physical

        contact with Plaintiff when Defendants knew, or reasonably should have believed, that Plaintiff



        PLAINTIFF'S ORIGINAL PETITION                                                            PAGE90F19




                                                                                           SUPP APP 1024
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 155 of 258 PageID 2725




  would regard the contact as offensive or provocative. Indeed, said physical contact was

  offensive, provocative, and committed by Defendants despite never having consent from

  Plaintiff.

          42.    As a causal result of Defendants' battery of Plaintiffs person, Plaintiff suffered

  immediate, consequential, and subsequent injuries-including pain, illness, and physical

  impairment-that were foreseeable to Defendants. The assault committed by Defendants on

  Plaintiffs person was a cause of the damages alleged by Plaintiff herein.

          43.    Each and every Defendant is liable for the crimes, assault, battery, and sexual

 assault of which Plaintiff is a victim because each and every Defendant participated in the

 tortious and felonious acts themselves or, alternatively, assisted the crimes, assault, battery, and

 sexual assault against Plaintiff in furtherance of the civil conspiracy to do so or, alternatively,

 aided and abetted the crimes, assault, battery, and sexual assault by providing intoxicating

 substances to Plaintiff, a mode of transportation for the crimes, assault, battery, and sexual

 assault to occur, and/or a location-which was foreseeably unsafe and unreasonably

 dangerous-for the crimes, assault, battery, and sexual assault to take place.

          44.    In addition to committing, conspiring to commit, or aiding and abetting assault,

 battery, and/or sexual assault against Plaintiff, the investigation is still ongoing as to whether or

 not Defendants individually---{)r collectively in furtherance of a conspiracy and/or whilst aiding

 and abetting each other-should be charged with, criminally prosecuted for, and civilly held

 liable for the felony of "Aggravated Sexual Assault", as defined by TEx. PENAL CODE § 22.021

 and fully incorporated by reference herein.

 COUNT 3: SEXUAL ASSAULT-TEX. PENAL CODE§ 22.01

          45.    Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19



 PLAINTIFF'S ORIGINAL PETITION                                                          PAGE   10 OF 19




                                                                                   SUPP APP 1025
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 156 of 258 PageID 2726




 through 44 of Plaintiffs Petition.

  COUNT 4: FALSE IMPRISONMENT

         46.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

 through 45 ofPlaintiffs Petition.

         4 7.    Without legal authority or justification, Defendants willfully detained or

 participated in the detainment of Plaintiff without Plaintiffs consent. Defendants accomplished

  the unlawful detainment of Plaintiff with violence, threats that were calculated to inspire-and,

  in fact, inspired-a reasonable fear of injury to Plaintiff, intoxicating substances, and/or other

  means that were intended to cause-and, in fact, caused-Plaintiff to be unable to exercise her

  will in going anywhere she was lawfully allowed to go. Said false imprisonment took place at the

  hotel owned and operated by the Premises Defendants.

         48.     The false imprisonment committed by Defendants against Plaintiff was a

 proximate cause of the damages alleged by Plaintiff herein.

  COUNT 5: NEGLIGENCE

     49. Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19 through 48

  of Plaintiffs Original Petition.

         50.     Defendants owed Plaintiff legal duties that Defendants breached thereby

 proximately causing Plaintiffs damages.

         51.     For example, Defendants Pastazios and Deari-as the individual who holds

  himself out as the registered agent, director, and president of Pastazios-had a duty to control its

 employees, a duty to supervise its employee's activities, a duty to prevent an employee from

 causing an unreasonable risk of harm to Plaintiff, a duty to use ordinary care in hiring and

  retaining its employees, a duty to not place Plaintiff in harm's way of foreseeable criminal



  PLAINTIFF'S ORIGINAL PETITION                                                        PAGE   11   OF   19



                                                                                  SUPP APP 1026
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 157 of 258 PageID 2727




  activity, and a duty to treat Plaintiff in a manner that would not subject her to physical or mental

  injury. Said Defendants breached those duties it owed Plaintiff by, amongst other things,

  negligently providing intoxicating substances to Plaintiff and placing here in harm's way.

  Defendant Kreka, by way of example, owed Plaintiff a legal duty to protect Plaintiff from harm

  when the danger was caused, in part, by Kreka and the harm was apparent to Kreka such that he

  was in a position to protect Plaintifffrom the harm, a duty to not place Plaintiff in harm's way of

  foreseeable criminal activity, a duty to not operate a vehicle when legally intoxicated thereby

  placing Plaintiff in danger and, ultimately, causing her to arrive at the location where she was

  sexually assaulted, and a duty to treat Plaintiff in a manner that would not subject her to physical

  or mental injury. Defendant Kreka breached each and every one of these duties as detailed in this

  Petition. The Premises Defendants, for example, owed Plaintiff a duty to use ordinary care in

  maintaining its premises in a safe condition and to inspect the premises to ensure the safety of its

  occupants, a duty to protect Plaintiff against unreasonable and foreseeable risks of harm from the

  criminal acts of third parties due to the Premises Defendants' status (as landowner) and ability to

  control the security and safety of the premises, a duty not to injure Plaintiff in a willful, wanton,

  or grossly negligent manner or allow another to do so on its premises when it knew, or

  reasonably should have known, such conduct would take place, a duty to make safe conditions

  on its property in order to protect Plaintiff, and a duty to treat Plaintiff in a manner that would

  not subject her to physical or mental injury. As the owner and operator of the location where

  Plaintiff was sexually assaulted, falsely imprisoned, and subjected to extreme and outrageous

  intentional infliction of emotional distress, there can be no dispute that the Premises Defendants

  breached each and every one of the duties it owed Plaintiff.

         52.     Defendants breached the duties it owed to Plaintiff (as set forth in this Petition)



  PLAINTIFF'S ORIGINAL PETITION                                                          PAGE 12 OF 19




                                                                                    SUPP APP 1027
..   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 158 of 258 PageID 2728




       thereby proximately causing Plaintiffs injuries and the damages alleged herein.

       COUNT 6: PREMISES LIABILITY

              53.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

       through 52 of Plaintiffs Petition.

              54.     Plaintiffs cause of action for Premises Liability is alleged against the Premises

       Defendants, only. Plaintiff reserves the right to supplement and amend this cause of action.

              55.     The Premises Defendants facilitated the assault and tortious conduct on Plaintiff

       through the use or misuse of the property-located at 4900 Edwin Lewis Drive, Addison, Texas

       75001--owned, operated, controlled by, franchised by, licensed by, and/or otherwise possessed

       by the Premises Defendants.

              56.     The Premises Defendants owed Plaintiff a duty to exercise ordinary care in

       protecting Plaintiff from unreasonable and reasonably foreseeable risks of harm (including

       criminal activity at its premises considering the history, frequency, proximity, regularity,

       publicity, and similarity of criminal conduct on or near the Premises Defendants' property)

       especially in light of the Premises Defendants' status as landowner and ability to control the

       security and safety of the premise. The Premises Defendants had a duty to inspect and make safe

       any dangerous conditions or situations on its property or give Plaintiff an adequate warning of

       the dangerous conditions or situations.

              57.     The Premises Defendants breached the legal duties it owed Plaintiff thereby

       proximately causing Plaintiffs damages alleged herein.

       COUNT 7: DRAM SHOP LIABILITY

              58.     Plaintiffs cause of action for Dram Shop Liability is alleged against Defendant

       Deari-in his capacity as registered agent, director, and president of Pastazios-and Pastazios,



       PLAINTIFF'S ORIGINAL PETITION                                                        PAGE 13 OF 19




                                                                                       SUPP APP 1028
..   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                    Page 159 of 258 PageID 2729




       only. As used within Section VI(Count 8) of Plaintiffs Original Petition, said Defendants shall

       be referred to as the "Dram Shop Defendants." Plaintiff reserves the right to supplement and

       amend this cause of action.

               59.    Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

       through 58 of Plaintiffs Petition.

               60.    On or about April 26, 2011, the Dram Shop Defendants held Texas Alcoholic

       Beverage Commission licenses for the sale or service of alcoholic beverages and did, in fact, sell

       or serve multiple alcoholic beverages to Plaintiff who, at the time, was an 18 year-old "adult

       recipient" of said beverages.

               61.    To the extent that the Dram Shop Defendants did not hold Texas Alcoholic

       Beverage Commission licenses for the sale or service of alcoholic beverages on or about April

       26, 2011, Plaintiff alternatively alleges that the Dram Shop Defendants did not have said licenses

       yet still sold Plaintiff, an 18 year-old "adult receipt", alcoholic beverages.

               62.    After the Dram Shop Defendants provided the alcoholic beverages to Plaintiff, it

       was apparent, or readily became apparent, to the Dram Shop Defendants that Plaintiff was

       obviously intoxicated.

               63.    Plaintiffs intoxication-as a result of Defendants' actions-was one of the

       proximate causes of the injuries incurred and the damages alleged by Plaintiff herein.

       COUNT 8: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS [ALTERNATIVE REMEDY]

               64.    Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

       through 63 of Plaintiffs Petition.

               65.    As an alternative remedy to Plaintiffs claims detailed in this Petition at Section

       (VI)(Count 1-Count7 ), Plaintiff alleges that no alternative cause of action would provide



       PLAINTIFF'S ORIGINAL PETITION                                                        PAGE 14 OF 19




                                                                                        SUPP APP 1029
''   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 160 of 258 PageID 2730




       Plaintiff with a remedy for the severe emotional distress incurred by Plaintiff which was

       proximately caused by Defendants' tortious conduct.

              66.     Plaintiff-an individual-was and is a victim of Defendants' intentional or

       reckless actions that were calculated to cause severe emotional distress to Plaintiff.

              67.     Defendants' intentional or reckless actions towards Plaintiff were extreme and

       outrageous and, ultimately, proximately caused Plaintiff to suffer severe emotional distress.

       COUNT 9: PARTICIPATORY LIABILITY-AIDING AND ABETTING AND CONCERT OF ACTION

              68.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

       through 67 of Plaintiffs Petition.

              69.     Among the Defendants was a primary actor/actors who committed an underlying

       tort, or torts, against Plaintiff. Defendants had knowledge that the primary actor's conduct

       constituted a tort and Defendants gave the primary actor assistance, substantial assistance, and/or

       encouragement to commit the tort against Plaintiff. Defendants' assistance, substantial

       assistance, and/or encouragement was a substantial factor in causing the tort to be completed and

       a substantial factor in the damages incurred by Plaintiff as alleged herein.

              70.     Alternatively, Defendants' own conduct-separate and apart from the primary

       actor-was a breach of duty to Plaintiff and a substantial factor in causing Plaintiffs injuries.

              71.     Due to Defendants' joint assistance, encouragement, aiding and abetting, and/or

       concert of action, Plaintiff alleges that Defendants should be held jointly and severally

       responsible for the whole of damages incurred by Plaintiff.

       COUNT 10: PARTICIPATORY LIABILITY-CONSPIRACY

              72.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

       through 71 of Plaintiffs Petition.



       PLAINTIFF'S ORIGINAL PETITION                                                            PAGE 15 OF 19




                                                                                         SUPP APP 1030
..   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 161 of 258 PageID 2731




              73.       As fully described in this Petition, Defendants are, and were, individuals or

       individual entities that acted together as a combination of two or more individuals or entities.

              74.       Throughout Defendants' interactions with Plaintiff on or about April 26, 2011, the

       object of Defendants' combination was to accomplish an unlawful purpose and/or a lawful

       purpose by unlawful means.

              75.       Defendants had a meeting of the minds on the object or course of action of its

       conspiracy, and at least one Defendant committed an unlawful, overt act in furtherance of

       Defendants' object or course of action.

              76.       Plaintiff suffered the damages alleged herein as a proximate result of Defendants'

       wrongful act or acts.

       COUNT 11: EXEMPLARY DAMAGES

              77.       Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

       through 76 of Plaintiffs Original Petition.

              78.       Defendants' tortious conduct was malicious, fraudulent, and/or grossly negligent.

              79.       Defendants' malicious, fraudulent, and/or grossly negligent was carried out by

       Defendants personally, through Defendants' authorized agents, managers, officers, directors,

       vice-principals, and/or principals of the Defendants who were acting within the course and scope

       of their agency, employment, partnership, and/or joint venture.         Alternatively, Defendants'

       malicious, fraudulent, and/or grossly negligent conduct was subsequently approved by or ratified

       by Defendants.

              80.     Defendants intentionally breached the legal duties it owed Plaintiff such that it

       could take undue advantage of Plaintiff and/or otherwise maliciously treat Plaintiff. The acts or

       omissions of Defendants, when viewed objectively from the Defendants' standpoint, involved an



       PLAINTIFF'S ORIGINAL PETITION                                                          PAGE   16 OF 19




                                                                                        SUPP APP 1031
r - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --------------
      .   '
              Case 3:13-cv-02553-P Document 64 Filed 10/31/15                        Page 162 of 258 PageID 2732




                extreme degree of risk when considering the probability and magnitude of the potential harm to

                Plaintiff and others.

                          81.        Additionally, Defendants had actual, subjective awareness of the risk to Plaintiff

                and others but proceeded anyway with a conscience indifference to the rights, safety, or welfare

                of Plaintiff and others.

                          82.        Defendants' conduct was performed and/or designed with a specific intent to

                cause substantial injury or harm to Plaintiff. As alleged fully herein, Defendants' conduct is an

                example of why punitive damages exist, and Plaintiff alleges that Defendants' conduct rises to

                the level warranting the imposition of exemplary damages against Defendants at trial of this

                matter.

                                                                    VII.
                                                                 DAMAGES

                          83.        Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

                through 82 of Plaintiff's Petition.

                          84.        Plaintiff has incurred significant damages due to Defendants' criminal, tortious,

                and outrageous conduct. Plaintiff seeks all losses sustained as a natural, probable, foreseeable,

                and/or proximate result of Defendants' wrongful conduct, including:

                                a. General damages;

                                b. Actual damages;

                                c. Physical pain and suffering incurred in the past and future;

                                d. Mental anguish incurred in the past and future;

                                e. Disfigurement incurred in the past and future;

                                f.   Physical impairment incurred in the past and future;

                                g. Medical expenses incurred in the past and future;


                PLAINTIFF'S ORIGINAL PETITION                                                            PAGE 17 OF 19




                                                                                                    SUPP APP 1032
..   Case 3:13-cv-02553-P Document 64 Filed 10/31/15                      Page 163 of 258 PageID 2733




                    h. Loss of earning capacity incurred in the past and future;

                    1.   Lost wages incurred in the past and future;

                    J.   All reasonable and necessary attorneys' fees that Plaintiff is forced to incur

                         pursuant to Texas common law and equity;

                    k. Exemplary damages;

                    I.   Costs of court;

                    m. Pre-judgment interest;

                    n. Post-judgment interest; and

                    o. All other relief, in law and in equity, to which Plaintiff may be justly entitled.

                                                         VIII.
                                                 DEMAND FOR JURY

              85.        Plaintiff demands a jury trial and tenders the appropriate fee.

                                                          IX.
                                             REQUEST FOR DISCLOSURE

              86.        Under TEX. R. Crv. P. 194, Plaintiff hereby makes the demand that Defendants

      disclose, within the timeframe provided by the TEXAS RULES OF CIVIL PROCEDURE, the

       information and material described in TEX. R. Crv. P. 194.2(a)-(l).

                                                          X.
                                                       PRAYER

              87.        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

      cited to appear and answer herein. Plaintiff further prays that, upon trial by jury, she have

      judgment against Defendants for the damages enumerated herein, as well as all other relief, in

      law and in equity, to which Plaintiff may show herself to be justly entitled.




      PLAINTIFF'S ORIGINAL PETITION                                                             PAGE 18 OF 19




                                                                                           SUPP APP 1033
        ~·   Case 3:13-cv-02553-P Document 64 Filed 10/31/15     Page 164 of 258 PageID 2734
.   '




                                                 Respectfully submitted,




                                                ~~
                                                 State Bar No. 08555400
                                                 mgruber@ghjhlaw.com
                                                 ERIC POLICASTRO
                                                 State Bar No. 24068809
                                                 epolicastro@ghjhlaw.com
                                                 TREYH.CRAWFORD
                                                 State Bar No. 24059623
                                                 tcrawford@ghjhlaw.com

                                                 GRUBER HURST JOHANSEN HAIL SHANK LLP
                                                 1445 Ross A venue, Suite 2500
                                                 Dallas, Texas 75202
                                                 214.855.6800 (main)
                                                 214.855.6808 (facsimile)

                                                 ATTORNEYS FOR PLAINTIFF




               PLAINTIFF'S ORIGINAL PETITION                                        PAGE 190F19




                                                                                 SUPP APP 1034
Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 165 of 258 PageID 2735




                       EXHIBIT C




                                                              SUPP APP 1035
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 166 of 258 PageID 2736
                                                                                                 Filed
                                                                                                             13 August 13 P5:14
                                                                                                             Gary Fitzsimmons
                                                                                                             District Clerk
                                                                                                             Dallas District
                                    Cause Number: DC-13-04564

JANE DOE,                         § IN THE DISTRICT COURT
                                  §
        Plaintiff,                §
                                  §
v.                                § 193rd JUDICIAL DISTRICT COURT
                                  §
AJREDIN ―DA   NNY‖ DEARI; DRITAN  §
KREKA; PASTAZIOS PIZZA, INC.;     §
ISLAND HOSPITALITY MANAGEMENT, §
INC.; HYATT HOTELS CORPORATION; §
HYATT HOUSE FRANCHISING, L.L.C.;  §
GRAND PRIX FLOATING LESSEE, LLC; §
INK ACQUISITION, LLC; INK         §
ACQUISITION II, LLC; INK          §
ACQUISITION III, LLC; INK LESSEE, §
LLC; INK LESSEE HOLDING, LLC;     §
CHATHAM TRS HOLDING, INC.;        §
CHATHAM LODGING, L.P.; JEFFREY    §
H. FISHER, Individually; POST     §
PROPERTIES, INC.; and DOES 1-25,  §
                                  §
        Defendants.               § DALLAS COUNTY, TEXAS

                           PLAINTIFF’S FIRST AMENDED PETITION

        Plaintiff JANE DOE1 (―
                             Plaintiff‖) files Plaintiff’s First Amended Petition (―
                                                                                   Petition‖)

against Defendants AJREDIN ―
                           DANNY‖ DEARI; DRITAN KREKA; PASTAZIOS PIZZA,

INC.; ISLAND HOSPITALITY MANAGEMENT, INC.; HYATT HOTELS CORPORATION;

HYATT HOUSE FRANCHISING, L.L.C.; GRAND PRIX FLOATING LESSEE, LLC; INK

ACQUISITION, LLC; INK ACQUISITION II, LLC; INK ACQUISITION III, LLC; INK

LESSEE, LLC; INK LESSEE HOLDING, LLC; CHATHAM TRS HOLDING, INC.;

CHATHAM LODGING, L.P.; JEFFREY H. FISHER, Individually; POST PROPERTIES INC.;
1
 Due to the extremely personal and sensitive nature of this lawsuit, Plaintiff is proceeding under the pseudonym of
―Jane Doe‖; however, Defendants have full knowledge of Plaintiff’s identity due to Defendants’ involvement in the
underlying acts and omissions that form the basis of this Petition. To the extent that Defendants or Defendants’
counsel are genuinely unaware of Plaintiff’s identity (which would likely be impossible due to criminal proceedings
against at least one Defendant in Dallas County, Texas, Case No. F1111106), Plaintiff’s counsel is happy to state
Plaintiff’s identity to this Court and Defendants’ counsel in papers that are (1) filed under seal with this Court,
and/or (2) not filed with this Court and, thus, not subject to public inspection.


PLAINTIFF’S FIRST AMENDED PETITION                                                                 PAGE 1 OF 27

                                                                                            SUPP APP 1036
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 167 of 258 PageID 2737



and DOES 1-25 (unless otherwise noted herein, ―
                                              Defendants‖ refers to all named Defendants,

collectively), and for causes of action respectfully shows this Court as follows:

                                              I.
                                   DISCOVERY CONTROL PLAN

       1.      Pursuant to TEX. R. CIV. P. 190.1, 190.3, Plaintiff intends to conduct discovery

under a Level 2 Discovery Control Plan.

                                                  II.
                                             PARTIES

       2.      Plaintiff is a natural person who resides in Collin County, Texas.

       3.      Defendant AJREDIN ―
                                 DANNY‖ DEARI (hereinafter, ―
                                                            Deari‖) is a natural

person who has generally appeared in this case.

       4.      Defendant DRITAN KREKA (hereinafter, ―
                                                    Kreka‖) is a natural person who has

generally appeared in this case.

       5.      Defendant PASTAZIOS PIZZA, INC. (hereinafter, ―
                                                             PPI‖) is a Texas corporation

that has generally appeared in this case.

       6.      Defendant ISLAND HOSPITALITY MANAGEMENT, INC. (hereinafter,

―
Island Hospitality‖) is a Florida corporation that has generally appeared in this case.

       7.      Defendant HYATT HOTELS CORPORATION (hereinafter, ―
                                                                Hyatt‖) is a

Delaware corporation with its principal place of business in Chicago, Illinois and has generally

appeared in this case.

       8.      Defendant HYATT HOUSE FRANCHISING, L.L.C. (hereinafter, ―
                                                                       Hyatt

House‖)—named in Plaintiff’s Original Petition as JOHN DOE 1 but whose identity, after a

diligent and reasonable search and investigation by Plaintiff, has become known to Plaintiff—is

a Kansas limited liability company with its principal place of business in Chicago, Illinois.




PLAINTIFF’S FIRST AMENDED PETITION                                                    PAGE 2 OF 27

                                                                                SUPP APP 1037
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 168 of 258 PageID 2738



Defendant Hyatt House can be served with service of process by serving its registered agent,

Corporation Service Company d/b/a CSC – Lawyers Incorporating Service Company, located at

211 E. 7th Street, Suite 260, Austin, Texas 78707.

       9.      Defendant GRAND PRIX FLOATING LESSEE, LLC (hereinafter, ―
                                                                       Grand

Prix‖)—named in Plaintiff’s Original Petition as JOHN DOE 2 but whose identity, after a

diligent and reasonable search and investigation by Plaintiff, has become known to Plaintiff—is

a Delaware limited liability company with its principal place of business in Palm Beach, Florida.

Defendant Grand Prix can be served with service of process by serving its registered agent, C T

Corporation System, located at 350 North Saint Paul Street, Dallas, Texas 75201.

       10.     Defendant INK ACQUISITION, LLC (hereinafter, ―
                                                            Ink Acquisition‖)—named in

Plaintiff’s Original Petition as JOHN DOE 3 but whose identity, after a diligent and reasonable

search and investigation by Plaintiff, has become known to Plaintiff—is a Florida limited

liability company with its principal place of business in Florida. Defendant Ink Acquisition

regularly engages or, alternatively, engaged in business in the State of Texas because it contracts

or contracted by mail or otherwise with a Texas resident or residents regarding a contract that is

performable in whole or in part in the State of Texas and because it committed a tort in whole or

in part in the State of Texas; however, despite engaging in business in the State of Texas,

Defendant Ink Acquisition has not designated or maintained a resident agent for service of

process in the State of Texas nor does it maintain a regular place of business in the State of

Texas. Thus, pursuant to TEX. CIV. PRAC. & REM. CODE §§ 17.042 and 17.044, Ink Acquisition

may be served with process by serving the Texas Secretary of State, 1019 Brazos Street, Austin,

Texas 78701 who may forward said process to Defendant Ink Acquisition’s foreign registered

agent, C T Corporation, at 1200 South Pine Island Road, Plantation, Florida 33324.




PLAINTIFF’S FIRST AMENDED PETITION                                                   PAGE 3 OF 27

                                                                                SUPP APP 1038
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 169 of 258 PageID 2739



       11.     Defendant INK ACQUISITION II, LLC (hereinafter, ―
                                                               Ink Acquisition II‖)—

named in Plaintiff’s Original Petition as JOHN DOE 4 but whose identity, after a diligent and

reasonable search and investigation by Plaintiff, has become known to Plaintiff—is a Florida

limited liability company with its principal place of business in Florida. Defendant Ink

Acquisition II regularly engages or, alternatively, engaged in business in the State of Texas

because it contracts or contracted by mail or otherwise with a Texas resident or residents

regarding a contract that is performable in whole or in part in the State of Texas and because it

committed a tort in whole or in part in the State of Texas; however, despite engaging in business

in the State of Texas, Defendant Ink Acquisition II has not designated or maintained a resident

agent for service of process in the State of Texas nor does it maintain a regular place of business

in the State of Texas. Thus, pursuant to TEX. CIV. PRAC. & REM. CODE §§ 17.042 and 17.044,

Defendant Ink Acquisition II may be served with process by serving the Texas Secretary of

State, 1019 Brazos Street, Austin, Texas 78701 who may forward said process to Defendant Ink

Acquisition II’s foreign registered agent, C T Corporation, located at 1200 South Pine Island

Road, Plantation, Florida 33324.

       12.     Defendant INK ACQUISITION III, LLC (hereinafter, ―
                                                                Ink Acquisition III‖)—

named in Plaintiff’s Original Petition as JOHN DOE 5 but whose identity, after a diligent and

reasonable search and investigation by Plaintiff, has become known to Plaintiff—is a Florida

limited liability company with its principal place of business in Florida. Defendant Ink

Acquisition III regularly engages or, alternatively, engaged in business in the State of Texas

because it contracts or contracted by mail or otherwise with a Texas resident or residents

regarding a contract that is performable in whole or in part in the State of Texas and because it

committed a tort in whole or in part in the State of Texas; however, despite engaging in business




PLAINTIFF’S FIRST AMENDED PETITION                                                   PAGE 4 OF 27

                                                                               SUPP APP 1039
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 170 of 258 PageID 2740



in the State of Texas, Defendant Ink Acquisition III has not designated or maintained a resident

agent for service of process in the State of Texas nor does it maintain a regular place of business

in the State of Texas. Thus, pursuant to TEX. CIV. PRAC. & REM. CODE §§ 17.042 and 17.044,

Defendant Ink Acquisition III may be served with process by serving the Texas Secretary of

State, 1019 Brazos Street, Austin, Texas 78701 who may forward said process to Defendant Ink

Acquisition III’s foreign registered agent, C T Corporation, located at 1200 South Pine Island

Road, Plantation, Florida 33324.

       13.     Defendant INK LESSEE, LLC (hereinafter, ―
                                                       Ink Lessee‖)—named in Plaintiff’s

Original Petition as JOHN DOE 6 but whose identity, after a diligent and reasonable search and

investigation by Plaintiff, has become known to Plaintiff—is a Delaware limited liability

company with its principal place of business in Florida. Defendant Ink Lessee can be served with

service of process by serving its registered agent, National Corporate Research, Ltd., located at

800 Brazos Street, Suite 400, Austin, Texas 78701.

       14.     Defendant INK LESSEE HOLDING, LLC (hereinafter, ―
                                                               Ink Lessee Holding‖)—

named in Plaintiff’s Original Petition as JOHN DOE 7 but whose identity, after a diligent and

reasonable search and investigation by Plaintiff, has become known to Plaintiff—is a Delaware

limited liability company with its principal place of business in Florida. Defendant Ink Lessee

Holding regularly engages or, alternatively, engaged in business in the State of Texas because it

contracts or contracted by mail or otherwise with a Texas resident or residents regarding a

contract that is performable in whole or in part in the State of Texas and because it committed a

tort in whole or in part in the State of Texas; however, despite engaging in business in the State

of Texas, Defendant Ink Lessee Holding has not designated or maintained a resident agent for

service of process in the State of Texas nor does it maintain a regular place of business in the




PLAINTIFF’S FIRST AMENDED PETITION                                                   PAGE 5 OF 27

                                                                               SUPP APP 1040
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 171 of 258 PageID 2741



State of Texas. Thus, pursuant to TEX. CIV. PRAC. & REM. CODE §§ 17.042 and 17.044,

Defendant Ink Lessee Holding may be served with process by serving the Texas Secretary of

State, 1019 Brazos Street, Austin, Texas 78701 who may forward said process to Defendant Ink

Lessee Holding’s foreign registered agent, National Corporate Research, Ltd., located at 615

South DuPont Highway, Dover, Delaware 19901.

       15.     Defendant    CHATHAM        TRS     HOLDING,       INC.   (hereinafter,   ―
                                                                                         Chatham

Holding‖)—named in Plaintiff’s Original Petition as JOHN DOE 8 but whose identity, after a

diligent and reasonable search and investigation by Plaintiff, has become known to Plaintiff—is

a Florida limited liability company with its principal place of business in Florida. Defendant

Chatham Holding regularly engages or, alternatively, engaged in business in the State of Texas

because it contracts or contracted by mail or otherwise with a Texas resident or residents

regarding a contract that is performable in whole or in part in the State of Texas and because it

committed a tort in whole or in part in the State of Texas; however, despite engaging in business

in the State of Texas, Defendant Chatham Holding has not designated or maintained a resident

agent for service of process in the State of Texas nor does it maintain a regular place of business

in the State of Texas. Thus, pursuant to TEX. CIV. PRAC. & REM. CODE §§ 17.042 and 17.044,

Defendant Chatham Holding may be served with process by serving the Texas Secretary of

State, 1019 Brazos Street, Austin, Texas 78701 who may forward said process to Defendant

Chatham Holding’s foreign registered agent, Corporation Service Company, located at 1201

Hays Street, Tallahassee, Florida 32301.

       16.     Defendant CHATHAM LODGING, L.P. (hereinafter, ―
                                                             Chatham Lodging‖)—

named in Plaintiff’s Original Petition as JOHN DOE 9 but whose identity, after a diligent and

reasonable search and investigation by Plaintiff, has become known to Plaintiff—is a Delaware




PLAINTIFF’S FIRST AMENDED PETITION                                                   PAGE 6 OF 27

                                                                               SUPP APP 1041
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 172 of 258 PageID 2742



limited partnership with its principal place of business in Florida. Defendant Chatham Lodging

regularly engages or, alternatively, engaged in business in the State of Texas because it contracts

or contracted by mail or otherwise with a Texas resident or residents regarding a contract that is

performable in whole or in part in the State of Texas and because it committed a tort in whole or

in part in the State of Texas; however, despite engaging in business in the State of Texas,

Defendant Chatham Lodging has not designated or maintained a resident agent for service of

process in the State of Texas nor does it maintain a regular place of business in the State of

Texas. Thus, pursuant to TEX. CIV. PRAC. & REM. CODE §§ 17.042 and 17.044, Defendant

Chatham Lodging may be served with process by serving the Texas Secretary of State, 1019

Brazos Street, Austin, Texas 78701 who may forward said process to Defendant Chatham

Lodging’s foreign registered agent located at The Corporation Trust Company, Corporation

Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

       17.     Defendant JEFFREY H. FISHER (hereinafter, ―
                                                         Fisher‖)—named in Plaintiff’s

Original Petition as JOHN DOE 10 but whose identity, after a diligent and reasonable search and

investigation by Plaintiff, has become known to Plaintiff—is a natural person who is believed to

be a resident of, and domiciled in, the State of Florida and believed to be located at 252 El Bravo

Way, Palm Beach, Florida 33480. Defendant Fisher engages or engaged in business in the State

of Texas because he contracts or contracted by mail or otherwise with a Texas resident or

residents regarding a contract that is performable in whole or in part in the State of Texas and

because he committed a tort in whole or in part in the State of Texas; however, despite engaging

in business in the State of Texas, Defendant Fisher has not designated or maintained a resident

agent for service of process in the State of Texas nor does he maintain a regular place of business

in the State of Texas. Thus, pursuant to TEX. CIV. PRAC. & REM. CODE §§ 17.042 and 17.044,




PLAINTIFF’S FIRST AMENDED PETITION                                                   PAGE 7 OF 27

                                                                                SUPP APP 1042
Case 3:13-cv-02553-P Document 64 Filed 10/31/15              Page 173 of 258 PageID 2743



Defendant Fisher may be served with process by serving the Texas Secretary of State, 1019

Brazos Street, Austin, Texas 78701 who may forward said process to Defendant Fisher at his

home address located at 252 El Bravo Way, Palm Beach, Florida 33480.

       18.     Defendant POST PROPERTIES, INC. (hereinafter, ―
                                                             Post Properties‖)—named in

Plaintiff’s Original Petition as JOHN DOE 11 but whose identity, after a diligent and reasonable

search and investigation by Plaintiff, has become known to Plaintiff—is a Georgia corporation

with its principal place of business in Georgia. Defendant Post Properties can be served with

service of process by serving its registered agent, C T Corporation System, located at 350 North

Saint Paul Street, Dallas, Texas 75201.

       19.     Upon information and belief, Plaintiff alleges that the true identities and

residences of Defendants JOHN DOE 12-25, respectively, are currently unknown to Plaintiff at

this time. Plaintiff shall proceed with due diligence to discover the identities of Defendants

JOHN DOE 12-25, respectively, and after said Defendants’ true identities have been discovered,

Plaintiff will amend this Petition accordingly.

       20.     Upon information and belief, Plaintiff alleges that, at all material times,

Defendants Hyatt, Hyatt House, Island Hospitality Management, Grand Prix, Ink Acquisition,

Ink Acquisition II, Ink Acquisition III, Ink Lessee, Ink Lessee Holding, Chatham Holding,

Chatham Lodging, and Fisher (collectively referred to herein as ―
                                                                Alter Ego Defendant‖ or ―
                                                                                        Alter

Ego Defendants‖) were the agents, servants, employees, partners, authorized agents and/or joint

venturers of every other Alter Ego Defendant and the acts of each Alter Ego Defendant was

within the course and scope of the agency, employment, partnership, and/or joint venture such

that each Alter Ego Defendant is jointly and severally liable for the damages Alter Ego

Defendants caused Plaintiff as alleged herein and, further, that each Alter Ego Defendant is




PLAINTIFF’S FIRST AMENDED PETITION                                                 PAGE 8 OF 27

                                                                             SUPP APP 1043
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 174 of 258 PageID 2744



jointly and severally responsible for the acts and/or omissions of every other Alter Ego

Defendant. Plaintiff specifically alleges and asserts the alter ego theory of liability against the

Alter Ego Defendants because the Alter Ego Defendants are simply the alter ego of each other

due to such a unity of interest and ownership between the business entities and its equitable

owner or owners that the separate personalities of the business entities and shareholder/equitable

owner or owners do not, in reality, exist, and because if the acts complained of herein are those

of the business entities themselves than an inequitable result to Plaintiff would occur. Thus,

Plaintiff specifically alleges that any and all acts or omissions taken by any of the Alter Ego

Defendants, indeed, acts or omissions taken by all Alter Ego Defendants.

                                                 III.
                                           JURISDICTION

       21.     This Court has subject matter jurisdiction over this lawsuit because the amount in

controversy exceeds the minimum jurisdictional requirements.

       22.     In accordance with TEX. R. CIV. P. 47, Plaintiff seeks monetary relief in excess of

$1,000,000.00 due to Defendants’ tortious, outrageous, and grossly negligent conduct.

       23.     This Court has personal jurisdiction over Defendants Deari, Kreka, PPI, Hyatt,

and Island Hospitality because the foregoing Defendants have generally appeared in this case.

       24.     This Court has personal jurisdiction over Defendants Hyatt House, Grand Prix,

Ink Acquisition, Ink Acquisition II, Ink Acquisition III, Ink Lessee, Ink Lessee Holding,

Chatham Holding, Chatham Lodging, Fisher, and Post Properties because each of the

aforementioned Defendants (1) engage in, and transact business within, the State of Texas, (2)

maintain continuous and systematic contacts with the State of Texas, (3) purposefully avail, or

availed, itself to the laws of the State of Texas, (4) committed a tort or torts, in whole or in part,

in the State of Texas against a Texas resident, and (5) a substantial part of the events or



PLAINTIFF’S FIRST AMENDED PETITION                                                      PAGE 9 OF 27

                                                                                  SUPP APP 1044
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 175 of 258 PageID 2745



omissions giving rise to Plaintiff’s claims occurred in Texas and involved said Defendants.

       25.     Removal of this case to a federal court is inappropriate and statutorily

unauthorized because (1) complete diversity of parties is lacking, (2) at least one Defendant is a

forum-state defendant by virtue of its status as a Texas business entity and/or principal place of

business being located in Texas, and (3) Plaintiff has not alleged a federal question, federal cause

of action, or alleged facts that would give rise to a federal question, federal cause of action,

and/or ―
       federal officer‖ removal jurisdiction; therefore, any attempt to remove this case to a

federal court is frivolous and gives rise to sanctionable conduct.

                                                   IV.
                                              VENUE

       26.     Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.002(a), venue is proper in Dallas

County, Texas because (1) all or a substantial part of the events or omissions giving rise to

Plaintiff’s claims occurred in Dallas County, Texas, and (2) some or all of the Defendants

resided in Dallas County, Texas at the time Plaintiff’s causes of action accrued.

       27.     Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.005, because venue is proper in

Dallas County, Texas as to at least one Defendant, venue is proper in Dallas County, Texas as to

all Defendants.

                                              V.
                                     FACTUAL BACKGROUND

       28.     Plaintiff expressly incorporates by reference, as if fully set forth herein,

paragraphs 1 through 27 of Plaintiff’s Petition.

       29.     In early 2011, Plaintiff was 18 years old and a recent graduate from high school.

Plaintiff excelled in school academically, graduating as the valedictorian of her class.

       30.     Like many young adults, Plaintiff was in search of an entry-level job at a local




PLAINTIFF’S FIRST AMENDED PETITION                                                     PAGE 10 OF 27

                                                                                 SUPP APP 1045
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 176 of 258 PageID 2746



business in order to earn disposable income and garner working experience. While networking

for such a job, Plaintiff was introduced to Defendant Deari and Defendant Kreka. Plaintiff was

told that Deari and Kreka were the owners of two local bar/restaurants, and would be willing to

meet with her to lend any insight they may have.

       31.     On or about April 26, 2011, Plaintiff met Deari and Kreka at a restaurant in

Dallas, Texas. Although this meeting was not employment-related, Plaintiff met with said

Defendants merely to continue networking.

       32.     Deari asked Plaintiff how old she was and Plaintiff informed both men that she

was 18 years old. At the time, Defendant Deari was approximately 49 years old and Defendant

Kreka was approximately 33 years old. The two Defendants subsequently tried to order Plaintiff

an alcoholic beverage; however, the restaurant’s server refused to bring the beverage because

Plaintiff was underage.

       33.     Undeterred, Deari and Kreka decided that it would be easiest to order Plaintiff

beverages at Defendant PPI’s Addison, Texas location. Indeed, Defendant Deari was, and is, the

registered agent, director, and president of PPI. On information and belief, Plaintiff alleges that

PPI, as lessor, leases the physical space for its Addison, Texas location from Defendant Post

Properties, as lessee (as confirmed by Century Surety Company, CCP672836).

       34.     As the two men had planned, Defendant Deari and Defendant Kreka convinced

Plaintiff to drive to PPI. Prior to their arrival, Defendant Deari purchased hard liquor from a store

with the intention of personally serving the alcohol to Plaintiff. Neither Deari nor PPI were

licensed by the Texas Alcoholic Beverage Commission to sell or serve hard liquor.

       35.     Upon arrival at PPI, Defendants Kreka and Deari began serving, retrieving, and

otherwise giving Plaintiff multiple ―
                                    shots‖ of hard liquor. Defendant PPI’s other employees—




PLAINTIFF’S FIRST AMENDED PETITION                                                     PAGE 11 OF 27

                                                                                 SUPP APP 1046
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 177 of 258 PageID 2747



who were acting within the course and scope of their employment—also negligently served

Plaintiff beer without ever asking for identification. Defendants Deari and Kreka repeatedly and

aggressively pressured Plaintiff into consuming—and Plaintiff, indeed, consumed—alcoholic

beverages despite their knowledge that Plaintiff was not of legal age to drink. Just as Defendants

Deari and Kreka planned, Plaintiff became intoxicated and she was, in fact, obviously

intoxicated. PPI’s other employees negligently failed to identify Plaintiff’s over-service.

       36.     After Plaintiff had consumed multiple shots of hard liquor and servings of beer,

Deari and Kreka decided that their next stop should be to take Plaintiff to a local adult

entertainment establishment. Deari retrieved his vehicle from PPI’s parking lot and told Kreka

and Plaintiff to get into the vehicle. Kreka moved into the driver’s seat and Plaintiff, who was

highly intoxicated, sat in the back of the vehicle. Plaintiff then lost consciousness.

       37.     Plaintiff’s next memory is vomiting in a gas station parking lot before losing

consciousness again. Sometime thereafter, Plaintiff regained consciousness in a hotel room

located at 4900 Edwin Lewis Drive, Addison, Texas 75001 wherein she had been involuntarily

disrobed and was actively being raped by Defendant Deari. Said hotel is a premise that was, and

is, owned, operated, controlled, managed, and/or otherwise possessed by the Alter Ego

Defendants as owner, franchisor, franchisee, assignor, assignee, lessor, lessee, transferor,

transferee, manager, and as the alter egos of each other and/or Hyatt and/or Fisher. Said premises

lacked any reasonable degree of security that could have, and would have, prevented or mitigated

the reasonably foreseeable attack on Plaintiff.

       38.     Plaintiff repeatedly insisted that Defendant Deari stop the attack, but he did not. It

was only after Plaintiff made multiple demands for Defendant Deari to stop did the sexual

assault eventually end. Fearful of another attack, Plaintiff locked herself in the bathroom.




PLAINTIFF’S FIRST AMENDED PETITION                                                       PAGE 12 OF 27

                                                                                  SUPP APP 1047
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 178 of 258 PageID 2748



       39.     While still in the hotel room—and without ever being impeded by the Alter Ego

Defendants—Defendant Deari called Defendant Kreka on the telephone and told him that

Plaintiff was ―
              really freaking out, dude‖, and asked for Kreka to retrieve him from the Alter Ego

Defendants’ premises. With the knowledge that a sexual assault had just occurred (one in which

Defendant Kreka conspired to commit, facilitated, aided, and abetted), Kreka retrieved Deari

from the crime scene (again, unimpeded by the Alter Ego Defendants) thereby assisting Deari’s

evasion of law enforcement.

       40.     Plaintiff alleges that the Alter Ego Defendants knew, or reasonably should have

known, of the reasonably foreseeable, unreasonable risks of harm from criminal activity at its

premises to Plaintiff taking into account the history, frequency, proximity, regularity, publicity,

and similarity of criminal conduct on or near the Alter Ego Defendants’ property. The Alter Ego

Defendants negligently and grossly negligently allowed Defendant Deari and Defendant Kreka

to reserve a room at its hotel, enter it with an unconscious 18 year-old woman, rape her, and

come and go from its property in an unimpeded fashion such that Defendants could evade a

police investigation without resistance.

       41.     After the attack on Plaintiff ceased and Deari and Kreka left the Alter Ego

Defendants’ premises, a friend of Plaintiff’s arrived at the hotel to help. After learning what

happened, the friend immediately notified the Addison Police Department. While investigating

the crime scene, Defendant Deari—while smoking a cigar—came back to the hotel (presumably

to retrieve the underwear he left, which was taken into evidence by the police department), and

Deari was arrested, charged with the crime of sexual assault, indicted, and has a criminal trial

pending. At this point in time, Defendant Kreka has not been charged for the crimes he aided,

abetted, facilitated, and conspired to commit; however, on information and belief Plaintiff




PLAINTIFF’S FIRST AMENDED PETITION                                                   PAGE 13 OF 27

                                                                               SUPP APP 1048
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 179 of 258 PageID 2749



alleges that the State of Texas is well within the statute of limitations for such a crime to arrest,

charge, and indict Kreka for his involvement in the attack on Plaintiff.

       42.     Plaintiff was immediately transmitted to the hospital and underwent a series of

examinations, tests, and administered massive quantities of treatments for the injuries she

incurred during the rape.

       43.     Within a matter of days following the sexual assault, Plaintiff went back to the

hospital after she experienced severe pain in her pubic region. Upon information and belief, the

doctors informed Plaintiff that she had contracted herpes, an incurable sexually-transmitted

disease, during the rape. The doctors conducted a blood test on Plaintiff wherein the specific

strand of herpes was identified. It has recently been discovered that the results of a mandatory

blood/sexually-transmitted disease test ordered by the Court in ―
                                                                The State of Texas v. Danny

Deari‖ has confirmed that Plaintiff’s attacker (who did not utilize latex contraception during the

attack), Defendant Deari, is infected with the same derivation of the herpes virus and

undoubtedly infected Plaintiff.

       44.     As a proximate result of the despicable, extreme, outrageous, tortious, and grossly

negligent acts and omissions by Defendants alleged herein, Plaintiff has foreseeably suffered,

and will continue to suffer, through extreme emotional distress, pain, mental anguish, and

suffering as the sexual assault is constantly replayed in her mind and the aftermath displayed on

her body. Plaintiff is forced to shoulder the burden of Defendants’ horrible acts for the rest of her

life which, according to the federal government’s ―
                                                  National Vital Statistics Reports‖, is expected

to be another 61.6 years.2 Plaintiff has incurred, and will continue to incur, substantial damages

that were all proximately caused by Defendants.


2
  See U.S. Department of Health and Human Service, NATIONAL VITAL STATISTICS REPORTS Vol. 61, No.3,
September 24, 2012 at 20.


PLAINTIFF’S FIRST AMENDED PETITION                                                     PAGE 14 OF 27

                                                                                 SUPP APP 1049
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 180 of 258 PageID 2750



                                                 VI.
                                        CAUSES OF ACTION

COUNT 1: ASSAULT – THREAT OF BODILY INJURY

         45.   Plaintiff’s first cause of action is alleged against Defendants Deari and Kreka,

only. As used in this cause of action, ―
                                       Defendants‖ refers to Defendant Deari and Defendant

Kreka.

         46.   Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 45 of Plaintiff’s Petition.

         47.   On or about April 26, 2011, Defendants intentionally or knowingly threatened

Plaintiff with imminent bodily injury. Defendants’ threat of imminent bodily injury caused

Plaintiff to be apprehensive, which was a foreseeable result of Defendants’ actions.

         48.   Defendants are liable for the threat of bodily injury committed against Plaintiff

because Defendants participated in the tortious acts themselves or, alternatively, assisted the

tortious act against Plaintiff in furtherance of the civil conspiracy to do so or, alternatively, aided

and abetted each other to allow the ultimate threat of bodily injury against Plaintiff to take place.

         49.   Defendants’ threat of imminent bodily injury to Plaintiff was a cause of the

damages alleged herein.

COUNT 2: ASSAULT (BATTERY) –BODILY INJURY AND OFFENSIVE CONTACT

         50.   Plaintiff’s second cause of action is alleged against Defendants Deari and Kreka,

only. As used in this cause of action, ―
                                       Defendants‖ refers to Defendant Deari and Defendant

Kreka.

         51.   Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 50 of Plaintiff’s Petition.

         52.   Plaintiff incorporates by reference, as if fully set forth herein, the statutory



PLAINTIFF’S FIRST AMENDED PETITION                                                       PAGE 15 OF 27

                                                                                   SUPP APP 1050
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                Page 181 of 258 PageID 2751



language of TEX. PENAL CODE § 22.011 describing the felony of ―
                                                              Sexual Assault‖. Plaintiff

alleges that Plaintiff was the victim of the crime, Sexual Assault, which Defendants committed

against Plaintiff (as described in TEX. PENAL CODE § 22.011(a),(b),(f)) on or about April 26,

2011, and that the sexual assault has caused Plaintiff’s damages alleged herein.

        53.    Defendants intentionally, knowingly, and/or recklessly made physical contact

with Plaintiff’s person causing bodily injury—that is, physical pain, illness, or impairments of

Plaintiff’s physical condition—and Plaintiff did not, and could not, consent to the harmful

physical contact.

        54.    Alternatively, Defendants intentionally or knowingly caused to be made physical

contact with Plaintiff when Defendants knew, or reasonably should have believed, that Plaintiff

would regard the contact as offensive or provocative. Indeed, said physical contact was

offensive, provocative, and committed by Defendants despite never having consent from

Plaintiff.

        55.    As a causal result of Defendants’ battery of Plaintiff’s person, Plaintiff suffered

immediate, consequential, and subsequent injuries—including pain, illness, and physical

impairment—that were foreseeable to Defendants. The assault committed by Defendants on

Plaintiff’s person was a cause of the damages alleged by Plaintiff herein.

        56.    Defendants are liable for the crimes, assault, battery, and sexual assault of which

Plaintiff is a victim because Defendants participated in the tortious and felonious acts themselves

or, alternatively, assisted the crimes, assault, battery, and sexual assault against Plaintiff in

furtherance of the civil conspiracy to do so or, alternatively, aided and abetted the crimes,

assault, battery, and sexual assault by providing intoxicating substances to Plaintiff, a mode of

transportation for the crimes, assault, battery, and sexual assault to occur, and/or a location—




PLAINTIFF’S FIRST AMENDED PETITION                                                   PAGE 16 OF 27

                                                                               SUPP APP 1051
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 182 of 258 PageID 2752



which was foreseeably unsafe and unreasonably dangerous—for the crimes, assault, battery, and

sexual assault to take place.

         57.   In addition to committing, conspiring to commit, or aiding and abetting assault,

battery, and/or sexual assault against Plaintiff, the investigation is still ongoing as to whether or

not Defendants individually—or collectively in furtherance of a conspiracy and/or whilst aiding

and abetting each other—should be charged with, criminally prosecuted for, and civilly held

liable for the felony of ―
                         Aggravated Sexual Assault‖, as defined by TEX. PENAL CODE § 22.021

and fully incorporated by reference herein.

COUNT 3: SEXUAL ASSAULT—TEX. PENAL CODE § 22.01

         58.   Plaintiff’s third cause of action is alleged against Defendants Deari and Kreka,

only. As used in this cause of action, ―
                                       Defendants‖ refers to Defendant Deari and Defendant

Kreka.

         59.   Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 58 of Plaintiff’s Petition.

COUNT 4: FALSE IMPRISONMENT

         60.   Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 59 of Plaintiff’s Petition.

         61.   Without legal authority or justification, Defendants willfully detained or

participated in the detainment of Plaintiff without Plaintiff’s consent. Defendants accomplished

the unlawful detainment of Plaintiff with violence, threats that were calculated to inspire—and,

in fact, inspired—a reasonable fear of injury to Plaintiff, intoxicating substances, and/or other

means that were intended to cause—and, in fact, caused—Plaintiff to be unable to exercise her

will in going anywhere she was lawfully allowed to go. Said false imprisonment took place at the




PLAINTIFF’S FIRST AMENDED PETITION                                                     PAGE 17 OF 27

                                                                                 SUPP APP 1052
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 183 of 258 PageID 2753



hotel owned and operated by the Alter Ego Defendants and restaurant—due to Plaintiff’s

physical inability and/or lawful ability to leave in such an unconscious and/or intoxicated state—

possessed, owned and/or controlled by Post Properties and PPI.

       62.     The false imprisonment committed by Defendants against Plaintiff was a

proximate cause of the damages alleged by Plaintiff herein.

COUNT 5: NEGLIGENCE

       63.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 62 of Plaintiff’s Original Petition.

       64.     Defendants owed Plaintiff legal duties that Defendants breached thereby

proximately causing Plaintiff’s damages.

       65.     For example, Defendant PPI had a duty to control its employees, a duty to

supervise its employee’s activities, a duty to prevent an employee from causing an unreasonable

risk of harm to Plaintiff, a duty to use ordinary care in hiring and retaining its employees, a duty

to not place Plaintiff in harm’s way of foreseeable criminal activity, and a duty to treat Plaintiff

in a manner that would not subject her to physical or mental injury. PPI breached those duties it

owed Plaintiff by, amongst other things, negligently providing intoxicating substances to

Plaintiff, negligently hiring its employees, negligently supervising its employees, and/or placing

her in harm’s way. Defendant Kreka, by way of example, owed Plaintiff a legal duty to protect

Plaintiff from harm when the danger was caused, in part, by Kreka and the harm was apparent to

Kreka such that he was in a position to protect Plaintiff from the harm, a duty to not place

Plaintiff in harm’s way of foreseeable criminal activity, a duty to not operate a vehicle when

legally intoxicated thereby placing Plaintiff in danger and, ultimately, causing her to arrive at the

location where she was sexually assaulted, and a duty to treat Plaintiff in a manner that would




PLAINTIFF’S FIRST AMENDED PETITION                                                     PAGE 18 OF 27

                                                                                 SUPP APP 1053
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 184 of 258 PageID 2754



not subject her to physical or mental injury. Defendant Kreka breached each and every one of

these duties as detailed in this Petition. Defendants PPI and Post Properties, for example, had a

duty to ensure that invitees at the PPI Addison, Texas location would be safe, secure, and that the

normal and lawful activities that would otherwise take place at the restaurant would not harm its

invitees. Defendants PPI and Post Properties breached these duties owed to Plaintiff. Post

Properties also had a duty to protect Plaintiff, and the public as a whole, from unlawful lessees of

its property by conducting a reasonable investigation into its lessees and/or terminate a lease

upon the happening of an unlawful event (such as PPI’s citation from the Texas Alcoholic

Beverage Commission in 2002 for serving a minor alcohol); however, Post Properties clearly

breached these duties. The Alter Ego Defendants, for example, owed Plaintiff a duty to use

ordinary care in maintaining its premises in a safe and secure condition and to inspect the

premises to ensure the safety of its occupants, a duty to protect Plaintiff against unreasonable and

foreseeable risks of harm from the criminal acts of third parties due to the Alter Ego Defendants’

status (as landowner and, further, the heightened duty owed by an innkeeper) and ability to

control the security and safety of the premises, a duty not to injure Plaintiff in a willful, wanton,

or grossly negligent manner or allow another to do so on its premises when it knew, or

reasonably should have known, such conduct would take place, a duty to make safe conditions

on its property in order to protect Plaintiff, and a duty to treat Plaintiff in a manner that would

not subject her to physical or mental injury. As alleged fully herein, there can be no dispute that

the Alter Ego Defendants breached each and every one of the duties it owed Plaintiff.

       66.     Defendants breached the duties it owed to Plaintiff (as set forth in this Petition)

thereby proximately causing Plaintiff’s injuries and the damages alleged herein.




PLAINTIFF’S FIRST AMENDED PETITION                                                     PAGE 19 OF 27

                                                                                 SUPP APP 1054
Case 3:13-cv-02553-P Document 64 Filed 10/31/15               Page 185 of 258 PageID 2755



COUNT 6: PREMISES LIABILITY

       67.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 66 of Plaintiff’s Petition.

       68.     Plaintiff’s cause of action for Premises Liability is alleged against the Alter Ego

Defendants, PPI, and Post Properties, only. Plaintiff reserves the right to supplement and amend

this cause of action. As used in this cause of action, ―
                                                       Defendants‖ refers to the Alter Ego

Defendants, PPI, and Post Properties.

       69.     The Alter Ego Defendants facilitated the assault and tortious conduct on Plaintiff

through the use or misuse of the property—located at 4900 Edwin Lewis Drive, Addison, Texas

75001—owned, operated, controlled by, franchised by, licensed by, managed, leased, assigned,

and/or otherwise possessed by the Alter Ego Defendants and, further, PPI and Post Properties

facilitated the assault and tortious conduct on Plaintiff through the use or misuse of PPI’s

Addison, Texas location that was owned, operated, controlled by, franchised by, licensed by,

managed, leased, assigned, and/or otherwise possessed by PPI and Post Properties.

       70.     Defendants owed Plaintiff a duty to exercise ordinary care in protecting Plaintiff

from unreasonable and reasonably foreseeable risks of harm (including criminal activity at its

premises considering the history, frequency, proximity, regularity, publicity, and similarity of

criminal conduct on or near the Alter Ego Defendants’ property) especially in light of

Defendants’ status as landowner and/or innkeeper that possessed the ability to control the

security and safety of the premise and its employees. Defendants had a duty to inspect and make

safe any dangerous conditions or situations on its property or give Plaintiff an adequate warning

of the dangerous conditions or situations; however, Defendants failed to do so.

       71.     Defendants breached the legal duties it owed Plaintiff thereby proximately




PLAINTIFF’S FIRST AMENDED PETITION                                                    PAGE 20 OF 27

                                                                                  SUPP APP 1055
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 186 of 258 PageID 2756



causing Plaintiff’s damages alleged herein.

COUNT 7: DRAM SHOP LIABILITY

        72.     Plaintiff’s cause of action for Dram Shop Liability is alleged against Post

Properties, PPI, and Deari—in his capacity as registered agent, director, and president of PPI—,

only. As used in this cause of action, ―
                                       Dram Shop Defendants‖ refers to PPI, Post Properties, and

Deari. Plaintiff reserves the right to supplement and amend this cause of action.

        73.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 72 of Plaintiff’s Petition.

        74.     On or about April 26, 2011, the Dram Shop Defendants held Texas Alcoholic

Beverage Commission licenses for the sale or service of alcoholic beverages and did, in fact, sell

or serve multiple alcoholic beverages to Plaintiff who, at the time, was an 18 year-old ―
                                                                                        adult

recipient‖ of said beverages. However, Dram Shop Defendants were not authorized to sell hard

liquor at PPI’s Addison, Texas location.

        75.     To the extent that the Dram Shop Defendants did not hold Texas Alcoholic

Beverage Commission licenses for the sale or service of alcoholic beverages on or about April

26, 2011, Plaintiff alternatively alleges that the Dram Shop Defendants did not have said licenses

yet still sold Plaintiff, an 18 year-old ―
                                         adult receipt‖, alcoholic beverages.

        76.     After the Dram Shop Defendants provided the alcoholic beverages to Plaintiff, it

was apparent, or readily became apparent, to the Dram Shop Defendants that Plaintiff was

obviously intoxicated.

        77.     Plaintiff’s intoxication—as a result of the Dram Shop Defendants’ acts or

omissions—was one of the proximate causes of the injuries incurred and the damages alleged by

Plaintiff herein.




PLAINTIFF’S FIRST AMENDED PETITION                                                   PAGE 21 OF 27

                                                                                SUPP APP 1056
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 187 of 258 PageID 2757



COUNT 8: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS [ALTERNATIVE REMEDY]

       78.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 77 of Plaintiff’s Petition.

       79.     As an alternative remedy to Plaintiff’s claims detailed in this Petition at Section

(VI)(Count 1—Count 7), Plaintiff alleges that no alternative cause of action would provide

Plaintiff with a remedy for the severe emotional distress incurred by Plaintiff which was

proximately caused by Defendants’ tortious conduct.

       80.     Plaintiff—an individual—was and is a victim of Defendants’ intentional or

reckless actions that were calculated to cause severe emotional distress to Plaintiff.

       81.     Defendants’ intentional or reckless actions towards Plaintiff were extreme and

outrageous and, ultimately, proximately caused Plaintiff to suffer severe emotional distress.

COUNT 9: PARTICIPATORY LIABILITY—AIDING AND ABETTING AND CONCERT OF ACTION

       82.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 81 of Plaintiff’s Petition.

       83.     Among the Defendants was a primary actor, or primary actors, who committed an

underlying tort, or torts, against Plaintiff. Defendants had knowledge that the primary actor’s

conduct constituted a tort and Defendants gave the primary actor assistance, substantial

assistance, and/or encouragement to commit the tort against Plaintiff. Defendants’ assistance,

substantial assistance, and/or encouragement was a substantial factor in causing the tort to be

completed and a substantial factor in the damages incurred by Plaintiff as alleged herein.

       84.     Alternatively, Defendants’ own conduct—separate and apart from the primary

actor—was a breach of duty to Plaintiff and a substantial factor in causing Plaintiff’s injuries.

       85.     Due to Defendants’ joint assistance, encouragement, aiding and abetting, and/or




PLAINTIFF’S FIRST AMENDED PETITION                                                       PAGE 22 OF 27

                                                                                 SUPP APP 1057
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 188 of 258 PageID 2758



concert of action, Plaintiff alleges that Defendants should be held jointly and severally

responsible for the whole of damages incurred by Plaintiff.

COUNT 10: PARTICIPATORY LIABILITY—CONSPIRACY

       86.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 85 of Plaintiff’s Petition.

       87.      As fully described in this Petition, Defendants are, and were, individuals or

individual entities that acted together as a combination of two or more individuals or entities.

       88.     Throughout Defendants’ interactions with Plaintiff on or about April 26, 2011, the

object of Defendants’ combination was to accomplish an unlawful purpose and/or a lawful

purpose by unlawful means.

       89.     Defendants had a meeting of the minds on the object or course of action of its

conspiracy, and at least one Defendant committed an unlawful, overt act in furtherance of

Defendants’ object or course of action.

       90.     Plaintiff suffered the damages alleged herein as a proximate result of Defendants’

wrongful act or acts.

COUNT 11: EXEMPLARY DAMAGES

       91.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 90 of Plaintiff’s Original Petition.

       92.     Defendants’ tortious conduct was malicious, fraudulent, and/or grossly negligent.

       93.     Defendants’ malicious, fraudulent, and/or grossly negligent was carried out by

Defendants personally, through Defendants’ authorized agents, managers, officers, directors,

vice-principals, and/or principals of the Defendants who were acting within the course and scope

of their agency, employment, partnership, and/or joint venture.         Alternatively, Defendants’




PLAINTIFF’S FIRST AMENDED PETITION                                                     PAGE 23 OF 27

                                                                                 SUPP APP 1058
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 189 of 258 PageID 2759



malicious, fraudulent, and/or grossly negligent conduct was subsequently approved by or ratified

by Defendants.

          94.      Defendants intentionally breached the legal duties it owed Plaintiff such that it

could take undue advantage of Plaintiff and/or otherwise maliciously treat Plaintiff. The acts or

omissions of Defendants, when viewed objectively from the Defendants’ standpoint, involved an

extreme degree of risk when considering the probability and magnitude of the potential harm to

Plaintiff and others.

          95.      Additionally, Defendants had actual, subjective awareness of the risk to Plaintiff

and others but proceeded anyway with a conscience indifference to the rights, safety, or welfare

of Plaintiff and others.

          96.      Defendants’ conduct was performed and/or designed with a specific intent to

cause substantial injury or harm to Plaintiff. As alleged fully herein, Defendants’ conduct is an

example of why punitive damages exist, and Plaintiff alleges that Defendants’ conduct rises to

the level warranting the imposition of exemplary damages against Defendants at trial of this

matter.

                                                 VII.
                                               DAMAGES

          97.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 96 of Plaintiff’s Petition.

          98.      Plaintiff has incurred significant damages due to Defendants' criminal, tortious,

and outrageous conduct. Plaintiff seeks all losses sustained as a natural, probable, foreseeable,

and/or proximate result of Defendants' wrongful conduct, including:

                a. General damages;

                b. Actual damages;



PLAINTIFF’S FIRST AMENDED PETITION                                                      PAGE 24 OF 27

                                                                                  SUPP APP 1059
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 190 of 258 PageID 2760



             c. Physical pain and suffering incurred in the past and future;

             d. Mental anguish incurred in the past and future;

             e. Disfigurement incurred in the past and future;

             f. Physical impairment incurred in the past and future;

             g. Medical expenses incurred in the past and future;

             h. Loss of earning capacity incurred in the past and future;

             i. Lost wages incurred in the past and future;

             j. All reasonable and necessary attorneys' fees that Plaintiff is forced to incur

pursuant to Texas common law and equity;

             k. Exemplary damages;

             l. Costs of court;

             m. Pre-judgment interest;

             n. Post-judgment interest; and

             o. All other relief, in law and in equity, to which Plaintiff may be justly entitled.

                                              VIII.
                                         DEMAND FOR JURY

       99.      Plaintiff demands a jury trial and tenders the appropriate fee.

                                               IX.
                                     REQUEST FOR DISCLOSURE

       100.     In Plaintiff’s Original Petition, Plaintiff made the demand that all then-named

Defendants make the disclosures required by TEX. R. CIV. P. 194 and, without waiving Plaintiff’s

right to compel further responses, if necessary, Plaintiff states that those Defendants have served

disclosure responses.

       101.     Plaintiff hereby makes the demand that Defendants Hyatt House, Grand Prix, Ink




PLAINTIFF’S FIRST AMENDED PETITION                                                       PAGE 25 OF 27

                                                                                   SUPP APP 1060
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 191 of 258 PageID 2761



Acquisition, Ink Acquisition II, Ink Acquisition III, Ink Lessee, Ink Lessee Holding, Chatham

Holding, Chatham Lodging, Fisher, and Post Properties disclose, within the timeframe provided

by the TEXAS RULES      OF   CIVIL PROCEDURE, the information and material described in TEX. R.

CIV. P. 194.2(a)-(l).

                                                X.
                                              PRAYER

       102.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

cited to appear and answer herein. Plaintiff further prays that, upon trial by jury, she have

judgment against Defendants for the damages alleged herein, as well as all other relief, in law

and in equity, to which Plaintiff may show herself to be justly entitled.

                                                    Respectfully submitted,



                                                    ___________________________________
               ROYCE WEST                           G. MICHAEL GRUBER
               State Bar No. 21206800               State Bar No. 08555400
               royce.w@westllp.com                  mgruber@ghjhlaw.com
               VERETTA FRAZIER                      ERIC POLICASTRO
               State Bar No. 00793264               State Bar No. 24068809
               veretta.f@westllp.com                epolicastro@ghjhlaw.com
               NIGEL REDMOND                        TREY CRAWFORD
               State Bar No. 24058852               State Bar No. 24059623
               nigel.r@westllp.com                  tcrawford@ghjhlaw.com
               WEST & ASSOCIATES, L.L.P.            GRUBER HURST JOHANSEN HAIL SHANK LLP
               P.O. Box 3960                        1445 Ross Avenue, Suite 2500
               Dallas, Texas 75208-1260             Dallas, Texas 75202
               Ofc.: (214) 941-1881                 214.855.6800 (main)
               Fax: (214) 941-1399                  214.855.6808 (facsimile)

                                                    ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED PETITION                                                 PAGE 26 OF 27

                                                                              SUPP APP 1061
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 192 of 258 PageID 2762



                                CERTIFICATE OF SERVICE

       In addition to serving a copy of Plaintiff’s First Amended Petition along with the citation
and summons to all Defendants that have yet to make an appearance in this case, the undersigned
hereby certifies that, pursuant to TEX. R. CIV. P. 21, 21a, a true and correct copy of the foregoing
was served in the manner indicated below on August 13, 2013 to the following individuals:
Via Facsimile                                  Via Facsimile

Ramona Martinez                                James. R. Nelson
Cobb Martinez Woodward PLLC                    Eliot T. Burriss
1700 Pacific Avenue, Suite 3100                DLA Piper LLP (US)
Dallas, TX 75201                               1717 Main Street, Suite 4600
Facsimile: (214) 220-5252                      Dallas, Texas 75201
rmartinez@cobbmartinez.com                     Facsimile: (214) 743-4545
Attorneys for Defendant Island Hospitality     jr.nelson@dlapiper.com
Management, Inc.                               eli.burriss@dlapiper.com
                                               Attorneys for Defendant Hyatt Hotels Corporation
Via Facsimile                                  Via Certified Mail

Lisa Songy                                     Pastazios Pizza, Inc.
Shannon, Gracey, Ratliff & Miller, LLP         Pro se, c/o Registered Agent Ajredin Deari
901 Main Street, Suite 4600                    2519 N. Fitzhugh Avenue
Dallas, Texas 75202                            Dallas, Texas 75204
Facsimile: (214) 245-3097
lsongy@shannongracey.com
Attorneys for Defendant Dritan Kreka

Via Certified Mail

Ajredin ―D anny‖ Deari
Pro se
2519 N. Fitzhugh Avenue
Dallas, Texas 75204




                                                  _______________________________________
                                                  Eric Policastro




PLAINTIFF’S FIRST AMENDED PETITION                                                    PAGE 27 OF 27

                                                                                SUPP APP 1062
Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 193 of 258 PageID 2763




                       EXHIBIT D




                                                              SUPP APP 1063
                                                                                                                              FILED
                                                                                                                  DALLAS COUNTY
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 194 of 258 PageID             27646/5/2015 4:50:53 PM
                                                                                                                     FELICIA PITRE
                                                                                                                  DISTRICT CLERK



                                    Cause Number: DC-13-04564

JANE DOE,                                                 § IN THE DISTRICT COURT
                                                          §
             Plaintiff,                                   §
                                                          §
v.                                                        § 193rd JUDICIAL DISTRICT COURT
                                                          §
PASTAZIOS PIZZA, INC.; AJREDIN                            §
“DANNY” DEARI; and DRITAN KREKA                           §
                                                          §
             Defendants.                                  § DALLAS COUNTY, TEXAS


                          PLAINTIFF’S FOURTH AMENDED PETITION

        Plaintiff JANE DOE1 (“Plaintiff”) files Plaintiff’s Fourth Amended Petition (“Petition”)

against Defendants PASTAZIOS PIZZA, INC.; AJREDIN “DANNY” DEARI; and DRITAN

KREKA (unless otherwise noted herein, “Defendants” refers to all named Defendants,

collectively), and for causes of action respectfully shows this Court as follows:

                                                   I.
                                        DISCOVERY CONTROL PLAN

        1.        Pursuant to this Court’s uniform Scheduling Order, discovery in this case is being

conducted under a Level 3 Discovery Control Plan.

                                                       II.
                                                    PARTIES

        2.        Plaintiff is a natural person who resides in Collin County, Texas.

        3.        Defendant PASTAZIOS PIZZA, INC. (hereinafter, “PPI” or “Pastazios”) is a

Texas corporation that has generally appeared in this case.

        4.        Defendant AJREDIN “DANNY” DEARI (hereinafter, “Deari”) is a natural

person who has generally appeared in this case.

1
 Due to the extremely personal and sensitive nature of this lawsuit, Plaintiff is proceeding under the pseudonym of
“Jane Doe”; however, Defendants have full knowledge of Plaintiff’s identity due to Defendants’ involvement in the
underlying acts and omissions that form the basis of this Petition.


PLAINTIFF’S FOURTH AMENDED PETITION                                                                PAGE 1 OF 28

                                                                                            SUPP APP 1064
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 195 of 258 PageID 2765



       5.      Defendant DRITAN KREKA (hereinafter, “Kreka”) is a natural person who has

generally appeared in this case.

                                                 III.
                                           JURISDICTION

       6.      This Court has subject matter jurisdiction over this lawsuit because the amount in

controversy exceeds the minimum jurisdictional requirements.

       7.      In accordance with TEX. R. CIV. P. 47, Plaintiff seeks monetary relief in excess of

$1,000,000.00 due to Defendants’ tortious and grossly negligent conduct.

       8.      This Court has personal jurisdiction over Defendants PPI, Deari, and Kreka

because the foregoing Defendants have generally appeared in this case. This Court also has

personal jurisdiction over Defendants PPI, Deari, and Kreka because each of the aforementioned

Defendants (1) engage in, and transact business within, the State of Texas, (2) maintain

continuous and systematic contacts with the State of Texas, (3) purposefully avail themselves to

the laws of the State of Texas, (4) committed torts in the State of Texas against a Texas resident,

and (5) a substantial part of the events giving rise to Plaintiff’s claims occurred in Texas.

                                                 IV.
                                               VENUE

       9.      Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.002(a), venue is proper in Dallas

County, Texas because (1) all or a substantial part of the events or omissions giving rise to

Plaintiff’s claims occurred in Dallas County, Texas, and (2) some or all of the Defendants

resided in Dallas County, Texas at the time Plaintiff’s causes of action accrued.

       10.     Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.005, because venue is proper in

Dallas County, Texas as to at least one Defendant, venue is proper in Dallas County, Texas as to

all Defendants.




PLAINTIFF’S FOURTH AMENDED PETITION                                                     PAGE 2 OF 28

                                                                                  SUPP APP 1065
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 196 of 258 PageID 2766



                                              V.
                                     FACTUAL BACKGROUND

       11.     In early 2011, Plaintiff was 18 years old and a recent graduate from high school.

Plaintiff excelled in school academically, graduating as the valedictorian of her class.

       12.     Like many young adults, Plaintiff was in search of an entry-level job at a local

business in order to earn disposable income and garner working experience. At the time, Plaintiff

was an employee of Fox Sports Grill and was in the process of seeking another job in the same

industry that would provide her with more disposable income.

       13.     April 26, 2011 started out like any other day for Plaintiff. She woke up around 10

am and went to work the lunch shift at Fox Sports Grill. She got off work early that afternoon

and went to get ready for a pre-planned interview that was set to take place around 3pm at

Ringo’s Pub. Earlier that day, Defendant Kreka, whom Plaintiff had met a few times prior,

contacted Plaintiff to see if she would be interested in meeting him later that afternoon to

potentially interview for a position at his restaurant, or at least discuss other possible networking

opportunities that may assist Plaintiff in finding a higher paying job. Thus, when Plaintiff

concluded her 3pm interview, Kreka suggested that she come meet him to discuss potential

opportunities. Plaintiff drove to meet Defendant Kreka who then suggested that they go sit down

at Back Nine bar and grill to continue their discussions. When they arrived at Back Nine that

afternoon, Plaintiff was introduced to Defendant Deari, who also owned a restaurant—Defendant

Pastazios Pizza—located in Post Addison Circle.

       14.     While at Back Nine, Deari asked Plaintiff how old she was and Plaintiff informed

both men that she was 18 years old. At the time, Defendant Deari was approximately 49 years

old and Defendant Kreka was approximately 33 years old. The two Defendants subsequently

tried to order Plaintiff an alcoholic beverage; however, the restaurant’s server refused to bring



PLAINTIFF’S FOURTH AMENDED PETITION                                                    PAGE 3 OF 28

                                                                                 SUPP APP 1066
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 197 of 258 PageID 2767



the beverage because Plaintiff was underage. Defendants Deari and Kreka continued drinking

alcohol even while at Back Nine. Plaintiff would later discover that the two men had been

drinking alcohol a good portion of the day. Plaintiff had not consumed any alcohol that day and

had only been intoxicated “maybe once” prior in her life.

       15.     Deari and Kreka then suggested that the three of them should move the

conversation to Pastazios. Defendant Deari and Defendant Kreka was successful in convincing

Plaintiff to drive to Pastazios. At no point in time could this meeting be fairly characterized as a

“job interview” with Defendant Pastazios or with Defendant Deari. Prior to their arrival,

Defendant Deari stopped at a liquor store and purchased a bottle of 80-proof hard liquor (Crown

Royal Black) and took it with him and brought it into Pastazios, even though Deari was not

officially scheduled to work that day. Neither Deari nor Pastazios were licensed by the Texas

Alcoholic Beverage Commission to sell or serve hard liquor. Nonetheless, Pastazios’ agents and

even its manager knowingly allowed Deari to bring the hard liquor onto and inside the premises.

       16.     Upon arriving at Pastazios at approximately 4:45pm, and without Plaintiff asking,

Defendant Deari proceeded to walk inside of Pastazios, grab a round of beers, and placed one of

the beers in front of Plaintiff and encouraged her to drink it. Plaintiff had not had anything to

drink that day and was not looking to drink alcohol with someone more than twice her age. All

of this took place out in the open and obviously for all to see, including all of the employees and

agents of Pastazios.

       17.     Deari then went back inside Pastazios and came out with a round of shots of

Crown Royal Black that had been placed into 2-ounce plastic salad dressing cups from Pastazios

and encouraged Plaintiff to drink it. Prior to that day, Plaintiff had very little experience

concerning the effects of alcohol. Again, all of this took place out in the open and with the




PLAINTIFF’S FOURTH AMENDED PETITION                                                   PAGE 4 OF 28

                                                                                SUPP APP 1067
Case 3:13-cv-02553-P Document 64 Filed 10/31/15               Page 198 of 258 PageID 2768



knowing consent and approval of Defendant Pastazios and its other employees. At no point in

time did anyone at Pastazios ask to see Plaintiff’s identification prior to providing her with

Pastazios’ alcoholic products and goods.

       18.     Throughout the course of approximately the next two hours, Pastazios and Deari

continued to encourage and provide Plaintiff with more and more alcoholic products from within

and owned by Pastazios, despite Plaintiff telling them she did not want anymore. Once again, all

of this taking place out in the open and with the seeming approval of Pastazios and their

employees. After serving Plaintiff with her second beer from Pastazios and third 2-ounce shots

of Crown Royal Black, things “started getting fuzzy” for Plaintiff. Pastazios then proceeded to

provide plaintiff with yet another 2-ounce shot of 80 proof hard liquor. According to all eye

witnesses, Plaintiff became extremely and obviously intoxicated to the point where she had

trouble even standing. In total, Defendants provided Plaintiff with 5-6 shots of Crown Royal

Black and 3 beers. In fact, Defendants provided Plaintiff with alcohol to the point that she “was

intoxicated to a level where she was unaware of what was going on around her” and at many

points completely non-responsive. Defendant Deari, although an agent of Pastazios, was never

acting in the course and scope of his employment with Pastazios while Pastazios continued to

provide Plaintiff with alcoholic products to Plaintiff. Defendant Deari was not on duty, he was

not acting in furtherance of Pastazios’ business, he was acting in any managerial or supervisory

capacity, he was not serving any customers, and he was not performing any of his normal job

duties or administrative functions.

       19.     Plaintiff began expressing grave concerns about her growing level of intoxication

and her inability to function normally. Despite her desire to go home safely, Plaintiff was

effectively detained as a direct result of being provided intoxicating products by Pastazios.




PLAINTIFF’S FOURTH AMENDED PETITION                                                 PAGE 5 OF 28

                                                                              SUPP APP 1068
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 199 of 258 PageID 2769



Defendants’ Deari and Kreka were likewise obviously intoxicated at this point and any

reasonably prudent restaurant operator would be able to tell that they posed a danger to

themselves as well as others. Instead of Pastazios calling Plaintiff a cab, her parents, or a friend,

instead, Pastazios allowed Defendants to try and load Plaintiff into a car where Defendants Deari

and Kreka had decided that their next stop should be to take Plaintiff to a local all nude adult

entertainment establishment. At this point, Plaintiff’s memory begins to fade, as she starts going

into and out of consciousness as a result of her open and obvious intoxication. Deari retrieved his

vehicle from PPI’s parking lot and told Kreka and Plaintiff to get into the vehicle. Kreka moved

into the driver’s seat and Plaintiff, who was obviously intoxicated, sat in the back of the vehicle.

Plaintiff then lost consciousness. All of this taking place out in the open and with the express, or

at the very least, tacit approval of Pastazios and its agents and employees. Simply put, prior to

leaving Pastazios, Plaintiff was intoxicated to the point where she was incapable of caring for or

even defending herself from further risks of foreseeable harm.

       20.     Plaintiff’s next memory is vomiting in a gas station parking lot before losing

consciousness again. Sometime thereafter, Plaintiff regained consciousness in a hotel room

located at 4900 Edwin Lewis Drive, Addison, Texas 75001 (less than a half mile from Pastazios)

wherein she had been involuntarily disrobed and was actively being raped by Defendant Deari.

       21.     When Plaintiff regained consciousness and realized that she was actively being

raped by someone more than twice her age that she barely knew, she repeatedly insisted that

Defendant Deari stop the attack and “get off of her”, but he did not. It was only after Plaintiff

made multiple demands for Defendant Deari to stop did the sexual assault eventually end.

Fearful of another attack, Plaintiff locked herself in the bathroom. Deari then left the hotel and

went back to Pastazios.




PLAINTIFF’S FOURTH AMENDED PETITION                                                    PAGE 6 OF 28

                                                                                 SUPP APP 1069
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 200 of 258 PageID 2770



       22.     Plaintiff immediately called a friend to report what had happened and asked her

friend for help. Shortly thereafter, a friend of Plaintiff’s arrived at the hotel to help and at 8:32

pm called 911. The Addison Police were immediately dispatched to the scene. Plaintiff would

later discover through this lawsuit that she was taken from Pastazios at approximately 6:45pm,

Deari checked into the Hyatt House hotel (less than a half mile away) and Plaintiff was taken up

to Room 221 by approximately 7:00 pm – less than 15 minutes after leaving Pastazios.

       23.     While investigating the crime scene, Defendant Deari—while smoking a cigar—

came back to the hotel at approximately 10:30pm (presumably to retrieve the underwear he left,

which was taken into evidence by the police department), and Deari was arrested, charged with

the crime of sexual assault and was subsequently indicted. At the scene, Deari told the police that

he did not even have sex with Plaintiff, nor did he leave his underwear. Defendant Deari’s story

would drastically change over time as the investigation and discovery in this lawsuit unfolded.

       24.     Plaintiff was immediately transmitted to the hospital and underwent a series of

examinations, tests, and administered massive quantities of treatments for the injuries she

incurred during the rape.

       25.     Within a matter of days following the sexual assault, Plaintiff went back to the

hospital after she experienced severe pain in her pubic region. The doctors informed Plaintiff that

she had contracted herpes, an incurable sexually-transmitted disease, during the rape. The

doctors conducted a blood test on Plaintiff wherein the specific strand of herpes was identified.

The results of a mandatory blood/sexually-transmitted disease test ordered by the Court in “The

State of Texas v. Danny Deari” has confirmed that Plaintiff’s attacker (who did not utilize latex

contraception during the attack), Defendant Deari, is infected with the same derivation of the

herpes virus and undoubtedly infected Plaintiff. The examination that Plaintiff underwent at




PLAINTIFF’S FOURTH AMENDED PETITION                                                    PAGE 7 OF 28

                                                                                 SUPP APP 1070
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 201 of 258 PageID 2771



Parkland hospital who submitted blood and urine samples taken of Plaintiff at approximately

11:30 pm that evening also revealed that Plaintiff’s blood alcohol level was taken was 0.102

g/100mL –this is in spite of the fact that Plaintiff had previously vomited out even more alcohol

that would otherwise have been in her system. The results of her urine test, as determined by the

Southwestern Institute of Forensic Sciences at Dallas, also showed that Plaintiff had

unknowingly been given the drug flunitrazepam metabolite (aka “Rohypnol”) to Plaintiff which

contributed to Plaintiff’s virtual unconsciousness and inability to protect herself from

unreasonable and foreseeable risks of serious bodily injury.

        26.     On August 22, 2014, Defendant Deari judicially admitted, confessed and

stipulated to committing the offense of aggravated assault, to wit: unlawfully, intentionally,

recklessly and knowingly causing Plaintiff serious bodily injury on April 26, 2011. This crime

was not committed by Deari in the course and scope of his employment with Pastazios.

However, the bodily injuries Plaintiff sustained unquestionably arise out of Pastazios’ negligent

and grossly negligent acts alleged herein and, but for said negligence, Plaintiff would not have

been injured at all.

        27.     As a proximate result of the tortious, and grossly negligent acts and omissions by

Defendants alleged herein, Plaintiff has foreseeably suffered, and will continue to suffer, through

extreme emotional distress, pain, mental anguish, and suffering for the rest of her life which,

according to the federal government’s “National Vital Statistics Reports”, is expected to be

another 61.6 years.2 Plaintiff has incurred, and will continue to incur, substantial damages and

bodily injuries arising out of the acts and omissions alleged herein.

                                                VI.
                                       CAUSES OF ACTION

2
  See U.S. Department of Health and Human Service, NATIONAL VITAL STATISTICS REPORTS Vol. 61, No.3,
September 24, 2012 at 20.


PLAINTIFF’S FOURTH AMENDED PETITION                                                  PAGE 8 OF 28

                                                                               SUPP APP 1071
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 202 of 258 PageID 2772



COUNT 1: ASSAULT – THREAT OF BODILY INJURY (DEFENDANTS DEARI AND KREKA)

       28.     Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding

paragraphs. Plaintiff’s first cause of action is alleged against Defendants Deari (while he was not

acting in the course and scope of his employment with Pastazios) and Kreka, only. As used in

this cause of action, “Defendants” refers to Defendant Deari and Defendant Kreka.

       29.     As further alleged herein, on or about April 26, 2011, Defendants intentionally

and/or knowingly threatened Plaintiff with imminent bodily injury. Defendants’ threat of

imminent bodily injury caused Plaintiff to be apprehensive, which was a foreseeable result of

Defendants’ actions.

       30.     Defendants are liable for the threat of bodily injury committed against Plaintiff

because Defendants participated in the tortious acts themselves or, alternatively, assisted the

tortious act against Plaintiff in furtherance of the civil conspiracy to do so or, alternatively, aided

and abetted each other to allow the ultimate threat of bodily injury against Plaintiff to take place.

       31.     Defendants’ threat of imminent bodily injury to Plaintiff was a cause of the

damages alleged herein.

       32.     Under Texas law, the elements of assault are the same in civil and criminal suits

and it is the law of this State that an assault is both an offense against the peace and dignity of

the State, as well as an invasion of private rights. For that reason, the definition of assault,

whether in a criminal or civil trial, is the same. On August 22, 2014, Defendant Deari judicially

admitted, confessed and stipulated to committing the offense of aggravated assault, to wit:

unlawfully, intentionally, recklessly and knowingly causing Plaintiff serious bodily injury on

April 26, 2011. Thus, Plaintiff hereby pleads that Defendant Deari is hereby barred and judicially

estopped from challenging liability under this cause of action and the only element to be proven




PLAINTIFF’S FOURTH AMENDED PETITION                                                      PAGE 9 OF 28

                                                                                   SUPP APP 1072
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 203 of 258 PageID 2773



under this cause of action at trial is the issue of damages.

COUNT 2: ASSAULT (BATTERY) –BODILY INJURY               AND    OFFENSIVE CONTACT (DEFENDANTS
         DEARI AND KREKA)

        33.    Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding

paragraphs.

        34.    Plaintiff’s second cause of action is alleged against Defendants Deari,

individually, and Kreka, only. As used in this cause of action, “Defendants” refers only to

Defendants Deari (while acting outside the course and scope of his employment) and Kreka.

        35.    Plaintiff incorporates by reference, as if fully set forth herein, the statutory

language of TEX. PENAL CODE §§ 22.01, 22.011 describing the felonies of “Assault” and “Sexual

Assault”. Plaintiff alleges that Plaintiff was the victim of the aforementioned crimes that

Defendants committed against Plaintiff on or about April 26, 2011, and that said crimes have

caused Plaintiff’s damages alleged herein.

        36.    Defendants intentionally, knowingly, and/or recklessly made physical contact

with Plaintiff’s person causing bodily injury—that is, physical pain, illness, or impairments of

Plaintiff’s physical condition—and Plaintiff did not, and could not, consent to the harmful

physical contact.

        37.    Alternatively, Defendants intentionally or knowingly caused to be made physical

contact with Plaintiff when Defendants knew, or reasonably should have believed, that Plaintiff

would regard the contact as offensive or provocative. Indeed, said physical contact was

offensive, provocative, and committed by Defendants despite never having consent from

Plaintiff.

        38.    As a causal result of Defendants’ battery of Plaintiff’s person, Plaintiff suffered

immediate, consequential, and subsequent injuries—including pain, illness, and physical



PLAINTIFF’S FOURTH AMENDED PETITION                                                     PAGE 10 OF 28

                                                                                  SUPP APP 1073
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                     Page 204 of 258 PageID 2774



impairment—that were foreseeable to Defendants. The assault committed by Defendants on

Plaintiff’s person was a cause of the damages alleged by Plaintiff herein.

       39.        Under Texas law, the elements of assault are the same in civil and criminal suits

and it is the law of this State that an assault is both an offense against the peace and dignity of

the State, as well as an invasion of private rights. For that reason, the definition of assault,

whether in a criminal or civil trial, is the same. On August 22, 2014, Defendant Deari judicially

admitted, confessed and stipulated to committing the offense of aggravated assault, to wit:

unlawfully, intentionally, recklessly and knowingly causing Plaintiff serious bodily injury on

April 26, 2011. Thus, Plaintiff hereby pleads that Defendant Deari is barred and judicially

estopped from challenging liability under this cause of action and the only element to be proven

under this cause of action at trial is the issue of damages.

COUNT 3: SEXUAL ASSAULT—TEX. PENAL CODE § 22.011 (DEFENDANT DEARI)

       40.        Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding

paragraphs.

       41.        Plaintiff’s third cause of action is alleged against Defendant Deari, individually,

only. As used in this cause of action, “Defendant” refers to Defendant Deari, while acting outside

the course and scope of his employment.

       42.        Plaintiff incorporates by reference, as if fully set forth herein, the statutory

language of TEX. PENAL CODE § 22.011 describing the felony of “Sexual Assault”. Plaintiff

alleges that Plaintiff was the victim of the aforementioned crime that Defendant Deari committed

against Plaintiff on or about April 26, 2011, while acting outside the course and scope of his

employment with Defendant Pastazios and that said crimes have caused Plaintiff’s damages

alleged herein.




PLAINTIFF’S FOURTH AMENDED PETITION                                                        PAGE 11 OF 28

                                                                                     SUPP APP 1074
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 205 of 258 PageID 2775



          43.   Plaintiff further pleads and incorporates by reference, as if fully set forth herein,

the statutory language of TEX. PENAL CODE § 22.011(b) describing the circumstances under

which a person cannot legally consent which apply to this case. These include when: (1) the

other person has not consented and the actor knows the other person is unconscious or physically

unable to resist; (2) the other person has not consented and the actor knows the other person is

unaware that the sexual assault is occurring; or (3) the actor has intentionally impaired the other

person's power to appraise or control the other person's conduct by administering any substance

without the other person's knowledge. As further alleged herein, Plaintiff never gave Defendant

Deari consent, nor was she capable of consenting under the above reference provisions set forth

herein.

          44.   Moreover, under Texas law in sexual assault cases, a jury is to be instructed that a

defendant’s own intoxicated state may not be considered as a defense to the commission of a

sexual assault. Thus, Plaintiff hereby pleads and invokes said provision and requests that the jury

be instructed accordingly.

COUNT 4: NEGLIGENCE (DEFENDANT PASTAZIOS)

          45.   Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding

paragraphs. This cause of action applies to Defendant Pastazios, only.

          46.   As further alleged herein, Pastazios owed Plaintiff various legal duties that

Pastazios breached thereby proximately causing Plaintiff’s damages and serious bodily injuries.

          47.   For example, based upon the special relationship between Plaintiff, an invitee to

the premises, and Pastazios that is created under the Restatement of Torts § 314A, Pastazios

owed Plaintiff a duty to protect her against unreasonable risks of harm, as well as to render aid

and care until she could be cared for by others. Pastazios also had a duty created under




PLAINTIFF’S FOURTH AMENDED PETITION                                                      PAGE 12 OF 28

                                                                                   SUPP APP 1075
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 206 of 258 PageID 2776



Restatement of Torts § 318 to exercise reasonable care so as to control the conduct of its

customers and invitees from harming others, including Plaintiff. Pastazios had the right, ability

and responsibility to control the conduct occurring on its property, knew or had reason to know

of the necessity of taking appropriate action to prevent foreseeable harm to its invitees, including

Plaintiff, had the opportunity to prevent such foreseeable harm, yet consciously chose not to

intervene. Pastazios also had a duty pursuant to Restatement of Torts § 319 to prevent tortfeasors

from committing torts at its restaurant which it had the right and ability to control and prevent.

Pastazios further had a duty to exercise reasonable care so as to control its employees,

representatives and agents’ actions and inactions while on Pastazios’ premises (regardless of

whether said individuals were acting in the course and scope of their employment with Pastazios)

to prevent them from intentionally or negligently causing bodily injury or otherwise harming

others, including Plaintiff. Pastazios further owed Plaintiff a duty to use the appropriate legal

standard of care in maintaining its premises in a safe and secure condition and to inspect the

premises to ensure the safety of its occupants from foreseeable risks of harm. Pastazios likewise

had a legal duty to take reasonable steps to protect its invitees, including Plaintiff, from

unreasonable and foreseeable risks of harm—including risks of harm from the criminal or

grossly negligent acts of third parties. Pastazios had a duty not to injure Plaintiff in a willful,

wanton, or grossly negligent manner or allow another to do so on Pastazios’ premises when it

knew, or reasonably should have known of an unreasonable risk of harm to its invitees, including

Plaintiff. Pastazios had a legal duty to treat its invitees, including Plaintiff, in a manner that

would not unreasonably subject her to physical or mental bodily injury, or other unreasonable

and foreseeable risks of harm. Pastazios also had a duty to use ordinary care in the hiring of

competent employees, a duty to reasonable train its employees, and a duty to use ordinary care in




PLAINTIFF’S FOURTH AMENDED PETITION                                                   PAGE 13 OF 28

                                                                                SUPP APP 1076
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 207 of 258 PageID 2777



supervising its employees. In light of the risks of unreasonable harm present on April 26, 2011,

the foreseeability of such risks of harm, and the likelihood of bodily injury to Plaintiff—weighed

against the social utility of Pastazios’ actions and inactions and the minimal burden of Pastazios

in guarding against such foreseeable and unreasonable risks of harm, there is no question that

Pastazios had a multitude of legal duties that it owed to Plaintiff.

       48.     As further alleged herein, Pastazios breached each and every one of these duties it

owed Plaintiff. By way of example, Pastazios knowingly and negligently put Plaintiff in harm’s

way on April 26, 2011; Pastazios knowingly and negligently allowed tortfeasors to use Pastazios

premises and property as instrumentalities in committing torts inflicted upon Plaintiff; Pastazios

failed to exercise ordinary care by allowing third parties to furnish Plaintiff with inordinate

amounts of alcohol and liquor to the point where she was virtually unconscious and lacking the

ability to protect herself from unreasonable and foreseeable risks of serious bodily injury; in the

alternative, Pastazios failed to exercise ordinary care by allowing its agents to furnish Plaintiff

with inordinate amounts of alcohol and liquor to the point where she was virtually unconscious

and lacking the ability to protect herself from unreasonable and foreseeable risks of serious

bodily injury; Pastazios failed to exercise ordinary care by allowing third parties to supply

flunitrazepam metabolite (aka “Rohypnol”) to Plaintiff without her knowledge which contributed

to Plaintiff’s virtual unconsciousness and inability to protect herself from unreasonable and

foreseeable risks of serious bodily injury; in the alternative, Pastazios failed to exercise ordinary

care by negligently monitoring agents under its control, thus, allowing Plaintiff to unknowingly

be provided flunitrazepam metabolite (aka “Rohypnol”) which contributed to Plaintiff’s virtual

unconsciousness and inability to protect herself from unreasonable and foreseeable risks of

serious bodily injury; Pastazios failed to exercise ordinary care by failing to take reasonable steps




PLAINTIFF’S FOURTH AMENDED PETITION                                                    PAGE 14 OF 28

                                                                                 SUPP APP 1077
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 208 of 258 PageID 2778



to render aid and care for Plaintiff until such time as she could reasonably be expected to be

cared for by herself or by others; Pastazios failed to exercise ordinary care by failing to contact a

taxi, a friend, or parents who would be able to ensure that Plaintiff was taken out of harm’s way

when she was clearly incapable of doing so herself due to the state Pastazios allowed her to be in

prior to leaving the premises; Pastazios failed to exercise ordinary care by negligently

monitoring the premises to ensure her safety and security when, under the circumstances existing

at the time, she was clearly within the zone of foreseeable and unreasonable risks of harm;

Pastazios failed to exercise ordinary care by negligently monitoring and controlling the conduct

of its other customers and invitees while they were on Pastazios’ property and still under

Pastazios’ control, and knew or had reason to know of the necessity of taking appropriate action

to prevent foreseeable and unreasonable risks of harm to Plaintiff; Pastazios failed to exercise

ordinary care in controlling its employees, representatives and agents’ actions and inactions

while on Pastazios’ premises (regardless of whether said individuals were acting in the course

and scope of their employment with Pastazios) to prevent them from intentionally or negligently

causing bodily injury or otherwise harming others, including Plaintiff, when such risks were

readily apparent under the circumstances existing at the time; Pastazios failed to exercise

ordinary care in maintaining its premises in a safe and secure condition and by failing to exercise

ordinary care in inspecting the premises to ensure the safety of its occupants from foreseeable

risks of harm; Pastazios failed to exercise ordinary care by failing to take any reasonable steps to

protect its invitees, including Plaintiff, from unreasonable and foreseeable risks of harm—

including risks of harm from the criminal or grossly negligent acts of third parties; Pastazios

failed to exercise ordinary care by failing to treat its invitees, including Plaintiff, in a manner that

would not unreasonably subject her to physical or mental bodily injury, or other unreasonable




PLAINTIFF’S FOURTH AMENDED PETITION                                                       PAGE 15 OF 28

                                                                                    SUPP APP 1078
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 209 of 258 PageID 2779



and foreseeable risks of harm; and Pastazios failed to exercise ordinary care by in the hiring of

competent employees, reasonably training them, and reasonably supervising them.

       49.     Said breaches set forth above constitute gross negligence on the part of Pastazios

because, when viewed objectively from the standpoint of Pastazios at the time of their

occurrence involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to others, including Plaintiff, and of which Pastazios had actual, subjective

awareness of the risk involved, but nevertheless proceeded with conscious indifference to the

rights, safety, or welfare of others, including Plaintiff. In the alternative, Pastazios is grossly

negligent because of the acts of other Defendants to the extent any other grossly negligent

Defendant was a vice principal of Pastazios and was acting in the course and scope of that

Defendant’s employment, or to the extent Pastazios ratified said Defendant’s grossly negligent

conduct.

       50.     As a proximate cause of Pastazios’ breaches of these legal duties, Plaintiff

suffered and will continue to suffer damage and serious bodily injuries that will remain with her

for the rest of her adult life. But for said breaches, Plaintiff never would have suffered the serious

bodily injuries complained of herein. Pastazios’ breaches, acts and omissions were a substantial

factor in causing Plaintiff’s damages and bodily injuries complained of herein, without which,

such harm would not have occurred. Under the circumstances that existed at the time, a

restaurant operator of ordinary intelligence would have reasonably anticipated the dangers

Pastazios’ negligent and grossly negligent acts and omissions created for others, including

Plaintiff, as well as the general character of the damages and bodily injuries Plaintiff suffered as

a result of said negligence and gross negligence. It is undeniable that Plaintiff’s damages and

bodily injuries complained of herein arose out of the inherent nature of Pastazios’ negligent and




PLAINTIFF’S FOURTH AMENDED PETITION                                                     PAGE 16 OF 28

                                                                                  SUPP APP 1079
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 210 of 258 PageID 2780



grossly negligent acts and omissions.

        51.    Moreover, any alleged intentional or negligent acts of any other person or

Defendant that contributed to Plaintiff’s injuries did not act to extinguish Pastazios’ liability for

its own negligence and gross negligence and do not constitute an “outside agency,” and do not

rise to the level of a new and independent cause that would extinguish Pastazios’ liability. Any

purported acts or intervening forces Pastazios may allege to be a “new and independent cause”

fails said acts were foreseeable to Pastazios under the circumstances that existed at the time. In

the alternative, even if said intervening forces were unforeseeable, the chain of causation flowing

from Pastazios’ negligence was continuous and unbroken. See Biaggi v. Patrizio Restaurant Inc.,

149 S.W.3d 300, 306 (Tex. App.—Dallas 2004); see also S&A Beverage Co. of Beaumont v.

DeRouen, 753 S.W2d 507 (Tex. App. – Beaumont 1988, pet. denied). Stated differently,

Plaintiff’s damages and bodily injuries complained of herein did not solely arise out of or result

from any criminal acts of other Defendants.

        52.    All of Plaintiff’s damages and bodily injuries complained of herein arise out of

Pastazios’ breaches of its legal duties owed to Plaintiff—without which, Plaintiff never would

have been injured. Any alleged new and independent cause alleged by Pastazios is legally and

necessarily dependent on Pastazios’ own prior and contemporaneous negligence and gross

negligence. See S&A Beverage Co. of Beaumont, 753 S.W2d 507.

COUNT 5: DRAM SHOP LIABILITY (DEFENDANT PASTAZIOS)

        53.    Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding

paragraphs.

        54.    Plaintiff’s cause of action for Dram Shop Liability is alleged against Pastazios

only.




PLAINTIFF’S FOURTH AMENDED PETITION                                                     PAGE 17 OF 28

                                                                                  SUPP APP 1080
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 211 of 258 PageID 2781



       55.     As further alleged herein, on or about April 26, 2011, Pastazios held a Texas

Alcoholic Beverage Commission license for the sale, service or provision of alcoholic goods or

products and did, in fact, sell, serve, provide, or otherwise distribute multiple alcoholic products

to Plaintiff when, at the time, it was apparent, obvious, and evident to Pastazios that Plaintiff was

obviously intoxicated. As further alleged herein, it was it is visible, evident, and easily

observable to Pastazios that Plaintiff was obviously intoxicated at the time she was provided

such alcoholic products by Pastazios.

       56.     Such signs of obvious intoxication of Plaintiff were self-evident from the

circumstances and observations that any ordinary person could see throughout the course of the

approximate 2 hours in which Pastazios was providing Plaintiff with its alcoholic products while

on the premises. The testimony and admissions from multiple eye witnesses, the fact that

Plaintiff was sometimes non-responsive, in and out of consciousness, the physical clues that an

ordinary person could observe, the shear amount of alcoholic products Pastazios distributed to

Plaintiff, the changes in her behavior, clearly manifested the fact that Plaintiff was a danger to

herself and others. Moreover, Plaintiff’s blood alcohol levels taken several hours after she was

last provided alcoholic products by Pastazios, statements and observations made by the Addison

Police Department and treating medical providers at Parkland hospital, testimony that Plaintiff

has virtually no memory after the time she left Pastazios until she woke up while actively being

raped, as well as the testimony of the multiple instances of vomiting likewise show that Pastazios

had provided Plaintiff with alcoholic products at a time when she was obviously intoxicated and

a danger to herself and dangers from others.

       57.     Plaintiff’s intoxication—as a result of the provision and/or distribution of

alcoholic products by Pastazios was a proximate cause of Plaintiff’s damages and bodily injuries




PLAINTIFF’S FOURTH AMENDED PETITION                                                    PAGE 18 OF 28

                                                                                 SUPP APP 1081
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 212 of 258 PageID 2782



complained of herein. In fact, all of Plaintiff’s damages and bodily injuries arise out of the

products provided and/or distributed to her by Pastazios. But for Plaintiff’s intoxication at the

hands of Pastazios, Plaintiff would not have suffered the damages and serious bodily injuries

complained of herein. As such, Pastazios provision and/or distribution of alcoholic products to

Plaintiff while she was obviously intoxicated was a “substantial factor in bringing about the

injury and without which no harm would have been incurred.” See El Chico Corp. v. Poole, 732
S.W.2d 306, 313 (Tex. 1987). A restaurant of ordinary intelligence should have anticipated the

dangers that its negligent acts created for others, including Plaintiff, and would reasonably

anticipate the general character of the bodily injury suffered by Plaintiff which arose out of such

negligence. See S&A Beverage Co., 753 S.W2d 507.

       58.     Moreover, any alleged intentional or negligent acts of any other person or

Defendant that contributed to Plaintiff’s injuries did not act to extinguish Pastazios’ liability for

its own negligence and gross negligence, do not constitute an “outside agency,” and do not rise

to the level of a new and independent cause that would extinguish Pastazios’ liability. Any

purported acts or intervening forces Pastazios may allege to be a “new and independent cause”

fails said acts were foreseeable to Pastazios under the circumstances that existed at the time. In

the alternative, even if said intervening forces were unforeseeable, the chain of causation flowing

from Pastazios’ negligence was continuous and unbroken. See Biaggi v. Patrizio Restaurant Inc.,

149 S.W.3d 300, 306 (Tex. App.—Dallas 2004); see also S&A Beverage Co. of Beaumont v.

DeRouen, 753 S.W2d 507 (Tex. App. – Beaumont 1988, pet. denied). Stated differently,

Plaintiff’s damages and bodily injuries complained of herein did not solely arise out of or result

from any criminal acts of other Defendants.

       59.     All of Plaintiff’s damages and bodily injuries complained of herein arise out of




PLAINTIFF’S FOURTH AMENDED PETITION                                                    PAGE 19 OF 28

                                                                                 SUPP APP 1082
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 213 of 258 PageID 2783



and/or result from Plaintiff’s intoxication at the hands of Pastazios’—without which, Plaintiff

never would have been injured. Any alleged new and independent cause alleged by Pastazios is

legally and necessarily dependent on Pastazios’ own prior and contemporaneous negligence and

gross negligence. See S&A Beverage Co. of Beaumont, 753 S.W2d 507. This is so even though

the physical act of being raped occurred a half mile away from the premises. See id. Thus,

Plaintiff hereby pleads that Pastazios is barred as a matter of Texas law from submitting the issue

of “new and independent cause” to the Court or jury in these proceedings. See id.; see also

Biaggi, 149 S.W.3d at 304-305 (Tex. App. – Dallas 2004).

       60.     Pleading in the alternative, to the extent Pastazios claims that other Defendants—

namely Defendant Deari—is responsible for the provision of alcoholic products to Plaintiff,

Defendant Deari was acting under the actual and/or apparent authority of Pastazios and, thus, the

provision of alcohol by Defendant Deari is imputed to Pastazios as a matter of Texas law. This is

the case irrespective of whether Defendant Deari was acting in the course and scope of his

employment with Pastazios.

       61.     Under Texas proportionate responsibility law, to the extent that the jury

apportions responsibility to anyone other than Pastazios, Plaintiff is entitled to fully recover from

Pastazios “without assuming the risk of [Defendant Deari’s] insolvency. See Biaggi, 149 S.W.3d

at 304-305 (Tex. App. – Dallas 2004). In such instances, Texas law makes clear that Plaintiff is

entitled to fully recover from Pastazios, and it is Pastazios “who may then recover from [other

Defendants] based upon the percentages of responsibility that the jury assessed between them.”

Plaintiff hereby pleads and invokes said rights recognized under Texas law.

COUNT 6: FALSE IMPRISONMENT/DETENTION (DEFENDANT PASTAZIOS)

       62.     Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding




PLAINTIFF’S FOURTH AMENDED PETITION                                                     PAGE 20 OF 28

                                                                                  SUPP APP 1083
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                     Page 214 of 258 PageID 2784



paragraphs. This cause of action only applies to Defendant Pastazios.

       63.        Without legal authority or justification, Defendant Pastazios willfully detained or

participated in the detainment of Plaintiff without Plaintiff’s consent and without the authority of

law. Pastazios willfully accomplished the detainment of Plaintiff by virtue of providing her with

intoxicating products and substances handled and/or distributed by Pastazios to the point where

Plaintiff was virtually unconscious and/or incapable of freely moving herself from one place to

another. Such detention was willful, was without Plaintiff’s consent, and placed her in a position

where she could not exercise her will in going where she could otherwise lawfully go. Pastazios’

actions, combined with Plaintiff’s vulnerabilities and the oppressive circumstances surrounding

these events had the effect of unlawfully detaining Plaintiff in a manner which ultimately caused

her to suffer serious bodily injuries and consequential damages arising out of said detainment.

       64.        The false imprisonment and detainment committed by Pastazios was a proximate

cause of the damages and serious bodily injury suffered by Plaintiff as alleged herein.

COUNT 7: PREMISES LIABILITY (DEFENDANT PASTAZIOS)

       65.        Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding

paragraphs. Plaintiff’s cause of action for Premises Liability is alleged against Defendant

Pastazios only.

       66.        Under Texas law, a premises-liability defendant may be held liable for a

dangerous condition on the property if it assumed control over and responsibility for the

premises. As further alleged herein, Pastazios exercised actual and contractual control over the

premises. Thus, Pastazios, owed Plaintiff, as an invitee, a legal duty to avoid risks of harm that

are unreasonable and foreseeable. Pastazios also had a duty to inspect and make safe any

dangerous conditions or situations on its property or give Plaintiff an adequate warning of the




PLAINTIFF’S FOURTH AMENDED PETITION                                                        PAGE 21 OF 28

                                                                                     SUPP APP 1084
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 215 of 258 PageID 2785



dangerous conditions or situations; however, Pastazios failed to do so.

        67.      Pastazios failed to exercise ordinary care by, among other things, failing to take

any reasonable steps to protect its invitees, including Plaintiff, from unreasonable and

foreseeable risks of harm—including risks of harm from the criminal or grossly negligent acts of

third parties.

        68.      Said breaches set forth above constitute gross negligence on the part of Pastazios

because, when viewed objectively from the standpoint of Pastazios at the time of their

occurrence involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to others, including Plaintiff, and of which Pastazios had actual, subjective

awareness of the risk involved, but nevertheless proceeded with conscious indifference to the

rights, safety, or welfare of others, including Plaintiff. In the alternative, Pastazios is grossly

negligent because of the acts of other Defendants to the extent any other grossly negligent

Defendant was a vice principal of Pastazios and was acting in the course and scope of that

Defendant’s employment, or to the extent Pastazios ratified said Defendant’s grossly negligent

conduct.

        69.      As a proximate cause of Pastazios’ breaches of these legal duties, Plaintiff

suffered and will continue to suffer damage and serious bodily injuries that will remain with her

for the rest of her adult life. But for said breaches, Plaintiff never would have suffered the serious

bodily injuries complained of herein. Pastazios’ breaches, acts and omissions were a substantial

factor in causing Plaintiff’s damages and bodily injuries complained of herein, without which,

such harm would not have occurred. Under the circumstances that existed at the time, a

restaurant operator of ordinary intelligence would have reasonably anticipated the dangers

Pastazios’ negligent and grossly negligent acts and omissions created for others, including




PLAINTIFF’S FOURTH AMENDED PETITION                                                     PAGE 22 OF 28

                                                                                  SUPP APP 1085
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 216 of 258 PageID 2786



Plaintiff, as well as the general character of the damages and bodily injuries Plaintiff suffered as

a result of said negligence and gross negligence. It is undeniable that Plaintiff’s damages and

bodily injuries complained of herein arose out of the inherent nature of Pastazios’ negligent and

grossly negligent acts and omissions.

       70.     Moreover, any alleged intentional or negligent acts of any other person or

Defendant that contributed to Plaintiff’s injuries did not act to extinguish Pastazios’ liability for

its own negligence and gross negligence and do not constitute an “outside agency,” and do not

rise to the level of a new and independent cause that would extinguish Pastazios’ liability. Any

purported acts or intervening forces Pastazios may allege to be a “new and independent cause”

fails said acts were foreseeable to Pastazios under the circumstances that existed at the time. In

the alternative, even if said intervening forces were unforeseeable, the chain of causation flowing

from Pastazios’ negligence was continuous and unbroken. See Biaggi v. Patrizio Restaurant Inc.,

149 S.W.3d 300, 306 (Tex. App.—Dallas 2004); see also S&A Beverage Co. of Beaumont v.

DeRouen, 753 S.W2d 507 (Tex. App. – Beaumont 1988, pet. denied). Stated differently,

Plaintiff’s damages and bodily injuries complained of herein did not solely arise out of or result

from any criminal acts of other Defendants.

       71.     All of Plaintiff’s damages and bodily injuries complained of herein arise out of

Pastazios’ breaches of its legal duties owed to Plaintiff—without which, Plaintiff never would

have been injured. Any alleged new and independent cause alleged by Pastazios is legally and

necessarily dependent on Pastazios’ own prior and contemporaneous negligence and gross

negligence. See S&A Beverage Co. of Beaumont, 753 S.W2d 507.

       72.     As further alleged herein, Pastazios breached its legal duties owed to Plaintiff, and

those breaches proximately caused Plaintiff’s damages and bodily injuries alleged herein.




PLAINTIFF’S FOURTH AMENDED PETITION                                                    PAGE 23 OF 28

                                                                                 SUPP APP 1086
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 217 of 258 PageID 2787



COUNT 8: PARTICIPATORY LIABILITY—AIDING               AND   ABETTING    AND   CONCERT     OF   ACTION
          (ALL DEFENDANTS)

       73.      Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding

paragraphs.

       74.     Among the Defendants was a primary actor, or primary actors, who committed an

underlying tort, or torts, against Plaintiff. Defendants had knowledge that the primary actor’s

conduct constituted a tort and Defendants gave the primary actor assistance, substantial

assistance, and/or encouragement to commit the tort against Plaintiff. Defendants’ assistance,

substantial assistance, and/or encouragement was a substantial factor in causing the tort to be

completed and a substantial factor in the damages incurred by Plaintiff as alleged herein.

       75.     Alternatively, Defendants’ own conduct—separate and apart from the primary

actor—was a breach of duty to Plaintiff and a substantial factor in causing Plaintiff’s injuries.

       76.     Due to Defendants’ joint assistance, encouragement, aiding and abetting, and/or

concert of action, Plaintiff alleges that Defendants should be held jointly and severally

responsible for the whole of damages incurred by Plaintiff.

COUNT 9: EXEMPLARY DAMAGES (ALL DEFENDANTS)

       77.     Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding

paragraphs.

       78.     Defendants’ tortious conduct was not only negligent, it was malicious and/or

grossly negligent.

       79.     Defendants’ malicious and/or grossly negligent acts and omissions were carried

out by Defendants personally, through Defendants’ authorized agents, managers, employees,

vice-principals, and/or principals of Defendant Pastazios. Alternatively, Defendants Deari and

Kreka’ malicious and/or grossly negligent conduct was subsequently approved by or ratified by



PLAINTIFF’S FOURTH AMENDED PETITION                                                      PAGE 24 OF 28

                                                                                   SUPP APP 1087
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                    Page 218 of 258 PageID 2788



Defendant Pastazios.

        80.      Defendants intentionally breached the legal duties it owed Plaintiff such that it

could take undue advantage of Plaintiff and/or otherwise maliciously treat Plaintiff. The acts or

omissions of Defendants, when viewed objectively from the Defendants’ standpoint, involved an

extreme degree of risk when considering the probability and magnitude of the potential harm to

Plaintiff and others.

        81.      Additionally, Defendants had actual, subjective awareness of the risk to Plaintiff

and others but proceeded anyway with a conscience indifference to the rights, safety, or welfare

of Plaintiff and others.

        82.      Defendants’ conduct was performed and/or designed with a specific intent to

cause substantial injury or harm to Plaintiff. As alleged herein, Defendants’ conduct is an

example of why punitive damages exist, and Plaintiff alleges that Defendants’ conduct rises to

the level warranting the imposition of exemplary damages against Defendants at trial.

        83.      Pursuant to TEX. CIV. PRAC. & REM. CODE § 41.008(c), there is no cap on the

amount of exemplary damages that may be awarded by the jury.

                                                 VII.
                                               DAMAGES

        84.      Plaintiff incorporates by reference, as if fully set forth herein, all of the preceding

paragraphs.

        85.      Plaintiff has incurred significant damages due to Defendants' tortious and grossly

negligent conduct. Plaintiff seeks all losses sustained as a natural, probable, foreseeable, and/or

proximate result of Defendants' wrongful conduct, including:

              a. General damages;

              b. Actual damages;



PLAINTIFF’S FOURTH AMENDED PETITION                                                       PAGE 25 OF 28

                                                                                    SUPP APP 1088
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 219 of 258 PageID 2789



            c. Physical pain and suffering incurred in the past and future;

            d. Mental anguish incurred in the past and future;

            e. Disfigurement incurred in the past and future;

            f. Physical impairment incurred in the past and future;

            g. Medical expenses incurred in the past and future;

            h. Loss of earning capacity incurred in the past and future;

            i. Lost wages incurred in the past and future;

            j. Out of pocket costs;

            k. Loss of consortium;

            l. Loss of companionship and society in the past and future;

            m. Loss of enjoyment of life in the past and future;

            n. Injury to reputation in the past and future;

            o. All reasonable and necessary attorneys' fees that Plaintiff is forced to incur

pursuant to Texas common law and equity;

            p. Exemplary damages;

            q. Costs of court;

            r. Pre-judgment interest;

            s. Post-judgment interest; and

            t. All other relief, in law and in equity, to which Plaintiff may be justly entitled.

                                                VIII.
                                        DEMAND FOR JURY

      86.      Plaintiff demands a jury trial and has tendered the appropriate fee.

                                                IX.
                                              PRAYER




PLAINTIFF’S FOURTH AMENDED PETITION                                                     PAGE 26 OF 28

                                                                                  SUPP APP 1089
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 220 of 258 PageID 2790



       87.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

cited to appear and answer herein. Plaintiff further prays that, upon trial by jury, she have

judgment against Defendants for the damages alleged herein, as well as all other relief, in law

and in equity, to which Plaintiff may prove herself to be justly entitled.

                                                    Respectfully submitted,

                                                    ___________________________________
               ROYCE WEST                           G. MICHAEL GRUBER
               State Bar No. 21206800               State Bar No. 08555400
               royce.w@westllp.com                  mgruber@ghjhlaw.com
               VERETTA FRAZIER                      TREY CRAWFORD
               State Bar No. 00793264               State Bar No. 24059623
               veretta.f@westllp.com                tcrawford@ghjhlaw.com
               NIGEL REDMOND                        BRIAN E. MASON
               State Bar No. 24058852               State Bar No. 24079906
               nigel.r@westllp.com                  bmason@ghjhlaw.com
               WEST & ASSOCIATES, L.L.P.            GRUBER HURST JOHANSEN HAIL SHANK LLP
               P.O. Box 3960                        1445 Ross Avenue, Suite 2500
               Dallas, Texas 75208-1260             Dallas, Texas 75202
               Ofc.: (214) 941-1881                 214.855.6800 (main)
               Fax: (214) 941-1399                  214.855.6808 (facsimile)

                                                    ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FOURTH AMENDED PETITION                                               PAGE 27 OF 28

                                                                              SUPP APP 1090
Case 3:13-cv-02553-P Document 64 Filed 10/31/15            Page 221 of 258 PageID 2791



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, pursuant to TEX. R. CIV. P. 21, 21a, a true and
correct copy of the foregoing was filed on June 5, 2015 and was served on June 5, 2015 to the
following individuals:
Via Facsimile and E-mail                   Via Certified Mail, Return Receipt Requested

Ajredin “Danny” Deari                      Dritan Kreka, pro se
Pastazios Pizza, Inc.
                                           5549 Big River Drive
Samuel H. Johnson                          The Colony, Texas 75056
Rosenberg & Johnson, P.C.
Facsimile: (972) 918-5274


                                              _______________________________________
                                              Trey Crawford




PLAINTIFF’S FOURTH AMENDED PETITION                                             PAGE 28 OF 28

                                                                           SUPP APP 1091
Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 222 of 258 PageID 2792




                       EXHIBIT E




                                                              SUPP APP 1092
    Case 3:13-cv-02553-P Document 64 Filed 10/31/15                              Page 223 of 258 PageID 2793




                    CENTURY
                    INSURANCE                      GROUP~~~
                    DIVISION OF MEADOWBROOK INSURANCE GROUP~

     May 24,2013                                                                                       /"
                                                                                    Via Certified and Regular Mail
                                                                                     91 7108 2133 3936 4102 0982

    )'astazios Pizza, Inc.
/    5026 Addison Circle
     Addison, TX 75001-3332

     RE:      Doe v. Pastazios Pizza, Inc., eta/.
              Named Insured:        Pastazios Pizza, Inc.
              Policy No.:          CCP672836
              Policy Period:        Ssptember 21, 2010- September 21, 2011
              Date of Loss:        April 26, 2011
              Claim No.:           01-088423


     I am a Claims Attorney for Century Insurance Group, a division of Meadowbrook Insurance
     Group, assigned to oversee this claim on behalf of Century Surety Company ("Century"). As
     you know, Century is in receipt of the Petition filed on behalf of Jane Doe against Ajredin
     "Danny'' Deari, Dritan Kreka, and Pastazios Pizza, Inc, as well as others, in the District Court for
     Dallas County, TX as Suit No. 13-04564 (hereinafter "the Doe Action"). Upon review of the
     petition and the above-referenced policy, Century has determined that coverage may be
     available for this claim. As such, Century agrees to provide a defense and indemnity to
     Pastazios Pizza, Inc. subject to a full and complete reservation of rights.

     Please read this letter carefully for a more detailed explanation of Century's coverage position.

                                             I. FACTUAL BACKGROUND

     The following facts are based largely upon the allegations contained in the Petition. The
     Petition's allegations are reviewed here, simply for the purpose of explaining Century's
     coverage position. Century's review of those allegations should not be construed as a comment
     on their truthfulness, as Century does not mean to assert that any, or all, of the allegations
     contained in the Petition are true. That said, please promptly advise us if you believe we have
     misconstrued, or misunderstood, those allegations.

    The Doe Action, filed April 24, 2013, alleges that on April 26, 2011, Jane Doe came to interview
    for a job at your establishment. Ms. Doe, a minor, alleges that she was provided alcoholic
    beverages to the point of unconsciousness. She alleges that while unconscious she was driven
    by Dritan Kreka and Ajredin "Danny" Deari to a hotel where she was raped by Mr. Deari. As a
    result of this incident, the Doe Action brings claims of assault, battery, sexual assault, false
    imprisonment, negligence, premises liability, dram shop liability, intentional infliction of
    emotional distress, participatory liability - aiding and abetting, and participatory liability -
    conspiracy. Specifically, the Doe Action alleges that you had a duty to use ordinary care in
    hiring and retaining employees, a duty to control your employees, a duty to supervise your
    employees' activities, and a duty to prevent an employee from causing an unreasonable risk of
    Shana M. Bereche
    Claims Attorney
    SBereche@centurysurety.com 1602-216-6568
    Mailing Address: P ..O. Box 163340 Columbus, Ohio 43216-3340
    Physical Address: 23733 N. Scottsdale Rd., Suite 100, Scottsdale, AZ 85255
    Phone: 888-651-6424 Fax: 614-895-7040 Website: www.centurysurety.com

                                                                                                 SUPP APP 1093
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                       Page 224 of 258 PageID 2794


 Pastazios Pizza, Inc.
 May 24, 2013
 Page 2 of 11


 harm to Ms. Doe. The Doe Action alleges you violated these duties by providing intoxicating
 substances to Ms. Doe and placing her in harms way. The Doe Action seeks to recover for
 medical expenses, pain and suffering, disfigurement, physical impairment, attorneys' fees and
 punitive damages.

                                         II. POLICY LANGUAGE

 Century issued policy number CCP672836 to Named Insured, Pastazios Pizza, Inc., for the
 period spanning September 21, 2010 to September 21, 2011. The policy provides Commercial
 General Liability coverage subject to liability limits of $1,000,000 per Occurrence, $2,000,000
 products completed operations limit, and $2,000,000 in the aggregate, and a deductible of $500
 per claim.

 Pertinent portions of the policy read as follows:

         SECTION I- COVERAGES
         COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
         1.   Insuring Agreement
              a.   We will pay those sums that the insured becomes legally obligated to pay as
                   damages because of "bodily injury" or "property damage" to which this
                   insurance applies. We will have the right and duty to defend the insured against
                   any "suit" seeking those damages. However, we will have no duty to defend the
                   insured against any "suit" seeking damages for "bodily injury" or "property
                   damage" to which this insurance does not apply. We may, at our discretion,
                   investigate any "occurrence" and settle any claim or "suit" that may result. But:
                   (1) The amount we will pay for damages is limited as described in Section Ill-
                       Limits Of Insurance; and
                   (2) Our right and duty to defend ends when we have used up the applicable
                       limit of insurance in the payment of judgments or settlements under
                       Coverages A or B or medical expenses under Coverage C.
                   No other obligation or liability to pay sums or perform acts or services is covered
                   unless explicitly provided for under Supplementary Payments - Coverages A
                   and B.
              b.   This insurance applies to "bodily injury" and "property damage" only if:
                   (1) The "bodily injury" or "property damage" is caused by an "occurrence" that
                       takes place in the "coverage territory";
                   (2) The "bodily injury" or "property damage" occurs during the policy period;
                       and
                   (3} Prior to the policy period, no insured listed under Paragraph 1. of Section II
                       - Who Is An Insured and no "employee" authorized by you to give or
                       receive notice of an "occurrence" or claim, knew that the "bodily injury" or
                       "property damage" had occurred, in whole or in part. If such a listed insured
                       or authorized "employee" knew, prior to the policy period, that the "bodily
                       injury" or "property damage" occurred, then any continuation, change or
                       resumption of such "bodily injury" or "property damage" during or after the
                       policy period will be deemed to have been known prior to the policy period.




                                                                                          SUPP APP 1094
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                       Page 225 of 258 PageID 2795

 Pastazios Pizza, Inc.
 May 24, 2013
 Page 3 of 11


         COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY
         1.   Insuring Agreement
              a.   We will pay those sums that the insured becomes legally obligated to pay as
                   damages because of "personal and advertising injury" to which this insurance
                   applies. We will have the right and duty to defend the insured against any "suit"
                   seeking those damages. However, we will have no duty to defend the insured
                   against any "suit" seeking damages for "personal and advertising injury" to
                   which this insurance does not apply. We may, at our discretion, investigate any
                   offense and settle any claim or "suit" that may result. But:
                   (1) The amount we will pay for damages is limited as described in Section Ill-
                       Limits Of Insurance; and
                   (2) Our right and duty to defend end when we have used up the applicable limit
                       of insurance in the payment of judgments or settlements under Coverages
                       A or B or medical expenses under Coverage C.
                   No other obligation or liability to pay sums or perform acts or services is covered
                   unless explicitly provided for under Supplementary Payments - Coverages A
                   and B.
              b.   This insurance applies to "personal and advertising injury" caused by an offense
                   arising out of your business but only if the offense was committed in the
                   "coverage territory" during the policy period.

         2.   Exclusions
              This insurance does not apply to:
              a.   Knowing Violation Of Rights Of Another
                   "Personal and advertising injury" caused by or at the direction of the insured
                   with the knowledge that the act would violate the rights of another and would
                   inflict "personal and advertising injury".

        SECTION II -WHO IS AN INSURED
         1.   If you are designated in the Declarations as:


              d. An organization other than a partnership, joint venture or limited liability
                 company, you are an insured. Your "executive officers" and directors are
                 insureds, but only with respect to their duties as your officers or directors. Your
                 stockholders are also insureds, but only with respect to their liability as
                 stockholders.
              e. A trust, you are an insured. Your trustees are also insureds, but only with
                 respect to their duties as trustees.
        2.    Each of the following is also an insured:
              a. Your "volunteer workers" only while performing duties related to the conduct of
                 your business, or your "employees", other than either your "executive officers"
                 (if you are an organization other than a partnership, joint venture or limited
                 liability company) or your managers (if you are a limited liability company), but
                 only for acts within the scope of their employment by you or while performing
                 duties related to the conduct of your business. However, none of these
                 "employees" or "volunteer workers" are insureds for:
                 (1) "Bodily injury" or "personal and advertising injury":




                                                                                        SUPP APP 1095
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                       Page 226 of 258 PageID 2796

 Pastazios Pizza, Inc.
 May 24, 2013
 Page 4 of 11


                         (a) To you, to your partners or members (if you are a partnership or joint
                             venture), to your members (if you are a limited liability company), to a
                             co-"employee" while in the course of his or her employment or
                             performing duties related to the conduct of your business, or to your
                             other "volunteer workers" while performing duties related to the conduct
                             of your business;
                         (b) To the spouse, child, parent, brother or sister of that co-"employee" or
                             "volunteer worker" as a consequence of Paragraph (1 )(a) above;
                       (c) For which there is any obligation to share damages with or repay
                           someone else who must pay damages because of the injury described
                           in Paragraphs (1 )(a) or (b) above; or
                       (d) Arising out of his or her providing or failing to provide professional
                           health care services.
                   (2) "Property damage" to property:
                         (a) Owned, occupied or used by,
                         (b) Rented to, in the care, custody or control of, or over which physical
                             control is being exercised for any purpose by
                            you, any of your "employees", "volunteer workers", any partner or
                            member (if you are a partnership or joint venture), or any member (if
                            you are a limited liability company).
              b.   Any person (other than your "employee" or "volunteer worker"), or any
                   organization while acting as your real estate manager.
              c.   Any person or organization having proper temporary custody of your property if
                   you die, but only:
                   (1) With respect to liability arising out of the maintenance or use of that
                       property; and
                   (2) Until your legal representative has been appointed.
              d.   Your legal representative if you die, but only with respect to duties as such. That
                   representative will have all your rights and duties under this Coverage Part.
         3.   Any organization you newly acquire or form, other than a partnership, joint venture
              or limited liability company, and over which you maintain ownership or majority
              interest, will qualify as a Named Insured if there is no other similar insurance
              available to that organization. However:
              a. Coverage under this provision is afforded only until the 90th day after you
                   acquire or form the organization or the end of the policy period, whichever is
                   earlier;
              b. Coverage A does not apply to "bodily injury" or "property damage" that occurred
                   before you acquired or formed the organization; and
              c. Coverage 8 does not apply to "personal and advertising injury" arising out of an
                   offense committed before you acquired or formed the organization.
         No person or organization is an insured with respect to the conduct of any current or
         past partnership, joint venture or limited liability company that is not shown as a Named
         Insured in the Declarations.


         SECTION V- DEFINITIONS

         3.   "Bodily injury" means bodily InJury, sickness or disease sustained by a person,
              including death resulting from any of these at any time.




                                                                                        SUPP APP 1096
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                           Page 227 of 258 PageID 2797

 Pastazios Pizza, Inc.
 May 24,2013
 Page 5 of 11


 CLL 1902 (03/06)


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                LIQUOR LIABILITY COVERAGE ENDORSEMENT

                         This endorsement modifies insurance provided under the following:

                             COMMERCIAL GENERAL LIABILITY COVERAGE PART

         In consideration of the premium charged this policy has been issued subject to the
         following changes, additional conditions and exclusions:

         1.    It is agreed that Section I- Coverages, Coverage A Bodily Injury and Property
               Damage Liability, 2. Exclusions is changed as follows:
               a.   Expected or Intended Injury is deleted and entirely replaced by the following:
                    a.    Expected or Intended Injury
                          "Bodily injury" or "property damage" expected or intended from the
                          standpoint of any insured.

               c.   Liquor Liability as stated in the Commercial General Liability Coverage Part
                    and as amended in CGL 1701 is deleted in its entirety and replaced by the
                    following:

               Liquor Liability Exclusion

                    c.    Liquor Liability
                          "Liquor Liability" is defined as "Bodily injury" or "property damage" for which
                          any insured may be held liable by reason of:
                          a. Causing or contributing to the intoxication of any person;
                          b. Furnishing of alcoholic beverages to a person under the legal drinking
                              age or under the influence of alcohol; or
                          c. Violation of any statute, ordinance or regulation relating to the sale, gift,
                              distribution or use of alcoholic beverages.
                          We have neither a duty to defend nor a duty to indemnify any insured for
                          any claim or suit, and this insurance does not apply, if any proximate or
                          contributing cause of an "occurrence" arises out of "liquor liability". This
                          exclusion applies to all insureds regardless of whether you are in the
                          business of manufacturing, distributing, selling, serving or furnishing
                          alcoholic beverages.
                          However this exclusion does not apply to claims within the "products-
                          completed operations hazard".

        2.     Additional exclusions:
               This insurance does not apply to:

               Liquor License Not In Effect
               "Bodily injury" or "property damage" ansmg out of any alcoholic beverage sold,
               served or furnished while any required license is suspended or after such license
               expires, is cancelled or revoked.




                                                                                              SUPP APP 1097
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                          Page 228 of 258 PageID 2798

 Pastazios Pizza, Inc.
 May 24, 2013
 Page 6 of 11


               Alcohol Related Disease
               Mental anguish, sickness, disease or any other condition arising out of, caused by or
               in any way related to the use or consumption over time of alcohol, liquor or any
               other product containing alcohol.

         3.    It is agreed that Section I - Coverages, Coverage C. Medical Payments is
               deleted in its entirety.

         4.    The following is added to SECTION IV - COMMERCIAL GENERAL LIABILITY
               CONDITIONS
               In the event this policy is filed with any governmental entity instead of or as a
               replacement for a statutory or other legally required Liquor Bond, this policy will not
               be construed to cover or insure any requirements or obligations of such bond.

         5.    LIMITS of INSURANCE
               It is a condition precedent to coverage under this endorsement that all such claims
               arising out of coverage granted here under are covered within and will reduce the
               products-completed operations aggregate limit shown in the Declarations.


         All other terms and conditions of this policy remain in force.



 CGL 1701 (05/10)

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          SPECIAL EXCLUSIONS AND LIMITATIONS ENDORSEMENT

                         This endorsement modifies insurance provided under the following:

                             COMMERCIAL GENERAL LIABILITY COVERAGE PART

        A. In consideration of the premium charged this policy has been issued subject to
           the following exclusions being added to Coverages A & B:
               This insurance does not apply to:


               4.   Criminal Acts
                    a.   "Bodily Injury" or "property damage" arising out of or resulting from a criminal
                         act committed by any insured, including any additional insureds or
                    b.   "Bodily Injury" or "property damage" arising out of or resulting from a criminal
                         act at the direction of any insured, including any additional insureds.

               5.   Punitive, Exemplary, Treble Damages or Multipliers of Attorneys' Fees
                    Claims or demands for payment of punitive, exemplary or treble damages
                    whether arising from the acts of any insured or by anyone else for whom or which
                    any insured or additional insured is legally liable; including any multiplier of
                    attorney's fees statutorily awarded to the prevailing party.

         D. It is agreed that the following changes are made to SECTION V- DEFINITIONS:



                                                                                            SUPP APP 1098
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                      Page 229 of 258 PageID 2799

 Pastazios Pizza, Inc.
 May 24, 2013
 Page 7 of 11


             The following definitions are deleted and entirely replaced:


             3. Item 13. "Occurrence" is deleted in its entirety and replaced with the
                following:
                 13. "Occurrence" means an accident, including continuous or repeated exposure
                     to substantially the same general harmful conditions. All "bodily injury" or
                     "property damage" arising out of an "occurrence" or series of related
                     "occurrences" is deemed to take place at the time of the first such damage or
                     injury even though the nature and extent of such damage or injury may
                     change; and even though the damage may be continuous, progressive,
                     cumulative, changing or evolving; and even though the "occurrence" causing
                     such "bodily injury" or "property damage" may be continuous or repeated
                     exposure to substantially the same general harmful conditions.
            4.   Item 14. "Personal and advertising injury" is deleted in its entirety and
                     replaced with the following:
                 14. "Personal and advertising injury" means injury, including consequential
                     "bodily injury", arising out of one or more of the following offenses:
                     a. False arrest, detention or imprisonment;
                     b. Malicious prosecution;
                     c. The wrongful eviction from, wrongful entry into, or invasion of the right of
                     privacy occupancy of a room, dwelling or premises that a person occupies,
                     committed by or on behalf of its owner, landlord or lessor; or
                     d. Oral or written publication, in any manner, of material that slanders or
                     libels a person or organization or disparages a person's or organization's
                     goods, products or services.

            5.   Item 17. "Property Damage" is deleted in its entirety and replaced with the
                 following.
                 17. "Property damage" means:
                     a. Physical injury to tangible property, including all resulting loss of use of
                         that property. All such loss of use shall be deemed to occur at the time of
                         the physical injury that caused it; or
                     b. Loss of use of tangible property that is not physically injured. All such
                         loss of use shall be deemed to occur at the time of the "occurrence" that
                         caused it.
                     For the purposes of this insurance, electronic data is not tangible property.
                    As used in this definition, electronic data means information, facts or
                    programs stored as or on, created or used on, or transmitted to or from
                    computer software, including systems and applications software, hard or
                    floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any
                    other media which are used with electronically controlled equipment.
                    For the purposes of this insurance, "property damage" is not physical injury
                    to tangible property, any resultant loss of use of tangible property, nor loss of
                    use of tangible property that is not physically injured that arises out of failure
                    to complete or abandonment of "your work".




                                                                                        SUPP APP 1099
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                         Page 230 of 258 PageID 2800

 Pastazios Pizza, Inc.
 May 24, 2013
 Page 8 of 11


 CGL 2146 (07/98)


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   ABUSE OR MOLESTATION EXCLUSION

         This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART


         The following exclusion is added to Paragraph 2., Exclusions of Section I - Coverage
         A - Bodily Injury And Property Damage Liability and Paragraph 2., Exclusions of
         Section I -Coverage B - Personal And Advertising Injury Liability:
         This insurance does not apply to "bodily injury", "property damage" or "personal and
         advertising injury" arising out of:
         1.    The actual or threatened abuse or molestation by anyone of any person while in the
               care, custody or control of any insured, or
         2.    The negligent:
               a.   Employment;
               b. Investigation;
               c. Supervision;
               d. Reporting to the proper authorities, or failure to so report; or
               e. Retention;
               of a person for whom any insured is or ever was legally responsible and whose
               conduct would be excluded by Paragraph 1. above.


 While we have quoted specific portions, Century reserves its right to rely on other portions of the
 policy's language as well. We encourage you to read the policy in its entirety so you are familiar
 with the coverage available.

                                  Ill. CENTURY'S COVERAGE POSITION

 Please refer to the Insuring Agreement for Coverage A, quoted above for easy reference. That
 part of the policy indicates that Century will pay those sums the Insured is held liable for as a
 result of "bodily injury" caused by an "occurrence" during the policy period. While the Petition
 clearly contains allegations of bodily injury, we reserve the right to deny coverage under this
 portion of the policy to the extent that the injuries were not caused by an "occurrence" as that
 term is defined by the policy.

 Note that the Liquor Liability Coverage Endorsement, also quoted above, removes the policy's
 Liquor Liability exclusion and indicates that Century will pay those sums the Insured is held
 liable for as a result of "bodily injury" resulting from the Insured's causing or contributing to the
 intoxication of any person so long as your liquor license was in effect on the date of loss.
 However, a number of other policy provisions may act to limit or preclude coverage entirely.

 First, please note that the policy's Expected or Intended Injury exclusion will act to bar all
 coverage for "bodily injury" expected or intended from the standpoint of any insured. The



                                                                                     SUPP APP 1100
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 231 of 258 PageID 2801

 Pastazios Pizza, Inc.
 May 24, 2013
 Page 9 of 11


 Petition clearly alleges that the injuries to Ms. Doe were the result of a series of intentional acts
 perpetrated by the owners and/or employees of Pastazio's. Century therefore reserves the right
 to limit or deny coverage pursuant to the Expected or Intended Injury exclusion.

 Second, please review the policy's exclusion entitled "Abuse or Molestation Exlusion," also
 quoted above. That exclusion bars coverage for claims of "bodily injury" arising out of or
 resulting from any actual or threatened abuse or molestation by anyone of any person while in
 the care, custody or control of any insured. It further indicates that coverage is barred for claims
 of negligent employment, investigation, supervision, reporting to authorities or retention of a
 person for whom any insured is or ever was legally responsible for whose conduct included
 actual or threatened. The Petition centers on allegations that Mr. Deari, with the aid and
 assistance of Mr. Kreka, raped Ms. Doe and thereby caused a number of injuries. Century
 therefore reserves the right to deny all coverage pursuant to this exclusion as well.

 Third, please also review the Criminal Acts exclusion quoted above. If the "bodily injury" alleged
 arose out of a criminal act committed by any insured or at the direction of any insured, there is
 no coverage for this claim. The Petition alleges that a number of crimes were committed by Mr.
 Deari and Mr. Kreka and we understand that criminal charges are currently pending against
 both. As such, Century reserves the right to limit or deny coverage pursuant to this exclusion as
 well.

 Please also refer to the Insuring Agreement for Coverage B, also quoted above. That part of the
 policy indicates that Century will pay those sums the Insured is held liable for as a result of
 "personal and advertising injury" caused by an offense arising out of your business during the
 policy period. "Personal and advertising injury" is defined to include a number of offenses,
 including false imprisonment. As such, some coverage may be available under this portion of
 the policy as well. However, this part of the policy is subject to the same Criminal Acts
 exclusion discussed above. Century reserves its right to deny coverage pursuant to this
 exclusion. Additionally, the exclusion quoted above and entitled "Knowing Violation Of Rights
 Of Another" acts to bar coverage for claims of "personal and advertising injury" caused with the
 knowledge that the act would violate the rights of another. Century reserves the right to deny
 coverage pursuant to this exclusion as well.

Please carefully review the "Who Is An Insured" provision of your policy, also quoted above. As
an organization your "executive officers" and directors are insureds, but only with respect to
their duties as your officers or directors. Similarly, your stockholders are insureds but only with
respect to their liability as stockholders. Employees pre also insureds, but only for acts within
the scope of their employment by you or while performing duties related to the conduct of the
business. To the extent that Danny Deari and Dritan Kreka were not acting within their duties
as officers or directors and were not acting within the scope of their employment with Pastazio's,
they will not qualify as insureds under the policy and there may be no coverage. Century
reserves the right to deny coverage for this reason as well.

Lastly, please note that the exclusion for Punitive, Exemplary Treble Damages or Multipliers' of
Attorney's Fees will act to bar all coverage for any punitive damages sought. Century reserves
the right to deny coverage pursuant to this exclusion.

There may be other reasons why coverage does not apply. As such, this letter should not be
construed as waiving any of Century's rights under the policy, or applicable law, to limit and/or
deny coverage. Century reserves the right to rely on any additional facts, policy provisions, or



                                                                                 SUPP APP 1101
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 232 of 258 PageID 2802

 Pastazios Pizza, Inc.
 May 24, 2013
 Page 10 of 11


 other relevant information that may affect coverage to alter its position in the future. Similarly,
 Century does not waive its right to disclaim coverage for any other valid reason which may
 arise.

 Century hereby specifically reserves the right to pursue a declaratory judgment action to seek
 an order finding no coverage. Additionally, we reserve the right to recoup any fees and
 expenses incurred in your defense if, in fact, no coverage is available for this claim.

                                         IV. ASSIGNMENT OF DEFENSE

 As Pastazio Pizza, Inc.'s insurance carrier, Century has assigned its defense to:

                                                    Roy Stacy
                                             Stacy & Conder, LLP
                                          901 Main Street, Suite 6220
                                            Dallas, TX 75202-3790
                                             Phone: {214)7 48-5000
                                               Fax: (214)748-1421
                                         Email: stacy@stacyconder.com


 We ask that Pastazios Pizza, Inc's representative(s) not discuss this matter with anyone except
 Mr. Stacy, someone from his law firm, or a representative from Century Insurance. We also
 request that Pastazios Pizza, Inc's representative(s) provide Mr. Stacy with all information and
 cooperation needed to fully defend it in this case. This may include, but is not limited to, the
 representative's assistance with responding to discovery requests and time needed to complete
 a deposition and attend trial, if necessary.

                                              V. CONCLUSION

 Century trusts that you understand its coverage position, but if you have any questions or
 concerns please do not hesitate to contact us. Further, if you believe we have omitted any
 relevant information, or are aware of, or become aware of, any additional information that you
 believe could affect Century's coverage position, please contact us immediately. Century
 reserves its right to consider additional information and reassess its coverage position should
 the circumstances so warrant.

 Very truly yours,

 CENTURY INSURANCE GROUP

    /At-          ~-t-?\:;..-"'V""---.
      '~l ,.\, ·1' ;1-. 0
    J /I :JI ,'•        '-\/
    •/ \       I               '
    l,    )    •....._ ___ /

        '~-
 Shana M. Bereche
 Claims Attorney

 SMB/jt




                                                                               SUPP APP 1102
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                    Page 233 of 258 PageID 2803

 Pastazios Pizza, Inc.
 May 24, 2013
 Page 11 of 11


 cc:     Roy Stacy
         Stacy & Conder, LLP
         via email to: stacy@stacyconder.com

         The Hutson Group, Inc.
         via email to: kim@thehutsongroup.com

         RISC, Inc.
         via email to: learl@gorisc.com


              -                                 WARNING
 "Any person who knowingly and with intent to defraud any insurance company files an application for
 insurance or statement of claim containing any materially false information or conceals for the purpose of
 misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is
 a crime and subjects such person to criminal and civil penalties."
 Revised 01/2013




                                                                                    SUPP APP 1103
Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 234 of 258 PageID 2804




                       EXHIBIT F




                                                              SUPP APP 1104
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15                      Page 235 of 258 PageID 2805




GRUBER I HURST I ELROD I JOHANSEN I HAIL I SHANK                                  AttorneysiCounselors
                                                                                  A Limited Li ability Partnership
                                                                                  1445 Ross Avenue Suite 2500
                                                                                  Dallas, Texas 75202-2711
                                                                                  214.855.6800 main
                                                                                  214.855.6808 fax
Trey H. Crawford
214.855-6866 (direct)
214.855.6808 (facsimile)
lcn!~Y.fQrQ@glletri?J&Qll!




                                                 June 11,2015

V IAE-MAIL:
Y.W. Peter Chen
David R. Dotson
Chen Dotson, PLLC
10455 N. Central Expressway
Suite 109-348
Dallas, Texas 75231
Email: peter@chendotson.com
        david@chendotson.com


            Re:        Jane Doe v. Pastazios Pizza, Inc., et al., Dallas County, TX Cause No. DC-13-
                       04564
                       Century's Insured - Pastazios Pizza, Inc. ("Pastazios")
                       Century's Policy No. - CCP672836
                       Century's Claim No.- 01-088675

                     CONFIDENTIAL SETTLEMENT COMMUNICATION PER TEX. R. EVID. 408

Dear Mr. Chen and Mr. Dotson:
       Pursuant to TEX. R. EVID. 408 and FED. R. EVID. 408, please be advised that this letter is
intended to be, and should only be treated as, an inadmissible and confidential settlement
communication.

         I write you on behalf of my client, Plaintiff Jane Doe (hereinafter, "Plaintiff'), in the above-
entitled action (hereinafter, "Litigation"). As you know, Plaintiff has asserted various causes of action
against Pastazios including, negligence, dram shop liability, premises liability, and false
imprisonment. The factual and legal basis for these claims is more fully set forth in Plaintiff's Fourth
Amended Petition that was filed in the Litigation on June 5, 2015.
        As you are aware Pastazios is an "insured" under the "Commercial Lines Policy, CCP672836"
(hereinafter, "Policy") between Century and Pastazios. Plaintiff has been demanding tender of the
policy limits under the Policy in exchange for a full and final release of all "insured(s)" under the
Policy since as early as July 29, 2013. Specifically, Plaintiff"stowerized" Century and its insureds on
July 29, 2013 and again on February 27, 2014. Plaintiff even invited Century to participate in the




                                                                                       SUPP APP 1105
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                       Page 236 of 258 PageID 2806

June I 1, 2015
Page - 2




mediation of this Litigation in Plaintiff's correspondence dated June 24, 2014. It is our understanding
that Century has (wrongfully) denied coverage and even denied a defense of the claims filed against
Pastazios in this case in a blatant and bad faith breach of Century's obligations under the Policy.
Moreover, Century refused to even participate in the mediation of this Litigation, despite the fact that
its insured's liability and coverage has been reasonably clear since the inception ofthe Litigation.
        This letter is Plaintiff's final attempt for Pastazios and its insurer to accept responsibility for
Pastazios' negligent and grossly negligent acts and omissions that were a proximate cause of
Plaintiff's significant damages and serious bodily injuries arising out ofthe events of April26, 2011.
        As has been previously communicated to Pastazios and its insurer, and as more fully set forth
in Plaintiff's Fourth Amended Petition, liability against Century's insured(s) is reasonably clear and,
indeed, liability has only become clearer as discovery in this Litigation has unfolded over the last
several years. Moreover, Plaintiff's damages and serious bodily injuries arising out of Pastazios'
negligent and grossly negligent acts and omissions far exceed the policy limits tmder the Policy.
         Pursuant to G.A. Stowers Furniture v. The American Indemnity Company, 15 S.W.2d 544
(Tex. Comm. App. 1929, holding approved) and TEX. TNS. CODE§ 54L060(a)(2)(A), Plaintiff once
again demands payment ofthe policy limits under the Policy in exchange for a full and final release of
liability of all claims and causes of action, known or unknown, asserted or yet to be asserted, by
Plaintiff against Century's insw-ed(s), including Pastazios. This includes a full and final release from
liability for any and all of Plaintiff's hospital or medical liens as a result of the incident that fonns the
basis ofPlaintifPs claims in the Litigation.
        Tender of the policy limits under the Policy shall be made payable to "Gruber Hurst Elrod
Johansen Hail Shank LLP, on behalf of Plaintiff Jane Doe in Case No. DC1 3-04564". This offer shall
expire and automatically be revoked at 5:01p.m. CST on Monday, June 22, 2015. Iftender of the
policy limits under the Policy is not received by this time, there will be no further settlement
discussions and Plaintiff shall proceed to trial on July 7, 2015 and obtain a final judgment against
Pastazios in an amount that far exceeds the policy limits under the Policy.
        If you have any questions or comments regarding Plaintiffs final offer, please do not hesitate
to contact me directly attcrawford@ghetrial.com or (214) 855-6866.

                                                  Sincerely,


                                                   ~
                                                  Trey H. Crawford




                                                                                        SUPP APP 1106
 Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 237 of 258 PageID 2807

Junell ,20 15
Page - 3




cc:        VIA E-MAIL:
           Scott M. Seidel as Trustee for
           Pastazios Pizza, Inc., Creditor Trust
           c/o Davor Rukavina
           Thomas Berghman
           Munsch Hardt Kopf & Harr, P.C.
           Email: drukavina@mtmsch.com
                  tberglunan@munsch.com




                                                               SUPP APP 1107
Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 238 of 258 PageID 2808




                       EXHIBIT G




                                                              SUPP APP 1108
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 239 of 258 PageID 2809

                                                                                              $3<61--
                                                                                             000352
                                 Cause Number: DC-13-04564

 JANE DOE,                                          §            IN THE DISTRICT COURT
                                                    §
           Plaintiff,                               §
                                                    §
 v.                                                  § 193nt JUDICIAL DISTRICT COURT
                                                     §
 PASTAZIOS PIZZA, INC.; and                          §
 AJREDIN "DANNY" DEARI,                              §
                                                     §
           Defendants.                               §           DALLASCOUNTY,TEXAS

                                        FINAL JUDGMENT

         On July 7, 2015, the Court called this case to trial. Plaintiff JANE DOE ("Plaintiff')

 appeared personally and through her attorneys of record and announced ready for trial.

 Defendant PASTAZIOS PIZZA, INC. ("PASTAZIOS") appeared through its corporate

 representative and attorneys of record and announced ready for trial. Defendant AJREDIN

 "DANNY" DEAIU          ("DEARI")~   individually, appeared personally and through his attorney of

 record and announced ready for trial. All parties agreed to try this case to the bench in front of

 Honorable Carl Ginsberg and all three parties proceeded accordingly.

         On July 7, 2015, Plaintiff began her case in chief, introduced and admitted evidence to

 the Court, and called various witnesses to testify. Pastazios and Deari defended the claims

 brought by the Plaintiff against each Defendant respectively, presented counter--evidence. and

 cross examined witnesses. On July 9, 2015, after a three-day adversarial trial, all parties rested,

 the evidence was closed, and all parties presented closing arguments to the Court. At the close of

 the evidence and closing arguments, Plaintitrs claims against Pastazios and Deari, respectively,

  as well as Defendants' affinnative defenses were submitted to the Court for final determination

 based on the evidence presented by all parties at trial.



  FINAL JUDGMENT                                                                      PAGE10F3



                                                                                  SUPP APP 1109
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 240 of 258 PageID 2810




        Having heard the evidence and closing arguments from all counsel of record, the Court

 announced its decision on the record.

        It is~ therefore, ORDERED as follows~

         L      Plaintiff shall have and recover from PASTAZIOS and DEARI, jointly and

 severally, the following actual damages, which the Court fmds are recoverable under Texas law

 and are supported by the evidence presented at trial:

   a. Physical pain and mental anguish (past) =                      $2,000,000.00

   b. Physical pain and mental anguish (future) =                    $5,000,000.00

   c. Loss of earnings capacity (past)=                              $500.00

   d. Loss of earnings capacjty (future)=                            .$1,300,000.00

   e. Disfigurement (past)   =                                       $250,000.00

   f. Disfigurement (future)=                                        $500,000.00

   g. Physical Impairment (past)=                                    $2,000,000.00

   h. Physical Impairment (future)=                                  $5,000,000.00

   i. Reasonable and necessary medical care expenses (past) =        $6,836.83

  j. Reasonable and necessary medical care expenses (future)=        $375,000.00

     TOTAL=                                                          $16,432,336.83;

        2       Plaintiff shall have and recover from PASTAZIOS and DEARI, jointly and

 severally, pre~judgment interest on the above·referenced damages in the past only in the amount

 of $478,804.59, calculated as simple. interest at the rate of 5% per annum from April24, 2013

 until July 24, 2015 (821 days) plus an additional $583.20 per day in pre.judgment interest from

 July 25y 2015 until the day before this Final Judgment is signed;




 FINAL JUDGMENT                                                                        PAGE20F3



                                                                                   SUPP APP 1110
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                    Page 241 of 258 PageID 2811




          3.      Plaintiff shall have and recover from PASTAZIOS       $2,500~000.00   in exemplary

 damages, which the Court finds are recoverable under Texas law and are supported by clear and

 convincing evidence presented at trial;

          4.       Plaintiff shall have and recover from DEARI $2,500,000.00 in exemplary

 damages, which the Court finds are recoverable under Texas law and are supported by clear and

 convincing evidence presented at trial;

          5.       Post-judgment interest shall be awarded on all sums awarded to Plaintiff at the

 rate of 5% per annum, compounded annually, from and after the date of this Final Judgment until

 it is satisfied in full;

          6.       Plaintiff shall have and recover all of her costs of court in the amount of

 $6A84.28 from PASTAZIOS and DEARI,.jointly and severally; and

          7.       All writs and processes necessary or appropriate for the enforcement or collection

 of this Final Judgment or the costs of court may be issued as necessary.

          All relief not expressly granted herein is denied. This Final Judgment finally disposes of

 all claims and all parties and is an appealable final judgment.

 Signed this 2t-h day of July, 2015.




 FINAL JUDGMENT                                                                         PAGE30F3



                                                                                    SUPP APP 1111
Case 3:13-cv-02553-P Document 64 Filed 10/31/15   Page 242 of 258 PageID 2812




                       EXHIBIT H




                                                              SUPP APP 1112
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 243 of 258 PageID 2813




                                 Cause Number: DC-13-04564

  JANE DOE,                                        §         IN THE DISTRICT COURT
                                                   §
           Plaintiff,                              §
                                                   §
  v.                                               § 193rd JUDICIAL DISTRICT COURT
                                                   §
  PASTAZIOS PIZZA, INC.; and                       §
  AJREDIN "DANNY" DEARI,                           §
                                                   §
            Defendants.                            §         DALLASCOUNTY,TEXAS

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

         This case was originally filed by Plaintiff on April 24, 2013. On July 7, 2015, the Court

  called this case to trial. Plaintiff JANE DOE ("Plaintiff') appeared personally and through her

  attorneys of record and announced ready for trial. Defendant PASTAZIOS PIZZA, INC.

  ("Pastazios") appeared through its corporate representative and attorneys of record and

  announced ready for trial. Defendant AJREDJN "DANNY" DEARI ("Deari"), individually,

  appeared personally and through his attorney of record and announced ready for trial. The parties

  agreed to try this case to the bench in front of Honorable Carl Ginsberg and all three parties

  proceeded accordingly.

         On July 7, 2015, Plaintiff began her case in chief, introduced and admitted evidence to

  the Court, and called various witnesses to testify. Pastazios and Deari vigorously defended the

  claims brought by the Plaintiff against each Defendant, respectively, presented counter-evidence,

  and cross examined witnesses. On July 9, 2015, after a three-day adversarial trial, all parties

  rested, the evidence was closed, and closing arguments were presented by all parties. At the close

  of the evidence and after closing arguments, Plaintiffs claims against Pastazios and Deari,

  respectively, as well as Defendants' affirmative defenses were submitted to the Court for final

  determination based on the evidence. Having heard the evidence and closing arguments from all



  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                              PAGE 1 OF 16




                                                                                  SUPP APP 1113
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 244 of 258 PageID 2814




  counsel of record, the Court hereby makes the following findings of fact and conclusions of law:

                                            FINDINGS OFFACT

         1.      In April 2011, Plaintiff was a recent graduate from high school. Plaintiff excelled

  in school academically, graduating as the valedictorian of her high school class. As of April 26,

  2011, Plaintiff was an employee of Fox Sports Grill and was in the process of seeking another

 job in the same industry that would provide her with more income.

         2.      On the afternoon of April 26, 2011, Plaintiff met Dritan Kreka at Back Nine Bar

  and Grill to discuss potential job opportunities at his restaurant and bar. When she arrived at

  Back Nine, Plaintiff was introduced to Deari, who was the owner of another restaurant-

  Defendant Pastazios Pizza-located in Post Addison Circle. At the time, Deari was 49 years old

  and Kreka was 33 years old. Shortly thereafter, Deari and Kreka convinced Plaintiff that the

  three of them should move the conversation to Pastazios. At no point in time on April 26, 2011

  was Plaintiff interviewing for or seeking a job at Pastazios. Prior to their arrival, Deari stopped

  at a liquor store and purchased a bottle of 80-proof hard liquor (Crown Royal Black) and took it

  with him and brought it into Pastazios.

         3.      Plaintiff was an invitee of Pastazios. Upon arriving at Pastazios at approximately

  4:30pm, and without Plaintiff asking, Deari walked inside of Pastazios, grabbed three beers and

  three shots of Crown Royal Black that bad been placed into 2-ounce plastic salad dressing cups

  owned by Pastazios, placed one of the beers and one of the 2-ounce shots in front of Plaintiff,

  and encouraged her to drink it. Prior to that day, Plaintiff had very little experience concerning

  the effects of alcohol. At no point in time did anyone at Pastazios ask to see Plaintiffs

  identification prior to providing her with Pastazios' alcoholic products. Throughout the course of

  approximately the next two hours, Pastazios continued to provide Plaintiff with more alcoholic




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                               PAGEl OF 16




                                                                                   SUPP APP 1114
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                     Page 245 of 258 PageID 2815




  products from Pastazios. After serving Plaintiff with her second beer from Pastazios and third 2-

  ounce shot of Crown Royal Black, Plaintiff became obviously intoxicated to the point where she

  had trouble standing. In total, Plaintiff was provided with at least five 2-ounce shots of Crown

  Royal Black and three beers.

         4.      While still at Pastazios, Plaintiff expressed concerns about her growing level of

  intoxication and her inability to function normally. Prior to leaving Pastazios, Plaintiff was

  intoxicated to the point where she was incapable of caring for or defending herself. Deari then

  retrieved his vehicle from Pastazios• parking lot and pulled it out in front of Pastazios. Kreka

  moved into the driver•s seat and the two men put Plaintiff in the back seat of the vehicle.

  Plaintiff lost consciousness shortly thereafter.

         5.      Plaintiff's next memory is vomiting in what she believed to be a gas station

  parking lot before losing consciousness again. When Plaintiff regained consciousness she was in

  a hotel room located at 4900 Edwin Lewis Drive, Addison, Texas 75001 (less than a mile from

  Pastazios) wherein she had been involuntarily disrobed and was actively being sexually assaulted

  by Deari. Plaintiff repeatedly insisted that Deari stop the attack and get off of her, but he did not.

  Deari stopped the sexual assault after multiple demands made by Plaintiff. Plaintiff locked

  herself in the bathroom. Deari then left the hotel leaving his underwear behind at the scene.

         6.      Plaintiff called a friend to report what had happened and the Addison Police were

  dispatched to the scene. Plaintiff was immediately transmitted to the hospital and underwent a

  series of examinations, tests, and administered massive quantities of drugs.

         7.      Within a matter of days following the sexual assault, Plaintiff went back to the

  hospital after she experienced severe pain in her pubic region. The doctors informed Plaintiff that

  she had contracted herpes during the assault.




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                 PAGE3 OF 16




                                                                                      SUPP APP 1115
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 246 of 258 PageID 2816




         8.      To the extent necessary, each of these findings of fact shall be treated as a

  conclusion of law.

                                       CONCLUSIONS OF LAW

  GENERAL NEGLIGENCE {DEFENDANT PASTAZIOS ONLY)

         1.      Pastazios owed Plaintiff various legal duties that Pastazios breached, thereby

  proximately causing Plaintiff damages and serious bodily injuries. Based upon the evidence

  presented at trial concerning the facts and circumstances surrounding the occurrence, the Court

  hereby finds the following:

              a. Based upon the special relationship between Plaintiff, an invitee to Pastazios'
                 premises, Pastazios owed Plaintiff a duty pursuant to Restatement of Torts §
                 314A to protect her against unreasonable risks of harm, as well as to render aid
                 and care until she could be cared for by others;

              b. Pastazios owed Plaintiff a legal duty created under Restatement of Torts § 318 to
                 exercise reasonable care so as to control the conduct of its customers and invitees
                 from harming others, including Plaintiff;

              c. Pastazios had the right, ability and responsibility to control the conduct occurring
                 on its premises, knew or had reason to know of the necessity of taking appropriate
                 action to prevent foreseeable harm to its invitees, including Plaintiff, had the
                 opportunity to prevent such foreseeable harm, yet consciously chose not to
                 intervene;

              d. Pastazios owed a legal duty to Plaintiff pursuant to Restatement of Torts § 319 to
                 prevent tortfeasors from committing torts on its premises which it had the right
                 and ability to control and prevent;

              e. Pastazios owed Plaintiff a legal duty to exercise reasonable care so as to control
                 its employees, representatives and agents' actions and inactions while on
                 Pastazios' premises to prevent them from causing bodily injury or otherwise
                 harming others, including Plaintiff;

              f. Pastazios owed Plaintiff a legal duty to follow the applicable legal standard of
                 care in maintaining its premises in a safe and secure condition and to inspect the
                 premises to ensure the safety of its occupants from foreseeable risks of harm;

              g. .Pastazios owed Plaintiff a legal duty to take reasonable steps to protect Plaintiff
                  from unreasonable and foreseeable risks of harm-including risks of harm from



  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                               PAGE40F 16




                                                                                   SUPP APP 1116
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                      Page 247 of 258 PageID 2817




                   criminal or grossly negligent acts of third parties;

              h. Pastazios owed Plaintiff a duty not to injure Plaintiff in a grossly negligent
                 manner or allow another to do so on Pastazios• premises when it knew, or
                 reasonably should have known of an unreasonable risk of harm to its invitees,
                 including Plaintiff;

              t.   Pastazios owed Plaintiff a legal duty to treat its invitees, including Plaintiff, in a
                   manner that would not unreasonably subject her to physical or mental bodily
                   injury, or other unreasonable and foreseeable risks of harm; and

              j.   In light of the risks of unreasonable harm present on April 26, 2011, the
                   foreseeability of such risks of harm, and the likelihood of bodily injury to
                   Plaintiff--weighed against the social utility of Pastazios' actions and inactions
                   and the minimal burden of Pastazios in guarding against such foreseeable and
                   unreasonable risks of harm, Pastazios owed Plaintiff a legal duty to use ordinary
                   care in the hiring of competent employees, a duty to reasonably train its
                   employees, and a duty to use ordinary care in supervising its employees.

         2.        On April 26, 2011, Pastazios breached each one of the duties set forth in

  Paragraph 1, above. Further, on April 26, 2011, Pastazios negligently put Plaintiff in harm's

  way; Pastazios negligently allowed tortfeasors to use Pastazios• premises and property as

  instrumentalities in committing torts inflicted upon Plaintiff causing her serious bodily injury;

  Pastazios failed to exercise ordinary care by allowing third parties to furnish Plaintiff with

  excessive amounts of alcohol to the point where she was virtually unconscious and lacking the

  ability to protect herself from unreasonable and foreseeable risks of serious bodily injury;

  Pastazios failed to exercise ordinary care by negligently monitoring agents and third-parties on

  its premises; Pastazios failed to exercise ordinary care by not taking reasonable steps to render

  aid and care for Plaintiff until such time as she could reasonably be expected to be cared for by

  herself or by others; Pastazios failed to exercise ordinary by not contacting a taxi, a friend, or

  Plaintiffs parents who would be able to ensure that Plaintiff was taken out of harm's way when

  she was clearly incapable of doing so herself due to the state Pastazios allowed her to be in prior

  to leaving the premises; Pastazios failed to exercise ordinary care by negligently monitoring the



  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                  PAGE 5 OF 16




                                                                                       SUPP APP 1117
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                     Page 248 of 258 PageID 2818




  premises to ensure her safety and security when, under the circumstances existing at the time,

  she was clearly within the zone of foreseeable and unreasonable risks of harm; Pastazios failed to

  exercise ordinary care by negligently monitoring and controlling the conduct of its other

  customers and invitees while they were on Pastazios' premises and/or under Pastazios' control,

  and knew or had reason to know of the necessity of taking appropriate action to prevent

  foreseeable and unreasonable risks of harm to Plaintiff; Pastazios failed to exercise ordinary care

  by not controlling its employees, representatives and agents' actions and inactions while on

  Pastazios' premises (regardless of whether said individuals were acting in the course and scope

  of their employment with Pastazios) to prevent them from causing bodily injury to others,

  including Plaintiff, when such risks were readily apparent under the circumstances existing at the

  time; Pastazios failed to exercise ordinary care by not maintaining its premises in a safe and

  secure condition and by not exercising ordinary care in inspecting the premises to ensure the

  safety of its occupants, including Plaintiff, from foreseeable risks of harm; Pastazios failed to

  exercise ordinary care by not taking reasonable steps to protect its invitees, including Plaintiff,

  from unreasonable and foreseeable risks of harm-including risks of harm from the criminal or

  grossly negligent acts of third parties; Pastazios failed to exercise ordinary care by not treating its

  invitees, including Plaintiff, in a manner that would not unreasonably subject her to physical or

  mental bodily injury, or other unreasonable and foreseeable risks of harm; and Pastazios failed to

  exercise ordinary care by not hiring competent employees, by not reasonably training them, and

  by not reasonably supervising them.

         3.      Pastazios' breaches set forth in Paragraph 2 above constitute gross negligence on

  the part of Pastazios because, when viewed objectively from the standpoint of Pastazios at the

  time of their occurrence, involved an extreme degree of risk, considering the probability and




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                  PAGE60F16




                                                                                      SUPP APP 1118
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                      Page 249 of 258 PageID 2819




 magnitude of the potential harm to others, including Plaintiff, and of which Pastazios had actual,

 subjective awareness of the risk involved, but nevertheless proceeded with conscious

 indifference to the rights, safety, or welfare of others, including Plaintiff.

         4.     Pastazios' breaches of its legal duties set forth in Paragraphs 1-2 above were a

 proximate cause of serious bodily injuries to Plaintiff and the damages set forth in Paragraph 31,

 below. Further, but for such breaches of Pastazios' legal duties, Plaintiff never would have

 suffered the serious bodily injuries and damages set forth in Paragraph 31, below. Additionally,

 Pastazios' breaches set forth in Paragraphs 1-2, above, were a substantial factor in causing

 Plaintiff's damages and bodily injuries, without which such damages and bodily injury would not

 have occurred. Under the circumstances that existed at the time, a restaurant operator of ordinary

 prudence would have reasonably anticipated the dangers that Pastazios' negligent acts and

 omissions created for others, including Plaintiff, as well as the general character of the damages

 and bodily injuries Plaintiff suffered as a proximate cause of said negligence. As such, Plaintiffs

 bodily injuries and the damages found in Paragraph 31 below, all arose out of Pastazios'

 negligence on April 26, 2011.

         5.     Any alleged intentional or negligent acts of any other person or Defendant that

  may have caused or contributed to cause Plaintiff's injuries did not act to extinguish Pastazios'

 liability for its own negligence, do not constitute an "outside agency," and are not a new and

 independent cause that would extinguish Pastazios' liability. Any purported acts or intervening

 forces Pastazios alleged to have been a "new and independent cause" were foreseeable to

  Pastazios under the circumstances that existed at the time and, as such, the chain of causation

  flowing from Pastazios' negligence was continuous and unbroken.

         6.      All ofPiaintiffs bodily injuries and the damages awarded in Paragraph 31 below,




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                              PAGE 7 OF 16




                                                                                  SUPP APP 1119
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                    Page 250 of 258 PageID 2820




 were a proximate cause and arose out of Pastazios' breaches of its legal duties owed to

  Plaintiff-- without which, Plaintiff never would have been injured.

 DRAM SHOP LIABILITY (DEFENDANT PASTAZIOS ONLY)

         7.      As of April 26, 2011, Pastazios held a valid Texas Alcoholic Beverage

 Commission license for the sale, service or provision of alcoholic goods or products to its

 customers and invitees.

         8.      On April 26, 2011, Pastazios provided alcohol products to Plaintiff on Pastazios'

  premises while it was apparent to Pastazios that Plaintiff was obviously intoxicated. All of the

  alcoholic products provided to and consumed by Plaintiff, on April 26, 20 11, occurred on

  Pastazios' premises and were products that were sold, handled, distributed and/or disposed of by

  Pastazios to the Plaintiff. As such, Pastazios was a "provider" pursuant to TEXAS ALCOHOLIC

  BEVERAGE CODE § 2.02(b).

         9.      On April 26, 20 11, Pastazios sold, served, provided, or otherwise distributed

  multiple alcoholic products to Plaintiff when, at the time, it was readily apparent to Pastazios that

  Plaintiff was already obviously intoxicated to the extent that it was readily apparent that Plaintiff

  presented a clear danger to herself and others.

          10.    Plaintiff's intoxication-as a result of the provision and/or distribution of

  alcoholic products by Pastazios-was a proximate cause of Plaintiffs bodily injuries and the

  damages awarded in Paragraph 31 below. But for Plaintiffs intoxication due to the negligence of

  Pastazios, Plaintiff would not have suffered the serious bodily injuries and damages awarded in

  Paragraph 31 below. Pastazios' provision and/or distribution of alcoholic products to Plaintiff

  while she was obviously intoxicated was a substantial factor in bringing about the damages and

  bodily injuries that Plaintiff sustained and without which no harm would have been incurred by




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                PAGE80F16



                                                                                     SUPP APP 1120
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 251 of 258 PageID 2821




 Plaintiff.     A restaurant of ordinary prudence should have anticipated the dangers that its

 negligent acts created for others, including Plaintiff, and would reasonably anticipate the general

 character of the bodily injury suffered by Plaintiff that arose out of such negligence. As such, on

 April 26, 20 II, Pastazios violated Section 2.02(b) of the TEXAS ALCOHOL & BEVERAGE CODE,

 and as a proximate cause of Pastazios' violation, Plaintiff sustained bodily injuries away from

 the premises and the damages awarded in Paragraph 31, below.

         11.       Any alleged acts of any other person or other Defendant do not extinguish or

 diminish any of Pastazios' liability for its own negligence, do not constitute an "outside agency,"

 and are not a new and independent cause that would extinguish or diminish Pastazios' liability.

  Any purported acts or intervening forces Pastazios alleges to be a "new and independent cause"

 do not extinguish or diminish Pastazios' liability because such acts were foreseeable to Pastazios

  under the circumstances that existed at the time, and the chain of causation flowing from

  Pastazios' negligence was continuous and unbroken.

          12.      All of Plaintiffs bodily injuries and the damages awarded in Paragraph 31 below,

  were proximately caused by, and arose out of, Pastazios' violations of Section 2.02(b) of the

 TEXAS ALCOHOL & BEVERAGE CODE without which, Plaintiff never would have been injured.

  NEGLIGENCE- PREMISES LIABILITY (DEFENDANT PASTAZIOS ONLY)

          13.      On April 26, 2011, Pastazios exercised actual and contractual control over the

  premises, including the patio area where Plaintiff was sitting on the occurrence in question.

  Plaintiff was not on a job interview with Pastazios at the time of the occurrence in question, but

  rather was an invitee of Pastazios. As such, Pastazios owed Plaintiff a legal duty to avoid risks of

  harm that are unreasonable and foreseeable. Pastazios also owed Plaintiff a legal duty to inspect

  and make safe any dangerous conditions or situations on Pastazios' premises or give Plaintiff an




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                               PAGE90F   16



                                                                                    SUPP APP 1121
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                      Page 252 of 258 PageID 2822




 adequate warning of the dangerous conditions or situations. Based on the frequency, similarity,

  proximity, recency, and publicity of prior crimes in the immediate vicinity of Pastazios, as well

  as the general nature and characteristics of the premises and the surrounding circumstances, the

  general nature of the harm inflicted on Plaintiff on April 26, 20 II was reasonably foreseeable to

  Pastazios.

         14.     Pastazios breached its legal duties owed to Plaintiff set forth in Paragraph 13

  above, by failing to exercise ordinary care by, and by failing to take any reasonable steps to

  protect its invitees, including Plaintiff, from unreasonable and foreseeable risks of harm,

  including risks of harm from the criminal or grossly negligent acts of third parties.

          15.    The breaches set forth in Paragraph 14 above, constitute gross negligence on the

  part of Pastazios because, when viewed objectively from the standpoint of Pastazios at the time

  of their occurrence, involved an extreme degree of risk, considering the probability and

  magnitude of the potential harm to others, including Plaintiff, and of which Pastazios had actual,

  subjective awareness of the risk involved, but nevertheless proceeded with conscious

  indifference to the rights, safety, or welfare of others, including Plaintiff.

          16.    Pastazios' breaches of these legal duties were a proximate cause of serious bodily

  injuries and damages to Plaintiff in the amounts awarded in Paragraph 31 below. But for these

  breaches, Plaintiff never would have suffered serious bodily injuries and never would have

  sustained the damages awarded to Plaintiff in Paragraph 31 below. Pastazios' acts and omissions

  were a substantial factor in causing Plaintiffs serious bodily injuries and the damages awarded

  to Plaintiff herein. Under the circumstances that existed at the time, a restaurant of ordinary

  prudence would have reasonably anticipated the dangers Pastazios' negligent acts and omissions

  created for others, including Plaintiff, as well as the general character of the damages and bodily




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                 PAGE   10 OF 16



                                                                                    SUPP APP 1122
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                    Page 253 of 258 PageID 2823




  injuries Plaintiff suffered as a result of such negligence. As such, Plaintiff's bodily injuries and

  the damages awarded to Plaintiff in Paragraph 31 below all arose out Pastazios' negligent acts

  and omissions.

          17.      Any alleged acts of any other person or other Defendant do not extinguish or

  diminish any of Pastazios' liability for its own negligence for premises liability, do not constitute

  an "outside agency," and are not a new and independent cause that would extinguish or diminish

  Pastazios' liability. Any purported acts or intervening forces Pastazios alleges to be a "new and

  independent cause" do not extinguish or diminish Pastazios' premises liability because such acts

  were foreseeable to Pastazios under the circumstances that existed at the time, and the chain of

  causation flowing from Pastazios' negligence was continuous and unbroken.

  FALSE IMPRISONMENT/DETENTION (DEFENDANT PASTAZIOS ONLY)

          18.      Without legal authority or justification, Pastazios negligently detained and/or

  imprisoned Plaintiff without Plaintiff's consent and without the authority of law. Pastazios

  accomplished the detainment and/or imprisonment of Plaintiff by virtue of providing her with

  intoxicating products handled and/or distributed by Pastazios to Plaintiff to the point where

  Plaintiff was virtually unconscious and/or incapable of freely moving herself from one place to

  another. Pastazios' detention of Plaintiff was without Plaintiffs consent, and placed her in a

  position where she could not exercise her will in going where she could otherwise lawfully go.

  Pastazios' actions, combined with Plaintiff's vulnerabilities and the circumstances surrounding

  these events, had the effect of negligently detaining Plaintiff in a manner that proximately caused

  Plaintiff to suffer serious bodily injuries and the damages awarded in Paragraph 31 below, all of

  which arose out of such detainment.

          19.      The false imprisonment and detainment committed by Pastazios was a proximate




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                 PAGE 11 OF 16




                                                                                     SUPP APP 1123
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 254 of 258 PageID 2824




 cause of the serious bodily injury suffered by Plaintiff as well as all of the damages awarded to

  Plaintiff in Paragraph 31 below. But for Pastazios' false imprisonment and detainment, Plaintiff

  never would have sustained series bodily injuries and the damages awarded in Paragraph 31.

         20.     Any alleged acts of any other person or other Defendant do not extinguish or

 diminish any of Pastazios' liability for false imprisonment and detainment, do not constitute an

 "outside agency," and are not a new and independent cause that would extinguish or diminish

  Pastazios' liability. Any purported acts or intervening forces Pastazios alleges to be a "new and

  independent cause" do not extinguish or diminish Pastazios' liability for false imprisonment and

  detainment because such acts were foreseeable to Pastazios under the circumstances that existed

  at the time, and the chain of causation flowing from Pastazios' false imprisonment and

  detainment was continuous and unbroken.

  AsSAULT- THREAT OF BODILY INJURY {DEFENDANT DEARI, INDIVIDUALLY, ONLY)

         21.     On April 26, 20 II, Deari, individually, and while acting outside of the course and

  scope of his employment with Pastazios, intentionally and/or knowingly threatened Plaintiff with

  imminent bodily injury. Deari's threat of imminent bodily injury to Plaintiff caused Plaintiff to

  be apprehensive, which was a foreseeable result ofDeari's actions.

         22.     Deari is liable for the threat of bodily injury committed against Plaintiff because

  Deari committed the tortious acts himself and did so while he was not acting in the course and

  scope of his employment with Pastazios, and while Deari was not acting in fulfillment of any of

  his duties as an executive, officer or director of Pastazios.

         23.     Deari's threat of imminent bodily injury to Plaintiff was a cause of the damages

  awarded to Plaintiff herein.

         24.     Deari's liability for assault was not a result of any actions or omissions made at




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                              PAGE   12 OF 16



                                                                                  SUPP APP 1124
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                    Page 255 of 258 PageID 2825




 the direction of Pastazios, but rather resulted from Deari 's individual conduct that was separate

 and distinct from Pastazios' negligent conduct.

 ASSAULT (BATTERY)-BODILY INJURY AND OFFENSIVE CONTACT (DEFENDANT DEARI,
 INDIVIDUALLY, ONLY)

         25.     On April26, 2011, Deari, individually, and while acting outside ofthe course and

 scope of his employment with Pastazios, committed an aggravated assault of Plaintiff away from

  Pastazios' premises in violation of TEX. PENAL CODE §§ 22.0 1. Deari, individually, intentionally,

  knowingly, and/or recklessly made physical contact with Plaintiffs person causing bodily

  injury-that is, physical pain, sickness, or impairments of Plaintiffs physical condition-and

  Plaintiff did not, and could not, legally consent to the harmful physical contact.

         26.     Deari's violation of TEX. PENAL CODE §§ 22.01 was a cause of the damages

  awarded to Plaintiff herein.

         27.     Deari violated TEX. PENAL CODE §§ 22.01 in his individual capacity while not

  acting in the course and scope of his employment with Pastazios, and while not acting in

  fulfillment of any of his duties as an executive, officer or director of Pastazios. Deari's liability

  for assault and battery was not a result of any actions or omissions made at the direction of

  Pastazios, but rather resulted from Deari's individual conduct that was separate and distinct from

  Pastazios' negligent conduct.

  SEXUAL ASSAULT- TEX. PENAL CODE§ 22.011 (DEFENDANT DEARI, INDIVIDUALLY, ONLY)

          28.    On April26, 2011, Deari, individually, and while acting outside of the course and

  scope of his employment with Pastazios, sexually assaulted Plaintiff away from Pastazios'

  premises in violation of TEX. PENAL CODE §§ 22.011. On April 26, 2011, Deari, individually,

  intentionally, knowingly, and/or recklessly sexually assaulted Plaintiff, and Plaintiff did not, and

  could not, legally consent to the sexual contact. Deari, individually, did so when Plaintiff had



  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                 PAGE 13 OF 16



                                                                                       SUPP APP 1125
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                   Page 256 of 258 PageID 2826




 not consented and when Deari knew Plaintiff was unconscious or physically unable to resist, and

 did so while Deari knew Plaintiff was unaware that the sexual assault was occurring.

           29.    Deari's violation of TEX. PENAL CODE §§ 22.011 was a cause of the damages

 awarded to Plaintiff herein.

           30.    Deari violated TEX. PENAL CODE §§ 22.011 in his individual capacity while not

 acting in the course and scope of his employment with Pastazios, and while not acting in

 fulfillment of any of his duties as an executive, officer or director of Pastazios. Deari's liability

 for sexual assault was not a result of any actions or omissions made at the direction of Pastazios,

 but rather resulted from Deari's individual conduct that was separate and distinct from Pastazios'

 negligent conduct found above.

 DAMAGES (EXCLUDING COURT COSTS AND PRE-JUDGMENT INTEREST)

           31.    Plaintiff sustained each of the following categories and amounts of damages,

  which are recoverable under Texas law and are supported by a preponderance of the evidence:

 a. Physical pain and mental anguish (past)=                          $2,000,000.00

  b. Physical pain and mental anguish (future)=                       $5,000,000.00

 c. Loss of earnings capacity (past) =                                $500.00

 d. Loss of earnings capacity (future)=                               $1,300,000.00

  e. Disfigurement (past) =                                           $250,000.00

  f. Disfigurement (future) =                                         $500,000.00

  g. Physical Impairment (past) =                                     $2,000,000.00

  h. Physical Impairment (future)=                                    $5,000,000.00

  1.   Reasonable and necessary medical care expenses (past) =        $6,836.83

 J. Reasonable and necessary medical care expenses (future) =         $375,000.00




  FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                PAGE 140F 16



                                                                                    SUPP APP 1126
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                 Page 257 of 258 PageID 2827



   TOTAL=                                                           $16,432,336.83

         32.    Each category and amount of damage set forth in Paragraph 31 above is

recoverable by Plaintiff for each and every cause of action that is the subject of these Findings of

Facts and Conclusions of Law. Plaintiff is entitled to recover from Pastazios and Deari, jointly

and severally, each category and each amount of the actual damages set forth in Paragraph 31.

         33.    In addition to the damages set forth in Paragraph 31 above, Plaintiff shall have

and recover from Defendant Pastazios $2,500,000.00 in exemplary damages which the Court

finds is recoverable under Texas law and is supported by clear and convincing evidence

presented at trial.

         34.    In addition to the damages set forth in Paragraph 31 above, Plaintiff shall have

and recover from Defendant Deari $2,500,000.00 in exemplary damages which the Court fmds is

recoverable under Texas law and is supported by clear and convincing evidence presented at

trial;

                 PRE-JUDGMENT INTEREST, POST JUDGMENT INTEREST, AND COURT COSTS

         35.    Plaintiff is entitled to recover from Defendants, jointly and severally, pre-

judgment interest on the above referenced damages in the past in the amount of $478,804.59,

calculated as simple interest at a rate of five-percent (5%) per annum from April 24, 2013

through July 24, 2015 (821 days) plus an additional $583.20 per day in pre-judgment interest

from July 25,2015 until the day before this Final Judgment is signed.

         36.    Plaintiff is entitled to recover post judgment interest from Defendants, jointly and

severally, on all sums at the rate of 5% per annum, compounded annually, from and after the date

the Final Judgment is signed until it is satisfied in full.




FINDINGS OF FACT AND CONCLUSIONS OF LAW                                               PAGE150F16

                                                                                SUPP APP 1127
Case 3:13-cv-02553-P Document 64 Filed 10/31/15                  Page 258 of 258 PageID 2828




       37.        Plaintiff shall have and recover all of her costs of court from Defendants, jointly

and severally.

       38.        To the extent necessary, each of these conclusions of law shall be treated as a

fmding of fact.

Signed on this the 7m day of August, 2015.




FINDINGS OF FACf AND CONCLUSIONS OF LAW                                                 PAGE160F16

                                                                                 SUPP APP 1128
Exhibit 6




            SUPP APP 1129
U.S. Bankruptcy Court- Northern District of Texas                                            Page 1 of 11


                                                                                REFORM, EXHIBITS


                                     U.S. Bankruptcy Court
                                Northern District of Texas (Dallas)
                              Bankruptcy Petition #: 14-34323-hdh13
                                                                          Date filed:   09/02/2014
Assigned to: Harlin DeWayne Hale                            Date Plan Confirmed:        03/09/2015
Chapter 13                                                         Plan confirmed:      03/09/2015
Voluntary                                                              341 meeting:     10/20/2014
Asset                                                    Deadline for filing claims:    01120/2015




Debtor                                                  represented by Joyce W. Lindauer
Danny Deari                                                            Joyce W. Lindauer Attorney,
15750 Spectrum Drive #2211                                             PLLC
Addison, TX 75001                                                      12720 Hillcrest Road
DALLAS-TX                                                              Suite 625
SSN I ITIN: xxx-xx-2928                                                Dallas, TX 75230
aka Ajredin Deari                                                      (972) 503-4033
                                                                       Fax : (972) 503-4034
                                                                       Email: joyce@joycelindauer.com
                                                                       TERMINATED: 11/03/2014

                                                                        Gregory Wayne Mitchell
                                                                        The Mitchell Law Firm, L.P.
                                                                        12720 Hillcrest Road
                                                                        Suite 625
                                                                        Dallas, TX 75230
                                                                        972-463-8417
                                                                        Fax: 972-432-7540
                                                                        Email: greg@mitchellps.com

Trustee                                                 represented by Thomas Dwain Powers4
Thomas Powers                                                          125 E. John Carpenter Frwy.,
125 E. John Carpenter Frwy., Suite 1100                                Suite 1100
Irving, TX 75062-2288                                                  Irving, TX 75062-2288
214-855-9200                                                           (214) 855-9200
                                                                       Fax: (214) 965-0758
                                                                       Email: cmecf@dallasch 13 .com

U.S. Trustee
United States Trustee
1100 Commerce Street
Room 976
Dallas, TX 75242
214-767-8967


I   Filing Date                                     Docket Text




https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?524104765587523-L_l_0-1                  11/30/2015
                                                                                  SUPP APP 1130
U.S. Bankruptcy Court -Northern District of Texas                                                     Page 2 of 11


  09/02/2014       l (13 pgs) Chapter 13 voluntary petition. Fee Amount $310. Filed by Danny Deari
                  (Lindauer, Joyce)

                   J (1 pg) Certificate of credit counseling dated 8/31/2014 . Filed by Debtor Danny Deari.
  09/02/2014      (Lindauer, Joyce)

                   .1 (2 pgs) First Meeting of Creditors with 341(a) meeting to be held on 10/20/2014 at
  09/02/2014      08:30AM at Dallas Ch13 Ofc. Proof of Claim due by 01/20/2015. (Admin,) (autoassign)

                   .2. (2 pgs) Notice of deficiency. Schedule A due 9/16/2014. Schedule B due 9/16/2014.
                  Schedule C due 9/16/2014. ScheduleD due 9/16/2014. Schedule E due 9/16/2014.
                  Schedule F due 9/16/2014. Schedule G due 9/16/2014. Schedule H due 9/16/2014.
                  Schedule I due 9/16/2014. Schedule J due 9/16/2014. Summary of Schedules and
                  Statistical Summary of Certain Liabilities and Related Data 28 USC sec. 159 due
                  9/16/2014. Statement of Financial Affairs due 9/16/2014.Statement oflncome/Means Test
                  Form due 9/16/2014. Chapter 13 Plan due by 9/16/2014. Employee Income Records due
  09/03/2014      9116/2014. (Rueter, Karyn)

                     Receipt of filing fee for Voluntary petition (chapter 13)(14-34323-13) [misc,volp13a]
  09/03/2014      ( 310.00). Receipt number 19561843, amount$ 310.00 (re: Doc# l). (U.S. Treasury)

                   §. (3 pgs) BNC certificate of mailing. (RE: related document(s).2. Notice of deficiency.
                  Schedule A due 9/16/2014. Schedule B due 9/16/2014. Schedule C due 9/16/2014.
                  ScheduleD due 9/16/2014. Schedule E due 9/16/2014. Schedule F due 9/16/2014.
                  Schedule G due 9/16/2014. Schedule H due 9/16/2014. Schedule I due 9/16/2014.
                  Schedule J due 9/16/2014. Summary of Schedules and Statistical Summary of Certain
                  Liabilities and Related Data 28 USC sec. 159 due 9/16/2014. Statement of Financial
                  Affairs due 9/16/2014.Statement oflncome/Means Test Form due 9/16/2014. Chapter 13
                  Plan due by 9/16/2014. Employee Income Records due 9/16/2014.) No. ofNotices: 1.
  09/05/2014      Notice Date 09/05/2014. (Admin.)

                   1 (3 pgs) BNC certificate ofmailing- meeting of creditors. (RE: related document(sH
                  First Meeting of Creditors with 341(a) meeting to be held on 10/20/2014 at 08:30AM at
                  Dallas Ch13 Ofc. ProofofClaim due by 01/20/2015. (Admin,) (autoassign)) No. of
  09/05/2014      Notices: 11. Notice Date 09/05/2014. (Admin.)

                   ~ (2 pgs) Notice of Appearance and Request for Notice for Jeffrey R. Erler and Laura M
  09/08/2014      Fontaine by Laura Marie Fontaine filed by Creditor Jane Doe. (Fontaine, Laura)

                   .2 (159 pgs; 16 docs) Motion for relief from stay Fee amount $176, Filed by Creditor
                  Jane Doe Objections due by 9/23/2014. (Attachments:# l Exhibit 1 #~Exhibit 2 # J
                  Exhibit 3 # .1 Exhibit 4 # .2. Exhibit 5 Part 1 of 2 # §. Exhibit 5 Part 2 of 2 # 1 Exhibit 6 # ~
                  Exhibit 7 # .2 Exhibit 8 # lQ Exhibit 9 # ll Exhibit 10 # 11. Exhibit 11 # ll Exhibit 12 # H
 09/08/2014       Exhibit 13 # 1..2. Exhibit 14) (Fontaine, Laura)

                   lQ (8 pgs; 2 docs) Motion for expedited hearing(related documents .2 Motion for relief
                  from stay) Filed by Creditor Jane Doe (Attachments:# l Exhibit A- Declaration of Eric
 09/08/2014       Policastro) (Fontaine, Laura)

                     Receipt of filing fee for Motion for relief from stay(14-34323-hdh13) [motion,mrlfsty]
 09/08/2014       ( 176.00). Receipt number 19584606, amount$ 176.00 (re: Doc# .2). (U.S. Treasury)



https://ecf.txnb. uscourts.gov/cgi-bin/DktRpt.pl ?5241 04 765587523-L_1_0-1                             11/30/2015
                                                                                           SUPP APP 1131
U.S. Bankruptcy Court- Northern District of Texas                                                 Page 3 of 11


  09/09/2014      11 (3 pgs) Notice of hearing filed by Creditor Jane Doe (RE: related document(s)2
                 Motion for relief from stay Fee amount $176, Filed by Creditor Jane Doe Objections due
                 by 9/23/2014. (Attachments:# 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5
                 Exhibit 5 Part 1 of 2 # 6 Exhibit 5 Part 2 of 2 # 7 Exhibit 6 # 8 Exhibit 7 # 9 Exhibit 8 # 10
                 Exhibit 9 # 11 Exhibit 10 # 12 Exhibit 11 # 13 Exhibit 12 # 14 Exhibit 13 # 15 Exhibit
                 14)). Hearing to be held on 9/22/2014 at 09:30AM Dallas Judge Hale Ctrm for 2,
                 (Fontaine, Laura)

                   ll (1 pg) Order granting motion for expedited hearing (Related Doc# J.Q)(document set
                 for hearing: 2 Motion for relief from stay) Entered on 9/11/2014. Hearing to be held on
  09/1112014     9/22/2014 at 09:30AM Dallas Judge Hale Ctrm for 2. (Rielly, Bill)

                  ll (2 pgs) BNC certificate of mailing- PDF document. (RE: related document(s)12
                 Order granting motion for expedited hearing (Related DocJ.Q)(document set for hearing:     2
                 Motion for relief from stay) Entered on 9/11/2014. Hearing to be held on 9/22/2014 at
                 09:30AM Dallas Judge Hale Ctrm for 2.,) No. ofNotices: 1. Notice Date 09/13/2014.
  09/13/2014     (Admin.)

                   .H. (4 pgs; 2 docs) Motion to extend time to file schedules or new case deficiencies,
                  excluding matrix Filed by Debtor Danny Deari (Attachments: # 1 Matrix) (Lindauer,
  09/16/2014      Joyce)

                   li (3 pgs) Witness and Exhibit List filed by Creditor Jane Doe (RE: related document(s)
  09/17/2014     2 Motion for relief from stay Fee amount $176,). (Erler, Jeffrey)
                   .!§. (2 pgs) Witness and Exhibit List filed by Debtor Danny Deari (RE: related document
  09/17/2014     (s)2 Motion for relief from stay Fee amount $176,). (Lindauer, Joyce)
                  l1 (18 pgs) Objection to (related document(s): 2 Motion for relief from stay Fee amount
                 $176, filed by Creditor Jane Doe)/Debtor's Objection to Motion for Relieffrom the
  09/19/2014     Automatic Stay filed by Debtor Danny Deari. (Lindauer, Joyce)

                  _lli (1 pg) Order granting .H. Motion to extend time to file deficient documents. (Re:
                 related document(s) .2. Notice of deficiency) Chapter 13 Plan due by 9/26/2014 for .2,,
                 Employee Income Records due 9/26/2014 for .2., Schedule A due 9/26/2014 for .2., Schedule
                 B due 9/26/2014 for .2,, Schedule C due 9/26/2014 for .2,, Schedule D due 9/26/2014 for .2,,
                 Schedule E due 9/26/2014 for .2,, Schedule F due 9/26/2014 for .2,, Schedule G due
                 9/26/2014 for .2,, Schedule H due 9/26/2014 for .2,, Schedule I due 9/26/2014 for .2,,
                 Statement of Income/Means Test Form due 9/26/2014 for .2,, Statement of Financial Affairs
                 due 9/26/2014 for .2,, Summary of Schedules and Statistical Summary of Certain Liabilities
                 and Related Data 28 USC sec. 159 due 9/26/2014 for .2,, Entered on 9/19/2014. (Tello,
  09/19/2014     Chris)

  09/21/2014      12. (2 pgs) BNC certificate of mailing- PDF document. (RE: related document(s)ll.
                 Order granting .H. Motion to extend time to file deficient documents. (Re: related
                 document(s) .2. Notice of deficiency) Chapter 13 Plan due by 9/26/2014 for .2., Employee
                 Income Records due 9/26/2014 for .2,, Schedule A due 9/26/2014 for .2,, Schedule B due
                 9/26/2014 for .2,, Schedule C due 9/26/2014 for .2,, ScheduleD due 9/26/2014 for .2,,
                 Schedule E due 9/26/20 14 for .2,, Schedule F due 9/26/2014 for .2., Schedule G due
                 9/26/2014 for .2,, Schedule H due 9/26/2014 for .2,, Schedule I due 9/26/2014 for .2,,
                 Statement of Income/Means Test Form due 9/26/2014 for .2,, Statement of Financial Affairs
                 due 9/26/20 14 for .2,, Summary of Schedules and Statistical Summary of Certain Liabilities


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?5241 04 765587523-L_1_0-1                      11/30/2015
                                                                                        SUPP APP 1132
U.S. Bankruptcy Court- Northern District of Texas                                                Page 4 of 11


                 and Related Data 28 USC sec. 159 due 9/26/2014 for .2_, Entered on 9/19/2014.) No. of
                 Notices: 1. Notice Date 09/21/2014. (Admin.)

                  20 (1 pg) Court admitted exhibits date of hearing 9/22/2014. CREDITOR JANE DOE
                 EXHIBITS EXHIBITS 1-9, and 11-16 ADMITTED (EXHIBITS 3 AND 5 NOT FOR
                 THE TRUTH OF THE MATTERS ASSERTED THEREIN.) (RE: related document(s).2.
  09/22/2014     Motion for relief from stay Filed by Creditor Jane Doe.) (Whittington, Nicole)

                   Hearing held on 9/22/2014. (RE: related document(s)2. Motion for relief from stay Fee
                 amount $176, Filed by Creditor Jane Doe ADVISEMENT (Baird, Dennis) (Entered:
  09/22/2014     09/24/2014)

                  ll (2 pgs) Order granting motion for relief from stay by Creditor Jane Doe (related
  09/23/2014     document# 2.) Entered on 9/23/2014. (Tello, Chris)

                  22 Request for transcript regarding a hearing held on 9/22/2014. The requested tum-
  09/24/2014     around time is ordinary 30 day (Baird, Dennis)

                  23 (3 pgs) BNC certificate of mailing- PDF document. (RE: related document(s).ll
                 Order granting motion for relief from stay by Creditor Jane Doe (related document 2.)
  09/25/2014     Entered on 9/23/2014.) No. ofNotices: 1. Notice Date 09/25/2014. (Admin.)

                  24 (20 pgs) Schedules A through J. Filed by Debtor Danny Deari (RE: related document
  09/26/2014     (s)~ Notice of deficiency). (Lindauer, Joyce)


                  25 (7 pgs) Statement of financial affairs. Filed by Debtor Danny Deari (RE: related
  09/26/2014     document(s).2. Notice of deficiency). (Lindauer, Joyce)

                  26 (8 pgs) Chapter 13 statement of current monthly and disposable income . Filed by
 09/26/2014      Debtor Danny Deari (RE: related document(s).2. Notice of deficiency). (Lindauer, Joyce)

                  27 (13 pgs) Chapter 13 plan and motion for valuation dated: 9/2/2014 for 60 months with
 09/26/2014      objection to claims filed by Debtor Danny Deari. (Lindauer, Joyce)

                  28 (2 pgs) Employee income records. Debtor is filing copies of pay stubs from 60 days
                 prior to petition date. Filed by Debtor Danny Deari (RE: related document(s).2. Notice of
 09/29/2014      deficiency). (Lindauer, Joyce)

                  29 (5 pgs) Exhibit D with Amended petition filed for the following: To Include Alias and
                 Pending Bankruptcy for Pastazio's Pizza . filed by Debtor Danny Deari (RE: related
 10/02/2014      document(s)l Voluntary petition (chapter 13)). (Lindauer, Joyce)

                  30 (1 pg) Disclosure of compensation of attorney for debtor (Amended). Filed by Debtor
 10/03/2014      Danny Deari. (Lindauer, Joyce)

                  Jl (1 pg) Trustee's Notice of intent to dismiss case for failure to make the first payment
 10/09/2014      due to the Trustee (Powers, Thomas)

 10/14/2014       32 (2 pgs) INCORRECT ENTRY: WRONG EVENT CODE USED. SEE DOC.
                 35.Support/supplemental document(Summary ofSchedules) filed by Debtor Danny Deari




https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?5241 04765587523-L_1_0-1                      11/30/2015
                                                                                       SUPP APP 1133
U.S. Bankruptcy Court- Northern District of Texas                                               Page 5 of 11


                 (RE: related document(s).2. Notice of deficiency, 24 Schedules). (Lindauer, Joyce)
                 MODIFIED text on 10/15/2014 (Rueter, Karyn).

                  33 (2 pgs) Trustee's Notice of hearing on debtor's final chapter 13 plan with Certificate of
                 Service Pre-Hearing conference set for 11/25/2014 at 8:30A.M at 125 E. John Carpenter
  10/14/2014     Frwy, Suite 1100, Irving, Texas (Powers, Thomas)

                  34 (82 pgs) Transcript regarding Hearing Held 09/22114 RE: DEFENDANT'S MOTION
                 FOR RELIEF FROM STAY. THIS TRANSCRIPT WILL BE MADE
                 ELECTRON!CALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER
                 THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 01/12/2015. Until that time
                 the transcript may be viewed at the Clerk's Office or a copy may be obtained from the
                 official court transcriber. Court Reporter/Transcriber eScribers, Telephone number 973-
                 406-2250. (RE: related document(s) Hearing held on 9/22/2014. (RE: related document(s)
                 2 Motion for relief from stay Fee amount $176, Filed by Creditor Jane Doe
                 ADVISEMENT). Transcript to be made available to the public on 01/12/2015. (Kurtzer,
  10/14/2014     Benjamin)

                   35 (2 pgs) Summary of Schedules. Filed by Debtor Danny Deari . (Rueter, Karyn)
  10/14/2014      (Entered: 10/15/2014)

                   36 (7 pgs) Statement of financial affairs (Amended). Filed by Debtor Danny Deari.
  10/19/2014      (Lindauer, Joyce)

  10/19/2014       37 (5 pgs) Amended Schedules: I J. Filed by Debtor Danny Deari. (Lindauer, Joyce)

  10/19/2014       38 (7 pgs) Amended Schedules: B C. Filed by Debtor Danny Deari. (Lindauer, Joyce)

                  39 (6 pgs) INCORRECT ENTRY. FILER TO REFILE. Notice ofSubstitution of
                 Counsel filed by Debtor Danny Deari. (Mitchell, Gregory) Modified on 10/22/2014
  10/20/2014     (Bibbs, P.).

                  40 (3 pgs) Continuance of meeting of creditors to 11/06/2014 at 9:00a.m. Meeting to be
  10/2112014     held at 125 E. John Carpenter Frwy, Suite 1100, Irving, Texas (Powers, Thomas)

                  41 (6 pgs; 2 docs) Motion to substitute attorney Joyce Lindauer with Gregory W.
                 Mitchell Filed by Debtor Danny Deari (Attachments: # 1 Proposed Order) (Mitchell,
 10/22/2014      Gregory)

                  42 (2 pgs) Trustee's Notice of intent to dismiss caseJor failure to Cooperate as
                 necessary to enable the Trustee to perform his duties under the Bankruptcy Code as
 10/22/2014      required by Section 521(a)(3). (Powers, Thomas)

                  43 (2 pgs) Order granting motion to substitute attorney adding Gregory Wayne Mitchell
                 for Danny Deari, terminating Joyce W. Lindauer. (related document# ill Entered on
 11/03/2014      11/3/2014. (Tello, Chris)

 11/05/2014       44 (3 pgs) BNC certificate of mailing- PDF document. (RE: related document(s)43
                 Order granting motion to substitute attorney adding Gregory Wayne Mitchell for Danny
                 Deari, terminating Joyce W. Lindauer. (related document ill Entered on 11/3/2014.) No.
                 ofNotices: 2. Notice Date 11/05/2014. (Admin.)



https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?5241 04 765587523-L_1_0-1                    11/30/2015
                                                                                      SUPP APP 1134
U.S. Bankruptcy Court- Northern District of Texas                                                Page 6 of 11



                   45 (3 pgs) Continuance of meeting of creditors to II/I3/20I4 at 9:00a.m. Meeting to be
  11107/2014      held at I25 E. John Carpenter Frwy, Suite II 00, Irving, Texas (Powers, Thomas)

                  46 (2 pgs) Trustee's Notice of intent to dismiss caseJor failure to appear the 34I
  11110/2014     Meeting of Creditors and/or to provide identification to the Trustee (Powers, Thomas)

                   47 (1 pg) Trustee's Notice of withdrawal of ofJor Failure to Cooperate with the Trustee
                 as necessary to enable the Trustee to perform his duties under the Bankruptcy Code as
                 required by Section 52 I (a)(3). filed by (RE: related document(s)42 Notice of intent to
  11113/2014      dismiss case) (Powers, Thomas)

  11114/2014       48 (3 pgs) Meeting of creditors chapter 13 (held) and concluded (Powers, Thomas)

                   49 (1 pg) Financial management course certificate filed by Trustee Thomas Powers.
  11117/2014      (Powers, Thomas)

                  50 (5 pgs) Objection to confirmation of plan (RE: related document(s)27 Chapter 13
  11118/2014     Plan) filed by Creditor Jane Doe. (Fontaine, Laura)

                  it (4 pgs) Notice of hearing on confirmation filed by Debtor Danny Deari (RE: related
                 document(s)27 Chapter 13 plan and motion for valuation dated: 9/2/2014 for 60 months
                 with objection to claims filed by Debtor Danny Deari.). Hearing to be held on 12116/2014
                 at 02:00PM Dallas Judge Hale Ctrm for 27, Confirmation hearing to be held on
  11125/2014     12/16/2014 at 02:00PM at Dallas Judge Hale Ctrm. (Mitchell, Gregory)

                  52 (1 pg) Trustee's Notice of withdrawal of ofJor Failure to appear at the 34I meeting
                 ofcreditors and/or to provide identification to the Trustee filed by (RE: related document
  11/26/2014     (s)46 Notice of intent to dismiss case) (Powers, Thomas)

                  53 (1 pg) Trustee's Notice of continuance of Confirmation set on Confirmation Docket.
                 Continued hearing to be held on I2/30/2014 at 8:30a.m. at I25 E. John Carpenter Frwy,
                 Suite II 00, Irving, Texas (RE: related document(s)33 Notice of confirmation hearing on
  12/03/2014     final plan 13 (batch))

                  54 (13 pgs) Amended Schedules: B C G. Filed by Debtor Danny Deari. (Mitchell,
  12/03/2014     Gregory)

                  55 (13 pgs) Changing an existing creditor on the matrix. Amended Schedules E. Filed by
  12/03/2014     Debtor Danny Deari. (Mitchell, Gregory)

                  56 (16 pgs) Amended chapter 13 plan without objection to claims filed by Debtor Danny
 12/03/2014      Deari (RE: related document(s)27 Chapter 13 Plan). (Mitchell, Gregory)

                  57 (7 pgs; 2 docs) Application to employ Samuel Johnson as Special Counsel Filed by
                 Debtor Danny Deari (Attachments: # 1 Exhibit A- Affidavit of Samuel Johnson)
 12/04/2014      (Mitchell, Gregory)

                  59 (9 pgs) Adversary case 14-03151. Complaint by Jane Doe against Danny Deari. Fee
                 Amount $350. Nature(s) of suit: 68 (Dischargeability - 523(a)(6), willful and malicious
 12/05/2014      injury). (Fontaine, Laura)



https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?5241 04765587523-L_1_0-1                      11/30/2015
                                                                                       SUPP APP 1135
U.S. Bankruptcy Court- Northern District of Texas                                                Page 7 of 11


  12/11/2014      60 (2 pgs) Witness and Exhibit List filed by Debtor Danny Deari (RE: related document
                 (s)27 Chapter 13 Plan, 50 Objection to confirmation of plan, 56 Chapter 13 Plan).
                 (Mitchell, Gregory)

                  .Ql (3 pgs) Witness and Exhibit List filed by Creditor Jane Doe (RE: related document(s)
  12/12/2014     50 Objection to confirmation of plan). (Fontaine, Laura)

                  62 (2 pgs) Withdrawal ofObjection to Confirmation of Plan filed by Creditor Jane Doe
  12/15/2014     (RE: related document(s)50 Objection to confirmation of plan). (Fontaine, Laura)

                  63 (2 pgs) Trustee's Objection to confirmation of Chapter 13 plan with Certificate of
  12/17/2014     Service (Powers, Thomas)

                  64 (4 pgs) Certificate ofNo Objection filed by Debtor Danny Deari (RE: related
                 document(s)57 Application to employ Samuel Johnson as Special Counsel). (Mitchell,
  12/31/2014     Gregory)

                  65 (2 pgs) Trustee's Notice of hearing on debtor's final chapter 13 plan with Certificate of
                 Service Pre-Hearing conference set for 2/26/15 at 8:30A.M at 125 E. John Carpenter
  01/05/2015     Frwy, Suite 1100, Irving, Texas (Powers, Thomas)

                  66 (2 pgs) Trustee's motion to dismiss chapter 13 case for failure to Obtain Confirmation
                 and/or Reduce Attorney Fees. Pre-hearing conference to be held on 2/26/15 at 8:30A.M at
 01/06/2015      125 E. John Carpenter Freeway Suite 1100 Irving Texas (Powers, Thomas)

                  67 (2 pgs) Order denying confirmation of chapter 13 plan Entered on 1/13/2015 (RE:
 01/13/2015      related document(s)27 Chapter 13 Plan filed by Debtor Danny Deari). (Tello, Chris)

                  68 (3 pgs) BNC certificate of mailing- PDF document. (RE: related document(s)67
                 Order denying confirmation of chapter 13 plan Entered on 1/13/2015 (RE: related
                 document(s)27 Chapter 13 Plan filed by Debtor Danny Deari).) No. ofNotices: 2. Notice
 01115/2015      Date 01/15/2015. (Admin.) (Entered: 01/16/2015)

                  69 (2 pgs) Order granting application to employ Samuel Johnson of Johnson Law, PLLC
                 as Special Counsel for Danny Deari, debtor. (related document# 57) Entered on
 01/21/2015      1/21/2015. (Tello, Chris)

                  70 (3 pgs) BNC certificate of mailing- PDF document. (RE: related document(s)69
                 Order granting application to employ Samuel Johnson of Johnson Law, PLLC as Special
                 Counsel for Danny Deari, debtor. (related document 57) Entered on 1/21/2015.) No. of
 01/23/2015      Notices: 3. Notice Date 01/23/2015. (Admin.)

                  11 (2 pgs) Notice of Appearance and Request for Notice by Century Surety Company by
                 Benjamin Warren Kadden filed by Interested Party mp Century Surety Company.
 01/28/2015      (Kadden, Benjamin)

                  72 (6 pgs; 2 docs) Motion for leave to Proceed Without Local Counsel Filed by
                 Interested Party mp Century Surety Company Objections due by 2/23/2015. (Attachments:
 01/28/2015      # 1 Proposed Order) (Kadden, Benjamin)

 02/06/2015



https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?524104765587523-L_1_0-1                       11/30/2015
                                                                                       SUPP APP 1136
U.S. Bankruptcy Court- Northern District of Texas                                               Page 8 of 11


                  73 (2 pgs) Order granting motion for leave to proceed without local counsel (related
                 document# 7JJ Entered on 2/6/2015. (Tello, Chris)

                  74 (23 pgs; 4 docs) INCORRECT ENTRY; WRONG EVENT CODE USED. ATTY TO
                 RE-FILE PLEADING. Motion for leave To File Formal Proof of Claim After Deadline
                 Filed by Creditor Johnson Broome, P.C. Objections due by 3/2/2015. (Attachments:# 1
                 Exhibit 1 #~Exhibit 2 # J Proposed Order) (Johnson, Samuel) Modified on 2/10/2015
  02/06/2015     (Luna, G).

                  77 (23 pgs; 4 docs) Motion to file formal proof of claim after deadline Filed by Creditor
                 Johnson Broome, P.C. Objections due by 3/2/2015. (Attachments:# 1 Exhibit 1 # ~
  02/06/2015     Exhibit 2 # J Proposed Order) (Brown, D.) (Entered: 02/19/2015)

                  75 (3 pgs) BNC certificate of mailing- PDF document. (RE: related document(s)73
                 Order granting motion for leave to proceed without local counsel (related document ]JJ
  02/08/2015     Entered on 2/6/2015.) No. ofNotices: 2. Notice Date 02/08/2015. (Admin.)

                  76 (2 pgs) Trustee's Amended Objection to confirmation of Chapter 13 plan with
  02/09/2015     Certificate ofService (Powers, Thomas)

                  78 (2 pgs) Notice of Withdrawal filed by Creditor Johnson Broome, P.C. (RE: related
                 document(s)77 Motion to file formal proof of claim after deadline Filed by Creditor
                 Johnson Broome, P.C. Objections due by 3/2/2015. (Attachments:# 1 Exhibit 1 # 2
 02/26/2015      Exhibit 2 # 3 Proposed Order) (Brown, D.)). (Johnson, Samuel)

                  79 (12 pgs; 4 docs) Application for compensation for Samuel Harris Johnson, Special
                 Counsel, Period: 12/3/2014 to 1/31/2015, Fee: $3165, Expenses: $37.27. Filed by Attorney
                 Samuel Harris Johnson Objections due by 3/13/2015. (Attachments:# 1 Exhibit Invoices#
 02/27/2015      ~ Exhibit Fee Application Cover Sheet # J Proposed Order) (Johnson, Samuel)


                  80 (13 pgs; 2 docs) INCORRECT ENTRY: Incorrect event code used, see doc. 81 for
                 correction: Motion for relief from stay- agreed Filed by Interested Party mp Century
                 Surety Company (Attachments: # 1 Proposed Order) (Kadden, Benjamin) Modified on
 03/05/2015      3/6/2015 (Brown, D.).

                  ll (13 pgs; 2 docs) Motion for relief from stay Fee amount $176, Filed by Interested
                 Party Century Surety Company Objections due by 3/19/2015. (Attachments:# 1 Proposed
 03/05/2015      Order) (Brown, D.) (Entered: 03/06/2015)

                   82 (1 pg) Clerk's notice of fees due in the amount of $176.00 for Motion for relief from
                 stay filed by Century Surety Company. (RE: related document(s),ll Motion for relief from
                 stay Fee amount $176, Filed by Interested Party Century Surety Company Objections due
 03/06/2015      by 3/19/2015. (Attachments:# 1 Proposed Order) (Brown, D.)) (Brown, D.)

                   83 (4 pgs) Order confirming chapter 13 plan Entered on 3/9/2015 (RE: related document
 03/09/2015      (s)56 Chapter 13 Plan filed by Debtor Danny Deari). (Morales, D.)

 03/09/2015       84 (2 pgs) Notice of hearing filed by Interested Party Century Surety Company (RE:
                 related document(s),ll Motion for relief from stay Fee amount $176, Filed by Interested
                 Party Century Surety Company Objections due by 3/19/2015. (Attachments:# 1 Proposed




https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?524104765587523-L_1_0-1                      11/30/2015
                                                                                      SUPP APP 1137
U.S. Bankruptcy Court- Northern District of Texas                                               Page 9 of 11


                  Order) (Brown, D.)). Hearing to be held on 3/30/2015 at 10:30 AM Dallas Judge Hale
                  Ctrm for ll, (Kadden, Benjamin)

  03/10/2015        Receipt of Lift Stay Filing Fee- $176.00 by BR. Receipt Number 334024. (admin)

                   85 (2 pgs) Trustee's Response opposed to (related document(s): 79 Application for
                  compensation for Samuel Harris Johnson, Special Counsel, Period: 12/3/2014 to
                  1/31/2015, Fee: $3165, Expenses: $37.27. filed by Spec. Counsel Samuel Johnson) filed
  03/11/2015      by Trustee Thomas Powers. (Powers4, Thomas)

                   86 (2 pgs) Notice ofprehearing conference hearing. Prehearing conference to be held on
                  4/30/2015 at 8:30AM in the Dallas Ch. 13 Office. If unresolved at the prehearing
                  conference, a hearing will be held before the court as noted on the PDF document. filed by
                  Spec. Counsel Samuel Johnson (RE: related document(s)79 Application for compensation
                  for Samuel Harris Johnson, Special Counsel, Period: 12/3/2014 to 1/31/2015, Fee: $3165,
                  Expenses: $37.27. Filed by Attorney Samuel Harris Johnson Objections due by 3/13/2015.
                  (Attachments: # 1 Exhibit Invoices # 2 Exhibit Fee Application Cover Sheet# 3 Proposed
  03/11/2015      Order)). (Johnson, Samuel)

                   87 (5 pgs) BNC certificate of mailing- PDF document. (RE: related document(s)83
                  Order confirming chapter 13 plan Entered on 3/9/2015 (RE: related document(s)56
                  Chapter 13 Plan filed by Debtor Danny Deari). (Morales, D.)) No. of Notices: 1. Notice
  03/11/2015      Date 03/11/2015. (Admin.)

                    Announcement of AGREED ORDER regarding hearing scheduled for 3/30/2015.
                 Agreed order to be uploaded by Benjamin Warren Kadden, filed by Interested Party
                 Century Surety Company, Trustee Thomas Powers (RE: related document(s)ll Motion for
                 relief from stay Fee amount $176, Filed by Interested Party Century Surety Company
                 Objections due by 3/19/2015. (Attachments:# 1 Proposed Order) (Brown, D.)). (Kadden,
  03/22/2015     Benjamin)

                   88 (2 pgs) Agreed Order granting motion for relief from stay by Interested Party Century
  04/10/2015      Surety Company (related document# ill Entered on 4/10/2015. (Rebecek, B)

                  89 (5 pgs) Trustee's recommendation concerning claims, objection to claims and plan
                 modification if required with COS. Pre-Hearing conference to be held on 6/25/2015 at 8:30
  04/15/2015     A.M at 125 E. John Carpenter Frwy, Suite 1100, Irving, Texas. (Powers, Thomas)

                    Hearing held on 4/30/2015. (RE: related document(s)79 Application for compensation
                 for Samuel Harris Johnson, Special Counsel, Period: 12/3/2014 to 1/31/2015, Fee: $3165,
                 Expenses: $37.27. Filed by Attorney Samuel Harris Johnson) (ALLOWED; FEES TO BE
                 DIVIDED BETWEEN THIS CASE AND CHAPTER 11 CASE) (Adams-Williams, Erica)
 04/30/2015      (Entered: 05/01/20 15)

                  90 (1 pg) Order granting application for compensation (related document# 1!l) granting
                 for Samuel Harris Johnson, fees awarded: $1582.50, expenses awarded: $18.63 Entered on
 06/02/2015      6/2/2015. (Tello, Chris)

 06/04/2015       91 (2 pgs) BNC certificate of mailing- PDF document. (RE: related document(s)90
                 Order granting application for compensation (related document 1!l) granting for Samuel




https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?5241 04 765587523-L_1_0-1                    11/30/2015
                                                                                      SUPP APP 1138
U.S. Bankruptcy Court- Northern District of Texas                                              Page 10 of 11


                 Harris Johnson, fees awarded: $1582.50, expenses awarded: $18.63 Entered on 6/2/2015.)
                 No. ofNotices: 2. Notice Date 06/04/2015. (Admin.)

                  92 (2 pgs) Order on trustee's recommendations concerning claims, objection to claims
                 and plan modification (If required) Entered on 7/2/2015 (RE: related document(s)89
  07/02/2015     Trustee's recommendation concerning claims/plan). (Tello, Chris)

                  93 (3 pgs) BNC certificate of mailing- PDF document. (RE: related document(s)92
                 Order on trustee's recommendations concerning claims, objection to claims and plan
                 modification (If required) Entered on 7/2/2015 (RE: related document(s)89 Trustee's
                 recommendation concerning claims/plan).) No. ofNotices: 1. Notice Date 07/04/2015.
  07/04/2015     (Admin.)

                  94 (2 pgs) Trustee's notice of additional claims filed by JANE DOE (TT Clm 31)
  08/07/2015     Objections due by 9/9/2015. (Powers, Thomas)

                   95 (12 pgs) Objection to (related document(s): 94 Trustee's notice of additional claims
  09/09/2015     filed) filed by Creditor Jane Doe. (Fontaine, Laura)

                   96 (2 pgs) Objection to (related document(s): 94 Trustee's notice of additional claims
                 filed) 95 Jane Doe's Objection to Trustee's Notice ofProposed Treatment of Claim filed
  09/09/2015     by Debtor Danny Deari. (Mitchell, Gregory)

                  97 (3 pgs) Reply to (related document(s): 95 Objection filed by Creditor Jane Doe) filed
  09/10/2015     by Creditor Jane Doe. (Fontaine, Laura)

                  98 (1 pg) Notice ofwithdrawal of filed by (RE: related document(s)94 Trustee's notice
  09/15/2015     of additional claims filed) (Powers, Thomas)

                  99 (3 pgs) Trustee's motion to dismiss chapter 13 case RE: Failure to provide tax return
                 The pre-hearing will be held on 10/29/2015 at 8:30A.M at 125 E. John Carpenter
                 Freeway Suite 1100, Irving, Texas. Any unresolved matter will be heard on 10/29/2015 at
                 2:00P.M Objections due 10/26/2015. Pre-hearing conference to be held on 10/29/2015 at
  10/02/2015     8:30A.M at. (Powers, Thomas)

                   100 (1 pg) Trustee's Notice of withdrawal of ofTrustee's Motion to Dismiss for Failure
                 to Cooperate set on Motion to Dismiss re Tax Return on 10/29/2015 filed by (RE: related
                 document(s)99 Motion to dismiss case RE: Failure to provide tax return by 13 trustee with
  11/05/2015     prehrg conf (batch)) (Powers, Thomas)

                  101 (115 pgs; 2 docs) Motion for relief from stay Fee amount $176, Filed by Creditor
                 Post Addison Circle Limited Partnership Objections due by 12/4/2015. (Attachments:# 1
  11/20/2015     Exhibit Exhibits) (DApice, Peter)

                   102 (3 pgs) Notice of hearing on Motion ofPost Addison Circle Limited Partnership for
                 Relieffrom the Automatic Stay Pursuant to 11 U.S. C. 362(d) filed by Creditor Post
                 Addison Circle Limited Partnership (RE: related document(s) I 01 Motion for relief from
                 stay Fee amount $176, Filed by Creditor Post Addison Circle Limited Partnership
                 Objections due by 12/4/2015. (Attachments:# 1 Exhibit Exhibits)). Preliminary hearing to
 11/20/2015      be held on 12/9/2015 at 01:30PM at Dallas Judge Hale Ctrm. (DApice, Peter)




https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?524104765587523-L_1_0-1                      11/30/2015
                                                                                      SUPP APP 1139
U.S. Bankruptcy Court- Northern District of Texas                                                     Page 11 of 11


  11/20/2015        Receipt of filing fee for Motion for relief from stay(14-34323-hdh13) [motion,mrlfsty]
                 ( 176.00). Receipt number 21460490, amount$ 176.00 (re: Doc# .!Ql). (U.S. Treasury)

                  103 (3 pgs) (Kadden, Benjamin) has withdrawn from the case filed by Interested Party
  11/23/2015     Century Surety Company. (Kadden, Benjamin)

                  104 (3 pgs) Amended Notice of hearing filed by Creditor Post Addison Circle Limited
                 Partnership (RE: related document(s)lOl Motion for relief from stay Fee amount $176,
                 Filed by Creditor Post Addison Circle Limited Partnership Objections due by 12/4/2015.
                 (Attachments:# 1 Exhibit Exhibits)). Preliminary hearing to be held on 12/9/2015 at 01:30
  11/24/2015     PM at Dallas Judge Hale Ctrm. (DApice, Peter)




                      I                  PACER Service Center
                      I                     Transaction Receipt
                      I                       11/30/2015 12:35:11
                       PACER
                       Login:      lwf0013:2661254:~ Client
                                                     Code:
                                                               199999.000001-10918

                                                               14-34323-hdhB Fil or Ent.
                                                               filed From: 11/16/2012 To:
                                                               11/30/2015 Doc From: 0
                                                     Search
                       Description: Docket Report              Doc To: 99999999 Term:
                                                     Criteria:
                                                               included Headers: included
                                                               Format: html Page counts
                                                               for documents: included
                       Billable
                       Pages:      110              181l.OO                                 I




https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?524104765587523-L_1_0-l                                11/30/2015
                                                                                                SUPP APP 1140
Exhibit 7




            SUPP APP 1141
                                                                      1

1                 IN THE UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF TEXAS (DALLAS)
 2
 3
                                    )   Case No. 14-34324-HDH-11
 4   In re                          )   Dallas, Texas
                                    )
 5   PASTAZIOS PIZZA, INC.,         )
                                    )   November 24, 2015
 6                        Debtor.   )   9:01 AM
                                    )
 7   _______________________________)
 8                         TRANSCRIPT OF HEARING
             [145] EXPEDITED MOTION TO ENFORCE CONFIRMED PLAN
 9                 BEFORE THE HONORABLE HARLIN D. HALE,
                      UNITED STATES BANKRUPTCY JUDGE
10
11

12
13
14
15
16
17

18
19
20
     Transcription Services:                  eScribers
21                                            700 West 192nd Street
                                              Suite #607
22                                            New York, NY 10040
                                              (973) 406-2250
23
24   PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.
25   TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                     SUPP APP 1142
                                                                      2

1    APPEARANCES:
2    For the Plan Trustee:   DAVOR RUKAVINA, ESQ.
                             DEBORAH M. PERRY, ESQ.
 3                           THOMAS D. BERGHMAN, ESQ.
                             MUNSCH, HARDT, KOPF & HARR P.C.
 4                           500 North Akard Street
                             Suite 3800
 5                           Dallas, TX 75201
 6
     For Century Surety      GREGORY G. HESSE, ESQ.
 7   Company:                JAMES W. BOWEN, ESQ.
                             HUNTON & WILLIAMS LLP
 8                           1445 Ross Avenue
                             Suite 3700
 9                           Dallas, TX 75202
10
     For Jane Doe:           TRICIA R. DELEON, ESQ.
11                           LAURA M. FONTAINE, ESQ.
                             TREY H. CRAWFORD, ESQ.
12                           MICHAEL GRUBER, ESQ.
                             GRUBER HURST ELROD JOHANSEN
13                           HAIL SHANK LLP
                             1445 Ross Avenue
14                           Suite 2500
                             Dallas, TX 75202
15
16
17

18
19
20
21
22
23
24
25




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1143
                                  Colloquy                                3

 1           THE CLERK:     All rise.
 2           THE COURT:     Good morning.    Please be seated.   Thank
 3   you very much.
 4           I'll take appearances in Pastazios.
 5           MR. RUKAVINA:     Your Honor, good morning.    Davor
 6   Rukavina for the trustee.    With me I have Ms. Deborah Perry
 7   and Thomas Berghman.    The trustee is also present.
 8           THE COURT:     Welcome.
 9           MR. HESSE:     Good morning, Your Honor.    Greg Hesse,
10   and I've got my partner, James Bowen.     We're here on behalf of
11   Century Surety Company.

12           THE COURT:     Good morning.
13           MS. DELEON:     Good morning, Your Honor.    Tricia DeLeon
14   with the law firm of Gruber Hurst Elrod Johansen Hail Shank.
15   I've also got my partners here with me, Mr. Gruber, Mr.
16   Crawford, and Laura Fontaine.
17           THE COURT:     Welcome to our court.

18           We spent a significant amount of time on this.         Do
19   you want to make an opening statement or do you just want to
20   move into the record?
21           MR. HESSE:     Your Honor, if I may approach -- if I may
22   ask the Court.   In light of -- wait, let me again -- in light
23   of your order on our last motion for continuance that you
24   entered yesterday, that you want to focus narrowly on the
25   issue of whether the actions of Century violate the plan,        I




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                         SUPP APP 1144
                                 Colloquy                             4

 1   would suggest the following, because the concern that Century
 2   has on this hearing today is that there's going to be a
 3   full-blown evidentiary hearing on whether the plan went
 4   effective and was substantially consummated, because one of
 5   the issues that -- the fact issues on whether the plan was
 6   substantially consummated is whether the trust was duly
 7   formed, because that was the transaction that was
 8   contemplated.
 9           With regard to that, Century hasn't had an ample
10   opportunity to do discovery.   And so we would object to this
11   hearing going forward on that standpoint.   My suggestion, on

12   the other hand, to get to your narrow issue, would be to treat
13   Century's objection as, effectively, a motion for summary
14   judgment.   We could rely upon the pleadings and the
15   transcripts that have been filed in this case, the schedules,
16   the plan, the order confirming the plan, and other pleadings,
17   as well as the notice of appeal and other pleadings that have

18   been filed in the Court of Appeals, which I think we can
19   identify specifically what they are in the notebooks.    And
20   then you can decide whether making the assumption that the
21   plan was effective, and assuming the plan was substantially
22   consummated, whether those actions violated the plan.    And
23   then we would reserve our rights to a full evidentiary
24   hearing, after having a chance to do full discovery, on
25   whether the trust was duly formed, that resulted in the plan




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                     SUPP APP 1145
                                  Colloquy                                5

 1   going effective and the plan being substantially consummated.
 2             That would be our suggestion on how to proceed today,
 3   just on the motion for summary judgment, assuming, for
 4   purposes of today only, that the plan went effective and was
 5   substantially consummated.
 6             THE COURT:   Mr. Rukavina?
 7             MR. RUKAVINA:   Pardon me.    Your Honor, we would
 8   object to that.   It is high time to put to bed or to put to
 9   rest these issues about whether the plan was consummated,
10   whether there is a trust.    The trustee sat for a deposition
11   yesterday.   The trustee produced, I think, over 16,000 pages

12   of documents.   Ms. Lindauer produced documents.     Century has
13   known of this issue since our prior hearing, some three or
14   four weeks ago, when they alleged that the trust was not duly
15   formed.   Century examined both Ms. Lindauer and Mr. Seidel on
16   that date, and we are prepared to go forward, with minimal
17   evidence, on the issue that is before Your Honor today with

18   respect to what Century is purporting to do.      And I would ask
19   for a brief opening -- brief, because I understand that the
20   Court has spent a lot of time preparing for today.
21             THE COURT:   We have.   I will say you can make
22   whatever record you want to make.      It's not my intention to do
23   by a motion a declaratory judgment, though, so be warned of
24   that.   All right?
25             MR. RUKAVINA:   Okay.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                        SUPP APP 1146
                                  Colloquy                               6

 1             THE COURT:   You may proceed.
 2             MR. HESSE:   If I can understand then correctly, Your
 3   Honor, then you're not going to make any findings that the
 4   trust was duly formed?
 5             THE COURT:   It's not my intention to go into that.
 6   That's done by declaratory judgment, not by motion.
 7             MR. RUKAVINA:   Your Honor, let me just cover a few
 8   brief topics then, that we will go over today.     The first one
 9   is:   what is Century trying to do?     And really here I was
10   concerned, when we started filing this motion, that we were
11   overreacting, that perhaps Century was not in fact trying to

12   appeal for the trust.
13             Now, immediately we offered a stipulation on an
14   agreed order that clarified that, that Century was not trying
15   to appeal for the trust.   We've offered that since; it has
16   been rejected.   Century, in none of its objections before Your
17   Honor, has said, no, we're not trying to appeal for the trust.

18   Century has contested every motion to continue.     And of course
19   Century's pleadings speak for themselves, before the appellate
20   court, where Century is, in fact, seeking relief for
21   Pastazios, relief for the trust.
22             So to the extent that there are any concerns about
23   what Century is trying to do, the Court can certainly ask Mr.
24   Hesse, Century can clarify, but I don't think we're wrong.      I
25   don't think we've overreacted.   Century's pleadings speak for




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                        SUPP APP 1147
                                  Colloquy                              7

 1   themselves, and it has rejected every attempt at a compromise.
 2            As I made it clear in my pleadings, we are not trying
 3   to speak, in any way, to prevent Century today from appealing
 4   in its own right, to the extent it has that right.    I want
 5   Your Honor to understand why Century is doing what it is
 6   doing.   Of course there's been a judgment; October 26th was
 7   the appeal deadline.   The trustee did not appeal.   On November
 8   10th, Century tries to intervene and tries to get an extension
 9   of time to appeal.   It filed its own extension motion late.
10            But Texas law does permit a carrier, in instances
11   such as these, to intervene in an appeal.    The requirement,

12   however, is that the carrier must admit that the judgment is
13   binding upon it.   This is the theory that Century has of
14   virtual representation.    Century has made that argument before
15   the appellate court, but it has denied that the judgment is
16   binding upon it.   Century wants to have its cake and eat it
17   too.

18            So Century, the only thing it can do, therefore, is
19   to appeal for the trust.    And it's told you, in its response
20   filed yesterday, that according to its view of the policy, it
21   has the right to defend the insured.    Never mind the
22   obligation to do that for the last two and a half years, which
23   it has not done, it is saying to Your Honor we have the right
24   to appeal for the insured, and never mind that the policy
25   doesn't define "suit" or "defense" in any which way whatsoever




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 1148
                                 Colloquy                               8

 1   relating to an appeal.
 2             So this is why Century is trying to hijack the
 3   trust's rights, so that it can nominally pursue an appeal, in
 4   its own name, without having to admit that the judgment and
 5   the findings from Judge Ginsberg are binding upon it, and
 6   somehow tried, therefore, to appeal in the name of the trust.
 7             And then we'll talk about prejudice today, but the
 8   prejudice will be manifest and obvious in that, amongst other
 9   things.   Someone other than the trustee, other than the
10   fiduciary, will be speaking for this trust.   That someone will
11   be making decisions that, frankly, could lead to a larger

12   judgment, because there will be a cross-appeal, and because
13   some sixty million dollars was sought from the state court,
14   not twenty.   That someone will make decisions as to what
15   issues will be appealed and pursued or not.   That someone will
16   have a vested interest -- because they've sued us in front of
17   Judge Solis -- to channel that appeal in such a way as to

18   attack findings that go directly to coverage.   That someone is
19   not a fiduciary, and it has no obligations to the trust.     And
20   of course we'll talk about the language of the plan, the trust
21   agreement.
22             But we are asking the Court for three things today.
23   The first thing we're trying to understand, and we're asking
24   for a finding from this Court, is that Ms. Doe's claim has
25   been allowed pursuant to the terms of this plan.   If her claim




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                     SUPP APP 1149
                                  Colloquy                               9

 1   has been allowed, pursuant to the terms of this plan, then
 2   really what Century wants to do is no longer of that much
 3   significance to the trustee.    The trustee needs to understand
 4   whether Ms. Doe's claim has been allowed.   And we will walk
 5   Your Honor through the plan documents, and we believe that her
 6   claim has been allowed.   If her claim has not been allowed,
 7   then we are requesting either a determination or a prohibition
 8   from Your Honor to the effect that Century has no right or
 9   ability to speak for the trust or to seek any judicial relief
10   for the trust.
11           And we will argue about the Rule 7001 implications.

12   I'll take that up at closing.   But we are seeking, again,
13   limited relief today; to the effect that the Doe claim is
14   allowed as against the trust, we don't need any kind of
15   determination or declaratory relief here -- that it's allowed
16   as against the trust, and that Century has no ability, because
17   the trustee has the exclusive ability, pursuant to this

18   Court's order, in a plan confirmation in which Century
19   participated, to pursue any appeal of the Doe trust.
20           THE COURT:    Thank you.   Before Mr. Hesse, let's see
21   if Ms. DeLeon -- did you want to -- I know that Doe joined in.
22   Do you have anything?    That way Mr. Hesse can address both of
23   you.
24           MS. DELEON:     Thank you, Your Honor.   Tricia DeLeon on
25   behalf of Jane Doe.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 1150
                                Colloquy                               10

 1           Your Honor, we agree with the relief that the trustee
 2   is seeking, specifically that the Jane Doe claim is allowed.
 3   As the Court is aware, our firm is counsel for Ms. Doe, the
 4   rape victim whose case was tried before the district court,
 5   and thankfully resulted in justice for.   And we appreciate
 6   Your Honor's order, last night, denying the motion for a
 7   continuance, because we think it properly sets the tone for
 8   the very narrow scope of this hearing.
 9           From our perspective, we don't believe any live
10   testimony or deposition testimony is needed from the 30(b)(6)
11   deposition that Century and the trustee took yesterday of Ms.

12   Fontaine, who represented our firm.   Nor do we believe any
13   live testimony is needed today, simply because that testimony
14   is not going to bear or be relevant on this Court's
15   determination on if the plan or the confirmation order were
16   violated by Century in this case.
17           Ms. Fontaine made herself available for several hours

18   yesterday, and the trustee and Century did in fact depose her
19   for about an hour, so they had that opportunity.
20           We also believe that this Court has jurisdiction, of
21   course, to interpret its own orders, under Travelers Indemnity
22   Company v. Bailey, from the U.S. Supreme Court.    But based on
23   some of the questions that Century's counsel asked our firm,
24   via Ms. Doe's counsel yesterday, we fear that Century's desire
25   of discovery, into irrelevant and pre-confirmation matters,




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 1151
                                   Colloquy                          11

 1   could touch upon matters that would take this Court out of
 2   jurisdiction.   So therefore, we echo this Court's concern, and
 3   agree that your order denying the motion for continuance,
 4   stating that this hearing should be very narrow in scope, is
 5   exactly what we're here to do, and of course to object if
 6   there's any type of irrelevant testimony that's attempted to
 7   be coming in today through Century's counsel, via either the
 8   30(b)(6) deposition or live testimony of any of the witnesses
 9   from Ms. Doe's counsel.
10           Thank you, Your Honor.
11           THE COURT:    Thank you.   Mr. Hesse?

12           MR. HESSE:    Your Honor, I'll address the last
13   comments first.   Since you're not going to take up the issue
14   of whether the trust was duly formed, then there's no need to
15   go into any of the questions that were raised at the
16   deposition yesterday.   I dispute that it was done, because I
17   think actually the issues that were raised prior to March 30

18   would be relevant to that declaratory judgment action, but
19   since we're not going to be addressing those issues, that's
20   not going to be an issue.
21           Let me now address Mr. Rukavina's comment with regard
22   to the allowance of the Jane Doe claim.
23           THE COURT:    Okay.
24           MR. HESSE:    I'm not certain, candidly, Your Honor,
25   that you have jurisdiction to do that, in that, under




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                     SUPP APP 1152
                                 Colloquy                              12

 1   28 U.S.C., Section 157(b)(2), Congress did not provide for
 2   your jurisdiction, as an accommodation to the plaintiff's
 3   party, for you to make determinations on the allowance of
 4   personal injury claims.   So I'm not sure that you have
 5   jurisdiction to enter that order, number one.
 6           Number two, I'm not sure that I have standing to
 7   object to that order, because that is an issue that comes
 8   pursuant to the trust agreement, and as we had a hearing on
 9   November 3rd about that issue, and you -- and Mr. Rukavina was
10   standing right here, saying that my client was not scheduled,
11   didn't file a claim, was not a creditor, it did not have

12   standing, I thought I made a brilliant argument to say why we
13   might have standing.   You disagreed, and you found that
14   Century did not have standing.
15           That being the case, I don't think we have standing
16   to object to it.   And to the extent that you're going to make
17   a finding with regards to that, then I would ask that you

18   include in your order that it's not binding upon Century,
19   because it does not have standing to object to that.    And I
20   think that would -- if that's agreeable, I believe that would
21   put that particular issue to bed.
22           We then get onto the issue of really what is going on
23   here today, which is, in the trustee's motion, it is not a
24   mere simple motion to enforce or interp -- enforce the terms
25   of a plan or a confirmation order.     What the trustee is




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 1153
                                   Colloquy                             13

 1   seeking is actually both a -- is an injunction.     They're
 2   asking the Court to enjoin Century from acting on its own
 3   rights in the Court of Appeals.
 4            The reason this is not your typical motion to enforce
 5   is there are some provisions of this plan that are not typical
 6   or what you would -- what I would actually -- would expect.
 7   Most notably, the plan of reorganization that was confirmed --
 8   you know, I should -- if I may, could I provide you with a
 9   copy of our exhibits --
10            THE COURT:   Sure.
11            MR. HESSE:   -- so that you have them handy?

12            May I approach?
13            THE COURT:   Thank you.
14            MR. HESSE:   It would be -- now, these have not been
15   admitted yet, but I would ask the Court to take judicial
16   notice of Century's Exhibit A, which is the first plan of
17   reorganization that was filed.     The plan of reorganization --

18   now, you can look at your own leisure.     And I've looked and
19   I've scoured it, and I've been trying to find it, but it
20   doesn't exist.   There is not a plan injunction.    The debtor
21   did not receive a discharge.    There is not a discharge
22   injunction.   The discharge provision, Your Honor, is Section
23   10.01.
24            So under the terms of the plan, there is no
25   injunction that you're being asked to enforce.     Rather, you're




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                        SUPP APP 1154
                                 Colloquy                              14

 1   being asked to issue a new injunction, a new injunction
 2   against Century to require it to comply with the terms of this
 3   plan of reorganization.   That requires an adversary
 4   proceeding, Your Honor, under Rule 7001.    Now, the provisions
 5   of the plan do provide for the Court to retain jurisdiction to
 6   issue injunctions, and that would be Section 13.07 of the
 7   plan.   But Section 13.07 of the plan does not alter the
 8   procedural due process rights that a creditor -- or that --
 9   excuse me, that -- we're not a creditor; I'm sorry -- that a
10   party would have in order to be subject to this Court's
11   jurisdiction for issuing an injunction.    So the procedural due

12   process rights have not been altered.    And similarly, there's
13   not a change in the substantive rights that any party would
14   have.
15            So adversary proceeding; they did not file an
16   adversary proceeding, which also requires service of process.
17   Century would file a motion to -- or has filed -- has included

18   in its pleading a request that the Court dismiss the motion
19   for failure to provide service of process.   Under Fifth
20   Circuit law, under Zale, it's very clear that if the trustee
21   is seeking to enjoin a party, they have to go through the
22   adversary proceeding process.   They have not done so.
23            So that's point number one:    they're seeking a real
24   live injunction; they're not seeking to enforce or interpret
25   this injunction.




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 1155
                                    Colloquy                           15

 1              Secondly, Your Honor, the plan's not binding upon
 2   Century.    First of all, I'll point out to you that, under
 3   Section 1141, the Bankruptcy Code is very specific as to what
 4   parties are bound by a plan of reorganization.    Section 1141
 5   specifically says that the plan shall "bind the debtor" --
 6   that would be Ms. Lindauer's client -- "any entity issuing
 7   securities under the plan" -- Century did not issue
 8   securities -- "any entity acquiring property" -- that would be
 9   the trust -- "any creditor" -- which is not Century -- "equity
10   security holder" -- which is not Century -- "or general
11   partner of the debtor".   It's very specific.

12              I'll address the creditor issue.   Again, Mr. Rukavina
13   stood here on November -- well, on October 28th, and I think
14   again on November 3rd, and told this Court:     Century was not
15   scheduled, Century did not file a proof of claim, Century is
16   not a creditor.    We agree.   We agreed with him at the hearing,
17   and we've gotten in our -- and I think the Court can take

18   judicial notice of the schedules.     Century was not listed as a
19   creditor.    It was not even listed as a party to an executory
20   contract.    You can look at the claims register; Century did
21   not file a proof of claim.     So we're not a creditor, and so,
22   under 1141, we're not bound by the plan.
23              Now, interestingly, a couple of years ago, Judge
24   Houser had this exact issue come up, and I think this kind of
25   ties into a number of the other comments or requests from the




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1156
                                  Colloquy                             16

 1   trustee.    And in the -- and this is cited in our pleadings, In
 2   re: Vallecito Gas, which is 440 B.R. 457.    Judge Houser had
 3   the ability to -- or had the opportunity to address whether an
 4   individual was bound by the confirmation order.    In the
 5   Vallecito Gas case, the individual, a gentleman by the name of
 6   Pugh, was the representative of a creditor.    Mr. Pugh is not
 7   listed on the schedules.    He did not file a proof of claim.
 8   But he had notice of a plan.    He had notice of a confirmation
 9   order.   And he also -- and under the terms of the plan that
10   was confirmed, the debtor sold a mineral interest free and
11   clear of all liens, claims and encumbrances.    It just so

12   happened that Mr. Pugh owned an overriding royalty interest in
13   that same mineral lease.
14              The trustee tried to establish that Mr. Pugh is bound
15   by the terms of the plan because that -- it would avoid his
16   overriding royalty interest because he had notice of the plan,
17   he was on the creditors' list, and he didn't object or appeal

18   from the confirmation order.    Judge Houser noted -- or said
19   that there was a dispute amongst the parties as to whether
20   Pugh actually had notice of the confirmation order.    And she
21   thought that that was just a -- while there was a factual
22   dispute, she said it's simply immaterial to the motion.      So
23   even though Pugh had notice, it was irrelevant.    And the Court
24   agreed with Pugh that Section 1141 of the Bankruptcy Code
25   doesn't apply since Pugh, individually, was not a creditor of




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1157
                                  Colloquy                              17

1    Vallecito.
2             It's very remarkably similar to this case, Your
 3   Honor.   Century is not a creditor.     It was not listed on the
 4   schedules.    It did not file a proof of claim.    It is not a
 5   creditor.
 6            Now, the trustee is going to stand up and say, well,
 7   but Century's lawyer was at the confirmation hearing.     Well,
 8   Century's lawyer was at the confirmation hearing, if you look
 9   at that transcript, because its motion for relief from the
10   automatic stay, in order to proceed with this declaratory
11   judgment action, was also heard that day.      But the fact that

12   Century was at the -- would have knowledge of the plan and
13   confirmation order is really immaterial, because even if it
14   did have knowledge, Section 1141 doesn't bind it unless it's a
15   creditor.
16            Additionally, Your Honor, the very terms of the plan
17   provide that Century is not bound by it.     And I direct Your

18   Honor to Section 10.02 of the plan.      It's on page 16 of the
19   plan, Your Honor.
20            THE COURT:    Of Exhibit 8?
21            MR. HESSE:    Of Exhibit 8, yes.
22            THE COURT:    Excuse me.   I'm not sure my copy has
23   10.02 here.
24            MR. HESSE:    It does not have --
25            THE COURT:    I mean, I have 8, but I don't see 10.02




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                        SUPP APP 1158
                                    Colloquy                             18

1    in it.
2             MR. HESSE:    You don't have page 16?
 3            THE COURT:    I do have page 16, but I don't -- did you
 4   say 10.02?
 5            MR. HESSE:    10.01 -- 10.02; I'm sorry.    Are you
 6   looking at Exhibit 8?
 7            THE COURT:    No.
 8            MR. HESSE:    The first amended plan.
 9            THE COURT:    I'm in 9.
10            MR. HESSE:    Okay.
11            THE COURT:    It was my bad.     Hold on just a second.

12   What page now?
13            MR. HESSE:    Page 16.
14            THE COURT:    I have it now.
15            MR. HESSE:    Section 10.02 provides:    "The provision
16   of this plan, pursuant to the Bankruptcy Code, Section 1141,
17   shall bind Pastazios and all creditors, whether or not they

18   accept this plan."    We've already gone through 1141, but to
19   reconfirm, Century is not Pastazios and Century is not a
20   creditor.    So under the express terms of the plan of
21   reorganization, the plan is not binding upon Century.      And I
22   think to the extent that, you know, we have this particular
23   provision, I think that deals with all the res judicata
24   arguments that the debtor has, that we're bound by the terms
25   of the plan.   If the terms of the plan are binding, well,




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                         SUPP APP 1159
                                 Colloquy                              19

 1   Section 10.02 also is specifically binding, but it's not
 2   binding on Century, because it is not the debtor or a
 3   creditor.
 4           So I think that we can dispose of this motion fairly
 5   quickly, Your Honor, by looking at the terms of the plan and
 6   whether or not it is binding upon Century.    And so if you're
 7   looking at the injunctive provisions that the trustee is able
 8   to show success on the merits, I don't believe they could even
 9   show success on the merits based upon just the documents
10   itself, which, to a certain extent, Your Honor, goes to my
11   point that we could resolve this as a motion for summary

12   judgment, based upon just the pleadings that were filed.
13           Finally, Your Honor, with regard to whether the
14   actions in the Court of Appeals, whatever they are, the
15   pleadings are here; you can look at the pleadings.    I mean,
16   we're filing on behalf of Century.     We're trying to protect
17   Century's rights.   One of the provisions that will come up in

18   the context of the Court of Appeals is the judgment that is
19   being appealed from is the judgment against Pastazios.     If
20   we're going to go into the Court of Appeals to protect our own
21   rights, it's relating to that judgment.    And so I don't know
22   how to really -- you know, we can't -- I cannot come up with a
23   way to fashion a stipulation, that would carve out anything
24   that would be satisfactory to Mr. Rukavina, that would also
25   provide -- or would allow Century to step in, protect its




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 1160
                                    Colloquy                            20

 1   rights in the Court of Appeals, because the judgment in fact
 2   is the judgment from the state court.
 3             So consequently, Your Honor, I think that we can
 4   dispense with this by noting that the plan doesn't bind us
 5   based upon its express terms and based on the express terms of
 6   1141.    Additionally, there's not an injunction that is here
 7   that you're seeking to be enforced, but they're actually
 8   asking the Court to issue a new injunction which requires an
 9   adversary proceeding, after notice, and a full opportunity for
10   discovery and a hearing.    And since your Court already said
11   we're not going to make a determination as to whether the

12   trust was formed, that really dispenses with a lot of the
13   evidence that would have been at issue.
14             Thank you, Your Honor.
15             THE COURT:   Thank you, Mr. Hesse.
16             You may call your first witness, Mr. Rukavina.
17             MR. RUKAVINA:   Before that, Your Honor, I'd ask to

18   admit certain exhibits that I hope are of no controversy.
19             THE COURT:   Okay.
20             MR. RUKAVINA:   And if we can look at my exhibit list,
21   it would be exhibits -- first it would be Exhibits A through
22   N, as in Nancy, which are documents filed of record with this
23   Court.    So I move for A through N, Your Honor.
24             MR. HESSE:   No objection for A through N, Your Honor.
25   (Documents were hereby received into evidence as Debtor's




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                        SUPP APP 1161
                                  Colloquy                             21

 1   Exhibits A through N, as of this date.)
 2           THE COURT:    A through N admitted.
 3           MR. RUKAVINA:    Then also what I hope is going to be
 4   noncontroversial, YY, ZZ, AAA, BBB, CCC, DDD, all the way
 5   through KKK, again, filings before the appeal court and Judge
 6   Solis and the state court judgment.
 7           MR. HESSE:    Your Honor, we object to Exhibit YY, and
 8   that's the pleading in the state court action.    I don't
 9   believe it has any relevance today.
10           MR. RUKAVINA:    I'll remove YY.
11           THE COURT:    Any problem with all but YY on the range

12   from -- the range was from YY through KK.
13           MR. HESSE:    Through KK?
14           MR. BOWEN:    KKK, Your Honor.
15           THE COURT:    Or KKK.   Sorry.
16           MR. HESSE:    No objection to ZZ.    Sorry.
17           MR. BOWEN:    No objection to BBB, CCC, or DDD.

18           Was there anything else, Mr. Rukavina, that I missed?
19           MR. RUKAVINA:    Yes, the last page, EEE through KKK.
20   And I apologize about the numbering.     It's not the clearest.
21           MS. DELEON:   And AAA; I don't think that was --
22           THE COURT:    AAA?
23           MR. BOWEN:    Yes, AAA.
24           THE COURT:    And I don't think you said one way or on
25   AAA, which is the findings of the state court.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 1162
                                    Colloquy                                  22

 1              MR. BOWEN:    Sorry, Your Honor.    I'm struggling a bit
 2   here.
 3              THE COURT:    It's okay.
 4              MR. BOWEN:    Yes, Your Honor.     No.   No objection to
 5   AAA.
 6              Tell me again; I'm sorry.      Mr. Rukavina?
 7              MR. RUKAVINA:    Sure.   So EEE through KKK.
 8              MR. BOWAN:    No objection to EEE, FFF -- correct me if
 9   I'm doing something wrong -- GGG, HHH, III, JJJ, or KKK.
10              THE COURT:    Then ZZ through KKK -- is that right?
11              MR. RUKAVINA:    Yes, Your Honor.

12              THE COURT:    -- are admitted.
13   (Documents were hereby received into evidence as Debtor's
14   Exhibits ZZ through KKK, as of this date.)
15              MR. RUKAVINA:    Your Honor, I will call --
16              MR. HESSE:    Your Honor, while we're going through
17   exhibits, why don't we go ahead and also include O --

18              MR. RUKAVINA:    You're on my list?
19              MR. HESSE:    I'm on your list:     O, P --
20              THE COURT:    Hold on just a second, Mr. Hesse.       Let me
21   catch up with you.      All right, O.
22              MR. HESSE:    O, P, Q, R, S, T, and V.
23              MR. RUKAVINA:    Your Honor, no objection, except I
24   don't think we have R.      I don't think we were able to get it
25   on time.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                              SUPP APP 1163
                                   Colloquy                              23

 1           MR. HESSE:    R would be --
 2           MR. RUKAVINA:    R is blank; we were not able to get
 3   that transcript.
 4           MR. HESSE:    Your Honor, R would be Century's Exhibit
 5   52.
 6           MR. RUKAVINA:    If counsel's representing that's the
 7   same, then no objection to Century 52.
 8           MR. HESSE:    Century 52 is the transcript of hearing
 9   on November 3, 2015 on the motion to clarify trust agreement.
10           THE COURT:    R, though, I think is the October 28th
11   transcript.

12           MR. HESSE:    Oh, Your Honor, that would be Century
13   Exhibit 49, transcript of hearing of motion for leave,
14   trustee's expedited motion to clarify trust agreement, October
15   28th, 2005, 9 a.m.
16           THE COURT:    Okay.   Mr. Rukavina, the exhibits that
17   have been listed you're okay with?       They're on your list?

18           MR. RUKAVINA:    Okay.   I have no problem with that,
19   but here's -- I have no problem with my -- I believe it
20   started at O.   I have no problem with my O through V.     I'm
21   telling Your Honor that there is no R.       R is a 2013
22   transcript.
23           THE COURT:    Yeah.   So we will --
24           MR. RUKAVINA:    Mr. Hesse was referring to the 2015
25   transcript.   So again, we were not able to get all of the --




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                         SUPP APP 1164
                                     Colloquy                            24

 1            MR. HESSE:     No -- no, that would be -- that would
 2   make no sense, because that's document number 142 in a
 3   bankruptcy court.     That has to be a 2015.
 4            MR. RUKAVINA:     Yeah, you're probably correct about
 5   that.
 6            MR. HESSE:     And so I think the 2013 is a
 7   typographical error.    That would be Century's Exhibit -- what
 8   did I say?
 9            THE COURT:     49, I think.
10            MR. HESSE:     49.
11            MR. RUKAVINA:     No objection to Century 49, Your

12   Honor.
13            THE COURT:     Okay.   Century 49 is in.
14   (Document was hereby received into evidence as Century's
15   Exhibit 49, as of this date.)
16            THE COURT:     And O, P, Q, S, T, V of the trustee are
17   in.

18   (Documents was hereby received into evidence as Trustee's
19   Exhibits O, P, Q, S, T, V, as of this date.)
20            MR. RUKAVINA:     Your Honor, I'll call Trey Crawford
21   for purpose of authentication, and I hope I can proffer his
22   testimony.
23            THE COURT:     Okay.
24            MR. RUKAVINA:     It's Exhibit QQ.
25            MR. BOWEN:     Your Honor, we have no objection to




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                         SUPP APP 1165
                                    Colloquy                            25

 1   authenticity.   Our objection to QQ is just relevance.   It's a
 2   piece of discovery from the state court action, and we don't
 3   believe it has any relevance today, Your Honor.
 4           THE COURT:     Response on relevance?
 5           MR. RUKAVINA:     I'll make the relevance -- I'd ask the
 6   Court to carry the relevance objection.
 7           THE COURT:     Okay.
 8           MR. RUKAVINA:     I was going to call Mr. Crawford only
 9   to authenticate the document.
10           THE COURT:     Okay.   Mr. Crawford?
11           MR. RUKAVINA:     May I proffer his testimony?

12       (Witness sworn)
13           THE COURT:     You may be seated.
14           Yeah, you can proffer and then be subject to cross-
15   examination.
16           MR. RUKAVINA:     Okay.   If you'll look at QQ while I'm
17   proffering your testimony, please.

18           THE COURT:     Let me switch books just a minute.
19           MR. RUKAVINA:     It's in volume 1.
20           Your Honor, if called to testify, Mr. Crawford would
21   testify that he was lead counsel for Ms. Doe in the underlying
22   state court lawsuit.   Exhibit QQ is a true and correct copy of
23   certain disclosures served upon Mr. Crawford and his firm by
24   insurance defense counsel hired for Pastazios Pizza at that
25   time, prior to Century denying coverage and denying a defense.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 1166
                                 Colloquy                              26

 1           And that would close his direct proffer.
 2           THE COURT:    Any questions of this witness?
 3           MR. BOWEN:    You're finished with this witness
 4   completely?
 5           MR. RUKAVINA:    Yes.
 6           MR. BOWEN:    No questions, Your Honor.
 7           THE COURT:    You want to make your relevance
 8   objection?
 9           MR. BOWEN:    I do assert the relevance objection to QQ
10   just because it's an unsworn piece of discovery in the state
11   court lawsuit.   I can't imagine how it has any relevance to

12   the questions the Court's being asked to address today.
13           THE COURT:    Mr. Rukavina, I think you addressed this
14   a little bit in one of your pleadings, but go ahead.
15           MR. RUKAVINA:    Your Honor, it is Century that is
16   arguing that there is no prejudice to the trust by proceeding
17   as it has in the appeal.   We will show Your Honor that when

18   Century controlled anything to do in this lawsuit, their
19   counsel, their chosen counsel chose to answer discovery in
20   such a way as to give them an excuse to deny coverage.    That
21   goes to the heart of the reason why we're here today, the
22   heart of why this Court should not allow someone else to speak
23   for this trust
24           THE COURT:    Anything else on the relevance objection?
25           MR. BOWEN:    Your Honor, I don't understand -- the




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 1167
                               Seidel - Direct                           27

 1   question today is whether the Court is going to enforce the
 2   plan and make us file something in the Court of Appeals.       So
 3   yes, we assert the relevance objection.      I have nothing
 4   further to say.
 5            THE COURT:    QQ is admitted.
 6   (Certain disclosures served upon Mr. Crawford were hereby
 7   received into evidence as Debtor's Exhibit QQ, as of this
 8   date.)
 9            MR. RUKAVINA:    Your Honor, I have nothing further for
10   Mr. Crawford.
11            THE COURT:    You did a good job, Mr. Crawford.

12            MR. CRAWFORD:    Thank you.   I even wore contacts.
13            MR. RUKAVINA:    Your Honor, I'll call Mr. Seidel.
14            THE COURT:    Mr. Seidel?
15        (Witness sworn)
16            THE COURT:    You may be seated.
17   DIRECT EXAMINATION

18   BY MR. RUKAVINA:
19   Q.   Sir, if you'll please identify yourself for the record.
20   A.   Yes, sir.    My name is Scott Seidel.
21   Q.   Okay.   Do you know Mr. Hesse from before?
22   A.   Yes.
23   Q.   How so?
24   A.   He had called me with regard to a fee application for his
25   firm in a case that I'd hired his firm in to be -- when I was




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                        SUPP APP 1168
                               Seidel - Direct                         28

1    the trustee.
2    Q.   What case was that?
 3 A. It was called Tagnet (ph.).
 4   Q.   And was he with Hunton & Williams?
 5   A.   Yes.
 6   Q.   And did they do a lot of work?
 7   A.   Yeah, I paid him hundreds of thousands of dollars.
 8   Q.   All right.   So --
 9   A.   Paid the firm.
10   Q.   -- Hunton is your former lawyer?
11   A.   Yes, Your Honor -- yes, sir.

12   Q.   And what does it feel like today having Hunton examine --
13             MR. HESSE:   I'm going to object to relevance, Your
14   Honor.
15             THE COURT:   Relevance?
16             MR. RUKAVINA:    Your Honor, it's again that his former
17   counsel is now going after him, purporting to add for the

18   trust benefit in the Court of Appeals, again, to the prejudice
19   issues.
20             THE COURT:   Um-hum.     Sustained.
21             MR. RUKAVINA:    Okay.
22   Q.   If you'll turn to Exhibit M, Mr. Seidel?
23   A.   Yes.
24   Q.   This is the order confirming the plan?
25   A.   Yes.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 1169
                                  Seidel - Direct                      29

 1   Q.     Okay.   If you'll turn to page 3, the first ordered
 2   paragraph "defines creditor trust agreement", do you see that,
 3   sir?
 4   A.     Yes, sir.
 5   Q.     Have you signed a creditor trust agreement --
 6   A.     Yes, sir.
 7   Q.     -- with Pastazios?
 8   A.     Yes, sir.
 9              MR. HESSE:   Your Honor, we're not trying this issue
10   today, so I would object to this being relevant.     We'll
11   stipulate that Mr. Seidel will testify that he signed the

12   trust agreement and that they're -- for purposes of today's
13   hearing, that the plan is effective, and that it's
14   substantively consolidated, and that the trust -- and just so
15   we -- that we're not -- only for purposes of today.
16              THE COURT:   Well, the question was just whether he
17   had signed.     Overruled.

18   Q.     And if we go a page further, you'll see that there's a
19   provision on page 4 about the debtor paying 50,000 dollars to
20   reacquire equity in the reorganized Pastazios Pizza.    Do you
21   see that, sir?
22   A.     Yes, sir.
23   Q.     Was that 50,000 dollars paid?
24   A.     Yes, sir, finally.
25   Q.     Okay.   Approximately what time?




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 1170
                               Seidel - Direct                          30

1 A. In May.
2    Q.   Okay.   And Exhibit M, it's already been admitted, but
 3   just if you'll confirm for the Court that that is the trust
 4   agreement that Mr. Deari and you signed?
 5   A.   Yes, sir, it is.
 6   Q.   Okay.   Now, are you familiar with the Jane Doe litigation
 7   and the judgment entered in January -- I'm sorry, in July of
 8   this year?
 9   A.   Yes, sir.
10   Q.   And how so?
11 A. I was involved.    I was at the litigation.   I spoke with

12   my counsel that I employed in the matter, and was there for
13   not every minute of the trial but for the vast majority and
14   for the decision that was made by the judge.
15   Q.   Okay.   And did you request Century to provide a defense
16   against that claim?
17   A.   Yes, sir.

18   Q.   And did Century -- how did Century respond?
19   A.   They refused.
20   Q.   What did you do then to defend against that claim?
21 A. I hired counsel.
22   Q.   Who did you hire?
23   A.   Chen Dawson (ph.).
24   Q.   And what did you have that counsel do?
25   A.   Anything and everything they could to defeat the claim.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                        SUPP APP 1171
                               Seidel - Direct                          31

 1   Q.   You were trying to get a zero claim against the trust?
 2 A. I was trying to get a zero claim against the trust.
 3   Q.   In your opinion, did they do everything that they could
 4   have?
 5   A.   Yes, sir, and the judge in the state court even commented
 6   they had done a -- a good job.
 7   Q.   Did we seek any kind of continuance from Judge Ginsberg
 8   prior to proceeding?
 9   A.   Yes, sir.
10   Q.   What did he say?
11   A.   He said that he never says never, but in this instance,

12   the Jane Doe suit, there was 99.9 percent chance there would
13   not be a continuance; that matter had been pending too long.
14   A.   And ultimately a judgment was entered against the trust,
15   correct?
16   A.   Yes, sir.
17   Q.   Were you surprised?

18 A. I was surprised by the amount, yes, sir.
19   Q.   Were you surprised about the liability?
20   A.   Yes, sir.
21   Q.   Very briefly, did Mr. Deari admit to getting Ms. Doe
22   drunk?
23   A.   Yes.
24              MR. BOWEN:   Objection, Your Honor.   Hearsay.
25   Relevance.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1172
                               Seidel - Direct                           32

 1            MR. RUKAVINA:    Your Honor, we'll let the findings of
 2   fact speak for themselves.    The question goes to what is going
 3   on with the appeal, so I do think that there is some relevance
 4   to the trustee's decision making.     But I heard Your Honor
 5   yesterday, in his order, say that this is going to be a narrow
 6   hearing today, and so I'm just going to ask for some guidance
 7   from the Court.   I really -- I agree that the discussions with
 8   Century that were had about whether to fund an appeal or not
 9   are not relevant for today.      It's only to the extent that
10   Century makes them relevant.      So if Your Honor will apply the
11   goose and gander rule, I don't need to ask these questions.

12            THE COURT:    I will.
13   Q.   What was the appeal deadline?
14   A.   October 26th.
15   Q.   Did you appeal?
16   A.   No, sir.
17   Q.   Now, are you familiar with Century's pleadings, as they

18   filed in the appeal court, seeking leave to appeal and seeking
19   to intervene to appeal?
20   A.   Yes.
21   Q.   Okay.   And do you have a problem with what Century was
22   trying to do in the appeals court?
23   A.   Yes.
24   Q.   And why do you have a problem with that?
25   A.   Well, because they're speaking on behalf of Pastazios in




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                        SUPP APP 1173
                               Seidel - Direct                         33

 1   that appeal process, and I think it's confusing.    And Century
 2   obviously is answerable only to itself and only has its
 3   motivations at heart, rather than a trustee of a trust that
 4   has fiduciary duties to creditors, et cetera.
 5   Q.   How long have you been a bankruptcy trustee?
 6   A.   Many years, twenty years.
 7   Q.   Approximately how many bankruptcy estates have you
 8   administered?
 9   A.   Thousands.
10   Q.   Can you administer a bankruptcy estate or a
11   post-confirmation estate when someone else is purporting to

12   act for you?
13   A.   No.
14   Q.   Have you ever seen such a thing before?
15   A.   No, but it was a tremendously unusual circumstance, so I
16   thought it was necessary to bring this to the Court's
17   attention.    You have an insurance company denying coverage yet

18   trying to wrestle away and assert appeal -- appellate rights
19   for the debtor.
20   Q.   When did Century first become interested, to your
21   knowledge, and what all was going on with the lawsuit?
22   A.   Once we contacted them and made them aware of the large
23   judgment that was entered; otherwise they ignored this
24   completely.
25   Q.   Now, who's the fiduciary in this case?




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 1174
                               Seidel - Direct                        34

 1   A.   Me.
 2   Q.   What do you understand your duties to be and to who?
 3   A.   My duties are to my creditors, and narrow fiduciary
 4   duties.
 5   Q.   And to the -- to the Court, with some oversight?
 6   A.   Yes.
 7   Q.   Okay.   Does Century have any duties, to your knowledge,
 8   fiduciary or otherwise, to this Court or to any of your
 9   beneficiaries?
10   A.   Absolutely not.
11   Q.   Now, if you'll look at Exhibit QQ, and if you'll look at

12   the third page, in particular.   Do you see the answer to
13   request number three?
14 A. I do.
15   Q.   Okay.   And it asks Pastazios to state the factual basis
16   of your claim.   Was Pastazios making a claim in that lawsuit?
17   A.   Not that I recall.

18   Q.   Do you have any idea for why an attorney would even
19   answer this request?
20   A.   No.
21   Q.   Do you have any concern about how this request was
22   answered by the insurance counsel hired for Pastazios by
23   Century?
24   A.   Yes, it appears to be geared to vitiate coverage.
25   Q.   Because if it's not the result of negligence, then it's




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                     SUPP APP 1175
                              Seidel - Direct                         35

 1   the result of intentional, which is excluded, correct?
 2            MR. BOWEN:   Objection.   Leading, Your Honor.
 3            THE COURT:   Sustained.
 4   Q.   Why is it geared towards excluding coverage?
 5   A.   Because of the negligence issue you mentioned.    And if
 6   it's intentional then there would be no coverage.
 7   Q.   And if you look at response -- a little bit later,
 8   response number 7, "Please disclose any insuring agreements of
 9   which you are aware".   You see the answer is, "Defendants will
10   supplement".
11   A.   Yes.

12   Q.   Do you see that?   Does that cause you any concern, the
13   nondisclosure of the insurance policy?
14   A.   Yes, it does.
15   Q.   Okay.   Does this Exhibit QQ relate, in any way, to your
16   concerns about what Century is trying to do before the
17   appellate court?

18 A. It does.   It -- to me, it shows the motivations and the
19   way that they will act in an appeal to vitiate coverage and
20   not in the best interests of creditors of the estate,
21   obviously.
22   Q.   Okay.   And will they have an opportunity to do so if
23   they're appealing for the trust?
24 A. I believe so.
25   Q.   Do you think they have a motive to do so?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1176
                               Seidel - Direct                       36

 1 A. I believe they have a strong motive to do so.
 2   Q.   Are we engaged with other litigation with Century right
 3   now anywhere regarding coverage?
 4   A.   Yes.
 5   Q.   And where is that?
 6   A.   Federal district court.
 7   Q.   Judge Solis?
 8   A.   Judge Solis.
 9   Q.   And how would you characterize that litigation?
10   A.   Tremendously contentious.
11   Q.   Okay.   Now, how much money did Ms. Doe seek from Judge

12   Ginsberg at the state court trial -- or not how much money;
13   what size of judgment did she ask for?
14   A.   They -- they were asking -- is that what you're saying?
15   Q.   Yes.
16   A.   That they were -- I think they were asking for sixty
17   million dollars.

18   Q.   And ultimately a judge awarded some twenty million
19   dollars; it goes up and down depending --
20   A.   Yes, Your Honor -- yes, sir, twenty -- twenty-ish.
21   Q.   Now, did you discuss with counsel for Ms. Doe, prior to
22   making a decision whether to appeal or not, the potential that
23   you might appeal?
24   A.   Yes.
25   Q.   Okay.   Was there any federal cross-appeal made?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                     SUPP APP 1177
                              Seidel - Direct                           37

 1   A.   Yes.
 2   Q.   Okay.   Does that give you any concern about allowing
 3   Century to appeal for the trust?
 4   A.   Yes, it could expose the trust to greater damages and
 5   expense and delay, obviously.
 6   Q.   Because of the potential for a cross-appeal?
 7   A.   Yes.
 8   Q.   Okay.   Any other issues that -- so we've identified
 9   concern that Century will be motivated by   its self-interest.
10   We've identified the potential that their appeal could go
11   haywire and actually have a higher liability against the

12   trust.   We've identified the concern that you're the fiduciary
13   and that Century has no obligation to this Court or anyone.
14   Any other concerns about what Century's trying to do with the
15   appeals court?
16   A.   No.
17   Q.   Let me ask you this:   how long will an appeal last?

18 A. I don't -- it could last forever, I mean, years.     The
19   delay that I mentioned earlier.
20   Q.   Is a a remand a potential?
21   A.   Remand is a potential, and then they could bring it back,
22   and then we've got more expense starting over, and the trust
23   doesn't have any funds to speak of.   We've got 40 -- 30,
24   40,000 dollars.   We can't afford another trial.
25   Q.   And how much of that 30 or 40,000 dollars is geared




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1178
                               Seidel - Direct                          38

 1   towards paying what's owed Chen Dawson?
 2   A.   A portion.
 3   Q.   Okay.   And have you paid my firm anything?
 4   A.   No, I haven't paid your firm one penny.
 5   Q.   Have you paid yourself anything?
 6   A.   No, of course not.
 7   Q.   So if a remand happens, who's going to pay for --
 8   A.   There's no money.
 9   Q.   Not to mention the years of delay.
10   A.   Yes.
11   Q.   Okay.   Now, can you see your role as an effective

12   fiduciary and trustee in this case being compatible with
13   Century speaking for the trust on appeal?
14   A.   No.
15   Q.   Would you have any control over what Century might do?
16   A.   No, I wouldn't.
17   Q.   And who would face the potential liability if something

18   went haywire with what Century was doing?
19   A.   Conceivably, me.
20   Q.   Has Century offered, in any way, to indemnify you,
21   personally, or your counsel, or the trust?
22   A.   No, sir.
23   Q.   Okay.   As far as the allowance of Ms. Doe's claim, just
24   so I understand, the appeal deadline has run and you did not
25   appeal?




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1179
                                 Seidel - Direct                           39

 1   A.    Correct.
 2   Q.    And are you asking the Court to find that her claim is
 3   allowed?
 4   A.    Yes, sir.
 5   Q.    And why are you asking that?
 6   A.    So that we can know where everyone lies in terms of
 7   rights, et cetera, duties.
 8              MR. RUKAVINA:    Your Honor, I'll pass the witness.
 9   Thank you.
10              THE WITNESS:    Yes.
11              THE COURT:    Does debtor's counsel have any questions

12   of the witness?
13              MS. DELEON:    No, Your Honor.
14              THE COURT:    I think it makes sense for both of you to
15   go before Century goes.
16              MR. HESSE:    Thank you, Your Honor.
17              THE COURT:    Your turn.

18              MR. BOWEN:    Your Honor, before I begin asking
19   questions I want to see if we can get some stipulations on
20   pre-admitting some of our exhibits.        The list is a lot shorter
21   now, Your Honor, in light of the Court's ruling yesterday, so
22   what we're offering is Exhibits 58, 59, 60, 61, 67, 33, 47,
23   11.
24              UNIDENTIFIED SPEAKER:      Hold on.   One moment.
25              MR. BOWEN:    47, 11.   68 and 42.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                           SUPP APP 1180
                              Seidel - Direct                            40

 1            THE COURT:    Let me switch books.
 2            MR. BOWEN:    It's going to take me a bit, Your Honor.
 3            MR. RUKAVINA:    Let me start with the easy ones.
 4            THE COURT:    All right.    Let me switch books just for
 5   a minute.
 6            UNIDENTIFIED SPEAKER:      Is there another book?
 7            MR. RUKAVINA:    Your Honor, may I?
 8            THE COURT:    Um-hum.
 9            MR. RUKAVINA:    Your Honor, we have no objection to
10   Century's 58, 59, 60, 61, 67 or 68.      Let me just take a look
11   at 68 real quick to make sure that's the executed one.       Yes,

12   it is.   It is.   Yeah, it is.    I'll stick it on the last page.
13   It is.
14            Now, Your Honor, 42, 47, 33, and 11 go to issues
15   which I believe Your Honor is excluding from consideration
16   today.   And if those are going to come in then all of mine
17   need to come in, and I need to be able to go ask the trustee

18   some more questions.   These are communications regarding the
19   purpose of the Trust, the conduct of the potential appeal.       So
20   I would object to those based on the scope of this hearing as
21   Your Honor has phrased it.
22            MR. BOWEN:    May I respond, Your Honor?
23            THE COURT:    You may.
24            MR. BOWEN:    I'm going to start with 33.    You
25   understand I'm doing this out of order.




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                         SUPP APP 1181
                               Seidel - Direct                         41

 1             THE COURT:   All right.   Let me get to 33.
 2             MR. BOWEN:   I mean, it might make more sense if we
 3   carried this, but, I mean, we'll explain it to the Court.
 4             The witness was asked about why he chose not to
 5   appeal.   Exhibit 33 is his request asking Century to pay his
 6   appeal.
 7             MR. RUKAVINA:   Your Honor, I don't recall asking Mr.
 8   Seidel why he chose not to appeal.     I recall asking him did he
 9   appeal.
10             MR. BOWEN:   Well, he also asked him, Your Honor, if
11   there was a concern the judgement would get larger and delay

12   and those kind of things, so --
13             MR. RUKAVINA:   Well, Your Honor, that relates not to
14   his decision not to appeal.     That relates to his decision to
15   contest Century's attempt to appeal.
16             MR. BOWEN:   Also, Your Honor, in Exhibit 33 the Trust
17   states, and this is from Munsch, Hardt.     This would be Mr.

18   Seidel's lawyer.   It states:
19             "Not only does the Trust request that Century fund an
20   appeal but also that the Trust believes there may be valid
21   appellate points."
22             MR. RUKAVINA:   Your Honor, again, I am prepared to
23   respond to all of this, but then I need to include additional
24   exhibits, and I need to ask Mr. Seidel additional questions.
25             THE COURT:   Why don't we take the other three




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 1182
                                Seidel - Direct                            42

 1   exhibits that are still outstanding?       That's 47, 11 and 42.
 2              MR. BOWEN:    Okay.   Turning to 47, Your Honor, 47 is a
 3   response to 33 some months later.        It's from counsel Hunton &
 4   Williams for Century, and it attaches a stipulation that
 5   Century's offering to enter into, in which Century agrees to
 6   pay for an appeal.      The trustee would agree to appeal.
 7   Trustee alone would select qualified and appropriate counsel,
 8   and trustee would control the appeal, and that the trustee
 9   would not waive any coverage rights.
10              So, I believe, Your Honor, this goes also directly to
11   Mr. Seidel's testimony about how he didn't appeal because he

12   was afraid the judgment was going to get larger and that it
13   would cause delay and expense.       And he was worried about
14   expense.
15              The fact is, Your Honor, that Century, at his
16   request, offered to pay for the appeal and acceded to every
17   one of his demands.

18              THE COURT:    Ms. Rukavina?
19              MR. RUKAVINA:    Well, Your Honor, there's two sides to
20   every story, and I think that counsel -- I would like this
21   exhibit to come in.      I would like Your Honor to know what
22   happened.    I think Mr. Seidel would like Your Honor to know
23   what happened.    We have no cause for concern before Your Honor
24   or any judge that what we did was absolutely correct and that
25   Century was negotiating with us in bad faith.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                          SUPP APP 1183
                               Seidel - Direct                          43

 1             I want all this to come in.   It's up to Your Honor.
 2   So long as, if it comes in, I get a chance to ask Mr. Seidel
 3   about this.
 4             THE COURT:   I'll admit the exhibits, and you can have
 5   a second pass at him and take an opportunity to offer to it.
 6             MR. RUKAVINA:   Thank you, Your Honor.
 7             THE COURT:   Just for the record, I guess I'll just
 8   say in the end 58, 59, 60, 61, 67, 33, 47, 11, 68 and 42 are
 9   now in.
10   (Notice of appeal filed by Century in the court of appeals was
11   hereby received into evidence as Century's Exhibit 58, as of

12   this date.)
13   (Motion to intervene filed by Century in the court of appeals
14   was hereby received into evidence as Century's Exhibit 59, as
15   of this date.)
16   (Motion for extension filed by Century in the court of appeals
17   was hereby received into evidence as Century's Exhibit 60, as

18   of this date.)
19   (Supplement filed by Century in the court of appeals was
20   hereby received into evidence as Century's Exhibit 61, as of
21   this date.)
22   (Response filed on behalf of Mr. Seidel in the court of
23   appeals objecting to Century's efforts to intervene was hereby
24   received into evidence as Century's Exhibit 67, as of this
25   date.)




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                        SUPP APP 1184
                                Seidel - Cross                         44

 1   (Letter sent to Century by Mr. Seidel's lawyers shortly after
 2   judgment was entered in the Doe action was hereby received
 3   into evidence as Century's Exhibit 33, as of this date.)
 4   (Letter from Hunton & Williams to Mr. Seidel's counsel was
 5   hereby received into evidence as Century's Exhibit 47, as of
 6   this date.)
 7   (Creditor trust agreement was hereby received into evidence as
 8   Century's Exhibit 68, as of this date.)
 9   (Document was hereby received into evidence as Century's
10   Exhibit 42, as of this date.)
11            MR. RUKAVINA:   Your Honor, we haven't discussed 11.

12   Just one second, please.
13            THE COURT:   Oh, I'm sorry.   I thought you were saying
14   for the rest of it -- you said 11 --
15            MR. RUKAVINA:   No, that's fine.   11 is the same.   I
16   would give the same responses I did to the other ones.
17            THE COURT:   All right.

18            MR. RUKAVINA:   Is 11 admitted?
19            THE COURT:   You may proceed.   11 is in.
20   (E-mail exchange between Mr. Seidel and Mr. Erler from
21   February, 2015 was hereby received into evidence as Century's
22   Exhibit 11, as of this date.)
23   CROSS-EXAMINATION
24   BY MR. BOWEN:
25   Q.   Mr. Seidel?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1185
                                Seidel - Cross                         45

 1   A.     Yes, sir.
 2   Q.     If I understand correctly, you have no objection in this
 3   court to Century appealing in its own name.    You just don't
 4   want there to be any confusion that Century is appealing for
 5   you.    Is that a correct summary?
 6   A.     That's fair.
 7   Q.     Okay.   You have a witness notebook there in front of you?
 8 A. I do now.
 9   Q.     Would you please look at Exhibit 58?   Exhibit 58 is the
10   notice of appeal that Century filed in the court of appeals.
11   Isn't that correct?

12   A.     Yes, sir.
13   Q.     It states very plainly that it's filed on behalf of
14   Century Surety Company.    Right?
15   A.     Yes.
16   Q.     There's no indication, hint or any type of implication
17   that Century is acting with your permission or in your stead,

18   right?
19 A. It says Century.
20   Q.     Well, it also does not say that --
21 A. It does not say.
22   Q.     -- that Century is appealing for you, right?
23   A.     Correct.
24   Q.     If you'd look at Exhibit 59, please.
25   A.     Yes, sir.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 1186
                               Seidel - Cross                            46

 1   Q.   This is Century's motion to intervene filed in the
 2   appellate court, right?
 3   A.   Yes.
 4   Q.   If I turn you -- turn to the page 1 -- she doesn't have a
 5   number on it, but it, not surprising, is the one before page
 6   2.
 7   A.   Yes.
 8   Q.   Okay.   And it states right there at the top that it's
 9   being filed by Century Surety Company.     Right?
10 A. It does.
11   Q.   Does not state that it's being filed by Century Surety

12   Company for you or with your permission.    Right?
13   A.   Yes.
14   Q.   And, if you would, turn to page 6.    You see on paragraph
15   13 there the sentence that begins with the word "however"?
16        "However, the trustee later refused to authorize an
17   appeal, even though Century had agreed to its stated terms

18   under a full reservation of right."
19        I'm not asking you whether you agree with that whole
20   statement, but wouldn't you agree that it's plainly apparent
21   from this document that Century filed in the court of appeals
22   that you oppose -- that you chose not to appeal on behalf of
23   the Trust?
24 A. It says that.
25   Q.   I'm sorry?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                         SUPP APP 1187
                                Seidel - Cross                        47

 1 A. It says that the trustee refused to authorize the appeal.
 2   Q.   Okay.   Exhibit 60.   This is the motion for extension of
 3   time that Century filed in the court of appeals.
 4   A.   Yes.
 5   Q.   It states again on page 1 that it's being filed by
 6   Century Surety Company.    No indication that it's being filed
 7   by you or with your permission.    Right?
 8   A.   Correct.
 9   Q.   Again, if you'd turn to page 6.    Paragraph 11, same
10   sentence from the other document.    Painfully apparent
11   that -- from Century's papers filed in the court of appeals

12   that you do not -- you have not chosen to appeal the judgment.
13   Right?
14 A. It says the same sentence, trustee refused to authorize
15   this -- the appeal.
16   Q.   Exhibit 61.   This is a supplement that Century filed in
17   the court of appeals.    Let me ask you first, are Exhibit 58,

18   59, 60, and 61, are they all the documents that Century has
19   filed in the court of appeals to date?
20   A.   My understanding.     I'm not positive.
21   Q.   Okay.
22 A. If you say so, I believe you.
23   Q.   Turn to the page, page 1 on this one as well.
24   A.   Yes, sir.
25   Q.   It plainly states it's being filed by Century Surety




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                      SUPP APP 1188
                               Seidel - Cross                         48

 1   Company, right?
 2 A. It says Century Surety Company.
 3   Q.   Doesn't say anything about filing it with your permission
 4   or on your behalf, right?
 5   A.   Correct.
 6   Q.   Now, Exhibit 67.    This is a response that your lawyers
 7   filed on your behalf in the court of appeals objecting to
 8   Century's efforts to intervene.    Right?
 9   A.   Yes, sir.
10   Q.   Now, you would agree with me, wouldn't you, sir, that
11   there's absolutely no confusion or could be absolutely no

12   confusion in the court of appeals as to whether or not you
13   chose to appeal this judgment?
14   A.   This makes it -- this response of the trustee obviously
15   alerts anyone to that fact.
16   Q.   Yes.   And it makes it painfully obvious that you object
17   in the court of appeals to Century being able to intervene in

18   the appeal, right?
19   A.   Yes.
20   Q.   And that's an issue that's joined right now in the Dallas
21   Court of Appeals.
22   A.   My understanding.    Yes, sir.
23   Q.   Now, you'd agree, sir, that one of your jobs as trustee
24   is to defend contested claims?
25   A.   Yes.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1189
                                Seidel - Cross                           49

 1   Q.   Now, you made the decision, if I understand your prior
 2   testimony, not to appeal this twenty million dollar judgment.
 3   Right?
 4   A.   Yes.
 5   Q.   And that is true even though you believed that there were
 6   valid appeal points.   Right?
 7   A.   No.
 8   Q.   If you'd look at Exhibit 33, please.     Exhibit 33 is a
 9   letter that your lawyers sent to Century shortly after the
10   judgment was entered in the Doe action, right?
11   A.   Yes.

12   Q.   In the next to the last paragraph on page 2, first,
13   you're requesting Century to provide for an appeal.
14   A.   Yes.
15   Q.   That's right?
16   A.   Yes.
17   Q.   And in the next sentence you're saying the trustee

18   believes that there may be valid appeal points.     Right?
19 A. It says there may be valid appeal points.
20   Q.   And that's a true statement, right?     You believe there
21   may be valid appeal points.
22   A.   There may be valid appeal points.      You have a twenty-one
23   million dollar judgment.    There may be valid appellate.
24   Q.   And obtaining a reversal of that judgment against the
25   Trust, that twenty million dollar judgment, that'd be a




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1190
                                  Seidel - Cross                        50

 1   positive thing, wouldn't it?
 2   A.   Yes.
 3   Q.   Okay.
 4 A. If you can assure me that that's the only thing that can
 5   happen here.
 6   Q.   Well, what Century has asked -- is going to ask the Court
 7   to do, as far as you understand it, is to get the judgment
 8   reversed.    Right?
 9            MR. HESSE:     Objection, Your Honor.   That's
10   speculation.    How could this man known what Century will ask
11   in the future? objection

12            MR. BOWEN:     Fair enough.   I withdraw that question,
13   Your Honor.
14            THE COURT:     Okay.
15   Q.   Now, you testified that, I believe, if I heard you
16   correctly, you were concerned about a remand and maybe it had
17   to be tried again.

18   A.   That is a concern.
19   Q.   Okay.    Now, you understand, sir, don't you, that before
20   there could be a remand there would have to be a reversal of
21   this twenty million dollar judgment, right?
22   A.   Yes.
23   Q.   Okay.    And in the event of a remand, your concern is that
24   it would be tried again.      Right?
25 A. It would be.     Yes.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                        SUPP APP 1191
                                Seidel - Cross                           51

 1   Q.   How much did you pay the law firm you hired to try this
 2   lawsuit?
 3 A. I believe it was twenty-five.
 4   Q.   Twenty-five thousand dollars?
 5   A.   Thousand.    Right.   A lot less than twenty million.
 6   Q.   A whole lot less than twenty million dollars, right?
 7   A.   Yes, sir.
 8   Q.   Now, if Century were allowed to appeal this judgment, it
 9   wouldn't cost you a dime, would it?
10              MR. HESSE:   Objection.   Speculation.
11              THE COURT:   Overruled.

12 A. If Century were allowed, yeah, it would not.      It should
13   not cost me any money.
14   Q.   If Century were allowed to appeal would it, as far as you
15   know, jeopardize any of your coverage arguments that you're
16   making in the Dallas Federal District Court?
17   A.   Could you repeat that question?     I'm sorry.

18   Q.   Fine.   If Century were allowed to appeal --
19   A.   Yes.
20   Q.   -- without your consent, without your agreeing, would it,
21   as far as you know, jeopardize any of your coverage arguments
22   in the Dallas Federal District Court
23 A. I'm not sure of that.
24              THE COURT:   If we could -- I know you're -- this is a
25   critical area, but if we could take just a short recess?      We




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                         SUPP APP 1192
                               Seidel - Cross                            52

 1   have two matters on our 10 o'clock docket that --
 2            MR. BOWEN:    Okay.
 3            THE COURT:    -- that one's telephonic and one is
 4   short.   I think both are short.     Y'all could leave the
 5   courtroom if you want to for, I would think, less than ten
 6   minutes, all right?
 7            MR. BOWEN:    All right.
 8            THE COURT:    Mr. Seidel, during the recess do not
 9   speak with anyone about your testimony, including your
10   attorneys.    Do you understand that?
11            THE WITNESS:   Yes, Your Honor.

12            THE COURT:    Okay.    We'll do a CourtCall for the 10
13   o'clock, and if y'all could just be back in a few minutes.
14        (Recess from 10:01 a.m. until 10:17 a.m.)
15            THE COURT:    Sorry about that.
16            MR. BOWEN:    Oh. We're not the only case on the
17   Court's docket, are we?

18            THE COURT:    Ready?
19            MR. BOWEN:    I am, Your Honor.
20            THE COURT:    You may proceed.    Wait.   One unusual
21   move, I couldn't see Mr. Rukavina, he's so tall.       But he's
22   back there.
23            You may proceed.
24   BY MR. BOWEN:
25   Q.   Mr. Seidel.




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                         SUPP APP 1193
                               Seidel - Cross                           53

 1   A.   Yes, sir.
 2   Q.   After you requested Century to pay for your appeal and
 3   told them that you believe there may be meritorious grounds,
 4   if I understand correctly, there was a period of several weeks
 5   there where the parties went back and forth and discussed that
 6   topic.   Right?
 7 A. It would -- yes.    Many, many times.
 8   Q.   Okay.   And if you'd look at Exhibit 47, please?
 9 A. 47.    I have it.
10   Q.   Just to put this in context, this is a letter from Hunton
11   & Williams to your counsel talking about that issue of whether

12   or not you're going to appeal.   Right?
13   A.   Yes, sir.
14   Q.   And this is after, I want to say, three months of
15   discussions on the topic?
16   A.   Yes, sir.
17   Q.   And this is on the appellate deadline.    Right?

18   A.   Yes, sir. .
19   Q.   Okay.   And then attached to that is a stipulation.    Just
20   so we're clear.    This is a stipulation that counsel for
21   Century wrote up and sent to you for your agreement that sets
22   forth the terms under which they were offering to fund the
23   appeal if you would appeal the judgment.     Right?
24   A.   And at 5 o'clock on the deadline date Century sent us
25   this proposal that didn't incorporate all our demands.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1194
                                Seidel - Cross                         54

 1   Q.   Okay.    You gave your deposition yesterday, right?
 2 A. I did.
 3   Q.   And would you agree with me that your decision not to
 4   appeal had nothing to do with the time of day that this letter
 5   came in.    Is that a fair statement?
 6   A.   That's a fair statement.
 7   Q.   All right.     I mean, if it had come in on the 25th or at 8
 8   a.m. on the 26th, your decision not to appeal would have been
 9   the same.    Right?
10   A.   Yeah.    Under these circumstances.
11   Q.   Okay.    And if you look at the stipulation -- I want to

12   make sure it's clear what Century's willing to do -- point 1,
13   Century's offering -- part of Century's offer is that you'll
14   pursue an appeal of this twenty million dollar judgment on
15   behalf of the Trust under a full reservation of your rights.
16   Do you see that, point 1?
17 A. I do.

18   Q.   Point 2, Century agreed to be the sole source of funds.
19   They were going to pay one hundred percent of the costs of the
20   appeal.    Right?
21   A.   Right.
22   Q.   Point 3, you would accept Century's offer to fund the
23   appeal under a full reservation of its rights.    Right?
24   A.   That's what it says.
25   Q.   So basically everybody's going to keep their powder dry.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1195
                               Seidel - Cross                         55

 1   They're going to argue -- everybody's going to keep their
 2   arguments that they have at the time, argue about it later.
 3   Right?
 4 A. I don't know about that.
 5   Q.   Well, that's what they're offering.    Both sides offer
 6   under a full reservation of rights.
 7   A.   That's what -- that --
 8   Q.   That's the point, right?
 9 A. It says full reservation of rights.
10   Q.   Goes on to say that you, and you alone, will get to
11   select qualified and appropriate independent appellate

12   counsel.    Right?
13 A. It says that.
14   Q.   In point 5, trustee and independent appellate counsel
15   will direct the appeal.   So you would get the chance of not
16   only picking counsel but telling them what arguments to make
17   and what arguments not to make on appeal.    Right?

18 A. It says direct the appeal.
19   Q.   Solely up to you.    Right?
20 A. It says direct appeal.   Yes, sir.
21   Q.   So if you chose -- if it were your wish to tell them to
22   argue only reverse and render points as opposed to reverse and
23   remand points, that'd be something that you could control.
24   Right?
25   A.   Yes.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 1196
                                 Seidel - Cross                        56

 1   Q.   If it was your desire to have them not attack specific
 2   findings of fact that you thought were so important, something
 3   you could have controlled, right?
 4 A. It says "direct the appeal", yes.
 5   Q.   All right.   You're familiar with the Gruber Hurst law
 6   firm, right?
 7   A.   Yes, sir.
 8   Q.   Gruber Hurst is the law firm who obtained the twenty
 9   million dollar judgment against Pastazios?
10   A.   Yes, sir.
11   Q.   Gruber Hurst is the law firm who brought you in as

12   trustee.
13   A.   Yes.    That's fair.   I mean, they interviewed me.
14   Q.   Gruber Hurst is the one --
15   A.   The judge is the one that brought me in as trustee, in
16   other words.
17   Q.   Gruber Hurst is the one who first identified you and

18   brought you into this case, right?
19   A.   Yes.
20   Q.   Isn't it true that three days before you made your
21   decision not to appeal Gruber Hurst threatened to sue you if
22   you filed a notice of appeal?
23 A. I get threatened all the time, but yes, they did, and --
24   Q.   Look at Exhibit 43, please.     The top of page 2.
25        "If the trustee appeals the state court" --




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1197
                                Seidel - Cross                          57

 1 A. I'm sorry.     I lost you.
 2   Q.   All right.     Top of page 2, the first full sentence.   It
 3   starts with the word --
 4   A.   On what exhibit?
 5   Q.   Oh.
 6 A. I thought you said 43.
 7   Q.   It is 43.
 8 A. 43.
 9   Q.   Page 2.
10   A.   Yes.    The letter from Gruber.
11   Q.   Right.    Page 2.

12   A.   Okay.
13   Q.   Top of the page.
14        "If the trustee appeals the state court judgment he would
15   be breaching his fiduciary duties to the Trust beneficiaries,
16   including Ms. Doe."
17        See that?

18 A. I see that.
19   Q.   So on the one hand, you have Century offering to pay for
20   the appeal.    You reserve your rights, and you get to choose to
21   direct the appeal.    On the other hand, you have the firm who
22   brought you into this thing threatening to sue you if you do
23   appeal.    Right?
24   A.   Yes.    I get threatened all the time.   I don't pay
25   attention to it.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1198
                               Seidel - Cross                             58

 1   Q.   You didn't answer my question, sir.
 2   A.   Um-hum.
 3   Q.   Is it correct to say that Gruber Hurst brought you into
 4   this bankruptcy proceeding, before you were ever appointed
 5   trustee, for the purpose of suing Century, as opposed to
 6   defending the claims that they were bringing against
 7   Pastazios?
 8   A.   No, sir.
 9            MR. HESSE:    Objection, Your Honor.   That would be
10   speculation.
11            MS. DELEON:   I'll join the objection.

12            THE COURT:    Sustained.
13   Q.   If you would look at Exhibit 11, please, sir.       This is an
14   e-mail exchange between you and Jeff Erler at Gruber Hurst way
15   back in February of this year.      Is that right?
16   A.   Yes.
17   Q.   It's before you were appointed trustee.      Is that correct?

18   A.   Yes.
19   Q.   It was months before Gruber Hurst was able to obtain a
20   judgment against Pastazios.   Right?
21   A.   Yes.
22   Q.   So as you understood it at the time, after you got your
23   hands around it, Gruber Hurst's client was a claimant, was a
24   proposed creditor of the estate, bankruptcy estate.       Right?
25   A.   Yes, sir.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                          SUPP APP 1199
                               Seidel - Cross                          59

 1   Q.   And the first e-mail that Gruber Hurst sent to you on
 2   February 18th is Mr. Erler saying we anticipate appointing a
 3   litigation trustee, and he'd like to visit with you
 4   potentially about serving in that role.    You see that?
 5 A. I see it.
 6   Q.   Then you asked him for information on that a couple of
 7   days later if she could run your conflicts.
 8   A.   Yes, sir.
 9   Q.   And his response to you is the primary litigation target
10   for the litigation trust is Century Surety Company.    Right?
11 A. It says that.    Yes, sir.

12   Q.   So before you were ever hired and appointed, Gruber Hurst
13   contacted you, brought you on to sue Century to cover a
14   judgment that they planned to get against Pastazios.    That sum
15   it up?
16   A.   No.    The way I take this is that there's a potential that
17   there's a claim.   If things go the way that it may go, Century

18   may be an adverse party, and so that's what I was running a
19   conflict check on.
20   Q.   Well, they don't tell you Jane Doe's name.    Right?
21   A.   Right.
22   Q.   She's clearly an adverse party at that point.    She's
23   their client, right?
24   A.   Correct.
25   Q.   They don't say your initial adverse party will be Jane




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1200
                                Seidel - Cross                         60

 1   Doe, do they?
 2   A.   They do not.
 3   Q.   But that was the reality of the situation.    When you were
 4   hired your first job was to defend Jane Doe's claims against
 5   Pastazios.    Right?
 6   A.   Yes.
 7   Q.   And it's your job as a trustee.
 8   A.   Yes.
 9   Q.   Right?     Now, --
10 A. I did that.
11   Q.   Exhibit 68, sir.

12   A.   Yes.
13   Q.   Now that's the creditor trust agreement that you talked
14   about earlier.
15   A.   Hold on a second.     Okay.
16   Q.   And this is the one that was signed.    Right?
17   A.   Yes.

18   Q.   And you didn't have anything to do with drafting this,
19   did you?
20 A. I did not, sir.
21   Q.   All right.     But you do understand that this trust
22   agreement includes the concept of a trust advisory board.
23   Right?
24   A.   Yes.    We've talked about that at length.
25   Q.   Okay.    And then we also talked about -- and if you'd turn




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1201
                                 Seidel - Cross                           61

 1   to page 17 of it, there's a blank as to who the trust advisory
 2   board is to be.    Right?
 3   A.   Right.    We've been --
 4              MR. RUKAVINA:    Your Honor, I object to relevance
 5   grounds.    And hear me out for a moment.
 6              This is the second time now that Century comes to
 7   Your Honor and says that there are standing issues with this
 8   Trust, but we shouldn't try them today, so don't make a
 9   finding, Judge.    And then they go into evidence on this.      So
10   either they can play by the rules and interject the issue, and
11   Your Honor can make a ruling, and we'll live by it, or this

12   has no relevance to today's hearing.
13              THE COURT:   Response on relevance?
14              MR. BOWEN:   Your Honor, make no mistake about it.
15   What's going on today is they're asking the Court help them,
16   essentially, uphold this judgment.     And this document requires
17   Mr. Seidel to only move forward under the guidance and review

18   of a trust advisory board that was never appointed.
19              The obvious fact from looking at this is that the
20   idea in this situation is to have an independent third-party
21   professional serve on the trust advisory board.     What the
22   evidence is going to show in a minute is that Godwin Gruber,
23   Jeff Erler, the same man who hired him to be trustee,
24   considered himself to be the sole member of this trust
25   advisory board.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1202
                                Seidel - Cross                         62

 1             So what the evidence is going to show is if it worked
 2   out the way Godwin Gruber wanted, Godwin Gruber would have
 3   been the plaintiff, sued Pastazios, and the sole member of the
 4   advisory board overseeing and guiding the trustee, who had the
 5   right to fire the trustee.    I believe that's plainly relevant
 6   to their efforts today to try to interfere with Century's
 7   appeal of this judgment.
 8             THE COURT:   Help me on how it's relevant on the
 9   narrow issue that's in front of the Court today.
10             MR. BOWEN:   Well, Your Honor, I believe they've come
11   into this court and they've essentially asked the Court -- the

12   Court's not considering whether the plan's valid.    I
13   understand that.   What they're asking the Court to do is,
14   essentially, I believe, enter an injunction either stopping
15   Century from or limiting Century's rights on appeal or forcing
16   Century to file something that says it does not seek this.       It
17   does not move for the benefit of the trustee.

18             The trustee's filed this motion asking for that
19   relief.   And he's self-interested.    He gets five percent of
20   the recovery.   And this was all prewired by the Gruber Hurst
21   law firm.
22             THE COURT:   Mr. Rukavina?
23             MR. RUKAVINA:   Your Honor, again I have no problem
24   trying that fully and fairly, but then Century can't say oh,
25   and, Judge, whatever your ruling, it's not binding on us.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 1203
                              Seidel - Cross                           63

 1            THE COURT:   Sustained on relevance.
 2            MR. BOWEN:   All right.   I'm going to ask a question,
 3   and I'm not sure if this was covered by your objection.
 4   BY MR. BOWEN:
 5   Q.   Am I correct, sir, that whenever you made the decision
 6   not to appeal you were not acting under the guidance and
 7   supervision of a Trust or trust advisory board that's in this
 8   agreement approved by the Court?
 9            MR. RUKAVINA:   Your Honor, I would object to
10   relevance, to legal conclusion, and also mischaracterizing
11   what happened.   There was no trust advisory board.   Moreover,

12   the trust agreement doesn't require him to consult with the
13   trust advisory board regarding the Doe claim.
14            THE COURT:   Sustained on relevance.
15   Q.   You are going to recover five percent of whatever
16   judgment you get against Century, right?   You personally.
17 A. I will recover five percent of any dollars I touch, which

18   at this point is de minimis, and we've spent hundreds of
19   thousands of dollars.
20   Q.   Right.   But if you get a twenty million dollar judgment
21   against Century, based on this twenty million dollar judgment
22   that you have against you, you get five percent of that.
23 A. If twenty million dollars comes into the Trust, I would
24   get five percent.
25   Q.   Okay.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1204
                             Seidel - Redirect                         64

 1            MR. BOWEN:    I pass the witness, Your Honor.
 2            THE COURT:    Mr. Rukavina?
 3   REDIRECT EXAMINATION
 4   BY MR. RUKAVINA:
 5   Q.   Has your desire or hope for a commission motivated any
 6   single action that you have taken in this --
 7   A.   Absolutely not.    It's disgusting that that's even being
 8   asserted.
 9   Q.   And if you had defeated the Doe claim in front of Judge
10   Ginsberg that means zero dollars, would you have been paid a
11   lick in this case?

12 A. I would have gotten 5 percent on 50,000 dollars, and I've
13   had a little time in the case, and that'd be it.
14   Q.   So in --
15   A.   But the fifty --
16   Q.   So in --
17   A.   This five percent commission is not driving what I'm

18   doing here.
19   Q.   In fact, you were jeopardizing your own commission by
20   litigating the Doe claim in front of Judge Ginsberg.
21   A.   Absolutely, but that's what trustees do.
22   Q.   Now, you were asked about this Exhibit 11.    You don't
23   have to look at it again.    But did Mr. Erler ever tell you not
24   to contest the Doe claim?
25   A.   No, sir, he did not.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 1205
                               Seidel - Redirect                        65

 1   Q.   Did Mr. Erler ever try to influence on how you would
 2   contest the Doe claim?
 3   A.   No, sir, he did not.
 4   Q.   Other than Exhibit 43, which we'll get to in a moment,
 5   did Gruber Hurst ever give you any input on how you should
 6   defend the Doe claim on behalf of the Trust?
 7   A.   No.
 8   Q.   With respect to Exhibit 43, the one where they allege
 9   that you're breaching your fiduciary duty if you appeal, did
10   you have me go do something about this?
11 A. I had you slap him down.

12   Q.   And were they slapped down?
13   A.   They were slapped down.
14   Q.   Did you consider it in your decision --
15              THE COURT:    Is that a legal term, Mr. Seidel?
16              THE WITNESS:   It's a legal term, Your Honor.
17   Q.   Did you consider their threat in this letter in any way,

18   shape or form in ultimately deciding not to appeal?
19   A.   No.    I was threatened by both sides in this matter no
20   matter what I did.      Century said I would vitiate coverage if
21   we did this or didn't do that.     Jane Doe said they'd sue me if
22   I did this or didn't do that.     That rolls off my back.
23   Q.   Mr. Seidel, why don't we look at their motion to
24   intervene, please, that counsel asked you about in my
25   exhibits?    It is going to be DDD, Davor, Davor, Davor.     The




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1206
                              Seidel - Redirect                        66

1    Davor cube.
2    A.   Must be a good one.
 3            THE COURT:     Did you say triple D?
 4            MR. RUKAVINA:     Triple D as in David, Your Honor.
 5   A.   DDD.     I have it, sir.
 6   Q.   Go back to that page 1, which doesn't have a page number
 7   on it.
 8   A.   Okay.
 9   Q.   Do you see where it talks about Pastazios and Century
10   will suffer prejudice if Century is not permitted to intervene
11   and pursue reversal of the final judgment against Pastazios?

12   A.   You keep using the name Pastazios, our debtor.
13   Q.   And on page 7 -- if we go to page 7, paragraph 15,
14        "With the deadline to file a notice of appeal having
15   passed, Century is now compelled to participate in the appeal
16   in order to protect Pastazios' interest".
17        Is that what it says?

18   A.   That's what it says, sir.
19   Q.   And if we go to page 8 and 9.
20        "Without Century's participation in this appeal Pastazios
21   will face joint and several liability that is incompatible
22   with Texas law."
23        Do you see that?
24 A. I see that, and that's what it says, sir.
25   Q.   And on page 9,




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                       SUPP APP 1207
                               Seidel - Redirect                       67

 1          "If the improper judgment against Pastazios stands,
 2   Pastazios will suffer extreme prejudice."
 3          Do you see that?
 4 A. I see that, and that's what it says, Pastazios.
 5   Q.     Who gets to decide whether the Trust suffers prejudice or
 6   not?
 7 A. I do.
 8   Q.     Who gets to decide who controls the defense of the Doe
 9   claim?
10 A. I do.
11   Q.     If you go to page 12 it talks about how it would be

12   inequitable to allow the Doe judgment, et cetera, et cetera.
13   Then it says,
14          "Such a result will prejudice Pastazios while increasing
15   the trustee's potential compensation, which raises the
16   question of whether the trustee has a conflict of interest."
17          Do you see that?

18 A. I see that.
19   Q.     On page 17, if we go forward on page 17, where it begins
20   with "On the other hand", "Pastazios would suffer prejudice if
21   Century does not appeal".
22          Do you see that?
23 A. I see -- that's exactly what it says.
24   Q.     And finally, it talks about, in the middle of the
25   paragraph or the page there,




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                      SUPP APP 1208
                             Seidel - Redirect                        68

 1        "Century's intervention under these circumstances will
 2   serve to protect Pastazios."
 3   A.   Pastazios.
 4   Q.   So do you feel like we're being unreasonable, or that
 5   we're just way out there in cuckoo land by reading this to be
 6   an appeal for Pastazios?
 7   A.   No, I don't.   And I think this is a tremendously unusual
 8   circumstance, and I think we were compelled to bring this to
 9   the Court's attention, and that's what we're doing.
10   Q.   Yes.    Have we asked Century to clarify that it is not
11   seeking appellate relief for the Trust?

12   A.   Yes.    A very simple one sentence would do it.
13   Q.   Has Century ever given us anything like that?
14   A.   Not to my knowledge.    In fact, they refused.
15   Q.   Okay.   Do you have any explanation for why they would
16   refuse to give you that if they were not, in fact, trying to
17   appeal for the Trust?

18 A. I don't.
19   Q.   Okay.   Now, I'm going to take you through some other
20   documents, and I'm going to try to be brief, so we're not
21   going to go through all of them.
22   A.   Okay.
23   Q.   But we're going to study my exhibits this time.   Okay?
24   A.   Yes, sir.
25   Q.   Exhibit Z, as in zebra.    This is the same July 14th




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1209
                                Seidel - Redirect                         69

 1   document that counsel had you look at where you notified
 2   Century of the judgment --
 3   A.   Right.
 4   Q.   -- and requested a defense.
 5   A.   Right.
 6   Q.   Here.    Now let's go to Exhibit AA.
 7   A.   AA.    I'm with you.
 8              MR. RUKAVINA:    I'll move to admit Exhibit AA, Your
 9   Honor.   It's my letter.    I can authenticate it.
10              MR. BOWEN:   I thought it had already been admitted,
11   but there's no objection.

12              THE COURT:   AA is in.
13   (Mr. Rukavina's letter was hereby received into evidence as
14   Trustee's Exhibit AA, as of this date.)
15   Q.   Now, you'll see that I'm writing there a paragraph that
16   says,
17        "As an initial matter, let me make clear that we will

18   provide all reasonable cooperation to Century concerning a
19   potential appeal."
20   A.   Yes.
21   Q.   "As we previously informed you, the trustee lacks the
22   resources to prosecute an appeal."
23        Were both of those sentences true and correct?
24   A.   Yes, sir.
25   Q.   Do you believe that we provided all reasonable




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                          SUPP APP 1210
                             Seidel - Redirect                         70

 1   cooperation to Century concerning an appeal?
 2   A.   Yes.
 3   Q.   Is it true that the Trust lacked the funds to prosecute
 4   an appeal?
 5   A.   Yes.
 6   Q.   How much would an appellate lawyer have cost the Trust?
 7   A.   Anywhere from 30 to 100,00 dollars.
 8   Q.   And did the --
 9   A.   Probably more.
10   Q.   Did the Trust have those funds?
11   A.   No.

12   Q.   Okay.   Now we'll skip a couple of these others to try to
13   focus on what's relevant for today.     And go to Exhibit DD,
14   David, David.   This a letter sent by Century to you?   Have you
15   seen this letter before?
16 A. I see DD, the letter to Davor.
17   Q.   Yes.

18 A. I've seen it.
19   Q.   Okay.   And it says right there,
20        "Century Surety Company has decided to participate in the
21   ongoing defense of Pastazios, the insured, subject to a full
22   reservation of rights of all coverage issue."
23        Do you see that?
24 A. I do.
25   Q.   Okay.   "This will be subject to the reservation of rights




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1211
                                Seidel - Redirect                        71

 1   previously sent and a supplemental reservation of rights to be
 2   supplied later."
 3        Do you see that?
 4 A. I see that.
 5   Q.   Anywhere in there does Century talk about funding an
 6   appeal?
 7   A.   No.
 8   Q.   Did you have any problem with Century reserving its
 9   rights on the coverage issues?      That means that Century would
10   say notwithstanding our funding for you, we deny coverage and
11   reserve all of our rights to litigate coverage.        Would you

12   have any problem with that?
13   A.   Yes.
14   Q.   What problems did you have?
15   A.   Well, not -- with the reservation of rights we're okay.
16   Q.   Okay.   So, in other words, you didn't have a problem with
17   Century reserving --

18   A.   Not with the reservation of rights.
19   Q.   What problem did you have?
20   A.   What I had -- what one of the lawyers at your firm
21   pointed out is we had to be --
22              MR. BOWEN:   Objection, Your Honor.   Hearsay.
23              THE COURT:   Sustained on that.
24              MR. RUKAVINA:    Don't talk about what --
25              THE WITNESS:    Okay.   I'm done.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1212
                               Seidel - Redirect                         72

 1             MR. RUKAVINA:    -- what someone told you.
 2   Q.    What problem did you personally have with respect to what
 3   Century was talking about?
 4   A.    What we had to make sure here is that we weren't allowing
 5   Century to escape liability for previous breaches and/or
 6   revive any rights and obligations by virtue of getting this
 7   appeal done.
 8   Q.    Do you have an understanding of what a duty to cooperate
 9   is in the insurance world?
10   A.    A vague one.
11   Q.    What is your understanding?

12   A.    That Century can, kind of, call the shots on what's being
13   appealed and appellate points, et cetera.
14   Q.    Okay.   And was it your position that that duty existed or
15   didn't exist any longer as of this time?
16   A.    Yes.    That they had breached, and so their duty had
17   lapsed or evaporated.

18   Q.    And is that the duty that you were worried about reviving
19   if Century now --
20   A.    Yes.
21   Q.    -- funded an appeal?
22   A.    Very much.   Very much so, because I was
23   worried -- concerned that they would try to vitiate coverage.
24             MR. RUKAVINA:    Okay.   Your Honor, I'll move to admit
25   DD.




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                        SUPP APP 1213
                               Seidel - Redirect                        73

 1             MR. BOWEN:   No objection, Your Honor.
 2             THE COURT:   DD's in.
 3   (Letter from Century Surety Company to Mr. Seidel was hereby
 4   received into evidence as Trustee's Exhibit DD, as of this
 5   date.)
 6   Q.   Now, let's go to Exhibit EE.
 7             MR. RUKAVINA:    Again, this is a letter from me, which
 8   I'll authenticate and I'll ask to admit.      Edward, Edward.
 9             MR. BOWEN:   No objection, Your Honor.
10             THE COURT:   EE is in.
11   (Letter from Mr. Rukavina to Century Surety Company was hereby

12   received into evidence as Trustee's Exhibit EE, as of this
13   date.)
14   Q.   Now, the judge can read this letter for himself, but
15   explain to me what prompted us to send this letter to Century?
16 A. It was -- time was running out.    We had a month or so to
17   either appeal or not appeal, and we'd been playing around with

18   this.    So we wanted a definitive agreement, which had the
19   offer that the trustee could accept for Century to fund an
20   appeal.
21   Q.   Okay.
22   A.   And this articulated the require --
23   Q.   And you gave Century two alternative offers.     Correct?
24   A.   Correct.
25   Q.   And the first one speaks for itself.      It's just Century




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                        SUPP APP 1214
                             Seidel - Redirect                         74

 1   admits liability and can do what it wants on the appeal.    Did
 2   Century accept that offer?
 3   A.   No.    They've always denied liability, which is such an
 4   interesting thing that we're all here.
 5   Q.   The second offer contains five conditions.     And the judge
 6   can read them for himself, but explain to the judge the point
 7   of these five conditions.
 8   A.   We had to be extremely cautious that we were not
 9   prejudicing creditors' rights with regard to any ability to
10   recover.    So what we were doing was putting that all in
11   writing and getting it all down so that if there was a funding

12   of an appeal there was to be no tricks.     There was to be no
13   revival of rights, duties, et cetera.    We were just going to
14   do an appeal.
15   Q.   With your independent counsel?
16   A.   With my independent counsel.
17   Q.   And you alone would make the determination?

18   A.   Only me.
19   Q.   And then point one, I think, is the key, that the
20   trustee's agreement would in no way revise any alleged
21   obligation under the policy or law, including any alleged duty
22   to cooperate with Century.
23        Now, if there was a duty to cooperate, and Century wanted
24   the appeal pursued in a particular way, and you said no, I
25   don't want to do that, were you concerned about what the




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1215
                             Seidel - Redirect                          75

 1   result would be?
 2   A.   Yes.    I was concerned that they could control the trustee
 3   of the Trust on those issues.
 4   Q.   And if you didn't do what they want then they'd say no
 5   coverage.
 6   A.   That's exactly right.
 7   Q.   Okay.   And the last sentence of this paragraph reads,
 8        "The Rule 11 agreement would also contain provisions
 9   agreeable to the trustee that Century would want to protect
10   its position and ensure that it is not prejudiced."
11        What was the point of that?

12 A. It's a two-way deal.    I understand that they have to
13   protect themselves too, so we put that sentence in there.
14   Q.   Okay.   Prior to October 26th, the letter that counsel
15   asked you about, did Century ever send us a proposed
16   agreement?
17   A.   No, they never did.

18   Q.   Okay.   Now, we can again skip some of these.   I do want
19   to talk to you about Exhibit HH, but actually I want to talk
20   to you about it with respect to Century's Exhibit 38.     Do you
21   have Century's Exhibit 38 anywhere handy?
22   A.   Yeah, I can find it.
23   Q.   Century's Exhibit 38 includes a memorandum to Mr. Meyer
24   Acentury (ph.) from Charlie Frazier, Century's appellate
25   counsel.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 1216
                               Seidel - Redirect                          76

 1   A.    Yes.
 2   Q.    Did you review this memorandum?
 3 A. I did.
 4   Q.    And in this memorandum Century's appellate lawyer is
 5   providing several possibilities on how the judgment could be
 6   attacked.     Correct?
 7   A.    Correct.
 8   Q.    What is, in your opinion, the result on coverage if any
 9   of these five potential attacks are made?
10   A.    To be --
11             MR. BOWEN:     Objection, Your Honor.    Lacks foundation.

12             THE COURT:     Response?
13             MR. RUKAVINA:     Your Honor, it's just his opinion.
14             THE COURT:     Overruled.   Goes to the weight to give
15   it.
16   A.    Could be harmed.
17   Q.    Do you believe that these five appellate points were

18   geared more towards denial of coverage than a reversal of the
19   judgment?
20 A. I do.
21   Q.    Okay.    Now let's go back to my exhibits, please.
22   A.    Yes, sir.
23   Q.    And we'll go to Exhibit KK.
24             MR. RUKAVINA:     This is my letter.    I can authenticate
25   it.   I move to admit Exhibit KK.




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                          SUPP APP 1217
                              Seidel - Redirect                         77

 1            MR. BOWEN:    No objection, Your Honor.
 2            THE COURT:    KK is in.
 3   (Letter from Mr. Rukavina was hereby received into evidence as
 4   Trustee's Exhibit KK, as of this date.)
 5   Q.   This is three days before the appeal deadline, correct?
 6   A.   Three days before the appeal deadline.
 7   Q.   Okay.   And we still -- we write that we are confused by
 8   your letter.   Were we confused?
 9   A.   We were totally confused.     We didn't know what they're
10   doing.
11   Q.   So ultimately in this letter we conclude if Century has a

12   firm offer to make and to avoid any confusion, the trustee
13   requests that Century promptly send a proposed Rule 11
14   agreement that would contain the definitive terms of Century's
15   proposal.    The trustee will be available all weekend to review
16   and consider the same.
17        What was the point of sending that communication?

18   A.   You -- time was out.    We had to make a call now.
19   Q.   This was a Friday?
20   A.   This was a Friday.
21   Q.   Were you and I available all weekend?
22   A.   We made ourselves.   We weren't, but we made ourselves.
23   Q.   And did we conclude Century should not rely on or
24   interpret this letter to suggest that the trustee will appeal.
25   Do you see that?




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                        SUPP APP 1218
                                Seidel - Redirect                          78

 1 A. I see that.
 2   Q.     Had you made a decision by then to appeal or not?
 3 A. I had not.
 4   Q.     Okay.   LL is the same document.   I apologize.    MM is the
 5   same document that counsel asked you to looked at.
 6   A.     The Rule 11 agreement?
 7   Q.     No.    Hold on.   I'm wrong about that.   I apologize.   There
 8   were two October 26th letters.      Let's go to NN, Nancy, Nancy.
 9   This is the same that counsel had you look at.       Let's just
10   look at it here, because we don't have to shuffle binders that
11   way.

12   A.     Okay.
13   Q.     Three days later, after this letter -- was that the first
14   time that Century sent a proposed document?
15   A.     Yes.
16   Q.     Okay.   And what time did we get that?
17 A. It was 5 o'clock.     People had left the offices for the

18   day.
19   Q.     And this is the appeal deadline itself?
20   A.     This is the deadline.
21   Q.     Did you ignore this letter, or did you do anything about
22   it?
23 A. I absolutely didn't.     We scrambled every -- we found
24   people out at dinner, interrupted dinners and things.        At 7
25   o'clock at night we got four lawyers on the phone talking




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net

                                                          SUPP APP 1219
                             Seidel - Redirect                        79

1    about this.
2    Q.   Did you consider the stipulation attached here too to be
 3   a proposed defendant of the document?
 4 A. I did not.
 5   Q.   Why?
 6   A.   Because it has this footnote about an agreement where
 7   they're going to --
 8   Q.   Read that footnote on the first page of the letter, sir.
 9   A.   Footnote on page 1 says,
10        "We can continue working on the stipulation language
11   after the notice of appeal is filed."

12   Q.   And how did you view that?
13 A. I took that as an agreement to agree in the future that
14   if we can come to an agreement, which --
15   Q.   And do you have --
16 A. It's been -- that's --
17   Q.   -- an understanding as to whether an agreement to agree

18   is enforceable?
19 A. It's -- not when I was in law school.
20   Q.   Was the stipulation signed?
21 A. It was not signed.
22   Q.   Was that a concern for you?
23   A.   Yes, it was, because now I would -- they would have me
24   sign it, and be binding on me but not on them.
25   Q.   Okay.    And let's look at point 6 of their proposed




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1220
                             Seidel - Redirect                           80

1    stipulation.
2    A.     Yes, sir.
 3   Q.     And let's read this, and I'm going to interject little by
 4   little, and I'm going to ask you questions.      So bear with me.
 5   A.     Yes, sir.
 6   Q.     So "Century and PPI Creditor Trust each fully reserve and
 7   retain their respective rights, if any, under the Century
 8   insurance policy at issue in this action and any potentially
 9   applicable law."
10          No problems there, right?
11   A.     Right.

12   Q.     "This agreement will in no way modify or revise any
13   alleged duty or obligation under the policy or law."
14          Exactly what you want, right?
15   A.     Yup.
16   Q.     "As it exists on the date of this agreement, October 26,
17   2015."

18          Do you recall that?
19 A. I had a tremendous problem with that?
20   Q.     Why?
21   A.     Because on October 27th if they funded then everything is
22   off.    All bets are off, and we're right back.    We're stepping
23   right into the trap we were so concerned about.
24   Q.     Do you feel like you were being set up?
25 A. I do.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                        SUPP APP 1221
                                Seidel - Redirect                       81

 1   Q.   Can you think of any reason why they would insert that
 2   date there other than to revive the duty to cooperate on
 3   October 27th?
 4   A.   No.
 5   Q.   After you've gone through this experience with Century,
 6   do you have a view as to whether you believe that they were
 7   negotiating with you in good faith or not?
 8 A. I do have such a view.
 9   Q.   And what is your view?
10 A. I do not believe they were negotiating in good faith.
11   Q.   And does that view also color your desire that they not

12   control a potential appeal on behalf of the Trust?
13   A.   Yes.
14   Q.   And do you have any doubt that they will channel that
15   appeal, as their lawyers' memorandum to you says, to destroy
16   coverage?
17 A. I have no doubt.

18   Q.   What is the largest asset, if only asset of this estate?
19 A. It's the ability to recover from Century at this point.
20   Q.   And do you intend to prosecute that for the benefit of
21   your beneficiaries?
22   A.   Yes, sir.
23              MR. RUKAVINA:    Pass the witness.
24              THE COURT:   Recross?
25              MR. BOWEN:   Yes, Your Honor.   Thank you.




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1222
                              Seidel - Recross                         82

 1   RECROSS-EXAMINATION
 2   BY MR. BOWEN:
 3   Q.   I don't want to go back through it, sir, but you spoke
 4   about some of the passages in the papers that we filed in the
 5   court of appeals say extreme prejudice and judgment, reversal
 6   of the judgment would benefit the Trust.    Remember going
 7   through that?
 8   A.   A little bit.    Yes, sir.
 9   Q.   Isn't it true that a twenty million dollar judgment
10   against you is extreme prejudice?
11   A.   Twenty million dollar judgment is a big judgment, yes.

12   Q.   Yes.    And wouldn't you agree that obtaining the reversal
13   of a twenty million dollar judgment is to your benefit, to a
14   judgment debtor's benefit?
15   A.   To have no judgment there would be a benefit to the Trust
16   by virtue of not having that obligation.
17   Q.   Okay.   You mentioned this issue about revising a duty or

18   some such like that.
19   A.   Yes, sir.
20   Q.   Is it your testimony that your decision not to appeal
21   this twenty million dollar judgment was based, at least in
22   part, on an effort to preserve insurance coverage?
23   A.   There was many aspects that went into the decision.
24   Q.   But one of them, was it based on preserving coverage
25   arguments, right?




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1223
                              Seidel - Recross                        83

 1   A.   Well, you had -- you had to protect any potential
 2   recovery for the Trust, and if that is insurance proceeds then
 3   it is insurance proceeds.
 4   Q.   My question is was one of the reasons -- I understand
 5   your testimony there were more than one -- was one of the
 6   reasons why you decided not to appeal was based on your desire
 7   to not run into coverage problems in the federal district
 8   court?
 9   A.   What was it -- not to revive any duties to cooperate, et
10   cetera.
11   Q.   On coverage.    Yes, sir?

12   A.   Yeah, on coverage so that --
13   Q.   I'm sorry.   Were you finished?
14   A.   So that this Century couldn't be directing any of the
15   appeal, et cetera.
16   Q.   Now, I don't know if you recall this, but you've listed a
17   number of reasons why you chose not to appeal.   Not one of the

18   reasons why you chose not to appeal was based on the merits of
19   the appeal, was it?
20   A.   Century made it easy.   We never had to reach that,
21   because they wouldn't get to the deal.
22   Q.   Sir, my question is of all the things you considered
23   about whether or not to appeal, none of them was based on
24   whether or not an appeal had merit.
25   A.   No, I wouldn't say that's true.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                      SUPP APP 1224
                               Seidel - Recross                        84

 1   Q.   Did you analyze the merits of the appeal?
 2 A. I spoke with -- I spoke with counsel concerning the
 3   potentials of an appeal.
 4   Q.   Now, you saw the memo that Mr. Charlie Frazier, the
 5   appellate counsel hired by Century, raised about possible
 6   arguments that could be made on appeal, right?
 7   A.   Yes, sir.
 8   Q.   Now, if you controlled counsel in the appeal, you could
 9   instruct counsel what arguments to make, what arguments not to
10   make, right?
11   A.   That's correct.

12   Q.   You testified about how this stipulation came in from
13   Century at 5 o'clock in the afternoon, right?
14   A.   Yes.
15   Q.   Now, I want to make sure that we're clear on this.    Does
16   it make a -- did it make a difference in your decision to
17   appeal whether it came in at 5 o'clock or 8 a.m. or the day

18   before?   It wasn't a matter of timing, was it?
19 A. It shows their callousness with regard to all this.    But
20   in terms of where you --
21   Q.   I'm not asking you whether they were callous or not, sir.
22   A.   Right.
23   Q.   I'm asking you whether -- you made a decision after
24   receiving that stipu --
25 A. I --




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 1225
                             Seidel - Recross                        85

 1   Q.   Let me finish please.
 2   A.   Yes, sir.
 3   Q.   You made a decision after receiving that stipulation not
 4   to appeal?
 5   A.   Correct.
 6   Q.   It wasn't because you ran out of time?
 7   A.   Correct.
 8   Q.   You could have gotten an appeal filed in the next seven
 9   hours if you wanted to, right?
10   A.   Correct.
11   Q.   You could have filed a notice of appeal, if for no other

12   reason, to preserve the appellate court's jurisdiction, and
13   just withdrawn it later, right?
14 A. I don't know about withdrawing it later, if there was
15   going to be cross appeals, and I don't know if you can just
16   withdraw it once a cross-appeal is --
17   Q.   Okay.   Well, you certainly could have -- you know for a

18   fact, you could have filed a notice of appeal if for no other
19   reason, to preserve the appellate jurisdiction, right?
20 A. I could have.
21   Q.   Well, let me ask you this.   Did you ever look into the
22   possibility of whether there was a period, say, of fifteen
23   days, after October 26th, where you still could have filed a
24   notice of appeal with the permission of the appellate court?
25 A. I'm not sure about that, sir.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                     SUPP APP 1226
                                Seidel - Recross                        86

 1   Q.   You never looked into that possibility, did you?
 2 A. I talked to my lawyers.     They said --
 3   Q.   Did you ever look into that possibility, sir?
 4   A.   Of whether there was additional time after October 26th?
 5   Q.   Yeah, whether you could have, in fact, perfected an
 6   appeal up to November 10th, with the approval of the Court of
 7   Appeals.    Is that something you analyzed or looked into back
 8   on October 26th?
 9 A. It was discussed.     I discussed it with my lawyers.
10   Q.   Okay.   So even though -- did you understand at the time
11   that there was a mechanism by which you possibly could get

12   another fifteen days to appeal?
13 A. I'm not sure I did.
14   Q.   All right.
15              MR. BOWEN:   Pass the witness, Your Honor.
16              THE COURT:   Any other questions of your witness?
17              MR. RUKAVINA:   A few follow-up, Your Honor.

18              I forgot to move to admit Century Exhibit 38.     That's
19   the letter with the memorandum from lawyers.      I'd ask to admit
20   Exhibit 38 right now.
21              MR. BOWEN:   No objection.
22              THE COURT:   Century 38 is admitted.
23   (Letter with memorandum from lawyers was hereby received into
24   evidence as Century's Exhibit 38, as of this date.)
25   REDIRECT EXAMINATION




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1227
                             Seidel - Redirect                         87

 1   BY MR. RUKAVINA:
 2   Q.   There was this question of timing.     Approximately what
 3   time did you round up your lawyers on the evening of October
 4   26th to discuss Century's proposal?
 5 A. I think by the time we got all the lawyers on the
 6   conference call, it was 7 o'clock that night.
 7   Q.   Was that a --
 8   A.   People were out to dinner.    People were at various
 9   places.
10   Q.   Was that a short or a long call?
11 A. It was a long call.

12   Q.   By that time, how much time had gone by while you were
13   discussing with Century the potential mechanism of an appeal?
14   A.   A month.
15   Q.   Was there any point in responding at 8 p.m. that night?
16   A.   Not that I could see.
17   Q.   Okay.    You concluded that they were not negotiating in

18   good faith?
19   A.   That's what we decided.
20   Q.   Did you ever have the wherewithal, or did you ever retain
21   an appellate counsel to give you a thorough analysis of
22   whether there were meritorious grounds for appeal?
23   A.   This estate had no funds to do that.     I can't spend all
24   the money on this.    There's a few dollars left, but that's for
25   creditors.    I can't spend it all on lawyers.




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 1228
                                Seidel - Redirect                          88

 1   Q.     So any discussion about the merits of an appeal is
 2   largely academic?
 3   A.     Yes.
 4   Q.     Do you make it a practice to file a court document just
 5   to unfile it later?
 6   A.     No, I do not.
 7   Q.     Is that something that you would consider doing, just to
 8   preserve an appellate court's jurisdiction when you have no
 9   ability to fund that?
10 A. I don't play games like that, no.
11              MR. RUKAVINA:    Thank you.

12              THE COURT:    Any other questions of this witness?
13              MR. BOWEN:    No further questions, Your Honor.
14              THE COURT:    You may step down, Mr. Seidel.    Thank
15   you.
16              THE WITNESS:    Thank you, Your Honor.
17              MR. RUKAVINA:    Your Honor, we have no further

18   evidence, and we're prepared for argument.
19              THE COURT:    All right.   Let's see.   Does Doe have any
20   evidence?
21              MS. DELEON:    No, we do not, Your Honor.
22              THE COURT:    Okay, Mr. Hesse?
23              MR. HESSE:    No, we do not, Your Honor.
24              THE COURT:    All right.   Why don't we take about a
25   five-minute recess for y'all to visit among yourselves and get




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                           SUPP APP 1229
                                   Colloquy                              89

 1   your thoughts together.   How much time do you think you need
 2   in closing?
 3           MR. RUKAVINA:     I think ten minutes, Your Honor.
 4           THE COURT:    Okay.   And will Doe have a closing
 5   argument also?
 6           MS. DELEON:   We may.     It depends.
 7           THE COURT:    Okay.   You match their time --
 8           MR. HESSE:    I could match that --
 9           THE COURT:    -- Mr. Hesse.      Yes.
10           MR. HESSE:    -- thank you.
11           THE COURT:    All right.    We'll be in recess for about

12   five minutes.
13       (Recess from 10:56 a.m. until 11:02 a.m.)
14           THE CLERK:    All rise.
15           THE COURT:    Please be seated, thank you.
16           MR. HESSE:    I guess they capitulated.     I'll go get
17   them.

18           THE COURT:    Mr. Hesse, you do some of your best work
19   when nobody's here.   You better do it.
20           Ready?
21           MR. RUKAVINA:     I apologize, Your Honor.
22           THE COURT:    Not a problem.      Not a problem.
23           I'm not going to hold everybody to the minute, but do
24   try to conclude by noon, just because we have to get the
25   Chapter 13 docketed and prepare for that over the lunch hour.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                         SUPP APP 1230
                                 Colloquy                            90

 1           MR. RUKAVINA:    Your Honor, I guess sometimes when you
 2   live a hot and heavy and fast-moving case in front of multiple
 3   courts, you might not see the forest for the trees, or you
 4   might not see the tree for the forest, depending on your
 5   perspective and your native language.
 6           And I hope Your Honor doesn't think that we're just
 7   here whining.   You're our home court; you're the one that we
 8   owe our duties to.   And what should be a routine coverage
 9   action has exploded.   And the reason why it's exploded, in our
10   humble view, is that Century is doing everything it can to
11   undermine what this Court did in April.

12           Now, we're not here today to have the final and
13   definitive trial on whether the plan is necessarily binding,
14   but shame on anyone for telling Your Honor that they can file
15   motions before you, have hearings before you, have a plan
16   served on them, and that what Your Honor ruled is not binding,
17   nah, nah, nah, nah, nah, nah.

18           Shame on anyone for coming to any court and accusing
19   a judge of entering a sham plan.   Shame on anyone for accusing
20   Judge Ginsberg, who orally ruled that defense counsel did an
21   exceptional job, and that these were the first -- the worst
22   facts he'd ever seen, for alleging that he entered a sham
23   judgement.
24           Shame on anyone for alleging that the trustee here is
25   conspiring for personal monetary benefit, especially when that




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                     SUPP APP 1231
                                  Colloquy                              91

 1   someone rejected Stowers demand after Stowers demand, and
 2   could have settled this case for peanuts, and left its insured
 3   out to hang and dry for years, and only got upset or only got
 4   involved after the judgment came down.
 5              I don't envy Ms. Doe her position.   Here was a
 6   pizzeria that had some value, and here was the man who raped
 7   her, in charge of that pizzeria.    What does a creditor do?
 8   Liquidate the pizzeria, convert the case and get nothing from
 9   that business?    Well, that's not in her interest.   Does she
10   negotiate a confirmed plan where the man who raped her and
11   gave her herpes is in charge of her recovery?     Of course not.

12              She negotiates a plan that puts an independent third-
13   party trustee in there to act for the benefit of everyone,
14   knowing that that trustee is very likely to defend against her
15   claim and put her to the test of her claim.     And of course, as
16   by far the largest creditor, she has input on who the trustee
17   will be.    And of course the trustee's compensated on a

18   commission.
19              None of this is unknown, none of this is secret, none
20   of this is outside the ordinary course of Chapter 11
21   confirmation.    None of this is nefarious.   We come to you,
22   again, open kimono.
23              We come to you, saying, Judge, we don't know what's
24   going on anymore.    We need someone to say, stop; respect my
25   orders.    Don't interfere with your trustee.   Don't take trust




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1232
                                  Colloquy                             92

 1   assets.   We've come here, open kimono, prepared for whatever
 2   Your Honor will rule.    Certainly, today is not the end, nor is
 3   it the beginning of the end.    I guess, as Churchill says,
 4   maybe it's the end of the beginning.
 5             But they can't even tell Your Honor that, yes or no,
 6   we are or we're not appealing for this trust.     No, they play
 7   word games.   They take the trustee through documents.   They
 8   can't even look at Your Honor, in full candor, and say, you
 9   know what, Judge?   There really is no dispute.   We're not
10   seeking appeal relief for the trust.    Boom.   Mr. Rukavina's
11   motion is gone.   Thank you, gentlemen.   I'll see you in the

12   court of appeals.   Have a good day.
13             Nor they can come and tell Your Honor, actually, we
14   are seeking relief for the trust, and we're entitled to do so,
15   and here's why.   They're playing a game and they're hiding
16   their true intentions.    And those true intentions are most
17   revealed by Exhibit QQ.

18             And I will have a talk with that lawyer.   I will have
19   a talk with that lawyer under oath, and I will ask him, how
20   dare you answer a discovery request that you don't have to
21   even respond to in such a way as to kill coverage?     And I will
22   have a talk with their appellate lawyer, who sent me that
23   memorandum.   And I will get all their documents about why each
24   of those appeal points is geared towards killing coverage.
25             So the trustee, like any trustee, is in a very




                     eScribers, LLC | (973) 406-2250
               operations@escribers.net | www.escribers.net

                                                       SUPP APP 1233
                                   Colloquy                             93

 1   strange position, like in any case.      On the one hand, he has
 2   to litigate against Ms. Doe, but on the other hand, he has to
 3   preserve trust assets for the benefit of everyone.     And the
 4   trustee simply was not going to let himself get set up.
 5              If Century funded the appeal with a reservation of
 6   rights, with no prejudice, then the result would have been
 7   that there would be no prejudice to Century.     The result would
 8   have been that the duty to cooperate would have been revived.
 9   Now, does the trustee have a problem with cooperating with
10   Century?    Of course not.
11              What the trustee has a problem with is Century either

12   using that duty to cooperate to insist on how the trustee -- a
13   fiduciary, who is charged by this plan with making independent
14   decisions -- guides the appeal, or Century would say, hey,
15   trustee, you're not doing what we want.     Breach of duty to
16   cooperate, breach of policy, goodbye, there goes your dollars,
17   there goes your recovery for your beneficiaries.     It was as

18   simple as that.
19              And if Century had, in good faith, tried to have a
20   good faith appeal without tying the trustee's hand, we
21   wouldn't be here right now.    Another situation, Judge, of
22   Century's own making.    And now Century, when it didn't get its
23   way there, is trying to appeal for the benefit of this trust.
24              Some of these procedural questions, I guess, we don't
25   have to decide today, definitively, whether Century is bound




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1234
                                 Colloquy                                94

 1   by the provisions of this plan.    I will note, and Your Honor
 2   has the pleadings, that Century has alleged that it's not,
 3   that Century has alleged that the assignment of the policy to
 4   the trust is void, that Century has alleged that the plan is a
 5   sham designed to enrich the trustee.
 6           All of these issues are before Judge Solis.    We have
 7   asked Judge Solis to indicate whether we should go to Your
 8   Honor on those issues or whether Judge Solis will rule on
 9   them, and hopefully, Judge Solis will give us some guidance.
10   We don't have to decide that today.
11           But I ask Your Honor a simple question, a very, very

12   simple analogy:   pretend we're just in a plain Chapter 7 case,
13   and a stranger to the bankruptcy -- no, not a creditor to the
14   bankruptcy -- goes and takes a bar of gold from the estate,
15   something that you have in rem jurisdiction for.    Is Your
16   Honor powerless to do anything about that?   Or Your Honor
17   learns that someone's about to go steal that bar of gold.      Is

18   Your Honor powerless to do something about that?
19           This is no different.     Your Honor doesn't have to
20   decide, necessarily, whether the plan is binding on Century or
21   not to see that an outsider, a stranger, is usurping rights
22   that this Court ordered be exclusive to the trustee.   And I do
23   not believe that Your Honor is powerless about that.   I find
24   it impossible to believe that Your Honor has no power to grant
25   the trustee some relief.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1235
                                  Colloquy                                95

 1              On the Rule 7001 issue, it's always an issue, and
 2   it's always a problem.    And in this case, the problem is
 3   magnified by the fact that we have an existing lawsuit in
 4   front of Judge Solis.    Should I really have filed another
 5   lawsuit?    Maybe I should have.   Maybe I will.   But I believe
 6   that I have a duty to minimize burden on the courts.
 7              I provided immediate service on Century.   They took
 8   extensive discovery.    We're here today.   Your Honor certainly
 9   has the ability to sua sponte convert this into an adversary
10   proceeding, and Your Honor can apply the four elements of an
11   injunction:    the irreparable injury, the likelihood of

12   success, the no injury to Century, and the public interest,
13   which certainly supports, I think, this Court's intention,
14   even if not literal order, be complied with.
15              I've walked Your Honor, in my motion, through the
16   governing plan and trust agreement provisions.     I'm not going
17   to repeat that.    Your Honor said that you worked on this.      I

18   believe Your Honor has.
19              There is no injunction in this plan.    Good God, I
20   wish there were.   I would have put one in there.     Okay,
21   there's no injunction in this plan.     But Your Honor said, Mr.
22   Seidel, you're my trustee.   You have the sole
23   authority -- exclusive authority -- to litigate contested
24   claims.    You have exclusive authority over trust assets, which
25   are included as the -- which are defined so as to include




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                        SUPP APP 1236
                                  Colloquy                             96

 1   cause of action, which is defined so as to include any
 2   litigation right, not just affirmative or offensive rights.
 3   And Your Honor said no one can claim an interest in the trust
 4   assets or trust revs, which Century is doing.
 5           I'm not asking Your Honor to do any mental
 6   gymnastics.    I'm not asking Your Honor to go out on a limb.
 7   I'm asking Your Honor to look at it and say, okay, I gave the
 8   trustee this exclusive authority; Century is invading that
 9   exclusive authority.   You can do that today.   And I'm hoping
10   Your Honor will then also say, Century, stop.
11           I'm also asking that the Court decide whether the

12   Jane Doe claim is allowed, because the appeal deadlines have
13   run.
14           THE COURT:     Now, how does that help you or what does
15   that do for the trustee?
16           MR. RUKAVINA:     It makes it clear that -- that really
17   resolves everything, because then, Century can go and do what

18   it wants before the court of appeals, subject to objections,
19   and we no longer have to worry that what Century is doing is
20   vitiating the provisions of the plan that govern the allowance
21   of claims.    In other words, it basically means that we no
22   longer have to be terrified about Century doing something up
23   there that's going to somehow come back and prejudice us as
24   the trust.
25           And Century says, well, Judge, we don't have a




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1237
                                  Colloquy                               97

 1   problem with that, but don't make it binding on us.    At some
 2   point, Your Honor, I say put your foot down and say to
 3   Century:    stop having these hearings, stop taking discovery,
 4   stop asking questions, stop going way out afield on what's
 5   really before me, or live with the consequences.     Your Honor
 6   doesn't have to decide whether such a finding is binding or
 7   not on Century.    That can be adjudicated or looked at in the
 8   future.    But I think that everyone benefits, especially the
 9   trustee, by having some certainty on that.
10              The plan could not be clearer:   the appellate
11   deadline has expired.    Now, Mr. Deari did appeal. I need to

12   mention that to you.    However, Texas law is black and white,
13   and I can send you the case law -- I have it here
14   somewhere -- that even if Mr. Deari succeeds on his appeal,
15   it's not going to reverse the judgment as against us.       There
16   are some exceptions that wouldn't apply.     So it's not
17   technically correct that there has been no appeal filed, but

18   the trustee has not appealed, and the deadline for a trustee
19   to appeal under any circumstance, including that fifteen-day
20   possibility to appeal later, has passed.
21              And on the issue of 157(b)(5), Congress is clear that
22   Your Honor cannot liquidate a personal injury claim, but
23   Congress is also clear that only Your Honor can allow that
24   claim.    So Your Honor ordered that the liquidation of it would
25   happen in state court, as it did, but it's still always to the




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                       SUPP APP 1238
                                      Colloquy                             98

 1   bankruptcy court under 502(b) to allow or disallow a claim.
 2              And Your Honor has predetermined how this claim will
 3   be allowed.    It has been allowed.     It has already been
 4   allowed.    And that finding really would help everyone as we
 5   proceed forward in this litigation, so that they can protect
 6   whatever rights they think they have without having -- without
 7   us having to always be paranoid about that they're trying to
 8   somehow scramble the eggs or do away with the plan that Your
 9   Honor confirmed.
10              As your trustee, how do we do our job when someone
11   else is appealing for the trust?       Who are we answerable to?

12   Who takes the consequences?       Thank you, Judge.
13              THE COURT:    You get to go last, too.
14              Ms. DeLeon.
15              MS. DELEON:   Your Honor, we won't have a closing
16   today, thank you.
17              THE COURT:    Okay.   I assume you're still in favor of

18   having your client claim be deemed allowed, is that right?
19              MS. DELEON:   Correct, Your Honor.
20              THE COURT:    Okay.
21              MR. HESSE:    Your Honor, after Mr. Rukavina's
22   argument, I'm not sure what we're doing here.         They can say
23   that we're not -- that you -- they don't want you to -- that
24   there's no injunction in the plan, so we're really not seeking
25   to enforce the injunction -- an injunction that's there.        So




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                           SUPP APP 1239
                                 Colloquy                              99

 1   we're not seeking to enforce that particular provision of the
 2   plan.
 3           If I understood correctly, there was a concession
 4   that you don't have to find that the plan is binding upon
 5   Century, so I'm not sure what we're doing here.    So there's a
 6   re -- I guess a reque -- I'm not sure what we're being
 7   requested to enjoin from doing.   If they want to allow -- I
 8   mean, candidly, if you really want to play the game as to how
 9   the bankruptcy rules work, if I'm not mistaken -- and I'll
10   point Your Honor to Century Exhibit 6, which is the claims
11   register -- a copy of the claims register, Jane Doe filed an

12   amended proof of claim around August 6th in 2015 in the amount
13   of 19,417,625.   There is no pending objection to it, so
14   really, it's allowed as filed at this point in time.    So I'm
15   not sure that we really even need an order that it's allowed.
16   But that's fine.
17           But I guess more to the point, to the extent that we

18   wanted to come in and object to the claim, you've already
19   found that we don't have standing, and that we don't have
20   standing to object to it.   So to the extent that you want to
21   enter an order that it's allowed, I think it has to also be
22   noted, because that order is going to be taken somewhere else,
23   that Century does not have standing to object to it.    The
24   natural consequence of that, it's not binding upon Century
25   because we wouldn't have the ability to say yay or nay about




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                       SUPP APP 1240
                                   Colloquy                           100

1    it.
2            And so I guess if that's what we're going to do and
 3   that resolves everything, we can just get up and leave, but
 4   I'm not sure that that's really -- I'm not sure that's really
 5   what they're wanting.
 6           I -- the question as to why we wouldn't enter into a
 7   one-pa -- a one-sentence stipulation in the court of appeals?
 8   It's really, I think, if you read through the -- if you think
 9   about it, Century intervenes on -- to protect its own rights.
10   It is seeking a reversal of the judgment that was entered at
11   the state court.   The court of appeals will either allow us to

12   do that or they won't.
13           Pastazios, through the trustee, has already made it
14   abundantly clear that they don't consent to it, but if Century
15   is successful on its appeal, one thing will happen -- it will
16   result in a reversal of the judgment.    Just the way it is.
17   That's just the way it is.    And so there's really no way to

18   freight -- to put together a one-line stipulation that says
19   we're not doing anything on behalf of Pastazios, because it's
20   the judgments that's there.    We're taking the actions on
21   behalf of Cen -- of Century, but the effect of which is going
22   to be a reversal -- it would be a reversal of the judgment or
23   affirmation of the judgment, either one.
24           I think one thing should be also abundantly clear, is
25   that since the trustee has not appealed or participated in the




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                      SUPP APP 1241
                                  Colloquy                            101

1    appeal, that allowing Century to go forward will make it
 2   abundantly clear that there is no waiver by the trustee of any
 3   of its rights.    So to the extent that there's a concern of a
 4   waiver by allowing Century to go forward, I think that that's
 5   very abundantly been resolved that they are not waiving any
 6   rights that they have.    They've not agreed to anything.    I
 7   don't think there's any con -- I don't think there's any way
 8   to argue that.
 9              But going back to the -- kind of the technical
10   things, if they're asking for an injunction against Century,
11   we have procedural infirmities.    We didn't -- they didn't

12   initiate an adversary proceeding, they didn't serve us with
13   process.    This is not a motion to enforce, there's not a plan
14   injunction.    The plan -- and I'm with Mr. Rukavina, had I
15   drafted this plan, there'd be a plan injunction.
16              Candidly, if I had drafted this plan, there'd be a
17   better section 10.002 to make it clear as to who it's binding

18   on it and who it's not binding on it, but that would've also
19   provided people with notice.    The notice that was given to
20   Century is that it's not binding upon it because it's not a
21   creditor.    It's not scheduled, it didn't file a proof of
22   claim.   Everyone agrees it's not a creditor.   So if the plan's
23   not binding on it, there's no injunction that we're violating.
24   I'm not sure what we're -- what you're being asked to enforce.
25              And that's, I guess, where my -- my problem I have




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                      SUPP APP 1242
                                   Colloquy                              102

1    from a real theoretical standpoint.       I'm also not sure I
 2   understand what the issue with regard to harm is, that we'd
 3   have to prove under an injunction.       As the evidence has come
 4   out, they have asked Century to participate in an appeal.
 5   They are -- they said -- they advised us that they thought
 6   there were valid appellate points.       For whatever reason,
 7   couldn't come to an agreement as to the terms on the appeal,
 8   but they did ask us to step in, so I'm not sure what the harm
 9   is for us stepping in after they've decided to waive their
10   appeal rights.
11           And I think -- and it's something I'm going to note

12   here, from a -- from a personal standpoint:      I am not -- a
13   number of these -- I'm not -- I didn't -- I wasn't the one who
14   came in here and asked for the hearing.      I think I asked two
15   or three times that we continue it so we would have a chance
16   to fully handle the issue.
17           THE COURT:   We were working on one, and --

18           MR. HESSE:   I kept saying --
19           THE COURT:   -- thought you'd filed a third one.
20           MR. HESSE:   I can -- and I apologize.      I apologize
21   for that, Your Honor.
22           THE COURT:   No, no, no.    We weren't offended at all
23   by that --
24           MR. HESSE:   But --
25           THE COURT:   -- you're just representing your client.




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                         SUPP APP 1243
                                   Colloquy                            103

1             MR. HESSE:   This was done on seven days' notice over
 2   my objection before it was even filed and requested.     And so
 3   you'll have to forgive us for thinking that there's an attempt
 4   to shove something down our throats.     And that we're -- we
 5   should be given a chance to present our -- preserve and
 6   present our case, and preserve and present our rights.
 7            This is not my motion.    I'm not the one who keeps
 8   coming back to court.    But these are the -- these are the
 9   motions that are being filed by the trustee, which minds can
10   differ as to whether they're well-founded or not, or the basis
11   that they are arguing are justified.     But I'm not the one who

12   keeps coming back to court.
13            We have a bigger case up in the federal district
14   court.   There's concerns by both sides, I think, that there
15   are things that are going -- being done in other courts that
16   are going to effect that, and I think that's the concern that
17   everybody has.

18            But I don't believe that what they're asking for you
19   to do is allowed under the plan documents.    And as a
20   consequence, we would request that you deny the motion.
21            THE COURT:   Thank you, Mr. Hesse.
22            Mr. Rukavina, you get to go last.
23            MR. RUKAVINA:    Will Century appeal the liability
24   number and argue that twenty million is too much; four million
25   is reasonable?   Will Century argue that, yes, the debtor was




                    eScribers, LLC | (973) 406-2250
              operations@escribers.net | www.escribers.net

                                                       SUPP APP 1244
                                  Colloquy                              104

1    negligent, but the finding of punitive damages is wrong, and
 2   therefore judgment should be less?      Or will Century argue that
 3   some of the findings of fact supported by the evidence should
 4   be set aside?   Those findings of fact that prove that this
 5   claim was always within the policy?
 6           Century will have every motivation to steer the
 7   appeal in such a way as to use the exclusions in the
 8   policy -- criminality, for example, superseding cause,
 9   whatever those exclusions may be -- to attack the findings
10   that go to those, so that we get no coverage, no defense
11   costs, and they couldn't care about the size of the judgment

12   against the trust.   That's cynical.     And we've shown you that
13   a clever insurance defense lawyer serving two masters knows
14   what they're doing, and that's what they're going to do here.
15           And Your Honor appointed an independent fiduciary,
16   answerable to Your Honor precisely to ensure that everyone's
17   rights are properly protected and preserved.      That's all we're

18   trying to do.
19           THE COURT:    Thank you.   I know this is important to
20   everyone.   We won't stop to write something up.    We'll give
21   you a ruling as soon as we can.    We'll set up a CourtCall and
22   have everyone, then, call back in for their CourtCall.      But it
23   won't be today, obviously.   We'll be in recess.
24           THE CLERK:    All rise.
25       (Whereupon these proceedings were concluded at 11:24 AM)




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                        SUPP APP 1245
                                                                            105

1
2                                  I N D E X
 3
 4   WITNESSES:               DIRECT   CROSS   REDIRECT    RECROSS
 5   FOR THE DEBTOR:
 6   Scott M. Seidel          27        44        64, 87      82
 7
 8   EXHIBITS:    DESCRIPTION                        I.D.      EVID
 9   For the Debtor:
10   A - N        Documents                                        20
11   ZZ - KKK     Documents                                        22

12   QQ           Certain disclosures served                       27
13                upon Mr. Crawford
14
15   For Century:
16   49           Document                                         24
17   58           Notice of appeal filed by                        43

18                Century in the court of
19                appeals
20   59           Motion to intervene filed by                     43
21                Century in the court of
22                appeals
23   60           Motion for extension filed by                    43
24                Century in the court of
25                appeals




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                            SUPP APP 1246
                                                              106

1    61     Supplement filed by Century in          44
 2          the court of appeals
 3   67     Response filed on behalf of             43
 4          Mr. Seidel in the court of
 5          appeals objecting to Century's
 6          efforts to intervene
 7   33     Letter sent to Century by Mr.           44
 8          Seidel's lawyers shortly after
 9   47     Letter from Hunton & Williams           44
10          to Mr. Seidel's counsel
11          judgment was entered in the

12          Doe action
13   68     Creditor trust agreement                44
14   42     Document                                44
15   11     E-mail exchange between Mr.             44
16          Seidel and Mr. Erler from
17          February, 2015

18   38     Letter with memorandum from             86
19          lawyers
20
21
22
23
24
25




                eScribers, LLC | (973) 406-2250
          operations@escribers.net | www.escribers.net

                                              SUPP APP 1247
                                                                    107

1
2    For the Trustee:
 3   O, P, Q,     Documents                               24
 4   S, T, V
 5   AA           Mr. Rukavina's letter                   69
 6   DD           Letter from Century Surety              72
 7                Company to Mr. Seidel
 8   EE           Letter from Mr. Rukavina to             73
 9                Century Surety Company
10   KK           Letter from Mr. Rukavina                76
11

12
13
14
15
16
17

18
19
20
21
22
23
24
25




                      eScribers, LLC | (973) 406-2250
                operations@escribers.net | www.escribers.net

                                                    SUPP APP 1248
                                                                    108

1
2                      C E R T I F I C A T I O N
 3
 4           I, Sharona Shapiro, the court approved transcriber,
 5   do hereby certify the foregoing is a true and correct
 6   transcript from the official electronic sound recording of the
 7   proceedings in the above-entitled matter.
 8
 9
10                                       November 25, 2015

11   ______________________________      _________________

12   SHARONA SHAPIRO                     DATE
13   AAERT Certified Electronic Transcriber CET**D 492
14
15
16
17

18
19
20
21
22
23
24
25




                   eScribers, LLC | (973) 406-2250
             operations@escribers.net | www.escribers.net

                                                    SUPP APP 1249
Exhibit 8




            SUPP APP 1250
Case 14-34324-hdh11 Doc 133 Filed 11/02/15           Entered 11/02/15 11:29:12       Page 1 of 7



Davor Rukavina, Esq.
Texas Bar No. 24030781
Thomas D. Berghman, Esq.
Texas Bar No. 24082683
MUNSCH HARDT KOPF & HARR, P.C.
3800 Ross Tower
500 North Akard
Dallas, Texas 75201
Telephone: (214) 855-7500
Facsimile: (214) 978-4346

COUNSEL FOR
SCOTT M. SEIDEL, TRUSTEE

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

In re:                                        §
                                              §       CASE NO. 14-34324-hdh-11
PASTAZIOS PIZZA, INC..                        §
                                              §             (Chapter 1)
     Debtor.                                  §
                                              §

                        TRUSTEE’S REPLY IN SUPPORT OF
                      MOTION TO CLARIFY TRUST AGREEMENT

TO THE HONORABLE HARLIN D. HALE, U.S. BANKRUPTCY JUDGE:

         COMES NOW, Scott M. Seidel (the “Trustee”), the duly appointed trustee of the

Pastazios Pizza, Inc. Creditors Trust (the “Trust”), and files this his Reply (the “Reply”) in

support of his Expedited Motion to Clarify Trust Agreement (the “Motion”) and in reply to the

Amended Objection of Century Surety Company to Trustee’s Expedited Motion to Clarify Trust

Agreement (the “Objection”), filed by Century Surety Company (“Century”), respectfully stating

as follows:

                        I.      CENTURY’S LACK OF STANDING

         1.    Century lacks standing to assert its Objection because it lacks standing regarding

any matter involving the “governance” of the Trust, as Century itself phrases the issue.

Generally, constitutional standing requires that a party has suffered some actual or threatened


TRUSTEE’S REPLY IN SUPPORT OF MOTION TO CLARIFY TRUST AGREEMENT—Page 1

                                                                              SUPP APP 1251
Case 14-34324-hdh11 Doc 133 Filed 11/02/15             Entered 11/02/15 11:29:12         Page 2 of 7



injury, which can be fairly traced to the challenged action, and which is likely to be redressed by

a favorable decision. Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 542 (1986). More

specifically, in the bankruptcy context, one has standing under the “person aggrieved” test if he

is “directly and adversely affected pecuniarily by the order of the bankruptcy court.” Gibbs &

Bruns LLP v. Coho Energy Inc. (In the Matter of Coho Energy Inc.), 395 F.3d 198, 203 (5th Cir.

2004).

         2.    Century is not scheduled as a creditor, and Century never filed a proof of claim.

Century is not a beneficiary of the Trust. The Motion seeks relief concerning solely an internal

governance matter between the Trust and its beneficiaries, of no interest, pecuniary or otherwise,

to Century. Moreover, Century did not vote on the confirmed plan, so any alleged deviance from

the terms of the confirmed plan does not affect any right on which Century may have relied. In

short, there is no “challenged action” affecting Century which can be redressed by a “favorable

decision,” and there is no “direct” and “adverse” “pecuniary interest” of Century affected by the

Motion. There is nothing but an attempt by Century to interject itself into matters of no concern

to it, for the clear and sole purpose of somehow bolstering its litigation position in the pending

coverage action; in other words, to divert attention from its own gross breaches of its duties and

its multi-million dollar liability by meddling in the internal governance of its litigation adversary.

         3.    Furthermore, even if Century was a “party-in-interest” in the Bankruptcy Case,

that does not confer standing on every issue. The Trust is a postconfirmation entity, and

different rules apply in the postconfirmation world. Without being in any way, shape, or form a

beneficiary of the Trust, Century simply has no role or say in its governance. Century bears the

burden of proving its standing. See, e.g., Croft v. Texas, 562 F.3d 735, 746 (5th Cir. 2009). This

it has not done, and this it cannot do.




TRUSTEE’S REPLY IN SUPPORT OF MOTION TO CLARIFY TRUST AGREEMENT—Page 2

                                                                                  SUPP APP 1252
Case 14-34324-hdh11 Doc 133 Filed 11/02/15               Entered 11/02/15 11:29:12    Page 3 of 7



                                 II.      SUBSTANTIVE REPLY

        4.      Substantively, Century confuses the issue by alleging that the Motion seeks a

modification of the Confirmed Plan, which the Trustee lacks standing to seek and which the

Court lacks authority to grant. The issue is not one of modification. The Trustee is not asking

this Court to rewrite something previously written. Rather, the Trustee is asking the Court to

either compel the necessary parties (the Debtor and Ms. Doe) to do what they were supposed to

have done (by filling in blanks), or the Court is asking the Court to find waiver of certain

provisions because they were never effectuated. Neither of these avenues is novel and neither

should be of any controversy, given that the Court’s intervention is frequently requested even

after confirmation because certain parties do not do what they were supposed to do, or because a

debtor or plan proponent does not effectuate a provision of a confirmed plan. The question is

therefore one of enforcement or waiver; not modification. There is no question that this Court

has full authority over the issue, see 11 U.S.C. § 1142, that the Trustee has standing to file the

Motion because the plan documents say so, and because the Trustee, as much as anyone, is

entitled to clarification and certainly as to what his responsibilities are.

        5.      As between the two remedies—enforcement or waiver—both the Debtor and Ms.

Doe support the conclusion of waiver. These were the two parties who negotiated the Confirmed

Plan. Ms. Doe is the 99% Trust beneficiary. As the Court will hear, one additional sizable plan

beneficiary also supports waiver, while the Trustee continues to attempt to contact the remaining

Trust beneficiaries, who have very small claims as compared to the others. Insofar as a plan and

trust document are contracts, and parties are generally free to waive protections afforded to them

under a contact, and are generally free to amend their contract, the Trustee submits that this

Court should follow the expressed wishes of the parties to the contract in finding waiver.




TRUSTEE’S REPLY IN SUPPORT OF MOTION TO CLARIFY TRUST AGREEMENT—Page 3

                                                                               SUPP APP 1253
Case 14-34324-hdh11 Doc 133 Filed 11/02/15            Entered 11/02/15 11:29:12       Page 4 of 7



                            III.   NO UNREASONABLE DELAY

       6.      Century alleges that the Trustee delayed in seeking appropriate relief. To the

extent that the Trustee delayed, the delay was caused first and foremost by his belief that there

was a fully filled-in trust agreement that had simply not been provided to him. He has been in

communications with the key parties for some time on that issue, being at times informed that

there was such an agreement but that it could not be located. It must be remembered that the

Trustee came in after the fact and of necessity had to rely on the work of others concerning the

finalization of the trust’s governance. The Trustee reasonably waited, rather than rushing to this

Court, until it finally became clear that there was no signed agreement with blanks filled-in, at

which point he sought and obtained a consensual resolution of the issues. At the same time, the

Trustee was forced to “hit the ground running” on two fast-moving cases, including one that was

going to trial in a matter of weeks (and after weeks of delay as the Debtor sought the $50,000.00

in funding required by the Confirmed Plan). In other words, there were more pressing issues at

that time. And, with mediation with Century only concluding on October 20, 2015, the Trustee

had good reason to believe that all outstanding issues would be resolved by agreement without

the need to burden the Trust with the costs of the Motion, or this Court with holding a potentially

unnecessary hearing. The Court can note that the Motion was filed only two (2) days after the

failed mediation.

       7.      With respect to Munsch Hardt, for example, Century would have this Court

believe that the Trustee somehow hid that fact from everyone even as he unreasonably delayed.

Yet, at the confirmation hearing, the Debtor informed the Court that the Trustee had retained

insurance counsel, although the name “Munsch Hardt” was not mentioned. On June 8, 2015, the

undersigned appeared as counsel for the Trustee before the State Court, at which Ms. Doe was

present. The undersigned informed the State Court that the Trustee was in the process of


TRUSTEE’S REPLY IN SUPPORT OF MOTION TO CLARIFY TRUST AGREEMENT—Page 4

                                                                               SUPP APP 1254
Case 14-34324-hdh11 Doc 133 Filed 11/02/15             Entered 11/02/15 11:29:12         Page 5 of 7



retaining substitute trial counsel. On June 12, 2015, the Trustee filed his motion in the coverage

action to substitute in for the Debtor. Ms. Doe—the beneficiary who apparently should have

been on the trust advisory board—therefore knew immediately that the Trustee had retained

Munsch Hardt as insurance coverage counsel, and separate state court trial counsel. Ms. Doe

made no objection.

       8.      Perhaps most importantly, even if there has been delay, it has not been prejudicial.

It has certainly not been prejudicial to Century, unless Century believes that the Trustee having

qualified counsel to represent the Trust against Century rises to the level of legal prejudice.

After all, that is what Century really aims at through its Objection.

       9.      With respect to Century’s argument concerning nunc pro tunc relief, the Trustee

has used that term in the Motion to easily convey the relief requested, but that relief is not nunc

pro tunc in the usual way seen in bankruptcy cases. If the parties never filled in a blank or

constituted the trust advisory board, then again it is a question of waiver and not one of seeking

relief after the fact. If the parties are now compelled to fill in the blank, the Trust agreement says

nothing of timing. In other words, the Trust agreement nowhere provides that the Trust will have

counsel only after the blank is filled in or approval from the non-existent trust advisory board is

obtained. The blank can be filled in now, or the trust advisory board can make a decision in the

nature of ratification, without in any way affecting any work or compensation provided or

incurred prior to such action.

               IV.     MISCELLANEOUS CONTEMPTUOUS ARGUMENTS

       10.     Century alleges multiple other things, of no relevance to the Motion. Some are

flat incorrect, such as Century’s statement that the Trustee informed Century that “valid appeal

points existed,” while others concerning alleged collusion between the Trustee and Ms. Doe are

without any basis in fact, are made without any reasonable investigation, and are actually proven


TRUSTEE’S REPLY IN SUPPORT OF MOTION TO CLARIFY TRUST AGREEMENT—Page 5

                                                                                  SUPP APP 1255
Case 14-34324-hdh11 Doc 133 Filed 11/02/15              Entered 11/02/15 11:29:12         Page 6 of 7



false by the clear record. It is worth noting that Century did nothing to protect its insured at trial.

If Century had had its way, the Debtor and the Trust would have been wholly unrepresented at

that trial (no doubt then using that as some defense to coverage). It was the Trustee, who took a

sizable portion of the meager funds of the Trust, who retained defense counsel. That counsel did

his job effectively and professionally, and the State Court disagreed with his position. That is

what Century now refers to as “collusion,” again diverting attention from the simple fact that it

was Century who denied its insured a defense and that it was the Trustee, who took money from

the creditors of the Trust, to provide that defense.

       11.     Century makes more serious and contemptuous arguments, however, in the nature

of a collateral attack on the Confirmed Plan. Century at all times had actual notice of the

Confirmed Plan and the confirmation hearing, even appearing at the hearing. Century did not

object. Yet Century now argues that the transfer of the underlying policy to the Trust is void as

it violates an anti-assignment provision; that the Trustee has a conflict of interest with respect to

the Trust; that the Trust represents a form of collusion designed to enrich the Trustee; and that

the Trust and underlying documents have somehow prejudiced Century’s rights. In fact, Century

has sought leave in the coverage action to make precisely these kinds of arguments, again to

divert attention from its own gross breaches of its duties.

       12.     All of these arguments are nothing but an attempt to collaterally attack this

Court’s orders, binding on Century pursuant to 11 U.S.C. § 1141. The Trustee has previously

cautioned Century against making such contemptuous arguments.               The Trustee takes such

arguments most seriously, and he will vigorously defend the Trust against such baseless,

contemptuous, after-the-fact arguments. The Trustee will seek all available remedies, including

fees and expenses for having to defend the Trust against these arguments.




TRUSTEE’S REPLY IN SUPPORT OF MOTION TO CLARIFY TRUST AGREEMENT—Page 6

                                                                                   SUPP APP 1256
Case 14-34324-hdh11 Doc 133 Filed 11/02/15          Entered 11/02/15 11:29:12       Page 7 of 7



                                       V.     PRAYER

       WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that the

Court strike the Objection based on a lack of standing, and that the Court grant the Trustee the

relief requested in the Motion.

       RESPECTFULLY SUBMITTED this 2d day of November, 2015.

                                            MUNSCH HARDT KOPF & HARR, P.C.

                                            By: /s/ Davor Rukavina
                                                Davor Rukavina, Esq.
                                                Texas Bar No. 24030781
                                                Thomas D. Berghman, Esq.
                                                Texas Bar No. 24082683
                                                3800 Ross Tower
                                                500 N. Akard Street
                                                Dallas, Texas 75201
                                                Telephone: (214) 855-7500
                                                Facsimile: (214) 855-4346

                                            COUNSEL FOR SCOTT M. SEIDEL,
                                            TRUSTEE




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on this the 2d day of November, 2015, true and
correct copies of this document were electronically served by the Court’s ECF system on parties
entitled to notice thereof, including on counsel for Century.

                                            By: /s/ Davor Rukavina
                                                   Davor Rukavina, Esq.




TRUSTEE’S REPLY IN SUPPORT OF MOTION TO CLARIFY TRUST AGREEMENT—Page 7
 MHDocs 6644150_1 13229.3

                                                                             SUPP APP 1257
Exhibit 9




            SUPP APP 1258
    Case 14-34324-hdh11 Doc 171 Filed 11/23/15                   Entered 11/23/15 16:38:19           Page 1 of 2

                                                                                               U.S. BANKRUPTCY COURT

                                                                                            NORTHERN DISTRICT OF TEXAS


                                                                                                ENTERED
                                                                                            TAWANA C. MARSHALL, CLERK
                                                                                                THE DATE OF ENTRY IS
                                                                                               ON THE COURT'S DOCKET


The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 23, 2015
                                           United States Bankruptcy Judge
 ______________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

         In re:                                                 §
                                                                §           Case No. 14-34324-hdh11
         Pastazios Pizza, Inc.,                                 §           Chapter 11
                                                                §
                        Debtor.                                 §

                                    ORDER DENYING CENTURY SURETY
                                  COMPANY’S MOTION FOR CONTINUANCE

                  On November 23, 2015, Century Surety Company (“Century”) filed a motion1 to continue

     the hearing on the Trustee’s Expedited Motion to Enforce Plan and Confirmation Order Against

     Century Surety Company [Docket No. 145] (the “Motion to Enforce”). Scott M. Seidel, the trustee

     of the Pastazios Pizza, Inc. Creditor Trust (the “Trustee” of the “Trust”) filed an objection to the




     1
      Century Surety Company’s Motion for Continuance of Expedited Hearing on Trustee’s Motion to Enforce Plan and
     Confirmation Order Against Century or, in the Alternative, Request for Status Conference [Docket No. 163] (the
     “Motion to Continue”).

                                                           1


                                                                                             SUPP APP 1259
Case 14-34324-hdh11 Doc 171 Filed 11/23/15               Entered 11/23/15 16:38:19      Page 2 of 2



Motion to Continue,2 and Century filed a reply.3 The hearing on the Motion to Enforce is currently

set for November 24, 2015 (the “Hearing”). The Motion to Enforce seeks compliance with the

above-captioned debtor’s confirmed plan of reorganization (the “Plan”), which the Trustee claims

Century is violating in its filings with a state appellate court.

          Century seeks a continuance of the Hearing, in large part, because it claims the need to

depose all of the witnesses listed by the Trustee for the Hearing. The Court notes, as the Trustee

points out in his objection, that four of the witnesses are listed to authenticate exhibits. It would

not be necessary for Century to depose such witnesses. This Court further notes that the allegations

in the Motion to Enforce are that Century has violated certain parts of the Plan and the confirmation

order in this case. The Court does not expect a lot of testimony at the Hearing, as a comparison of

what Century has filed in the state appellate court with this Court’s orders and the Plan, will not

require a great deal of testimony.

          In their pleadings regarding the continuance, both sides seem to intend to draw this Court

into a larger dispute about matters that may be before the state appellate court or the United States

District Court. This Court intends to address the narrow inquiry of whether the confirmed Plan

and this Court’s orders have been violated by Century’s filings in the state appellate court.

Accordingly, the Motion to Continue will be denied. The parties should be prepared to put on a

straightforward case as to whether the actions of Century violate the Plan or this Court’s

confirmation order.

          IT IS THEREFORE ORDERED that the Motion to Continue is denied.

                                      ###END OF ORDER###




2
    Docket No. 166.
3
    Docket No. 167.

                                                   2


                                                                                 SUPP APP 1260
Dated: December 4, 2015                                      Respectfully submitted,

                                                             /s/ Charles T. Frazier, Jr.
                                                             State Bar No. 07403100
                                                             cfrazier@adjtlaw.com
                                                             ALEXANDER DUBOSE JEFFERSON &
                                                             TOWNSEND LLP
                                                             4925 Greenville Avenue, Suite 510
                                                             Dallas, Texas 75206-4026
                                                             Telephone: (214) 369-2358
                                                             Telecopier: (214) 369-2359

                                                             Roger D. Townsend
                                                             State Bar No. 20167600
                                                             rtownsend@adjtlaw.com
                                                             ALEXANDER DUBOSE JEFFERSON &
                                                             TOWNSEND LLP
                                                             1844 Harvard Street
                                                             Houston, Texas 77008
                                                             Telephone: (713) 523-2358
                                                             Telecopier: (713) 522-4553

                                                             Dana Livingston
                                                             State Bar No. 12437420
                                                             dlivingston@adjtlaw.com
                                                             ALEXANDER DUBOSE JEFFERSON &
                                                             TOWNSEND LLP
                                                             515 Congress Avenue, Suite 2350
                                                             Austin, Texas 78701
                                                             Telephone: (512) 482-9300
                                                             Telecopier: (512) 482-9303

                                                             COUNSEL FOR INTERVENOR/
                                                             APPELLANT IN INTERVENTION
                                                             CENTURY SURETY COMPANY




SUPPLEMENTAL APPENDIX IN SUPPORT OF CENTURY’S REPLIES TO THE TRUSTEE’S AND JANE DOE’S
RESPONSES TO MOTIONS TO INTERVENE AND FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL           Page 1261
                                          CERTIFICATE OF SERVICE

         I certify that the foregoing document was electronically filed with the Clerk

of the Court using the electronic case filing system of the Court which will send

notification of such filing to the following counsel of record on December 4, 2015.

 Gregory W. Mitchell                                           Michael W. Huddleston
 greg@mitchellps.com                                           mhuddleston@munsch.com
 THE MITCHELL LAW FIRM, L.P.                                   J. Stephen Gibson
 12720 Hillcrest Road, Suite 625                               sgibson@munsch.com
 Dallas, Texas 75230                                           Thomas D. Berghman
 (972) 463-8417                                                tberghman@munsch.com
 (972) 432-7540 Fax                                            MUNSCH, HARDT, KOPF & HARR, P.C.
 Attorneys for Ajredin “Danny” Deari                           500 North Akard Street, Suite 3800
 Tom “Trey” Crawford III                                       Dallas, Texas 75201
 tcrawford@ghjhlaw.com                                         (214) 855-7500
 GRUBER HURST ELROD JOHANSEN                                   (214) 855-7584 Fax
 HAIL SHANK LLP
 1445 Ross Avenue, Suite 2500                                  Royce West
 Dallas, Texas 75202                                           royce.w@westllp.com
 (214) 855-6866                                                Veretta Frazier
 (214) 855-6808 Fax                                            veretta.f@westllp.com
 Attorneys for Jane Doe                                        WEST & ASSOCIATES, L.L.P.
                                                               P.O. Box 3960
 Y.W. Peter Chen                                               Dallas, Texas 75208-1260
 peter@chendotson.com                                          (214) 941-1881
 CHEN DOTSON PLLC                                              (214) 941-1399 Fax
 10455 N. Central Expressway                                   Jeffrey S. Levinger
 Suite 109-348                                                 jlevinger@levingerpc.com
 Dallas, Texas 75231                                           LEVINGER PC
 (972) 251-2436                                                1445 Ross Avenue, Suite 2500
 (972) 476-1080 Fax                                            Dallas, Texas 75202
 Attorneys for Pastazios Pizza, Inc.                           (214) 855-6817
                                                               (214) 855-6808 Fax
                                                               Attorneys for Trustee

                                                             /s/ Charles T. Frazier, Jr.
                                                             Charles T. Frazier, Jr.


SUPPLEMENTAL APPENDIX IN SUPPORT OF CENTURY’S REPLIES TO THE TRUSTEE’S AND JANE DOE’S
RESPONSES TO MOTIONS TO INTERVENE AND FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL          Page 1262